This text was adapted by The Saylor Foundation under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 License without
attribution as requested by the work’s original creator or licensee.

Saylor URL: http://www.saylor.org/books

Saylor.org
1

Preface
Our goal is to provide students with a textbook that is up to date and comprehensive in its coverage of
legal and regulatory issues—and organized to permit instructors to tailor the materials to their particular
approach. This book engages students by relating law to everyday events with which they are already
familiar (or with which they are familiarizing themselves in other business courses) and by its clear,
concise, and readable style. (An earlier business law text by authors Lieberman and Siedel was hailed “the
best written text in a very crowded field.”)
This textbook provides context and essential concepts across the entire range of legal issues with which
managers and business executives must grapple. The text provides the vocabulary and legal acumen
necessary for businesspeople to talk in an educated way to their customers, employees, suppliers,
government officials—and to their own lawyers.
Traditional publishers often create confusion among customers in the text selection process by offering a
huge array of publications. Once a text is selected, customers might still have to customize the text to meet
their needs. For example, publishers usually offer books that include either case summaries or excerpted
cases, but some instructors prefer to combine case summaries with a few excerpted cases so that students
can experience reading original material. Likewise, the manner in which most conventional texts
incorporate video is cumbersome because the videos are contained in a separate library, which makes
access more complicating for instructors and students.

Saylor URL: http://www.saylor.org/books

Saylor.org
2

Chapter 1
Introduction to Law and Legal Systems
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Identify the various aims that a functioning legal system can serve.

3.

Explain how politics and law are related.

4.

Identify the sources of law and which laws have priority over other laws.

5.

Understand some basic differences between the US legal system and other legal systems.

Law has different meanings as well as different functions. Philosophers have considered issues of justice
and law for centuries, and several different approaches, or schools of legal thought, have emerged. In this
chapter, we will look at those different meanings and approaches and will consider how social and
political dynamics interact with the ideas that animate the various schools of legal thought. We will also
look at typical sources of “positive law” in the United States and how some of those sources have priority
over others, and we will set out some basic differences between the US legal system and other legal
systems.

Saylor URL: http://www.saylor.org/books

Saylor.org
3

1.1 What Is Law?
Law is a word that means different things at different times. Black’s Law Dictionary says that law is “a
body of rules of action or conduct prescribed by controlling authority, and having binding legal force. That
which must be obeyed and followed by citizens subject to sanctions or legal consequence is a law.”

[1]

Functions of the Law
In a nation, the law can serve to (1) keep the peace, (2) maintain the status quo, (3) preserve individual
rights, (4) protect minorities against majorities, (5) promote social justice, and (6) provide for orderly
social change. Some legal systems serve these purposes better than others. Although a nation ruled by an
authoritarian government may keep the peace and maintain the status quo, it may also oppress minorities
or political opponents (e.g., Burma, Zimbabwe, or Iraq under Saddam Hussein). Under colonialism,
European nations often imposed peace in countries whose borders were somewhat arbitrarily created by
those same European nations. Over several centuries prior to the twentieth century, empires were built by
Spain, Portugal, Britain, Holland, France, Germany, Belgium, and Italy. With regard to the functions of
the law, the empire may have kept the peace—largely with force—but it changed the status quo and
seldom promoted the native peoples’ rights or social justice within the colonized nation.
In nations that were former colonies of European nations, various ethnic and tribal factions have
frequently made it difficult for a single, united government to rule effectively. In Rwanda, for example,
power struggles between Hutus and Tutsis resulted in genocide of the Tutsi minority. (Genocide is the
deliberate and systematic killing or displacement of one group of people by another group. In 1948, the
international community formally condemned the crime of genocide.) In nations of the former Soviet
Union, the withdrawal of a central power created power vacuums that were exploited by ethnic leaders.
When Yugoslavia broke up, the different ethnic groups—Croats, Bosnians, and Serbians—fought bitterly
for home turf rather than share power. In Iraq and Afghanistan, the effective blending of different groups
of families, tribes, sects, and ethnic groups into a national governing body that shares power remains to be
seen.

Saylor URL: http://www.saylor.org/books

Saylor.org
4

Law and Politics
In the United States, legislators, judges, administrative agencies, governors, and presidents make law,
with substantial input from corporations, lobbyists, and a diverse group of nongovernment organizations
(NGOs) such as the American Petroleum Institute, the Sierra Club, and the National Rifle Association. In
the fifty states, judges are often appointed by governors or elected by the people. The process of electing
state judges has become more and more politicized in the past fifteen years, with growing campaign
contributions from those who would seek to seat judges with similar political leanings.
In the federal system, judges are appointed by an elected official (the president) and confirmed by other
elected officials (the Senate). If the president is from one party and the other party holds a majority of
Senate seats, political conflicts may come up during the judges’ confirmation processes. Such a division
has been fairly frequent over the past fifty years.
In most nation-states (as countries are called in international law), knowing who has power to make and
enforce the laws is a matter of knowing who has political power; in many places, the people or groups that
have military power can also command political power to make and enforce the laws. Revolutions are
difficult and contentious, but each year there are revolts against existing political-legal authority; an
aspiration for democratic rule, or greater “rights” for citizens, is a recurring theme in politics and law.

KEY TAKEAWAY
Law is the result of political action, and the political landscape is vastly different from nation to nation.
Unstable or authoritarian governments often fail to serve the principal functions of law.

EXERCISES
1.

Consider Burma (named Myanmar by its military rulers). What political rights do you have that the
average Burmese citizen does not?

2.

What is a nongovernment organization, and what does it have to do with government? Do you
contribute to (or are you active in) a nongovernment organization? What kind of rights do they
espouse, what kind of laws do they support, and what kind of laws do they oppose?

Saylor URL: http://www.saylor.org/books

Saylor.org
5

[1] Black’s Law Dictionary, 6th ed., s.v. “law.”

1.2 Schools of Legal Thought
LEARNING OBJECTIVES
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Explain why natural law relates to the rights that the founders of the US political-legal system found
important.

3.

Describe legal positivism and explain how it differs from natural law.

4.

Differentiate critical legal studies and eco-feminist legal perspectives from both natural law and legal
positivist perspectives.

There are different schools (or philosophies) concerning what law is all about. Philosophy of law is also
called jurisprudence, and the two main schools are legal positivism and natural law. Although there are
others (see Section 1.2.3 "Other Schools of Legal Thought"), these two are the most influential in how
people think about the law.

Legal Positivism: Law as Sovereign Command
As legal philosopher John Austin concisely put it, “Law is the command of a sovereign.” Law is only law,
in other words, if it comes from a recognized authority and can be enforced by that authority,
or sovereign—such as a king, a president, or a dictator—who has power within a defined area or territory.
Positivism is a philosophical movement that claims that science provides the only knowledge precise
enough to be worthwhile. But what are we to make of the social phenomena of laws?
We could examine existing statutes—executive orders, regulations, or judicial decisions—in a fairly precise
way to find out what the law says. For example, we could look at the posted speed limits on most US
highways and conclude that the “correct” or “right” speed is no more than fifty-five miles per hour. Or we
could look a little deeper and find out how the written law is usually applied. Doing so, we might conclude
that sixty-one miles per hour is generally allowed by most state troopers, but that occasionally someone
gets ticketed for doing fifty-seven miles per hour in a fifty-five miles per hour zone. Either approach is

Saylor URL: http://www.saylor.org/books

Saylor.org
6

empirical, even if not rigorously scientific. The first approach, examining in a precise way what the rule
itself says, is sometimes known as the “positivist” school of legal thought. The second approach—which
relies on social context and the actual behavior of the principal actors who enforce the law—is akin to the
“legal realist” school of thought (see Section 1.2.3 "Other Schools of Legal Thought").
Positivism has its limits and its critics. New Testament readers may recall that King Herod, fearing the
birth of a Messiah, issued a decree that all male children below a certain age be killed. Because it was the
command of a sovereign, the decree was carried out (or, in legal jargon, the decree was “executed”).
Suppose a group seizes power in a particular place and commands that women cannot attend school and
can only be treated medically by women, even if their condition is life-threatening and women doctors are
few and far between. Suppose also that this command is carried out, just because it is the law and is
enforced with a vengeance. People who live there will undoubtedly question the wisdom, justice, or
goodness of such a law, but it is law nonetheless and is generally carried out. To avoid the law’s impact, a
citizen would have to flee the country entirely. During the Taliban rule in Afghanistan, from which this
example is drawn, many did flee.
The positive-law school of legal thought would recognize the lawmaker’s command as legitimate;
questions about the law’s morality or immorality would not be important. In contrast, the natural-law
school of legal thought would refuse to recognize the legitimacy of laws that did not conform to natural,
universal, or divine law. If a lawmaker issued a command that was in violation of natural law, a citizen
would be morally justified in demonstrating civil disobedience. For example, in refusing to give up her
seat to a white person, Rosa Parks believed that she was refusing to obey an unjust law.

Natural Law
The natural-law school of thought emphasizes that law should be based on a universal moral order.
Natural law was “discovered” by humans through the use of reason and by choosing between that which is
good and that which is evil. Here is the definition of natural law according to the Cambridge Dictionary of
Philosophy: “Natural law, also called the law of nature in moral and political philosophy, is an objective
norm or set of objective norms governing human behavior, similar to the positive laws of a human ruler,
but binding on all people alike and usually understood as involving a superhuman legislator.”

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
7

Both the US Constitution and the United Nations (UN) Charter have an affinity for the natural-law
outlook, as it emphasizes certain objective norms and rights of individuals and nations. The US
Declaration of Independence embodies a natural-law philosophy. The following short extract should
provide some sense of the deep beliefs in natural law held by those who signed the document.

The Unanimous Declaration of the Thirteen United States of America
July 4, 1776
When in the Course of human events, it becomes necessary for one people to dissolve the
political bands which have connected them with another, and to assume among the powers of
the earth, the separate and equal station to which the Laws of Nature and of Nature’s God
entitle them, a decent respect to the opinions of mankind requires that they should declare the
causes which impel them to the separation.
We hold these truths to be self-evident, that all men are created equal, that they are endowed
by their Creator with certain unalienable Rights that among these are Life, Liberty and the
Pursuit of Happiness. That to secure these rights, Governments are instituted among Men,
deriving their just powers from the consent of the governed.…
The natural-law school has been very influential in American legal thinking. The idea that certain rights,
for example, are “unalienable” (as expressed in the Declaration of Independence and in the writings of
John Locke) is consistent with this view of the law. Individuals may have “God-given” or “natural” rights
that government cannot legitimately take away. Government only by consent of the governed is a natural
outgrowth of this view.
Civil disobedience—in the tradition of Henry Thoreau, Mahatma Gandhi, or Martin Luther King Jr.—
becomes a matter of morality over “unnatural” law. For example, in his “Letter from Birmingham Jail,”
Martin Luther King Jr. claims that obeying an unjust law is not moral and that deliberately disobeying an
unjust law is in fact a moral act that expresses “the highest respect for law”: “An individual who breaks a
law that conscience tells him is unjust, and who willingly accepts the penalty of imprisonment in order to
arouse the conscience of the community over its injustice, is in reality expressing the highest respect for
law.…One who breaks an unjust law must do so openly, lovingly, and with a willingness to accept the
penalty.”

[2]

Saylor URL: http://www.saylor.org/books

Saylor.org
8

Legal positivists, on the other hand, would say that we cannot know with real confidence what “natural”
law or “universal” law is. In studying law, we can most effectively learn by just looking at what the written
law says, or by examining how it has been applied. In response, natural-law thinkers would argue that if
we care about justice, every law and every legal system must be held accountable to some higher standard,
however hard that may be to define.
It is easier to know what the law “is” than what the law “should be.” Equal employment laws, for example,
have specific statutes, rules, and decisions about racial discrimination. There are always difficult issues of
interpretation and decision, which is why courts will resolve differing views. But how can we know the
more fundamental “ought” or “should” of human equality? For example, how do we know that “all men
are created equal” (from the Declaration of Independence)? Setting aside for the moment questions about
the equality of women, or that of slaves, who were not counted as men with equal rights at the time of the
declaration—can the statement be empirically proven, or is it simply a matter of a priori knowledge? (A
priori means “existing in the mind prior to and independent of experience.”) Or is the statement about
equality a matter of faith or belief, not really provable either scientifically or rationally? The dialogue
between natural-law theorists and more empirically oriented theories of “what law is” will raise similar
questions. In this book, we will focus mostly on the law as it is, but not without also raising questions
about what it could or should be.

Other Schools of Legal Thought
The historical school of law believes that societies should base their legal decisions today on the examples
of the past. Precedent would be more important than moral arguments.
The legal realist school flourished in the 1920s and 1930s as a reaction to the historical school. Legal
realists pointed out that because life and society are constantly changing, certain laws and doctrines have
to be altered or modernized in order to remain current. The social context of law was more important to
legal realists than the formal application of precedent to current or future legal disputes. Rather than
suppose that judges inevitably acted objectively in applying an existing rule to a set of facts, legal realists
observed that judges had their own beliefs, operated in a social context, and would give legal decisions
based on their beliefs and their own social context.

Saylor URL: http://www.saylor.org/books

Saylor.org
9

The legal realist view influenced the emergence of the critical legal studies (CLS) school of thought. The
“Crits” believe that the social order (and the law) is dominated by those with power, wealth, and influence.
Some Crits are clearly influenced by the economist Karl Marx and also by distributive justice theory
(see Chapter 2 "Corporate Social Responsibility and Business Ethics"). The CLS school believes the
wealthy have historically oppressed or exploited those with less wealth and have maintained social control
through law. In so doing, the wealthy have perpetuated an unjust distribution of both rights and goods in
society. Law is politics and is thus not neutral or value-free. The CLS movement would use the law to
overturn the hierarchical structures of domination in the modern society.
Related to the CLS School, yet different, is the eco-feminist school of legal thought. This school
emphasizes—and would modify—the long-standing domination of men over both women and the rest of
the natural world. Eco-feminists would say that the same social mentality that leads to exploitation of
women is at the root of man’s exploitation and degradation of the natural environment. They would say
that male ownership of land has led to a “dominator culture,” in which man is not so much a steward of
the existing environment or those “subordinate” to him but is charged with making all that he controls
economically “productive.” Wives, children, land, and animals are valued as economic resources, and legal
systems (until the nineteenth century) largely conferred rights only to men with land. Eco-feminists
would say that even with increasing civil and political rights for women (such as the right to vote) and
with some nations’ recognizing the rights of children and animals and caring for the environment, the
legacy of the past for most nations still confirms the preeminence of “man” and his dominance of both
nature and women.

KEY TAKEAWAY
Each of the various schools of legal thought has a particular view of what a legal system is or what it
should be. The natural-law theorists emphasize the rights and duties of both government and the
governed. Positive law takes as a given that law is simply the command of a sovereign, the political
power that those governed will obey. Recent writings in the various legal schools of thought emphasize
long-standing patterns of domination of the wealthy over others (the CLS school) and of men over
women (eco-feminist legal theory).

Saylor URL: http://www.saylor.org/books

Saylor.org
10

EXERCISES
1.

Vandana Shiva draws a picture of a stream in a forest. She says that in our society the stream is seen
as unproductive if it is simply there, fulfilling the need for water of women’s families and
communities, until engineers come along and tinker with it, perhaps damming it and using it for
generating hydropower. The same is true of a forest, unless it is replaced with a monoculture
plantation of a commercial species. A forest may very well be productive—protecting groundwater;
creating oxygen; providing fruit, fuel, and craft materials for nearby inhabitants; and creating a habitat
for animals that are also a valuable resource. She criticizes the view that if there is no monetary
amount that can contribute to gross domestic product, neither the forest nor the river can be seen as
a productive resource. Which school of legal thought does her criticism reflect?

2.

Anatole France said, “The law, in its majesty, forbids rich and poor alike from sleeping under bridges.”
Which school of legal thought is represented by this quote?

3.

Adolf Eichmann was a loyal member of the National Socialist Party in the Third Reich and worked hard
under Hitler’s government during World War II to round up Jewish people for incarceration—and
eventual extermination—at labor camps like Auschwitz and Buchenwald. After an Israeli “extraction
team” took him from Argentina to Israel, he was put on trial for “crimes against humanity.” His
defense was that he was “just following orders.” Explain why Eichmann was not an adherent of the
natural-law school of legal thought.

[1] Cambridge Dictionary of Philosophy, s.v. “natural law.”
[2] Martin Luther King Jr., “Letter from Birmingham Jail.”

Saylor URL: http://www.saylor.org/books

Saylor.org
11

1.3 Basic Concepts and Categories of US Positive Law
LEARNING OBJECTIVES
1.

In a general way, differentiate contract law from tort law.

2.

Consider the role of law in supporting ethical norms in our society.

3.

Understand the differing roles of state law and federal law in the US legal system.

4.

Know the difference between criminal cases and civil cases.

Most of what we discuss in this book is positive law—US positive law in particular. We will also consider
the laws and legal systems of other nations. But first, it will be useful to cover some basic concepts and
distinctions.

Law: The Moral Minimums in a Democratic Society
The law does not correct (or claim to correct) every wrong that occurs in society. At a minimum, it aims to
curb the worst kind of wrongs, the kinds of wrongs that violate what might be called the “moral
minimums” that a community demands of its members. These include not only violations of criminal law
(see Chapter 6 "Criminal Law") but also torts (see Chapter 7 "Introduction to Tort Law") and broken
promises (see Chapter 8 "Introduction to Contract Law"). Thus it may be wrong to refuse to return a
phone call from a friend, but that wrong will not result in a viable lawsuit against you. But if a phone (or
the Internet) is used to libel or slander someone, a tort has been committed, and the law may allow the
defamed person to be compensated.
There is a strong association between what we generally think of as ethical behavior and what the laws
require and provide. For example, contract law upholds society’s sense that promises—in general—should
be kept. Promise-breaking is seen as unethical. The law provides remedies for broken promises (in breach
of contract cases) but not for all broken promises; some excuses are accepted when it would be reasonable

Saylor URL: http://www.saylor.org/books

Saylor.org
12

to do so. For tort law, harming others is considered unethical. If people are not restrained by law from
harming one another, orderly society would be undone, leading to anarchy. Tort law provides for
compensation when serious injuries or harms occur. As for property law issues, we generally believe that
private ownership of property is socially useful and generally desirable, and it is generally protected (with
some exceptions) by laws. You can’t throw a party at my house without my permission, but my right to do
whatever I want on my own property may be limited by law; I can’t, without the public’s permission,
operate an incinerator on my property and burn heavy metals, as toxic ash may be deposited throughout
the neighborhood.

The Common Law: Property, Torts, and Contracts
Even before legislatures met to make rules for society, disputes happened and judges decided them. In
England, judges began writing down the facts of a case and the reasons for their decision. They often
resorted to deciding cases on the basis of prior written decisions. In relying on those prior decisions, the
judge would reason that since a current case was pretty much like a prior case, it ought to be decided the
same way. This is essentially reasoning by analogy. Thus the use of precedent in common-law cases came
into being, and a doctrine of stare decisis (pronounced STAR-ay-de-SIGH-sus) became accepted in
English courts. Stare decisis means, in Latin, “let the decision stand.”
Most judicial decisions that don’t apply legislative acts (known as statutes) will involve one of three areas
of law—property, contract, or tort. Property law deals with the rights and duties of those who can legally
own land (real property), how that ownership can be legally confirmed and protected, how property can
be bought and sold, what the rights of tenants (renters) are, and what the various kinds of “estates” in
land are (e.g., fee simple, life estate, future interest, easements, or rights of way). Contract law deals with
what kinds of promises courts should enforce. For example, should courts enforce a contract where one of
the parties was intoxicated, underage, or insane? Should courts enforce a contract where one of the
parties seemed to have an unfair advantage? What kind of contracts would have to be in writing to be
enforced by courts? Tort law deals with the types of cases that involve some kind of harm and or injury
between the plaintiff and the defendant when no contract exists. Thus if you are libeled or a competitor
lies about your product, your remedy would be in tort, not contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
13

The thirteen original colonies had been using English common law for many years, and they continued to
do so after independence from England. Early cases from the first states are full of references to alreadydecided English cases. As years went by, many precedents were established by US state courts, so that
today a judicial opinion that refers to a seventeenth- or eighteenth-century English common-law case is
quite rare.
Courts in one state may look to common-law decisions from the courts of other states where the reasoning
in a similar case is persuasive. This will happen in “cases of first impression,” a fact pattern or situation
that the courts in one state have never seen before. But if the Supreme Court in a particular state has
already ruled on a certain kind of case, lower courts in that state will always follow the rule set forth by
their highest court.

State Courts and the Domain of State Law
In the early years of our nation, federal courts were not as active or important as state courts. States had
jurisdiction (the power to make and enforce laws) over the most important aspects of business life. The
power of state law has historically included governing the following kinds of issues and claims:
•

Contracts, including sales, commercial paper, letters of credit, and secured transactions

•

Torts

•

Property, including real property, bailments of personal property (such as when you check your coat
at a theater or leave your clothes with a dry cleaner), trademarks, copyrights, and the estates of
decedents (dead people)

•

Corporations

•

Partnerships

•

Domestic matters, including marriage, divorce, custody, adoption, and visitation

•

Securities law

•

Environmental law

•

Agency law, governing the relationship between principals and their agents.

•

Banking

•

Insurance

Saylor URL: http://www.saylor.org/books

Saylor.org
14

Over the past eighty years, however, federal law has become increasingly important in many of these
areas, including banking, securities, and environmental law.

Civil versus Criminal Cases
Most of the cases we will look at in this textbook are civil cases. Criminal cases are certainly of interest to
business, especially as companies may break criminal laws. A criminal case involves a governmental
decision—whether state or federal—to prosecute someone (named as a defendant) for violating society’s
laws. The law establishes a moral minimum and does so especially in the area of criminal laws; if you
break a criminal law, you can lose your freedom (in jail) or your life (if you are convicted of a capital
offense). In a civil action, you would not be sent to prison; in the worst case, you can lose property
(usually money or other assets), such as when Ford Motor Company lost a personal injury case and the
judge awarded $295 million to the plaintiffs or when Pennzoil won a $10.54 billion verdict against Texaco
(see Chapter 7 "Introduction to Tort Law").
Some of the basic differences between civil law and criminal law cases are illustrated in Table 1.1
"Differences between Civil and Criminal Cases".

Table 1.1 Differences between Civil and Criminal Cases

Civil Cases

Criminal Cases

Parties

Plaintiff brings case; defendant must answer or lose
by default

Prosecutor brings case; defendant may
remain silent

Proof

Preponderance of evidence

Beyond a reasonable doubt

Reason

To settle disputes peacefully, usually between
private parties

To maintain order in society
To punish the most blameworthy
To deter serious wrongdoing

Remedies Money damages (legal remedy)

Fines, jail, and forfeitures

Injunctions (equitable remedy)
Specific performance (equity)

Saylor URL: http://www.saylor.org/books

Saylor.org
15

Regarding plaintiffs and prosecutors, you can often tell a civil case from a criminal case by looking at the
caption of a case going to trial. If the government appears first in the caption of the case (e.g., U.S. v.
Lieberman, it is likely that the United States is prosecuting on behalf of the people. The same is true of
cases prosecuted by state district attorneys (e.g., State v. Seidel). But this is not a foolproof formula.
Governments will also bring civil actions to collect debts from or settle disputes with individuals,
corporations, or other governments. Thus U.S. v. Mayer might be a collection action for unpaid taxes,
or U.S. v. Canada might be a boundary dispute in the International Court of Justice. Governments can be
sued, as well; people occasionally sue their state or federal government, but they can only get a trial if the
government waives its sovereign immunity and allows such suits. Warner v. U.S., for example, could be a
claim for a tax refund wrongfully withheld or for damage caused to the Warner residence by a sonic boom
from a US Air Force jet flying overhead.

Substance versus Procedure
Many rules and regulations in law are substantive, and others are procedural. We are used to seeing laws
as substantive; that is, there is some rule of conduct or behavior that is called for or some action that is
proscribed (prohibited). The substantive rules tell us how to act with one another and with the
government. For example, all of the following are substantive rules of law and provide a kind of command
or direction to citizens:
•

Drive not more than fifty-five miles per hour where that speed limit is posted.

•

Do not conspire to fix prices with competitors in the US market.

•

Do not falsely represent the curative effects of your over-the-counter herbal remedy.

•

Do not drive your motor vehicle through an intersection while a red traffic signal faces the direction
you are coming from.

•

Do not discriminate against job applicants or employees on the basis of their race, sex, religion, or
national origin.

•

Do not discharge certain pollutants into the river without first getting a discharge permit.

In contrast, procedural laws are the rules of courts and administrative agencies. They tell us how to
proceed if there is a substantive-law problem. For example, if you drive fifty-three miles per hour in a
forty mile-per-hour zone on Main Street on a Saturday night and get a ticket, you have broken a

Saylor URL: http://www.saylor.org/books

Saylor.org
16

substantive rule of law (the posted speed limit). Just how and what gets decided in court is a matter of
procedural law. Is the police officer’s word final, or do you get your say before a judge? If so, who goes
first, you or the officer? Do you have the right to be represented by legal counsel? Does the hearing or trial
have to take place within a certain time period? A week? A month? How long can the state take to bring its
case? What kinds of evidence will be relevant? Radar? (Does it matter what kind of training the officer has
had on the radar device? Whether the radar device had been tested adequately?) The officer’s personal
observation? (What kind of training has he had, how is he qualified to judge the speed of a car, and other
questions arise.) What if you unwisely bragged to a friend at a party recently that you went a hundred
miles an hour on Main Street five years ago at half past three on a Tuesday morning? (If the prosecutor
knows of this and the “friend” is willing to testify, is it relevant to the charge of fifty-three in a forty-mileper-hour zone?)
In the United States, all state procedural laws must be fair, since the due process clause of the Fourteenth
Amendment directs that no state shall deprive any citizen of “life, liberty, or property,” without due
process of law. (The $200 fine plus court costs are designed to deprive you of property, that is, money, if
you violate the speed limit.) Federal laws must also be fair, because the Fifth Amendment to the US
Constitution has the exact same due process language as the Fourteenth Amendment. This suggests that
some laws are more powerful or important than others, which is true. The next section looks at various
types of positive law and their relative importance.

KEY TAKEAWAY
In most legal systems, like that in the United States, there is a fairly firm distinction between criminal
law (for actions that are offenses against the entire society) and civil law (usually for disputes between
individuals or corporations). Basic ethical norms for promise-keeping and not harming others are
reflected in the civil law of contracts and torts. In the United States, both the states and the federal
government have roles to play, and sometimes these roles will overlap, as in environmental standards
set by both states and the federal government.

Saylor URL: http://www.saylor.org/books

Saylor.org
17

EXERCISES
1.

Jenna gets a ticket for careless driving after the police come to investigate a car accident she had with
you on Hanover Boulevard. Your car is badly damaged through no fault of your own. Is Jenna likely to
face criminal charges, civil charges, or both?

2.

Jenna’s ticket says that she has thirty days in which to respond to the charges against her. The thirty
days conforms to a state law that sets this time limit. Is the thirty-day limit procedural law or
substantive law?

1.4 Sources of Law and Their Priority
LEARNING OBJECTIVES
1.

Describe the different sources of law in the US legal system and the principal institutions that create
those laws.

2.

Explain in what way a statute is like a treaty, and vice versa.

3.

Explain why the Constitution is “prior” and has priority over the legislative acts of a majority, whether
in the US Congress or in a state legislature.

4.

Describe the origins of the common-law system and what common law means.

Sources of Law
In the United States today, there are numerous sources of law. The main ones are (1) constitutions—both
state and federal, (2) statutes and agency regulations, and (3) judicial decisions. In addition, chief
executives (the president and the various governors) can issue executive orders that have the effect of law.
In international legal systems, sources of law include treaties (agreements between states or countries)
and what is known as customary international law (usually consisting of judicial decisions from national
court systems where parties from two or more nations are in a dispute).
As you might expect, these laws sometimes conflict: a state law may conflict with a federal law, or a
federal law might be contrary to an international obligation. One nation’s law may provide one
substantive rule, while another nation’s law may provide a different, somewhat contrary rule to apply. Not

Saylor URL: http://www.saylor.org/books

Saylor.org
18

all laws, in other words, are created equal. To understand which laws have priority, it is essential to
understand the relationships between the various kinds of law.

Constitutions
Constitutions are the foundation for a state or nation’s other laws, providing the country’s legislative,
executive, and judicial framework. Among the nations of the world, the United States has the oldest
constitution still in use. It is difficult to amend, which is why there have only been seventeen amendments
following the first ten in 1789; two-thirds of the House and Senate must pass amendments, and threefourths of the states must approve them.
The nation’s states also have constitutions. Along with providing for legislative, executive, and judicial
functions, state constitutions prescribe various rights of citizens. These rights may be different from, and
in addition to, rights granted by the US Constitution. Like statutes and judicial decisions, a constitution’s
specific provisions can provide people with a “cause of action” on which to base a lawsuit (see Section
1.4.3 "Causes of Action, Precedent, and " on “causes of action”). For example, California’s constitution
provides that the citizens of that state have a right of privacy. This has been used to assert claims against
businesses that invade an employee’s right of privacy. In the case of Virginia Rulon-Miller, her employer,
International Business Machines (IBM), told her to stop dating a former colleague who went to work for a
competitor. When she refused, IBM terminated her, and a jury fined the company for $300,000 in
damages. As the California court noted, “While an employee sacrifices some privacy rights when he enters
the workplace, the employee’s privacy expectations must be balanced against the employer’s interests.…
[T]he point here is that privacy, like the other unalienable rights listed first in our Constitution…is
unquestionably a fundamental interest of our society.”

[1]

Statutes and Treaties in Congress
In Washington, DC, the federal legislature is known as Congress and has both a House of Representatives
and a Senate. The House is composed of representatives elected every two years from various districts in
each state. These districts are established by Congress according to population as determined every ten
years by the census, a process required by the Constitution. Each state has at least one district; the most
populous state (California) has fifty-two districts. In the Senate, there are two senators from each state,

Saylor URL: http://www.saylor.org/books

Saylor.org
19

regardless of the state’s population. Thus Delaware has two senators and California has two senators, even
though California has far more people. Effectively, less than 20 percent of the nation’s population can
send fifty senators to Washington.
Many consider this to be antidemocratic. The House of Representatives, on the other hand, is directly
proportioned by population, though no state can have less than one representative.
Each Congressional legislative body has committees for various purposes. In these committees, proposed
bills are discussed, hearings are sometimes held, and bills are either reported out (brought to the floor for
a vote) or killed in committee. If a bill is reported out, it may be passed by majority vote. Because of the
procedural differences between the House and the Senate, bills that have the same language when
proposed in both houses are apt to be different after approval by each body. A conference committee will
then be held to try to match the two versions. If the two versions differ widely enough, reconciliation of
the two differing versions into one acceptable to both chambers (House and Senate) is more difficult.
If the House and Senate can agree on identical language, the reconciled bill will be sent to the president
for signature or veto. The Constitution prescribes that the president will have veto power over any
legislation. But the two bodies can override a presidential veto with a two-thirds vote in each chamber.
In the case of treaties, the Constitution specifies that only the Senate must ratify them. When the Senate
ratifies a treaty, it becomes part of federal law, with the same weight and effect as a statute passed by the
entire Congress. The statutes of Congress are collected in codified form in the US Code. The code is
available online at http://uscode.house.gov.

Delegating Legislative Powers: Rules by Administrative Agencies
Congress has found it necessary and useful to create government agencies to administer various laws
(see Chapter 5 "Administrative Law"). The Constitution does not expressly provide for administrative
agencies, but the US Supreme Court has upheld the delegation of power to create federal agencies.
Examples of administrative agencies would include the Occupational Safety and Health Administration
(OSHA), the Environmental Protection Agency (EPA), and the Federal Trade Commission (FTC).
It is important to note that Congress does not have unlimited authority to delegate its lawmaking powers
to an agency. It must delegate its authority with some guidelines for the agency and cannot altogether
avoid its constitutional responsibilities (see Chapter 5 "Administrative Law").

Saylor URL: http://www.saylor.org/books

Saylor.org
20

Agencies propose rules in the Federal Register, published each working day of the year. Rules that are
formally adopted are published in the Code of Federal Regulations, or CFR, available online
athttp://www.access.gpo.gov/nara/cfr/cfr-table-search.html.

State Statutes and Agencies: Other Codified Law
Statutes are passed by legislatures and provide general rules for society. States have legislatures
(sometimes called assemblies), which are usually made up of both a senate and a house of representatives.
Like the federal government, state legislatures will agree on the provisions of a bill, which is then sent to
the governor (acting like the president for that state) for signature. Like the president, governors often
have a veto power. The process of creating and amending, or changing, laws is filled with political
negotiation and compromise.
On a more local level, counties and municipal corporations or townships may be authorized under a
state’s constitution to create or adopt ordinances. Examples of ordinances include local building codes,
zoning laws, and misdemeanors or infractions such as skateboarding or jaywalking. Most of the more
unusual laws that are in the news from time to time are local ordinances. For example, in Logan County,
Colorado, it is illegal to kiss a sleeping woman; in Indianapolis, Indiana, and Eureka, Nebraska, it is a
crime to kiss if you have a mustache. But reportedly, some states still have odd laws here and there.
Kentucky law proclaims that every person in the state must take a bath at least once a year, and failure to
do so is illegal.

Judicial Decisions: The Common Law
Common law consists of decisions by courts (judicial decisions) that do not involve interpretation of
statutes, regulations, treaties, or the Constitution. Courts make such interpretations, but many cases are
decided where there is no statutory or other codified law or regulation to be interpreted. For example, a
state court deciding what kinds of witnesses are required for a valid will in the absence of a rule (from a
statute) is making common law.
United States law comes primarily from the tradition of English common law. By the time England’s
American colonies revolted in 1776, English common-law traditions were well established in the colonial
courts. English common law was a system that gave written judicial decisions the force of law throughout

Saylor URL: http://www.saylor.org/books

Saylor.org
21

the country. Thus if an English court delivered an opinion as to what constituted the common-law crime
of burglary, other courts would stick to that decision, so that a common body of law developed throughout
the country. Common law is essentially shorthand for the notion that a common body of law, based on
past written decisions, is desirable and necessary.
In England and in the laws of the original thirteen states, common-law decisions defined crimes such as
arson, burglary, homicide, and robbery. As time went on, US state legislatures either adopted or modified
common-law definitions of most crimes by putting them in the form of codes or statutes. This legislative
ability—to modify or change common law into judicial law—points to an important phenomenon: the
priority of statutory law over common law. As we will see in the next section, constitutional law will have
priority over statutory law.

Priority of Laws
The Constitution as Preemptive Force in US Law
The US Constitution takes precedence over all statutes and judicial decisions that are inconsistent. For
example, if Michigan were to decide legislatively that students cannot speak ill of professors in statesponsored universities, that law would be void, since it is inconsistent with the state’s obligation under the
First Amendment to protect free speech. Or if the Michigan courts were to allow a professor to bring a
lawsuit against a student who had said something about him that was derogatory but not defamatory, the
state’s judicial system would not be acting according to the First Amendment. (As we will see in Chapter 7
"Introduction to Tort Law", free speech has its limits; defamation was a cause of action at the time the
First Amendment was added to the Constitution, and it has been understood that the free speech rights in
the First Amendment did not negate existing common law.)

Statutes and Cases
Statutes generally have priority, or take precedence, over case law (judicial decisions). Under commonlaw judicial decisions, employers could hire young children for difficult work, offer any wage they wanted,
and not pay overtime work at a higher rate. But various statutes changed that. For example, the federal
Fair Labor Standards Act (1938) forbid the use of oppressive child labor and established a minimum pay
wage and overtime pay rules.

Saylor URL: http://www.saylor.org/books

Saylor.org
22

Treaties as Statutes: The “Last in Time” Rule
A treaty or convention is considered of equal standing to a statute. Thus when Congress ratified the North
American Free Trade Agreement (NAFTA), any judicial decisions or previous statutes that were
inconsistent—such as quotas or limitations on imports from Mexico that were opposite to NAFTA
commitments—would no longer be valid. Similarly, US treaty obligations under the General Agreement
on Tariffs and Trade (GATT) and obligations made later through the World Trade Organization (WTO)
would override previous federal or state statutes.
One example of treaty obligations overriding, or taking priority over, federal statutes was the tunadolphin dispute between the United States and Mexico. The Marine Mammal Protection Act amendments
in 1988 spelled out certain protections for dolphins in the Eastern Tropical Pacific, and the United States
began refusing to allow the importation of tuna that were caught using “dolphin-unfriendly” methods
(such as purse seining). This was challenged at a GATT dispute panel in Switzerland, and the United
States lost. The discussion continued at the WTO under its dispute resolution process. In short, US
environmental statutes can be ruled contrary to US treaty obligations.
Under most treaties, the United States can withdraw, or take back, any voluntary limitation on its
sovereignty; participation in treaties is entirely elective. That is, the United States may “unbind” itself
whenever it chooses. But for practical purposes, some limitations on sovereignty may be good for the
nation. The argument goes something like this: if free trade in general helps the United States, then it
makes some sense to be part of a system that promotes free trade; and despite some temporary setbacks,
the WTO decision process will (it is hoped) provide far more benefits than losses in the long run. This
argument invokes utilitarian theory (that the best policy does the greatest good overall for society) and
David Ricardo’s theory of comparative advantage.
Ultimately, whether the United States remains a supporter of free trade and continues to participate as a
leader in the WTO will depend upon citizens electing leaders who support the process. Had Ross Perot
been elected in 1992, for example, NAFTA would have been politically (and legally) dead during his term
of office.

Saylor URL: http://www.saylor.org/books

Saylor.org
23

Causes of Action, Precedent, and Stare Decisis
No matter how wrong someone’s actions may seem to you, the only wrongs you can right in a court are
those that can be tied to one or more causes of action. Positive law is full of cases, treaties, statutes,
regulations, and constitutional provisions that can be made into a cause of action. If you have an
agreement with Harold Hill that he will purchase seventy-six trombones from you and he fails to pay for
them after you deliver, you will probably feel wronged, but a court will only act favorably on your
complaint if you can show that his behavior gives you a cause of action based on some part of your state’s
contract law. This case would give you a cause of action under the law of most states; unless Harold Hill
had some legal excuse recognized by the applicable state’s contract law—such as his legal incompetence,
his being less than eighteen years of age, his being drunk at the time the agreement was made, or his claim
that the instruments were trumpets rather than trombones or that they were delivered too late to be of use
to him—you could expect to recover some compensation for his breaching of your agreement with him.
An old saying in the law is that the law does not deal in trifles, or unimportant issues (in Latin, de minimis
non curat lex). Not every wrong you may suffer in life will be a cause to bring a court action. If you are
stood up for a Saturday night date and feel embarrassed or humiliated, you cannot recover anything in a
court of law in the United States, as there is no cause of action (no basis in the positive law) that you can
use in your complaint. If you are engaged to be married and your spouse-to-be bolts from the wedding
ceremony, there are some states that do provide a legal basis on which to bring a lawsuit. “Breach of
promise to marry” is recognized in several states, but most states have abolished this cause of action,
either by judicial decision or by legislation. Whether a runaway bride or groom gives rise to a valid cause
of action in the courts depends on whether the state courts still recognize and enforce this nowdisappearing cause of action.
Your cause of action is thus based on existing laws, including decided cases. How closely your case “fits”
with a prior decided case raises the question of precedent.
As noted earlier in this chapter, the English common-law tradition placed great emphasis on precedent
and what is called stare decisis. A court considering one case would feel obliged to decide that case in a
way similar to previously decided cases. Written decisions of the most important cases had been spread
throughout England (the common “realm”), and judges hoped to establish a somewhat predictable,
consistent group of decisions.

Saylor URL: http://www.saylor.org/books

Saylor.org
24

The English legislature (Parliament) was not in the practice of establishing detailed statutes on crimes,
torts, contracts, or property. Thus definitions and rules were left primarily to the courts. By their nature,
courts could only decide one case at a time, but in doing so they would articulate holdings, or general
rules, that would apply to later cases.
Suppose that one court had to decide whether an employer could fire an employee for no reason at all.
Suppose that there were no statutes that applied to the facts: there was no contract between the employer
and the employee, but the employee had worked for the employer for many years, and now a younger
person was replacing him. The court, with no past guidelines, would have to decide whether the employee
had stated a “cause of action” against the employer. If the court decided that the case was not legally
actionable, it would dismiss the action. Future courts would then treat similar cases in a similar way. In
the process, the court might make a holding that employers could fire employees for any reason or for no
reason. This rule could be applied in the future should similar cases come up.
But suppose that an employer fired an employee for not committing perjury (lying on the witness stand in
a court proceeding); the employer wanted the employee to cover up the company's criminal or unethical
act. Suppose that, as in earlier cases, there were no applicable statutes and no contract of employment.
Courts relying on a holding or precedent that “employers may fire employees for any reason or no reason”
might rule against an employee seeking compensation for being fired for telling the truth on the witness
stand. Or it might make an exception to the general rule, such as, “Employers may generally discharge
employees for any reason or for no reason without incurring legal liability; however, employers will incur
legal liability for firing an employee who refuses to lie on behalf of the employer in a court proceeding.”
In each case (the general rule and its exception), the common-law tradition calls for the court to explain
the reasons for its ruling. In the case of the general rule, “freedom of choice” might be the major reason.
In the case of the perjury exception, the efficiency of the judicial system and the requirements of
citizenship might be used as reasons. Because the court’s “reasons” will be persuasive to some and not to
others, there is inevitably a degree of subjectivity to judicial opinions. That is, reasonable people will
disagree as to the persuasiveness of the reasoning a court may offer for its decision.
Written judicial opinions are thus a good playing field for developing critical thinking skills by identifying
the issue in a case and examining the reasons for the court’s previous decision(s), or holding.
What has the court actually decided, and why? Remember that a court, especially the US Supreme Court,

Saylor URL: http://www.saylor.org/books

Saylor.org
25

is not only deciding one particular case but also setting down guidelines (in its holdings) for federal and
state courts that encounter similar issues. Note that court cases often raise a variety of issues or questions
to be resolved, and judges (and attorneys) will differ as to what the real issue in a case is. A holding is the
court’s complete answer to an issue that is critical to deciding the case and thus gives guidance to the
meaning of the case as a precedent for future cases.
Beyond the decision of the court, it is in looking at the court’s reasoning that you are most likely to
understand what facts have been most significant to the court and what theories (schools of legal thought)
each trial or appellate judge believes in. Because judges do not always agree on first principles (i.e., they
subscribe to different schools of legal thought), there are many divided opinions in appellate opinions and
in each US Supreme Court term.

KEY TAKEAWAY
There are different sources of law in the US legal system. The US Constitution is foundational; US
statutory and common law cannot be inconsistent with its provisions. Congress creates statutory law
(with the signature of the president), and courts will interpret constitutional law and statutory law.
Where there is neither constitutional law nor statutory law, the courts function in the realm of
common law. The same is true of law within the fifty states, each of which also has a constitution, or
foundational law.
Both the federal government and the states have created administrative agencies. An agency only has
the power that the legislature gives it. Within the scope of that power, an agency will often create
regulations (see Chapter 5 "Administrative Law"), which have the same force and effect as statutes.
Treaties are never negotiated and concluded by states, as the federal government has exclusive
authority over relations with other nation-states. A treaty, once ratified by the Senate, has the same
force and effect as a statute passed by Congress and signed into law by the president.
Constitutions, statutes, regulations, treaties, and court decisions can provide a legal basis in the
positive law. You may believe you have been wronged, but for you to have a right that is enforceable in
court, you must have something in the positive law that you can point to that will support a cause of
action against your chosen defendant.

Saylor URL: http://www.saylor.org/books

Saylor.org
26

EXERCISES
1.

Give one example of where common law was overridden by the passage of a federal statute.

2.

How does common law change or evolve without any action on the part of a legislature?

3.

Lindsey Paradise is not selected for her sorority of choice at the University of Kansas. She has spent all
her time rushing that particular sorority, which chooses some of her friends but not her. She is
disappointed and angry and wants to sue the sorority. What are her prospects of recovery in the legal
system? Explain.

[1] Rulon-Miller v. International Business Machines Corp., 162 Cal. App.3d 241, 255 (1984).

Saylor URL: http://www.saylor.org/books

Saylor.org
27

1.5 Legal and Political Systems of the World
LEARNING OBJECTIVE
1.

Describe how the common-law system differs from the civil-law system.

Other legal and political systems are very different from the US system, which came from English
common-law traditions and the framers of the US Constitution. Our legal and political traditions are
different both in what kinds of laws we make and honor and in how disputes are resolved in court.

Comparing Common-Law Systems with Other Legal Systems
The common-law tradition is unique to England, the United States, and former colonies of the British
Empire. Although there are differences among common-law systems (e.g., most nations do not permit
their judiciaries to declare legislative acts unconstitutional; some nations use the jury less frequently), all
of them recognize the use of precedent in judicial cases, and none of them relies on the comprehensive,
legislative codes that are prevalent in civil-law systems.

Civil-Law Systems
The main alternative to the common-law legal system was developed in Europe and is based in Roman
and Napoleonic law. A civil-law or code-law system is one where all the legal rules are in one or more
comprehensive legislative enactments. During Napoleon’s reign, a comprehensive book of laws—a code—
was developed for all of France. The code covered criminal law, criminal procedure, noncriminal law and
procedure, and commercial law. The rules of the code are still used today in France and in other
continental European legal systems. The code is used to resolve particular cases, usually by judges without
a jury. Moreover, the judges are not required to follow the decisions of other courts in similar cases. As
George Cameron of the University of Michigan has noted, “The law is in the code, not in the cases.” He
goes on to note, “Where several cases all have interpreted a provision in a particular way, the French
courts may feel bound to reach the same result in future cases, under the doctrine of jurisprudence
constante. The major agency for growth and change, however, is the legislature, not the courts.”
Civil-law systems are used throughout Europe as well as in Central and South America. Some nations in
Asia and Africa have also adopted codes based on European civil law. Germany, Holland, Spain, France,

Saylor URL: http://www.saylor.org/books

Saylor.org
28

and Portugal all had colonies outside of Europe, and many of these colonies adopted the legal practices
that were imposed on them by colonial rule, much like the original thirteen states of the United States,
which adopted English common-law practices.
One source of possible confusion at this point is that we have already referred to US civil law in contrast to
criminal law. But the European civil law covers both civil and criminal law.
There are also legal systems that differ significantly from the common-law and civil-law systems. The
communist and socialist legal systems that remain (e.g., in Cuba and North Korea) operate on very
different assumptions than those of either English common law or European civil law. Islamic and other
religion-based systems of law bring different values and assumptions to social and commercial relations.

KEY TAKEAWAY
Legal systems vary widely in their aims and in the way they process civil and criminal cases. Commonlaw systems use juries, have one judge, and adhere to precedent. Civil-law systems decide cases
without a jury, often use three judges, and often render shorter opinions without reference to
previously decided cases.

EXERCISE
1.

Use the Internet to identify some of the better-known nations with civil-law systems. Which Asian
nations came to adopt all or part of civil-law traditions, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
29

1.6 A Sample Case
Preliminary Note to Students
Title VII of the Civil Rights Act of 1964 is a federal statute that applies to all employers whose workforce
exceeds fifteen people. The text of Title VII says that
(a) it shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or natural origin.
At common law—where judges decide cases without reference to statutory guidance—employers were
generally free to hire and fire on any basis they might choose, and employees were generally free to work
for an employer or quit an employer on any basis they might choose (unless the employer and the
employee had a contract). This rule has been called “employment at will.” State and federal statutes that
prohibit discrimination on any basis (such as the prohibitions on discrimination because of race, color,
religion, sex, or national origin in Title VII) are essentially legislative exceptions to the common-law
employment-at-will rule.
In the 1970s, many female employees began to claim a certain kind of sex discrimination: sexual
harassment. Some women were being asked to give sexual favors in exchange for continued employment
or promotion (quid pro quo sexual harassment) or found themselves in a working environment that put
their chances for continued employment or promotion at risk. This form of sexual discrimination came to
be called “hostile working environment” sexual harassment.
Notice that the statute itself says nothing about sexual harassment but speaks only in broad terms about
discrimination “because of” sex (and four other factors). Having set the broad policy, Congress left it to
employees, employers, and the courts to fashion more specific rules through the process of civil litigation.
This is a case from our federal court system, which has a trial or hearing in the federal district court, an
appeal to the Sixth Circuit Court of Appeals, and a final appeal to the US Supreme Court. Teresa Harris,
having lost at both the district court and the Sixth Circuit Court of Appeals, here has petitioned for a writ
of certiorari (asking the court to issue an order to bring the case to the Supreme Court), a petition that is
granted less than one out of every fifty times. The Supreme Court, in other words, chooses its cases
carefully. Here, the court wanted to resolve a difference of opinion among the various circuit courts of

Saylor URL: http://www.saylor.org/books

Saylor.org
30

appeal as to whether or not a plaintiff in a hostile-working-environment claim could recover damages
without showing “severe psychological injury.”
Harris v. Forklift Systems
510 U.S. 17 (U.S. Supreme Court 1992)
JUDGES: O’CONNOR, J., delivered the opinion for a unanimous Court. SCALIA, J., and GINSBURG, J.,
filed concurring opinions.
JUSTICE O’CONNOR delivered the opinion of the Court.
In this case we consider the definition of a discriminatorily “abusive work environment” (also known as a
“hostile work environment”) under Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as amended, 42
U.S.C. § 2000e et seq. (1988 ed., Supp. III).
I
Teresa Harris worked as a manager at Forklift Systems, Inc., an equipment rental company, from April
1985 until October 1987. Charles Hardy was Forklift’s president.
The Magistrate found that, throughout Harris’ time at Forklift, Hardy often insulted her because of her
gender and often made her the target of unwanted sexual innuendoes. Hardy told Harris on several
occasions, in the presence of other employees, “You’re a woman, what do you know” and “We need a man
as the rental manager”; at least once, he told her she was “a dumbass woman.” Again in front of others, he
suggested that the two of them “go to the Holiday Inn to negotiate [Harris’s] raise.” Hardy occasionally
asked Harris and other female employees to get coins from his front pants pocket. He threw objects on the
ground in front of Harris and other women, and asked them to pick the objects up. He made sexual
innuendoes about Harris’ and other women’s clothing.
In mid-August 1987, Harris complained to Hardy about his conduct. Hardy said he was surprised that
Harris was offended, claimed he was only joking, and apologized. He also promised he would stop, and
based on this assurance Harris stayed on the job. But in early September, Hardy began anew: While
Harris was arranging a deal with one of Forklift’s customers, he asked her, again in front of other
employees, “What did you do, promise the guy…some [sex] Saturday night?” On October 1, Harris
collected her paycheck and quit.
Harris then sued Forklift, claiming that Hardy’s conduct had created an abusive work environment for her
because of her gender. The United States District Court for the Middle District of Tennessee, adopting the

Saylor URL: http://www.saylor.org/books

Saylor.org
31

report and recommendation of the Magistrate, found this to be “a close case,” but held that Hardy’s
conduct did not create an abusive environment. The court found that some of Hardy’s comments
“offended [Harris], and would offend the reasonable woman,” but that they were not “so severe as to be
expected to seriously affect [Harris’s] psychological well-being. A reasonable woman manager under like
circumstances would have been offended by Hardy, but his conduct would not have risen to the level of
interfering with that person’s work performance.
“Neither do I believe that [Harris] was subjectively so offended that she suffered injury.…Although Hardy
may at times have genuinely offended [Harris], I do not believe that he created a working environment so
poisoned as to be intimidating or abusive to [Harris].”
In focusing on the employee’s psychological well-being, the District Court was following Circuit precedent.
See Rabidue v. Osceola Refining Co., 805 F.2d 611, 620 (CA6 1986), cert. denied, 481 U.S. 1041, 95 L. Ed.
2d 823, 107 S. Ct. 1983 (1987). The United States Court of Appeals for the Sixth Circuit affirmed in a brief
unpublished decision…reported at 976 F.2d 733 (1992).
We granted certiorari, 507 U.S. 959 (1993), to resolve a conflict among the Circuits on whether conduct,
to be actionable as “abusive work environment” harassment (no quid pro quo harassment issue is present
here), must “seriously affect [an employee’s] psychological well-being” or lead the plaintiff to “suffer
injury.” Compare Rabidue (requiring serious effect on psychological well-being); Vance v. Southern Bell
Telephone & Telegraph Co., 863 F.2d 1503, 1510 (CA11 1989) (same); and Downes v. FAA, 775 F.2d 288,
292 (CA Fed. 1985) (same), with Ellison v. Brady, 924 F.2d 872, 877–878 (CA9 1991) (rejecting such a
requirement).
II
Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for an employer…to
discriminate against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e2(a)(1). As we made clear in Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986), this language “is
not limited to ‘economic’ or ‘tangible’ discrimination. The phrase ‘terms, conditions, or privileges of
employment’ evinces a congressional intent ‘to strike at the entire spectrum of disparate treatment of men
and women’ in employment,” which includes requiring people to work in a discriminatorily hostile or
abusive environment. Id., at 64, quoting Los Angeles Dept. of Water and Power v. Manhart, 435 U.S. 702,

Saylor URL: http://www.saylor.org/books

Saylor.org
32

707, n.13, 55 L. Ed. 2d 657, 98 S. Ct. 1370 (1978). When the workplace is permeated with “discriminatory
intimidation, ridicule, and insult,” 477 U.S. at 65, that is “sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive working environment,” Title VII is violated.
This standard, which we reaffirm today, takes a middle path between makings actionable any conduct that
is merely offensive and requiring the conduct to cause a tangible psychological injury. As we pointed out
in Meritor, “mere utterance of a…epithet which engenders offensive feelings in an employee,” does not
sufficiently affect the conditions of employment to implicate Title VII. Conduct that is not severe or
pervasive enough to create an objectively hostile or abusive work environment—an environment that a
reasonable person would find hostile or abusive—is beyond Title VII’s purview. Likewise, if the victim
does not subjectively perceive the environment to be abusive, the conduct has not actually altered the
conditions of the victim’s employment, and there is no Title VII violation.
But Title VII comes into play before the harassing conduct leads to a nervous breakdown. A
discriminatorily abusive work environment, even one that does not seriously affect employees’
psychological well-being, can and often will detract from employees’ job performance, discourage
employees from remaining on the job, or keep them from advancing in their careers. Moreover, even
without regard to these tangible effects, the very fact that the discriminatory conduct was so severe or
pervasive that it created a work environment abusive to employees because of their race, gender, religion,
or national origin offends Title VII’s broad rule of workplace equality. The appalling conduct alleged in
Meritor, and the reference in that case to environments “‘so heavily polluted with discrimination as to
destroy completely the emotional and psychological stability of minority group workers,’” Id., at 66,
quoting Rogers v. EEOC, 454 F.2d 234, 238 (CA5 1971), cert. denied, 406 U.S. 957,32 L. Ed. 2d 343, 92 S.
Ct. 2058 (1972), merely present some especially egregious examples of harassment. They do not mark the
boundary of what is actionable.
We therefore believe the District Court erred in relying on whether the conduct “seriously affected
plaintiff’s psychological well-being” or led her to “suffer injury.” Such an inquiry may needlessly focus the
fact finder’s attention on concrete psychological harm, an element Title VII does not require. Certainly
Title VII bars conduct that would seriously affect a reasonable person’s psychological well-being, but the
statute is not limited to such conduct. So long as the environment would reasonably be perceived, and is

Saylor URL: http://www.saylor.org/books

Saylor.org
33

perceived, as hostile or abusive, Meritor, supra, at 67, there is no need for it also to be psychologically
injurious.
This is not, and by its nature cannot be, a mathematically precise test. We need not answer today all the
potential questions it neither raises, nor specifically address the Equal Employment Opportunity
Commission’s new regulations on this subject, see 58 Fed. Reg. 51266 (1993) (proposed 29 CFR §§ 1609.1,
1609.2); see also 29 CFR § 1604.11 (1993). But we can say that whether an environment is “hostile” or
“abusive” can be determined only by looking at all the circumstances. These may include the frequency of
the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee’s work performance. The
effect on the employee’s psychological well-being is, of course, relevant to determining whether the
plaintiff actually found the environment abusive. But while psychological harm, like any other relevant
factor, may be taken into account, no single factor is required.
III
Forklift, while conceding that a requirement that the conduct seriously affect psychological well-being is
unfounded, argues that the District Court nonetheless correctly applied the Meritor standard. We
disagree. Though the District Court did conclude that the work environment was not “intimidating or
abusive to [Harris],” it did so only after finding that the conduct was not “so severe as to be expected to
seriously affect plaintiff’s psychological well-being,” and that Harris was not “subjectively so offended that
she suffered injury,” ibid. The District Court’s application of these incorrect standards may well have
influenced its ultimate conclusion, especially given that the court found this to be a “close case.”
We therefore reverse the judgment of the Court of Appeals, and remand the case for further proceedings
consistent with this opinion.
So ordered.

Note to Students
This was only the second time that the Supreme Court had decided a sexual harassment case. Many
feminist legal studies scholars feared that the court would raise the bar and make hostile-workingenvironment claims under Title VII more difficult to win. That did not happen. When the question to be
decided is combined with the court’s decision, we get the holding of the case. Here, the question that the

Saylor URL: http://www.saylor.org/books

Saylor.org
34

court poses, plus its answer, yields a holding that “An employee need not prove severe psychological
injury in order to win a Title VII sexual harassment claim.” This holding will be true until such time as the
court revisits a similar question and answers it differently. This does happen, but happens rarely.

CASE QUESTIONS
1.

Is this a criminal case or a civil-law case? How can you tell?

2.

Is the court concerned with making a procedural rule here, or is the court making a statement about
the substantive law?

3.

Is this a case where the court is interpreting the Constitution, a federal statute, a state statute, or the
common law?

4.

In Harris v. Forklift, what if the trial judge does not personally agree that women should have any
rights to equal treatment in the workplace? Why shouldn’t that judge dismiss the case even before
trial? Or should the judge dismiss the case after giving the female plaintiff her day in court?

5.

What was the employer’s argument in this case? Do you agree or disagree with it? What if those who
legislated Title VII gave no thought to the question of seriousness of injury at all?

Saylor URL: http://www.saylor.org/books

Saylor.org
35

1.7 Summary and Exercises
Summary
There are differing conceptions of what law is and of what law should be. Laws and legal systems differ
worldwide. The legal system in the United States is founded on the US Constitution, which is itself
inspired by natural-law theory and the idea that people have rights that cannot be taken by government
but only protected by government. The various functions of the law are done well or poorly depending on
which nation-state you look at. Some do very well in terms of keeping order, while others do a better job
of allowing civil and political freedoms. Social and political movements within each nation greatly affect
the nature and quality of the legal system within that nation.
This chapter has familiarized you with a few of the basic schools of legal thought, such as natural law,
positive law, legal realism, and critical legal studies. It has also given you a brief background in common
law, including contracts, torts, and criminal law. The differences between civil and criminal cases,
substance and procedure, and the various sources of law have also been reviewed. Each source has a
different level of authority, starting with constitutions, which are primary and will negate any lower-court
laws that are not consistent with its principles and provisions. The basic differences between the common
law and civil law (continental, or European) systems of law are also discussed.

EXERCISES
1.

What is the common law? Where do the courts get the authority to interpret it and to change it?

2.

After World War II ended in 1945, there was an international tribunal at Nuremberg that prosecuted
various officials in Germany’s Third Reich who had committed “crimes against humanity.” Many of
them claim that they were simply “following orders” of Adolf Hitler and his chief lieutenants. What
law, if any, have they violated?

3.

What does stare decisis mean, and why is it so basic to common-law legal tradition?
4.

In the following situations, which source of law takes priority, and why?

a.

The state statute conflicts with the common law of that state.

b.

A federal statute conflicts with the US Constitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
36

c.

A common-law decision in one state conflicts with the US Constitution.

d.

A federal statute conflicts with a state constitution.

SELF-TEST QUESTIONS
1.

The source of law that is foundational in the US legal system is

a.

the common law

b.

statutory law

c.

constitutional law

d.

administrative law
“Law is the command of a sovereign” represents what school of legal thought?

a.

civil law
b.

constitutional law

c.

natural law

d.

eco-feminist law

e.

positive law
Which of the following kinds of law are most often found in state law rather than federal
law?

a.

torts and contracts
b.

bankruptcy

c.

maritime law

d.

international law
Where was natural law discovered?
a.

in nature

b.

in constitutions and statutes

c.

in the exercise of human reason

d.

in the Wall Street Journal

Saylor URL: http://www.saylor.org/books

Saylor.org
37

Wolfe is a state court judge in California. In the case of Riddick v. Clouse, which involves a
contract dispute, Wolfe must follow precedent. She establishes a logical relationship between
the Riddick case and a case decided by the California Supreme Court, Zhu v. Patel Enterprises,
Inc. She compares the facts of Riddick to the facts in Zhu and to the extent the facts are
similar, applies the same rule to reach her decision. This is
a.

deductive reasoning
b.

faulty reasoning

c.

linear reasoning

d.

reasoning by analogy
Moore is a state court judge in Colorado. In the case of Cassidy v. Seawell, also a contract
dispute, there is no Colorado Supreme Court or court of appeals decision that sets forth a rule
that could be applied. However, the California case of Zhu v. Patel Enterprises, Inc. is “very
close” on the facts and sets forth a rule of law that could be applied to the Cassidy case. What
process must Moore follow in considering whether to use the Zhu case as precedent?

a.

Moore is free to decide the case any way he wants, but he may not look at decisions and

reasons in similar cases from other states.
b.

Moore must wait for the Colorado legislature and the governor to pass a law that addresses
the issues raised in the Cassidy case.

c.

Moore must follow the California case if that is the best precedent.

d.

Moore may follow the California case if he believes that it offers the best reasoning for a
similar case.

SELF-TEST ANSWERS
1.

c

2.

e

3.

a

4.

c

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
38

6.

d

Chapter 2
Corporate Social Responsibility and Business Ethics
A great society is a society in which [leaders] of business think greatly about their functions.
Alfred North Whitehead

LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Define ethics and explain the importance of good ethics for business people and business organizations.

2.

Understand the principal philosophies of ethics, including utilitarianism, duty-based ethics, and virtue
ethics.

3.

Distinguish between the ethical merits of various choices by using an ethical decision model.

4.

Explain the difference between shareholder and stakeholder models of ethical corporate governance.

5.

Explain why it is difficult to establish and maintain an ethical corporate culture in a business organization.

Few subjects are more contentious or important as the role of business in society, particularly, whether
corporations have social responsibilities that are distinct from maximizing shareholder value. While the
phrase “business ethics” is not oxymoronic (i.e., a contradiction in terms), there is plenty of evidence that
businesspeople and firms seek to look out primarily for themselves. However, business organizations
ignore the ethical and social expectations of consumers, employees, the media, nongovernment
organizations (NGOs), government officials, and socially responsible investors at their peril. Legal
compliance alone no longer serves the long-term interests of many companies, who find that sustainable
profitability requires thinking about people and the planet as well as profits.
This chapter has a fairly modest aim: to introduce potential businesspeople to the differences between
legal compliance and ethical excellence by reviewing some of the philosophical perspectives that apply to
business, businesspeople, and the role of business organizations in society.

Saylor URL: http://www.saylor.org/books

Saylor.org
39

2.1 What Is Ethics?
LEARNING OBJECTIVES
1.

Explain how both individuals and institutions can be viewed as ethical or unethical.

2.

Explain how law and ethics are different, and why a good reputation can be more important than legal
compliance.

Most of those who write about ethics do not make a clear distinction between ethics and morality. The
question of what is “right” or “morally correct” or “ethically correct” or “morally desirable” in any
situation is variously phrased, but all of the words and phrases are after the same thing: what act is
“better” in a moral or ethical sense than some other act? People sometimes speak of morality as
something personal but view ethics as having wider social implications. Others see morality as the subject
of a field of study, that field being ethics. Ethics would be morality as applied to any number of subjects,
including journalistic ethics, business ethics, or the ethics of professionals such as doctors, attorneys, and
accountants. We will venture a definition of ethics, but for our purposes, ethics and morality will be used
as equivalent terms.
People often speak about the ethics or morality of individuals and also about the morality or ethics of
corporations and nations. There are clearly differences in the kind of moral responsibility that we can
fairly ascribe to corporations and nations; we tend to see individuals as having a soul, or at least a
conscience, but there is no general agreement that nations or corporations have either. Still, our ordinary
use of language does point to something significant: if we say that some nations are “evil” and others are
“corrupt,” then we make moral judgments about the quality of actions undertaken by the governments or
people of that nation. For example, if North Korea is characterized by the US president as part of an “axis
of evil,” or if we conclude that WorldCom or Enron acted “unethically” in certain respects, then we are
making judgments that their collective actions are morally deficient.

Saylor URL: http://www.saylor.org/books

Saylor.org
40

In talking about morality, we often use the word good; but that word can be confusing. If we say that
Microsoft is a “good company,” we may be making a statement about the investment potential of
Microsoft stock, or their preeminence in the market, or their ability to win lawsuits or appeals or to
influence administrative agencies. Less likely, though possibly, we may be making a statement about the
civic virtue and corporate social responsibility of Microsoft. In the first set of judgments, we use the
word good but mean something other than ethical or moral; only in the second instance are we using the
word good in its ethical or moral sense.
A word such as good can embrace ethical or moral values but also non-ethical values. If I like Daniel and
try to convince you what a “good guy” he is, you may ask all sorts of questions: Is he good-looking? Welloff? Fun to be with? Humorous? Athletic? Smart? I could answer all of those questions with a yes, yet you
would still not know any of his moral qualities. But if I said that he was honest, caring, forthright, and
diligent, volunteered in local soup kitchens, or tithed to the church, many people would see Daniel as
having certain ethical or moral qualities. If I said that he keeps the Golden Rule as well as anyone I know,
you could conclude that he is an ethical person. But if I said that he is “always in control” or “always at the
top of his game,” you would probably not make inferences or assumptions about his character or ethics.
There are three key points here:
1.

Although morals and ethics are not precisely measurable, people generally have similar reactions
about what actions or conduct can rightly be called ethical or moral.

2. As humans, we need and value ethical people and want to be around them.
3. Saying that someone or some organization is law-abiding does not mean the same as saying a person
or company is ethical.
Here is a cautionary note: for individuals, it is far from easy to recognize an ethical problem, have a clear
and usable decision-making process to deal it, and then have the moral courage to do what’s right. All of
that is even more difficult within a business organization, where corporate employees vary in their
motivations, loyalties, commitments, and character. There is no universally accepted way for developing
an organization where employees feel valued, respected, and free to openly disagree; where the actions of
top management are crystal clear; and where all the employees feel loyal and accountable to one another.

Saylor URL: http://www.saylor.org/books

Saylor.org
41

Before talking about how ethics relates to law, we can conclude that ethics is the study of morality—“right”
and “wrong”—in the context of everyday life, organizational behaviors, and even how society operates and
is governed.

How Do Law and Ethics Differ?
There is a difference between legal compliance and moral excellence. Few would choose a professional
service, health care or otherwise, because the provider had a record of perfect legal compliance, or always
following the letter of the law. There are many professional ethics codes, primarily because people realize
that law prescribes only a minimum of morality and does not provide purpose or goals that can mean
excellent service to customers, clients, or patients.
Business ethicists have talked for years about the intersection of law and ethics. Simply put, what is legal
is not necessarily ethical. Conversely, what is ethical is not necessarily legal. There are lots of legal
maneuvers that are not all that ethical; the well-used phrase “legal loophole” suggests as much.
Here are two propositions about business and ethics. Consider whether they strike you as true or whether
you would need to know more in order to make a judgment.
•

Individuals and organizations have reputations. (For an individual, moral reputation is most often
tied to others’ perceptions of his or her character: is the individual honest, diligent, reliable, fair, and
caring? The reputation of an organization is built on the goodwill that suppliers, customers, the
community, and employees feel toward it. Although an organization is not a person in the usual sense,
the goodwill that people feel about the organization is based on their perception of its better qualities
by a variety of stakeholders: customers or clients, suppliers, investors, employees, government
officials).

•

The goodwill of an organization is to a great extent based on the actions it takes and on whether the
actions are favorably viewed. (This goodwill is usually specifically counted in the sale of a business as
an asset that the buyer pays for. While it is difficult to place a monetary value on goodwill, a firm’s
good reputation will generally call for a higher evaluation in the final accounting before the sale. Legal
troubles or a reputation for having legal troubles will only lessen the price for a business and will even
lessen the value of the company’s stock as bad legal news comes to the public’s attention.)

Saylor URL: http://www.saylor.org/books

Saylor.org
42

Another reason to think about ethics in connection with law is that the laws themselves are meant to
express some moral view. If there are legal prohibitions against cheating the Medicare program, it is
because people (legislators or their agents) have collectively decided that cheating Medicare is wrong. If
there are legal prohibitions against assisting someone to commit suicide, it is because there has been a
group decision that doing so is immoral. Thus the law provides some important cues as to what society
regards as right or wrong.
Finally, important policy issues that face society are often resolved through law, but it is important to
understand the moral perspectives that underlie public debate—as, for example, in the continuing
controversies over stem-cell research, medical use of marijuana, and abortion. Some ethical perspectives
focus on rights, some on social utility, some on virtue or character, and some on social justice. People
consciously (or, more often, unconsciously) adopt one or more of these perspectives, and even if they
completely agree on the facts with an opponent, they will not change their views. Fundamentally, the
difference comes down to incompatible moral perspectives, a clash of basic values. These are hot-button
issues because society is divided, not so much over facts, but over basic values. Understanding the varied
moral perspectives and values in public policy debates is a clarifying benefit in following or participating
in these important discussions.

Why Should an Individual or a Business Entity Be Ethical?
The usual answer is that good ethics is good business. In the long run, businesses that pay attention to
ethics as well as law do better; they are viewed more favorably by customers. But this is a difficult claim to
measure scientifically, because “the long run” is an indistinct period of time and because there are as yet
no generally accepted criteria by which ethical excellence can be measured. In addition, life is still lived in
the short run, and there are many occasions when something short of perfect conduct is a lot more
profitable.
Some years ago, Royal Dutch/Shell (one of the world’s largest companies) found that it was in deep
trouble with the public for its apparent carelessness with the environment and human rights. Consumers
were boycotting and investors were getting frightened, so the company took a long, hard look at its ethic
of short-term profit maximization. Since then, changes have been made. The CEO told one group of
business ethicists that the uproar had taken them by surprise; they thought they had done everything

Saylor URL: http://www.saylor.org/books

Saylor.org
43

right, but it seemed there was a “ghost in the machine.” That ghost was consumers, NGOs, and the media,
all of whom objected to the company seems lack of moral sensitivity.
The market does respond to unethical behavior. In Section 2.4 "Corporations and Corporate Governance",
you will read about the Sears Auto Centers case. The loss of goodwill toward Sears Auto Centers was real,
even though the total amount of money lost cannot be clearly accounted for. Years later, there are people
who will not go near a Sears Auto Center; the customers who lost trust in the company will never return,
and many of their children may avoid Sears Auto Centers as well.
The Arthur Andersen story is even more dramatic. A major accounting firm, Andersen worked closely
with Enron in hiding its various losses through creative accounting measures. Suspiciously, Andersen’s
Houston office also did some shredding around the clock, appearing to cover up what it was doing for
Enron. A criminal case based on this shredding resulted in a conviction, later overturned by the Supreme
Court. But it was too late. Even before the conviction, many clients had found other accounting firms that
were not under suspicion, and the Supreme Court’s reversal came too late to save the company. Even
without the conviction, Andersen would have lost significant market share.
The irony of Andersen as a poster child for overly aggressive accounting practices is that the man who
founded the firm built it on integrity and straightforward practices. “Think straight, talk straight” was the
company’s motto. Andersen established the company’s reputation for integrity over a hundred years ago
by refusing to play numbers games for a potentially lucrative client.
Maximizing profits while being legally compliant is not a very inspiring goal for a business. People in an
organization need some quality or excellence to strive for. By focusing on pushing the edge of what is
legal, by looking for loopholes in the law that would help create short-term financial gain, companies have
often learned that in the long term they are not actually satisfying the market, the shareholders, the
suppliers, or the community generally.

KEY TAKEAWAY
Legal compliance is not the same as acting ethically. Your reputation, individually or corporately,
depends on how others regard your actions. Goodwill is hard to measure or quantify, but it is real
nonetheless and can best be protected by acting ethically.

Saylor URL: http://www.saylor.org/books

Saylor.org
44

EXERCISES
1.

Think of a person who did something morally wrong, at least to your way of thinking. What was it?
Explain to a friend of yours—or a classmate—why you think it was wrong. Does your friend agree?
Why or why not? What is the basic principle that forms the basis for your judgment that it was wrong?

2.

Think of a person who did something morally right, at least to your way of thinking. (This is not a
matter of finding something they did well, like efficiently changing a tire, but something good.) What
was it? Explain to a friend of yours—or a classmate—why you think it was right. Does your friend
agree? Why or why not? What is the basic principle that forms the basis for your judgment that it was
right?

3.

Think of an action by a business organization (sole proprietor, partnership, or corporation) that was
legal but still strikes you as wrong. What was it? Why do you think it was wrong?

4.

Think of an act by an individual or a corporation that is ethical but not legal. Compare your answer
with those of your classmates: were you more likely to find an example from individual action or
corporate action? Do you have any thoughts as to why?

Saylor URL: http://www.saylor.org/books

Saylor.org
45

2.2 Major Ethical Perspectives
LEARNING OBJECTIVES
1.

Describe the various major theories about ethics in human decision making.

2.

Begin considering how the major theories about ethics apply to difficult choices in life and business.

There are several well-respected ways of looking at ethical issues. Some of them have been around for
centuries. It is important to know that many who think a lot about business and ethics have deeply held
beliefs about which perspective is best. Others would recommend considering ethical problems from a
variety of different perspectives. Here, we take a brief look at (1) utilitarianism, (2) deontology, (3) social
justice and social contract theory, and (4) virtue theory. We are leaving out some important perspectives,
such as general theories of justice and “rights” and feminist thought about ethics and patriarchy.

Utilitarianism
Utilitarianism is a prominent perspective on ethics, one that is well aligned with economics and the freemarket outlook that has come to dominate much current thinking about business, management, and
economics. Jeremy Bentham is often considered the founder of utilitarianism, though John Stuart Mill
(who wrote On Liberty and Utilitarianism) and others promoted it as a guide to what is good.
Utilitarianism emphasizes not rules but results. An action (or set of actions) is generally deemed good or
right if it maximizes happiness or pleasure throughout society. Originally intended as a guide for
legislators charged with seeking the greatest good for society, the utilitarian outlook may also be practiced
individually and by corporations.
Bentham believed that the most promising way to obtain agreement on the best policies for a society
would be to look at the various policies a legislature could pass and compare the good and bad
consequences of each. The right course of action from an ethical point of view would be to choose the
policy that would produce the greatest amount of utility, or usefulness. In brief, the utilitarian principle

Saylor URL: http://www.saylor.org/books

Saylor.org
46

holds that an action is right if and only if the sum of utilities produced by that action is greater than the
sum of utilities from any other possible act.
This statement describes “act utilitarianism”—which action among various options will deliver the
greatest good to society? “Rule utilitarianism” is a slightly different version; it asks, what rule or principle,
if followed regularly, will create the greatest good?
Notice that the emphasis is on finding the best possible results and that the assumption is that we can
measure the utilities involved. (This turns out to be more difficult that you might think.) Notice also that
“the sum total of utilities” clearly implies that in doing utilitarian analysis, we cannot be satisfied if an act
or set of acts provides the greatest utility to us as individuals or to a particular corporation; the test is,
instead, whether it provides the greatest utility to society as a whole. Notice that the theory does not tell us
what kinds of utilities may be better than others or how much better a good today is compared with a
good a year from today.
Whatever its difficulties, utilitarian thinking is alive and well in US law and business. It is found in such
diverse places as cost-benefit analysis in administrative and regulatory rules and calculations,
environmental impact studies, the majority vote, and product comparisons for consumer information,
marketing studies, tax laws, and strategic planning. In management, people will often employ a form of
utility reasoning by projecting costs and benefits for plan X versus plan Y. But the issue in most of these
cost-benefit analyses is usually (1) put exclusively in terms of money and (2) directed to the benefit of the
person or organization doing the analysis and not to the benefit of society as a whole.
An individual or a company that consistently uses the test “What’s the greatest good for me or the
company?” is not following the utilitarian test of the greatest good overall. Another common failing is to
see only one or two options that seem reasonable. The following are some frequent mistakes that people
make in applying what they think are utilitarian principles in justifying their chosen course of action:
1.

Failing to come up with lots of options that seem reasonable and then choosing the one that has the
greatest benefit for the greatest number. Often, a decision maker seizes on one or two alternatives
without thinking carefully about other courses of action. If the alternative does more good than harm,
the decision maker assumes it’s ethically okay.

2. Assuming that the greatest good for you or your company is in fact the greatest good for all—that is,
looking at situations subjectively or with your own interests primarily in mind.

Saylor URL: http://www.saylor.org/books

Saylor.org
47

3. Underestimating the costs of a certain decision to you or your company. The now-classic Ford Pinto
case demonstrates how Ford Motor Company executives drastically underestimated the legal costs of
not correcting a feature on their Pinto models that they knew could cause death or injury. General
Motors was often taken to task by juries that came to understand that the company would not recall
or repair known and dangerous defects because it seemed more profitable not to. In 2010, Toyota
learned the same lesson.
4. Underestimating the cost or harm of a certain decision to someone else or some other group of
people.
5.

Favoring short-term benefits, even though the long-term costs are greater.

6. Assuming that all values can be reduced to money. In comparing the risks to human health or safety
against, say, the risks of job or profit losses, cost-benefit analyses will often try to compare apples to
oranges and put arbitrary numerical values on human health and safety.

Rules and Duty: Deontology
In contrast to the utilitarian perspective, the deontological view presented in the writings of Immanuel
Kant purports that having a moral intent and following the right rules is a better path to ethical conduct
than achieving the right results. A deontologist like Kant is likely to believe that ethical action arises from
doing one’s duty and that duties are defined by rational thought. Duties, according to Kant, are not
specific to particular kinds of human beings but are owed universally to all human beings. Kant therefore
uses “universalizing “ as a form of rational thought that assumes the inherent equality of all human
beings. It considers all humans as equal, not in the physical, social, or economic sense, but equal before
God, whether they are male, female, Pygmy, Eskimoan, Islamic, Christian, gay, straight, healthy, sick,
young, or old.
For Kantian thinkers, this basic principle of equality means that we should be able to universalize any
particular law or action to determine whether it is ethical. For example, if you were to consider
misrepresenting yourself on a resume for a particular job you really wanted and you were convinced that
doing so would get you that job, you might be very tempted to do so. (What harm would it be? you might
ask yourself. When I have the job, I can prove that I was perfect for it, and no one is hurt, while both the
employer and I are clearly better off as a result!) Kantian ethicists would answer that your chosen course

Saylor URL: http://www.saylor.org/books

Saylor.org
48

of action should be a universal one—a course of action that would be good for all persons at all times.
There are two requirements for a rule of action to be universal: consistency and reversibility. Consider
reversibility: if you make a decision as though you didn’t know what role or position you would have after
the decision, you would more likely make an impartial one—you would more likely choose a course of
action that would be most fair to all concerned, not just you. Again, deontology requires that we put duty
first, act rationally, and give moral weight to the inherent equality of all human beings.
In considering whether to lie on your resume, reversibility requires you to actively imagine both that you
were the employer in this situation and that you were another well-qualified applicant who lost the job
because someone else padded his resume with false accomplishments. If the consequences of such an
exercise of the imagination are not appealing to you, your action is probably not ethical.
The second requirement for an action to be universal is the search for consistency. This is more abstract.
A deontologist would say that since you know you are telling a lie, you must be willing to say that lying, as
a general, universal phenomenon, is acceptable. But if everyone lied, then there would be no point to
lying, since no one would believe anyone. It is only because honesty works well for society as a whole and
is generally practiced that lying even becomes possible! That is, lying cannot be universalized, for it
depends on the preexistence of honesty.
Similar demonstrations can be made for actions such as polluting, breaking promises, and committing
most crimes, including rape, murder, and theft. But these are the easy cases for Kantian thinkers. In the
gray areas of life as it is lived, the consistency test is often difficult to apply. If breaking a promise would
save a life, then Kantian thought becomes difficult to apply. If some amount of pollution can allow
employment and the harm is minimal or distant, Kantian thinking is not all that helpful. Finally, we
should note that the well-known Golden Rule, “Do unto others as you would have them do unto you,”
emphasizes the easier of the two universalizing requirements: practicing reversibility (“How would I like it
if someone did this to me?”).

Social Justice Theory and Social Contract Theory
Social justice theorists worry about “distributive justice”—that is, what is the fair way to distribute goods
among a group of people? Marxist thought emphasizes that members of society should be given goods to
according to their needs. But this redistribution would require a governing power to decide who gets what

Saylor URL: http://www.saylor.org/books

Saylor.org
49

and when. Capitalist thought takes a different approach, rejecting any giving that is not voluntary. Certain
economists, such as the late Milton Friedman (see the sidebar in Section 2.4 "Corporations and Corporate
Governance") also reject the notion that a corporation has a duty to give to unmet needs in society,
believing that the government should play that role. Even the most dedicated free-market capitalist will
often admit the need for some government and some forms of welfare—Social Security, Medicare,
assistance to flood-stricken areas, help for AIDs patients—along with some public goods (such as defense,
education, highways, parks, and support of key industries affecting national security).
People who do not see the need for public goods (including laws, court systems, and the government
goods and services just cited) often question why there needs to be a government at all. One response
might be, “Without government, there would be no corporations.” Thomas Hobbes believed that people in
a “state of nature” would rationally choose to have some form of government. He called this
the social contract, where people give up certain rights to government in exchange for security and
common benefits. In your own lives and in this course, you will see an ongoing balancing act between
human desires for freedom and human desires for order; it is an ancient tension. Some commentators
also see a kind of social contract between corporations and society; in exchange for perpetual duration
and limited liability, the corporation has some corresponding duties toward society. Also, if a corporation
is legally a “person,” as the Supreme Court reaffirmed in 2010, then some would argue that if this
corporate person commits three felonies, it should be locked up for life and its corporate charter revoked!
Modern social contract theorists, such as Thomas Donaldson and Thomas Dunfee (Ties that Bind, 1999),
observe that various communities, not just nations, make rules for the common good. Your college or
school is a community, and there are communities within the school (fraternities, sororities, the folks
behind the counter at the circulation desk, the people who work together at the university radio station,
the sports teams, the faculty, the students generally, the gay and lesbian alliance) that have rules, norms,
or standards that people can buy into or not. If not, they can exit from that community, just as we are free
(though not without cost) to reject US citizenship and take up residence in another country.
Donaldson and Dunfee’s integrative social contracts theory stresses the importance of studying the rules
of smaller communities along with the larger social contracts made in states (such as Colorado or
California) and nation-states (such as the United States or Germany). Our Constitution can be seen as a
fundamental social contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
50

It is important to realize that a social contract can be changed by the participants in a community, just as
the US Constitution can be amended. Social contract theory is thus dynamic—it allows for structural and
organic changes. Ideally, the social contract struck by citizens and the government allows for certain
fundamental rights such as those we enjoy in the United States, but it need not. People can give up
freedom-oriented rights (such as the right of free speech or the right to be free of unreasonable searches
and seizures) to secure order (freedom from fear, freedom from terrorism). For example, many citizens in
Russia now miss the days when the Kremlin was all powerful; there was less crime and more equality and
predictability to life in the Soviet Union, even if there was less freedom.
Thus the rights that people have—in positive law—come from whatever social contract exists in the
society. This view differs from that of the deontologists and that of the natural-law thinkers such as
Gandhi, Jesus, or Martin Luther King Jr., who believed that rights come from God or, in less religious
terms, from some transcendent moral order.
Another important movement in ethics and society is the communitarian outlook. Communitarians
emphasize that rights carry with them corresponding duties; that is, there cannot be a right without a
duty. Interested students may wish to explore the work of Amitai Etzioni. Etzioni was a founder of the
Communitarian Network, which is a group of individuals who have come together to bolster the moral,
social, and political environment. It claims to be nonsectarian, nonpartisan, and international in scope.
The relationship between rights and duties—in both law and ethics—calls for some explanations:
1.

If you have a right of free expression, the government has a duty to respect that right but can put
reasonable limits on it. For example, you can legally say whatever you want about the US president,
but you can’t get away with threatening the president’s life. Even if your criticisms are strong and
insistent, you have the right (and our government has the duty to protect your right) to speak freely.
In Singapore during the 1990s, even indirect criticisms—mere hints—of the political leadership were
enough to land you in jail or at least silence you with a libel suit.

2. Rights and duties exist not only between people and their governments but also between individuals.
Your right to be free from physical assault is protected by the law in most states, and when someone
walks up to you and punches you in the nose, your rights—as set forth in the positive law of your
state—have been violated. Thus other people have a duty to respect your rights and to not punch you
in the nose.

Saylor URL: http://www.saylor.org/books

Saylor.org
51

3. Your right in legal terms is only as good as your society’s willingness to provide legal remedies
through the courts and political institutions of society.
A distinction between basic rights and non-basic rights may also be important. Basic rights may include
such fundamental elements as food, water, shelter, and physical safety. Another distinction is between
positive rights (the right to bear arms, the right to vote, the right of privacy) and negative rights (the right
to be free from unreasonable searches and seizures, the right to be free of cruel or unusual punishments).
Yet another is between economic or social rights (adequate food, work, and environment) and political or
civic rights (the right to vote, the right to equal protection of the laws, the right to due process).

Aristotle and Virtue Theory
Virtue theory, or virtue ethics, has received increasing attention over the past twenty years, particularly in
contrast to utilitarian and deontological approaches to ethics. Virtue theory emphasizes the value of
virtuous qualities rather than formal rules or useful results. Aristotle is often recognized as the first
philosopher to advocate the ethical value of certain qualities, or virtues, in a person’s character. As LaRue
Hosmer has noted, Aristotle saw the goal of human existence as the active, rational search for excellence,
and excellence requires the personal virtues of honesty, truthfulness, courage, temperance, generosity,
and high-mindedness. This pursuit is also termed “knowledge of the good” in Greek philosophy.

[1]

Aristotle believed that all activity was aimed at some goal or perceived well and that there must be some
ranking that we do among those goals or goods. Happiness may be our ultimate goal, but what does that
mean, exactly? Aristotle rejected wealth, pleasure, and fame and embraced reason as the distinguishing
feature of humans, as opposed to other species. And since a human is a reasoning animal, happiness must
be associated with reason. Thus happiness is living according to the active (rather than passive) use of
reason. The use of reason leads to excellence, and so happiness can be defined as the active, rational
pursuit of personal excellence, or virtue.
Aristotle named fourteen virtues: (1) courage, particularly in battle; (2) temperance, or moderation in
eating and drinking; (3) liberality, or spending money well; (4) magnificence, or living well; (5) pride, or
taking pleasure in accomplishments and stature; (6) high-mindedness, or concern with the noble rather
than the petty; (7) unnamed virtue, which is halfway between ambition and total lack of effort; (8)
gentleness, or concern for others; (9) truthfulness; (10) wit, or pleasure in group discussions; (11)

Saylor URL: http://www.saylor.org/books

Saylor.org
52

friendliness, or pleasure in personal conduct; (12) modesty, or pleasure in personal conduct; (13)
righteous indignation, or getting angry at the right things and in the right amounts; and (14) justice.
From a modern perspective, some of these virtues seem old-fashioned or even odd. Magnificence, for
example, is not something we commonly speak of. Three issues emerge: (1) How do we know what a virtue
is these days? (2) How useful is a list of agreed-upon virtues anyway? (3) What do virtues have to do with
companies, particularly large ones where various groups and individuals may have little or no contact
with other parts of the organization?
As to the third question, whether corporations can “have” virtues or values is a matter of lively debate. A
corporation is obviously not the same as an individual. But there seems to be growing agreement that
organizations do differ in their practices and that these practices are value driven. If all a company cares
about is the bottom line, other values will diminish or disappear. Quite a few books have been written in
the past twenty years that emphasize the need for businesses to define their values in order to be
competitive in today’s global economy.

[2]

As to the first two questions regarding virtues, a look at Michael Josephson’s core values may prove
helpful.

Josephson’s Core Values Analysis and Decision Process
Michael Josephson, a noted American ethicist, believes that a current set of core values has been
identified and that the values can be meaningfully applied to a variety of personal and corporate
decisions.
To simplify, let’s say that there are ethical and non-ethical qualities among people in the United States.
When you ask people what kinds of qualities they admire in others or in themselves, they may say wealth,
power, fitness, sense of humor, good looks, intelligence, musical ability, or some other quality. They may
also value honesty, caring, fairness, courage, perseverance, diligence, trustworthiness, or integrity. The
qualities on the second list have something in common—they are distinctively ethical characteristics. That
is, they are commonly seen as moral or ethical qualities, unlike the qualities on the first list. You can be,
like the Athenian Alcibiades, brilliant but unprincipled, or, like some political leaders today, powerful but
dishonest, or wealthy but uncaring. You can, in short, have a number of admirable qualities (brilliance,
power, wealth) that are not per se virtuous. Just because Harold is rich or good-looking or has a good

Saylor URL: http://www.saylor.org/books

Saylor.org
53

sense of humor does not mean that he is ethical. But if Harold is honest and caring (whether he is rich or
poor, humorous or humorless), people are likely to see him as ethical.
Among the virtues, are any especially important? Studies from the Josephson Institute of Ethics in
Marina del Rey, California, have identified six core values in our society, values that almost everyone
agrees are important to them. When asked what values people hold dear, what values they wish to be
known by, and what values they wish others would exhibit in their actions, six values consistently turn up:
(1) trustworthiness, (2) respect, (3) responsibility, (4) fairness, (5) caring, and (6) citizenship.
Note that these values are distinctly ethical. While many of us may value wealth, good looks, and
intelligence, having wealth, good looks, and intelligence does not automatically make us virtuous in our
character and habits. But being more trustworthy (by being honest and by keeping promises) does make
us more virtuous, as does staying true to the other five core values.
Notice also that these six core values share something in common with other ethical values that are less
universally agreed upon. Many values taught in the family or in places of worship are not generally agreed
on, practiced, or admired by all. Some families and individuals believe strongly in the virtue of saving
money or in abstaining from alcohol or sex prior to marriage. Others clearly do not, or at least don’t act on
their beliefs. Moreover, it is possible to have and practice core ethical values even if you take on heavy
debt, knock down several drinks a night, or have frequent premarital sex. Some would dispute this, saying
that you can’t really lead a virtuous life if you get into debt, drink heavily, or engage in premarital sex. But
the point here is that since people do disagree in these areas, the ethical traits of thrift, temperance, and
sexual abstinence do not have the unanimity of approval that the six core values do.
The importance of an individual’s having these consistent qualities of character is well known. Often we
remember the last bad thing a person did far more than any or all previous good acts. For example, Eliot
Spitzer and Bill Clinton are more readily remembered by people for their last, worst acts than for any good
they accomplished as public servants. As for a company, its good reputation also has an incalculable value
that when lost takes a great deal of time and work to recover. Shell, Nike, and other companies have
discovered that there is a market for morality, however difficult to measure, and that not paying attention
to business ethics often comes at a serious price. In the past fifteen years, the career of ethics and
compliance officer has emerged, partly as a result of criminal proceedings against companies but also
because major companies have found that reputations cannot be recovered retroactively but must be

Saylor URL: http://www.saylor.org/books

Saylor.org
54

pursued proactively. For individuals, Aristotle emphasized the practice of virtue to the point where virtue
becomes a habit. Companies are gradually learning the same lesson.

KEY TAKEAWAY
Throughout history, people have pondered what it means “to do what is right.” Some of the main
answers have come from the differing perspectives of utilitarian thought; duty-based, or deontological,
thought; social contract theory; and virtue ethics.

EXERCISES
XYZ Motor Corporation begins to get customer complaints about two models of its automobiles.
Customers have had near-death experiences from sudden acceleration; they would be driving along a
highway at normal speed when suddenly the car would begin to accelerate and efforts to stop the
acceleration by braking fail to work. Drivers could turn off the ignition and come to a safe stop, but XYZ
does not instruct buyers of its cars to do so, nor is this a common reaction among drivers who
experience sudden acceleration.
Internal investigations of half a dozen accidents in US locations come to the conclusion that the
accidents are not being caused by drivers who mistake the gas pedal for the brake pedal. In fact, there
appears to be a possible flaw in both models, perhaps in a semiconductor chip, that makes sudden
acceleration happen. Interference by floor mats and poorly designed gas pedals do not seem to be the
problem.
It is voluntary to report these incidents to the National Highway Traffic and Safety Administration
(NHTSA), but the company decides that it will wait awhile and see if there are more complaints.
Recalling the two models so that local dealers and their mechanics could examine them is also an
option, but it would be extremely costly. Company executives are aware that quarterly and annual
profit-and-loss statements, on which their bonuses depend, could be decisively worse with a recall.

Saylor URL: http://www.saylor.org/books

Saylor.org
55

They decide that on a cost-benefit basis, it makes more sense to wait until there are more accidents
and more data. After a hundred or more accidents and nearly fifteen fatalities, the company institutes
a selective recall, still not notifying NHTSA, which has its own experts and the authority to order XYZ to
do a full recall of all affected models.
Experts have advised XYZ that standard failure-analysis methodology requires that the company obtain
absolutely every XYZ vehicle that has experienced sudden acceleration, using microscopic analysis of all
critical components of the electronic system. The company does not wish to take that advice, as it
would be—as one top executive put it—“too time-consuming and expensive.”
1.

Can XYZ’s approach to this problem be justified under utilitarian theory? If so, how? If not, why not?

2.

What would Kant advise XYZ to do? Explain.

3.

What would the “virtuous” approach be for XYZ in this situation?

[1] LaRue Tone Hosmer, Moral Leadership in Business (Chicago: Irwin Professional Publishing, 1994), 72.
[2] James O’Toole and Don Mayer, eds., Good Business: Exercising Effective and Ethical Leadership (London:

Saylor URL: http://www.saylor.org/books

Saylor.org
56

2.3 An Ethical Decision Model
LEARNING OBJECTIVE
1.

Understand one model for ethical decision making: a process to arrive at the most ethical option for
an individual or a business organization, using a virtue ethics approach combined with some elements
of stakeholder analysis and utilitarianism.

Josephson’s Core Values Model
Once you recognize that there is a decision that involves ethical judgment, Michael Josephson would first
have you ask as many questions as are necessary to get a full background on the relevant facts. Then,
assuming you have all the needed information, the decision process is as follows:
1.

Identify the stakeholders. That is, who are the potential gainers and losers in the various decisions
that might be made here?

2. Identify several likely or reasonable decisions that could be made.
3. Consider which stakeholders gain or lose with each decision.
4. Determine which decision satisfies the greatest number of core values.
5.

If there is no decision that satisfies the greatest number of core values, try to determine which
decision delivers the greatest good to the various stakeholders.

It is often helpful to identify who (or what group) is the most important stakeholder, and why. In Milton
Friedman’s view, it will always be the shareholders. In the view of John Mackey, the CEO of Whole Foods
Market, the long-term viability and profitability of the organization may require that customers come
first, or, at times, some other stakeholder group (see “Conscious Capitalism” in Section 2.4 "Corporations
and Corporate Governance").

Saylor URL: http://www.saylor.org/books

Saylor.org
57

The Core Values
Here are the core values and their subcomponents as developed by the Josephson Institute of Ethics.
Trustworthiness: Be honest—tell the truth, the whole truth, and nothing but the truth; be
sincere, forthright; don’t deceive, mislead, or be tricky with the truth; don’t cheat or steal, and
don’t betray a trust. Demonstrate integrity—stand up for what you believe, walk the walk as
well as talking the talk; be what you seem to be; show commitment and courage. Be loyal—
stand by your family, friends, co-workers, community, and nation; be discreet with
information that comes into your hands; don’t spread rumors or engage in harmful gossip;
don’t violate your principles just to win friendship or approval; don’t ask a friend to do
something that is wrong. Keep promises—keep your word, honor your commitments, and pay
your debts; return what you borrow.
Respect: Judge people on their merits, not their appearance; be courteous, polite,
appreciative, and accepting of differences; respect others’ right to make decisions about their
own lives; don’t abuse, demean, mistreat anyone; don’t use, manipulate, exploit, or take
advantage of others.
Responsibility: Be accountable—think about the consequences on yourself and others likely
to be affected before you act; be reliable; perform your duties; take responsibility for the
consequences of your choices; set a good example and don’t make excuses or take credit for
other people’s work. Pursue excellence: Do your best, don’t quit easily, persevere, be diligent,
make all you do worthy of pride. Exercise self-restraint—be disciplined, know the difference
between what you have a right to do and what is right to do.
Fairness: Treat all people fairly, be open-minded; listen; consider opposing viewpoints; be
consistent; use only appropriate considerations; don’t let personal feelings improperly
interfere with decisions; don’t take unfair advantage of mistakes; don’t take more than your
fair share.
Caring: Show you care about others through kindness, caring, sharing, compassion, and
empathy; treat others the way you want to be treated; don’t be selfish, mean, cruel, or
insensitive to others’ feelings.

Saylor URL: http://www.saylor.org/books

Saylor.org
58

Citizenship: Play by the rules, obey laws; do your share, respect authority, stay informed,
vote, protect your neighbors, pay your taxes; be charitable, help your community; protect the
environment, conserve resources.
When individuals and organizations confront ethical problems, the core values decision model offered by
Josephson generally works well (1) to clarify the gains and losses of the various stakeholders, which then
raises ethical awareness on the part of the decision maker and (2) to provide a fairly reliable guide as to
what the most ethical decision would be. In nine out of ten cases, step 5 in the decision process is not
needed.
That said, it does not follow that students (or managers) would necessarily act in accord with the results of
the core values decision process. There are many psychological pressures and organizational constraints
that place limits on people both individually and in organizations. These pressures and constraints tend to
compromise ideal or the most ethical solutions for individuals and for organizations. For a business, one
essential problem is that ethics can cost the organization money or resources, at least in the short term.
Doing the most ethical thing will often appear to be something that fails to maximize profits in the short
term or that may seem pointless because if you or your organization acts ethically, others will not, and
society will be no better off, anyway.

KEY TAKEAWAY
Having a step-by-step process to analyze difficult moral dilemmas is useful. One such process is offered
here, based on the core values of trustworthiness, caring, respect, fairness, responsibility, and
citizenship.

EXERCISE
1.

Consider XYZ in the exercises for Section 2.2.5 "Josephson’s Core Values Analysis and Decision
Process" and use the core values decision-making model. What are XYZ’s options when they first
notice that two of their models are causing sudden acceleration incidents that put their customers at
risk? Who are the stakeholders? What options most clearly meet the criteria for each of the core
values?

Saylor URL: http://www.saylor.org/books

Saylor.org
59

2.4 Corporations and Corporate Governance
LEARNING OBJECTIVES
1.

Explain the basic structure of the typical corporation and how the shareholders own the company and
elect directors to run it.

2.

Understand how the shareholder profit-maximization model is different from stakeholder theory.

3.

Discern and describe the ethical challenges for corporate cultures.

4.

Explain what conscious capitalism is and how it differs from stakeholder theory.

Legal Organization of the Corporation
Figure 2.1 Corporate Legal Structure

Saylor URL: http://www.saylor.org/books

Saylor.org
60

Figure 2.1 "Corporate Legal Structure", though somewhat oversimplified, shows the basic legal structure
of a corporation under Delaware law and the laws of most other states in the United States. Shareholders
elect directors, who then hire officers to manage the company. From this structure, some very basic
realities follow. Because the directors of a corporation do not meet that often, it’s possible for the officers
hired (top management, or the “C-suite”) to be selective of what the board knows about, and directors are
not always ready and able to provide the oversight that the shareholders would like. Nor does the law
require officers to be shareholders, so that officers’ motivations may not align with the best interests of the
company. This is the “agency problem” often discussed in corporate governance: how to get officers and
other top management to align their own interests with those of the shareholders. For example, a CEO
might trade insider information to the detriment of the company’s shareholders. Even board members are
susceptible to misalignment of interest; for example, board members might resist hostile takeover bids
because they would likely lose their perks (short for perquisites) as directors, even though the tender offer
would benefit stockholders. Among other attempted realignments, the use of stock options was an
attempt to make managers more attentive to the value of company stock, but the law of unintended
consequences was in full force; managers tweaked and managed earnings in the bubble of the 1990s bull
market, and “managing by numbers” became an epidemic in corporations organized under US corporate
law. The rights of shareholders can be bolstered by changes in state and federal law, and there have been
some attempts to do that since the late 1990s. But as owners, shareholders have the ultimate power to
replace nonperforming or underperforming directors, which usually results in changes at the C-suite level
as well.

Shareholders and Stakeholders
There are two main views about what the corporation’s duties are. The first view—maximizing profits—is
the prevailing view among business managers and in business schools. This view largely follows the idea
of Milton Friedman that the duty of a manager is to maximize return on investment to the owners. In
essence, managers’ legally prescribed duties are those that make their employment possible. In terms of
the legal organization of the corporation, the shareholders elect directors who hire managers, who have
legally prescribed duties toward both directors and shareholders. Those legally prescribed duties are a
reflection of the fact that managers are managing other people’s money and have a moral duty to act as a

Saylor URL: http://www.saylor.org/books

Saylor.org
61

responsible agent for the owners. In law, this is called the manager’s fiduciary duty. Directors have the
same duties toward shareholders. Friedman emphasized the primacy of this duty in his writings about
corporations and social responsibility.

Maximizing Profits: Milton Friedman
Economist Milton Friedman is often quoted as having said that the only moral duty a corporation has is to
make the most possible money, or to maximize profits, for its stockholders. Friedman’s beliefs are noted
at length (see sidebar on Friedman’s article from the New York Times), but he asserted in a now-famous
1970 article that in a free society, “there is one and only one social responsibility of business: to use its
resources and engage in activities designed to increase its profits as long as it stays within the rules of the
game, which is to say, engages in open and free competition without deception and fraud.” What follows is
a major portion of what Friedman had to say in 1970.

“The Social Responsibility of Business Is to Increase Its Profits”
Milton Friedman, New York Times Magazine, September 13, 1970
What does it mean to say that “business” has responsibilities? Only people can have
responsibilities. A corporation is an artificial person and in this sense may have artificial
responsibilities, but “business” as a whole cannot be said to have responsibilities, even in this
vague sense.…
Presumably, the individuals who are to be responsible are a businessman, which means
individual proprietors or corporate executives…In a free enterprise, private-property system;
a corporate executive is an employee of the owners of the business. He has direct responsibility
to his employers. That responsibility is to conduct the business in accordance with their
desires, which generally will be to make as much money as possible while conforming to the
basic rules of the society, both those embodied in law and those embodied in ethical custom.…
… [T]he manager is that agent of the individuals who own the corporation or establish the
eleemosynary institution, and his primary responsibility is to them…

Saylor URL: http://www.saylor.org/books

Saylor.org
62

Of course, the corporate executive is also a person in his own right. As a person, he may have
other responsibilities that he recognizes or assumes voluntarily—to his family, his conscience,
his feeling of charity, his church, his clubs, his city, his country. He may feel impelled by these
responsibilities to devote part of his income to causes he regards as worthy, to refuse to work
for particular corporations, even to leave his job…But in these respects he is acting as a
principal, not an agent; he is spending his own money or time or energy, not the money of his
employers or the time or energy he has contracted to devote to their purposes. If these are
“social responsibilities,” they are the social responsibilities of individuals, not of business.
What does it mean to say that the corporate executive has a “social responsibility” in his
capacity as businessman? If this statement is not pure rhetoric, it must mean that he has to act
in some way that is not in the interest of his employers. For example, that he is to refrain from
increasing the price of the product in order to contribute to the social objective of preventing
inflation, even though a price increase would be in the best interests of the corporation. Or
that he is to make expenditures on reducing pollution beyond the amount that is in the best
interests of the corporation or that is required by law in order to contribute to the social
objective of improving the environment. Or that, at the expense of corporate profits, he is to
hire “hardcore” unemployed instead of better qualified available workmen to contribute to the
social objective of reducing poverty.
In each of these cases, the corporate executive would be spending someone else’s money for a
general social interest. Insofar as his actions…reduce returns to stockholders, he is spending
their money. Insofar as his actions raise the price to customers, he is spending the customers’
money. Insofar as his actions lower the wages of some employees, he is spending their money.
This process raises political questions on two levels: principle and consequences. On the level
of political principle, the imposition of taxes and the expenditure of tax proceeds are
governmental functions. We have established elaborate constitutional, parliamentary, and
judicial provisions to control these functions, to assure that taxes are imposed so far as
possible in accordance with the preferences and desires of the public.…
Others have challenged the notion that corporate managers have no real duties except toward the owners
(shareholders). By changing two letters in shareholder, stakeholder theorists widened the range of people

Saylor URL: http://www.saylor.org/books

Saylor.org
63

and institutions that a corporation should pay moral consideration to. Thus they contend that a
corporation, through its management, has a set of responsibilities toward non-shareholder interests.

Stakeholder Theory
Stakeholders of a corporation include its employees, suppliers, customers, and the community.
Stakeholder is a deliberate play on the word shareholder, to emphasize that corporations have obligations
that extend beyond the bottom-line aim of maximizing profits. A stakeholder is anyone who most would
agree is significantly affected (positively or negatively) by the decision of another moral agent.
There is one vital fact about corporations: the corporation is a creation of the law. Without law (and
government), corporations would not have existence. The key concept for corporations is the legal fact of
limited liability. The benefit of limited liability for shareholders of a corporation meant that larger pools of
capital could be aggregated for larger enterprises; shareholders could only lose their investments should
the venture fail in any way, and there would be no personal liability and thus no potential loss of personal
assets other than the value of the corporate stock. Before New Jersey and Delaware competed to make
incorporation as easy as possible and beneficial to the incorporators and founders, those who wanted the
benefits of incorporation had to go to legislatures—usually among the states—to show a public purpose
that the company would serve.
In the late 1800s, New Jersey and Delaware changed their laws to make incorporating relatively easy.
These two states allowed incorporation “for any legal purpose,” rather than requiring some public
purpose. Thus it is government (and its laws) that makes limited liability happen through the corporate
form. That is, only through the consent of the state and armed with the charter granted by the state can a
corporation’s shareholders have limited liability. This is a right granted by the state, a right granted for
good and practical reasons for encouraging capital and innovation. But with this right comes a related
duty, not clearly stated at law, but assumed when a charter is granted by the state: that the corporate form
of doing business is legal because the government feels that it socially useful to do so.
Implicitly, then, there is a social contract between governments and corporations: as long as corporations
are considered socially useful, they can exist. But do they have explicit social responsibilities? Milton
Friedman’s position suggests that having gone along with legal duties; the corporation can ignore any
other social obligations. But there are others (such as advocates of stakeholder theory) who would say that

Saylor URL: http://www.saylor.org/books

Saylor.org
64

a corporation’s social responsibilities go beyond just staying within the law and go beyond the
corporation’s shareholders to include a number of other important stakeholders, those whose lives can be
affected by corporate decisions.
According to stakeholder theorists, corporations (and other business organizations) must pay attention
not only to the bottom line but also to their overall effect on the community. Public perception of a
company’s unfairness, uncaring, disrespect, or lack of trustworthiness often leads to long-term failure,
whatever the short-term successes or profits may be. A socially responsible corporation is likely to
consider the impact of its decisions on a wide range of stakeholders, not just shareholders. As Table 2.1
"The Stakes of Various Stakeholders" indicates, stakeholders have very different kinds of interests
(“stakes”) in the actions of a corporation.
Table 2.1 The Stakes of Various Stakeholders

Managers

Ownership

The value of the organization has a direct impact on the wealth of these
stakeholders.

Directors who
own stock
Shareholders
Salaried
managers
Creditors
Suppliers

Economic
Dependence

Stakeholders can be economically dependent without having ownership.
Each of these stakeholders relies on the corporation in some way for
financial well-being.

Employees
Local
communities
Communities

Social Interests

These stakeholders are not directly linked to the organization but have
an interest in making sure the organization acts in a socially responsible
manner.

Government
Media

Corporate Culture and Codes of Ethics
A corporation is a “person” capable of suing, being sued, and having rights and duties in our legal system.
(It is a legal or juridical person, not a natural person, according to our Supreme Court.) Moreover, many
corporations have distinct cultures and beliefs that are lived and breathed by its members. Often, the

Saylor URL: http://www.saylor.org/books

Saylor.org
65

culture of a corporation is the best defense against individuals within that firm who may be tempted to
break the law or commit serious ethical misdeeds.
What follows is a series of observations about corporations, ethics, and corporate culture.

Ethical Leadership Is Top-Down
People in an organization tend to watch closely what the top managers do and say. Regardless of
managers’ talk about ethics, employees quickly learn what speech or actions are in fact rewarded. If the
CEO is firm about acting ethically, others in the organization will take their cues from him or her. People
at the top tend to set the target, the climate, the beliefs, and the expectations that fuel behavior.

Accountability Is Often Weak
Clever managers can learn to shift blame to others, take credit for others’ work, and move on before
“funny numbers” or other earnings management tricks come to light.

[1]

Again, we see that the manager is

often an agent for himself or herself and will often act more in his or her self-interest than for the
corporate interest.

Killing the Messenger
Where organizations no longer function, inevitably some employees are unhappy. If they call attention to
problems that are being covered up by coworkers or supervisors, they bring bad news. Managers like to
hear good news and discourage bad news. Intentionally or not, those who told on others, or blew the
whistle, have rocked the boat and become unpopular with those whose defalcations they report on and
with the managers who don’t really want to hear the bad news. In many organizations, “killing the
messenger” solves the problem. Consider James Alexander at Enron Corporation, who was deliberately
shut out after bringing problems to CEO Ken Lay’s attention.

[2]

When Sherron Watkins sent Ken Lay a

letter warning him about Enron’s accounting practices, CFO Andrew Fastow tried to fire her.

[3]

Ethics Codes

Saylor URL: http://www.saylor.org/books

Saylor.org
66

Without strong leadership and a willingness to listen to bad news as well as good news, managers do not
have the feedback necessary to keep the organization healthy. Ethics codes have been put in place—partly
in response to federal sentencing guidelines and partly to encourage feedback loops to top management.
The best ethics codes are aspirational, or having an ideal to be pursued, not legalistic or compliance
driven. The Johnson & Johnson ethics code predated the Tylenol scare and the company’s oft-celebrated
corporate response.

[4]

The corporate response was consistent with that code, which was lived and

modeled by the top of the organization.
It’s often noted that a code of ethics is only as important as top management is willing to make it. If the
code is just a document that goes into a drawer or onto a shelf, it will not effectively encourage good
conduct within the corporation. The same is true of any kind of training that the company undertakes,
whether it be in racial sensitivity or sexual harassment. If the message is not continuously reinforced, or
(worse yet) if the message is undermined by management’s actions, the real message to employees is that
violations of the ethics code will not be taken seriously, or that efforts to stop racial discrimination or
sexual harassment are merely token efforts, and that the important things are profits and performance.
The ethics code at Enron seems to have been one of those “3-P” codes that wind up sitting on shelves—
“Print, Post, and Pray.” Worse, the Enron board twice suspended the code in 1999 to allow outside
partnerships to be led by a top Enron executive who stood to gain financially from them.

[5]

Ethics Hotlines and Federal Sentencing Guidelines
The federal sentencing guidelines were enacted in 1991. The original idea behind these guidelines was for
Congress to correct the lenient treatment often given to white-collar, or corporate, criminals. The
guidelines require judges to consider “aggravating and mitigating” factors in determining sentences and
fines. (While corporations cannot go to jail, its officers and managers certainly can, and the corporation
itself can be fined. Many companies will claim that it is one bad apple that has caused the problem; the
guidelines invite these companies to show that they are in fact tending their orchard well. They can show
this by providing evidence that they have (1) a viable, active code of ethics; (2) a way for employees to
report violations of law or the ethics code; and (3) an ethics ombudsman, or someone who oversees the
code.

Saylor URL: http://www.saylor.org/books

Saylor.org
67

In short, if a company can show that it has an ongoing process to root out wrongdoing at all levels of the
company; the judge is allowed to consider this as a major mitigating factor in the fines the company will
pay. Most Fortune 500 companies have ethics hotlines and processes in place to find legal and ethical
problems within the company.

Managing by the Numbers
If you manage by the numbers, there is a temptation to lie about those numbers, based on the need to get
stock price ever higher. At Enron, “15 percent a year or better earnings growth” was the mantra. Jeffrey
Pfeffer, professor of organizational behavior at Stanford University, observes how the belief that “stock
price is all that matters” has been hardwired into the corporate psyche. It dictates not only how people
judge the worth of their company but also how they feel about themselves and the work that they are
doing. And, over time, it has clouded judgments about what is acceptable corporate behavior.

[6]

Managing by Numbers: The Sears Auto Center Story
If winning is the most important thing in your life, then you must be prepared to do anything
to win.
—Michael Josephson
Most people want to be winners or associate with winners. As humans, our desire to associate with those
who have status provides plenty of incentive to glorify winners and ignore losers. But if an individual, a
team, or a company does whatever it takes to win, then all other values are thrown out in the goal to win
at all costs. The desire of some people within Sears & Roebuck Company’s auto repair division to win by
gaining higher profits resulted in the situation portrayed here.
Sears Roebuck & Company has been a fixture in American retailing throughout the twentieth
century. At one time, people in rural America could order virtually anything (including a
house) from Sears. Not without some accuracy, the company billed itself as “the place where
Americans shop.” But in 1992, Sears was charged by California authorities with gross and
deliberate fraud in many of its auto centers.
The authorities were alerted by a 50 percent increase in consumer complaints over a threeyear period. New Jersey’s division of consumer affairs also investigated Sears Auto Centers

Saylor URL: http://www.saylor.org/books

Saylor.org
68

and found that all six visited by investigators had recommended unnecessary repairs.
California’s department of consumer affairs found that Sears had systematically overcharged
by an average of $223 for repairs and routinely billed for work that was not done. Sears Auto
Centers were the largest providers of auto repair services in the state.
The scam was a variant on the old bait-and-switch routine. Customers received coupons in the
mail inviting them to take advantage of hefty discounts on brake jobs. When customers came
in to redeem their coupons, sales staffers would convince them to authorize additional repairs.
As a management tool, Sears had also established quotas for each of their sales
representatives to meet.
Ultimately, California got Sears to settle a large number of lawsuits against it by threatening
to revoke Sears’ auto repair license. Sears agreed to distribute $50 coupons to nearly a million
customers nationwide who had obtained certain services between August 1, 1990, and
January 31, 1992. Sears also agreed to pay $3.5 million to cover the costs of various
government investigations and to contribute $1.5 million annually to conduct auto mechanic
training programs. It also agreed to abandon its repair service quotas. The entire settlement
cost Sears $30 million. Sears Auto Center sales also dropped about 15 to 20 percent after news
of the scandal broke.
Note that in boosting sales by performing unnecessary services, Sears suffered very bad publicity. Losses
were incalculable. The short-term gains were easy to measure; long-term consequences seldom are. The
case illustrates a number of important lessons:
•

People generally choose short-term gains over potential long-term losses.

•

People often justify the harm to others as being minimal or “necessary” to achieve the desired sales
quota or financial goal.

•

In working as a group, we often form an “us versus them” mentality. In the Sears case, it is likely that
Sears “insiders” looked at customers as “outsiders,” effectively treating them (in Kantian terms) as
means rather than ends in themselves. In short, outsiders were used for the benefit of insiders.

•

The long-term losses to Sears are difficult to quantify, while the short-term gains were easy to
measure and (at least for a brief while) quite satisfying financially.

Saylor URL: http://www.saylor.org/books

Saylor.org
69

•

Sears’ ongoing rip-offs were possible only because individual consumers lacked the relevant
information about the service being offered. This lack of information is a market failure, since many
consumers were demanding more of Sears Auto Center services than they would have (and at a higher
price) if relevant information had been available to them earlier. Sears, like other sellers of goods and
services, took advantage of a market system, which, in its ideal form, would not permit such
information distortions.

•

People in the organization probably thought that the actions they took were necessary.

Noting this last point, we can assume that these key people were motivated by maximizing profits and had
lost sight of other goals for the organization.
The emphasis on doing whatever is necessary to win is entirely understandable, but it is not ethical. The
temptation will always exist—for individuals, companies, and nations—to dominate or to win and to write
the history of their actions in a way that justifies or overlooks the harm that has been done. In a way, this
fits with the notion that “might make right,” or that power is the ultimate measure of right and wrong.

Conscious Capitalism
One effort to integrate the two viewpoints of stakeholder theory and shareholder primacy is the conscious
capitalism movement. Companies that practice conscious capitalism embrace the idea that profit and
prosperity can and must go hand in hand with social justice and environmental stewardship. They operate
with a holistic or systems view. This means that they understand that all stakeholders are connected and
interdependent. They reject false trade-offs between stakeholder interests and strive for creative ways to
achieve win-win-win outcomes for all.

[7]

The “conscious business” has a purpose that goes beyond maximizing profits. It is designed to maximize
profits but is focused more on its higher purpose and does not fixate solely on the bottom line. To do so, it
focuses on delivering value to all its stakeholders, harmonizing as best it can the interests of consumers,
partners, investors, the community, and the environment. This requires that company managers take a
“servant leadership” role, serving as stewards to the company’s deeper purpose and to the company’s
stakeholders.

Saylor URL: http://www.saylor.org/books

Saylor.org
70

Conscious business leaders serve as such stewards, focusing on fulfilling the company’s purpose,
delivering value to its stakeholders, and facilitating a harmony of interests, rather than on personal gain
and self-aggrandizement. Why is this refocusing needed? Within the standard profit-maximizing model,
corporations have long had to deal with the “agency problem.” Actions by top-level managers—acting on
behalf of the company—should align with the shareholders, but in a culture all about winning and money,
managers sometimes act in ways that are self-aggrandizing and that do not serve the interests of
shareholders. Laws exist to limit such self-aggrandizing, but the remedies are often too little and too late
and often catch only the most egregious overreaching. Having a culture of servant leadership is a much
better way to see that a company’s top management works to ensure a harmony of interests.
[1] See Robert Jackall, Moral Mazes: The World of Corporate Managers (New York: Oxford University Press, 1988).
[2] John Schwartz, “An Enron Unit Chief Warned, and Was Rebuffed,” New York Times, February 20, 2002.
[3] Warren Bennis, “A Corporate Fear of Too Much Truth,” New York Times, February 17, 2002.
[4] University of Oklahoma Department of Defense Joint Course in Communication, Case Study: The Johnson &
Johnson Tylenol Crisis, accessed April 5, 2011.
[5] FindLaw, Report of Investigation by the Special Investigative Committee of the Board of Directors of Enron Corp.,
February 1, 2002, accessed April 5, 2011,http://news.findlaw.com/wsj/docs/enron/sicreport.
[6] Steven Pearlstein, “Debating the Enron Effect,” Washington Post, February 17, 2002.
[7] Milton Friedman, John Mackey, and T. J. Rodgers, “Rethinking the Social Responsibility of Business,”
Reason.com, October 2005,http://reason.com/archives/2005/10/01/rethinking-the-social-responsi.

Saylor URL: http://www.saylor.org/books

Saylor.org
71

2.5 Summary and Exercises
Summary
Doing good business requires attention to ethics as well as law. Understanding the long-standing
perspectives on ethics—utilitarianism, deontology, social contract, and virtue ethics—is helpful in sorting
out the ethical issues that face us as individuals and businesses. Each business needs to create or maintain
a culture of ethical excellence, where there is ongoing dialogue not only about the best technical practices
but also about the company’s ethical challenges and practices. A firm that has purpose and passion
beyond profitability is best poised to meet the needs of diverse stakeholders and can best position itself
for long-term, sustainable success for shareholders and other stakeholders as well.

EXERCISES
1.

Consider again Milton Friedman’s article.

a.

What does Friedman mean by “ethical custom”?

b.

If the laws of the society are limiting the company’s profitability, would the company be within
its rights to disobey the law?

c.

What if the law is “on the books,” but the company could count on a lack of enforcement from
state officials who were overworked and underpaid? Should the company limit its profits?

Saylor URL: http://www.saylor.org/books

Saylor.org
72

Suppose that it could save money by discharging a pollutant into a nearby river, adversely
affecting fish and, potentially, drinking water supplies for downstream municipalities. In
polluting against laws that aren’t enforced, is it still acting “within the rules of the game”?
What if almost all other companies in the industry were saving money by doing similar acts?
Consider again the Harris v. Forklift case at the end of Chapter 1 "Introduction to Law and
Legal Systems". The Supreme Court ruled that Ms. Harris was entitled to be heard again by the
federal district court, which means that there would be a trial on her claim that Mr. Hardy,
owner of Forklift Systems, had created a “hostile working environment” for Ms. Harris. Apart
from the legal aspects, did he really do anything unethical? How can you tell?
a.
b.

Which of his actions, if any, were contrary to utilitarian thinking?

If Kant were his second-in-command and advising him on ethical matters, would he have
approved of Mr. Hardy’s behavior? Why or why not?
Consider the behaviors alleged by Ms. Harris and assume for a moment that they are all true. In

terms of core values, which of these behaviors are not consistent with the core values Josephson
points to? Be specific.
Assume that Forklift Systems is a large public corporation and that the CEO engages in these kinds
of behaviors. Assume also that the board of directors knows about it. What action should the board
take, and why?
Assume that the year is 1963, prior to the passage of the Civil Rights Act of 1964 and the Title
VII provisions regarding equal employment opportunity that prohibit discrimination based on
sex. So, Mr. Hardy’s actions are not illegal, fraudulent, or deceitful. Assume also that he heads
a large public company and that there is a large amount of turnover and unhappiness among
the women who work for the company. No one can sue him for being sexist or lecherous, but
are his actions consistent with maximizing shareholder returns? Should the board be
concerned?
Notice that this question is really a stand-in for any situation faced by a company today
regarding its CEO where the actions are not illegal but are ethically questionable. What would

Saylor URL: http://www.saylor.org/books

Saylor.org
73

conscious capitalism tell a CEO or a board to do where some group of its employees are
regularly harassed or disadvantaged by top management?

SELF-TEST QUESTIONS
1.
a.

Milton Friedman would have been most likely to agree to which of the following statements?
The purpose of the corporation is to find a path to sustainable corporate profits by paying

careful attention to key stakeholders.
b.

The business of business is business.

c.

The CEO and the board should have a single-minded focus on delivering maximum value to
shareholders of the business.

d.

All is fair in love, war, and business.
Milton Friedman meant (using the material quoted in this chapter) that companies should

a.

Find a path to sustainable profits by looking at the interconnected needs and desires of all

the stakeholders.
b.

Always remember that the business of business is business.

c.

Remind the CEO that he or she has one duty: to maximize shareholder wealth by any means
possible.

d.

Maximize shareholder wealth by engaging in open competition without fraud or deceit.
What are some key drawbacks to utilitarian thinking at the corporate level?
a.

The corporation may do a cost-benefit analysis that puts the greatest good of the

firm above all other considerations.
b.

It is difficult to predict future consequences; decision makers in for-profit organizations will
tend to overestimate the upside of certain decisions and underestimate the downside.

c.

Short-term interests will be favored over long-term consequences.

d.

all of the above

e.

a and b only
Which ethical perspective would allow that under certain circumstances, it might be ethical
to lie to a liar?

a.

deontology

Saylor URL: http://www.saylor.org/books

Saylor.org
74

b.

virtue ethics

c.

utilitarianism

d.

all of the above
Under conscious capitalism,

a.

Virtue ethics is ignored.
b.

Shareholders, whether they be traders or long-term investors, are always the first and last
consideration for the CEO and the board.

c.

Maximizing profits comes from a focus on higher purposes and harmonizing the interests of
various stakeholders.

d.

Kantian duties take precedence over cost-benefit analyses.

SELF-TEST ANSWERS
1.

c

2.

d

3.

d

4.

c

5.

c

Chapter 3
Courts and the Legal Process
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Describe the two different court systems in the United States, and explain why some cases can be filed in
either court system.

Saylor URL: http://www.saylor.org/books

Saylor.org
75

2.

Explain the importance of subject matter jurisdiction and personal jurisdiction and know the difference
between the two.

3.

Describe the various stages of a civil action: from pleadings, to discovery, to trial, and to appeals.

4.

Describe two alternatives to litigation: mediation and arbitration.

In the United States, law and government are interdependent. The Constitution establishes the basic
framework of government and imposes certain limitations on the powers of government. In turn, the
various branches of government are intimately involved in making, enforcing, and interpreting the law.
Today, much of the law comes from Congress and the state legislatures. But it is in the courts that
legislation is interpreted and prior case law is interpreted and applied.
As we go through this chapter, consider the case of Harry and Kay Robinson. In which court should the
Robinsons file their action? Can the Oklahoma court hear the case and make a judgment that will be
enforceable against all of the defendants? Which law will the court use to come to a decision? Will it use
New York law, Oklahoma law, federal law, or German law?

Robinson v. Audi
Harry and Kay Robinson purchased a new Audi automobile from Seaway Volkswagen, Inc. (Seaway), in
Massena, New York, in 1976. The following year the Robinson family, who resided in New York, left that
state for a new home in Arizona. As they passed through Oklahoma, another car struck their Audi in the
rear, causing a fire that severely burned Kay Robinson and her two children. Later on, the Robinsons
brought a products-liability action in the District Court for Creek County, Oklahoma, claiming that their
injuries resulted from the defective design and placement of the Audi’s gas tank and fuel system. They
sued numerous defendants, including the automobile’s manufacturer, Audi NSU Auto Union
Aktiengesellschaft (Audi); its importer, Volkswagen of America, Inc. (Volkswagen); its regional
distributor, World-Wide Volkswagen Corp. (World-Wide); and its retail dealer, Seaway.
Should the Robinsons bring their action in state court or in federal court? Over which of the defendants
will the court have personal jurisdiction?

Saylor URL: http://www.saylor.org/books

Saylor.org
76

3.1 The Relationship between State and Federal Court Systems
in the United States
LEARNING OBJECTIVES
1.

Understand the different but complementary roles of state and federal court systems.

2.

Explain why it makes sense for some courts to hear and decide only certain kinds of cases.

3.

Describe the difference between a trial court and an appellate court.

Although it is sometimes said that there are two separate court systems, the reality is more complex.
There are, in fact, fifty-two court systems: those of the fifty states, the local court system in the District of
Columbia, and the federal court system. At the same time, these are not entirely separate; they all have
several points of contact.
State and local courts must honor both federal law and the laws of the other states. First, state courts must
honor federal law where state laws are in conflict with federal laws (under the supremacy clause of the
Constitution; see Chapter 4 "Constitutional Law and US Commerce"). Second, claims arising under
federal statutes can often be tried in the state courts, where the Constitution or Congress has not explicitly
required that only federal courts can hear that kind of claim. Third, under the full faith and credit clause,

Saylor URL: http://www.saylor.org/books

Saylor.org
77

each state court is obligated to respect the final judgments of courts in other states. Thus a contract
dispute resolved by an Arkansas court cannot be reiterated in North Dakota when the plaintiff wants to
collect on the Arkansas judgment in North Dakota. Fourth, state courts often must consider the laws of
other states in deciding cases involving issues where two states have an interest, such as when drivers
from two different states collide in a third state. Under these circumstances, state judges will consult their
own state’s case decisions involving conflicts of laws and sometimes decide that they must apply another
state’s laws to decide the case (see Table 3.1 "Sample Conflict-of-Law Principles").
As state courts are concerned with federal law, so federal courts are often concerned with state law and
with what happens in state courts. Federal courts will consider state-law-based claims when a case
involves claims using both state and federal law. Claims based on federal laws will permit the federal court
to take jurisdiction over the whole case, including any state issues raised. In those cases, the federal court
is said to exercise “pendent jurisdiction” over the state claims. Also, the Supreme Court will occasionally
take appeals from a state supreme court where state law raises an important issue of federal law to be
decided. For example, a convict on death row may claim that the state’s chosen method of execution using
the injection of drugs is unusually painful and involves “cruel and unusual punishment,” raising an Eighth
Amendment issue.
There is also a broad category of cases heard in federal courts that concern only state legal issues—
namely, cases that arise between citizens of different states. The federal courts are permitted to hear these
cases under their so-called diversity of citizenship jurisdiction (or diversity jurisdiction). A citizen of New
Jersey may sue a citizen of New York over a contract dispute in federal court, but if both were citizens of
New Jersey, the plaintiff would be limited to the state courts. The Constitution established diversity
jurisdiction because it was feared that local courts would be hostile toward people from other states and
that they would need separate courts. In 2009, nearly a third of all lawsuits filed in federal court were
based on diversity of citizenship. In these cases, the federal courts were applying state law, rather than
taking federal question jurisdiction, where federal law provided the basis for the lawsuit or where the
United States was a party (as plaintiff or defendant).
Why are there so many diversity cases in federal courts? Defense lawyers believe that there is sometimes a
“home-court advantage” for an in-state plaintiff who brings a lawsuit against a nonresident in his local
state court. The defense attorney is entitled to ask for removal to a federal court where there is diversity.

Saylor URL: http://www.saylor.org/books

Saylor.org
78

This fits with the original reason for diversity jurisdiction in the Constitution—the concern that judges in
one state court would favor the in-state plaintiff rather than a nonresident defendant. Another reason
there are so many diversity cases is that plaintiffs’ attorneys know that removal is common and that it will
move the case along faster by filing in federal court to begin with. Some plaintiffs’ attorneys also find
advantages in pursuing a lawsuit in federal court. Federal court procedures are often more efficient than
state court procedures, so that federal dockets are often less crowded. This means a case will get to trial
faster, and many lawyers enjoy the higher status that comes in practicing before the federal bench. In
some federal districts, judgments for plaintiffs may be higher, on average, than in the local state court. In
short, not only law but also legal strategy factor into the popularity of diversity cases in federal courts.

State Court Systems
The vast majority of civil lawsuits in the United States are filed in state courts. Two aspects of civil
lawsuits are common to all state courts: trials and appeals. A court exercising a trial function
has original jurisdiction—that is, jurisdiction to determine the facts of the case and apply the law to them.
A court that hears appeals from the trial court is said to have appellate jurisdiction—it must accept the
facts as determined by the trial court and limit its review to the lower court’s theory of the applicable law.

Limited Jurisdiction Courts
In most large urban states and many smaller states, there are four and sometimes five levels of courts. The
lowest level is that of the limited jurisdiction courts. These are usually county or municipal courts with
original jurisdiction to hear minor criminal cases (petty assaults, traffic offenses, and breach of peace,
among others) and civil cases involving monetary amounts up to a fixed ceiling (no more than $10,000 in
most states and far less in many states). Most disputes that wind up in court are handled in the 18,000plus limited jurisdiction courts, which are estimated to hear more than 80 percent of all cases.
One familiar limited jurisdiction court is the small claims court, with jurisdiction to hear civil cases
involving claims for amounts ranging between $1,000 and $5,000 in about half the states and for
considerably less in the other states ($500 to $1,000). The advantage of the small claims court is that its
procedures are informal, it is often located in a neighborhood outside the business district, it is usually

Saylor URL: http://www.saylor.org/books

Saylor.org
79

open after business hours, and it is speedy. Lawyers are not necessary to present the case and in some
states are not allowed to appear in court.

General Jurisdiction Courts
All other civil and criminal cases are heard in the general trial courts, or courts of general jurisdiction.
These go by a variety of names: superior, circuit, district, or common pleas court (New York calls its
general trial court the Supreme Court). These are the courts in which people seek redress for incidents
such as automobile accidents and injuries, or breaches of contract. These state courts also prosecute those
accused of murder, rape, robbery, and other serious crimes. The fact finder in these general jurisdiction
courts is not a judge, as in the lower courts, but a jury of citizens.
Although courts of general jurisdiction can hear all types of cases, in most states more than half involve
family matters (divorce, child custody disputes, and the like). A third was commercial cases, and slightly
over 10 percent were devoted to car accident cases and other torts (as discussed in Chapter 7
"Introduction to Tort Law").
Most states have specialized courts that hear only a certain type of case, such as landlord-tenant disputes
or probate of wills. Decisions by judges in specialized courts are usually final, although any party
dissatisfied with the outcome may be able to get a new trial in a court of general jurisdiction. Because
there has been one trial already, this is known as a trial de novo. It is not an appeal, since the case
essentially starts over.

Appellate Courts
The losing party in a general jurisdiction court can almost always appeal to either one or two higher
courts. These intermediate appellate courts—usually called courts of appeal—have been established in
forty states. They do not retry the evidence, but rather determine whether the trial was conducted in a
procedurally correct manner and whether the appropriate law was applied. For example, the appellant
(the losing party who appeals) might complain that the judge wrongly instructed the jury on the meaning
of the law, or improperly allowed testimony of a particular witness, or misconstrued the law in question.
The appellee (who won in the lower court) will ask that the appellant be denied—usually this means that
the appellee wants the lower-court judgment affirmed. The appellate court has quite a few choices: it can

Saylor URL: http://www.saylor.org/books

Saylor.org
80

affirm, modify, reverse, or reverse and remand the lower court (return the case to the lower court for
retrial).
The last type of appeal within the state courts system is to the highest court, the state Supreme Court,
which is composed of a single panel of between five and nine judges and is usually located in the state
capital. (The intermediate appellate courts are usually composed of panels of three judges and are situated
in various locations around the state.) In a few states, the highest court goes by a different name: in New
York, it is known as the court of appeals. In certain cases, appellants to the highest court in a state have
the right to have their appeals heard, but more often the Supreme Court selects the cases it wishes to hear.
For most litigants, the ruling of the state Supreme Court is final. In a relatively small class of cases—those
in which federal constitutional claims are made—appeal to the US Supreme Court to issue
a writ of certiorari remains a possibility.

The Federal Court System
District Courts
The federal judicial system is uniform throughout the United States and consists of three levels. At the
first level are the federal district courts, which are the trial courts in the federal system. Every state has
one or more federal districts; the less populous states have one, and the more populous states (California,
Texas, and New York) have four. The federal court with the heaviest commercial docket is the US District
Court for the Southern District of New York (Manhattan). There are forty-four district judges and fifteen
magistrates in this district. The district judges throughout the United States commonly preside over all
federal trials, both criminal and civil.

Courts of Appeal
Cases from the district courts can then be appealed to the circuit courts of appeal, of which there are
thirteen (Figure 3.1 "The Federal Judicial Circuits"). Each circuit oversees the work of the district courts in
several states. For example, the US Court of Appeals for the Second Circuit hears appeals from district
courts in New York, Connecticut, and Vermont. The US Court of Appeals for the Ninth Circuit hears
appeals from district courts in California, Oregon, Nevada, Montana, Washington, Idaho, Arizona, Alaska,
Hawaii, and Guam. The US Court of Appeals for the District of Columbia Circuit hears appeals from the

Saylor URL: http://www.saylor.org/books

Saylor.org
81

district court in Washington, DC, as well as from numerous federal administrative agencies (see Chapter 5
"Administrative Law"). The US Court of Appeals for the Federal Circuit, also located in Washington, hears
appeals in patent and customs cases. Appeals are usually heard by three-judge panels, but sometimes
there will be a rehearing at the court of appeals level, in which case all judges sit to hear the case “en
banc.”
There are also several specialized courts in the federal judicial system. These include the US Tax Court,
the Court of Customs and Patent Appeals, and the Court of Claims.

United States Supreme Court
Overseeing all federal courts is the US Supreme Court, in Washington, DC. It consists of nine justices—the
chief justice and eight associate justices. (This number is not constitutionally required; Congress can
establish any number. It has been set at nine since after the Civil War.) The Supreme Court has selective
control over most of its docket. By law, the cases it hears represent only a tiny fraction of the cases that are
submitted. In 2008, the Supreme Court had numerous petitions (over 7,000, not including thousands of
petitions from prisoners) but heard arguments in only 87 cases. The Supreme Court does not sit in panels.
All the justices hear and consider each case together, unless a justice has a conflict of interest and must
withdraw from hearing the case.

Figure 3.1 The Federal Judicial Circuits

Saylor URL: http://www.saylor.org/books

Saylor.org
82

Federal judges—including Supreme Court justices—are nominated by the president and must be
confirmed by the Senate. Unlike state judges, who are usually elected and preside for a fixed term of years,
federal judges sit for life unless they voluntarily retire or are impeached.

KEY TAKEAWAY
Trial courts and appellate courts have different functions. State trial courts sometimes hear cases with
federal law issues, and federal courts sometimes hear cases with state law issues. Within both state
and federal court systems, it is useful to know the different kinds of courts and what cases they can
decide.

Saylor URL: http://www.saylor.org/books

Saylor.org
83

EXERCISES
1.

Why all of this complexity? Why don’t state courts hear only claims based on state law, and federal
courts only federal-law-based claims?

2.

Why would a plaintiff in Iowa with a case against a New Jersey defendant prefer to have the case
heard in Iowa?

3.

James, a New Jersey resident, is sued by Jonah, an Iowa resident. After a trial in which James appears
and vigorously defends himself, the Iowa state court awards Jonah $136,750 dollars in damages for his
tort claim. In trying to collect from James in New Jersey, Jonah must have the New Jersey court certify
the Iowa judgment. Why, ordinarily, must the New Jersey court do so?

3.2 The Problem of Jurisdiction
LEARNING OBJECTIVES
1.

Explain the concept of subject matter jurisdiction and distinguish it from personal jurisdiction.

2.

Understand how and where the US Constitution provides a set of instructions as to what federal
courts are empowered by law to do.

3.

Know which kinds of cases must be heard in federal courts only.

4.

Explain diversity of citizenship jurisdiction and be able to decide whether a case is eligible for diversity
jurisdiction in the federal courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
84

Jurisdiction is an essential concept in understanding courts and the legal system. Jurisdiction is a
combination of two Latin words: juris (law) and diction (to speak). Which court has the power “to speak
the law” is the basic question of jurisdiction.
There are two questions about jurisdiction in each case that must be answered before a judge will hear a
case: the question of subject matter jurisdiction and the question of personal jurisdiction. We will
consider the question of subject matter jurisdiction first, because judges do; if they determine, on the
basis of the initial documents in the case (the “pleadings”), that they have no power to hear and decide
that kind of case, they will dismiss it.

The Federal-State Balance: Federalism
State courts have their origins in colonial era courts. After the American Revolution, state courts
functioned (with some differences) much like they did in colonial times. The big difference after 1789 was
that state courts coexisted with federal courts. Federalism was the system devised by the nation’s founders
in which power is shared between states and the federal government. This sharing requires a division of
labor between the states and the federal government. It is Article III of the US Constitution that spells out
the respective spheres of authority (jurisdiction) between state and federal courts.
Take a close look at Article III of the Constitution. (You can find a printable copy of the Constitution
at http://www.findlaw.com.) Article III makes clear that federal courts are courts of limited power or
jurisdiction. Notice that the only kinds of cases federal courts are authorized to deal with have strong
federal connections. For example, federal courts have jurisdiction when a federal law is being used by the
plaintiff or prosecutor (a “federal question” case) or the case arises “in admiralty” (meaning that the
problem arose not on land but on sea, beyond the territorial jurisdiction of any state, or in navigable
waters within the United States). Implied in this list is the clear notion that states would continue to have
their own laws, interpreted by their own courts, and that federal courts were needed only where the issues
raised by the parties had a clear federal connection. The exception to this is diversity jurisdiction,
discussed later.
The Constitution was constructed with the idea that state courts would continue to deal with basic kinds
of claims such as tort, contract, or property claims. Since states sanction marriages and divorce, state
courts would deal with “domestic” (family) issues. Since states deal with birth and death records, it stands

Saylor URL: http://www.saylor.org/books

Saylor.org
85

to reason that paternity suits, probate disputes, and the like usually wind up in state courts. You wouldn’t
go to the federal building or courthouse to get a marriage license, ask for a divorce, or probate a will: these
matters have traditionally been dealt with by the states (and the thirteen original colonies before them).
Matters that historically get raised and settled in state court under state law include not only domestic and
probate matters but also law relating to corporations, partnerships, agency, contracts, property, torts, and
commercial dealings generally. You cannot get married or divorced in federal court, because federal
courts have no jurisdiction over matters that are historically (and are still) exclusively within the domain
of state law.
In terms of subject matter jurisdiction, then, state courts will typically deal with the kinds of disputes just
cited. Thus if you are Michigan resident and have an auto accident in Toledo with an Ohio resident and
you each blame each other for the accident, the state courts would ordinarily resolve the matter if the
dispute cannot otherwise be settled. Why state courts? Because when you blame one another and allege
that it’s the other person’s fault, you have the beginnings of a tort case, with negligence as a primary
element of the claim, and state courts have routinely dealt with this kind of claim, from British colonial
times through Independence and to the present. (See also Law “of this text.) People have had a need to
resolve this kind of dispute long before our federal courts were created, and you can tell from Article III
that the founders did not specify that tort or negligence claims should be handled by the federal courts.
Again, federal courts are courts of limited jurisdiction, limited to the kinds of cases specified in Article III.
If the case before the federal court does not fall within one of those categories, the federal court cannot
constitutionally hear the case because it does not have subject matter jurisdiction.
Always remember: a court must have subject matter jurisdiction to hear and decide a case. Without it, a
court cannot address the merits of the controversy or even take the next jurisdictional step of figuring out
which of the defendants can be sued in that court. The question of which defendants are appropriately
before the court is a question of personal jurisdiction.
Because there are two court systems, it is important for a plaintiff to file in the right court to begin with.
The right court is the one that has subject matter jurisdiction over the case—that is, the power to hear and
decide the kind of case that is filed. Not only is it a waste of time to file in the wrong court system and be
dismissed, but if the dismissal comes after the filing period imposed by the
applicable statute of limitations, it will be too late to re-file in the correct court system. Such cases will be

Saylor URL: http://www.saylor.org/books

Saylor.org
86

routinely dismissed, regardless of how deserving the plaintiff might be in his quest for justice. (The
plaintiff’s only remedy at that point would be to sue his lawyer for negligence for failing to mind the clock
and get to the right court in time!)

Exclusive Jurisdiction in Federal Courts
With two court systems, a plaintiff (or the plaintiff’s attorney, most likely) must decide whether to file a
case in the state court system or the federal court system. Federal courts have exclusive jurisdiction over
certain kinds of cases. The reason for this comes directly from the Constitution. Article III of the US
Constitution provides the following:
The judicial Power shall extend to all Cases, in Law and Equity, arising under this
Constitution, the Laws of the United States, and Treaties made, or which shall be made, under
their Authority; to all Cases affecting Ambassadors, other public Ministers and Consuls; to all
Cases of admiralty and maritime Jurisdiction; to Controversies to which the United States
shall be a Party; to Controversies between two or more States; between a State and Citizens of
another State; between Citizens of different States; between Citizens of the same State
claiming Lands under Grants of different States, and between a State, or the Citizens thereof,
and foreign States, Citizens or Subjects.
By excluding diversity cases, we can assemble a list of the kinds of cases that can only be heard in federal
courts. The list looks like this:
1.

Suits between states. Cases in which two or more states are a party.

2. Cases involving ambassadors and other high-ranking public figures. Cases arising between foreign
ambassadors and other high-ranking public officials.
3. Federal crimes. Crimes defined by or mentioned in the US Constitution or those defined or punished
by federal statute. Such crimes include treason against the United States, piracy, counterfeiting,
crimes against the law of nations, and crimes relating to the federal government’s authority to
regulate interstate commerce. However, most crimes are state matters.
4. Bankruptcy. The statutory procedure, usually triggered by insolvency, by which a person is relieved of
most debts and undergoes a judicially supervised reorganization or liquidation for the benefit of the
person’s creditors.

Saylor URL: http://www.saylor.org/books

Saylor.org
87

5.

Patent, copyright, and trademark cases

a.

Patent. The exclusive right to make, use, or sell an invention for a specified period (usually seventeen
years), granted by the federal government to the inventor if the device or process is novel, useful, and
nonobvious.

b. Copyright. The body of law relating to a property right in an original work of authorship (such as a
literary, musical, artistic, photographic, or film work) fixed in any tangible medium of expression,
giving the holder the exclusive right to reproduce, adapt, distribute, perform, and display the work.
c.

Trademark. A word, phrase, logo, or other graphic symbol used by a manufacturer or seller to
distinguish its product or products from those of others.
Admiralty. The system of laws that has grown out of the practice of admiralty courts: courts that

exercise jurisdiction over all maritime contracts, torts, injuries, and offenses.
Antitrust. Federal laws designed to protect trade and commerce from restraining monopolies,
price fixing, and price discrimination.
Securities and banking regulation. The body of law protecting the public by regulating the
registration, offering, and trading of securities and the regulation of banking practices.
Other cases specified by federal statute. Any other cases specified by a federal statute where
Congress declares that federal courts will have exclusive jurisdiction.

Concurrent Jurisdiction
When a plaintiff takes a case to state court, it will be because state courts typically hear that kind of case
(i.e., there is subject matter jurisdiction). If the plaintiff’s main cause of action comes from a certain
state’s constitution, statutes, or court decisions, the state courts have subject matter jurisdiction over the
case. If the plaintiff’s main cause of action is based on federal law (e.g., Title VII of the Civil Rights Act of
1964), the federal courts have subject matter jurisdiction over the case. But federal courts will also have
subject matter jurisdiction over certain cases that have only a state-based cause of action; those cases are
ones in which the plaintiff(s) and the defendant(s) are from different states and the amount in
controversy is more than $75,000. State courts can have subject matter jurisdiction over certain cases that
have only a federal-based cause of action. The Supreme Court has now made clear that state courts
have concurrent jurisdiction of any federal cause of action unless Congress has given exclusive jurisdiction
to federal courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
88

In short, a case with a federal question can be often be heard in either state or federal court, and a case
that has parties with a diversity of citizenship can be heard in state courts or in federal courts where the
tests of complete diversity and amount in controversy are met. (See Note 3.18 "Summary of Rules on
Subject Matter Jurisdiction".)
Whether a case will be heard in a state court or moved to a federal court will depend on the parties. If a
plaintiff files a case in state trial court where concurrent jurisdiction applies, a defendant may (or may
not) ask that the case be removed to federal district court.

Summary of Rules on Subject Matter Jurisdiction
1.

A court must always have subject matter jurisdiction and personal jurisdiction over at least one
defendant, to hear and decide a case.

2. A state court will have subject matter jurisdiction over any case that is not required to be brought in a
federal court.
Some cases can only be brought in federal court, such as bankruptcy cases, cases involving federal crimes,
patent cases, and Internal Revenue Service tax court claims. The list of cases for exclusive federal
jurisdiction is fairly short. That means that almost any state court will have subject matter jurisdiction
over almost any kind of case. If it’s a case based on state law, a state court will always have subject matter
jurisdiction.
3. A federal court will have subject matter jurisdiction over any case that is either based on a federal law
(statute, case, or US Constitution)
OR
A federal court will have subject matter jurisdiction over any case based on state law where the parties are
(1) from different states and (2) the amount in controversy is at least $75,000.
(1) The different states requirement means that no plaintiff can have permanent residence in a state
where any defendant has permanent residence—there must be complete diversity of citizenship as
between all plaintiffs and defendants.
(2) The amount in controversy requirement means that a good-faith estimate of the amount the plaintiff
may recover is at least $75,000.

Saylor URL: http://www.saylor.org/books

Saylor.org
89

NOTE: For purposes of permanent residence, a corporation is considered a resident where it is
incorporated AND where it has a principal place of business.
4. In diversity cases, the following rules apply.
(1) Federal civil procedure rules apply to how the case is conducted before and during trial and any
appeals, but
(2) State law will be used as the basis for a determination of legal rights and responsibilities.
(a) This “choice of law” process is interesting but complicated. Basically, each state has its own set of
judicial decisions that resolve conflict of laws. For example, just because A sues B in a Texas court, the
Texas court will not necessarily apply Texas law. Anna and Bobby collide and suffer serious physical
injuries while driving their cars in Roswell, New Mexico. Both live in Austin and Bobby files a lawsuit in
Austin. The court there could hear it (having subject matter jurisdiction and personal jurisdiction over
Bobby) but would apply New Mexico law, which governs motor vehicle laws and accidents in New Mexico.
Why would the Texas judge do that?
(b) The Texas judge knows that which state’s law is chosen to apply to the case can make a decisive
difference in the case, as different states have different substantive law standards. For example, in a
breach of contract case, one state’s version of the Uniform Commercial Code may be different from
another’s, and which one the court decides to apply is often exceedingly good for one side and dismal for
the other. In Anna v. Bobby, if Texas has one kind of comparative negligence statute and New Mexico has
a different kind of comparative negligence statute, who wins or loses, or how much is awarded, could well
depend on which law applies. Because both were under the jurisdiction of New Mexico’s laws at the time,
it makes sense to apply New Mexico law.
(3) Why do some nonresident defendants prefer to be in federal court?
(a) In the state court, the judge is elected, and the jury may be familiar with or sympathetic to the “local”
plaintiff.
(b) The federal court provides a more neutral forum, with an appointed, life-tenured judge and a wider
pool of potential jurors (drawn from a wider geographical area).
(4) If a defendant does not want to be in state court and there is diversity, what is to be done?
(a) Make a motion for removal to the federal court.

Saylor URL: http://www.saylor.org/books

Saylor.org
90

(b) The federal court will not want to add to its caseload, or docket, but must take the case unless there
is not complete diversity of citizenship or the amount in controversy is less than $75,000.
To better understand subject matter jurisdiction in action, let’s take an example. Wile E. Coyote wants a
federal judge to hear his products-liability action against Acme, Inc., even though the action is based on
state law. Mr. Coyote’s attorney wants to “make a federal case” out of it, thinking that the jurors in the
federal district court’s jury pool will understand the case better and be more likely to deliver a “high value”
verdict for Mr. Coyote. Mr. Coyote resides in Arizona, and Acme is incorporated in the state of Delaware
and has its principal place of business in Chicago, Illinois. The federal court in Arizona can hear and
decide Mr. Coyote’s case (i.e., it has subject matter jurisdiction over the case) because of diversity of
citizenship. If Mr. Coyote was injured by one of Acme’s defective products while chasing a roadrunner in
Arizona, the federal district court judge would hear his action—using federal procedural law—and decide
the case based on the substantive law of Arizona on product liability.
But now change the facts only slightly: Acme is incorporated in Delaware but has its principal place of
business in Phoenix, Arizona. Unless Mr. Coyote has a federal law he is using as a basis for his claims
against Acme, his attempt to get a federal court to hear and decide the case will fail. It will fail because
there is not complete diversity of citizenship between the plaintiff and the defendant.

Robinson v. Audi
Now consider Mr. and Mrs. Robinson and their products-liability claim against Seaway Volkswagen and
the other three defendants. There is no federal products-liability law that could be used as a cause of
action. They are most likely suing the defendants using products-liability law based on common-law
negligence or common-law strict liability law, as found in state court cases. They were not yet Arizona
residents at the time of the accident, and their accident does not establish them as Oklahoma residents,
either. They bought the vehicle in New York from a New York–based retailer. None of the other
defendants is from Oklahoma.
They file in an Oklahoma state court, but how will they (their attorney or the court) know if the state court
has subject matter jurisdiction? Unless the case is required to be in a federal court (i.e., unless the federal
courts have exclusive jurisdiction over this kind of case), any state court system will have subject matter

Saylor URL: http://www.saylor.org/books

Saylor.org
91

jurisdiction, including Oklahoma’s state court system. But if their claim is for a significant amount of
money, they cannot file in small claims court, probate court, or any court in Oklahoma that does not have
statutory jurisdiction over their claim. They will need to file in a court of general jurisdiction. In short,
even filing in the right court system (state versus federal), the plaintiff must be careful to find the court
that has subject matter jurisdiction.
If they wish to go to federal court, can they? There is no federal question presented here (the claim is
based on state common law), and the United States is not a party, so the only basis for federal court
jurisdiction would be diversity jurisdiction. If enough time has elapsed since the accident and they have
established themselves as Arizona residents, they could sue in federal court in Oklahoma (or elsewhere),
but only if none of the defendants—the retailer, the regional Volkswagen company, Volkswagen of North
America, or Audi (in Germany) are incorporated in or have a principal place of business in Arizona. The
federal judge would decide the case using federal civil procedure but would have to make the appropriate
choice of state law. In this case, the choice of conflicting laws would most likely be Oklahoma, where the
accident happened, or New York, where the defective product was sold.

Table 3.1 Sample Conflict-of-Law Principles

Substantive Law Issue

Law to be Applied

Liability for injury caused by tortious conduct

State in which the injury was inflicted

Real property

State where the property is located

Personal Property: inheritance

Domicile of deceased (not location of property)

Contract: validity

State in which contract was made

Contract: breach

State in which contract was to be performed*

*Or, in many states, the state with the most significant contacts with the contractual activities
Note: Choice-of-law clauses in a contract will ordinarily be honored by judges in state and federal
courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
92

Legal Procedure, Including Due Process and Personal Jurisdiction
In this section, we consider how lawsuits are begun and how the court knows that it has both subject
matter jurisdiction and personal jurisdiction over at least one of the named defendants.
The courts are not the only institutions that can resolve disputes. In Section 3.8 "Alternative Means of
Resolving Disputes", we will discuss other dispute-resolution forums, such as arbitration and mediation.
For now, let us consider how courts make decisions in civil disputes. Judicial decision making in the
context of litigation (civil lawsuits) is a distinctive form of dispute resolution.
First, to get the attention of a court, the plaintiff must make a claim based on existing laws. Second, courts
do not reach out for cases. Cases are brought to them, usually when an attorney files a case with the right
court in the right way, following the various laws that govern all civil procedures in a state or in the federal
system. (Most US states’ procedural laws are similar to the federal procedural code.)
Once at the court, the case will proceed through various motions (motions to dismiss for lack of
jurisdiction, for example, or insufficient service of process), the proofs (submission of evidence), and the
arguments (debate about the meaning of the evidence and the law) of contesting parties.
This is at the heart of the adversary system, in which those who oppose each other may attack the other’s
case through proofs and cross-examination. Every person in the United States who wishes to take a case
to court is entitled to hire a lawyer. The lawyer works for his client, not the court, and serves him as an
advocate, or supporter. The client’s goal is to persuade the court of the accuracy and justness of his
position. The lawyer’s duty is to shape the evidence and the argument—the line of reasoning about the
evidence—to advance his client’s cause and persuade the court of its rightness. The lawyer for the
opposing party will be doing the same thing, of course, for her client. The judge (or, if one is sitting, the
jury) must sort out the facts and reach a decision from this cross-fire of evidence and argument.
The method of adjudication—the act of making an order or judgment—has several important features.
First, it focuses the conflicting issues. Other, secondary concerns are minimized or excluded altogether.
Relevance is a key concept in any trial. The judge is required to decide the questions presented at the trial,
not to talk about related matters. Second, adjudication requires that the judge’s decision be reasoned, and
that is why judges write opinions explaining their decisions (an opinion may be omitted when the verdict
comes from a jury). Third, the judge’s decision must not only be reasoned but also be responsive to the
case presented: the judge is not free to say that the case is unimportant and that he therefore will ignore it.

Saylor URL: http://www.saylor.org/books

Saylor.org
93

Unlike other branches of government that are free to ignore problems pressing upon them, judges must
decide cases. (For example, a legislature need not enact a law, no matter how many people petition it to do
so.) Fourth, the court must respond in a certain way. The judge must pay attention to the parties’
arguments and his decision must result from their proofs and arguments. Evidence that is not presented
and legal arguments that are not made cannot be the basis for what the judge decides. Also, judges are
bound by standards of weighing evidence: the burden of proof in a civil case is generally a “preponderance
of the evidence.”
In all cases, the plaintiff—the party making a claim and initiating the lawsuit (in a criminal case the
plaintiff is the prosecution)—has the burden of proving his case. If he fails to prove it, the defendant—the
party being sued or prosecuted—will win.
Criminal prosecutions carry the most rigorous burden of proof: the government must prove its case
against the defendant beyond a reasonable doubt. That is, even if it seems very likely that the defendant
committed the crime, as long as there remains some reasonable doubt—perhaps he was not clearly
identified as the culprit, perhaps he has an alibi that could be legitimate—the jury must vote to acquit
rather than convict.
By contrast, the burden of proof in ordinary civil cases—those dealing with contracts, personal injuries,
and most of the cases in this book—is a preponderance of the evidence, which means that the plaintiff’s
evidence must outweigh whatever evidence the defendant can muster that casts doubts on the plaintiff’s
claim. This is not merely a matter of counting the number of witnesses or of the length of time that they
talk: the judge in a trial without a jury (a bench trial), or the jury where one is impaneled, must apply the
preponderance of evidence test by determining which side has the greater weight of credible, relevant
evidence.
Adjudication and the adversary system imply certain other characteristics of courts. Judges must be
impartial; those with a personal interest in a matter must refuse to hear it. The ruling of a court, after all
appeals are exhausted, is final. This principle is known as res judicata (Latin for “the thing is decided”),
and it means that the same parties may not take up the same dispute in another court at another time.
Finally, a court must proceed according to a public set of formal procedural rules; a judge cannot make up
the rules as he goes along. To these rules we now turn.

Saylor URL: http://www.saylor.org/books

Saylor.org
94

How a Case Proceeds
Complaint and Summons
Beginning a lawsuit is simple and is spelled out in the rules of procedure by which each court system
operates. In the federal system, the plaintiff begins a lawsuit by filing a complaint—a document clearly
explaining the grounds for suit—with the clerk of the court. The court’s agent (usually a sheriff, for state
trial courts, or a US deputy marshal, in federal district courts) will then serve the defendant with the
complaint and a summons. The summons is a court document stating the name of the plaintiff and his
attorney and directing the defendant to respond to the complaint within a fixed time period.
The timing of the filing can be important. Almost every possible legal complaint is governed by a federal
or state statute of limitations, which requires a lawsuit to be filed within a certain period of time. For
example, in many states a lawsuit for injuries resulting from an automobile accident must be filed within
two years of the accident or the plaintiff forfeits his right to proceed. As noted earlier, making a correct
initial filing in a court that has subject matter jurisdiction is critical to avoiding statute of limitations
problems.

Jurisdiction and Venue
The place of filing is equally important, and there are two issues regarding location. The first is subject
matter jurisdiction, as already noted. A claim for breach of contract, in which the amount at stake is $1
million, cannot be brought in a local county court with jurisdiction to hear cases involving sums of up to
only $1,000. Likewise, a claim for copyright violation cannot be brought in a state superior court, since
federal courts have exclusive jurisdiction over copyright cases.
The second consideration is venue—the proper geographic location of the court. For example, every
county in a state might have a superior court, but the plaintiff is not free to pick any county. Again, a
statute will spell out to which court the plaintiff must go (e.g., the county in which the plaintiff resides or
the county in which the defendant resides or maintains an office).

Service of Process and Personal Jurisdiction
The defendant must be “served”—that is, must receive notice that he has been sued. Service can be done
by physically presenting the defendant with a copy of the summons and complaint. But sometimes the

Saylor URL: http://www.saylor.org/books

Saylor.org
95

defendant is difficult to find (or deliberately avoids the marshal or other process server). The rules spell
out a variety of ways by which individuals and corporations can be served. These include using US Postal
Service certified mail or serving someone already designated to receive service of process. A corporation
or partnership, for example, is often required by state law to designate a “registered agent” for purposes of
getting public notices or receiving a summons and complaint.
One of the most troublesome problems is service on an out-of-state defendant. The personal jurisdiction
of a state court over persons is clear for those defendants found within the state. If the plaintiff claims that
an out-of-state defendant injured him in some way, must the plaintiff go to the defendant’s home state to
serve him? Unless the defendant had some significant contact with the plaintiff’s state, the plaintiff may
indeed have to. For instance, suppose a traveler from Maine stopped at a roadside diner in Montana and
ordered a slice of homemade pie that was tainted and caused him to be sick. The traveler may not simply
return home and mail the diner a notice that he is suing it in a Maine court. But if out-of-state defendants
have some contact with the plaintiff’s state of residence, there might be grounds to bring them within the
jurisdiction of the plaintiff’s state courts. In Burger King v. Rudzewicz, Section 3.9 "Cases", the federal
court in Florida had to consider whether it was constitutionally permissible to exercise personal
jurisdiction over a Michigan franchisee.
Again, recall that even if a court has subject matter jurisdiction, it must also have personal jurisdiction
over each defendant against whom an enforceable judgment can be made. Often this is not a problem; you
might be suing a person who lives in your state or regularly does business in your state. Or a nonresident
may answer your complaint without objecting to the court’s “in personam” (personal) jurisdiction. But
many defendants who do not reside in the state where the lawsuit is filed would rather not be put to the
inconvenience of contesting a lawsuit in a distant forum. Fairness—and the due process clause of the
Fourteenth Amendment—dictates that nonresidents should not be required to defend lawsuits far from
their home base, especially where there is little or no contact or connection between the nonresident and
the state where a lawsuit is brought.

Summary of Rules on Personal Jurisdiction
1.

Once a court determines that it has subject matter jurisdiction, it must find at least one defendant
over which it is “fair” (i.e., in accord with due process) to exercise personal jurisdiction.

Saylor URL: http://www.saylor.org/books

Saylor.org
96

2. If a plaintiff sues five defendants and the court has personal jurisdiction over just one, the case can be
heard, but the court cannot make a judgment against the other four.
1.

But if the plaintiff loses against defendant 1, he can go elsewhere (to another state or states) and sue
defendants 2, 3, 4, or 5.

2. The court’s decision in the first lawsuit (against defendant 1) does not determine the liability of the
nonparticipating defendants.
This involves the principle of res judicata, which means that you can’t bring the same action against the
same person (or entity) twice. It’s like the civil side of double jeopardy. Res means “thing,”
and judicata means “adjudicated.” Thus the “thing” has been “adjudicated” and should not be judged
again. But, as to nonparticipating parties, it is not over. If you have a different case against the same
defendant—one that arises out of a completely different situation—that case is not barred by res judicata.
3. Service of process is a necessary (but not sufficient) condition for getting personal jurisdiction over a
particular defendant (see rule 4).
1.

In order to get a judgment in a civil action, the plaintiff must serve a copy of the complaint and a
summons on the defendant.

2. There are many ways to do this.


The process server personally serves a complaint on the defendant.



The process server leaves a copy of the summons and complaint at the residence of the defendant, in
the hands of a competent person.



The process server sends the summons and complaint by certified mail, return receipt requested.



The process server, if all other means are not possible, notifies the defendant by publication in a
newspaper having a minimum number of readers (as may be specified by law).

4. In addition to successfully serving the defendant with process, a plaintiff must convince the court that
exercising personal jurisdiction over the defendant is consistent with due process and any statutes in
that state that prescribe the jurisdictional reach of that state (the so-called long-arm statutes). The
Supreme Court has long recognized various bases for judging whether such process is fair.
1.

Consent. The defendant agrees to the court’s jurisdiction by coming to court, answering the
complaint, and having the matter litigated there.

2. Domicile. The defendant is a permanent resident of that state.

Saylor URL: http://www.saylor.org/books

Saylor.org
97

3. Event. The defendant did something in that state, related to the lawsuit, that makes it fair for the state
to say, “Come back and defend!”
4. Service of process within the state will effectively provide personal jurisdiction over the nonresident.
Again, let’s consider Mrs. Robinson and her children in the Audi accident. She could file a lawsuit
anywhere in the country. She could file a lawsuit in Arizona after she establishes residency there. But
while the Arizona court would have subject matter jurisdiction over any products-liability claim (or any
claim that was not required to be heard in a federal court), the Arizona court would face an issue of “in
personam jurisdiction,” or personal jurisdiction: under the due process clause of the Fourteenth
Amendment, each state must extend due process to citizens of all of the other states. Because fairness is
essential to due process, the court must consider whether it is fair to require an out-of-state defendant to
appear and defend against a lawsuit that could result in a judgment against that defendant.
Almost every state in the United States has a statute regarding personal jurisdiction, instructing judges
when it is permissible to assert personal jurisdiction over an out-of-state resident. These are called longarm statutes. But no state can reach out beyond the limits of what is constitutionally permissible under
the Fourteenth Amendment, which binds the states with its proviso to guarantee the due process rights of
the citizens of every state in the union. The “minimum contacts” test in Burger King v.
Rudzewicz (Section 3.9 "Cases") tries to make the fairness mandate of the due process clause more
specific. So do other tests articulated in the case (such as “does not offend traditional notions of fair play
and substantial justice”). These tests are posed by the Supreme Court and heeded by all lower courts in
order to honor the provisions of the Fourteenth Amendment’s due process guarantees. These tests are in
addition to any state long-arm statute’s instructions to courts regarding the assertion of personal
jurisdiction over nonresidents.

Choice of Law and Choice of Forum Clauses
In a series of cases, the Supreme Court has made clear that it will honor contractual choices of parties in a
lawsuit. Suppose the parties to a contract wind up in court arguing over the application of the contract’s
terms. If the parties are from two different states, the judge may have difficulty determining which law to
apply (see Table 3.1 "Sample Conflict-of-Law Principles"). But if the contract says that a particular state’s
law will be applied if there is a dispute, then ordinarily the judge will apply that state’s law as a rule of

Saylor URL: http://www.saylor.org/books

Saylor.org
98

decision in the case. For example, Kumar Patel (a Missouri resident) opens a brokerage account with
Goldman, Sachs and Co., and the contractual agreement calls for “any disputes arising under this
agreement” to be determined “according to the laws of the state of New York.” When Kumar claims in a
Missouri court that his broker is “churning” his account, and, on the other hand, Goldman, Sachs claims
that Kumar has failed to meet his margin call and owes $38,568.25 (plus interest and attorney’s fees), the
judge in Missouri will apply New York law based on the contract between Kumar and Goldman, Sachs.
Ordinarily, a choice-of-law clause will be accompanied by a choice-of-forum clause. In a choice-of-forum
clause, the parties in the contract specify which court they will go to in the event of a dispute arising under
the terms of contract. For example, Harold (a resident of Virginia) rents a car from Alamo at the Denver
International Airport. He does not look at the fine print on the contract. He also waives all collision and
other insurance that Alamo offers at the time of his rental. While driving back from Telluride Bluegrass
Festival, he has an accident in Idaho Springs, Colorado. His rented Nissan Altima is badly damaged. On
returning to Virginia, he would like to settle up with Alamo, but his insurance company and Alamo cannot
come to terms. He realizes, however, that he has agreed to hear the dispute with Alamo in a specific court
in San Antonio, Texas. In the absence of fraud or bad faith, any court in the United States is likely to
uphold the choice-of-form clause and require Harold (or his insurance company) to litigate in San
Antonio, Texas.

KEY TAKEAWAY
There are two court systems in the United States. It is important to know which system—the state
court system or the federal court system—has the power to hear and decide a particular case. Once
that is established, the Constitution compels an inquiry to make sure that no court extends its reach
unfairly to out-of-state residents. The question of personal jurisdiction is a question of fairness and due
process to nonresidents.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
99

1.

The Constitution specifies that federal courts have exclusive jurisdiction over admiralty claims. Mr.
and Mrs. Shute have a claim against Carnival Cruise lines for the negligence of the cruise line. Mrs.
Shute sustained injuries as a result of the company’s negligence. Mr. and Mrs. Shute live in the state
of Washington. Can they bring their claim in state court? Must they bring their claim in federal court?

2.

Congress passed Title VII of the Civil Rights Act of 1964. In Title VII, employers are required not to
discriminate against employees on the basis of race, color, sex, religion, or national origin. In passing
Title VII, Congress did not require plaintiffs to file only in federal courts. That is, Congress made no
statement in Title VII that federal courts had “exclusive jurisdiction” over Title VII claims. Mrs. Harris
wishes to sue Forklift Systems, Inc. of Nashville, Tennessee, for sexual harassment under Title VII. She
has gone through the Equal Employment Opportunity Commission process and has a right-to-sue
letter, which is required before a Title VII action can be brought to court. Can she file a complaint that
will be heard by a state court?

3.

Mrs. Harris fails to go to the Equal Employment Opportunity Commission to get her right-to-sue letter
against Forklift Systems, Inc. She therefore does not have a viable Title VII cause of action against
Forklift. She does, however, have her rights under Tennessee’s equal employment statute and various
court decisions from Tennessee courts regarding sexual harassment. Forklift is incorporated in
Tennessee and has its principal place of business in Nashville. Mrs. Harris is also a citizen of
Tennessee. Explain why, if she brings her employment discrimination and sexual harassment lawsuit in
a federal court, her lawsuit will be dismissed for lack of subject matter jurisdiction.

4.

Suppose Mr. and Mrs. Robinson find in the original paperwork with Seaway Volkswagen that there is a
contractual agreement with a provision that says “all disputes arising between buyer and Seaway
Volkswagen will be litigated, if at all, in the county courts of Westchester County, New York.” Will the
Oklahoma court take personal jurisdiction over Seaway Volkswagen, or will it require the Robinsons to
litigate their claim in New York?

Saylor URL: http://www.saylor.org/books

Saylor.org
100

3.3 Motions and Discovery
LEARNING OBJECTIVES
1.

Explain how a lawsuit can be dismissed prior to any trial.

2.

Understand the basic principles and practices of discovery before a trial.

The early phases of a civil action are characterized by many different kinds of motions and a complex
process of mutual fact-finding between the parties that is known as discovery. A lawsuit will start with
the pleadings (complaint and answer in every case, and in some cases a counterclaim by the defendant

Saylor URL: http://www.saylor.org/books

Saylor.org
101

against the plaintiff and the plaintiff’s reply to the defendant’s counterclaim). After the pleadings, the
parties may make various motions, which are requests to the judge. Motions in the early stages of a
lawsuit usually aim to dismiss the lawsuit, to have it moved to another venue, or to compel the other party
to act in certain ways during the discovery process.

Initial Pleadings and Motions to Dismiss
The first papers filed in a lawsuit are called the pleadings. These include the plaintiff’s complaint and then
(usually after thirty or more days) the answer or response from the defendant. The answer may be
coupled with a counterclaim against the plaintiff. (In effect, the defendant becomes the plaintiff for the
claims she has against the original plaintiff.) The plaintiff may reply to any counterclaim by the defendant.
State and federal rules of civil procedure require that the complaint must state the nature of the plaintiff’s
claim, the jurisdiction of the court, and the nature of the relief that is being asked for (usually an award of
money, but sometimes an injunction, or a declaration of legal rights). In an answer, the defendant will
often deny all the allegations of the complaint or will admit to certain of its allegations and deny others.
A complaint and subsequent pleadings are usually quite general and give little detail. Cases can be decided
on the pleadings alone in the following situations: (1) If the defendant fails to answer the complaint, the
court can enter a default judgment, awarding the plaintiff what he seeks. (2) The defendant can move to
dismiss the complaint on the grounds that the plaintiff failed to “state a claim on which relief can be
granted,” or on the basis that there is no subject matter jurisdiction for the court chosen by the plaintiff,
or on the basis that there is no personal jurisdiction over the defendant. The defendant is saying, in effect,
that even if all the plaintiff’s allegations are true, they do not amount to a legal claim that can be heard by
the court. For example, a claim that the defendant induced a woman to stop dating the plaintiff (a socalled alienation of affections cause of action) is no longer actionable in US state courts, and any court will
dismiss the complaint without any further proceedings. (This type of dismissal is occasionally still called a
demurrer.)
A third kind of dismissal can take place on a motion for summary judgment. If there is no triable question
of fact or law, there is no reason to have a trial. For example, the plaintiff sues on a promissory note and,
at deposition (an oral examination under oath); the defendant admits having made no payment on the

Saylor URL: http://www.saylor.org/books

Saylor.org
102

note and offers no excuse that would be recognizable as a reason not to pay. There is no reason to have a
trial, and the court should grant summary judgment.

Discovery
If there is a factual dispute, the case will usually involve some degree of discovery, where each party tries
to get as much information out of the other party as the rules allow. Until the 1940s, when discovery
became part of civil procedure rules, a lawsuit was frequently a game in which each party hid as much
information as possible and tried to surprise the other party in court.
Beginning with a change in the Federal Rules of Civil Procedure adopted by the Supreme Court in 1938
and subsequently followed by many of the states, the parties are entitled to learn the facts of the case
before trial. The basic idea is to help the parties determine what the evidence might be, who the potential
witnesses are, and what specific issues are relevant. Discovery can proceed by several methods. A party
may serve an interrogatory on his adversary—a written request for answers to specific questions. Or a
party may depose the other party or a witness. A deposition is a live question-and-answer session at which
the witness answers questions put to him by one of the parties’ lawyers. His answers are recorded
verbatim and may be used at trial. Each party is also entitled to inspect books, documents, records, and
other physical items in the possession of the other. This is a broad right, as it is not limited to just
evidence that is admissible at trial. Discovery of physical evidence means that a plaintiff may inspect a
company’s accounts, customer lists, assets, profit-and-loss statements, balance sheets, engineering and
quality-control reports, sales reports, and virtually any other document.
The lawyers, not the court, run the discovery process. For example, one party simply makes a written
demand, stating the time at which the deposition will take place or the type of documents it wishes to
inspect and make copies of. A party unreasonably resisting discovery methods (whether depositions,
written interrogatories, or requests for documents) can be challenged, however, and judges are often
brought into the process to push reluctant parties to make more disclosure or to protect a party from
irrelevant or unreasonable discovery requests. For example, the party receiving the discovery request can
apply to the court for a protective order if it can show that the demand is for privileged material (e.g., a
party’s lawyers’ records are not open for inspection) or that the demand was made to harass the opponent.

Saylor URL: http://www.saylor.org/books

Saylor.org
103

In complex cases between companies, the discovery of documents can run into tens of millions of pages
and can take years. Depositions can consume days or even weeks of an executive’s time.

KEY TAKEAWAY
Many cases never get to trial. They are disposed of by motions to dismiss or are settled after extensive
discovery makes clear to the parties the strengths and weaknesses of the parties to the dispute.

EXERCISES
1.

Mrs. Robinson (in the Volkswagen Audi case) never establishes residency in Arizona, returns to New
York, and files her case in federal district court in New York, alleging diversity jurisdiction. Assume that
the defendants do not want to have the case heard in federal court. What motion will they make?

2.

Under contributory negligence, the negligence of any plaintiff that causes or contributes to the
injuries a plaintiff complains of will be grounds for dismissal. Suppose that in discovery, Mr. Ferlito
in Ferlito v. Johnson & Johnson (Section 3.9 "Cases") admits that he brought the cigarette lighter
dangerously close to his costume, saying, “Yes, you could definitely say I was being careless; I had a
few drinks under my belt.” Also, Mrs. Ferlito admits that she never reads product instructions from
manufacturers. If the case is brought in a state where contributory negligence is the law, on what
basis can Johnson & Johnson have the case dismissed before trial?

3.4 The Pretrial and Trial Phase
LEARNING OBJECTIVES
1.

Understand how judges can push parties into pretrial settlement.

2.

Explain the meaning and use of directed verdicts.

3.

Distinguish a directed verdict from a judgment n.o.v. (“notwithstanding the verdict”).

Saylor URL: http://www.saylor.org/books

Saylor.org
104

After considerable discovery, one of the parties may believe that there is no triable issue of law or fact for
the court to consider and may file a motion with the court for summary judgment. Unless it is very clear,
the judge will deny a summary judgment motion, because that ends the case at the trial level; it is a “final
order” in the case that tells the plaintiff “no” and leaves no room to bring another lawsuit against the
defendant for that particular set of facts (res judicata). If the plaintiff successfully appeals a summary
judgment motion, the case will come back to the trial court.
Prior to the trial, the judge may also convene the parties in an effort to investigate the possibilities of
settlement. Usually, the judge will explore the strengths and weaknesses of each party’s case with the
attorneys. The parties may decide that it is more prudent or efficient to settle than to risk going to trial.

Pretrial Conference
At various times during the discovery process, depending on the nature and complexity of the case, the
court may hold a pretrial conference to clarify the issues and establish a timetable. The court may also
hold a settlement conference to see if the parties can work out their differences and avoid trial altogether.
Once discovery is complete, the case moves on to trial if it has not been settled. Most cases are settled
before this stage; perhaps 85 percent of all civil cases end before trial, and more than 90 percent of
criminal prosecutions end with a guilty plea.

Trial
At trial, the first order of business is to select a jury. (In a civil case of any consequence, either party can
request one, based on the Sixth Amendment to the US Constitution.) The judge and sometimes the
lawyers are permitted to question the jurors to be sure that they are unbiased. This questioning is known
as the voir dire (pronounced vwahr-DEER). This is an important process, and a great deal of thought goes
into selecting the jury, especially in high-profile cases. A jury panel can be as few as six persons, or as
many as twelve, with alternates selected and sitting in court in case one of the jurors is unable to continue.
In a long trial, having alternates is essential; even in shorter trials, most courts will have at least two
alternate jurors.
In both criminal and civil trials, each side has opportunities to challenge potential jurors for cause. For
example, in the Robinsons’ case against Audi, the attorneys representing Audi will want to know if any

Saylor URL: http://www.saylor.org/books

Saylor.org
105

prospective jurors have ever owned an Audi, what their experience has been, and if they had a similar
problem (or worse) with their Audi that was not resolved to their satisfaction. If so, the defense attorney
could well believe that such a juror has a potential for a bias against her client. In that case, she could use
a challenge for cause, explaining to the judge the basis for her challenge. The judge, at her discretion,
could either accept the for-cause reason or reject it.
Even if an attorney cannot articulate a for-cause reason acceptable to the judge, he may use one of several
peremptory challenges that most states (and the federal system) allow. A trial attorney with many years of
experience may have a sixth sense about a potential juror and, in consultation with the client, may decide
to use a peremptory challenge to avoid having that juror on the panel.
After the jury is sworn and seated, the plaintiff’s lawyer makes an opening statement, laying out the
nature of the plaintiff’s claim, the facts of the case as the plaintiff sees them, and the evidence that the
lawyer will present. The defendant’s lawyer may also make an opening statement or may reserve his right
to do so at the end of the plaintiff’s case.
The plaintiff’s lawyer then calls witnesses and presents the physical evidence that is relevant to her proof.
The direct testimony at trial is usually far from a smooth narration. The rules of evidence (that govern the
kinds of testimony and documents that may be introduced at trial) and the question-and-answer format
tend to make the presentation of evidence choppy and difficult to follow.
Anyone who has watched an actual televised trial or a television melodrama featuring a trial scene will
appreciate the nature of the trial itself: witnesses are asked questions about a number of issues that may
or may not be related, the opposing lawyer will frequently object to the question or the form in which it is
asked, and the jury may be sent from the room while the lawyers argue at the bench before the judge.
After direct testimony of each witness is over, the opposing lawyer may conduct cross-examination. This
is a crucial constitutional right; in criminal cases it is preserved in the Constitution’s Sixth Amendment
(the right to confront one’s accusers in open court). The formal rules of direct testimony are then relaxed,
and the cross-examiner may probe the witness more informally, asking questions that may not seem
immediately relevant. This is when the opposing attorney may become harsh, casting doubt on a witness’s
credibility, trying to trip her up and show that the answers she gave are false or not to be trusted. This use
of cross-examination, along with the requirement that the witness must respond to questions that are at

Saylor URL: http://www.saylor.org/books

Saylor.org
106

all relevant to the questions raised by the case, distinguishes common-law courts from those of
authoritarian regimes around the world.
Following cross-examination, the plaintiff’s lawyer may then question the witness again: this is called
redirect examination and is used to demonstrate that the witness’s original answers were accurate and to
show that any implications otherwise, suggested by the cross-examiner, were unwarranted. The crossexaminer may then engage the witness in re-cross-examination, and so on. The process usually stops after
cross-examination or redirect.
During the trial, the judge’s chief responsibility is to see that the trial is fair to both sides. One big piece of
that responsibility is to rule on the admissibility of evidence. A judge may rule that a particular question is
out of order—that is, not relevant or appropriate—or that a given document is irrelevant. Where the
attorney is convinced that a particular witness, a particular question, or a particular document (or part
thereof) is critical to her case, she may preserve an objection to the court’s ruling by saying “exception,” in
which case the court stenographer will note the exception; on appeal, the attorney may cite any number of
exceptions as adding up to the lack of a fair trial for her client and may request a court of appeals to order
a retrial.
For the most part, courts of appeal will not reverse and remand for a new trial unless the trial court
judge’s errors are “prejudicial,” or “an abuse of discretion.” In short, neither party is entitled to a perfect
trial, but only to a fair trial, one in which the trial judge has made only “harmless errors” and not
prejudicial ones.
At the end of the plaintiff’s case, the defendant presents his case, following the same procedure just
outlined. The plaintiff is then entitled to present rebuttal witnesses, if necessary, to deny or argue with the
evidence the defendant has introduced. The defendant in turn may present “surrebuttal” witnesses.
When all testimony has been introduced, either party may ask the judge for a directed verdict—a verdict
decided by the judge without advice from the jury. This motion may be granted if the plaintiff has failed to
introduce evidence that is legally sufficient to meet her burden of proof or if the defendant has failed to do
the same on issues on which she has the burden of proof. (For example, the plaintiff alleges that the
defendant owes him money and introduces a signed promissory note. The defendant cannot show that the
note is invalid. The defendant must lose the case unless he can show that the debt has been paid or
otherwise discharged.)

Saylor URL: http://www.saylor.org/books

Saylor.org
107

The defendant can move for a directed verdict at the close of the plaintiff’s case, but the judge will usually
wait to hear the entire case until deciding whether to do so. Directed verdicts are not usually granted,
since it is the jury’s job to determine the facts in dispute.
If the judge refuses to grant a directed verdict, each lawyer will then present a closing argument to the
jury (or, if there is no jury, to the judge alone). The closing argument is used to tie up the loose ends, as
the attorney tries to bring together various seemingly unrelated facts into a story that will make sense to
the jury.
After closing arguments, the judge will instruct the jury. The purpose of jury instruction is to explain to
the jurors the meaning of the law as it relates to the issues they are considering and to tell the jurors what
facts they must determine if they are to give a verdict for one party or the other. Each lawyer will have
prepared a set of written instructions that she hopes the judge will give to the jury. These will be tailored
to advance her client’s case. Many a verdict has been overturned on appeal because a trial judge has
wrongly instructed the jury. The judge will carefully determine which instructions to give and often will
use a set of pattern instructions provided by the state bar association or the supreme court of the state.
These pattern jury instructions are often safer because they are patterned after language that appellate
courts have used previously, and appellate courts are less likely to find reversible error in the instructions.
After all instructions are given, the jury will retire to a private room and discuss the case and the answers
requested by the judge for as long as it takes to reach a unanimous verdict. Some minor cases do not
require a unanimous verdict. If the jury cannot reach a decision, this is called a hung jury, and the case
will have to be retried. When a jury does reach a verdict, it delivers it in court with both parties and their
lawyers present. The jury is then discharged, and control over the case returns to the judge. (If there is no
jury, the judge will usually announce in a written opinion his findings of fact and how the law applies to
those facts. Juries just announce their verdicts and do not state their reasons for reaching them.)

Post-trial Motions
The losing party is allowed to ask the judge for a new trial or for a judgment notwithstanding the verdict
(often called a judgment n.o.v., from the Latinnon obstante veredicto). A judge who decides that a
directed verdict is appropriate will usually wait to see what the jury’s verdict is. If it is favorable to the
party the judge thinks should win, she can rely on that verdict. If the verdict is for the other party, he can

Saylor URL: http://www.saylor.org/books

Saylor.org
108

grant the motion for judgment n.o.v. This is a safer way to proceed because if the judge is reversed on
appeal, a new trial is not necessary. The jury’s verdict always can be restored, whereas without a jury
verdict (as happens when a directed verdict is granted before the case goes to the jury), the entire case
must be presented to a new jury. Ferlito v. Johnson & Johnson (Section 3.9 "Cases") illustrates the
judgment n.o.v. process in a case where the judge allowed the case to go to a jury that was overly
sympathetic to the plaintiffs.
Rule 50(b) of the Federal Rules of Civil Procedure provides the authorization for federal judges making a
judgment contrary to the judgment of the jury. Most states have a similar rule.
Rule 50(b) says,
Whenever a motion for a directed verdict made at the close of all the evidence is denied or for
any reason is not granted, the court is deemed to have submitted the action to the jury subject
to a later determination of the legal questions raised by the motion. Not later than 10 days
after entry of judgment, a party who has moved for a directed verdict may move to have the
verdict and any judgment entered thereon set aside and to have judgment entered in
accordance with the party’s motion for a directed verdict.…[A] new trial may be prayed for in
the alternative. If a verdict was returned the court may allow the judgment to stand or may
reopen the judgment and either order a new trial or direct the entry of judgment as if the
requested verdict had been directed.

KEY TAKEAWAY
The purpose of a trial judge is to ensure justice to all parties to the lawsuit. The judge presides,
instructs the jury, and may limit who testifies and what they testify about what. In all of this, the judge
will usually commit some errors; occasionally these will be the kinds of errors that seriously
compromise a fair trial for both parties. Errors that do seriously compromise a fair trial for both parties
are prejudicial, as opposed to harmless. The appeals court must decide whether any errors of the trial
court judge are prejudicial or not.

Saylor URL: http://www.saylor.org/books

Saylor.org
109

If a judge directs a verdict, that ends the case for the party who hasn’t asked for one; if a judge grants
judgment n.o.v., that will take away a jury verdict that one side has worked very hard to get. Thus a
judge must be careful not to unduly favor one side or the other, regardless of his or her sympathies.

EXERCISES
1.

What if there was not a doctrine of res judicata? What would the legal system be like?

2.

Why do you think cross-examination is a “right,” as opposed to a “good thing”? What kind of judicial
system would not allow cross-examination of witnesses as a matter of right?

3.5 Judgment, Appeal, and Execution
LEARNING OBJECTIVES
1.

Understand the post-trial process—how appellate courts process appeals.

2.

Explain how a court’s judgment is translated into relief for the winning party.

Judgment or Order
Saylor URL: http://www.saylor.org/books

Saylor.org
110

At the end of a trial, the judge will enter an order that makes findings of fact (often with the help of a jury)
and conclusions of law. The judge will also make a judgment as to what relief or remedy should be given.
Often it is an award of money damages to one of the parties. The losing party may ask for a new trial at
this point or within a short period of time following. Once the trial judge denies any such request, the
judgment—in the form of the court’s order—is final.

Appeal
If the loser’s motion for a new trial or a judgment n.o.v. is denied, the losing party may appeal but must
ordinarily post a bond sufficient to ensure that there are funds to pay the amount awarded to the winning
party. In an appeal, the appellant aims to show that there was some prejudicial error committed by the
trial judge. There will be errors, of course, but the errors must be significant (i.e., not harmless). The basic
idea is for an appellate court to ensure that a reasonably fair trial was provided to both sides. Enforcement
of the court’s judgment—an award of money, an injunction—is usually stayed (postponed) until the
appellate court has ruled. As noted earlier, the party making the appeal is called the appellant, and the
party defending the judgment is the appellee (or in some courts, the petitioner and the respondent).
During the trial, the losing party may have objected to certain procedural decisions by the judge. In
compiling a record on appeal, the appellant needs to show the appellate court some examples of mistakes
made by the judge—for example, having erroneously admitted evidence, having failed to admit proper
evidence that should have been admitted, or having wrongly instructed the jury. The appellate court must
determine if those mistakes were serious enough to amount to prejudicial error.
Appellate and trial procedures are different. The appellate court does not hear witnesses or accept
evidence. It reviews the record of the case—the transcript of the witnesses’ testimony and the documents
received into evidence at trial—to try to find a legal error on a specific request of one or both of the
parties. The parties’ lawyers prepare briefs (written statements containing the facts in the case), the
procedural steps taken, and the argument or discussion of the meaning of the law and how it applies to
the facts. After reading the briefs on appeal, the appellate court may dispose of the appeal without
argument, issuing a written opinion that may be very short or many pages. Often, though, the appellate
court will hear oral argument. (This can be months, or even more than a year after the briefs are filed.)
Each lawyer is given a short period of time, usually no more than thirty minutes, to present his client’s

Saylor URL: http://www.saylor.org/books

Saylor.org
111

case. The lawyer rarely gets a chance for an extended statement because he is usually interrupted by
questions from the judges. Through this exchange between judges and lawyers, specific legal positions can
be tested and their limits explored.
Depending on what it decides, the appellate court will affirm the lower court’s
judgment, modify it, reverse it, or remand it to the lower court for retrial or other action directed by the
higher court. The appellate court itself does not take specific action in the case; it sits only to rule on
contested issues of law. The lower court must issue the final judgment in the case. As we have already
seen, there is the possibility of appealing from an intermediate appellate court to the state supreme court
in twenty-nine states and to the US Supreme Court from a ruling from a federal circuit court of appeal. In
cases raising constitutional issues, there is also the possibility of appeal to the Supreme Court from the
state courts.
Like trial judges, appellate judges must follow previous decisions, or precedent. But not every previous
case is a precedent for every court. Lower courts must respect appellate court decisions, and courts in one
state are not bound by decisions of courts in other states. State courts are not bound by decisions of
federal courts, except on points of federal law that come from federal courts within the state or from a
federal circuit in which the state court sits. A state supreme court is not bound by case law in any other
state. But a supreme court in one state with a type of case it has not previously dealt with may find
persuasive reasoning in decisions of other state supreme courts.
Federal district courts are bound by the decisions of the court of appeals in their circuit, but decisions by
one circuit court are not precedents for courts in other circuits. Federal courts are also bound by decisions
of the state supreme courts within their geographic territory in diversity jurisdiction cases. All courts are
bound by decisions of the US Supreme Court, except the Supreme Court itself, which seldom reverses
itself but on occasion has overturned its own precedents.
Not everything a court says in an opinion is a precedent. Strictly speaking, only the exact holding is
binding on the lower courts. A holding is the theory of the law that applies to the particular circumstances
presented in a case. The courts may sometimes declare what they believe to be the law with regard to
points that are not central to the case being decided. These declarations are called dicta (the
singular, dictum), and the lower courts do not have to give them the same weight as holdings.

Saylor URL: http://www.saylor.org/books

Saylor.org
112

Judgment and Order
When a party has no more possible appeals, it usually pays up voluntarily. If not voluntarily, then the
losing party’s assets can be seized or its wages or other income garnished to satisfy the judgment. If the
final judgment is an injunction, failure to follow its dictates can lead to a contempt citation, with a fine or
jail time imposed.

KEY TAKEAWAY
The process of conducting a civil trial has many aspects, starting with pleadings and continuing with
motions, discovery, more motions, pretrial conferences, and finally the trial itself. At all stages, the
rules of civil procedure attempt to give both sides plenty of notice, opportunity to be heard, discovery
of relevant information, cross-examination, and the preservation of procedural objections for purposes
of appeal. All of these rules and procedures are intended to provide each side with a fair trial.

EXERCISES
1.

Mrs. Robinson has a key witness on auto safety that the judge believes is not qualified as an expert.
The judge examines the witness while the jury is in the jury room and disqualifies him from testifying.
The jury does not get to hear this witness. Her attorney objects. She loses her case. What argument
would you expect Mrs. Robinson’s attorney to make in an appeal?

2.

Why don’t appellate courts need a witness box for witnesses to give testimony under oath?
3.

A trial judge in Nevada is wondering whether to enforce a surrogate motherhood contract.
Penelope Barr, of Reno, Nevada, has contracted with Reuben and Tina Goldberg to bear the in
vitro fertilized egg of Mrs. Goldberg. After carrying the child for nine months, Penelope gives
birth, but she is reluctant to give up the child, even though she was paid $20,000 at the start of
the contract and will earn an additional $20,000 on handing over the baby to the Goldbergs.
(Barr was an especially good candidate for surrogate motherhood: she had borne two perfect
children and at age 28 drinks no wine, does not smoke or use drugs of any kind, practices yoga,
and maintains a largely vegetarian diet with just enough meat to meet the needs of the fetus
within.)

Saylor URL: http://www.saylor.org/books

Saylor.org
113

The Goldbergs have asked the judge for an order compelling Penelope to give up the baby,
who was five days old when the lawsuit was filed. The baby is now a month old as the judge
looks in vain for guidance from any Nevada statute, federal statute, or any prior case in
Nevada that addressed the issue of surrogate motherhood. He does find several well-reasoned
cases, one from New Jersey, one from Michigan, and one from Oregon. Are any of these
“precedent” that he must follow? May he adopt the reasoning of any of these courts, if he
should find that reasoning persuasive?

3.6 When Can Someone Bring a Lawsuit?
LEARNING OBJECTIVES
1.

Explain the requirements for standing to bring a lawsuit in US courts.

2.

Describe the process by which a group or class of plaintiffs can be certified to file a class action case.

Almost anyone can bring a lawsuit, assuming they have the filing fee and the help of an attorney. But the
court may not hear it, for a number of reasons. There may be no case or controversy, there may be no law

Saylor URL: http://www.saylor.org/books

Saylor.org
114

to support the plaintiff’s claim, it may be in the wrong court, too much time might have lapsed (a statute
of limitations problem), or the plaintiff may not have standing.

Case or Controversy: Standing to Sue
Article III of the US Constitution provides limits to federal judicial power. For some cases, the Supreme
Court has decided that it has no power to adjudicate because there is no “case or controversy.” For
example, perhaps the case has settled or the “real parties in interest” are not before the court. In such a
case, a court might dismiss the case on the grounds that the plaintiff does not have “standing” to sue.
For example, suppose you see a sixteen-wheel moving van drives across your neighbor’s flower bed,
destroying her beloved roses. You have enjoyed seeing her roses every summer, for years. She is forlorn
and tells you that she is not going to raise roses there anymore. She also tells you that she has decided not
to sue, because she has made the decision to never deal with lawyers if at all possible. Incensed, you
decide to sue on her behalf. But you will not have standing to sue because your person or property was not
directly injured by the moving van. Standing means that only the person whose interests are directly
affected has the legal right to sue.
The standing doctrine is easy to understand in straightforward cases such as this but is often a fairly
complicated matter. For example, can fifteen or more state attorneys general bring a lawsuit for a
declaratory judgment that the health care legislation passed in 2010 is unconstitutional? What particular
injury have they (or the states) suffered? Are they the best set of plaintiffs to raise this issue? Time—and
the Supreme Court—will tell.

Class Actions
Most lawsuits concern a dispute between two people or between a person and a company or other
organization. But it can happen that someone injures more than one person at the same time. A driver
who runs a red light may hit another car carrying one person or many people. If several people are injured
in the same accident, they each have the right to sue the driver for the damage that he caused them. Could
they sue as a group? Usually not, because the damages would probably not be the same for each person
and different facts would have to be proved at the trial. Plus, the driver of the car that was struck might
have been partially to blame, so the defendant’s liability toward him might be different from his liability
toward the passengers.

Saylor URL: http://www.saylor.org/books

Saylor.org
115

If, however, the potential plaintiffs were all injured in the same way and their injuries were identical, a
single lawsuit might be a far more efficient way of determining liability and deciding financial
responsibility than many individual lawsuits.
How could such a suit be brought? All the injured parties could hire the same lawyer, and she could
present a common case. But with a group numbering more than a handful of people, it could become
overwhelmingly complicated. So how could, say, a million stockholders who believed they were cheated by
a corporation ever get together to sue?
Because of these types of situations, there is a legal procedure that permits one person or a small group of
people to serve as representatives for all others. This is the class action. The class action is provided for in
the Federal Rules of Civil Procedure (Rule 23) and in the separate codes of civil procedure in the states.
These rules differ among themselves and are often complex, but in general anyone can file a class action in
an appropriate case, subject to approval of the court. Once the class is “certified,” or judged to be a legally
adequate group with common injuries, the lawyers for the named plaintiffs become, in effect, lawyers for
the entire class.
Usually a person who doesn’t want to be in the class can decide to leave. If she does, she will not be
included in an eventual judgment or settlement. But a potential plaintiff who is included in the class
cannot, after a final judgment is awarded, seek to reiterate the issue if she is dissatisfied with the outcome,
even though she did not participate at all in the legal proceeding.

KEY TAKEAWAY
Anyone can file a lawsuit, with or without the help of an attorney, but only those lawsuits where a
plaintiff has standing will be heard by the courts. Standing has become a complicated question and is
used by the courts to ensure that civil cases heard are being pursued by those with tangible and
particular injuries. Class actions are a way of aggregating claims that are substantially similar and arise
out of the same facts and circumstances.

EXERCISE
Saylor URL: http://www.saylor.org/books

Saylor.org
116

1.

Fuchs Funeral Home is carrying the body of Charles Emmenthaler to its resting place at Forest
Lawn Cemetery. Charles’s wife, Chloe, and their two children, Chucky and Clarice, are following
the hearse when the coffin falls on the street, opens, and the body of Charles Emmenthaler
falls out. The wife and children are shocked and aggrieved and later sue in civil court for
damages. Assume that this is a viable cause of action based on “negligent infliction of
emotional distress” in the state of California and that Charles’s brother, sister-in-law, and
multiple cousins also were in the funeral procession and saw what happened. The brother of
Charles, Kingston Emmenthaler, also sees his brother’s body on the street, but his wife, their
three children, and some of Charles’s other cousins do not.
Charles was actually emotionally closest to Kingston’s oldest son, Nestor, who was studying
abroad at the time of the funeral and could not make it back in time. He is as emotionally
distraught at his uncle’s passing as anyone else in the family and is especially grieved over the
description of the incident and the grainy video shot by one of the cousins on his cell phone.
Who has standing to sue Fuchs Funeral Home, and who does not?

3.7 Relations with Lawyers
LEARNING OBJECTIVES
1.

Understand the various ways that lawyers charge for services.

2.

Describe the contingent fee system in the United States.

3.

Know the difference between the American rule and the British rule with regard to who pays
attorneys’ fees.

Saylor URL: http://www.saylor.org/books

Saylor.org
117

Legal Fees
Lawyers charge for their services in one of three different ways: flat rate, hourly rate, and contingent fee.
A flat rate is used usually when the work is relatively routine and the lawyer knows in advance
approximately how long it will take her to do the job. Drawing a will or doing a real estate closing are
examples of legal work that is often paid a flat rate. The rate itself may be based on a percentage of the
worth of the matter—say, 1 percent of a home’s selling price.
Lawyers generally charge by the hour for courtroom time and for ongoing representation in commercial
matters. Virtually every sizable law firm bills its clients by hourly rates, which in large cities can range
from $300 for an associate’s time to $500 and more for a senior partner’s time.
A contingent fee is one that is paid only if the lawyer wins—that is, it is contingent, or depends upon, the
success of the case. This type of fee arrangement is used most often in personal injury cases (e.g.,
automobile accidents, products liability, and professional malpractice). Although used quite often, the
contingent fee is controversial. Trial lawyers justify it by pointing to the high cost of preparing for such
lawsuits. A typical automobile accident case can cost at least ten thousand dollars to prepare, and a
complicated products-liability case can cost tens of thousands of dollars. Few people have that kind of
money or would be willing to spend it on the chance that they might win a lawsuit. Corporate and
professional defendants complain that the contingent fee gives lawyers a license to go big game hunting,
or to file suits against those with deep pockets in the hopes of forcing them to settle.
Trial lawyers respond that the contingent fee arrangement forces them to screen cases and weed out cases
that are weak, because it is not worth their time to spend the hundreds of hours necessary on such cases if
their chances of winning are slim or nonexistent.

Costs
In England and in many other countries, the losing party must pay the legal expenses of the winning
party, including attorneys’ fees. That is not the general rule in this country. Here, each party must pay
most of its own costs, including (and especially) the fees of lawyers. (Certain relatively minor costs, such
as filing fees for various documents required in court, are chargeable to the losing side, if the judge
decides it.) This type of fee structure is known as the American rule (in contrast to the British rule).

Saylor URL: http://www.saylor.org/books

Saylor.org
118

There are two types of exceptions to the American rule. By statute, Congress and the state legislatures
have provided that the winning party in particular classes of cases may recover its full legal costs from the
loser—for example, the federal antitrust laws so provide and so does the federal Equal Access to Justice
Act. The other exception applies to litigants who either initiate lawsuits in bad faith, with no expectation
of winning, or who defend them in bad faith, in order to cause the plaintiff great expense. Under these
circumstances, a court has the discretion to award attorneys’ fees to the winner. But this rule is not
infinitely flexible, and courts do not have complete freedom to award attorneys’ fees in any amount, but
only "reasonable" attorney's fees.

KEY TAKEAWAY
Litigation is expensive. Getting a lawyer can be costly, unless you get a lawyer on a contingent fee. Not
all legal systems allow contingent fees. In many legal systems, the loser pays attorneys’ fees for both
parties.

EXERCISES
1.

Mrs. Robinson’s attorney estimates that they will recover a million dollars from Volkswagen in the
Audi lawsuit. She has Mrs. Robinson sign a contract that gives her firm one-third of any recovery after
the firm’s expenses are deducted. The judge does in fact award a million dollars, and the defendant
pays. The firm’s expenses are $100,000. How much does Mrs. Robinson get?

2.

Harry Potter brings a lawsuit against Draco Malfoy in Chestershire, England, for slander, a form of
defamation. Potter alleges that Malfoy insists on calling him a mud blood. Ron Weasley testifies, as
does Neville Chamberlain. But Harry loses, because the court has no conception of wizardry and
cannot make sense of the case at all. In dismissing the case, however, who (under English law) will
bear the costs of the attorneys who have brought the case for Potter and defended the matter for
Malfoy?

Saylor URL: http://www.saylor.org/books

Saylor.org
119

3.8 Alternative Means of Resolving Disputes
LEARNING OBJECTIVES
1.

Understand how arbitration and mediation are frequently used alternatives to litigation.

2.

Describe the differences between arbitration and mediation.

3.

Explain why arbitration is final and binding.

Disputes do not have to be settled in court. No law requires parties who have a legal dispute to seek
judicial resolution if they can resolve their disagreement privately or through some other public forum. In

Saylor URL: http://www.saylor.org/books

Saylor.org
120

fact, the threat of a lawsuit can frequently motivate parties toward private negotiation. Filing a lawsuit
may convince one party that the other party is serious. Or the parties may decide that they will come to
terms privately rather than wait the three or four years it can frequently take for a case to move up on the
court calendar.

Arbitration
Beginning around 1980, a movement toward alternative dispute resolution began to gain force throughout
the United States. Bar associations, other private groups, and the courts themselves wanted to find
quicker and cheaper ways for litigants and potential litigants to settle certain types of quarrels than
through the courts. As a result, neighborhood justice centers or dispute resolution centers have sprung up
in communities. These are where people can come for help in settling disputes, of both civil and criminal
nature, that should not consume the time and money of the parties or courts in lengthy proceedings.
These alternative forums use a variety of methods, including arbitration, mediation, and conciliation, to
bring about agreement or at least closure of the dispute. These methods are not all alike, and their
differences are worth noting.
Arbitration is a type of adjudication. The parties use a private decision maker, the arbitrator, and the rules
of procedure are considerably more relaxed than those that apply in the courtroom. Arbitrators might be
retired judges, lawyers, or anyone with the kind of specialized knowledge and training that would be
useful in making a final, binding decision on the dispute. In a contractual relationship, the parties can
decide even before a dispute arises to use arbitration when the time comes. Or parties can decide after a
dispute arises to use arbitration instead of litigation. In a pre-dispute arbitration agreement (often part of
a larger contract), the parties can spell out the rules of procedure to be used and the method for choosing
the arbitrator. For example, they may name the specific person or delegate the responsibility of choosing
to some neutral person, or they may each designate a person and the two designees may jointly pick a
third arbitrator.
Much arbitration take place under the auspices of the American Arbitration Association, a private
organization headquartered in New York, with regional offices in many other cities. The association uses
published sets of rules for various types of arbitration (e.g., labor arbitration or commercial arbitration);
parties who provide in contracts for arbitration through the association are agreeing to be bound by the

Saylor URL: http://www.saylor.org/books

Saylor.org
121

association’s rules. Similarly, the National Association of Securities Dealers provides arbitration services
for disputes between clients and brokerage firms. International commercial arbitration often takes place
through the auspices of the International Chamber of Commerce. A multilateral agreement known as the
Convention on the Recognition and Enforcement of Arbitral Awards provides that agreements to
arbitrate—and arbitral awards—will be enforced across national boundaries.
Arbitration has two advantages over litigation. First, it is usually much quicker, because the arbitrator
does not have a backlog of cases and because the procedures are simpler. Second, in complex cases, the
quality of the decision may be higher, because the parties can select an arbitrator with specialized
knowledge.
Under both federal and state law, arbitration is favored, and a decision rendered by an arbitrator is
binding by law and may be enforced by the courts. The arbitrator’s decision is final and binding, with very
few exceptions (such as fraud or manifest disregard of the law by the arbitrator or panel of arbitrators).
Saying that arbitration is favored means that if you have agreed to arbitration, you can’t go to court if the
other party wants you to arbitrate. Under the Federal Arbitration Act, the other party can go to court and
get a stay against your litigation and also get an order compelling you to go to arbitration.

Mediation
Unlike adjudication, mediation gives the neutral party no power to impose a decision. The mediator is a
go-between who attempts to help the parties negotiate a solution. The mediator will communicate the
parties’ positions to each other, will facilitate the finding of common ground, and will suggest outcomes.
But the parties have complete control: they may ignore the recommendations of the mediator entirely,
settle in their own way, find another mediator, agree to binding arbitration, go to court, or forget the
whole thing!

KEY TAKEAWAY
Litigation is not the only way to resolve disputes. Informal negotiation between the disputants usually
comes first, but both mediation and arbitration are available. Arbitration, though, is final and binding.
Once you agree to arbitrate, you will have a final, binding arbitral award that is enforceable through
the courts, and courts will almost never allow you to litigate after you have agreed to arbitrate.

Saylor URL: http://www.saylor.org/books

Saylor.org
122

EXERCISES
1.

When Mrs. Robinson buys her Audi from Seaway, there is a paragraph in the bill of sale, which both
the dealer and Mrs. Robinson sign, that says, “In the event of any complaint by customer/buyer
against Seaway regarding the vehicle purchased herein, such complaint shall not be litigated, but may
only be arbitrated under the rules of the American Arbitration Association and in accordance with
New York law.” Mrs. Robinson did not see the provision, doesn’t like it, and wants to bring a lawsuit in
Oklahoma against Seaway. What result?

2.

Hendrik Koster (Netherlands) contracts with Automark, Inc. (a US company based in Illinois) to supply
Automark with a large quantity of valve cap gauges. He does, and Automark fails to pay. Koster thinks
he is owed $66,000. There is no agreement to arbitrate or mediate. Can Koster make Automark
mediate or arbitrate?

3.

Suppose that there is an agreement between Koster and Automark to arbitrate. It says, “The parties
agree to arbitrate any dispute arising under this agreement in accordance with the laws of the
Netherlands and under the auspices of the International Chamber of Commerce’s arbitration facility.”
The International Chamber of Commerce has arbitration rules and will appoint an arbitrator or arbitral
panel in the event the parties cannot agree on an arbitrator. The arbitration takes place in Geneva.
Koster gets an arbitral award for $66,000 plus interest. Automark does not participate in any way. Will
a court in Illinois enforce the arbitral award?

Saylor URL: http://www.saylor.org/books

Saylor.org
123

3.9 Cases
Burger King v. Rudzewicz
Burger King Corp. v. Rudzewicz
471 U.S. 462 (U.S. Supreme Court 1985)

Summary
Burger King Corp. is a Florida corporation with principal offices in Miami. It principally conducts
restaurant business through franchisees. The franchisees are licensed to use Burger King’s trademarks
and service marks in standardized restaurant facilities. Rudzewicz is a Michigan resident who, with a
partner (MacShara) operated a Burger King franchise in Drayton Plains, Michigan. Negotiations for
setting up the franchise occurred in 1978 largely between Rudzewicz, his partner, and a regional office of

Saylor URL: http://www.saylor.org/books

Saylor.org
124

Burger King in Birmingham, Michigan, although some deals and concessions were made by Burger King
in Florida. A preliminary agreement was signed in February of 1979. Rudzewicz and MacShara assumed
operation of an existing facility in Drayton Plains and MacShara attended prescribed management
courses in Miami during the four months following Feb. 1979.
Rudzewicz and MacShara bought $165,000 worth of restaurant equipment from Burger King’s Davmor
Industries division in Miami. But before the final agreements were signed, the parties began to disagree
over site-development fees, building design, computation of monthly rent, and whether Rudzewicz and
MacShara could assign their liabilities to a corporation they had formed. Negotiations took place between
Rudzewicz, MacShara, and the Birmingham regional office; but Rudzewicz and MacShara learned that the
regional office had limited decision-making power and turned directly to Miami headquarters for their
concerns. The final agreement was signed by June 1979 and provided that the franchise relationship was
governed by Florida law, and called for payment of all required fees and forwarding of all relevant notices
to Miami headquarters.
The Drayton Plains restaurant did fairly well at first, but a recession in late 1979 caused the franchisees to
fall far behind in their monthly payments to Miami. Notice of default was sent from Miami to Rudzewicz,
who nevertheless continued to operate the restaurant as a Burger King franchise. Burger King sued in
federal district court for the southern district of Florida. Rudzewicz contested the court’s personal
jurisdiction over him, since he had never been to Florida.
The federal court looked to Florida’s long arm statute and held that it did have personal jurisdiction over
the non-resident franchisees, and awarded Burger King a quarter of a million dollars in contract damages
and enjoined the franchisees from further operation of the Drayton Plains facility. Franchisees appealed
to the 11th Circuit Court of Appeals and won a reversal based on lack of personal jurisdiction. Burger King
petitioned the Supreme Ct. for a writ of certiorari.
Justice Brennan delivered the opinion of the court.
The Due Process Clause protects an individual’s liberty interest in not being subject to the binding
judgments of a forum with which he has established no meaningful “contacts, ties, or relations.”
International Shoe Co. v. Washington. By requiring that individuals have “fair warning that a particular
activity may subject [them] to the jurisdiction of a foreign sovereign,” the Due Process Clause “gives a
degree of predictability to the legal system that allows potential defendants to structure their primary

Saylor URL: http://www.saylor.org/books

Saylor.org
125

conduct with some minimum assurance as to where that conduct will and will not render them liable to
suit.”…
Where a forum seeks to assert specific jurisdiction over an out-of-state defendant who has not consented
to suit there, this “fair warning” requirement is satisfied if the defendant has “purposefully directed” his
activities at residents of the forum, and the litigation results from alleged injuries that “arise out of or
relate to” those activities, Thus “[t]he forum State does not exceed its powers under the Due Process
Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of
commerce with the expectation that they will be purchased by consumers in the forum State” and those
products subsequently injure forum consumers. Similarly, a publisher who distributes magazines in a
distant State may fairly be held accountable in that forum for damages resulting there from an allegedly
defamatory story.…
…[T]he constitutional touchstone remains whether the defendant purposefully established “minimum
contacts” in the forum State.…In defining when it is that a potential defendant should “reasonably
anticipate” out-of-state litigation, the Court frequently has drawn from the reasoning of Hanson v.
Denckla, 357 U.S. 235, 253 (1958):
The unilateral activity of those who claim some relationship with a nonresident defendant
cannot satisfy the requirement of contact with the forum State. The application of that rule
will vary with the quality and nature of the defendant’s activity, but it is essential in each case
that there be some act by which the defendant purposefully avails itself of the privilege of
conducting activities within the forum State, thus invoking the benefits and protections of its
laws.
This “purposeful availment” requirement ensures that a defendant will not be haled into a jurisdiction
solely as a result of “random,” “fortuitous,” or “attenuated” contacts, or of the “unilateral activity of
another party or a third person,” [Citations] Jurisdiction is proper, however, where the contacts
proximately result from actions by the defendant himself that create a “substantial connection” with the
forum State. [Citations] Thus where the defendant “deliberately” has engaged in significant activities
within a State, or has created “continuing obligations” between himself and residents of the forum, he
manifestly has availed himself of the privilege of conducting business there, and because his activities are

Saylor URL: http://www.saylor.org/books

Saylor.org
126

shielded by “the benefits and protections” of the forum’s laws it is presumptively not unreasonable to
require him to submit to the burdens of litigation in that forum as well.
Jurisdiction in these circumstances may not be avoided merely because the defendant did not physically
enter the forum State. Although territorial presence frequently will enhance a potential defendant’s
affiliation with a State and reinforce the reasonable foreseeability of suit there, it is an inescapable fact of
modern commercial life that a substantial amount of business is transacted solely by mail and wire
communications across state lines, thus obviating the need for physical presence within a State in which
business is conducted. So long as a commercial actor’s efforts are “purposefully directed” toward residents
of another State, we have consistently rejected the notion that an absence of physical contacts can defeat
personal jurisdiction there.
Once it has been decided that a defendant purposefully established minimum contacts within the forum
State, these contacts may be considered in light of other factors to determine whether the assertion of
personal jurisdiction would comport with “fair play and substantial justice.” International Shoe Co. v.
Washington, 326 U.S., at 320. Thus courts in “appropriate case[s]” may evaluate “the burden on the
defendant,” “the forum State’s interest in adjudicating the dispute,” “the plaintiff’s interest in obtaining
convenient and effective relief,” “the interstate judicial system’s interest in obtaining the most efficient
resolution of controversies,” and the “shared interest of the several States in furthering fundamental
substantive social policies.” These considerations sometimes serve to establish the reasonableness of
jurisdiction upon a lesser showing of minimum contacts than would otherwise be required. [Citations]
Applying these principles to the case at hand, we believe there is substantial record evidence supporting
the District Court’s conclusion that the assertion of personal jurisdiction over Rudzewicz in Florida for the
alleged breach of his franchise agreement did not offend due process.…
In this case, no physical ties to Florida can be attributed to Rudzewicz other than MacShara’s brief
training course in Miami. Rudzewicz did not maintain offices in Florida and, for all that appears from the
record, has never even visited there. Yet this franchise dispute grew directly out of “a contract which had a
substantial connection with that State.” Eschewing the option of operating an independent local
enterprise, Rudzewicz deliberately “reach[ed] out beyond” Michigan and negotiated with a Florida
corporation for the purchase of a long-term franchise and the manifold benefits that would derive from
affiliation with a nationwide organization. Upon approval, he entered into a carefully structured 20-year

Saylor URL: http://www.saylor.org/books

Saylor.org
127

relationship that envisioned continuing and wide-reaching contacts with Burger King in Florida. In light
of Rudzewicz’ voluntary acceptance of the long-term and exacting regulation of his business from Burger
King’s Miami headquarters, the “quality and nature” of his relationship to the company in Florida can in
no sense be viewed as “random,” “fortuitous,” or “attenuated.” Rudzewicz’ refusal to make the
contractually required payments in Miami, and his continued use of Burger King’s trademarks and
confidential business information after his termination caused foreseeable injuries to the corporation in
Florida. For these reasons it was, at the very least, presumptively reasonable for Rudzewicz to be called to
account there for such injuries.
…Because Rudzewicz established a substantial and continuing relationship with Burger King’s Miami
headquarters, received fair notice from the contract documents and the course of dealing that he might be
subject to suit in Florida, and has failed to demonstrate how jurisdiction in that forum would otherwise be
fundamentally unfair, we conclude that the District Court’s exercise of jurisdiction pursuant to Fla. Stat.
48.193(1)(g) (Supp. 1984) did not offend due process. The judgment of the Court of Appeals is accordingly
reversed, and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.

CASE QUESTIONS
1.

Why did Burger King sue in Florida rather than in Michigan?

2.

If Florida has a long-arm statute that tells Florida courts that it may exercise personal jurisdiction over
someone like Rudzewicz, why is the court talking about the due process clause?

3.

Why is this case in federal court rather than in a Florida state court?

4.

If this case had been filed in state court in Florida, would Rudzewicz be required to come to Florida?
Explain.

Ferlito v. Johnson & Johnson
Saylor URL: http://www.saylor.org/books

Saylor.org
128

Ferlito v. Johnson & Johnson Products, Inc.
771 F. Supp. 196 (U.S. District Ct., Eastern District of Michigan 1991)
Gadola, J.
Plaintiffs Susan and Frank Ferlito, husband and wife, attended a Halloween party in 1984 dressed as
Mary (Mrs. Ferlito) and her little lamb (Mr. Ferlito). Mrs. Ferlito had constructed a lamb costume for her
husband by gluing cotton batting manufactured by defendant Johnson & Johnson Products (“JJP”) to a
suit of long underwear. She had also used defendant’s product to fashion a headpiece, complete with ears.
The costume covered Mr. Ferlito from his head to his ankles, except for his face and hands, which were
blackened with Halloween paint. At the party Mr. Ferlito attempted to light his cigarette by using butane
lighter. The flame passed close to his left arm, and the cotton batting on his left sleeve ignited. Plaintiffs
sued defendant for injuries they suffered from burns which covered approximately one-third of Mr.
Ferlito’s body.
Following a jury verdict entered for plaintiffs November 2, 1989, the Honorable Ralph M. Freeman
entered a judgment for plaintiff Frank Ferlito in the amount of $555,000 and for plaintiff Susan Ferlito in
the amount of $ 70,000. Judgment was entered November 7, 1989. Subsequently, on November 16, 1989,
defendant JJP filed a timely motion for judgment notwithstanding the verdict pursuant to Fed.R.Civ.P.
50(b) or, in the alternative, for new trial. Plaintiffs filed their response to defendant’s motion December
18, 1989; and defendant filed a reply January 4, 1990. Before reaching a decision on this motion, Judge
Freeman died. The case was reassigned to this court April 12, 1990.
MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
Defendant JJP filed two motions for a directed verdict, the first on October 27, 1989, at the close of
plaintiffs’ proofs, and the second on October 30, 1989, at the close of defendant’s proofs. Judge Freeman
denied both motions without prejudice. Judgment for plaintiffs was entered November 7, 1989; and
defendant’s instant motion, filed November 16, 1989, was filed in a timely manner.
The standard for determining whether to grant a j.n.o.v. is identical to the standard for evaluating a
motion for directed verdict:
In determining whether the evidence is sufficient, the trial court may neither weigh the evidence, pass on
the credibility of witnesses nor substitute its judgment for that of the jury. Rather, the evidence must be
viewed in the light most favorable to the party against whom the motion is made, drawing from that

Saylor URL: http://www.saylor.org/books

Saylor.org
129

evidence all reasonable inferences in his favor. If after reviewing the evidence…the trial court is of the
opinion that reasonable minds could not come to the result reached by the jury, then the motion for
j.n.o.v. should be granted.
To recover in a “failure to warn” product liability action, a plaintiff must prove each of the following four
elements of negligence: (1) that the defendant owed a duty to the plaintiff, (2) that the defendant violated
that duty, (3) that the defendant’s breach of that duty was a proximate cause of the damages suffered by
the plaintiff, and (4) that the plaintiff suffered damages.
To establish a prima facie case that a manufacturer’s breach of its duty to warn was a proximate cause of
an injury sustained, a plaintiff must present evidence that the product would have been used differently
had the proffered warnings been given.

[1]

[Citations omitted] In the absence of evidence that a warning

would have prevented the harm complained of by altering the plaintiff’s conduct, the failure to warn
cannot be deemed a proximate cause of the plaintiff’s injury as a matter of law. [In accordance with
procedure in a diversity of citizenship case, such as this one, the court cites Michigan case law as the basis
for its legal interpretation.]
…
A manufacturer has a duty “to warn the purchasers or users of its product about dangers associated with
intended use.” Conversely, a manufacturer has no duty to warn of a danger arising from an unforeseeable
misuse of its product. [Citation] Thus, whether a manufacturer has a duty to warn depends on whether
the use of the product and the injury sustained by it are foreseeable. Gootee v. Colt Industries Inc., 712
F.2d 1057, 1065 (6th Cir. 1983); Owens v. Allis-Chalmers Corp., 414 Mich. 413, 425, 326 N.W.2d 372
(1982). Whether a plaintiff’s use of a product is foreseeable is a legal question to be resolved by the court.
Trotter, supra. Whether the resulting injury is foreseeable is a question of fact for the jury.

[2]

Thomas v.

International Harvester Co., 57 Mich. App. 79, 225 N.W.2d 175 (1974).
In the instant action no reasonable jury could find that JJP’s failure to warn of the flammability of cotton
batting was a proximate cause of plaintiffs’ injuries because plaintiffs failed to offer any evidence to
establish that a flammability warning on JJP’s cotton batting would have dissuaded them from using the
product in the manner that they did.
Plaintiffs repeatedly stated in their response brief that plaintiff Susan Ferlito testified that “she would
never again use cotton batting to make a costume…However; a review of the trial transcript reveals that

Saylor URL: http://www.saylor.org/books

Saylor.org
130

plaintiff Susan Ferlito never testified that she would never again use cotton batting to make a costume.
More importantly, the transcript contains no statement by plaintiff Susan Ferlito that a flammability
warning on defendant JJP’s product would have dissuaded her from using the cotton batting to construct
the costume in the first place. At oral argument counsel for plaintiffs conceded that there was no
testimony during the trial that either plaintiff Susan Ferlito or her husband, plaintiff Frank J. Ferlito,
would have acted any different if there had been a flammability warning on the product’s package. The
absence of such testimony is fatal to plaintiffs’ case; for without it, plaintiffs have failed to prove
proximate cause, one of the essential elements of their negligence claim.
In addition, both plaintiffs testified that they knew that cotton batting burns when it is exposed to flame.
Susan Ferlito testified that she knew at the time she purchased the cotton batting that it would burn if
exposed to an open flame. Frank Ferlito testified that he knew at the time he appeared at the Halloween
party that cotton batting would burn if exposed to an open flame. His additional testimony that he would
not have intentionally put a flame to the cotton batting shows that he recognized the risk of injury of
which he claims JJP should have warned. Because both plaintiffs were already aware of the danger, a
warning by JJP would have been superfluous. Therefore, a reasonable jury could not have found that
JJP’s failure to provide a warning was a proximate cause of plaintiffs’ injuries.
The evidence in this case clearly demonstrated that neither the use to which plaintiffs put JJP’s product
nor the injuries arising from that use were foreseeable. Susan Ferlito testified that the idea for the
costume was hers alone. As described on the product’s package, its intended uses are for cleansing,
applying medications, and infant care. Plaintiffs’ showing that the product may be used on occasion in
classrooms for decorative purposes failed to demonstrate the foreseeability of an adult male encapsulating
himself from head to toe in cotton batting and then lighting up a cigarette.
ORDER
NOW, THEREFORE, IT IS HEREBY ORDERED that defendant JJP’s motion for judgment
notwithstanding the verdict is GRANTED.
IT IS FURTHER ORDERED that the judgment entered November 2, 1989, is SET ASIDE.
IT IS FURTHER ORDERED that the clerk will enter a judgment in favor of the defendant JJP.

CASE QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
131

1.

The opinion focuses on proximate cause. As we will see in Chapter 7 "Introduction to Tort Law", a
negligence case cannot be won unless the plaintiff shows that the defendant has breached a duty and
that the defendant’s breach has actually and proximately caused the damage complained of. What,
exactly, is the alleged breach of duty by the defendant here?

2.

Explain why Judge Gadola reasoning that JJP had no duty to warn in this case. After this case, would
they then have a duty to warn, knowing that someone might use their product in this way?

[1] By “prima facie case,” the court means a case in which the plaintiff has presented all the basic elements of the
cause of action alleged in the complaint. If one or more elements of proof are missing, then the plaintiff has fallen
short of establishing a prima facie case, and the case should be dismissed (usually on the basis of a directed
verdict).
[2] Note the division of labor here: questions of law are for the judge, while questions of “fact” are for the jury.
Here, “foreseeability” is a fact question, while the judge retains authority over questions of law. The division
between questions of fact and questions of law is not an easy one, however.

Chapter 4
Constitutional Law and US Commerce
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain the historical importance and basic structure of the US Constitution.

2.

Know what judicial review is and what it represents in terms of the separation of powers between the
executive, legislative, and judicial branches of government.

3.

Locate the source of congressional power to regulate the economy under the Constitution, and
explain what limitations there are to the reach of congressional power over interstate commerce.

Saylor URL: http://www.saylor.org/books

Saylor.org
132

4.

Describe the different phases of congressional power over commerce, as adjudged by the US Supreme
Court over time.

5.

Explain what power the states retain over commerce, and how the Supreme Court may sometimes
limit that power.

6.

Describe how the Supreme Court, under the supremacy clause of the Constitution, balances state and
federal laws that may be wholly or partly in conflict.

7.

Explain how the Bill of Rights relates to business activities in the United States.

The US Constitution is the foundation for all of US law. Business and commerce are directly affected by
the words, meanings, and interpretations of the Constitution. Because it speaks in general terms, its
provisions raise all kinds of issues for scholars, lawyers, judges, politicians, and commentators. For
example, arguments still rage over the nature and meaning of “federalism,” the concept that there is
shared governance between the states and the federal government. The US Supreme Court is the ultimate
arbiter of those disputes, and as such it has a unique role in the legal system. It has assumed the power of
judicial review, unique among federal systems globally, through which it can strike down federal or state
statutes that it believes violate the Constitution and can even void the president’s executive orders if they
are contrary to the Constitution’s language. No knowledgeable citizen or businessperson can afford to be
ignorant of its basic provisions.

4.1 Basic Aspects of the US Constitution
LEARNING OBJECTIVES
1.

Describe the American values that are reflected in the US Constitution.

2.

Know what federalism means, along with separation of powers.

3.

Explain the process of amending the Constitution and why judicial review is particularly significant.

The Constitution as Reflecting American Values

Saylor URL: http://www.saylor.org/books

Saylor.org
133

In the US, the one document to which all public officials and military personnel pledge their unswerving
allegiance is the Constitution. If you serve, you are asked to “support and defend” the Constitution
“against all enemies, foreign and domestic.” The oath usually includes a statement that you swear that this
oath is taken freely, honestly, and without “any purpose of evasion.” This loyalty oath may be related to a
time—fifty years ago—when “un-American” activities were under investigation in Congress and the press;
the fear of communism (as antithetical to American values and principles) was paramount. As you look at
the Constitution and how it affects the legal environment of business, please consider what basic values it
may impart to us and what makes it uniquely American and worth defending “against all enemies, foreign
and domestic.”
In Article I, the Constitution places the legislature first and prescribes the ways in which representatives
are elected to public office. Article I balances influence in the federal legislature between large states and
small states by creating a Senate in which the smaller states (by population) as well as the larger states
have two votes. In Article II, the Constitution sets forth the powers and responsibilities of the branch—the
presidency—and makes it clear that the president should be the commander in chief of the armed forces.
Article II also gives states rather than individuals (through the Electoral College) a clear role in the
election process. Article III creates the federal judiciary, and the Bill of Rights, adopted in 1791, makes
clear that individual rights must be preserved against activities of the federal government. In general, the
idea of rights is particularly strong.
The Constitution itself speaks of rights in fairly general terms, and the judicial interpretation of various
rights has been in flux. The “right” of a person to own another person was notably affirmed by the
Supreme Court in the Dred Scott decision in 1857.

[1]

The “right” of a child to freely contract for long,

tedious hours of work was upheld by the court in Hammer v. Dagenhart in 1918. Both decisions were
later repudiated, just as the decision that a woman has a “right” to an abortion in the first trimester of
pregnancy could later be repudiated if Roe v. Wade is overturned by the Supreme Court.

[2]

General Structure of the Constitution
Look at the Constitution. Notice that there are seven articles, starting with Article I (legislative powers),
Article II (executive branch), and Article III (judiciary). Notice that there is no separate article for
administrative agencies. The Constitution also declares that it is “the supreme Law of the Land” (Article

Saylor URL: http://www.saylor.org/books

Saylor.org
134

VI). Following Article VII are the ten amendments adopted in 1791 that are referred to as the Bill of
Rights. Notice also that in 1868, a new amendment, the Fourteenth, was adopted, requiring states to
provide “due process” and “equal protection of the laws” to citizens of the United States.

Federalism
The partnership created in the Constitution between the states and the federal government is
called federalism. The Constitution is a document created by the states in which certain powers are
delegated to the national government, and other powers are reserved to the states. This is made explicit in
the Tenth Amendment.

Separation of Powers and Judicial Review
Because the Founding Fathers wanted to ensure that no single branch of the government, especially the
executive branch, would be ascendant over the others, they created various checks and balances to ensure
that each of the three principal branches had ways to limit or modify the power of the others. This is
known as the separation of powers. Thus the president retains veto power, but the House of
Representatives is entrusted with the power to initiate spending bills.
Power sharing was evident in the basic design of Congress, the federal legislative branch. The basic power
imbalance was between the large states (with greater population) and the smaller ones (such as
Delaware). The smaller ones feared a loss of sovereignty if they could be outvoted by the larger ones, so
the federal legislature was constructed to guarantee two Senate seats for every state, no matter how small.
The Senate was also given great responsibility in ratifying treaties and judicial nominations. The net effect
of this today is that senators from a very small number of states can block treaties and other important
legislation. The power of small states is also magnified by the Senate’s cloture rule, which currently
requires sixty out of one hundred senators to vote to bring a bill to the floor for an up-or-down vote.
Because the Constitution often speaks in general terms (with broad phrases such as “due process” and
“equal protection”), reasonable people have disagreed as to how those terms apply in specific cases. The
United States is unique among industrialized democracies in having a Supreme Court that reserves for
itself that exclusive power to interpret what the Constitution means. The famous case of Marbury v.
Madison began that tradition in 1803, when the Supreme Court had marginal importance in the new

Saylor URL: http://www.saylor.org/books

Saylor.org
135

republic. The decision in Bush v. Gore, decided in December of 2000, illustrates the power of the court to
shape our destiny as a nation. In that case, the court overturned a ruling by the Florida Supreme Court
regarding the way to proceed on a recount of the Florida vote for the presidency. The court’s ruling was
purportedly based on the “equal protection of the laws” provision in the Fourteenth Amendment.
From Marbury to the present day, the Supreme Court has articulated the view that the US Constitution
sets the framework for all other US laws, whether statutory or judicially created. Thus any statute (or
portion thereof) or legal ruling (judicial or administrative) in conflict with the Constitution is not
enforceable. And as the Bush v. Gore decision indicates, the states are not entirely free to do what they
might choose; their own sovereignty is limited by their union with the other states in a federal sovereign.
If the Supreme Court makes a “bad decision” as to what the Constitution means, it is not easily
overturned. Either the court must change its mind (which it seldom does) or two-thirds of Congress and
three-fourths of the states must make an amendment (Article V).
Because the Supreme Court has this power of judicial review, there have been many arguments about how
it should be exercised and what kind of “philosophy” a Supreme Court justice should have. President
Richard Nixon often said that a Supreme Court justice should “strictly construe” the Constitution and not
add to its language. Finding law in the Constitution was “judicial activism” rather than “judicial restraint.”
The general philosophy behind the call for “strict constructionist” justices is that legislatures make laws in
accord with the wishes of the majority, and so unelected judges should not make law according to their
own views and values. Nixon had in mind the 1960s Warren court, which “found” rights in the
Constitution that were not specifically mentioned—the right of privacy, for example. In later years, critics
of the Rehnquist court would charge that it “found” rights that were not specifically mentioned, such as
the right of states to be free from federal antidiscrimination laws. See, for example, Kimel v. Florida
Board of Regents, or the Citizens United v. Federal Election Commission case (Section 4.6.5), which held
that corporations are “persons” with “free speech rights” that include spending unlimited amounts of
money in campaign donations and political advocacy.

[3]

Because Roe v. Wade has been so controversial, this chapter includes a seminal case on “the right of
privacy,” Griswold v. Connecticut, Section 4.6.1. Was the court was correct in recognizing a “right of
privacy” in Griswold? This may not seem like a “business case,” but consider: the manufacture and
distribution of birth control devices is a highly profitable (and legal) business in every US state. Moreover,

Saylor URL: http://www.saylor.org/books

Saylor.org
136

Griswold illustrates another important and much-debated concept in US constitutional law: substantive
due process (see Section 4.5.3 "Fifth Amendment"). The problem of judicial review and its proper scope is
brought into sharp focus in the abortion controversy. Abortion became a lucrative service business
after Roe v. Wade was decided in 1973. That has gradually changed, with state laws that have limited
rather than overruled Roe v. Wade and with persistent antiabortion protests, killings of abortion doctors,
and efforts to publicize the human nature of the fetuses being aborted. The key here is to understand that
there is no explicit mention in the Constitution of any right of privacy. As Justice Harry Blackmun argued
in his majority opinion in Roe v. Wade,
The Constitution does not explicitly mention any right of privacy. In a line of decisions,
however, the Court has recognized that a right of personal privacy or a guarantee of certain
areas or zones of privacy, does exist under the Constitution.…[T]hey also make it clear that the
right has some extension to activities relating to
marriage…procreation…contraception…family relationships…and child rearing and
education.…The right of privacy…is broad enough to encompass a woman’s decision whether
or not to terminate her pregnancy.
In short, justices interpreting the Constitution wield quiet yet enormous power through judicial review. In
deciding that the right of privacy applied to a woman’s decision to abort in the first trimester, the
Supreme Court did not act on the basis of a popular mandate or clear and unequivocal language in the
Constitution, and it made illegal any state or federal legislative or executive action contrary to its
interpretation. Only a constitutional amendment or the court’s repudiation of Roe v. Wade as a precedent
could change that interpretation.

KEY TAKEAWAY
The Constitution gives voice to the idea that people have basic rights and that a civilian president is
also the commander in chief of the armed forces. It gives instructions as to how the various branches
of government must share power and also tries to balance power between the states and the federal
government. It does not expressly allow for judicial review, but the Supreme Court’s ability to declare
what laws are (or are not) constitutional has given the judicial branch a kind of power not seen in other
industrialized democracies.

Saylor URL: http://www.saylor.org/books

Saylor.org
137

EXERCISES
1.

Suppose the Supreme Court declares that Congress and the president cannot authorize the indefinite
detention of terrorist suspects without a trial of some sort, whether military or civilian. Suppose also
that the people of the United States favor such indefinite detention and that Congress wants to pass a
law rebuking the court’s decision. What kind of law would have to be passed, by what institutions, and
by what voting percentages?

2.

When does a prior decision of the Supreme Court deserve overturning? Name one decision of the
Supreme Court that you think is no longer “good law.” Does the court have to wait one hundred years
to overturn its prior case precedents?

[1] In Scott v. Sanford (the Dred Scott decision), the court states that Scott should remain a slave, that as a slave he
is not a citizen of the United States and thus not eligible to bring suit in a federal court, and that as a slave he is
personal property and thus has never been free.
[2] Roe v. Wade, 410 US 113 (1973).
[3] Kimel v. Florida Board of Regents, 528 US 62 (2000).

4.2 The Commerce Clause
LEARNING OBJECTIVES
1.

Name the specific clause through which Congress has the power to regulate commerce. What,
specifically, does this clause say?

2.

Explain how early decisions of the Supreme Court interpreted the scope of the commerce clause and
how that impacted the legislative proposals and programs of Franklin Delano Roosevelt during the
Great Depression.

3.

Describe both the wider use of the commerce clause from World War II through the 1990s and the
limitations the Supreme Court imposed in Lopez and other cases.

Saylor URL: http://www.saylor.org/books

Saylor.org
138

First, turn to Article I, Section 8. The commerce clause gives Congress the exclusive power to make laws
relating to foreign trade and commerce and to commerce among the various states. Most of the federally
created legal environment springs from this one clause: if Congress is not authorized in the Constitution
to make certain laws, then it acts unconstitutionally and its actions may be ruled unconstitutional by the
Supreme Court. Lately, the Supreme Court has not been shy about ruling acts of Congress
unconstitutional.
Here are the first five parts of Article I, Section 8, which sets forth the powers of the federal legislature.
The commerce clause is in boldface. It is short, but most federal legislation affecting business depends on
this very clause:

Section 8
[Clause 1] The Congress shall have Power To lay and collect Taxes, Duties, Imposts and
Excises, to pay the Debts and provide for the common Defense and general Welfare of the
United States; but all Duties, Imposts and Excises shall be uniform throughout the United
States;
[Clause 2] To borrow Money on the credit of the United States;
[Clause 3] To regulate Commerce with foreign Nations, and among the several
States, and with the Indian Tribes;
[Clause 4] To establish a uniform Rule of Naturalization, and uniform Laws on the subject of
Bankruptcies throughout the United States;
[Clause 5] To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard
of Weights and Measures;

Early Commerce Clause Cases
For many years, the Supreme Court was very strict in applying the commerce clause: Congress could only
use it to legislate aspects of the movement of goods from one state to another. Anything else was deemed
local rather than national. For example, In Hammer v. Dagenhart, decided in 1918, a 1916 federal statute
had barred transportation in interstate commerce of goods produced in mines or factories employing

Saylor URL: http://www.saylor.org/books

Saylor.org
139

children under fourteen or employing children fourteen and above for more than eight hours a day. A
complaint was filed in the US District Court for the Western District of North Carolina by a father in his
own behalf and on behalf of his two minor sons, one under the age of fourteen years and the other
between fourteen and sixteen years, who were employees in cotton mill in Charlotte, North Carolina. The
father’s lawsuit asked the court to enjoin (block) the enforcement of the act of Congress intended to
prevent interstate commerce in the products of child labor.
The Supreme Court saw the issue as whether Congress had the power under the commerce clause to
control interstate shipment of goods made by children under the age of fourteen. The court found that
Congress did not. The court cited several cases that had considered what interstate commerce could be
constitutionally regulated by Congress. In Hipolite Egg Co. v. United States, the Supreme Court had
sustained the power of Congress to pass the Pure Food and Drug Act, which prohibited the introduction
into the states by means of interstate commerce impure foods and drugs.

[1]

In Hoke v. United States, the

Supreme Court had sustained the constitutionality of the so-called White Slave Traffic Act of 1910,
whereby the transportation of a woman in interstate commerce for the purpose of prostitution was
forbidden. In that case, the court said that Congress had the power to protect the channels of interstate
commerce: “If the facility of interstate transportation can be taken away from the demoralization of
lotteries, the debasement of obscene literature, the contagion of diseased cattle or persons, the impurity of
food and drugs, the like facility can be taken away from the systematic enticement to, and the enslavement
in prostitution and debauchery of women, and, more insistently, of girls.”

[2]

In each of those instances, the Supreme Court said, “[T]he use of interstate transportation was necessary
to the accomplishment of harmful results.” In other words, although the power over interstate
transportation was to regulate, that could only be accomplished by prohibiting the use of the facilities of
interstate commerce to effect the evil intended. But in Hammer v. Dagenhart, that essential element was
lacking. The law passed by Congress aimed to standardize among all the states the ages at which children
could be employed in mining and manufacturing, while the goods themselves are harmless. Once the
labor is done and the articles have left the factory, the “labor of their production is over, and the mere fact
that they were intended for interstate commerce transportation does not make their production subject to
federal control under the commerce power.”

Saylor URL: http://www.saylor.org/books

Saylor.org
140

In short, the early use of the commerce clause was limited to the movement of physical goods between
states. Just because something might enter the channels of interstate commerce later on does not make it
a fit subject for national regulation. The production of articles intended for interstate commerce is a
matter of local regulation. The court therefore upheld the result from the district and circuit court of
appeals; the application of the federal law was enjoined. Goods produced by children under the age of
fourteen could be shipped anywhere in the United States without violating the federal law.

From the New Deal to the New Frontier and the Great Society: 1930s–1970
During the global depression of the 1930s, the US economy saw jobless rates of a third of all workers, and
President Roosevelt’s New Deal program required more active federal legislation. Included in the New
Deal program was the recognition of a “right” to form labor unions without undue interference from
employers. Congress created the National Labor Relations Board (NLRB) in 1935 to investigate and to
enjoin employer practices that violated this right.
In NLRB v. Jones & Laughlin Steel Corporation, a union dispute with management at a large steelproducing facility near Pittsburgh, Pennsylvania, became a court case. In this case, the NLRB had charged
the Jones & Laughlin Steel Corporation with discriminating against employees who were union members.
The company’s position was that the law authorizing the NLRB was unconstitutional, exceeding
Congress’s powers. The court held that the act was narrowly constructed so as to regulate industrial
activities that had the potential to restrict interstate commerce. The earlier decisions under the commerce
clause to the effect that labor relations had only an indirect effect on commerce were effectively reversed.
Since the ability of employees to engage in collective bargaining (one activity protected by the act) is “an
essential condition of industrial peace,” the national government was justified in penalizing corporations
engaging in interstate commerce that “refuse to confer and negotiate” with their workers. This was,
however, a close decision, and the switch of one justice made this ruling possible. Without this switch, the
New Deal agenda would have been effectively derailed.

The Substantial Effects Doctrine: World War II to the 1990s
Subsequent to NLRB v. Jones & Laughlin Steel Corporation, Congress and the courts generally accepted
that even modest impacts on interstate commerce were “reachable” by federal legislation. For example,

Saylor URL: http://www.saylor.org/books

Saylor.org
141

the case of Wickard v. Filburn, from 1942, represents a fairly long reach for Congress in regulating what
appear to be very local economic decisions (Section 4.6.2).
Wickard established that “substantial effects” in interstate commerce could be very local indeed! But
commerce clause challenges to federal legislation continued. In the 1960s, the Civil Rights Act of 1964 was
challenged on the ground that Congress lacked the power under the commerce clause to regulate what
was otherwise fairly local conduct. For example, Title II of the act prohibited racial discrimination in
public accommodations (such as hotels, motels, and restaurants), leading to the famous case
of Katzenbach v. McClung (1964).
Ollie McClung’s barbeque place in Birmingham, Alabama, allowed “colored” people to buy takeout at the
back of the restaurant but not to sit down with “white” folks inside. The US attorney sought a court order
to require Ollie to serve all races and colors, but Ollie resisted on commerce clause grounds: the federal
government had no business regulating a purely local establishment. Indeed, Ollie did not advertise
nationally, or even regionally, and had customers only from the local area. But the court found that some
42 percent of the supplies for Ollie’s restaurant had moved in the channels of interstate commerce. This
was enough to sustain federal regulation based on the commerce clause.

[3]

For nearly thirty years following, it was widely assumed that Congress could almost always find some
interstate commerce connection for any law it might pass. It thus came as something of a shock in 1995
when the Rehnquist court decided U.S. v. Lopez. Lopez had been convicted under a federal law that
prohibited possession of firearms within 1,000 feet of a school. The law was part of a twenty-year trend
(roughly 1970 to 1990) for senators and congressmen to pass laws that were tough on crime. Lopez’s
lawyer admitted that Lopez had had a gun within 1,000 feet of a San Antonio school yard but challenged
the law itself, arguing that Congress exceeded its authority under the commerce clause in passing this
legislation. The US government’s Solicitor General argued on behalf of the Department of Justice to the
Supreme Court that Congress was within its constitutional rights under the commerce clause because
education of the future workforce was the foundation for a sound economy and because guns at or near
school yards detracted from students’ education. The court rejected this analysis, noting that with the
government’s analysis, an interstate commerce connection could be conjured from almost anything.
Lopez went free because the law itself was unconstitutional, according to the court.

Saylor URL: http://www.saylor.org/books

Saylor.org
142

Congress made no attempt to pass similar legislation after the case was decided. But in passing
subsequent legislation, Congress was often careful to make a record as to why it believed it was addressing
a problem that related to interstate commerce. In 1994, Congress passed the Violence against Women Act
(VAWA), having held hearings to establish why violence against women on a local level would impair
interstate commerce. In 1994, while enrolled at Virginia Polytechnic Institute (Virginia Tech), Christy
Brzonkala alleged that Antonio Morrison and James Crawford, both students and varsity football players
at Virginia Tech, had raped her. In 1995, Brzonkala filed a complaint against Morrison and Crawford
under Virginia Tech’s sexual assault policy. After a hearing, Morrison was found guilty of sexual assault
and sentenced to immediate suspension for two semesters. Crawford was not punished. A second hearing
again found Morrison guilty. After an appeal through the university’s administrative system, Morrison’s
punishment was set aside, as it was found to be “excessive.” Ultimately, Brzonkala dropped out of the
university. Brzonkala then sued Morrison, Crawford, and Virginia Tech in federal district court, alleging
that Morrison’s and Crawford’s attack violated 42 USC Section 13981, part of the VAWA), which provides
a federal civil remedy for the victims of gender-motivated violence. Morrison and Crawford moved to
dismiss Brzonkala’s suit on the ground that Section 13981’s civil remedy was unconstitutional. In
dismissing the complaint, the district court found that that Congress lacked authority to enact Section
13981 under either the commerce clause or the Fourteenth Amendment, which Congress had explicitly
identified as the sources of federal authority for the VAWA. Ultimately, the court of appeals affirmed, as
did the Supreme Court.
The Supreme Court held that Congress lacked the authority to enact a statute under the commerce clause
or the Fourteenth Amendment because the statute did not regulate an activity that substantially affected
interstate commerce nor did it redress harm caused by the state. Chief Justice William H. Rehnquist
wrote for the court that “under our federal system that remedy must be provided by the Commonwealth of
Virginia, and not by the United States.” Dissenting, Justice Stephen G. Breyer argued that the majority
opinion “illustrates the difficulty of finding a workable judicial Commerce Clause touchstone.” Justice
David H. Souter, dissenting, noted that VAWA contained a “mountain of data assembled by
Congress…showing the effects of violence against women on interstate commerce.”
The absence of a workable judicial commerce clause touchstone remains. In 1996, California voters
passed the Compassionate Use Act, legalizing marijuana for medical use. California’s law conflicted with

Saylor URL: http://www.saylor.org/books

Saylor.org
143

the federal Controlled Substances Act (CSA), which banned possession of marijuana. After the Drug
Enforcement Administration (DEA) seized doctor-prescribed marijuana from a patient’s home, a group of
medical marijuana users sued the DEA and US Attorney General John Ashcroft in federal district court.
The medical marijuana users argued that the CSA—which Congress passed using its constitutional power
to regulate interstate commerce—exceeded Congress’s commerce clause power. The district court ruled
against the group, but the Ninth Circuit Court of Appeals reversed and ruled the CSA unconstitutional
because it applied to medical marijuana use solely within one state. In doing so, the Ninth Circuit relied
on U.S. v. Lopez (1995) and U.S. v. Morrison (2000) to say that using medical marijuana did not
“substantially affect” interstate commerce and therefore could not be regulated by Congress.
But by a 6–3 majority, the Supreme Court held that the commerce clause gave Congress authority to
prohibit the local cultivation and use of marijuana, despite state law to the contrary. Justice John Paul
Stevens argued that the court’s precedents established Congress’s commerce clause power to regulate
purely local activities that are part of a “class of activities” with a substantial effect on interstate
commerce. The majority argued that Congress could ban local marijuana use because it was part of such a
class of activities: the national marijuana market. Local use affected supply and demand in the national
marijuana market, making the regulation of intrastate use “essential” to regulating the drug’s national
market.
Notice how similar this reasoning is to the court’s earlier reasoning in Wickard v. Filburn (Section 4.6.2).
In contrast, the court’s conservative wing was adamant that federal power had been exceeded. Justice
Clarence Thomas’s dissent in Gonzalez v. Raich stated that Raich’s local cultivation and consumption of
marijuana was not “Commerce…among the several States.” Representing the “originalist” view that the
Constitution should mostly mean what the Founders meant it to mean, he also said that in the early days
of the republic, it would have been unthinkable that Congress could prohibit the local cultivation,
possession, and consumption of marijuana.

KEY TAKEAWAY
The commerce clause is the basis on which the federal government regulates interstate economic
activity. The phrase “interstate commerce” has been subject to differing interpretations by the

Saylor URL: http://www.saylor.org/books

Saylor.org
144

Supreme Court over the past one hundred years. There are certain matters that are essentially local or
intrastate, but the range of federal involvement in local matters is still considerable.

EXERCISES
1.

Why would Congress have power under the Civil Rights Act of 1964 to require restaurants and hotels
to not discriminate against interstate travelers on the basis of race, color, sex, religion, or national
origin? Suppose the Holiday Restaurant near I-80 in Des Moines, Iowa, has a sign that says, “We
reserve the right to refuse service to any Muslim or person of Middle Eastern descent.” Suppose also
that the restaurant is very popular locally and that only 40 percent of its patrons are travelers on I-80.
Are the owners of the Holiday Restaurant in violation of the Civil Rights Act of 1964? What would
happen if the owners resisted enforcement by claiming that Title II of the act (relating to “public
accommodations” such as hotels, motels, and restaurants) was unconstitutional?

2.

If the Supreme Court were to go back to the days of Hammer v. Dagenhart and rule that only goods
and services involving interstate movement could be subject to federal law, what kinds of federal
programs might be lacking a sound basis in the commerce clause? “Obama care”? Medicare?
Homeland security? Social Security? What other powers are granted to Congress under the
Constitution to legislate for the general good of society?

[1] Hipolite Egg Co. v. United States, 220 US 45 (1911).
[2] Hoke v. United States, 227 US 308 (1913).
[3] Katzenbach v. McClung, 379 US 294 (1964).

4.3 Dormant Commerce Clause
LEARNING OBJECTIVES
1.

Understand that when Congress does not exercise its powers under the commerce clause, the
Supreme Court may still limit state legislation that discriminates against interstate commerce or
places an undue burden on interstate commerce.

2.

Distinguish between “discrimination” dormant-commerce-clause cases and “undue burden” dormantcommerce-clause cases.

Saylor URL: http://www.saylor.org/books

Saylor.org
145

Congress has the power to legislate under the commerce clause and often does legislate. For example,
Congress might say that trucks moving on interstate highways must not be more than seventy feet in
length. But if Congress does not exercise its powers and regulate in certain areas (such as the size and
length of trucks on interstate highways), states may make their own rules. States may do so under the socalled historic police powers of states that was never yielded up to the federal government.
These police powers can be broadly exercised by states for purposes of health, education, welfare, safety,
morals, and the environment. But the Supreme Court has reserved for itself the power to determine when
state action is excessive, even when Congress has not used the commerce clause to regulate. This power is
claimed to exist in the dormant commerce clause.
There are two ways that a state may violate the dormant commerce clause. If a state passes a law that is an
“undue burden” on interstate commerce or that “discriminates” against interstate commerce, it will be
struck down. Kassel v. Consolidated Freightways, in Section 4.7 "Summary and Exercises", is an example
of a case where Iowa imposed an undue burden on interstate commerce by prohibiting double trailers on
its highways.

[1]

Iowa’s prohibition was judicially declared void when the Supreme Court judged it to be an

undue burden.
Discrimination cases such as Hunt v. Washington Apple Advertising Commission (Section 4.6 "Cases")
pose a different standard. The court has been fairly inflexible here: if one state discriminates in its
treatment of any article of commerce based on its state of origin, the court will strike down the law. For
example, in Oregon Waste Systems v. Department of Environmental Quality, the state wanted to place a
slightly higher charge on waste coming from out of state.

[2]

The state’s reasoning was that in-state

residents had already contributed to roads and other infrastructure and that tipping fees at waste facilities
should reflect the prior contributions of in-state companies and residents. Out-of-state waste handlers
who wanted to use Oregon landfills objected and won their dormant commerce clause claim that Oregon’s
law discriminated “on its face” against interstate commerce. Under the Supreme Court’s rulings, anything
that moves in channels of interstate commerce is “commerce,” even if someone is paying to get rid of
something instead of buying something.
Thus the states are bound by Supreme Court decisions under the dormant commerce clause to do nothing
that differentiates between articles of commerce that originate from within the state from those that
originate elsewhere. If Michigan were to let counties decide for themselves whether to take garbage from

Saylor URL: http://www.saylor.org/books

Saylor.org
146

outside of the county or not, this could also be a discrimination based on a place of origin outside the
state. (Suppose, for instance, each county were to decide not to take waste from outside the county; then
all Michigan counties would effectively be excluding waste from outside of Michigan, which is
discriminatory.)

[3]

The Supreme Court probably would uphold any solid waste requirements that did not differentiate on the
basis of origin. If, for example, all waste had to be inspected for specific hazards, then the law would apply
equally to in-state and out-of-state garbage. Because this is the dormant commerce clause, Congress could
still act (i.e., it could use its broad commerce clause powers) to say that states are free to keep out-of-state
waste from coming into their own borders. But Congress has declined to do so. What follows is a
statement from one of the US senators from Michigan, Carl Levin, in 2003, regarding the significant
amounts of waste that were coming into Michigan from Toronto, Canada.

Dealing with Unwelcome Waste
Senator Carl Levin, January 2003
Michigan is facing an intolerable situation with regard to the importation of waste from other
states and Canada.
Canada is the largest source of waste imports to Michigan. Approximately 65 truckloads of
waste come in to Michigan per day from Toronto alone, and an estimated 110–130 trucks
come in from Canada each day.
This problem isn’t going to get any better. Ontario’s waste shipments are growing as the
Toronto area signs new contracts for waste disposal here and closes its two remaining
landfills. At the beginning of 1999, the Toronto area was generating about 2.8 million tons of
waste annually, about 700,000 tons of which were shipped to Michigan. By early this year,
barring unforeseen developments, the entire 2.8 million tons will be shipped to Michigan for
disposal.
Why can’t Canada dispose of its trash in Canada? They say that after 20 years of searching
they have not been able to find a suitable Ontario site for Toronto’s garbage. Ontario has
about 345,000 square miles compared to Michigan’s 57,000 square miles. With six times the
land mass, that argument is laughable.

Saylor URL: http://www.saylor.org/books

Saylor.org
147

The Michigan Department of Environmental Quality estimates that, for every five years of
disposal of Canadian waste at the current usage volume, Michigan is losing a full year of
landfill capacity. The environmental impacts on landfills, including groundwater
contamination, noise pollution and foul odors, are exacerbated by the significant increase in
the use of our landfills from sources outside of Michigan.
I have teamed up with Senator Stabenow and Congressman Dingell to introduce legislation
that would strengthen our ability to stop shipments of waste from Canada.
We have protections contained in a 17 year-old international agreement between the U.S. and
Canada called the Agreement Concerning the Trans-boundary Movement of Hazardous
Waste. The U.S. and Canada entered into this agreement in 1986 to allow the shipment of
hazardous waste across the U.S./Canadian border for treatment, storage or disposal. In 1992,
the two countries decided to add municipal solid waste to the agreement. To protect both
countries, the agreement requires notification of shipments to the importing country and it
also provides that the importing country may withdraw consent for shipments. Both reasons
are evidence that these shipments were intended to be limited. However, the agreement’s
provisions have not been enforced by the United States.
Canada could not export waste to Michigan without the 1986 agreement, but the U.S. has not
implemented the provisions that are designed to protect the people of Michigan. Although
those of us that introduced this legislation believe that the Environmental Protection Agency
has the authority to enforce this agreement, they have not done so. Our bill would require the
EPA [Environmental Protection Agency] to enforce the agreement.
In order to protect the health and welfare of the citizens of Michigan and our environment, we
must consider the impact of the importation of trash on state and local recycling efforts,
landfill capacity, air emissions, road deterioration resulting from increased vehicular traffic
and public health and the environment.
Our bill would require the EPA to consider these factors in determining whether to accept
imports of trash from Canada. It is my strong view that such a review should lead the EPA to
say “no” to the status quo of trash imports.

Saylor URL: http://www.saylor.org/books

Saylor.org
148

KEY TAKEAWAY
Where Congress does not act pursuant to its commerce clause powers, the states are free to legislate
on matters of commerce under their historic police powers. However, the Supreme Court has set limits
on such powers. Specifically, states may not impose undue burdens on interstate commerce and may
not discriminate against articles in interstate commerce.

EXERCISES
1.

Suppose that the state of New Jersey wishes to limit the amount of hazardous waste that enters into
its landfills. The general assembly in New Jersey passes a law that specifically forbids any hazardous
waste from entering into the state. All landfills are subject to tight regulations that will allow certain
kinds of hazardous wastes originating in New Jersey to be put in New Jersey landfills but that impose
significant criminal fines on landfill operators that accept out-of-state hazardous waste. The Baldessari
Brothers Landfill in Linden, New Jersey, is fined for taking hazardous waste from a New York State
transporter and appeals that ruling on the basis that New Jersey’s law is unconstitutional. What is the
result?

2.

The state of Arizona determines through its legislature that trains passing through the state cannot be
longer than seventy cars. There is some evidence that in Eastern US states longer trains pose some
safety hazards. There is less evidence that long trains are a problem in Western states. Several major
railroads find the Arizona legislation costly and burdensome and challenge the legislation after
applied-for permits for longer trains are denied. What kind of dormant commerce clause challenge is
this, and what would it take for the challenge to be successful?

[1] Kassell v. Consolidated Freightways, 450 US 662 (1981).
[2] Oregon Waste Systems v. Department of Environmental Quality, 511 US 93 (1994).
[3] Fort Gratiot Sanitary Landfill v. Michigan Dep’t of Natural Resources, 504 US 353 (1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
149

4.4 Preemption: The Supremacy Clause
LEARNING OBJECTIVES
1.

Understand the role of the supremacy clause in the balance between state and federal power.

2.

Give examples of cases where state legislation is preempted by federal law and cases where state
legislation is not preempted by federal law.

When Congress does use its power under the commerce clause, it can expressly state that it wishes to have
exclusive regulatory authority. For example, when Congress determined in the 1950s to promote nuclear
power (“atoms for peace”), it set up the Nuclear Regulatory Commission and provided a limitation of

Saylor URL: http://www.saylor.org/books

Saylor.org
150

liability for nuclear power plants in case of a nuclear accident. The states were expressly told to stay out of
the business of regulating nuclear power or the movement of nuclear materials. Thus Rochester,
Minnesota, or Berkeley, California, could declare itself a nuclear-free zone, but the federal government
would have preempted such legislation. If Michigan wished to set safety standards at Detroit Edison’s
Fermi II nuclear reactor that were more stringent than the federal Nuclear Regulatory Commission’s
standards, Michigan’s standards would be preempted and thus be void.
Even where Congress does not expressly preempt state action, such action may be impliedly pre-empted.
States cannot constitutionally pass laws that interfere with the accomplishment of the purposes of the
federal law. Suppose, for example, that Congress passes a comprehensive law that sets standards for
foreign vessels to enter the navigable waters and ports of the United States. If a state creates a law that
sets standards that conflict with the federal law or sets standards so burdensome that they interfere with
federal law, the doctrine of preemption will (in accordance with the supremacy clause) void the state
law or whatever parts of it are inconsistent with federal law.
But Congress can allow what might appear to be inconsistencies; the existence of federal statutory
standards does not always mean that local and state standards cannot be more stringent. If California
wants cleaner air or water than other states, it can set stricter standards—nothing in the Clean Water Act
or Clean Air Act forbids the state from setting stricter pollution standards. As the auto industry well
knows, California has set stricter standards for auto emissions. Since the 1980s, most automakers have
made both a federal car and a California car, because federal Clean Air Act emissions restrictions do not
preempt more rigorous state standards.
Large industries and companies actually prefer regulation at the national level. It is easier for a large
company or industry association to lobby in Washington, DC, than to lobby in fifty different states.
Accordingly, industry often asks Congress to put preemptive language into its statutes. The tobacco
industry is a case in point.
The cigarette warning legislation of the 1960s (where the federal government required warning labels on
cigarette packages) effectively preempted state negligence claims based on failure to warn. When the
family of a lifetime smoker who had died sued in New Jersey court, one cause of action was the company’s
failure to warn of the dangers of its product. The Supreme Court reversed the jury’s award based on the
federal preemption of failure to warn claims under state law.

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
151

The Supremacy Clause
Article VI
This Constitution, and the Laws of the United States which shall be made in Pursuance
thereof; and all Treaties made, or which shall be made, under the Authority of the United
States, shall be the supreme Law of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.
The preemption doctrine derives from the supremacy clause of the Constitution, which states that the
“Constitution and the Laws of the United States…shall be the supreme Law of the Land…any Thing in the
Constitutions or Laws of any State to the Contrary notwithstanding.” This means of course, that
any federal law—even a regulation of a federal agency—would control over any conflicting state law.
Preemption can be either express or implied. When Congress chooses to expressly preempt state law, the
only question for courts becomes determining whether the challenged state law is one that the federal law
is intended to preempt. Implied preemption presents more difficult issues. The court has to look beyond
the express language of federal statutes to determine whether Congress has “occupied the field” in which
the state is attempting to regulate, or whether a state law directly conflicts with federal law, or whether
enforcement of the state law might frustrate federal purposes.
Federal “occupation of the field” occurs, according to the court in Pennsylvania v. Nelson (1956), when
there is “no room” left for state regulation. Courts are to look to the pervasiveness of the federal scheme of
regulation, the federal interest at stake, and the danger of frustration of federal goals in making the
determination as to whether a challenged state law can stand.
In Silkwood v. Kerr-McGee (1984), the court, voting 5–4, found that a $10 million punitive damages
award (in a case litigated by famed attorney Gerry Spence) against a nuclear power plant was not
impliedly preempted by federal law. Even though the court had recently held that state regulation of the
safety aspects of a federally licensed nuclear power plant was preempted, the court drew a different
conclusion with respect to Congress’s desire to displace state tort law—even though the tort actions might
be premised on a violation of federal safety regulations.
Cipollone v. Liggett Group (1993) was a closely watched case concerning the extent of an express
preemption provision in two cigarette labeling laws of the 1960s. The case was a wrongful death action

Saylor URL: http://www.saylor.org/books

Saylor.org
152

brought against tobacco companies on behalf of Rose Cipollone, a lung cancer victim who had started
smoking cigarette in the 1940s. The court considered the preemptive effect on state law of a provision that
stated, “No requirement based on smoking and health shall be imposed under state law with respect to
the advertising and promotion of cigarettes.” The court concluded that several types of state tort actions
were preempted by the provision but allowed other types to go forward.

KEY TAKEAWAY
In cases of conflicts between state and federal law, federal law will preempt (or control) state law
because of the supremacy clause. Preemption can be express or implied. In cases where preemption is
implied, the court usually finds that compliance with both state and federal law is not possible or that a
federal regulatory scheme is comprehensive (i.e., “occupies the field”) and should not be modified by
state actions.

EXERCISES
1.

For many years, the United States engaged in discussions with friendly nations as to the reciprocal use
of ports and harbors. These discussions led to various multilateral agreements between the nations as
to the configuration of oceangoing vessels and how they would be piloted. At the same time, concern
over oil spills in Puget Sound led the state of Washington to impose fairly strict standards on oil
tankers and requirements for the training of oil tanker pilots. In addition, Washington’s state law
imposed many other requirements that went above and beyond agreed-upon requirements in the
international agreements negotiated by the federal government. Are the Washington state
requirements preempted by federal law?

2.

The Federal Arbitration Act of 1925 requires that all contracts for arbitration be treated as any other
contract at common law. Suppose that the state of Alabama wishes to protect its citizens from a
variety of arbitration provisions that they might enter into unknowingly. Thus the legislation provides
that all pre-dispute arbitration clauses be in bold print, that they be of twelve-point font or larger, that
they be clearly placed within the first two pages of any contract, and that they have a separate
signature line where the customer, client, or patient acknowledges having read, understood, and

Saylor URL: http://www.saylor.org/books

Saylor.org
153

signed the arbitration clause in addition to any other signatures required on the contract. The
legislation does preserve the right of consumers to litigate in the event of a dispute arising with the
product or service provider; that is, with this legislation, consumers will not unknowingly waive their
right to a trial at common law. Is the Alabama law preempted by the Federal Arbitration Act?

[1] Cippolone v. Liggett Group, 505 US 504 (1993).

4.5 Business and the Bill of Rights
LEARNING OBJECTIVES
1.

Understand and describe which articles in the Bill of Rights apply to business activities and how they
apply.

2.

Explain the application of the Fourteenth Amendment—including the due process clause and the
equal protection clause—to various rights enumerated in the original Bill of Rights.

We have already seen the Fourteenth Amendment’s application in Burger King v. Rudzewicz (Section 3.9
"Cases"). In that case, the court considered whether it was constitutionally correct for a court to assert
personal jurisdiction over a nonresident. The states cannot constitutionally award a judgment against a

Saylor URL: http://www.saylor.org/books

Saylor.org
154

nonresident if doing so would offend traditional notions of fair play and substantial justice. Even if the
state’s long-arm statute would seem to allow such a judgment, other states should not give it full faith and
credit (see Article V of the Constitution). In short, a state’s long-arm statute cannot confer personal
jurisdiction that the state cannot constitutionally claim.
The Bill of Rights (the first ten amendments to the Constitution) was originally meant to apply to federal
actions only. During the twentieth century, the court began to apply selected rights to state action as well.
So, for example, federal agents were prohibited from using evidence seized in violation of the Fourth
Amendment, but state agents were not, until Mapp v. Ohio (1960), when the court applied the guarantees
(rights) of the Fourth Amendment to state action as well. In this and in similar cases, the Fourteenth
Amendment’s due process clause was the basis for the court’s action. The due process clause commanded
that states provide due process in cases affecting the life, liberty, or property of US citizens, and the court
saw in this command certain “fundamental guarantees” that states would have to observe. Over the years,
most of the important guarantees in the Bill of Rights came to apply to state as well as federal action. The
court refers to this process as selective incorporation.
Here are some very basic principles to remember:
1.

The guarantees of the Bill of Rights apply only to state and federal government action. They do not
limit what a company or person in the private sector may do. For example, states may not impose
censorship on the media or limit free speech in a way that offends the First Amendment, but your
boss (in the private sector) may order you not to talk to the media.

2. In some cases, a private company may be regarded as participating in “state action.” For example, a
private defense contractor that gets 90 percent of its business from the federal government has been
held to be public for purposes of enforcing the constitutional right to free speech (the company had a
rule barring its employees from speaking out in public against its corporate position). It has even been
argued that public regulation of private activity is sufficient to convert the private into public activity,
thus subjecting it to the requirements of due process. But the Supreme Court rejected this extreme
view in 1974 when it refused to require private power companies, regulated by the state, to give
customers a hearing before cutting off electricity for failure to pay the bill.

[1]

3. States have rights, too. While “states rights” was a battle cry of Southern states before the Civil War,
the question of what balance to strike between state sovereignty and federal union has never been

Saylor URL: http://www.saylor.org/books

Saylor.org
155

simple. In Kimel v. Florida, for example, the Supreme Court found in the words of the Eleventh
Amendment a basis for declaring that states may not have to obey certain federal statutes.

First Amendment
In part, the First Amendment states that “Congress shall make no law…abridging the freedom of speech,
or of the press.” The Founding Fathers believed that democracy would work best if people (and the press)
could talk or write freely, without governmental interference. But the First Amendment was also not
intended to be as absolute as it sounded. Oliver Wendell Holmes’s famous dictum that the law does not
permit you to shout “Fire!” in a crowded theater has seldom been answered, “But why not?” And no one in
1789 thought that defamation laws (torts for slander and libel) had been made unconstitutional.
Moreover, because the apparent purpose of the First Amendment was to make sure that the nation had a
continuing, vigorous debate over matters political, political speech has been given the highest level of
protection over such other forms of speech as (1) “commercial speech,” (2) speech that can and should be
limited by reasonable “time, place, and manner” restrictions, or (3) obscene speech.
Because of its higher level of protection, political speech can be false, malicious, mean-spirited, or even a
pack of lies. A public official in the United States must be prepared to withstand all kinds of false
accusations and cannot succeed in an action for defamation unless the defendant has acted with “malice”
and “reckless disregard” of the truth. Public figures, such as CEOs of the largest US banks, must also be
prepared to withstand accusations that are false. In any defamation action, truth is a defense, but a
defamation action brought by a public figure or public official must prove that the defendant not only has
his facts wrong but also lies to the public in a malicious way with reckless disregard of the truth.
Celebrities such as Lindsay Lohan and Jon Stewart have the same burden to go forward with a defamation
action. It is for this reason that the National Enquirer writes exclusively about public figures, public
officials, and celebrities; it is possible to say many things that aren’t completely true and still have the
protection of the First Amendment.
Political speech is so highly protected that the court has recognized the right of people to support political
candidates through campaign contributions and thus promote the particular viewpoints and speech of
those candidates. Fearing the influence of money on politics, Congress has from time to time placed
limitations on corporate contributions to political campaigns. But the Supreme Court has had mixed

Saylor URL: http://www.saylor.org/books

Saylor.org
156

reactions over time. Initially, the court recognized the First Amendment right of a corporation to donate
money, subject to certain limits.

[2]

In another case, Austin v. Michigan Chamber of Commerce (1990), the

Michigan Campaign Finance Act prohibited corporations from using treasury money for independent
expenditures to support or oppose candidates in elections for state offices. But a corporation could make
such expenditures if it set up an independent fund designated solely for political purposes. The law was
passed on the assumption that “the unique legal and economic characteristics of corporations necessitate
some regulation of their political expenditures to avoid corruption or the appearance of corruption.”
The Michigan Chamber of Commerce wanted to support a candidate for Michigan’s House of
Representatives by using general funds to sponsor a newspaper advertisement and argued that as a
nonprofit organization, it was not really like a business firm. The court disagreed and upheld the Michigan
law. Justice Marshall found that the chamber was akin to a business group, given its activities, linkages
with community business leaders, and high percentage of members (over 75 percent) that were business
corporations. Furthermore, Justice Marshall found that the statute was narrowly crafted and
implemented to achieve the important goal of maintaining integrity in the political process. But as you
will see in Citizens United v. Federal Election Commission (Section 4.6 "Cases"), Austin was overruled;
corporations are recognized as “persons” with First Amendment political speech rights that cannot be
impaired by Congress or the states without some compelling governmental interest with restrictions on
those rights that are “narrowly tailored.”

Fourth Amendment
The Fourth Amendment says, “all persons shall be secure in their persons, houses, papers, and effects
from unreasonable searches and seizures, and no warrants shall issue, but upon probable cause, before a
magistrate and upon Oath, specifically describing the persons to be searched and places to be seized.”
The court has read the Fourth Amendment to prohibit only those government searches or seizures that
are “unreasonable.” Because of this, businesses that are in an industry that is “closely regulated” can be
searched more frequently and can be searched without a warrant. In one case, an auto parts dealer at a
junkyard was charged with receiving stolen auto parts. Part of his defense was to claim that the search
that found incriminating evidence was unconstitutional. But the court found the search reasonable,
because the dealer was in a “closely regulated industry.”

Saylor URL: http://www.saylor.org/books

Saylor.org
157

In the 1980s, Dow Chemical objected to an over flight by the US Environmental Protection Agency (EPA).
The EPA had rented an airplane to fly over the Midland, Michigan, Dow plant, using an aerial mapping
camera to photograph various pipes, ponds, and machinery that were not covered by a roof. Because the
court’s precedents allowed governmental intrusions into “open fields,” the EPA search was ruled
constitutional. Because the literal language of the Fourth Amendment protected “persons, houses, papers,
and effects,” anything searched by the government in “open fields” was reasonable. (The court’s opinion
suggested that if Dow had really wanted privacy from governmental intrusion, it could have covered the
pipes and machinery that were otherwise outside and in open fields.)
Note again that constitutional guarantees like the Fourth Amendment apply to governmental action. Your
employer or any private enterprise is not bound by constitutional limits. For example, if drug testing of all
employees every week is done by government agency, the employees may have a cause of action to object
based on the Fourth Amendment. However, if a private employer begins the same kind of routine drug
testing, employees have no constitutional arguments to make; they can simply leave that employer, or
they may pursue whatever statutory or common-law remedies are available.

Fifth Amendment
The Fifth Amendment states, “No person shall be…deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just compensation.”
The Fifth Amendment has three principal aspects: procedural due process, the takings clause,
and substantive due process. In terms of procedural due process, the amendment prevents government
from arbitrarily taking the life of a criminal defendant. In civil lawsuits, it is also constitutionally essential
that the proceedings be fair. This is why, for example, the defendant in Burger King v. Rudzewicz had a
serious constitutional argument, even though he lost.
The takings clause of the Fifth Amendment ensures that the government does not take private property
without just compensation. In the international setting, governments that take private property engage in
what is called expropriation. The standard under customary international law is that when governments
do that, they must provide prompt, adequate, and effective compensation. This does not always happen,
especially where foreign owners’ property is being expropriated. The guarantees of the Fifth Amendment

Saylor URL: http://www.saylor.org/books

Saylor.org
158

(incorporated against state action by the Fourteenth Amendment) are available to property owners where
state, county, or municipal government uses the power of eminent domain to take private property for
public purposes. Just what is a public purpose is a matter of some debate. For example, if a city were to
condemn economically viable businesses or neighborhoods to construct a baseball stadium with public
money to entice a private enterprise (the baseball team) to stay, is a public purpose being served?
In Kelo v. City of New London, Mrs. Kelo and other residents fought the city of New London, in its
attempt to use powers of eminent domain to create an industrial park and recreation area that would have
Pfizer & Co. as a principal tenant.

[3]

The city argued that increasing its tax base was a sufficient public

purpose. In a very close decision, the Supreme Court determined that New London’s actions did not
violate the takings clause. However, political reactions in various states resulted in a great deal of new
state legislation that would limit the scope of public purpose in eminent domain takings and provide
additional compensation to property owners in many cases.
In addition to the takings clause and aspects of procedural due process, the Fifth Amendment is also the
source of what is called substantive due process. During the first third of the twentieth century, the
Supreme Court often nullified state and federal laws using substantive due process. In 1905, for example,
in Lochner v. New York, the Supreme Court voided a New York statute that limited the number of hours
that bakers could work in a single week. New York had passed the law to protect the health of employees,
but the court found that this law interfered with the basic constitutional right of private parties to freely
contract with one another. Over the next thirty years, dozens of state and federal laws were struck down
that aimed to improve working conditions, secure social welfare, or establish the rights of unions.
However, in 1934, during the Great Depression, the court reversed itself and began upholding the kinds of
laws it had struck down earlier.
Since then, the court has employed a two-tiered analysis of substantive due process claims. Under the first
tier, legislation on economic matters, employment relations, and other business affairs is subject to
minimal judicial scrutiny. This means that a law will be overturned only if it serves no rational
government purpose. Under the second tier, legislation concerning fundamental liberties is subject to
“heightened judicial scrutiny,” meaning that a law will be invalidated unless it is “narrowly tailored to
serve a significant government purpose.”

Saylor URL: http://www.saylor.org/books

Saylor.org
159

The Supreme Court has identified two distinct categories of fundamental liberties. The first category
includes most of the liberties expressly enumerated in the Bill of Rights. Through a process known as
selective incorporation, the court has interpreted the due process clause of the Fourteenth Amendment to
bar states from denying their residents the most important freedoms guaranteed in the first ten
amendments to the federal Constitution. Only the Third Amendment right (against involuntary
quartering of soldiers) and the Fifth Amendment right to be indicted by a grand jury have not been made
applicable to the states. Because these rights are still not applicable to state governments, the Supreme
Court is often said to have “selectively incorporated” the Bill of Rights into the due process clause of the
Fourteenth Amendment.
The second category of fundamental liberties includes those liberties that are not expressly stated in the
Bill of Rights but that can be seen as essential to the concepts of freedom and equality in a democratic
society. These unstated liberties come from Supreme Court precedents, common law, moral philosophy,
and deeply rooted traditions of US legal history. The Supreme Court has stressed that he
word liberty cannot be defined by a definitive list of rights; rather, it must be viewed as a rational
continuum of freedom through which every aspect of human behavior is protected from arbitrary
impositions and random restraints. In this regard, as the Supreme Court has observed, the due process
clause protects abstract liberty interests, including the right to personal autonomy, bodily integrity, selfdignity, and self-determination.
These liberty interests often are grouped to form a general right to privacy, which was first recognized
in Griswold v. Connecticut (Section 4.6.1), where the Supreme Court struck down a state statute
forbidding married adults from using, possessing, or distributing contraceptives on the ground that the
law violated the sanctity of the marital relationship. According to Justice Douglas’s plurality opinion, this
penumbra of privacy, though not expressly mentioned in the Bill of Rights, must be protected to establish
a buffer zone or breathing space for those freedoms that are constitutionally enumerated.
But substantive due process has seen fairly limited use since the 1930s. During the 1990s, the Supreme
Court was asked to recognize a general right to die under the doctrine of substantive due process.
Although the court stopped short of establishing such a far-reaching right, certain patients may exercise a
constitutional liberty to hasten their deaths under a narrow set of circumstances. In Cruzan v. Missouri
Department of Health, the Supreme Court ruled that the due process clause guarantees the right of

Saylor URL: http://www.saylor.org/books

Saylor.org
160

competent adults to make advanced directives for the withdrawal of life-sustaining measures should they
become incapacitated by a disability that leaves them in a persistent vegetative state.

[4]

Once it has been

established by clear and convincing evidence that a mentally incompetent and persistently vegetative
patient made such a prior directive, a spouse, parent, or other appropriate guardian may seek to terminate
any form of artificial hydration or nutrition.

Fourteenth Amendment: Due Process and Equal Protection Guarantees
The Fourteenth Amendment (1868) requires that states treat citizens of other states with due process.
This can be either an issue of procedural due process (as in Section 3.9 "Cases", Burger King v.
Rudzewicz) or an issue of substantive due process. For substantive due process, consider what happened
in an Alabama court not too long ago.

[5]

The plaintiff, Dr. Ira Gore, bought a new BMW for $40,000 from a dealer in Alabama. He later discovered
that the vehicle’s exterior had been slightly damaged in transit from Europe and had therefore been
repainted by the North American distributor prior to his purchase. The vehicle was, by best estimates,
worth about 10 percent less than he paid for it. The distributor, BMW of North America, had routinely
sold slightly damaged cars as brand new if the damage could be fixed for less than 3 percent of the cost of
the car. In the trial, Dr. Gore sought $4,000 in compensatory damages and also punitive damages. The
Alabama trial jury considered that BMW was engaging in a fraudulent practice and wanted to punish the
defendant for a number of frauds it estimated at somewhere around a thousand nationwide. The jury
awarded not only the $4,000 in compensatory damages but also $4 million in punitive damages, which
was later reduced to $2 million by the Alabama Supreme Court. On appeal to the US Supreme Court, the
court found that punitive damages may not be “grossly excessive.” If they are, then they violate
substantive due process. Whatever damages a state awards must be limited to what is reasonably
necessary to vindicate the state’s legitimate interest in punishment and deterrence.
“Equal protection of the laws” is a phrase that originates in the Fourteenth Amendment, adopted in 1868.
The amendment provides that no state shall “deny to any person within its jurisdiction the equal
protection of the laws.” This is the equal protection clause. It means that, generally speaking,
governments must treat people equally. Unfair classifications among people or corporations will not be
permitted. A well-known example of unfair classification would be race discrimination: requiring white

Saylor URL: http://www.saylor.org/books

Saylor.org
161

children and black children to attend different public schools or requiring “separate but equal” public
services, such as water fountains or restrooms. Yet despite the clear intent of the 1868 amendment,
“separate but equal” was the law of the land until Brown v. Board of Education (1954).

[6]

Governments make classifications every day, so not all classifications can be illegal under the equal
protection clause. People with more income generally pay a greater percentage of their income in taxes.
People with proper medical training are licensed to become doctors; people without that training cannot
be licensed and commit a criminal offense if they do practice medicine. To know what classifications are
permissible under the Fourteenth Amendment, we need to know what is being classified. The court has
created three classifications, and the outcome of any equal protection case can usually be predicted by
knowing how the court is likely to classify the case:
•

Minimal scrutiny: economic and social relations. Government actions are usually upheld if there is a
rational basis for them.

•

Intermediate scrutiny: gender. Government classifications are sometimes upheld.

•

Strict scrutiny: race, ethnicity, and fundamental rights. Classifications based on any of these are
almost never upheld.

Under minimal scrutiny for economic and social regulation, laws that regulate economic or social issues
are presumed valid and will be upheld if they are rationally related to legitimate goals of government. So,
for example, if the city of New Orleans limits the number of street vendors to some rational number (more
than one but fewer than the total number that could possibly fit on the sidewalks), the local ordinance
would not be overturned as a violation of equal protection.
Under intermediate scrutiny, the city of New Orleans might limit the number of street vendors who are
men. For example, suppose that the city council decreed that all street vendors must be women, thinking
that would attract even more tourism. A classification like this, based on sex, will have to meet a sterner
test than a classification resulting from economic or social regulation. A law like this would have to
substantially relate to important government objectives. Increasingly, courts have nullified government
sex classifications as societal concern with gender equality has grown. (See Shannon Faulkner’s case
against The Citadel, an all-male state school.)

[7]

Suppose, however, that the city of New Orleans decided that no one of Middle Eastern heritage could
drive a taxicab or be a street vendor. That kind of classification would be examined with strict scrutiny to

Saylor URL: http://www.saylor.org/books

Saylor.org
162

see if there was any compelling justification for it. As noted, classifications such as this one are almost
never upheld. The law would be upheld only if it were necessary to promote a compelling state interest.
Very few laws that have a racial or ethnic classification meet that test.
The strict scrutiny test will be applied to classifications involving racial and ethnic criteria as well as
classifications that interfere with a fundamental right. In Palmore v. Sidoti, the state refused to award
[8]

custody to the mother because her new spouse was racially different from the child. This practice was
declared unconstitutional because the state had made a racial classification; this was presumptively
invalid, and the government could not show a compelling need to enforce such a classification through its
law. An example of government action interfering with a fundamental right will also receive strict
scrutiny. When New York State gave an employment preference to veterans who had been state residents
at the time of entering the military, the court declared that veterans who were new to the state were less
likely to get jobs and that therefore the statute interfered with the right to travel, which was deemed a
fundamental right.

[9]

KEY TAKEAWAY
The Bill of Rights, through the Fourteenth Amendment, largely applies to state actions. The Bill of
Rights has applied to federal actions from the start. Both the Bill of Rights and the Fourteenth
Amendment apply to business in various ways, but it is important to remember that the rights
conferred are rights against governmental action and not the actions of private enterprise.

EXERCISES
1.

John Hanks works at ProLogis. The company decides to institute a drug-testing policy. John is a good
and longtime employee but enjoys smoking marijuana on the weekends. The drug testing will involve
urine samples and, semiannually, a hair sample. It is nearly certain that the drug-testing protocol that
ProLogis proposes will find that Hanks is a marijuana user. The company has made it clear that it will
have zero tolerance for any kind of non-prescribed controlled substances. John and several fellow

Saylor URL: http://www.saylor.org/books

Saylor.org
163

employees wish to go to court to challenge the proposed testing as “an unreasonable search and
seizure.” Can he possibly succeed?
2.

Larry Reed, majority leader in the Senate, is attacked in his reelection campaign by a series of ads
sponsored by a corporation (Global Defense, Inc.) that does not like his voting record. The corporation
is upset that Reed would not write a special provision that would favor Global Defense in a defense
appropriations bill. The ads run constantly on television and radio in the weeks immediately preceding
Election Day and contain numerous falsehoods. For example, in order to keep the government
running financially, Reed found it necessary to vote for a bill that included a last-minute rider that
defunded a small government program for the handicapped, sponsored by someone in the opposing
party that wanted to privatize all programs for the handicapped. The ad is largely paid for by Global
Defense and depicts a handicapped child being helped by the existing program and large letters saying
“Does Larry Reed Just Not Care?” The ad proclaims that it is sponsored by Citizens Who Care for a
Better Tomorrow. Is this protected speech? Why or why not? Can Reed sue for defamation? Why or
why not?

[1] Jackson v. Metropolitan Edison Co., 419 US 345 (1974).
[2] Buckley v. Valeo, 424 US 1 (1976).
[3] Kelo v. City of New London, 545 US 469 (2005).
[4] Cruzan v. Missouri Department of Health, 497 US 261 (1990).
[5] BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996)
[6] Plessy v. Ferguson, 163 US 537 (1896).
[7] United States v. Virginia, 518 US 515 (1996).
[8] Palmore v. Sidoti, 466 US 429 (1984).
[9] Atty. Gen. of New York v. Soto-Lopez, 476 US 898 (1986).

Saylor URL: http://www.saylor.org/books

Saylor.org
164

4.6 Cases
Griswold v. Connecticut
Griswold v. Connecticut
381 U.S. 479 (U.S. Supreme Court 1965)
A nineteenth-century Connecticut law made the use, possession, or distribution of birth control devices
illegal. The law also prohibited anyone from giving information about such devices. The executive
director and medical director of a Planned Parenthood association were found guilty of giving out such
information to a married couple that wished to delay having children for a few years. The directors
were fined $100 each.
They appealed throughout the Connecticut state court system, arguing that the state law violated
(infringed) a basic or fundamental right of privacy of a married couple: to live together and have sex

Saylor URL: http://www.saylor.org/books

Saylor.org
165

together without the restraining power of the state to tell them they may legally have intercourse but
not if they use condoms or other birth control devices. At each level (trial court, court of appeals, and
Connecticut Supreme Court), the Connecticut courts upheld the constitutionality of the convictions.
Plurality Opinion by Justice William O. Douglass
We do not sit as a super legislature to determine the wisdom, need, and propriety of laws that touch
economic problems, business affairs, or social conditions. The [Connecticut] law, however, operates
directly on intimate relation of husband and wife and their physician’s role in one aspect of that relation.
[Previous] cases suggest that specific guarantees in the Bill of Rights have penumbras, formed by
emanations from those guarantees that help give them life and substance…Various guarantees create
zones of privacy. The right of association contained in the penumbra of the First Amendment is one. The
Third Amendment in its prohibition against the quartering of soldiers “in any house” in time of peace
without the consent of the owner is another facet of that privacy. The Fourth Amendment explicitly
affirms the “right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures.” The Fifth Amendment in its Self-Incrimination Clause enables the
citizen to create a zone of privacy which the government may not force him to surrender to his detriment.
The Ninth Amendment provides: “The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people.”
The Fourth and Fifth Amendments were described…as protection against all governmental invasions “of
the sanctity of a man’s home and the privacies of life.” We recently referred in Mapp v. Ohio…to the
Fourth Amendment as creating a “right to privacy, no less important than any other right carefully and
particularly reserved to the people.”
[The law in question here], in forbidding the use of contraceptives rather than regulating their
manufacture or sale, seeks to achieve its goals by having a maximum destructive impact on [the marital]
relationship. Such a law cannot stand. Would we allow the police to search the sacred precincts of marital
bedrooms for telltale signs of the use of contraceptives? The very idea is repulsive to the notions of privacy
surrounding the marital relationship.
We deal with a right of privacy older than the Bill of Rights—older than our political parties, older than
our school system. Marriage is a coming together for better or for worse, hopefully enduring, and intimate
to the degree of being sacred. It is an association that promotes a way of life, not causes; a harmony in

Saylor URL: http://www.saylor.org/books

Saylor.org
166

living, not political faiths; a bilateral loyalty, not commercial or social projects. Yet it is an association for
as noble a purpose as any involved in our prior decisions.
Mr. Justice Stewart, whom Mr. Justice Black joins, is dissenting.
Since 1879 Connecticut has had on its books a law which forbids the use of contraceptives by anyone. I
think this is an uncommonly silly law. As a practical matter, the law is obviously unenforceable, except in
the oblique context of the present case. As a philosophical matter, I believe the use of contraceptives in the
relationship of marriage should be left to personal and private choice, based upon each individual’s moral,
ethical, and religious beliefs. As a matter of social policy, I think professional counsel about methods of
birth control should be available to all, so that each individual’s choice can be meaningfully made. But we
are not asked in this case to say whether we think this law is unwise, or even asinine. We are asked to hold
that it violates the United States Constitution. And that I cannot do.
In the course of its opinion the Court refers to no less than six Amendments to the Constitution: the First,
the Third, the Fourth, the Fifth, the Ninth, and the Fourteenth. But the Court does not say which of these
Amendments, if any, it thinks is infringed by this Connecticut law.
…
As to the First, Third, Fourth, and Fifth Amendments, I can find nothing in any of them to invalidate this
Connecticut law, even assuming that all those Amendments are fully applicable against the States. It has
not even been argued that this is a law “respecting an establishment of religion, or prohibiting the free
exercise thereof.” And surely, unless the solemn process of constitutional adjudication is to descend to the
level of a play on words, there is not involved here any abridgment of “the freedom of speech, or of the
press; or the right of the people peaceably to assemble, and to petition the Government for a redress of
grievances.” No soldier has been quartered in any house. There has been no search, and no seizure.
Nobody has been compelled to be a witness against himself.
The Court also quotes the Ninth Amendment, and my Brother Goldberg’s concurring opinion relies
heavily upon it. But to say that the Ninth Amendment has anything to do with this case is to turn
somersaults with history. The Ninth Amendment, like its companion the Tenth, which this Court held
“states but a truism that all is retained which has not been surrendered,” United States v. Darby, 312 U.S.
100, 124, was framed by James Madison and adopted by the States simply to make clear that the adoption
of the Bill of Rights did not alter the plan that the Federal Government was to be a government of express

Saylor URL: http://www.saylor.org/books

Saylor.org
167

and limited powers, and that all rights and powers not delegated to it were retained by the people and the
individual States. Until today no member of this Court has ever suggested that the Ninth Amendment
meant anything else, and the idea that a federal court could ever use the Ninth Amendment to annul a law
passed by the elected representatives of the people of the State of Connecticut would have caused James
Madison no little wonder.
What provision of the Constitution, then, does make this state law invalid? The Court says it is the right of
privacy “created by several fundamental constitutional guarantees.” With all deference, I can find no such
general right of privacy in the Bill of Rights, in any other part of the Constitution, or in any case ever
before decided by this Court.
At the oral argument in this case we were told that the Connecticut law does not “conform to current
community standards.” But it is not the function of this Court to decide cases on the basis of community
standards. We are here to decide cases “agreeably to the Constitution and laws of the United States.” It is
the essence of judicial duty to subordinate our own personal views, our own ideas of what legislation is
wise and what is not. If, as I should surely hope, the law before us does not reflect the standards of the
people of Connecticut, the people of Connecticut can freely exercise their true Ninth and Tenth
Amendment rights to persuade their elected representatives to repeal it. That is the constitutional way to
take this law off the books.

1.

CASE QUESTIONS

Which opinion is the strict constructionist opinion here—Justice Douglas’s or that of Justices Stewart
and Black?

2.

What would have happened if the Supreme Court had allowed the Connecticut Supreme Court
decision to stand and followed Justice Black’s reasoning? Is it likely that the citizens of Connecticut
would have persuaded their elected representatives to repeal the law challenged here?

Wickard v. Filburn
Wickard v. Filburn
317 U.S. 111 (U.S. Supreme Court 1942)
Mr. Justice Jackson delivered the opinion of the Court.

Saylor URL: http://www.saylor.org/books

Saylor.org
168

Mr. Filburn for many years past has owned and operated a small farm in Montgomery County, Ohio,
maintaining a herd of dairy cattle, selling milk, raising poultry, and selling poultry and eggs. It has been
his practice to raise a small acreage of winter wheat, sown in the Fall and harvested in the following July;
to sell a portion of the crop; to feed part to poultry and livestock on the farm, some of which is sold; to use
some in making flour for home consumption; and to keep the rest for the following seeding.
His 1941 wheat acreage allotment was 11.1 acres and a normal yield of 20.1 bushels of wheat an acre. He
sowed, however, 23 acres, and harvested from his 11.9 acres of excess acreage 239 bushels, which under
the terms of the Act as amended on May 26, 1941, constituted farm marketing excess, subject to a penalty
of 49 cents a bushel, or $117.11 in all.
The general scheme of the Agricultural Adjustment Act of 1938 as related to wheat is to control the
volume moving in interstate and foreign commerce in order to avoid surpluses and shortages and the
consequent abnormally low or high wheat prices and obstructions to commerce. [T]he Secretary of
Agriculture is directed to ascertain and proclaim each year a national acreage allotment for the next crop
of wheat, which is then apportioned to the states and their counties, and is eventually broken up into
allotments for individual farms.
It is urged that under the Commerce Clause of the Constitution, Article I, § 8, clause 3, Congress does not
possess the power it has in this instance sought to exercise. The question would merit little consideration
since our decision in United States v. Darby, 312 U.S. 100, sustaining the federal power to regulate
production of goods for commerce, except for the fact that this Act extends federal regulation to
production not intended in any part for commerce but wholly for consumption on the farm.

Kassel v. Consolidated Freightways Corp.
Kassel v. Consolidated Freightways Corp.
450 U.S. 662 (U.S. Supreme Court 1981)
JUSTICE POWELL announced the judgment of the Court and delivered an opinion, in which JUSTICE
WHITE, JUSTICE BLACKMUN, and JUSTICE STEVENS joined.
The question is whether an Iowa statute that prohibits the use of certain large trucks within the State
unconstitutionally burdens interstate commerce.

Saylor URL: http://www.saylor.org/books

Saylor.org
169

I
Appellee Consolidated Freightways Corporation of Delaware (Consolidated) is one of the largest common
carriers in the country: it offers service in 48 States under a certificate of public convenience and necessity
issued by the Interstate Commerce Commission. Among other routes, Consolidated carries commodities
through Iowa on Interstate 80, the principal east-west route linking New York, Chicago, and the west
coast, and on Interstate 35, a major north-south route.
Consolidated mainly uses two kinds of trucks. One consists of a three-axle tractor pulling a 40-foot twoaxle trailer. This unit, commonly called a single, or “semi,” is 55 feet in length overall. Such trucks have
long been used on the Nation’s highways. Consolidated also uses a two-axle tractor pulling a single-axle
trailer which, in turn, pulls a single-axle dolly and a second single-axle trailer. This combination, known
as a double, or twin, is 65 feet long overall. Many trucking companies, including Consolidated,
increasingly prefer to use doubles to ship certain kinds of commodities. Doubles have larger capacities,
and the trailers can be detached and routed separately if necessary. Consolidated would like to use 65-foot
doubles on many of its trips through Iowa.
The State of Iowa, however, by statute, restricts the length of vehicles that may use its highways. Unlike all
other States in the West and Midwest, Iowa generally prohibits the use of 65-foot doubles within its
borders.
…
Because of Iowa’s statutory scheme, Consolidated cannot use its 65-foot doubles to move commodities
through the State. Instead, the company must do one of four things: (i) use 55-foot singles; (ii) use 60-foot
doubles; (iii) detach the trailers of a 65-foot double and shuttle each through the State separately; or (iv)
divert 65-foot doubles around Iowa. Dissatisfied with these options, Consolidated filed this suit in the
District Court averring that Iowa’s statutory scheme unconstitutionally burdens interstate commerce.
Iowa defended the law as a reasonable safety measure enacted pursuant to its police power. The State
asserted that 65-foot doubles are more dangerous than 55-foot singles and, in any event, that the law
promotes safety and reduces road wear within the State by diverting much truck traffic to other states.
In a 14-day trial, both sides adduced evidence on safety and on the burden on interstate commerce
imposed by Iowa’s law. On the question of safety, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” 475 F.Supp. 544, 549 (SD Iowa 1979). For that reason,

Saylor URL: http://www.saylor.org/books

Saylor.org
170

“there is no valid safety reason for barring twins from Iowa’s highways because of their
configuration.…The evidence convincingly, if not overwhelmingly, establishes that the 65-foot twin is as
safe as, if not safer than, the 60-foot twin and the 55-foot semi.…”
“Twins and semis have different characteristics. Twins are more maneuverable, are less sensitive to wind,
and create fewer splashes and spray. However, they are more likely than semis to jackknife or upset. They
can be backed only for a short distance. The negative characteristics are not such that they render the twin
less safe than semis overall. Semis are more stable, but are more likely to ‘rear-end’ another vehicle.”
In light of these findings, the District Court applied the standard we enunciated in Raymond Motor
Transportation, Inc. v. Rice, 434 U.S. 429 (1978), and concluded that the state law impermissibly
burdened interstate commerce: “[T]he balance here must be struck in favor of the federal interests.
The total effect of the law as a safety measure in reducing accidents and casualties is so slight and
problematical that it does not outweigh the national interest in keeping interstate commerce free from
interferences that seriously impede it.”
The Court of Appeals for the Eighth Circuit affirmed. 612 F.2d 1064 (1979). It accepted the District Court’s
finding that 65-foot doubles were as safe as 55-foot singles. Id. at 1069. Thus, the only apparent safety
benefit to Iowa was that resulting from forcing large trucks to detour around the State, thereby reducing
overall truck traffic on Iowa’s highways. The Court of Appeals noted that this was not a constitutionally
permissible interest. It also commented that the several statutory exemptions identified above, such as
those applicable to border cities and the shipment of livestock, suggested that the law, in effect, benefited
Iowa residents at the expense of interstate traffic. Id. at 1070-1071. The combination of these exemptions
weakened the presumption of validity normally accorded a state safety regulation. For these reasons, the
Court of Appeals agreed with the District Court that the Iowa statute unconstitutionally burdened
interstate commerce.
Iowa appealed, and we noted probable jurisdiction. 446 U.S. 950 (1980). We now affirm.

II
It is unnecessary to review in detail the evolution of the principles of Commerce Clause adjudication. The
Clause is both a “prolific ‘ of national power and an equally prolific source of conflict with legislation of the
state[s].” H. P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525, 336 U.S. 534 (1949). The Clause permits

Saylor URL: http://www.saylor.org/books

Saylor.org
171

Congress to legislate when it perceives that the national welfare is not furthered by the independent
actions of the States. It is now well established, also, that the Clause itself is “a limitation upon state power
even without congressional implementation.” Hunt v. Washington Apple Advertising Comm’n, 432 U.S.
333 at 350 (1977). The Clause requires that some aspects of trade generally must remain free from
interference by the States. When a State ventures excessively into the regulation of these aspects of
commerce, it “trespasses upon national interests,” Great A&P Tea Co. v. Cottrell, 424 U.S. 366, 424 U.S.
373 (1976), and the courts will hold the state regulation invalid under the Clause alone.
The Commerce Clause does not, of course, invalidate all state restrictions on commerce. It has long been
recognized that, “in the absence of conflicting legislation by Congress, there is a residuum of power in the
state to make laws governing matters of local concern which nevertheless in some measure affect
interstate commerce or even, to some extent, regulate it.” Southern Pacific Co. v. Arizona, 325 U.S. 761
(1945).
The extent of permissible state regulation is not always easy to measure. It may be said with confidence,
however, that a State’s power to regulate commerce is never greater than in matters traditionally of local
concern. Washington Apple Advertising Comm’n, supra at 432 U.S. 350. For example, regulations that
touch upon safety—especially highway safety—are those that “the Court has been most reluctant to
invalidate.” Raymond, supra at 434 U.S. 443 (and other cases cited). Indeed, “if safety justifications are
not illusory, the Court will not second-guess legislative judgment about their importance in comparison
with related burdens on interstate commerce.” Raymond, supra at 434 U.S. at 449. Those who would
challenge such bona fide safety regulations must overcome a “strong presumption of validity.” Bibb v.
Navajo Freight Lines, Inc., 359 U.S. 520 at (1959).
But the incantation of a purpose to promote the public health or safety does not insulate a state law from
Commerce Clause attack. Regulations designed for that salutary purpose nevertheless may further the
purpose so marginally, and interfere with commerce so substantially, as to be invalid under the
Commerce Clause. In the Court’s recent unanimous decision in Raymond we declined to “accept the
State’s contention that the inquiry under the Commerce Clause is ended without a weighing of the
asserted safety purpose against the degree of interference with interstate commerce.” This “weighing” by a
court requires—and indeed the constitutionality of the state regulation depends on—“a sensitive
consideration of the weight and nature of the state regulatory concern in light of the extent of the burden

Saylor URL: http://www.saylor.org/books

Saylor.org
172

imposed on the course of interstate commerce.” Id. at 434 U.S. at 441; accord, Pike v. Bruce Church, Inc.,
397 U.S. 137 at 142 (1970); Bibb, supra, at 359 U.S. at 525-530.

III
Applying these general principles, we conclude that the Iowa truck length limitations unconstitutionally
burden interstate commerce.
In Raymond Motor Transportation, Inc. v. Rice, the Court held that a Wisconsin statute that precluded
the use of 65-foot doubles violated the Commerce Clause. This case is Raymond revisited. Here, as
in Raymond, the State failed to present any persuasive evidence that 65-foot doubles are less safe than 55foot singles. Moreover, Iowa’s law is now out of step with the laws of all other Midwestern and Western
States. Iowa thus substantially burdens the interstate flow of goods by truck. In the absence of
congressional action to set uniform standards, some burdens associated with state safety regulations must
be tolerated. But where, as here, the State’s safety interest has been found to be illusory, and its
regulations impair significantly the federal interest in efficient and safe interstate transportation, the state
law cannot be harmonized with the Commerce Clause.

A
Iowa made a more serious effort to support the safety rationale of its law than did Wisconsin in Raymond,
but its effort was no more persuasive. As noted above, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” The record supports this finding. The trial focused on a
comparison of the performance of the two kinds of trucks in various safety categories. The evidence
showed, and the District Court found, that the 65-foot double was at least the equal of the 55-foot single in
the ability to brake, turn, and maneuver. The double, because of its axle placement, produces less splash
and spray in wet weather. And, because of its articulation in the middle, the double is less susceptible to
dangerous “off-tracking,” and to wind.
None of these findings is seriously disputed by Iowa. Indeed, the State points to only three ways in which
the 55-foot single is even arguably superior: singles take less time to be passed and to clear intersections;
they may back up for longer distances; and they are somewhat less likely to jackknife.

Saylor URL: http://www.saylor.org/books

Saylor.org
173

The first two of these characteristics are of limited relevance on modern interstate highways. As the
District Court found, the negligible difference in the time required to pass, and to cross intersections, is
insignificant on 4-lane divided highways, because passing does not require crossing into oncoming traffic
lanes, Raymond, 434 U.S. at 444, and interstates have few, if any, intersections. The concern over backing
capability also is insignificant, because it seldom is necessary to back up on an interstate. In any event, no
evidence suggested any difference in backing capability between the 60-foot doubles that Iowa permits
and the 65-foot doubles that it bans. Similarly, although doubles tend to jackknife somewhat more than
singles 65-foot doubles actually are less likely to jackknife than 60-foot doubles.
Statistical studies supported the view that 65-foot doubles are at least as safe overall as 55-foot singles and
60-foot doubles. One such study, which the District Court credited, reviewed Consolidates comparative
accident experience in 1978 with its own singles and doubles. Each kind of truck was driven 56 million
miles on identical routes. The singles were involved in 100 accidents resulting in 27 injuries and one
fatality. The 65-foot doubles were involved in 106 accidents resulting in 17 injuries and one fatality. Iowa’s
expert statistician admitted that this study provided “moderately strong evidence” that singles have a
higher injury rate than doubles. Another study, prepared by the Iowa Department of Transportation at the
request of the state legislature, concluded that “[s]ixty-five foot twin trailer combinations have not been
shown by experiences in other states to be less safe than 60-foot twin trailer
combinations or conventional tractor-semitrailers.”
In sum, although Iowa introduced more evidence on the question of safety than did Wisconsin
in Raymond, the record as a whole was not more favorable to the State.

B
Consolidated, meanwhile, demonstrated that Iowa’s law substantially burdens interstate commerce.
Trucking companies that wish to continue to use 65-foot doubles must route them around Iowa or detach
the trailers of the doubles and ship them through separately. Alternatively, trucking companies must use
the smaller 55-foot singles or 65-foot doubles permitted under Iowa law. Each of these options engenders
inefficiency and added expense. The record shows that Iowa’s law added about $12.6 million each year to
the costs of trucking companies.
Consolidated alone incurred about $2 million per year in increased costs.

Saylor URL: http://www.saylor.org/books

Saylor.org
174

In addition to increasing the costs of the trucking companies (and, indirectly, of the service to
consumers), Iowa’s law may aggravate, rather than, ameliorate, the problem of highway accidents. Fiftyfive-foot singles carry less freight than 65-foot doubles. Either more small trucks must be used to carry the
same quantity of goods through Iowa or the same number of larger trucks must drive longer distances to
bypass Iowa. In either case, as the District Court noted, the restriction requires more highway miles to be
driven to transport the same quantity of goods. Other things being equal, accidents are proportional to
distance traveled. Thus, if 65-foot doubles are as safe as 55-foot singles, Iowa’s law tends to increase the
number of accidents and to shift the incidence of them from Iowa to other States.

[IV. Omitted]
V
In sum, the statutory exemptions, their history, and the arguments Iowa has advanced in support of its
law in this litigation all suggest that the deference traditionally accorded a State’s safety judgment is not
warranted. See Raymond, supra at 434 U.S. at 444-447. The controlling factors thus are the findings of
the District Court, accepted by the Court of Appeals, with respect to the relative safety of the types of
trucks at issue, and the substantiality of the burden on interstate commerce.
Because Iowa has imposed this burden without any significant countervailing safety interest, its statute
violates the Commerce Clause. The judgment of the Court of Appeals is affirmed.
It is so ordered.

CASE QUESTIONS
1.

Under the Constitution, what gives Iowa the right to make rules regarding the size or configuration of
trucks upon highways within the state?

2.

Did Iowa try to exempt trucking lines based in Iowa, or was the statutory rule nondiscriminatory as to
the origin of trucks that traveled on Iowa highways?

3.

Are there any federal size or weight standards noted in the case? Is there any kind of truck size or
weight that could be limited by Iowa law, or must Iowa simply accept federal standards or, if none,
impose no standards at all?

Saylor URL: http://www.saylor.org/books

Saylor.org
175

Hunt v. Washington Apple Advertising Commission
Hunt v. Washington Apple Advertising Commission
432 U.S. 33 (U.S. Supreme Court 1977)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
In 1973, North Carolina enacted a statute which required, inter alia, all closed containers of apples sold,
offered for sale, or shipped into the State to bear “no grade other than the applicable U.S. grade or
standard.”…Washington State is the Nation’s largest producer of apples, its crops accounting for
approximately 30% of all apples grown domestically and nearly half of all apples shipped in closed
containers in interstate commerce. [Because] of the importance of the apple industry to the State, its
legislature has undertaken to protect and enhance the reputation of Washington apples by establishing a
stringent, mandatory inspection program [that] requires all apples shipped in interstate commerce to be
tested under strict quality standards and graded accordingly. In all cases, the Washington State grades
[are] the equivalent of, or superior to, the comparable grades and standards adopted by the [U.S. Dept. of]
Agriculture (USDA).
[In] 1972, the North Carolina Board of Agriculture adopted an administrative regulation, unique in the 50
States, which in effect required all closed containers of apples shipped into or sold in the State to display
either the applicable USDA grade or a notice indicating no classification. State grades were expressly
prohibited. In addition to its obvious consequence—prohibiting the display of Washington State apple
grades on containers of apples shipped into North Carolina—the regulation presented the Washington
apple industry with a marketing problem of potentially nationwide significance. Washington apple
growers annually ship in commerce approximately 40 million closed containers of apples, nearly 500,000
of which eventually find their way into North Carolina stamped with the applicable Washington State
variety and grade. [Compliance] with North Carolina’s unique regulation would have required
Washington growers to obliterate the printed labels on containers shipped to North Carolina, thus giving
their product a damaged appearance. Alternatively, they could have changed their marketing practices to
accommodate the needs of the North Carolina market, i.e., repack apples to be shipped to North Carolina
in containers bearing only the USDA grade, and/or store the estimated portion of the harvest destined for
that market in such special containers. As a last resort, they could discontinue the use of the preprinted

Saylor URL: http://www.saylor.org/books

Saylor.org
176

containers entirely. None of these costly and less efficient options was very attractive to the industry.
Moreover, in the event a number of other States followed North Carolina’s lead, the resultant inability to
display the Washington grades could force the Washington growers to abandon the State’s expensive
inspection and grading system which their customers had come to know and rely on over the 60-odd
years of its existence.…
Unsuccessful in its attempts to secure administrative relief [with North Carolina], the Commission
instituted this action challenging the constitutionality of the statute. [The] District Court found that the
North Carolina statute, while neutral on its face, actually discriminated against Washington State growers
and dealers in favor of their local counterparts [and] concluded that this discrimination [was] not justified
by the asserted local interest—the elimination of deception and confusion from the marketplace—arguably
furthered by the [statute].
…
[North Carolina] maintains that [the] burdens on the interstate sale of Washington apples were far
outweighed by the local benefits flowing from what they contend was a valid exercise of North Carolina’s
[police powers]. Prior to the statute’s enactment,…apples from 13 different States were shipped into North
Carolina for sale. Seven of those States, including [Washington], had their own grading systems which,
while differing in their standards, used similar descriptive labels (e.g., fancy, extra fancy, etc.). This
multiplicity of inconsistent state grades [posed] dangers of deception and confusion not only in the North
Carolina market, but in the Nation as a whole. The North Carolina statute, appellants claim, was enacted
to eliminate this source of deception and confusion. [Moreover], it is contended that North Carolina
sought to accomplish this goal of uniformity in an evenhanded manner as evidenced by the fact that its
statute applies to all apples sold in closed containers in the State without regard to their point of origin.
[As] the appellants properly point out, not every exercise of state authority imposing some burden on the
free flow of commerce is invalid, [especially] when the State acts to protect its citizenry in matters
pertaining to the sale of foodstuffs. By the same token, however, a finding that state legislation furthers
matters of legitimate local concern, even in the health and consumer protection areas, does not end the
inquiry. Rather, when such state legislation comes into conflict with the Commerce Clause’s overriding
requirement of a national “common market,” we are confronted with the task of effecting an
accommodation of the competing national and local interests. We turn to that task.

Saylor URL: http://www.saylor.org/books

Saylor.org
177

As the District Court correctly found, the challenged statute has the practical effect of not only burdening
interstate sales of Washington apples, but also discriminating against them. This discrimination takes
various forms. The first, and most obvious, is the statute’s consequence of raising the costs of doing
business in the North Carolina market for Washington apple growers and dealers, while leaving those of
their North Carolina counterparts unaffected. [This] disparate effect results from the fact that North
Carolina apple producers, unlike their Washington competitors, were not forced to alter their marketing
practices in order to comply with the statute. They were still free to market their wares under the USDA
grade or none at all as they had done prior to the statute’s enactment. Obviously, the increased costs
imposed by the statute would tend to shield the local apple industry from the competition of Washington
apple growers and dealers who are already at a competitive disadvantage because of their great distance
from the North Carolina market.
Second, the statute has the effect of stripping away from the Washington apple industry the competitive
and economic advantages it has earned for itself through its expensive inspection and grading system. The
record demonstrates that the Washington apple-grading system has gained nationwide acceptance in the
apple trade. [The record] contains numerous affidavits [stating a] preference [for] apples graded under
the Washington, as opposed to the USDA, system because of the former’s greater consistency, its
emphasis on color, and its supporting mandatory inspections. Once again, the statute had no similar
impact on the North Carolina apple industry and thus operated to its benefit.
Third, by prohibiting Washington growers and dealers from marketing apples under their State’s grades,
the statute has a leveling effect which insidiously operates to the advantage of local apple producers.
[With] free market forces at work, Washington sellers would normally enjoy a distinct market advantage
vis-à-vis local producers in those categories where the Washington grade is superior. However, because of
the statute’s operation, Washington apples which would otherwise qualify for and be sold under the
superior Washington grades will now have to be marketed under their inferior USDA counterparts. Such
“downgrading” offers the North Carolina apple industry the very sort of protection against competing outof-state products that the Commerce Clause was designed to prohibit. At worst, it will have the effect of an
embargo against those Washington apples in the superior grades as Washington dealers withhold them
from the North Carolina market. At best, it will deprive Washington sellers of the market premium that
such apples would otherwise command.

Saylor URL: http://www.saylor.org/books

Saylor.org
178

Despite the statute’s facial neutrality, the Commission suggests that its discriminatory impact on
interstate commerce was not an unintended by-product, and there are some indications in the record to
that effect. The most glaring is the response of the North Carolina Agriculture Commissioner to the
Commission’s request for an exemption following the statute’s passage in which he indicated that before
he could support such an exemption, he would “want to have the sentiment from our apple
producers since they were mainly responsible for this legislation being passed.” [Moreover], we find it
somewhat suspect that North Carolina singled out only closed containers of apples, the very means by
which apples are transported in commerce, to effectuate the statute’s ostensible consumer protection
purpose when apples are not generally sold at retail in their shipping containers. However, we need not
ascribe an economic protection motive to the North Carolina Legislature to resolve this case; we conclude
that the challenged statute cannot stand insofar as it prohibits the display of Washington State grades
even if enacted for the declared purpose of protecting consumers from deception and fraud in the
marketplace.
…
Finally, we note that any potential for confusion and deception created by the Washington grades was not
of the type that led to the statute’s enactment. Since Washington grades are in all cases equal or superior
to their USDA counterparts, they could only “deceive” or “confuse” a consumer to his benefit, hardly a
harmful result.
In addition, it appears that nondiscriminatory alternatives to the outright ban of Washington State grades
are readily available. For example, North Carolina could effectuate its goal by permitting out-of-state
growers to utilize state grades only if they also marked their shipments with the applicable USDA label. In
that case, the USDA grade would serve as a benchmark against which the consumer could evaluate the
quality of the various state grades.…
[The court affirmed the lower court’s holding that the North Carolina statute was unconstitutional.]

CASE QUESTIONS
1.

Was the North Carolina law discriminatory on its face? Was it, possibly, an undue burden on interstate
commerce? Why wouldn’t it be?

Saylor URL: http://www.saylor.org/books

Saylor.org
179

2.

What evidence was there of discriminatory intent behind the North Carolina law? Did that evidence
even matter? Why or why not?

Citizens United v. Federal Election Commission
Citizens United v. Federal Election Commission
588 U.S. ____; 130 S.Ct. 876 (U.S. Supreme Court 2010)
Justice Kennedy delivered the opinion of the Court.
Federal law prohibits corporations and unions from using their general treasury funds to make
independent expenditures for speech defined as an “electioneering communication” or for speech
expressly advocating the election or defeat of a candidate. 2 U.S.C. §441b. Limits on electioneering
communications were upheld in McConnell v. Federal Election Comm’n, 540 U.S. 93, 203–209 (2003).
The holding of McConnell rested to a large extent on an earlier case; Austin v. Michigan Chamber of
Commerce, 494 U.S. 652 (1990).Austin had held that political speech may be banned based on the
speaker’s corporate identity.
In this case we are asked to reconsider Austin and, in effect, McConnell. It has been noted that
“Austin was a significant departure from ancient First Amendment principles,” Federal Election Comm’n
v. Wisconsin Right to Life, Inc., 551 U.S. 449, 490 (2007) (WRTL) (Scalia, J., concurring in part and
concurring in judgment). We agree with that conclusion and hold that stare decisis does not compel the
continued acceptance of Austin. The Government may regulate corporate political speech through
disclaimer and disclosure requirements, but it may not suppress that speech altogether. We turn to the
case now before us.

I
A
Citizens United is a nonprofit corporation. It has an annual budget of about $12 million. Most of its funds
are from donations by individuals; but, in addition, it accepts a small portion of its funds from for-profit
corporations.

Saylor URL: http://www.saylor.org/books

Saylor.org
180

In January 2008, Citizens United released a film entitled Hillary: The Movie. We refer to the film
as Hillary. It is a 90-minute documentary about then-Senator Hillary Clinton, who was a candidate in the
Democratic Party’s 2008 Presidential primary elections. Hillary mentions Senator Clinton by name and
depicts interviews with political commentators and other persons, most of them quite critical of Senator
Clinton.…
In December 2007, a cable company offered, for a payment of $1.2 million, to make Hillary available on a
video-on-demand channel called “Elections ’08.”…Citizens United was prepared to pay for the video-ondemand; and to promote the film; it produced two 10-second ads and one 30-second ad for Hillary. Each
ad includes a short (and, in our view, pejorative) statement about Senator Clinton, followed by the name
of the movie and the movie’s Website address. Citizens United desired to promote the video-on-demand
offering by running advertisements on broadcast and cable television.

B
Before the Bipartisan Campaign Reform Act of 2002 (BCRA), federal law prohibited—and still does
prohibit—corporations and unions from using general treasury funds to make direct contributions to
candidates or independent expenditures that expressly advocate the election or defeat of a candidate,
through any form of media, in connection with certain qualified federal elections.…BCRA §203 amended
§441b to prohibit any “electioneering communication” as well. An electioneering communication is
defined as “any broadcast, cable, or satellite communication” that “refers to a clearly identified candidate
for Federal office” and is made within 30 days of a primary or 60 days of a general election. §434(f)(3)(A).
The Federal Election Commission’s (FEC) regulations further define an electioneering communication as
a communication that is “publicly distributed.” 11 CFR §100.29(a)(2) (2009). “In the case of a candidate
for nomination for President…publicly distributed means” that the communication “[c]an be received by
50,000 or more persons in a State where a primary election…is being held within 30 days.” 11 CFR
§100.29(b)(3)(ii). Corporations and unions are barred from using their general treasury funds for express
advocacy or electioneering communications. They may establish, however, a “separate segregated fund”
(known as a political action committee, or PAC) for these purposes. 2 U.S.C. §441b (b)(2). The moneys
received by the segregated fund are limited to donations from stockholders and employees of the
corporation or, in the case of unions, members of the union. Ibid.

Saylor URL: http://www.saylor.org/books

Saylor.org
181

C
Citizens United wanted to make Hillary available through video-on-demand within 30 days of the 2008
primary elections. It feared, however, that both the film and the ads would be covered by §441b’s ban on
corporate-funded independent expenditures, thus subjecting the corporation to civil and criminal
penalties under §437g. In December 2007, Citizens United sought declaratory and injunctive relief against
the FEC. It argued that (1) §441b is unconstitutional as applied to Hillary; and (2) BCRA’s disclaimer and
disclosure requirements, BCRA §§201 and 311, are unconstitutional as applied to Hillary and to the three
ads for the movie.
The District Court denied Citizens United’s motion for a preliminary injunction, and then granted the
FEC’s motion for summary judgment.
…
The court held that §441b was facially constitutional under McConnell, and that §441b was constitutional
as applied to Hillary because it was “susceptible of no other interpretation than to inform the electorate
that Senator Clinton is unfit for office, that the United States would be a dangerous place in a President
Hillary Clinton world, and that viewers should vote against her.” 530 F. Supp. 2d, at 279. The court also
rejected Citizens United’s challenge to BCRA’s disclaimer and disclosure requirements. It noted that “the
Supreme Court has written approvingly of disclosure provisions triggered by political speech even though
the speech itself was constitutionally protected under the First Amendment.” Id. at 281.

II
[Omitted: the court considers whether it is possible to reject the BCRA without declaring certain
provisions unconstitutional. The court concludes it cannot find a basis to reject the BCRA that does not
involve constitutional issues.]

III
The First Amendment provides that “Congress shall make no law…abridging the freedom of speech.”
Laws enacted to control or suppress speech may operate at different points in the speech process…The law

Saylor URL: http://www.saylor.org/books

Saylor.org
182

before us is an outright ban, backed by criminal sanctions. Section 441b makes it a felony for all
corporations—including nonprofit advocacy corporations—either to expressly advocate the election or
defeat of candidates or to broadcast electioneering communications within 30 days of a primary election
and 60 days of a general election. Thus, the following acts would all be felonies under §441b: The Sierra
Club runs an ad, within the crucial phase of 60 days before the general election, that exhorts the public to
disapprove of a Congressman who favors logging in national forests; the National Rifle Association
publishes a book urging the public to vote for the challenger because the incumbent U.S. Senator supports
a handgun ban; and the American Civil Liberties Union creates a Web site telling the public to vote for a
Presidential candidate in light of that candidate’s defense of free speech. These prohibitions are classic
examples of censorship.
Section 441b is a ban on corporate speech notwithstanding the fact that a PAC created by a corporation
can still speak. PACs are burdensome alternatives; they are expensive to administer and subject to
extensive regulations. For example, every PAC must appoint a treasurer, forward donations to the
treasurer promptly, keep detailed records of the identities of the persons making donations, preserve
receipts for three years, and file an organization statement and report changes to this information within
10 days.
And that is just the beginning. PACs must file detailed monthly reports with the FEC, which are due at
different times depending on the type of election that is about to occur.…
PACs have to comply with these regulations just to speak. This might explain why fewer than 2,000 of the
millions of corporations in this country have PACs. PACs, furthermore, must exist before they can speak.
Given the onerous restrictions, a corporation may not be able to establish a PAC in time to make its views
known regarding candidates and issues in a current campaign.
Section 441b’s prohibition on corporate independent expenditures is thus a ban on speech. As a
“restriction on the amount of money a person or group can spend on political communication during a
campaign,” that statute “necessarily reduces the quantity of expression by restricting the number of issues
discussed, the depth of their exploration, and the size of the audience reached.” Buckley v. Valeo, 424 U.S.
1 at 19 (1976)…
Speech is an essential mechanism of democracy, for it is the means to hold officials accountable to the
people. See Buckley, supra, at 14–15 (“In a republic where the people are sovereign, the ability of the

Saylor URL: http://www.saylor.org/books

Saylor.org
183

citizenry to make informed choices among candidates for office is essential.”) The right of citizens to
inquire, to hear, to speak, and to use information to reach consensus is a precondition to enlightened selfgovernment and a necessary means to protect it. The First Amendment “‘has its fullest and most urgent
application’ to speech uttered during a campaign for political office.”
For these reasons, political speech must prevail against laws that would suppress it, whether by design or
inadvertence. Laws that burden political speech are “subject to strict scrutiny,” which requires the
Government to prove that the restriction “furthers a compelling interest and is narrowly tailored to
achieve that interest.”
…
The Court has recognized that First Amendment protection extends to corporations. This protection has
been extended by explicit holdings to the context of political speech. Under the rationale of these
precedents, political speech does not lose First Amendment protection “simply because its source is a
corporation.” Bellotti, supra, at 784. The Court has thus rejected the argument that political speech of
corporations or other associations should be treated differently under the First Amendment simply
because such associations are not “natural persons.”
The purpose and effect of this law is to prevent corporations, including small and nonprofit corporations,
from presenting both facts and opinions to the public. This makes Austin’s anti-distortion rationale all the
more an aberration. “[T]he First Amendment protects the right of corporations to petition legislative and
administrative bodies.” Bellotti, 435 U.S., at 792, n. 31…
Even if §441b’s expenditure ban were constitutional, wealthy corporations could still lobby elected
officials, although smaller corporations may not have the resources to do so. And wealthy individuals and
un-incorporated associations can spend unlimited amounts on independent expenditures. See,
e.g., WRTL, 551 U.S., at 503–504 (opinion of Scalia, J.) (“In the 2004 election cycle, a mere 24 individuals
contributed an astounding total of $142 million to [26 U.S.C. §527 organizations]”). Yet certain disfavored
associations of citizens—those that have taken on the corporate form—are penalized for engaging in the
same political speech.
When Government seeks to use its full power, including the criminal law, to command where a person
may get his or her information or what distrusted source he or she may not hear, it uses censorship to
control thought. This is unlawful. The First Amendment confirms the freedom to think for ourselves.

Saylor URL: http://www.saylor.org/books

Saylor.org
184

What we have said also shows the invalidity of other arguments made by the Government. For the most
part relinquishing the anti-distortion rationale, the Government falls back on the argument that corporate
political speech can be banned in order to prevent corruption or its appearance.…
When Congress finds that a problem exists, we must give that finding due deference; but Congress may
not choose an unconstitutional remedy. If elected officials succumb to improper influences from
independent expenditures; if they surrender their best judgment; and if they put expediency before
principle, then surely there is cause for concern. We must give weight to attempts by Congress to seek to
dispel either the appearance or the reality of these influences. The remedies enacted by law, however,
must comply with the First Amendment; and, it is our law and our tradition that more speech, not less, is
the governing rule. An outright ban on corporate political speech during the critical pre-election period is
not a permissible remedy. Here Congress has created categorical bans on speech that are asymmetrical to
preventing quid pro quo-corruption.
Our precedent is to be respected unless the most convincing of reasons demonstrates that adherence to it
puts us on a course that is sure error. “Beyond workability, the relevant factors in deciding whether to
adhere to the principle of stare decisis include the antiquity of the precedent, the reliance interests at
stake, and of course whether the decision was well reasoned.” [citing prior cases]
These considerations counsel in favor of rejecting Austin, which itself contravened this Court’s earlier
precedents in Buckley and Bellotti. “This Court has not hesitated to overrule decisions offensive to the
First Amendment.”WRTL, 551 U.S., at 500 (opinion of Scalia, J.). “[S]tare decisis is a principle of policy
and not a mechanical formula of adherence to the latest decision. “Helvering v. Hallock, 309 U.S. 106 at
119 (1940).
Austin is undermined by experience since its announcement. Political speech is so ingrained in our
culture that speakers find ways to circumvent campaign finance laws. See, e.g., McConnell, 540 U.S., at
176–177 (“Given BCRA’s tighter restrictions on the raising and spending of soft money, the incentives…to
exploit [26 U.S.C. §527] organizations will only increase”). Our Nation’s speech dynamic is changing, and
informative voices should not have to circumvent onerous restrictions to exercise their First Amendment
rights. Speakers have become adept at presenting citizens with sound bites, talking points, and scripted
messages that dominate the 24-hour news cycle. Corporations, like individuals, do not have monolithic

Saylor URL: http://www.saylor.org/books

Saylor.org
185

views. On certain topics corporations may possess valuable expertise, leaving them the best equipped to
point out errors or fallacies in speech of all sorts, including the speech of candidates and elected officials.
Rapid changes in technology—and the creative dynamic inherent in the concept of free expression—
counsel against upholding a law that restricts political speech in certain media or by certain speakers.
Today, 30-second television ads may be the most effective way to convey a political message. Soon,
however, it may be that Internet sources, such as blogs and social networking Web sites, will provide
citizens with significant information about political candidates and issues. Yet, §441b would seem to ban a
blog post expressly advocating the election or defeat of a candidate if that blog were created with
corporate funds. The First Amendment does not permit Congress to make these categorical distinctions
based on the corporate identity of the speaker and the content of the political speech.
Due consideration leads to this conclusion: Austin should be and now is overruled. We return to the
principle established in Buckley and Bellotti that the Government may not suppress political speech on
the basis of the speaker’s corporate identity. No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.

[IV. Omitted]
V
When word concerning the plot of the movie Mr. Smith Goes to Washington reached the circles of
Government, some officials sought, by persuasion, to discourage its distribution. See Smoodin,
“Compulsory” Viewing for Every Citizen: Mr. Smith and the Rhetoric of Reception, 35 Cinema Journal 3,
19, and n. 52 (Winter 1996) (citing Mr. Smith Riles Washington, Time, Oct. 30, 1939, p. 49); Nugent,
Capra’s Capitol Offense, N. Y. Times, Oct. 29, 1939, p. X5. Under Austin, though, officials could have done
more than discourage its distribution—they could have banned the film. After all, it, like Hillary, was
speech funded by a corporation that was critical of Members of Congress. Mr. Smith Goes to
Washington may be fiction and caricature; but fiction and caricature can be a powerful force.
Modern day movies, television comedies, or skits on YouTube.com might portray public officials or public
policies in unflattering ways. Yet if a covered transmission during the blackout period creates the
background for candidate endorsement or opposition, a felony occurs solely because a corporation, other
than an exempt media corporation, has made the “purchase, payment, distribution, loan, advance,

Saylor URL: http://www.saylor.org/books

Saylor.org
186

deposit, or gift of money or anything of value” in order to engage in political speech. 2 U.S.C.
§431(9)(A)(i). Speech would be suppressed in the realm where its necessity is most evident: in the public
dialogue preceding a real election. Governments are often hostile to speech, but under our law and our
tradition it seems stranger than fiction for our Government to make this political speech a crime. Yet this
is the statute’s purpose and design.
Some members of the public might consider Hillary to be insightful and instructive; some might find it to
be neither high art nor a fair discussion on how to set the Nation’s course; still others simply might
suspend judgment on these points but decide to think more about issues and candidates. Those choices
and assessments, however, are not for the Government to make. “The First Amendment underwrites the
freedom to experiment and to create in the realm of thought and speech. Citizens must be free to use new
forms, and new forums, for the expression of ideas. The civic discourse belongs to the people, and the
Government may not prescribe the means used to conduct it.” McConnell, supra, at 341 (opinion of
Kennedy, J.).
The judgment of the District Court is reversed with respect to the constitutionality of 2 U.S.C. §441b’s
restrictions on corporate independent expenditures. The case is remanded for further proceedings
consistent with this opinion.
It is so ordered.

CASE QUESTIONS
1.

What does the case say about disclosure? Corporations have a right of free speech under the First
Amendment and may exercise that right through unrestricted contributions of money to political
parties and candidates. Can the government condition that right by requiring that the parties and
candidates disclose to the public the amount and origin of the contribution? What would justify such a
disclosure requirement?

2.

Are a corporation’s contributions to political parties and candidates tax deductible as a business
expense? Should they be?

3.

How is the donation of money equivalent to speech? Is this a strict construction of the Constitution to
hold that it is?

Saylor URL: http://www.saylor.org/books

Saylor.org
187

4.

Based on the Court’s description of the Austin case, what purpose do you think the Austin court was
trying to achieve by limiting corporate campaign contributions? Was that purpose consistent (or
inconsistent) with anything in the Constitution, or is the Constitution essentially silent on this issue?

4.7 Summary and Exercises
Summary
The U.S. Constitution sets the framework for all other laws of the United States, at both the federal and
the state level. It creates a shared balance of power between states and the federal government
(federalism) and shared power among the branches of government (separation of powers), establishes
individual rights against governmental action (Bill of Rights), and provides for federal oversight of
matters affecting interstate commerce and commerce with foreign nations. Knowing the contours of the
US legal system is not possible without understanding the role of the US Constitution.
The Constitution is difficult to amend. Thus when the Supreme Court uses its power of judicial review to
determine that a law is unconstitutional, it actually shapes what the Constitution means. New meanings
that emerge must do so by the process of amendment or by the passage of time and new appointments to
the court. Because justices serve for life, the court changes its philosophical outlook slowly.
The Bill of Rights is an especially important piece of the Constitutional framework. It provides legal
causes of action for infringements of individual rights by government, state or federal. Through the due

Saylor URL: http://www.saylor.org/books

Saylor.org
188

process clause of the Fifth Amendment and the Fourteenth Amendment, both procedural and (to some
extent) substantive due process rights are given to individuals.

EXERCISES
1.

For many years, the Supreme Court believed that “commercial speech” was entitled to less
protection than other forms of speech. One defining element of commercial speech is that its
dominant theme is to propose a commercial transaction. This kind of speech is protected by
the First Amendment, but the government is permitted to regulate it more closely than other
forms of speech. However, the government must make reasonable distinctions, must narrowly
tailor the rules restricting commercial speech, and must show that government has a
legitimate goal that the law furthers.
Edward Salib owned a Winchell’s Donut House in Mesa, Arizona. To attract customers, he
displayed large signs in store windows. The city ordered him to remove the signs because they
violated the city’s sign code, which prohibited covering more than 30 percent of a store’s
windows with signs. Salib sued, claiming that the sign code violated his First Amendment
rights. What was the result, and why?

2.

Jennifer is a freshman at her local public high school. Her sister, Jackie, attends a nearby private high
school. Neither school allows them to join its respective wrestling team; only boys can wrestle at
either school. Does either of them have a winning case based on the equal protection clause of the
Fourteenth Amendment?

3.

The employees of the US Treasury Department that work the border crossing between the United
States and Mexico learned that they will be subject to routine drug testing. The customs bureau,
which is a division of the treasury department, announces this policy along with its reasoning: since
customs agents must routinely search for drugs coming into the United States, it makes sense that
border guards must themselves be completely drug-free. Many border guards do not use drugs, have
no intention of using drugs, and object to the invasion of their privacy. What is the constitutional basis
for their objection?

Saylor URL: http://www.saylor.org/books

Saylor.org
189

4.

Happy Time Chevrolet employs Jim Bydalek as a salesman. Bydalek takes part in a Gay Pride March in
Los Angeles, is interviewed by a local news camera crew, and reports that he is gay and proud of it. His
employer is not, and he is fired. Does he have any constitutional causes of action against his
employer?

5.

You begin work at the Happy-Go-Lucky Corporation on Halloween. On your second day at work, you
wear a political button on your coat, supporting your choice for US senator in the upcoming election.
Your boss, who is of a different political persuasion, looks at the button and says, “Take that stupid
button off or you’re fired.” Has your boss violated your constitutional rights?

6.

David Lucas paid $975,000 for two residential parcels on the Isle of Palms near Charleston, South
Carolina. His intention was to build houses on them. Two years later, the South Carolina legislature
passed a statute that prohibited building beachfront properties. The purpose was to leave the dunes
system in place to mitigate the effects of hurricanes and strong storms. The South Carolina Coastal
Commission created the rules and regulations with substantial input from the community and from
experts and with protection of the dune system primarily in mind. People had been building on the
shoreline for years, with harmful results to localities and the state treasury. When Lucas applied for
permits to build two houses near the shoreline, his permits were rejected. He sued, arguing that the
South Carolina legislation had effectively “taken” his property. At trial, South Carolina conceded that
because of the legislation, Lucas’s property was effectively worth zero. Has there been a taking under
the Fifth Amendment (as incorporated through the Fourteenth Amendment), and if so, what should
the state owe to Lucas? Suppose that Lucas could have made an additional $1 million by building a
house on each of his parcels. Is he entitled to recover his original purchase price or his potential
profits?

SELF-TEST QUESTIONS
1.

Harvey filed a suit against the state of Colorado, claiming that a Colorado state law violates the
commerce clause. The court will agree if the statute

a.

places an undue burden on interstate commerce

b.

promotes the public health, safety, morals, or general welfare of Colorado

Saylor URL: http://www.saylor.org/books

Saylor.org
190

c.

regulates economic activities within the state’s borders

d.

a and b

e.

b and c
The state legislature in Maine enacts a law that directly conflicts with a federal law. Mapco
Industries, located in Portland, Maine, cannot comply with both the state and the federal law.

a.

Because of federalism, the state law will have priority, as long as Maine is using its police

powers.
b.

Because there’s a conflict, both laws are invalid; the state and the federal government will
have to work out a compromise of some sort.

c.

The federal law preempts the state law.

d.

Both laws govern concurrently.
Hannah, who lives in Ada, is the owner of Superior Enterprises, Inc. She believes that certain
actions in the state of Ohio infringe on her federal constitutional rights, especially those found
in the Bill of Rights. Most of these rights apply to the states under

a.

the supremacy clause
b.

the protection clause

c.

the due process clause of the Fourteenth Amendment

d.

the Tenth Amendment
Minnesota enacts a statute that bans all advertising that is in “bad taste,” “vulgar,” or
“indecent.” In Michigan, Aaron Calloway and his brother, Clarence “Cab” Calloway, create
unique beer that they decide to call Old Fart Ale. In their marketing, the brothers have a label
in which an older man in a dirty T-shirt is sitting in easy chair, looking disheveled and having a
three-day growth of stubble on his chin. It appears that the man is in the process of belching.
He is also holding a can of Old Fart Ale. The Minnesota liquor commission orders all Minnesota
restaurants, bars, and grocery stores to remove Old Fart Ale from their shelves. The state
statute and the commission’s order are likely to be held by a court to be

a.

a violation of the Tenth Amendment
b.

a violation of the First Amendment

Saylor URL: http://www.saylor.org/books

Saylor.org
191

c.

a violation of the Calloways’ right to equal protection of the laws

d.

a violation of the commerce clause, since only the federal laws can prevent an article of
commerce from entering into Minnesota’s market
Raunch Unlimited, a Virginia partnership, sells smut whenever and wherever it can. Some of
its material is “obscene” (meeting the Supreme Court’s definition under Miller v. California)
and includes child pornography. North Carolina has a statute that criminalizes obscenity. What
are possible results if a store in Raleigh, North Carolina, carries Raunch merchandise?

a.

The partners could be arrested in North Carolina and may well be convicted.
b.

The materials in Raleigh may be the basis for a criminal conviction.

c.

The materials are protected under the First Amendment’s right of free speech.

d.

The materials are protected under state law.

e.

a and b

SELF-TEST ANSWERS
1.

a

2.

c

3.

c

4.

b

5.

e

Saylor URL: http://www.saylor.org/books

Saylor.org
192

Saylor URL: http://www.saylor.org/books

Saylor.org
193

Chapter 5
Administrative Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Understand the purpose served by federal administrative agencies.

2.

Know the difference between executive branch agencies and independent agencies.

3.

Understand the political control of agencies by the president and Congress.

4.

Describe how agencies make rules and conduct hearings.

5.

Describe how courts can be used to challenge administrative rulings.

From the 1930s on, administrative agencies, law, and procedures have virtually remade our government
and much of private life. Every day, business must deal with rules and decisions of state and federal
administrative agencies. Informally, such rules are often called regulations, and they differ (only in their
source) from laws passed by Congress and signed into law by the president. The rules created by agencies
are voluminous: thousands of new regulations pour forth each year. The overarching question of whether
there is too much regulation—or the wrong kind of regulation—of our economic activities is an important
one but well beyond the scope of this chapter, in which we offer an overview of the purpose of
administrative agencies, their structure, and their impact on business.

Saylor URL: http://www.saylor.org/books

Saylor.org
194

5.1 Administrative Agencies: Their Structure and Powers
LEARNING OBJECTIVES
1.

Explain the reasons why we have federal administrative agencies.

2.

Explain the difference between executive branch agencies and independent agencies.

3.

Describe the constitutional issue that questions whether administrative agencies could have authority
to make enforceable rules that affect business.

Why Have Administrative Agencies?
The US Constitution mentions only three branches of government: legislative, executive, and judicial
(Articles I, II, and III). There is no mention of agencies in the Constitution, even though federal agencies
are sometimes referred to as “the fourth branch of government.” The Supreme Court has recognized the
legitimacy of federal administrative agencies to make rules that have the same binding effect as statutes
by Congress.
Most commentators note that having agencies with rule-making power is a practical necessity: (1)
Congress does not have the expertise or continuity to develop specialized knowledge in various areas (e.g.,
communications, the environment, aviation). (2) Because of this, it makes sense for Congress to set forth
broad statutory guidance to an agency and delegate authority to the agency to propose rules that further
the statutory purposes. (3) As long as Congress makes this delegating guidance sufficiently clear, it is not
delegating improperly. If Congress’s guidelines are too vague or undefined, it is (in essence) giving away
its constitutional power to some other group, and this it cannot do.

Why Regulate the Economy at All?
The market often does not work properly, as economists often note. Monopolies, for example, happen in
the natural course of human events but are not always desirable. To fix this, well-conceived and
objectively enforced competition law (what is called antitrust law in the United States) is needed.
Negative externalities must be “fixed,” as well. For example, as we see in tort law (Chapter 7 "Introduction
to Tort Law"), people and business organizations often do things that impose costs (damages) on others,

Saylor URL: http://www.saylor.org/books

Saylor.org
195

and the legal system will try—through the award of compensatory damages—to make fair adjustments. In
terms of the ideal conditions for a free market, think of tort law as the legal system’s attempt to
compensate for negative externalities: those costs imposed on people who have not voluntarily consented
to bear those costs.
In terms of freedoms to enter or leave the market, the US constitutional guarantees of equal protection
can prevent local, state, and federal governments from imposing discriminatory rules for commerce that
would keep minorities, women, and gay people from full participation in business. For example, if the
small town of Xenophobia, Colorado, passed a law that required all business owners and their employees
to be Christian, heterosexual, and married, the equal protection clause (as well as numerous state and
federal equal opportunity employment laws) would empower plaintiffs to go to court and have the law
struck down as unconstitutional.
Knowing that information is power, we will see many laws administered by regulatory agencies that seek
to level the playing field of economic competition by requiring disclosure of the most pertinent
information for consumers (consumer protection laws), investors (securities laws), and citizens (e.g., the
toxics release inventory laws in environmental law).

Ideal Conditions for a Free Market
1.

There are many buyers and many sellers, and none of them has a substantial share of the market.

2. All buyers and sellers in the market are free to enter the market or leave it.
3. All buyers and all sellers have full and perfect knowledge of what other buyers and sellers are up to,
including knowledge of prices, quantity, and quality of all goods being bought or sold.
4. The goods being sold in the market are similar enough to each other that participants do not have
strong preferences as to which seller or buyer they deal with.
5.

The costs and benefits of making or using the goods that are exchanged in the market are borne only
by those who buy or sell those goods and not by third parties or people “external” to the market
transaction. (That is, there are no “externalities.”)

6. All buyers and sellers are utility maximizes; each participant in the market tries to get as much as
possible for as little as possible.

Saylor URL: http://www.saylor.org/books

Saylor.org
196

7.

There are no parties, institutions, or governmental units regulating the price, quantity, or quality of
any of the goods being bought and sold in the market.

In short, some forms of legislation and regulation are needed to counter a tendency toward consolidation
of economic power and discriminatory attitudes toward certain individuals and groups and to insist that
people and companies clean up their own messes and not hide information that would empower voluntary
choices in the free market.
But there are additional reasons to regulate. For example, in economic systems, it is likely for natural
monopolies to occur. These are where one firm can most efficiently supply all of the good or service.
Having duplicate (or triplicate) systems for supplying electricity, for example, would be inefficient, so
most states have a public utilities commission to determine both price and quality of service. This is direct
regulation.
Sometimes destructive competition can result if there is no regulation. Banking and insurance are good
examples of this. Without government regulation of banks (setting standards and methods), open and
fierce competition would result in widespread bank failures. That would erode public confidence in banks
and business generally. The current situation (circa 2011) of six major banks that are “too big to fail” is,
however, an example of destructive noncompetition.
Other market imperfections can yield a demand for regulation. For example, there is a need to regulate
frequencies for public broadcast on radio, television, and other wireless transmissions (for police, fire,
national defense, etc.). Many economists would also list an adequate supply of public goods as something
that must be created by government. On its own, for example, the market would not provide public goods
such as education, a highway system, lighthouses, a military for defense.
True laissez-faire capitalism—a market free from any regulation—would not try to deal with market
imperfections and would also allow people to freely choose products, services, and other arrangements
that historically have been deemed socially unacceptable. These would include making enforceable
contracts for the sale and purchase of persons (slavery), sexual services, “street drugs” such as heroin or
crack cocaine, votes for public office, and grades for this course in business law, and even marriage
partnership.
Thus the free market in actual terms—and not in theory—consists of commerce legally constrained by
what is economically desirable and by what is socially desirable as well. Public policy objectives in the

Saylor URL: http://www.saylor.org/books

Saylor.org
197

social arena include ensuring equal opportunity in employment, protecting employees from unhealthy or
unsafe work environments, preserving environmental quality and resources, and protecting consumers
from unsafe products. Sometimes these objectives are met by giving individuals statutory rights that can
be used in bringing a complaint (e.g., Title VII of the Civil Rights Act of 1964, for employment
discrimination), and sometimes they are met by creating agencies with the right to investigate and
monitor and enforce statutory law and regulations created to enforce such law (e.g., the Environmental
Protection Agency, for bringing a lawsuit against a polluting company).

History of Federal Agencies
Through the commerce clause in the US Constitution, Congress has the power to regulate trade between
the states and with foreign nations. The earliest federal agency therefore dealt with trucking and railroads,
to literally set the rules of the road for interstate commerce. The first federal agency, the Interstate
Commerce Commission (ICC), was created in 1887. Congress delegated to the ICC the power to enforce
federal laws against railroad rate discrimination and other unfair pricing practices. By the early part of
this century, the ICC gained the power to fix rates. From the 1970s through 1995, however, Congress
passed deregulatory measures, and the ICC was formally abolished in 1995, with its powers transferred to
the Surface Transportation Board.
Beginning with the Federal Trade Commission (FTC) in 1914, Congress has created numerous other
agencies, many of them familiar actors in American government. Today more than eighty-five federal
agencies have jurisdiction to regulate some form of private activity. Most were created since 1930, and
more than a third since 1960. A similar growth has occurred at the state level. Most states now have
dozens of regulatory agencies, many of them overlapping in function with the federal bodies.

Classification of Agencies
Independent agencies are different from federal executive departments and other executive agencies by
their structural and functional characteristics. Most executive departments have a single director,
administrator, or secretary appointed by the president of the United States. Independent agencies almost
always have a commission or board consisting of five to seven members who share power over the agency.
The president appoints the commissioners or board subject to Senate confirmation, but they often serve

Saylor URL: http://www.saylor.org/books

Saylor.org
198

with staggered terms and often for longer terms than a usual four-year presidential term. They cannot be
removed except for “good cause.” This means that most presidents will not get to appoint all the
commissioners of a given independent agency. Most independent agencies have a statutory requirement
of bipartisan membership on the commission, so the president cannot simply fill vacancies with members
of his own political party.
In addition to the ICC and the FTC, the major independent agencies are the Federal Communications
Commission (1934), Securities and Exchange Commission (1934), National Labor Relations Board (1935),
and Environmental Protection Agency (1970). See Note 5.4 "Ideal Conditions for a Free Market" in the
sidebar.
By contrast, members of executive branch agencies serve at the pleasure of the president and are therefore
far more amenable to political control. One consequence of this distinction is that the rules that
independent agencies promulgate may not be reviewed by the president or his staff—only Congress may
directly overrule them—whereas the White House or officials in the various cabinet departments may
oversee the work of the agencies contained within them (unless specifically denied the power by
Congress).

Powers of Agencies
Agencies have a variety of powers. Many of the original statutes that created them, like the Federal
Communications Act, gave them licensing power. No party can enter into the productive activity covered
by the act without prior license from the agency—for example; no utility can start up a nuclear power
plant unless first approved by the Nuclear Regulatory Commission. In recent years, the move toward
deregulation of the economy has led to diminution of some licensing power. Many agencies also have the
authority to set the rates charged by companies subject to the agency’s jurisdiction. Finally, the agencies
can regulate business practices. The FTC has general jurisdiction over all business in interstate commerce
to monitor and root out “unfair acts” and “deceptive practices.” The Securities and Exchange Commission
(SEC) oversees the issuance of corporate securities and other investments and monitors the practices of
the stock exchanges.
Unlike courts, administrative agencies are charged with the responsibility of carrying out a specific
assignment or reaching a goal or set of goals. They are not to remain neutral on the various issues of the

Saylor URL: http://www.saylor.org/books

Saylor.org
199

day; they must act. They have been given legislative powers because in a society growing ever more
complex, Congress does not know how to legislate with the kind of detail that is necessary, nor would it
have the time to approach all the sectors of society even if it tried. Precisely because they are to do what
general legislative bodies cannot do, agencies are specialized bodies. Through years of experience in
dealing with similar problems they accumulate a body of knowledge that they can apply to accomplish
their statutory duties.
All administrative agencies have two different sorts of personnel. The heads, whether a single
administrator or a collegial body of commissioners, are political appointees and serve for relatively
limited terms. Below them is a more or less permanent staff—the bureaucracy. Much policy making
occurs at the staff level, because these employees are in essential control of gathering facts and presenting
data and argument to the commissioners, who wield the ultimate power of the agencies.

The Constitution and Agencies
Congress can establish an agency through legislation. When Congress gives powers to an agency, the
legislation is known as an enabling act. The concept that Congress can delegate power to an agency is
known as the delegation doctrine. Usually, the agency will have all three kinds of power: executive,
legislative, and judicial. (That is, the agency can set the rules that business must comply with, can
investigate and prosecute those businesses, and can hold administrative hearings for violations of those
rules. They are, in effect, rule maker, prosecutor, and judge.) Because agencies have all three types of
governmental powers, important constitutional questions were asked when Congress first created them.
The most important question was whether Congress was giving away its legislative power. Was the
separation of powers violated if agencies had power to make rules that were equivalent to legislative
statutes?
In 1935, in Schechter Poultry Corp. v. United States, the Supreme Court overturned the National
Industrial Recovery Act on the ground that the congressional delegation of power was too broad.

[1]

Under

the law, industry trade groups were granted the authority to devise a code of fair competition for the
entire industry, and these codes became law if approved by the president. No administrative body was
created to scrutinize the arguments for a particular code, to develop evidence, or to test one version of a
code against another. Thus it was unconstitutional for the Congress to transfer all of its legislative powers

Saylor URL: http://www.saylor.org/books

Saylor.org
200

to an agency. In later decisions, it was made clear that Congress could delegate some of its legislative
powers, but only if the delegation of authority was not overly broad.
Still, some congressional enabling acts are very broad, such as the enabling legislation for the
Occupational Safety and Health Administration (OSHA), which is given the authority to make rules to
provide for safe and healthful working conditions in US workplaces. Such a broad initiative power gives
OSHA considerable discretion. But, as noted in Section 5.2 "Controlling Administrative Agencies", there
are both executive and judicial controls over administrative agency activities, as well as ongoing control by
Congress through funding and the continuing oversight of agencies, both in hearings and through
subsequent statutory amendments.

KEY TAKEAWAY
Congress creates administrative agencies through enabling acts. In these acts, Congress must delegate
authority by giving the agency some direction as to what it wants the agency to do. Agencies are
usually given broad powers to investigate, set standards (promulgating regulations), and enforce those
standards. Most agencies are executive branch agencies, but some are independent.

EXERCISES
1.

Explain why Congress needs to delegate rule-making authority to a specialized agency.

2.

Explain why there is any need for interference in the market by means of laws or regulations.

[1] Schechter Poultry Corp. v. United States, 295 US 495 (1935).

Saylor URL: http://www.saylor.org/books

Saylor.org
201

5.2 Controlling Administrative Agencies
LEARNING OBJECTIVES
1.

Understand how the president controls administrative agencies.

2.

Understand how Congress controls administrative agencies.

3.

Understand how the courts can control administrative agencies.

During the course of the past seventy years, a substantial debate has been conducted, often in shrill terms,
about the legitimacy of administrative lawmaking. One criticism is that agencies are “captured” by the
industry they are directed to regulate. Another is that they overregulate, stifling individual initiative and
the ability to compete. During the 1960s and 1970s, a massive outpouring of federal law created many new
agencies and greatly strengthened the hands of existing ones. In the late 1970s during the Carter
administration, Congress began to deregulate American society, and deregulation increased under the
Reagan administration. But the accounting frauds of WorldCom, Enron, and others led to the SarbanesOxley Act of 2002, and the financial meltdown of 2008 has led to reregulation of the financial sector. It
remains to be seen whether the Deep water Horizon oil blowout of 2010 will lead to more environmental
regulations or a rethinking on how to make agencies more effective regulators.
Administrative agencies are the focal point of controversy because they are policy-making bodies;
incorporating facets of legislative, executive, and judicial power in a hybrid form that fits uneasily at best
in the framework of American government (see Figure 5.1 "Major Administrative Agencies of the United
States"). They are necessarily at the center of tugging and hauling by the legislature, the executive branch,
and the judiciary, each of which has different means of exercising political control over them. In early
1990, for example, the Bush administration approved a Food and Drug Administration regulation that
limited disease-prevention claims by food packagers, reversing a position by the Reagan administration in
1987 permitting such claims.

Saylor URL: http://www.saylor.org/books

Saylor.org
202

Figure 5.1 Major Administrative Agencies of the United States

Legislative Control
Congress can always pass a law repealing a regulation that an agency promulgates. Because this is a timeconsuming process that runs counter to the reason for creating administrative bodies, it happens rarely.
Another approach to controlling agencies is to reduce or threaten to reduce their appropriations. By
retaining ultimate control of the purse strings, Congress can exercise considerable informal control over
regulatory policy.

Executive Control
The president (or a governor, for state agencies) can exercise considerable control over agencies that are
part of his cabinet departments and that are not statutorily defined as independent. Federal agencies,
moreover, are subject to the fiscal scrutiny of the Office of Management and Budget (OMB), subject to the
direct control of the president. Agencies are not permitted to go directly to Congress for increases in
budget; these requests must be submitted through the OMB, giving the president indirect leverage over
the continuation of administrators’ programs and policies.

Saylor URL: http://www.saylor.org/books

Saylor.org
203

Judicial Review of Agency Actions
Administrative agencies are creatures of law and like everyone else must obey the law. The courts have
jurisdiction to hear claims that the agencies have overstepped their legal authority or have acted in some
unlawful manner.
Courts are unlikely to overturn administrative actions, believing in general that the agencies are better
situated to judge their own jurisdiction and are experts in rulemaking for those matters delegated to them
by Congress. Some agency activities are not reviewable, for a number of reasons. However, after a
business (or some other interested party) has exhausted all administrative remedies, it may seek judicial
review of a final agency decision. The reviewing court is often asked to strike down or modify agency
actions on several possible bases (see Section 5.5.2 "Strategies for Obtaining Judicial Review" on
“Strategies for Obtaining Judicial Review”).

KEY TAKEAWAY
Administrative agencies are given unusual powers: to legislate, investigate, and adjudicate. But these
powers are limited by executive and legislative controls and by judicial review.

EXERCISES
1.

Find the website of the Consumer Product Safety Commission (CPSC). Identify from that site a product
that has been banned by the CPSC for sale in the United States. What reasons were given for its
exclusion from the US market?

2.

What has Congress told the CPSC to do in its enabling act? Is this a clear enough mandate to guide the
agency? What could Congress do if the CPSC does something that may be outside of the scope of its
powers? What can an affected business do?

Saylor URL: http://www.saylor.org/books

Saylor.org
204

5.3 The Administrative Procedure Act
LEARNING OBJECTIVES
1.

Understand why the Administrative Procedure Act was needed.

2.

Understand how hearings are conducted under the act.

3.

Understand how the act affects rulemaking by agencies.

In 1946, Congress enacted the Administrative Procedure Act (APA). This fundamental statute detailed for
all federal administrative agencies how they must function when they are deciding cases or issuing
regulations, the two basic tasks of administration. At the state level, the Model State Administrative
Procedure Act, issued in 1946 and revised in 1961, has been adopted in twenty-eight states and the District
of Columbia; three states have adopted the 1981 revision. The other states have statutes that resemble the
model state act to some degree.

Trial-Type Hearings
Deciding cases is a major task of many agencies. For example, the Federal Trade Commission (FTC) is
empowered to charge a company with having violated the Federal Trade Commission Act. Perhaps a seller
is accused of making deceptive claims in its advertising. Proceeding in a manner similar to a court, staff
counsel will prepare a case against the company, which can defend itself through its lawyers. The case is
tried before an administrative law judge (ALJ), formerly known as an administrative hearing examiner.
The change in nomenclature was made in 1972 to enhance the prestige of ALJs and more accurately
reflect their duties. Although not appointed for life as federal judges are, the ALJ must be free of
assignments inconsistent with the judicial function and is not subject to supervision by anyone in the
agency who carries on an investigative or prosecutorial function.
The accused parties are entitled to receive notice of the issues to be raised, to present evidence, to argue,
to cross-examine, and to appear with their lawyers. Ex parte (eks PAR-tay) communications—contacts
between the ALJ and outsiders or one party when both parties are not present—are prohibited. However,
the usual burden-of-proof standard followed in a civil proceeding in court does not apply: the ALJ is not

Saylor URL: http://www.saylor.org/books

Saylor.org
205

bound to decide in favor of that party producing the more persuasive evidence. The rule in most
administrative proceedings is “substantial evidence,” evidence that is not flimsy or weak, but is not
necessarily overwhelming evidence, either. The ALJ in most cases will write an opinion. That opinion is
not the decision of the agency, which can be made only by the commissioners or agency head. In effect,
the ALJ’s opinion is appealed to the commission itself.
Certain types of agency actions that have a direct impact on individuals need not be filtered through a fullscale hearing. Safety and quality inspections (grading of food, inspection of airplanes) can be made on the
spot by skilled inspectors. Certain licenses can be administered through tests without a hearing (a test for
a driver’s license), and some decisions can be made by election of those affected (labor union elections).

Rulemaking
Trial-type hearings generally impose on particular parties liabilities based on past or present facts.
Because these cases will serve as precedents, they are a partial guide to future conduct by others. But they
do not directly apply to nonparties, who may argue in a subsequent case that their conduct does not fit
within the holding announced in the case. Agencies can affect future conduct far more directly by
announcing rules that apply to all who come within the agency’s jurisdiction.
The acts creating most of the major federal agencies expressly grant them authority to engage in
rulemaking. This means, in essence, authority to legislate. The outpouring of federal regulations has been
immense. The APA directs agencies about to engage in rulemaking to give notice in
the <em class="emphasis">Federal Register</em class="emphasis">of their intent to do so. The Federal
Register is published daily, Monday through Friday, in Washington, DC, and contains notice of various
actions, including announcements of proposed rulemaking and regulations as adopted. The notice must
specify the time, place, and nature of the rulemaking and offer a description of the proposed rule or the
issues involved. Any interested person or organization is entitled to participate by submitting written
“data, views or arguments.” Agencies are not legally required to air debate over proposed rules, though
they often do so.
The procedure just described is known as “informal” rulemaking. A different procedure is required for
“formal” rulemaking, defined as those instances in which the enabling legislation directs an agency to

Saylor URL: http://www.saylor.org/books

Saylor.org
206

make rules “on the record after opportunity for an agency hearing.” When engaging in formal rulemaking,
agencies must hold an adversary hearing.
Administrative regulations are not legally binding unless they are published. Agencies must publish in
the Federal Register the text of final regulations, which ordinarily do not become effective until thirty
days later. Every year the annual output of regulations is collected and reprinted in
the<em class="emphasis">Code of Federal Regulations (CFR)</em class="emphasis">, a multivolume
paperback series containing all federal rules and regulations keyed to the fifty titles of the US Code (the
compilation of all federal statutes enacted by Congress and grouped according to subject).

KEY TAKEAWAY
Agencies make rules that have the same effect as laws passed by Congress and the president. But such
rules (regulations) must allow for full participation by interested parties. The Administrative Procedure
Act (APA) governs both rulemaking and the agency enforcement of regulations, and it provides a
process for fair hearings.

EXERCISES
1.

Go to http://www.regulations.gov/search/Regs/home.html#home. Browse the site. Find a topic that
interests you, and then find a proposed regulation. Notice how comments on the proposed rule are
invited.

2.

Why would there be a trial by an administrative agency? Describe the process.

Saylor URL: http://www.saylor.org/books

Saylor.org
207

5.4 Administrative Burdens on Business Operations
LEARNING OBJECTIVES
1.

Describe the paperwork burden imposed by administrative agencies.

2.

Explain why agencies have the power of investigation, and what limits there are to that power.

3.

Explain the need for the Freedom of Information Act and how it works in the US legal system.

The Paperwork Burden
The administrative process is not frictionless. The interplay between government agency and private
enterprise can burden business operations in a number of ways. Several of these are noted in this section.
Deciding whether and how to act are not decisions that government agencies reach out of the blue. They
rely heavily on information garnered from business itself. Dozens of federal agencies require corporations
to keep hundreds of types of records and to file numerous periodic reports. The Commission on Federal
Paperwork, established during the Ford administration to consider ways of reducing the paperwork
burden, estimated in its final report in 1977 that the total annual cost of federal paperwork amounted to
$50 billion and that the 10,000 largest business enterprises spent $10 billion annually on paperwork
alone. The paperwork involved in licensing a single nuclear power plant, the commission said, costs
upward of $15 million.
Not surprisingly, therefore, businesses have sought ways of avoiding requests for data. Since the 1940s,
the Federal Trade Commission (FTC) has collected economic data on corporate performance from
individual companies for statistical purposes. As long as each company engages in a single line of
business, data are comparable. When the era of conglomerates began in the 1970s, with widely divergent
types of businesses brought together under the roof of a single corporate parent, the data became useless
for purposes of examining the competitive behavior of different industries. So the FTC ordered dozens of
large companies to break out their economic information according to each line of business that they
carried on. The companies resisted, but the US Court of Appeals for the District of Columbia Circuit,

Saylor URL: http://www.saylor.org/books

Saylor.org
208

where much of the litigation over federal administrative action is decided, directed the companies to
comply with the commission’s order, holding that the Federal Trade Commission Act clearly permits the
agency to collect information for investigatory purposes.

[1]

In 1980, responding to cries that businesses, individuals, and state and local governments were being
swamped by federal demands for paperwork, Congress enacted the Paperwork Reduction Act. It gives
power to the federal Office of Management and Budget (OMB) to develop uniform policies for
coordinating the gathering, storage, and transmission of all the millions of reports flowing in each year to
the scores of federal departments and agencies requesting information. These reports include tax and
Medicare forms, financial loan and job applications, questionnaires of all sorts, compliance reports, and
tax and business records. The OMB was given the power also to determine whether new kinds of
information are needed. In effect, any agency that wants to collect new information from outside must
obtain the OMB’s approval.

Inspections
No one likes surprise inspections. A section of the Occupational Safety and Health Act of 1970 empowers
agents of the Occupational Safety and Health Administration (OSHA) to search work areas for safety
hazards and for violations of OSHA regulations. The act does not specify whether inspectors are required
to obtain search warrants, required under the Fourth Amendment in criminal cases. For many years, the
government insisted that surprise inspections are not unreasonable and that the time required to obtain a
warrant would defeat the surprise element. The Supreme Court finally ruled squarely on the issue in 1978.
In Marshall v. Barlow’s, Inc., the court held that no less than private individuals, businesses are entitled
to refuse police demands to search the premises unless a court has issued a search warrant.

[2]

But where a certain type of business is closely regulated, surprise inspections are the norm, and no
warrant is required. For example, businesses with liquor licenses that might sell to minors are subject to
both overt and covert inspections (e.g., an undercover officer may “search” a liquor store by sending an
underage patron to the store). Or a junkyard that specializes in automobiles and automobile parts may
also be subject to surprise inspections, on the rationale that junkyards are highly likely to be active in the
resale of stolen autos or stolen auto parts.

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
209

It is also possible for inspections to take place without a search warrant and without the permission of the
business. For example, the Environmental Protection Agency (EPA) wished to inspect parts of the Dow
Chemical facility in Midland, Michigan, without the benefit of warrant. When they were refused, agents of
the EPA obtained a fairly advanced aerial mapping camera and rented an airplane to fly over the Dow
facility. Dow went to court for a restraining order against the EPA and a request to have the EPA turn over
all photographs taken. But the Supreme Court ruled that the areas photographed were “open fields” and
not subject to the protections of the Fourth Amendment.

[4]

Access to Business Information in Government Files
In 1966, Congress enacted the Freedom of Information Act (FOIA), opening up to the citizenry many of
the files of the government. (The act was amended in 1974 and again in 1976 to overcome a tendency of
many agencies to stall or refuse access to their files.) Under the FOIA, any person has a legally enforceable
right of access to all government documents, with nine specific exceptions, such as classified military
intelligence, medical files, and trade secrets and commercial or financial information if “obtained from a
person and privileged or confidential.” Without the trade-secret and financial-information exemptions,
business competitors could, merely by requesting it, obtain highly sensitive competitive information
sitting in government files.
A federal agency is required under the FOIA to respond to a document request within ten days. But in
practice, months or even years may pass before the government actually responds to an FOIA request.
Requesters must also pay the cost of locating and copying the records. Moreover, not all documents are
available for public inspection. Along with the trade-secret and financial-information exemptions, the
FOIA specifically exempts the following:
•

records required by executive order of the president to be kept secret in the interest of national
defense or public policy

•

records related solely to the internal personnel rules and practice of an agency

•

records exempted from disclosure by another statute

•

interagency memos or decisions reflecting the deliberative process

•

personnel files and other files that if disclosed, would constitute an unwarranted invasion of personal
privacy

Saylor URL: http://www.saylor.org/books

Saylor.org
210

•

information compiled for law enforcement purposes

•

geological information concerning wells

Note that the government may provide such information but is not required to provide such information;
it retains discretion to provide information or not.
Regulated companies are often required to submit confidential information to the government. For these
companies, submitting such information presents a danger under the FOIA of disclosure to competitors.
To protect information from disclosure, the company is well advised to mark each document as privileged
and confidential so that government officials reviewing it for a FOIA request will not automatically
disclose it. Most agencies notify a company whose data they are about to disclose. But these practices are
not legally required under the FOIA.

KEY TAKEAWAY
Government agencies, in order to do their jobs, collect a great deal of information from businesses.
This can range from routine paperwork (often burdensome) to inspections, those with warrants and
those without. Surprise inspections are allowed for closely regulated industries but are subject to
Fourth Amendment requirements in general. Some information collected by agencies can be accessed
using the Freedom of Information Act.

EXERCISES
1.

Give two examples of a closely regulated industry. Explain why some warrantless searches would be
allowed.

2.

Find out why FOIA requests often take months or years to accomplish.

[1] In re FTC Line of Business Report Litigation, 595 F.2d 685 (D.C. Cir. 1978).
[2] Marshall v. Barlow’s, Inc., 436 US 307 (1978).
[3] New York v. Burger, 482 US 691 (1987).
[4] Dow Chemical Co. v. United States Environmental Protection Agency, 476 US 227 (1986).

Saylor URL: http://www.saylor.org/books

Saylor.org
211

5.5 The Scope of Judicial Review
LEARNING OBJECTIVES
1.

Describe the “exhaustion of remedies” requirement.

2.

Detail various strategies for obtaining judicial review of agency rules.

3.

Explain under what circumstances it is possible to sue the government.

Neither an administrative agency’s adjudication nor its issuance of a regulation is necessarily final. Most
federal agency decisions are appealable to the federal circuit courts. To get to court, the appellant must
overcome numerous complex hurdles. He or she must have standing—that is, be in some sense directly
affected by the decision or regulation. The case must be ripe for review; administrative remedies such as
further appeal within the agency must have been exhausted.

Exhaustion of Administrative Remedies
Before you can complain to court about an agency’s action, you must first try to get the agency to
reconsider its action. Generally, you must have asked for a hearing at the hearing examiner level, there
must have been a decision reached that was unfavorable to you, and you must have appealed the decision
to the full board. The full board must rule against you, and only then will you be heard by a court. The
broadest exception to this exhaustion of administrative remedies requirement is if the agency had no
authority to issue the rule or regulation in the first place, if exhaustion of remedies would be impractical
or futile, or if great harm would happen should the rule or regulation continue to apply. Also, if the agency
is not acting in good faith, the courts will hear an appeal without exhaustion.

Strategies for Obtaining Judicial Review
Once these obstacles are cleared, the court may look at one of a series of claims. The appellant might
assert that the agency’s action was ultra vires (UL-truh VI-reez)—beyond the scope of its authority as set
down in the statute. This attack is rarely successful. A somewhat more successful claim is that the agency
did not abide by its own procedures or those imposed upon it by the Administrative Procedure Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
212

In formal rulemaking, the appellant also might insist that the agency lacked substantial evidence for the
determination that it made. If there is virtually no evidence to support the agency’s findings, the court
may reverse. But findings of fact are not often overturned by the courts.
Likewise, there has long been a presumption that when an agency issues a regulation, it has the authority
to do so: those opposing the regulation must bear a heavy burden in court to upset it. This is not a
surprising rule, for otherwise courts, not administrators, would be the authors of regulations.
Nevertheless, regulations cannot exceed the scope of the authority conferred by Congress on the agency.
In an important 1981 case before the Supreme Court, the issue was whether the secretary of labor, acting
through the Occupational Health and Safety Administration (OSHA), could lawfully issue a standard
limiting exposure to cotton dust in the workplace without first undertaking a cost-benefit analysis. A
dozen cotton textile manufacturers and the American Textile Manufacturers Institute, representing 175
companies, asserted that the cotton dust standard was unlawful because it did not rationally relate the
benefits to be derived from the standard to the costs that the standard would impose. See Section 5.6
"Cases", American Textile Manufacturers Institute v. Donovan.
In summary, then, an individual or a company may (after exhaustion of administrative remedies)
challenge agency action where such action is the following:
•

not in accordance with the agency’s scope of authority

•

not in accordance with the US Constitution or the Administrative Procedure Act

•

not in accordance with the substantial evidence test

•

unwarranted by the facts

•

arbitrary, capricious, an abuse of discretion, or otherwise not in accord with the law

Section 706 of the Administrative Procedure Act sets out those standards. While it is difficult to show that
an agency’s action is arbitrary and capricious, there are cases that have so held. For example, after the
Reagan administration set aside a Carter administration rule from the National Highway Traffic and
Safety Administration on passive restraints in automobiles, State Farm and other insurance companies
challenged the reversal as arbitrary and capricious. Examining the record, the Supreme Court found that
the agency had failed to state enough reasons for its reversal and required the agency to review the record
and the rule and provide adequate reasons for its reversal. State Farm and other insurance companies

Saylor URL: http://www.saylor.org/books

Saylor.org
213

thus gained a legal benefit by keeping an agency rule that placed costs on automakers for increased
passenger safety and potentially reducing the number of injury claims from those it had insured.

[1]

Suing the Government
In the modern administrative state, the range of government activity is immense, and administrative
agencies frequently get in the way of business enterprise. Often, bureaucratic involvement is wholly
legitimate, compelled by law; sometimes, however, agencies or government officials may overstep their
bounds, in a fit of zeal or spite. What recourse does the private individual or company have?
Mainly for historical reasons, it has always been more difficult to sue the government than to sue private
individuals or corporations. For one thing, the government has long had recourse to the doctrine of
sovereign immunity as a shield against lawsuits. Yet in 1976, Congress amended the Administrative
Procedure Act to waive any federal claim to sovereign immunity in cases of injunctive or other
nonmonetary relief. Earlier, in 1946, in the Federal Tort Claims Act, Congress had waived sovereign
immunity of the federal government for most tort claims for money damages, although the act contains
several exceptions for specific agencies (e.g., one cannot sue for injuries resulting from fiscal operations of
the Treasury Department or for injuries stemming from activities of the military in wartime). The act also
contains a major exception for claims “based upon [an official’s] exercise or performance or the failure to
exercise or perform a discretionary function or duty.” This exception prevents suits against parole boards
for paroling dangerous criminals who then kill or maim in the course of another crime and suits against
officials whose decision to ship explosive materials by public carrier leads to mass deaths and injuries
following an explosion en route.

[2]

In recent years, the Supreme Court has been stripping away the traditional immunity enjoyed by many
government officials against personal suits. Some government employees—judges, prosecutors,
legislators, and the president, for example—have absolute immunity against suit for official actions. But
many public administrators and government employees have at best a qualified immunity. Under a
provision of the Civil Rights Act of 1871 (so-called Section 1983 actions), state officials can be sued in
federal court for money damages whenever “under color of any state law” they deprive anyone of his
rights under the Constitution or federal law. In Bivens v. Six Unknown Federal Narcotics Agents, the
Supreme Court held that federal agents may be sued for violating the plaintiff’s Fourth Amendment rights

Saylor URL: http://www.saylor.org/books

Saylor.org
214

[3]

against an unlawful search of his home. Subsequent cases have followed this logic to permit suits for
violations of other constitutional provisions. This area of the law is in a state of flux, and it is likely to
continue to evolve.
Sometimes damage is done to an individual or business because the government has given out erroneous
information. For example, suppose that Charles, a bewildered, disabled navy employee, is receiving a
federal disability annuity. Under the regulations, he would lose his pension if he took a job that paid him
in each of two succeeding years more than 80 percent of what he earned in his old navy job. A few years
later, Congress changed the law, making him ineligible if he earned more than 80 percent in anyone year.
For many years, Charles earned considerably less than the ceiling amount. But then one year he got the
opportunity to make some extra money. Not wishing to lose his pension, he called an employee relations
specialist in the US Navy and asked how much he could earn and still keep his pension. The specialist
gave him erroneous information over the telephone and then sent him an out-of-date form that said
Charles could safely take on the extra work. Unfortunately, as it turned out, Charles did exceed the salary
limit, and so the government cut off his pension during the time he earned too much. Charles sues to
recover his lost pension. He argues that he relied to his detriment on false information supplied by the
navy and that in fairness the government should be estopped from denying his claim.
Unfortunately for Charles, he will lose his case. In Office of Personnel Management v. Richmond, the
Supreme Court reasoned that it would be unconstitutional to permit recovery.

[4]

The appropriations

clause of Article I says that federal money can be paid out only through an appropriation made by law.
The law prevented this particular payment to be made. If the court were to make an exception, it would
permit executive officials in effect to make binding payments, even though unauthorized, simply by
misrepresenting the facts. The harsh reality, therefore, is that mistakes of the government are generally
held against the individual, not the government, unless the law specifically provides for recompense (as,
for example, in the Federal Tort Claims Act just discussed).

KEY TAKEAWAY
After exhausting administrative remedies, there are numerous grounds for seeking judicial review of an
agency’s order or of a final rule. While courts defer to agencies to some degree, an agency must follow
its own rules, comply with the Administrative Procedure Act, act within the scope of its delegated

Saylor URL: http://www.saylor.org/books

Saylor.org
215

authority, avoid acting in an arbitrary manner, and make final rules that are supported by substantial
evidence.

EXERCISES
1.

Why would US courts require that someone seeking judicial review of an agency order first exhaust
administrative remedies?

2.

On the Internet, find a case where someone has successfully sued the US government under the
Federal Tort Claims Act. What kind of case was it? Did the government argue sovereign immunity?
Does sovereign immunity even make sense to you?

[1] Motor Vehicle Manufacturers’ Assn. v. State Farm Mutual Ins., 463 US 29 (1983).
[2] Dalehite v. United States, 346 US 15 (1953).
[3] Bivens v. Six Unknown Federal Narcotics Agents, 403 US 388 (1971).
[4] Office of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
216

5.6 Cases
Marshall v. Barlow’s, Inc.
Marshall v. Barlow’s, Inc.
436 U.S. 307 (U.S. Supreme Court 1978)
MR. JUSTICE WHITE delivered the opinion of the Court.
Section 8(a) of the Occupational Safety and Health Act of 1970 (OSHA or Act) empowers agents of the
Secretary of Labor (Secretary) to search the work area of any employment facility within the Act’s
jurisdiction. The purpose of the search is to inspect for safety hazards and violations of OSHA regulations.
No search warrant or other process is expressly required under the Act.
On the morning of September 11, 1975, an OSHA inspector entered the customer service area of Barlow’s,
Inc., an electrical and plumbing installation business located in Pocatello, Idaho. The president and
general manager, Ferrol G. “Bill” Barlow, was on hand; and the OSHA inspector, after showing his
credentials, informed Mr. Barlow that he wished to conduct a search of the working areas of the business.
Mr. Barlow inquired whether any complaint had been received about his company. The inspector
answered no, but that Barlow’s, Inc., had simply turned up in the agency’s selection process. The inspector
again asked to enter the nonpublic area of the business; Mr. Barlow’s response was to inquire whether the
inspector had a search warrant.
The inspector had none. Thereupon, Mr. Barlow refused the inspector admission to the employee area of
his business. He said he was relying on his rights as guaranteed by the Fourth Amendment of the United
States Constitution.
Three months later, the Secretary petitioned the United States District Court for the District of Idaho to
issue an order compelling Mr. Barlow to admit the inspector. The requested order was issued on
December 30, 1975, and was presented to Mr. Barlow on January 5, 1976. Mr. Barlow again refused
admission, and he sought his own injunctive relief against the warrantless searches asserted permitted by
OSHA.…The Warrant Clause of the Fourth Amendment protects commercial buildings as well as private
homes. To hold otherwise would belie the origin of that Amendment, and the American colonial
experience.

Saylor URL: http://www.saylor.org/books

Saylor.org
217

An important forerunner of the first 10 Amendments to the United States Constitution, the Virginia Bill of
Rights, specifically opposed “general warrants, whereby an officer or messenger may be commanded to
search suspected places without evidence of a fact committed.” The general warrant was a recurring point
of contention in the Colonies immediately preceding the Revolution. The particular offensiveness it
engendered was acutely felt by the merchants and businessmen whose premises and products were
inspected for compliance with the several parliamentary revenue measures that most irritated the
colonists.…
***
This Court has already held that warrantless searches are generally unreasonable, and that this rule
applies to commercial premises as well as homes. In Camara v. Municipal Court, we held:
[E]xcept in certain carefully defined classes of cases, a search of private property without
proper consent is ‘unreasonable’ unless it has been authorized by a valid search warrant.
On the same day, we also ruled: As we explained in Camara, a search of private houses is
presumptively unreasonable if conducted without a warrant. The businessman, like the
occupant of a residence, has a constitutional right to go about his business free from
unreasonable official entries upon his private commercial property. The businessman, too, has
that right placed in jeopardy if the decision to enter and inspect for violation of regulatory
laws can be made and enforced by the inspector in the field without official authority
evidenced by a warrant. These same cases also held that the Fourth Amendment prohibition
against unreasonable searches protects against warrantless intrusions during civil as well as
criminal investigations. The reason is found in the “basic purpose of this Amendment…[which]
is to safeguard the privacy and security of individuals against arbitrary invasions by
governmental officials.” If the government intrudes on a person’s property, the privacy
interest suffers whether the government’s motivation is to investigate violations of criminal
laws or breaches of other statutory or regulatory standards.…
[A]n exception from the search warrant requirement has been recognized for “pervasively regulated
business[es],” United States v. Biswell, 406 U.S. 311, 316 (1972), and for “closely regulated” industries
“long subject to close supervision and inspection,” Colonnade Catering Corp. v. United States, 397 U.S.
72, 74, 77 (1970). These cases are indeed exceptions, but they represent responses to relatively unique

Saylor URL: http://www.saylor.org/books

Saylor.org
218

circumstances. Certain industries have such a history of government oversight that no reasonable
expectation of privacy could exist for a proprietor over the stock of such an enterprise. Liquor
(Colonnade) and firearms (Biswell) are industries of this type when an entrepreneur embarks upon such a
business; he has voluntarily chosen to subject himself to a full arsenal of governmental regulation.
***
The clear import of our cases is that the closely regulated industry of the type involved
in Colonnade and Biswell is the exception. The Secretary would make it the rule. Invoking the WalshHealey Act of 1936, 41 U.S.C. § 35 et seq., the Secretary attempts to support a conclusion that all
businesses involved in interstate commerce have long been subjected to close supervision of employee
safety and health conditions. But…it is quite unconvincing to argue that the imposition of minimum
wages and maximum hours on employers who contracted with the Government under the Walsh-Healey
Act prepared the entirety of American interstate commerce for regulation of working conditions to the
minutest detail. Nor can any but the most fictional sense of voluntary consent to later searches be found in
the single fact that one conducts a business affecting interstate commerce. Under current practice and
law, few businesses can be conducted without having some effect on interstate commerce.
***
The critical fact in this case is that entry over Mr. Barlow’s objection is being sought by a Government
agent. Employees are not being prohibited from reporting OSHA violations. What they observe in their
daily functions is undoubtedly beyond the employer’s reasonable expectation of privacy. The Government
inspector, however, is not an employee. Without a warrant he stands in no better position than a member
of the public. What is observable by the public is observable, without a warrant, by the Government
inspector as well. The owner of a business has not, by the necessary utilization of employees in his
operation, thrown open the areas where employees alone are permitted to the warrantless scrutiny of
Government agents. That an employee is free to report, and the Government is free to use, any evidence of
noncompliance with OSHA that the employee observes furnishes no justification for federal agents to
enter a place of business from which the public is restricted and to conduct their own warrantless search.
***
[The District Court judgment is affirmed.]

Saylor URL: http://www.saylor.org/books

Saylor.org
219

CASE QUESTIONS
1.

State, as briefly and clearly as possible, the argument that Barlow’s is making in this case.

2.

Why would some industries or businesses be “closely regulated”? What are some of those businesses?

3.

The Fourth Amendment speaks of “people” being secure in their “persons, houses, papers, and
effects.” Why would the Fourth Amendment apply to a business, which is not in a “house”?

4.

If the Fourth Amendment does not distinguish between closely regulated industries and those that are
not, why does the court do so?

American Textile Manufacturers Institute v. Donovan
American Textile Manufacturers Institute v. Donovan
452 U.S. 490 (1981)
JUSTICE BRENNAN delivered the opinion of the Court.
Congress enacted the Occupational Safety and Health Act of 1970 (Act) “to assure so far as possible every
working man and woman in the Nation safe and healthful working conditions.…“The Act authorizes the
Secretary of Labor to establish, after notice and opportunity to comment, mandatory nationwide
standards governing health and safety in the workplace. In 1978, the Secretary, acting through the
Occupational Safety and Health Administration (OSHA), promulgated a standard limiting occupational
exposure to cotton dust, an airborne particle byproduct of the preparation and manufacture of cotton
products, exposure to which produces a “constellation of respiratory effects” known as “byssinosis.” This
disease was one of the expressly recognized health hazards that led to passage of the Act.
Petitioners in these consolidated cases representing the interests of the cotton industry, challenged the
validity of the “Cotton Dust Standard” in the Court of Appeals for the District of Columbia Circuit
pursuant to § 6 (f) of the Act, 29 U.S.C. § 655 (f). They contend in this Court, as they did below, that the
Act requires OSHA to demonstrate that its Standard reflects a reasonable relationship between the costs
and benefits associated with the Standard. Respondents, the Secretary of Labor and two labor
organizations, counter that Congress balanced the costs and benefits in the Act itself, and that the Act
should therefore be construed not to require OSHA to do so. They interpret the Act as mandating that

Saylor URL: http://www.saylor.org/books

Saylor.org
220

OSHA enact the most protective standard possible to eliminate a significant risk of material health
impairment, subject to the constraints of economic and technological feasibility.
The Court of Appeals held that the Act did not require OSHA to compare costs and benefits.
We granted certiorari, 449 U.S. 817 (1980), to resolve this important question, which was presented but
not decided in last Term’s Industrial Union Dept. v. American Petroleum Institute, 448 U.S. 607 (1980),
and to decide other issues related to the Cotton Dust Standard.
***
Not until the early 1960’s was byssinosis recognized in the United States as a distinct occupational hazard
associated with cotton mills. In 1966, the American Conference of Governmental Industrial Hygienists
(ACGIH), a private organization, recommended that exposure to total cotton dust be limited to a
“threshold limit value” of 1,000 micrograms per cubic meter of air (1,000 g/m3.) averaged over an 8-hour
workday. See 43 Fed. Reg. 27351, col. 1 (1978). The United States Government first regulated exposure to
cotton dust in 1968, when the Secretary of Labor, pursuant to the Walsh-Healey Act, 41 U.S.C. 35 (e),
promulgated airborne contaminant threshold limit values, applicable to public contractors, that included
the 1,000 g/m3 limit for total cotton dust. 34 Fed. Reg. 7953 (1969). Following passage of the Act in 1970,
the 1,000 g/m3. standard was adopted as an “established Federal standard” under 6 (a) of the Act, 84 Stat.
1593, 29 U.S.C. 655 (a), a provision designed to guarantee immediate protection of workers for the period
between enactment of the statute and promulgation of permanent standards.
That same year, the Director of the National Institute for Occupational Safety and Health (NIOSH),
pursuant to the Act, 29 U.S.C. §§ 669(a)(3), 671 (d)(2), submitted to the Secretary of Labor a
recommendation for a cotton dust standard with a permissible exposure limit (PEL) that “should be set at
the lowest level feasible, but in no case at an environmental concentration as high as 0.2 mg lint-free
cotton dust/cu m,” or 200 g/m3. of lint-free respirable dust. Several months later, OSHA published an
Advance Notice of Proposed Rulemaking, 39 Fed.Reg. 44769 (1974), requesting comments from
interested parties on the NIOSH recommendation and other related matters. Soon thereafter, the Textile
Worker’s Union of America, joined by the North Carolina Public Interest Research Group, petitioned the
Secretary, urging a more stringent PEL of 100 g/m3.
On December 28, 1976, OSHA published a proposal to replace the existing federal standard on cotton dust
with a new permanent standard, pursuant to § 6(b)(5) of the Act, 29 U.S.C. § 655(b)(5). 41 Fed.Reg.

Saylor URL: http://www.saylor.org/books

Saylor.org
221

56498. The proposed standard contained a PEL of 200 g/m3 of vertical elutriated lint-free respirable
cotton dust for all segments of the cotton industry. Ibid. It also suggested an implementation strategy for
achieving the PEL that relied on respirators for the short term and engineering controls for the long-term.
OSHA invited interested parties to submit written comments within a 90-day period.
***
The starting point of our analysis is the language of the statute itself. Section 6(b)(5) of the Act, 29 U.S.C.
§ 655(b)(5) (emphasis added), provides:
The Secretary, in promulgating standards dealing with toxic materials or harmful physical
agents under this subsection, shall set the standard which most adequately assures, to the
extent feasible, on the basis of the best available evidence, that no employee will suffer
material impairment of health or functional capacity even if such employee has regular
exposure to the hazard dealt with by such standard for the period of his working life. Although
their interpretations differ, all parties agree that the phrase “to the extent feasible” contains
the critical language in § 6(b)(5) for purposes of these cases.
The plain meaning of the word “feasible” supports respondents’ interpretation of the statute. According to
Webster’s Third New International Dictionary of the English Language 831 (1976), “feasible” means
“capable of being done, executed, or effected.” In accord, the Oxford English Dictionary 116 (1933)
(“Capable of being done, accomplished or carried out”); Funk & Wagnalls New “Standard” Dictionary of
the English Language 903 (1957) (“That may be done, performed or effected”). Thus, § 6(b)(5) directs the
Secretary to issue the standard that “most adequately assures…that no employee will suffer material
impairment of health,” limited only by the extent to which this is “capable of being done.” In effect then,
as the Court of Appeals held, Congress itself defined the basic relationship between costs and benefits, by
placing the “benefit” of worker health above all other considerations save those making attainment of this
“benefit” unachievable. Any standard based on a balancing of costs and benefits by the Secretary that
strikes a different balance than that struck by Congress would be inconsistent with the command set forth
in § 6(b)(5). Thus, cost-benefit analysis by OSHA is not required by the statute because feasibility analysis
is.
When Congress has intended that an agency engage in cost-benefit analysis, it has clearly indicated such
intent on the face of the statute. One early example is the Flood Control Act of 1936, 33 U.S.C. § 701:

Saylor URL: http://www.saylor.org/books

Saylor.org
222

[T]he Federal Government should improve or participate in the improvement of navigable
waters or their tributaries, including watersheds thereof, for flood control purposes if
the benefits to whomsoever they may accrue are in excess of the estimated costs,
and if the lives and social security of people are otherwise adversely affected. (emphasis
added)
A more recent example is the Outer Continental Shelf Lands Act Amendments of 1978, providing that
offshore drilling operations shall use the best available and safest technologies which the Secretary
determines to be economically feasible, wherever failure of equipment would have a significant effect on
safety, health, or the environment, except where the Secretary determines that the incremental benefits
are clearly insufficient to justify the incremental costs of using such technologies.
These and other statutes demonstrate that Congress uses specific language when intending that an agency
engage in cost-benefit analysis. Certainly in light of its ordinary meaning, the word “feasible” cannot be
construed to articulate such congressional intent. We therefore reject the argument that Congress
required cost-benefit analysis in § 6(b) (5).

CASE QUESTIONS
1.

What is byssinosis? Why should byssinosis be anything that the textile companies are responsible for,
ethically or legally? If it is well-known that textile workers get cotton dust in their systems and develop
brown lung, don’t they nevertheless choose to work there and assume the risk of all injuries?

2.

By imposing costs on the textile industry, what will be the net effect on US textile manufacturing jobs?

3.

How is byssinosis a “negative externality” that is not paid for by either the manufacturer or the
consumer of textile products? How should the market, to be fair and efficient, adjust for these
negative externalities other than by setting a reasonable standard that shares the burden between
manufacturers and their employees? Should the entire burden be on the manufacturer?

Saylor URL: http://www.saylor.org/books

Saylor.org
223

5.7 Summary and Exercises
Summary
Administrative rules and regulations constitute the largest body of laws that directly affect business.
These regulations are issued by dozens of federal and state agencies that regulate virtually every aspect of
modern business life, including the natural environment, corporate finance, transportation,
telecommunications, energy, labor relations, and trade practices. The administrative agencies derive their
power to promulgate regulations from statutes passed by Congress or state legislatures.
The agencies have a variety of powers. They can license companies to carry on certain activities or prohibit
them from doing so, lay down codes of conduct, set rates that companies may charge for their services,
and supervise various aspects of business.

EXERCISES
1.

The Equal Employment Opportunity Commission seeks data about the racial composition of Terrific
Textiles’ labor force. Terrific refuses on the grounds that inadvertent disclosure of the numbers might
cause certain “elements” to picket its factories. The EEOC takes Terrific to court to get the data. What
is the result?

2.

In order to police the profession, the state legislature has just passed a law permitting the State
Plumbers’ Association the power to hold hearings to determine whether a particular plumber has
violated the plumbing code of ethics, written by the association. Sam, a plumber, objects to the
convening of a hearing when he is accused by Roger, a fellow plumber, of acting unethically by
soliciting business from Roger’s customers. Sam goes to court, seeking to enjoin the association’s
disciplinary committee from holding the hearing. What is the result? How would you argue Sam’s
case? The association’s case?

3.

Assume that the new president of the United States was elected overwhelmingly by pledging in his
campaign to “do away with bureaucrats who interfere in your lives.” The day he takes the oath of
office he determines to carry out his pledge. Discuss which of the following courses he may lawfully
follow: (a) Fire all incumbent commissioners of federal agencies in order to install new appointees. (b)

Saylor URL: http://www.saylor.org/books

Saylor.org
224

Demand that all pending regulations being considered by federal agencies be submitted to the White
House for review and redrafting, if necessary. (c) Interview potential nominees for agency positions to
determine whether their regulatory philosophy is consistent with his.
4.

Dewey owned a mine in Wisconsin. He refused to allow Department of Labor agents into the mine to
conduct warrantless searches to determine whether previously found safety violations had been
corrected. The Federal Mine Safety and Health Amendments Act of 1977 authorize four warrantless
inspections per year. Is the provision for warrantless inspections by this agency constitutional?

5.

[1]

In determining the licensing requirements for nuclear reactors, the Nuclear Regulatory Commission
(NRC) adopted a zero-release assumption: that the permanent storage of certain nuclear waste would
have no significant environmental impact and that potential storage leakages should not be a factor
discussed in the appropriate environmental impact statement (EIS) required before permitting
construction of a nuclear power plant. This assumption is based on the NRC’s belief that technology
would be developed to isolate the wastes from the environment, and it was clear from the record that
the NRC had “digested a massive material and disclosed all substantial risks” and had considered that
the zero-release assumption was uncertain. There was a remote possibility of contamination by water
leakage into the storage facility. An environmental NGO sued, asserting that the NRC had violated the
regulations governing the EIS by arbitrarily and capriciously ignoring the potential contamination. The
court of appeals agreed, and the power plant appealed. Had the NRC acted arbitrarily and
capriciously?

[2]

SELF-TEST QUESTIONS
1.

Most federal administrative agencies are created by

a.

an executive order by the president

b.

a Supreme Court decision

c.

the passage of enabling legislation by Congress, signed by the president

d.

a and c
The Federal Trade Commission, like most administrative agencies of the federal government,
is part of

Saylor URL: http://www.saylor.org/books

Saylor.org
225

a.

the executive branch of government
b.

the legislative branch of government

c.

the judicial branch of government

d.

the administrative branch of government
In the Clean Water Act, Congress sets broad guidelines, but it is the Environmental Protection
Agency that proposes rules to regulate industrial discharges. Where do proposed rules
originally appear?

a.

in the Congressional record
b.

in the Federal Register

c.

in the Code of Federal Regulations

d.

in the United States code service
The legal basis for all administrative law, including regulations of the Federal Trade
Commission, is found in

a.

the Administrative Procedure Act
b.

the US Constitution

c.

the commerce clause

d.

none of the above
The Federal Trade Commission, like other administrative agencies, has the power to

a.

issue proposed rules
b.

undertake investigations of firms that may have violated FTC regulations

c.

prosecute firms that have violated FTC regulations

d.

none of the above

e.

all of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
226

SELF-TEST ANSWERS
1.

c

2.

a

3.

b

4.

b

5.

e

[1] Donovan v. Dewey, 452 US 594 (1981).
[2] Baltimore Gas and Electric Co. v. Natural Resources Defense Council Inc., 462 US 87 (1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
227

Chapter 6
Criminal Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain how criminal law differs from civil law.

2.

Categorize the various types of crimes and define the most serious felonies.

3.

Discuss and question the criminal “intent” of a corporation.

4.

Explain basic criminal procedure and the rights of criminal defendants.

At times, unethical behavior by businesspeople can be extreme enough that society will respond by
criminalizing certain kinds of activities. Ponzi schemes, arson, various kinds of fraud, embezzlement,
racketeering, foreign corrupt practices, tax evasion, and insider trading are just a few. A corporation can
face large fines, and corporate managers can face both fines and jail sentences for violating criminal laws.
This chapter aims to explain how criminal law differs from civil law, to discuss various types of crimes,
and to relate the basic principles of criminal procedure.

Saylor URL: http://www.saylor.org/books

Saylor.org
228

6.1 The Nature of Criminal Law
Criminal law is the most ancient branch of the law. Many wise observers have tried to define and explain
it, but the explanations often include many complex and subtle distinctions. A traditional criminal law
course would include a lot of discussions on criminal intent, the nature of criminal versus civil
responsibility, and the constitutional rights accorded the accused. But in this chapter, we will consider
only the most basic aspects of intent, responsibility, and constitutional rights.
Unlike civil actions, where plaintiffs seek compensation or other remedies for themselves, crimes involve
“the state” (the federal government, a state government, or some subunit of state government). This is
because crimes involve some “harm to society” and not just harm to certain individuals. But “harm to
society” is not always evident in the act itself. For example, two friends of yours at a party argue, take the
argument outside, and blows are struck; one has a bloody nose and immediately goes home. The crimes of
assault and battery have been committed, even though no one else knows about the fight and the friends
later make up. By contrast, suppose a major corporation publicly announces that it is closing operations in
your community and moving operations to Southeast Asia. There is plenty of harm to society as the plant
closes down and no new jobs take the place of the company’s jobs. Although the effects on society are
greater in the second example, only the first example is a crime.
Crimes are generally defined by legislatures, in statutes; the statutes describe in general terms the nature
of the conduct they wish to criminalize. For government punishment to be fair, citizens must have clear
notice of what is criminally prohibited. Ex post facto laws—laws created “after the fact” to punish an act
that was legal at the time—are expressly prohibited by the US Constitution. Overly vague statutes can also
be struck down by courts under a constitutional doctrine known as “void for vagueness.”
What is considered a crime will also vary from society to society and from time to time. For example,
while cocaine use was legal in the United States at one time, it is now a controlled substance, and
unauthorized use is now a crime. Medical marijuana was not legal fifty years ago when its use began to
become widespread, and in some states its use or possession was a felony. Now, some states make it legal
to use or possess it under some circumstances. In the United States, you can criticize and make jokes
about the president of the United States without committing a crime, but in many countries it is a serious
criminal act to criticize a public official.

Saylor URL: http://www.saylor.org/books

Saylor.org
229

Attitudes about appropriate punishment for crimes will also vary considerably from nation to nation.
Uganda has decreed long prison sentences for homosexuals and death to repeat offenders. In Saudi
Arabia, the government has proposed to deliberately paralyze a criminal defendant who criminally
assaulted someone and unintentionally caused the victim’s paralysis. Limits on punishment are set in the
United States through the Constitution’s prohibition on “cruel or unusual punishments.”
It is often said that ignorance of the law is no excuse. But there are far too many criminal laws for anyone
to know them all. Also, because most people do not actually read statutes, the question of “criminal
intent” comes up right away: if you don’t know that the legislature has made driving without a seat belt
fastened a misdemeanor, you cannot have intended to harm society. You might even argue that there is no
harm to anyone but yourself!
The usual answer to this is that the phrase “ignorance of the law is no excuse” means that society (through
its elected representatives) gets to decide what is harmful to society, not you. Still, you may ask, “Isn’t it
my choice whether to take the risk of failing to wear a seat belt? Isn’t this a victimless crime? Where is the
harm to society?” A policymaker or social scientist may answer that your injuries, statistically, are
generally going to be far greater if you don’t wear one and that your choice may actually impose costs on
society. For example, you might not have enough insurance, so that a public hospital will have to take care
of your head injuries, injuries that would likely have been avoided by your use of a seat belt.
But, as just noted, it is hard to know the meaning of some criminal laws. Teenagers hanging around the
sidewalks on Main Street were sometimes arrested for “loitering.” The constitutional void-for-vagueness
doctrine has led the courts to overturn statutes that are not clear. For example, “vagrancy” was long held
to be a crime, but US courts began some forty years ago to overturn vagrancy and “suspicious person”
statutes on the grounds that they are too vague for people to know what they are being asked not to do.
This requirement that criminal statutes not be vague does not mean that the law always defines crimes in
ways that can be easily and clearly understood. Many statutes use terminology developed by the commonlaw courts. For example, a California statute defines murder as “the unlawful killing of a human being,
with malice aforethought.” If no history backed up these words, they would be unconstitutionally vague.
But there is a rich history of judicial decisions that provides meaning for much of the arcane language like
“malice aforethought” strewn about in the statute books.

Saylor URL: http://www.saylor.org/books

Saylor.org
230

Because a crime is an act that the legislature has defined as socially harmful, the parties involved cannot
agree among themselves to forget a particular incident, such as a barroom brawl, if the authorities decide
to prosecute. This is one of the critical distinctions between criminal and civil law. An assault is both a
crime and a tort. The person who was assaulted may choose to forgive his assailant and not to sue him for
damages. But he cannot stop the prosecutor from bringing an indictment against the assailant. (However,
because of crowded dockets, a victim that declines to press charges may cause a busy prosecutor to choose
to not to bring an indictment.)
A crime consists of an act defined as criminal—an actus reus—and the requisite “criminal intent.”
Someone who has a burning desire to kill a rival in business or romance and who may actually intend to
murder but does not act on his desire has not committed a crime. He may have a “guilty mind”—the
translation of the Latin phrase mens rea—but he is guilty of no crime. A person who is forced to commit a
crime at gunpoint is not guilty of a crime, because although there was an act defined as criminal—an actus
reus—there was no criminal intent.

KEY TAKEAWAY
Crimes are usually defined by statute and constitute an offense against society. In each case, there must
be both an act and some mens rea (criminal intent).

EXERCISES
1.

Other than deterring certain kinds of conduct, what purpose does the criminal law serve?

2.

Why is ignorance of the law no excuse? Why shouldn’t it be an excuse, when criminal laws can be
complicated and sometimes ambiguous?

Saylor URL: http://www.saylor.org/books

Saylor.org
231

6.2 Types of Crimes
LEARNING OBJECTIVES
1.

Categorize various types of crimes.

2.

Name and define the major felonies in criminal law.

3.

Explain how white-collar crime differs from other crimes.

4.

Define a variety of white-collar crimes.

Most classifications of crime turn on the seriousness of the act. In general, seriousness is defined by the
nature or duration of the punishment set out in the statute. A felony is a crime punishable (usually) by
imprisonment of more than one year or by death. (Crimes punishable by death are sometimes known as
capital crimes; they are increasingly rare in the United States.) The major felonies include murder, rape,
kidnapping, armed robbery, embezzlement, insider trading, fraud, and racketeering. All other crimes are
usually known as misdemeanors, petty offenses, or infractions. Another way of viewing crimes is by the
type of social harm the statute is intended to prevent or deter, such as offenses against the person,
offenses against property, and white-collar crime.

Offenses against the Person
Homicide
Homicide is the killing of one person by another. Not every killing is criminal. When the law permits one
person to kill another—for example, a soldier killing an enemy on the battlefield during war, or a killing in
self-defense—the death is considered the result of justifiable homicide. An excusable homicide, by
contrast, is one in which death results from an accident in which the killer is not at fault.
All other homicides are criminal. The most severely punished form is murder, defined as homicide
committed with “malice aforethought.” This is a term with a very long history. Boiled down to its
essentials, it means that the defendant had the intent to kill. A killing need not be premeditated for any

Saylor URL: http://www.saylor.org/books

Saylor.org
232

long period of time; the premeditation might be quite sudden, as in a bar fight that escalates in that
moment when one of the fighters reaches for a knife with the intent to kill.
Sometimes a homicide can be murder even if there is no intent to kill; intent to inflict great bodily harm
can be murder if the result is the death of another person. A killing that takes place while a felony (such as
armed robbery) is being committed is also murder, whether or not the killer intended any harm. This is
the so-called felony murder rule. Examples are the accidental discharge of a gun that kills an innocent
bystander or the asphyxiation death of a fireman from smoke resulting from a fire set by an arsonist. The
felony murder rule is more significant than it sounds, because it also applies to the accomplices of one
who does the killing. Thus the driver of a getaway car stationed a block away from the scene of the robbery
can be convicted of murder if a gun accidentally fires during the robbery and someone is killed.
Manslaughter is an act of killing that does not amount to murder. Voluntary manslaughter is an
intentional killing, but one carried out in the “sudden heat of passion” as the result of some provocation.
An example is a fight that gets out of hand. Involuntary manslaughter entails a lesser degree of
willfulness; it usually occurs when someone has taken a reckless action that result in death (e.g., a death
resulting from a traffic accident in which one driver recklessly runs a red light).

Assault and Battery
Ordinarily, we would say that a person who has struck another has “assaulted” him. Technically, that is
a battery—the unlawful application of force to another person. The force need not be violent. Indeed, a
man who kisses a woman is guilty of a battery if he does it against her will. The other person may consent
to the force. That is one reason why surgeons require patients to sign consent forms, giving the doctor
permission to operate. In the absence of such consent, an operation is a battery. That is also why football
players are not constantly being charged with battery. Those who agree to play football agree to submit to
the rules of the game, which of course include the right to tackle. But the consent does not apply to all acts
of physical force: a hockey player who hits an opponent over the head with his stick can be prosecuted for
the crime of battery.
Criminal assault is an attempt to commit a battery or the deliberate placing of another in fear of receiving
an immediate battery. If you throw a rock at a friend, but he manages to dodge it, you have committed an
assault. Some states limit an assault to an attempt to commit a battery by one who has a “present ability”

Saylor URL: http://www.saylor.org/books

Saylor.org
233

to do so. Pointing an unloaded gun and threatening to shoot would not be an assault, nor, of course, could
it be a battery. The modem tendency, however, is to define an assault as an attempt to commit a battery by
one with an apparent ability to do so.
Assault and battery may be excused. For example, a bar owner (or her agent, the bouncer) may use
reasonable force to remove an unruly patron. If the use of force is excessive, the bouncer can be found
guilty of assault and battery, and a civil action could arise against the bar owner as well.

Offenses against Property
Theft: Larceny, Robbery, Embezzlement, False Pretenses
The concept of theft is familiar enough. Less familiar is the way the law has treated various aspects of the
act of stealing. Criminal law distinguishes among many different crimes that are popularly known as theft.
Many technical words have entered the language—burglary, larceny, robbery—but are often used
inaccurately. Brief definitions of the more common terms are discussed here.
The basic crime of stealing personal property is larceny. By its old common-law definition, still in use
today, larceny is the wrongful “taking and carrying away of the personal property of another with intent to
steal the same.”
The separate elements of this offense have given rise to all kinds of difficult cases. Take the theft of fruit,
for example, with regard to the essential element of “personal property.” If a man walking through an
orchard plucks a peach from a tree and eats it, he is not guilty of larceny because he has not taken away
personal property (the peach is part of the land, being connected to the tree). But if he picks up a peach
lying on the ground, he is guilty of larceny. Or consider the element of “taking” or “carrying away.”
Sneaking into a movie theater without paying is not an act of larceny (though in most states it is a criminal
act). Taking electricity by tapping into the power lines of an electric utility was something that baffled
judges late in the nineteenth century because it was not clear whether electricity is a “something” that can
be taken. Modern statutes have tended to make clear that electricity can be the object of larceny. Or
consider the element of“intent to steal the same.” If you borrow your friend’s BMW without his
permission in order to go to the grocery store, intending to return it within a few minutes and then do
return it, you have not committed larceny. But if you meet another friend at the store who convinces you
to take a long joyride with the car and you return hours later, you may have committed larceny.

Saylor URL: http://www.saylor.org/books

Saylor.org
234

A particular form of larceny is robbery, which is defined as larceny from a person by means of violence or
intimidation.
Larceny involves the taking of property from the possession of another. Suppose that a person legitimately
comes to possess the property of another and wrongfully appropriates it—for example, an automobile
mechanic entrusted with your car refuses to return it, or a bank teller who is entitled to temporary
possession of cash in his drawer takes it home with him. The common law had trouble with such cases
because the thief in these cases already had possession; his crime was in assuming ownership. Today,
such wrongful conversion, known as embezzlement, has been made a statutory offense in all states.
Statutes against larceny and embezzlement did not cover all the gaps in the law. A conceptual problem
arises in the case of one who is tricked into giving up his title to property. In larceny and embezzlement,
the thief gains possession or ownership without any consent of the owner or custodian of the property.
Suppose, however, that an automobile dealer agrees to take his customer’s present car as a trade-in. The
customer says that he has full title to the car. In fact, the customer is still paying off an installment loan
and the finance company has an interest in the old car. If the finance company repossesses the car, the
customer—who got a new car at a discount because of his false representation—cannot be said to have
taken the new car by larceny or embezzlement. Nevertheless, he tricked the dealer into selling, and the
dealer will have lost the value of the repossessed car. Obviously, the customer is guilty of a criminal act;
the statutes outlawing it refer to this trickery as the crime of false pretenses, defined as obtaining
ownership of the property of another by making untrue representations of fact with intent to defraud.
A number of problems have arisen in the judicial interpretation of false-pretense statutes. One concerns
whether the taking is permanent or only temporary. The case of State v. Mills (Section 6.7 "Cases") shows
the subtle questions that can be presented and the dangers inherent in committing “a little fraud.”
In the Mills case, the claim was that a mortgage instrument dealing with one parcel of land was used
instead for another. This is a false representation of fact. Suppose, by contrast, that a person
misrepresents his state of mind: “I will pay you back tomorrow,” he says, knowing full well that he does
not intend to. Can such a misrepresentation amount to false pretenses punishable as a criminal offense?
In most jurisdictions it cannot. A false-pretense violation relates to a past event or existing fact, not to a
statement of intention. If it were otherwise, anyone failing to pay a debt might find himself facing criminal
prosecution, and business would be less prone to take risks.

Saylor URL: http://www.saylor.org/books

Saylor.org
235

The problem of proving intent is especially difficult when a person has availed himself of the services of
another without paying. A common example is someone leaving a restaurant without paying for the meal.
In most states, this is specifically defined in the statutes as theft of services.

Receiving Stolen Property
One who engages in receiving stolen property with knowledge that it is stolen is guilty of a felony or
misdemeanor, depending on the value of the property. The receipt need not be personal; if the property is
delivered to a place under the control of the receiver, then he is deemed to have received it. “Knowledge”
is construed broadly: not merely actual knowledge, but (correct) belief and suspicion (strong enough not
to investigate for fear that the property will turn out to have been stolen) are sufficient for conviction.

Forgery
Forgery is false writing of a document of legal significance (or apparent legal significance!) with intent to
defraud. It includes the making up of a false document or the alteration of an existing one. The writing
need not be done by hand but can be by any means—typing, printing, and so forth. Documents commonly
the subject of forgery are negotiable instruments (checks, money orders, and the like), deeds, receipts,
contracts, and bills of lading. The forged instrument must itself be false, not merely contain a falsehood. If
you fake your neighbor’s signature on one of his checks made out to cash, you have committed forgery.
But if you sign a check of your own that is made out to cash, knowing that there is no money in your
checking account, the instrument is not forged, though the act may be criminal if done with the intent to
defraud.
The mere making of a forged instrument is unlawful. So is the “uttering” (or presentation) of such an
instrument, whether or not the one uttering it actually forged it. The usual example of a false signature is
by no means the only way to commit forgery. If done with intent to defraud, the backdating of a
document, the modification of a corporate name or the filling in of lines left blank on a form can all
constitute forgery.

Saylor URL: http://www.saylor.org/books

Saylor.org
236

Extortion
Under common law, extortion could only be committed by a government official, who corruptly collected
an unlawful fee under color of office. A common example is a salaried building inspector who refuses to
issue a permit unless the permittee pays him. Under modern statutes, the crime of extortion has been
broadened to include the wrongful collection of money or something else of value by anyone by means of a
threat (short of a threat of immediate physical violence, for such a threat would make the demand an act
of robbery). This kind of extortion is usually called blackmail. The blackmail threat commonly is to expose
some fact of the victim’s private life or to make a false accusation about him.

Offenses against Habitation and Other Offenses
Burglary
Burglary is not a crime against property. It is defined as “the breaking and entering of the dwelling of
another in the nighttime with intent to commit a felony.” The intent to steal is not an issue: a man who
sneaks into a woman’s home intent on raping her has committed a burglary, even if he does not carry out
the act. The student doing critical thinking will no doubt notice that the definition provides plenty of room
for argument. What is “breaking”? (The courts do not require actual destruction; the mere opening of a
closed door, even if unlocked, is enough.) What is entry? When does night begin? What kind of intent?
Whose dwelling? Can a landlord burglarize the dwelling of his tenant? (Yes.) Can a person burglarize his
own home? (No.)

Arson
Under common law, arson was the malicious burning of the dwelling of another. Burning one’s own house
for purposes of collecting insurance was not an act of arson under common law. The statutes today make
it a felony intentionally to set fire to any building, whether or not it is a dwelling and whether or not the
purpose is to collect insurance.

Bribery
Bribery is a corrupt payment (or receipt of such a payment) for official action. The payment can be in cash
or in the form of any goods, intangibles, or services that the recipient would find valuable. Under common

Saylor URL: http://www.saylor.org/books

Saylor.org
237

law, only a public official could be bribed. In most states, bribery charges can result from the bribe of
anyone performing a public function.
Bribing a public official in government procurement (contracting) can result in serious criminal charges.
Bribing a public official in a foreign country to win a contract can result in charges under the Foreign
Corrupt Practices Act.

Perjury
Perjury is the crime of giving a false oath, either orally or in writing; in a judicial or other official
proceeding (lies made in proceedings other than courts are sometimes termed “false swearing”). To be
perjuries, the oath must have been made corruptly—that is, with knowledge that it was false or without
sincere belief that it was true. An innocent mistake is not perjury. A statement, though true, is perjury if
the maker of it believes it to be false. Statements such as “I don’t remember” or “to the best of my
knowledge” are not sufficient to protect a person who is lying from conviction for perjury. To support a
charge of perjury, however, the false statement must be “material,” meaning that the statement is relevant
to whatever the court is trying to find out.

White-Collar Crime
White-collar crime, as distinguished from “street crime,” refers generally to fraud-related acts carried out
in a nonviolent way, usually connected with business. Armed bank robbery is not a white-collar crime, but
embezzlement by a teller or bank officer is. Many white-collar crimes are included within the statutory
definitions of embezzlement and false pretenses. Most are violations of state law. Depending on how they
are carried out, many of these same crimes are also violations of federal law.
Any act of fraud in which the United States postal system is used or which involves interstate phone calls
or Internet connections is a violation of federal law. Likewise, many different acts around the buying and
selling of securities can run afoul of federal securities laws. Other white-collar crimes include tax fraud;
price fixing; violations of food, drug, and environmental laws; corporate bribery of foreign companies;
and—the newest form—computer fraud. Some of these are discussed here; others are covered in later
chapters.

Saylor URL: http://www.saylor.org/books

Saylor.org
238

Mail and Wire Fraud
Federal law prohibits the use of the mails or any interstate electronic communications medium for the
purpose of furthering a “scheme or artifice to defraud.” The statute is broad, and it is relatively easy for
prosecutors to prove a violation. The law also bans attempts to defraud, so the prosecutor need not show
that the scheme worked or that anyone suffered any losses. “Fraud” is broadly construed: anyone who
uses the mails or telephone to defraud anyone else of virtually anything, not just of money, can be
convicted under the law. In one case, a state governor was convicted of mail fraud when he took bribes to
influence the setting of racing dates. The court’s theory was that he defrauded the citizenry of its right to
his “honest and faithful services” as governor.

[1]

Violations of the Food and Drug Act
The federal Food, Drug, and Cosmetic Act prohibits any person or corporation from sending into
interstate commerce any adulterated or misbranded food, drug, cosmetics, or related device. For example,
in a 2010 case, Allergen had to pay a criminal fine for marketing Botox as a headache or pain reliever, a
use that had not been approved by the Food and Drug Administration. Unlike most criminal statutes,
willfulness or deliberate misconduct is not an element of the act. As the United States v. Park case
(Section 6.7 "Cases") shows, an executive can be held criminally liable even though he may have had no
personal knowledge of the violation.

Environmental Crimes
Many federal environmental statutes have criminal provisions. These include the Federal Water Pollution
Control Act (commonly called the Clean Water Act); the Rivers and Harbors Act of 1899 (the Refuse Act);
the Clean Air Act; the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA); the Toxic Substances
Control Act (TSCA); and the Resource Conservation and Recovery Act (RCRA). Under the Clean Water
Act, for example, wrongful discharge of pollutants into navigable waters carries a fine ranging from
$2,500 to $25,000 per day and imprisonment for up to one year. “Responsible corporate officers” are
specifically included as potential defendants in criminal prosecutions under the act. They can include
officers who have responsibility over a project where subcontractors and their employees actually caused
the discharge.

[2]

Saylor URL: http://www.saylor.org/books

Saylor.org
239

Violations of the Foreign Corrupt Practices Act
As a byproduct of Watergate, federal officials at the Securities and Exchange Commission and the Internal
Revenue Service uncovered many instances of bribes paid by major corporations to officials of foreign
governments to win contracts with those governments. Congress responded in 1977 with the Foreign
Corrupt Practices Act, which imposed a stringent requirement that the disposition of assets be accurately
and fairly accounted for in a company’s books and records. The act also made illegal the payment of bribes
to foreign officials or to anyone who will transmit the money to a foreign official to assist the payer (the
one offering and delivering the money) in getting business.

Violations of the Racketeering Influenced and Corrupt Organizations Act
In 1970 Congress enacted the Racketeering Influenced and Corrupt Organizations Act (RICO), aimed at
ending organized crime’s infiltration into legitimate business. The act tells courts to construe its language
broadly “to effectuate its remedial purpose,” and many who are not part of organized crime have been
successfully prosecuted under the act. It bans a “pattern of racketeering,” defined as the commission of at
least two acts within ten years of any of a variety of already-existing crimes, including mail, wire, and
securities fraud. The act thus makes many types of fraud subject to severe penalties.

Computer Crime
Computer crime generally falls into four categories: (1) theft of money, financial instruments, or property;
(2) misappropriation of computer time; (3) theft of programs; and (4) illegal acquisition of information.
The main federal statutory framework for many computer crimes is the Computer Fraud and Abuse Act
(CFAA; see Table 6.1 "Summary of Provisions of the Computer Fraud and Abuse Act"). Congress only
prohibited computer fraud and abuse where there was a federal interest, as where computers of the
government were involved or where the crime was interstate in nature.

Saylor URL: http://www.saylor.org/books

Saylor.org
240

Table 6.1 Summary of Provisions of the Computer Fraud and Abuse Act

Obtaining national security information

Sec. (a)(1)

10 years maximum (20 years second offense)

Trespassing in a government computer

Sec. (a)(3)

1 year (5)

Compromising the confidentiality of a computer

Sec. (a)(2)

1 year (10)

Accessing a computer to defraud and obtain value Sec. (a)4

5 years (10)

Intentional access and reckless damage

(a)(5)(A)(ii) 5 years (20)

Trafficking in passwords

(a)(6)

1 year (10)

KEY TAKEAWAY
Offenses can be against persons, against property, or against public policy (as when you bribe a public
official, commit perjury, use public goods such as the mails or the Internet to commit fraud, or commit
other white-collar crimes).

EXERCISES
1.

Which does more serious harm to society: street crimes or white-collar crimes?

2.

Why are various crimes so difficult to define precisely?

3.

Hungry Harold goes by the home of Juanita Martinez. Juanita has just finished baking a cherry pie and
sets it in the open windowsill to cool. Harold smells the pie from the sidewalk. It is twilight; while still
light, the sun has officially set. Harold reaches into the window frame and removes the pie.
Technically, has Harold committed burglary? What are the issues here based on the definition of
burglary?

4.

What is fraud? How is it different from dishonesty? Is being dishonest a criminal offense? If so, have
you been a criminal already today?

[1] United States v. Isaacs, 493 F.2d 1124 (7th Cir. 1974), cert. denied, 417 US 976 (1974).
[2] U.S. v. Hanousek, 176 F.3d 1116 (9th Cir. 1999).

Saylor URL: http://www.saylor.org/books

Saylor.org
241

6.3 The Nature of a Criminal Act
LEARNING OBJECTIVES
1.

Understand how it is possible to commit a criminal act without actually doing anything that you think
might be criminal.

2.

Analyze and explain the importance of intention in criminal law and criminal prosecutions.

3.

Explain how a corporation can be guilty of a crime, even though it is a corporation’s agents that
commit the crime.

To be guilty of a crime, you must have acted. Mental desire or intent to do so is insufficient. But what
constitutes an act? This question becomes important when someone begins to commit a crime, or does so
in association with others, or intends to do one thing but winds up doing something else.

Attempt
It is not necessary to commit the intended crime to be found guilty of a criminal offense. An attempt to
commit the crime is punishable as well, though usually not as severely. For example, Brett points a gun at
Ashley, intending to shoot her dead. He pulls the trigger but his aim is off, and he misses her heart by four
feet. He is guilty of an attempt to murder. Suppose, however, that earlier in the day, when he was
preparing to shoot Ashley, Brett had been overheard in his apartment muttering to himself of his
intention, and that a neighbor called the police. When they arrived, he was just snapping his gun into his
shoulder holster.
At that point, courts in most states would not consider him guilty of an attempt because he had not passed
beyond the stage of preparation. After having buttoned his jacket he might have reconsidered and put the
gun away. Determining when the accused has passed beyond mere preparation and taken an actual step
toward perpetrating the crime is often difficult and is usually for the jury to decide.

Saylor URL: http://www.saylor.org/books

Saylor.org
242

Impossibility
What if a defendant is accused of attempting a crime that is factually impossible? For example, suppose
that men believed they were raping a drunken, unconscious woman, and were later accused of attempted
rape, but defended on the grounds of factual impossibility because the woman was actually dead at the
time sexual intercourse took place? Or suppose that a husband intended to poison his wife with
strychnine in her coffee, but put sugar in the coffee instead? The “mens rea” or criminal intent was there,
but the act itself was not criminal (rape requires a live victim, and murder by poisoning requires the use of
poison). States are divided on this, but thirty-seven states have ruled out factual impossibility as a defense
to the crime of attempt.
Legal impossibility is different, and is usually acknowledged as a valid defense. If the defendant completes
all of his intended acts, but those acts do not fulfill all the required elements of a crime, there could be a
successful “impossibility” defense. If Barney (who has poor sight), shoots at a tree stump, thinking it is his
neighbor, Ralph, intending to kill him, has he committed an attempt? Many courts would hold that he has
not. But the distinction between factual impossibility and legal impossibility is not always clear, and the
trend seems to be to punish the intended attempt.

Conspiracy
Under both federal and state laws, it is a separate offense to work with others toward the commission of a
crime. When two or more people combine to carry out an unlawful purpose, they are engaged in a
conspiracy. The law of conspiracy is quite broad, especially when it is used by prosecutors in connection
with white-collar crimes. Many people can be swept up in the net of conspiracy, because it is unnecessary
to show that the actions they took were sufficient to constitute either the crime or an attempt. Usually, the
prosecution needs to show only (1) an agreement and (2) a single overt act in furtherance of the
conspiracy. Thus if three people agree to rob a bank, and if one of them goes to a store to purchase a gun
to be used in the holdup, the three can be convicted of conspiracy to commit robbery. Even the purchase
of an automobile to be used as the getaway car could support a conspiracy conviction.
The act of any one of the conspirators is imputed to the other members of the conspiracy. It does not
matter, for instance, that only one of the bank robbers fired the gun that killed a guard. All can be

Saylor URL: http://www.saylor.org/books

Saylor.org
243

convicted of murder. That is so even if one of the conspirators was stationed as a lookout several blocks
away and even if he specifically told the others that his agreement to cooperate would end “just as soon as
there is shooting.”

Agency and Corporations
A person can be guilty of a crime if he acts through another. Again, the usual reason for “imputing” the
guilt of the actor to another is that both were engaged in a conspiracy. But imputation of guilt is not
limited to a conspiracy. The agent may be innocent even though he participates. A corporate officer
directs a junior employee to take a certain bag and deliver it to the officer’s home. The employee
reasonably believes that the officer is entitled to the bag. Unbeknownst to the employee, the bag contains
money that belongs to the company, and the officer wishes to keep it. This is not a conspiracy. The
employee is not guilty of larceny, but the officer is, because the agent’s act is imputed to him.
Since intent is a necessary component of crime, an agent’s intent cannot be imputed to his principal if the
principal did not share the intent. The company president tells her sales manager, “Go make sure our
biggest customer renews his contract for next year”—by which she meant, “Don’t ignore our biggest
customer.” Standing before the customer’s purchasing agent, the sales manager threatens to tell the
purchasing agent’s boss that the purchasing agent has been cheating on his expense account, unless he
signs a new contract. The sales manager could be convicted of blackmail, but the company president could
not.
Can a corporation be guilty of a crime? For many types of crimes, the guilt of individual employees may be
imputed to the corporation. Thus the antitrust statutes explicitly state that the corporation may be
convicted and fined for violations by employees. This is so even though the shareholders are the ones who
ultimately must pay the price—and who may have had nothing to do with the crime or the power to stop
it. The law of corporate criminal responsibility has been changing in recent years. The tendency is to hold
the corporation liable under criminal law if the act has been directed by a responsible officer or group
within the corporation (the president or board of directors).

Saylor URL: http://www.saylor.org/books

Saylor.org
244

KEY TAKEAWAY
Although proving the intent to commit a crime (the mens rea) is essential, the intent can be
established by inference (circumstantially). Conspirators may not actually commit a crime, for example,
but in preparing for a criminal act, they may be guilty of the crime of conspiracy. Certain corporate
officers, as well, may not be directly committing criminal acts but may be held criminally responsible
for acts of their agents and contractors.

EXERCISES
1.

Give an example of how someone can intend to commit a crime but fail to commit one.

2.

Describe a situation where there is a conspiracy to commit a crime without the crime actually taking
place.

3.

Create a scenario based on current events where a corporation could be found guilty of committing a
crime even though the CEO, the board of directors, and the shareholders have not themselves done a
criminal act.

Saylor URL: http://www.saylor.org/books

Saylor.org
245

6.4 Responsibility
LEARNING OBJECTIVES
1.

Explain why criminal law generally requires that the defendant charged with a crime have criminal
"intent."

2.

Know and explain the possible excuses relating to responsibility that are legally recognized by courts,
including lack of capacity.

In General
The mens rea requirement depends on the nature of the crime and all the circumstances surrounding the
act. In general, though, the requirement means that the accused must in some way have intended the
criminal consequences of his act. Suppose, for example, that Charlie gives Gabrielle a poison capsule to
swallow. That is the act. If Gabrielle dies, is Charlie guilty of murder? The answer depends on what his
state of mind was. Obviously, if he gave it to her intending to kill her, the act was murder.
What if he gave it to her knowing that the capsule was poison but believing that it would only make her
mildly ill? The act is still murder, because we are all liable for the consequences of any intentional act that
may cause harm to others. But suppose that Gabrielle had asked Harry for aspirin, and he handed her two
pills that he reasonably believed to be aspirin (they came from the aspirin bottle and looked like aspirin)
but that turned out to be poison, the act would not be murder, because he had neither intent nor a state of
knowledge from which intent could be inferred.
Not every criminal law requires criminal intent as an ingredient of the crime. Many regulatory codes
dealing with the public health and safety impose strict requirements. Failure to adhere to such
requirements is a violation, whether or not the violator had mens rea. The United States v.
Park case, Section 6.7 "Cases", a decision of the US Supreme Court, shows the different considerations
involved in mens rea.

Saylor URL: http://www.saylor.org/books

Saylor.org
246

Excuses That Limit or Overcome Responsibility
Mistake of Fact and Mistake of Law
Ordinarily, ignorance of the law is not an excuse. If you believe that it is permissible to turn right on a red
light but the city ordinance prohibits it, your belief, even if reasonable, does not excuse your violation of
the law. Under certain circumstances, however, ignorance of law will be excused. If a statute imposes
criminal penalties for an action taken without a license, and if the government official responsible for
issuing the license formally tells you that you do not need one (though in fact you do), a conviction for
violating the statute cannot stand. In rare cases, a lawyer’s advice, contrary to the statute, will be held to
excuse the client, but usually the client is responsible for his attorney’s mistakes. Otherwise, as it is said,
the lawyer would be superior to the law.
Ignorance or mistake of fact more frequently will serve as an excuse. If you take a coat from a restaurant,
believing it to be yours, you cannot be convicted of larceny if it is not. Your honest mistake of fact negates
the requisite intent. In general, the rule is that a mistaken belief of fact will excuse criminal responsibility
if (1) the belief is honestly held, (2) it is reasonable to hold it, and (3) the act would not have been criminal
if the facts were as the accused supposed them to have been.

Entrapment
One common technique of criminal investigation is the use of an undercover agent or decoy—the
policeman who poses as a buyer of drugs from a street dealer or the elaborate “sting” operations in which
ostensibly stolen goods are “sold” to underworld “fences.” Sometimes these methods are the only way by
which certain kinds of crime can be rooted out and convictions secured.
But a rule against entrapment limits the legal ability of the police to play the role of criminals. The police
are permitted to use such techniques to detect criminal activity; they are not permitted to do so to
instigate crime. The distinction is usually made between a person who intends to commit a crime and one
who does not. If the police provide the former with an opportunity to commit a criminal act—the sale of
drugs to an undercover agent, for example—there is no defense of entrapment. But if the police knock on
the door of one not known to be a drug user and persist in a demand that he purchase drugs from them,

Saylor URL: http://www.saylor.org/books

Saylor.org
247

finally overcoming his will to resist, a conviction for purchase and possession of drugs can be overturned
on the ground of entrapment.

Other Excuses
A number of other circumstances can limit or excuse criminal liability. These include compulsion (a gun
pointed at one’s head by a masked man who apparently is unafraid to use the weapon and who demands
that you help him rob a store), honest consent of the “victim” (the quarterback who is tackled), adherence
to the requirements of legitimate public authority lawfully exercised (a policeman directs a towing
company to remove a car parked in a tow-away zone), the proper exercise of domestic authority (a parent
may spank a child, within limits), and defense of self, others, property, and habitation. Each of these
excuses is a complex subject in itself.

Lack of Capacity
A further defense to criminal prosecution is the lack of mental capacity to commit the crime. Infants and
children are considered incapable of committing a crime; under common law any child under the age of
seven could not be prosecuted for any act. That age of incapacity varies from state to state and is now
usually defined by statutes. Likewise, insanity or mental disease or defect can be a complete defense.
Intoxication can be a defense to certain crimes, but the mere fact of drunkenness is not ordinarily
sufficient.

KEY TAKEAWAY
In the United States, some crimes can be committed by not following strict regulatory requirements for
health, safety, or the environment. The law does provide excuses from criminal liability for mistakes of
fact, entrapment, and lack of capacity.

EXERCISES
1.

Describe several situations in which compulsion, consent, or other excuses take away criminal liability.

2.

Your employee is drunk on the job and commits the crime of assault and battery on a customer. He
claims lack of capacity as an excuse. Should the courts accept this excuse? Why or why not?

Saylor URL: http://www.saylor.org/books

Saylor.org
248

6.5 Procedure
LEARNING OBJECTIVES
1.

Describe the basic steps in pretrial criminal procedure that follow a government's determination to
arrest someone for an alleged criminal act.

2.

Describe the basic elements of trial and post-trial criminal procedure.

The procedure for criminal prosecutions is complex. Procedures will vary from state to state. A criminal
case begins with an arrest if the defendant is caught in the act or fleeing from the scene; if the defendant is
not caught, a warrant for the defendant’s arrest will issue. The warrant is issued by a judge or a magistrate
upon receiving a complaint detailing the charge of a specific crime against the accused. It is not enough
for a police officer to go before a judge and say, “I’d like you to arrest Bonnie because I think she’s just
murdered Clyde.” She must supply enough information to satisfy the magistrate that there is probable
cause (reasonable grounds) to believe that the accused committed the crime. The warrant will be issued to
any officer or agency that has power to arrest the accused with warrant in hand.
The accused will be brought before the magistrate for a preliminary hearing. The purpose of the hearing is
to determine whether there is sufficient reason to hold the accused for trial. If so, the accused can be sent
to jail or be permitted to make bail. Bail is a sum of money paid to the court to secure the defendant’s
attendance at trial. If he fails to appear, he forfeits the money. Constitutionally, bail can be withheld only
if there is reason to believe that the accused will flee the jurisdiction.
Once the arrest is made, the case is in the hands of the prosecutor. In the fifty states, prosecution is a
function of the district attorney’s office. These offices are usually organized on a county-by-county basis.
In the federal system, criminal prosecution is handled by the office of the US attorney, one of whom is
appointed for every federal district.
Following the preliminary hearing, the prosecutor must either file information (a document stating the
crime of which the person being held is accused) or ask the grand jury for an indictment. The grand jury

Saylor URL: http://www.saylor.org/books

Saylor.org
249

consists of twenty-three people who sit to determine whether there is sufficient evidence to warrant a
prosecution. It does not sit to determine guilt or innocence. The indictment is the grand jury’s formal
declaration of charges on which the accused will be tried. If indicted, the accused formally becomes a
defendant.
The defendant will then be arraigned, that is, brought before a judge to answer the accusation in the
indictment. The defendant may plead guilty or not guilty. If he pleads not guilty, the case will be tried
before a jury (sometimes referred to as a petit jury). The jury cannot convict unless it finds the defendant
guilty beyond a reasonable doubt.
The defendant might have pleaded guilty to the offense or to a lesser charge (often referred to as a “lesser
included offense”—simple larceny, for example, is a lesser included offense of robbery because the
defendant may not have used violence but nevertheless stole from the victim). Such a plea is usually
arranged through plea bargaining with the prosecution. In return for the plea, the prosecutor promises to
recommend to the judge that the sentence be limited. The judge most often, but not always, goes along
with the prosecutor’s recommendation.
The defendant is also permitted to file a plea of nolo contendere (no contest) in prosecutions for certain
crimes. In so doing, he neither affirms nor denies his guilt. He may be sentenced as though he had
pleaded guilty, although usually a nolo plea is the result of a plea bargain. Why plead nolo? In some
offenses, such as violations of the antitrust laws, the statutes provide that private plaintiffs may use a
conviction or a guilty plea as proof that the defendant violated the law. This enables a plaintiff to prove
liability without putting on witnesses or evidence and reduces the civil trial to a hearing about the
damages to plaintiff. The nolo plea permits the defendant to avoid this, so that any plaintiff will have to
not only prove damages but also establish civil liability.
Following a guilty plea or a verdict of guilt, the judge will impose a sentence after presentencing reports
are written by various court officials (often, probation officers). Permissible sentences are spelled out in
statutes, though these frequently give the judge a range within which to work (e.g., twenty years to life).
The judge may sentence the defendant to imprisonment, a fine, or both, or may decide to suspend
sentence (i.e., the defendant will not have to serve the sentence as long as he stays out of trouble).

Saylor URL: http://www.saylor.org/books

Saylor.org
250

Sentencing usually comes before appeal. As in civil cases, the defendant, now convicted, has the right to
take at least one appeal to higher courts, where issues of procedure and constitutional rights may be
argued.

KEY TAKEAWAY
Criminal procedure in US courts is designed to provide a fair process to both criminal defendants and
to society. The grand jury system, prosecutorial discretion, plea bargains, and appeals for lack of a fair
trial are all part of US criminal procedure.

EXERCISES
1.

Harold is charged with the crime of assault with a deadly weapon with intent to kill or inflict serious
bodily injury. It is a more serious crime than simple assault. Harold’s attorney wants the prosecutor to
give Harold a break, but Harold is guilty of at least simple assault and may also have had the intent to
kill. What is Harold’s attorney likely to do?

2.

Kumar was driving his car, smoking marijuana, and had an accident with another vehicle. The other
driver was slightly injured. When the officer arrived, she detected a strong odor of marijuana in
Kumar’s car and a small amount of marijuana in the glove compartment. The other driver expects to
bring a civil action against Kumar for her injuries after Kumar’s criminal case. What should Kumar
plead in the criminal case—careless driving or driving under the influence?

Saylor URL: http://www.saylor.org/books

Saylor.org
251

6.6 Constitutional Rights of the Accused
LEARNING OBJECTIVES
1.

Describe the most significant constitutional rights of defendants in US courts, and name the source of
these rights.

2.

Explain the Exclusionary rule and the reason for its existence.

Search and Seizure
The rights of those accused of a crime are spelled out in four of the ten constitutional amendments that
make up the Bill of Rights (Amendments Four, Five, Six, and Eight). For the most part, these
amendments have been held to apply to both the federal and the state governments. The Fourth
Amendment says in part that “the right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated.” Although there are numerous
and tricky exceptions to the general rule, ordinarily the police may not break into a person’s house or
confiscate his papers or arrest him unless they have a warrant to do so. This means, for instance, that a
policeman cannot simply stop you on a street corner and ask to see what is in your pockets (a power the
police enjoy in many other countries), nor can your home be raided without probable cause to believe that
you have committed a crime. What if the police do search or seize unreasonably?
The courts have devised a remedy for the use at trial of the fruits of an unlawful search or seizure.
Evidence that is unconstitutionally seized is excluded from the trial. This is the so-called exclusionary
rule, first made applicable in federal cases in 1914 and brought home to the states in 1961.
The exclusionary rules highly controversial, and there are numerous exceptions to it. But it remains
generally true that the prosecutor may not use evidence willfully taken by the police in violation of

Saylor URL: http://www.saylor.org/books

Saylor.org
252

constitutional rights generally, and most often in the violation of Fourth Amendment rights. (The fruits of
a coerced confession are also excluded.)

Double Jeopardy
The Fifth Amendment prohibits the government from prosecuting a person twice for the same offense.
The amendment says that no person shall be “subject for the same offence to be twice put in jeopardy of
life or limb.” If a defendant is acquitted, the government may not appeal. If a defendant is convicted and
his conviction is upheld on appeal, he may not thereafter be re-prosecuted for the same crime.

Self-Incrimination
The Fifth Amendment is also the source of a person’s right against self-incrimination (no person “shall be
compelled in any criminal case to be a witness against himself”). The debate over the limits of this right
has given rise to an immense literature. In broadest outline, the right against self-incrimination means
that the prosecutor may not call a defendant to the witness stand during trial and may not comment to the
jury on the defendant’s failure to take the stand. Moreover, a defendant’s confession must be excluded
from evidence if it was not voluntarily made (e.g., if the police beat the person into giving a confession).
In Miranda v. Arizona, the Supreme Court ruled that no confession is admissible if the police have not
first advised a suspect of his constitutional rights, including the right to have a lawyer present to advise
him during the questioning.

[1]

These so-called Miranda warnings have prompted scores of follow-up cases

that have made this branch of jurisprudence especially complex.

Speedy Trial
The Sixth Amendment tells the government that it must try defendants speedily. How long a delay is too
long depends on the circumstances in each case. In 1975, Congress enacted the Speedy Trial Act to give
priority to criminal cases in federal courts. It requires all criminal prosecutions to go to trial within
seventy-five days (though the law lists many permissible reasons for delay).

Saylor URL: http://www.saylor.org/books

Saylor.org
253

Cross-Examination
The Sixth Amendment also says that the defendant shall have the right to confront witnesses against him.
No testimony is permitted to be shown to the jury unless the person making it is present and subject to
cross-examination by the defendant’s counsel.

Assistance of Counsel
The Sixth Amendment guarantees criminal defendants the right to have the assistance of defense counsel.
During the eighteenth century and before, the British courts frequently refused to permit defendants to
have lawyers in the courtroom during trial. The right to counsel is much broader in this country, as the
result of Supreme Court decisions that require the state to pay for a lawyer for indigent defendants in
most criminal cases.

Cruel and Unusual Punishment
Punishment under the common law was frequently horrifying. Death was a common punishment for
relatively minor crimes. In many places throughout the world, punishments still persist that seem cruel
and unusual, such as the practice of stoning someone to death. The guillotine, famously in use during and
after the French Revolution, is no longer used, nor is defendants put in stocks for public display and
humiliation. In pre-Revolutionary America, an unlucky defendant who found himself convicted could face
brutal torture before death.
The Eighth Amendment banned these actions with the words that “cruel and unusual punishments [shall
not be] inflicted.” Virtually all such punishments either never were enacted or have been eliminated from
the statute books in the United States. Nevertheless, the Eighth Amendment has become a source of
controversy, first with the Supreme Court’s ruling in 1976 that the death penalty, as haphazardly applied
in the various states, amounted to cruel and unusual punishment. Later Supreme Court opinions have
made it easier for states to administer the death penalty. As of 2010, there were 3,300 defendants on
death row in the United States. Of course, no corporation is on death row, and no corporation’s charter
has ever been revoked by a US state, even though some corporations have repeatedly been indicted and
convicted of criminal offenses.

Saylor URL: http://www.saylor.org/books

Saylor.org
254

Presumption of Innocence
The most important constitutional right in the US criminal justice system is the presumption of
innocence. The Supreme Court has repeatedly cautioned lower courts in the United States that juries must
be properly instructed that the defendant is innocent until proven guilty. This is the origin of the “beyond
all reasonable doubt” standard of proof and is an instruction given to juries in each criminal case. The
Fifth Amendment notes the right of “due process” in federal proceedings, and the Fourteenth Amendment
requires that each state provide “due process” to defendants.

KEY TAKEAWAY
The US Constitution provides several important protections for criminal defendants, including a
prohibition on the use of evidence that has been obtained by unconstitutional means. This would
include evidence seized in violation of the Fourth Amendment and confessions obtained in violation of
the Fifth Amendment.

EXERCISES
1.

Do you think it is useful to have a presumption of innocence in criminal cases? What if there was not a
presumption of innocence in criminal cases?

2.

Do you think public humiliation, public execution, and unusual punishments would reduce the amount
of crime? Why do you think so?

3.

“Due process” is another phrase for “fairness.” Why should the public show fairness toward criminal
defendants?

[1] Miranda v. Arizona, 384 US 436 (1966).

Saylor URL: http://www.saylor.org/books

Saylor.org
255

6.7 Cases
False Pretenses
State v. Mills
96 Ariz. 377, 396 P.2d 5 (Ariz. 1964)
LOCKWOOD, VICE CHIEF JUSTICE
Defendants appeal from a conviction on two counts of obtaining money by false pretenses in violation of
AR.S. §§ 13-661.A3. and 13-663.A1. The material facts, viewed “…in the light most favorable to sustaining
the conviction,” are as follows: Defendant William Mills was a builder and owned approximately 150
homes in Tucson in December, 1960. Mills conducted his business in his home. In 1960 defendant
Winifred Mills, his wife, participated in the business generally by answering the telephone, typing, and
receiving clients who came to the office.
In December 1960, Mills showed the complainant, Nathan Pivowar, a house at 1155 Knox Drive and
another at 1210 Easy Street, and asked Pivowar if he would loan money on the Knox Drive house. Pivowar
did not indicate at that time whether he would agree to such a transaction. Later in the same month
Nathan Pivowar told the defendants that he and his brother, Joe Pivowar, would loan $5,000 and $4,000
on the two houses. Three or four days later Mrs. Mills, at Pivowar’s request, showed him these homes
again.
Mills had prepared two typed mortgages for Pivowar. Pivowar objected to the wording, so in Mills’ office
Mrs. Mills retyped the mortgages under Pivowar’s dictation. After the mortgages had been recorded on
December 31, 1960, Pivowar gave Mills a bank check for $5,791.87, some cash, and a second mortgage
formerly obtained from Mills in the approximate sum of $3,000. In exchange Mills gave Pivowar two
personal notes in the sums of $5,250.00 and $4,200.00 and the two mortgages as security for the loan.

Saylor URL: http://www.saylor.org/books

Saylor.org
256

Although the due date for Mills’ personal notes passed without payment being made, the complainant did
not present the notes for payment, did not demand that they be paid, and did not sue upon them. In 1962
the complainant learned that the mortgages which he had taken as security in the transaction were not
first mortgages on the Knox Drive and Easy Street properties. These mortgages actually covered two
vacant lots on which there were outstanding senior mortgages. On learning this, Pivowar signed a
complaint charging the defendants with the crime of theft by false pretenses.
On appeal defendants contend that the trial court erred in denying their motion to dismiss the
information. They urge that a permanent taking of property must be proved in order to establish the
crime of theft. Since the complainant had the right to sue on the defendants’ notes, the defendants assert
that complainant cannot be said to have been deprived of his property permanently. Defendants
misconceive the elements of the crime of theft by false pretenses. Stated in a different form, their
argument is that although the complainant has parted with his cash, a bank check, and a second
mortgage, the defendants intend to repay the loan.
Defendants admit that the proposition of law which they assert is a novel one in this jurisdiction.
Respectable authority in other states persuades us that their contention is without merit. A creditor has a
right to determine for him whether he wishes to be a secured or an unsecured creditor. In the former case,
he has a right to know about the security. If he extends credit in reliance upon security which is falsely
represented to be adequate, he has been defrauded even if the debtor intends to repay the debt. His
position is now that of an unsecured creditor. At the very least, an unreasonable risk of loss has been
forced upon him by reason of the deceit. This risk which he did not intend to assume has been imposed
upon him by the intentional act of the debtor, and such action constitutes intent to defraud.
***
The cases cited by defendants in support of their contention are distinguishable from the instant case in
that they involved theft by larceny. Since the crime of larceny is designed to protect a person’s possessory
interest in property whereas the crime of false pretenses protects one’s title interest, the requirement of a
permanent deprivation is appropriate to the former. Accordingly, we hold that intent to repay a loan
obtained on the basis of a false representation of the security for the loan is no defense.
***
Affirmed in part, reversed in part, and remanded for resentencing.

Saylor URL: http://www.saylor.org/books

Saylor.org
257

CASE QUESTIONS
1.

False pretenses are a crime of obtaining ownership of property of another by making untrue
representations of fact with intent to defraud. What were the untrue representations of fact made by
Mills?

2.

Concisely state the defendant’s argument as to why Pivowar has not been deprived of any property.

3.

If Pivowar had presented the notes and Mills had paid, would a crime have been committed?

White-Collar Crimes
United States v. Park
421 U.S. 658 (1975)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to consider whether the jury instructions in the prosecution of a corporate officer
under § 301 (k) of the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1042, as amended, 21 U.S.C. § 331
(k), were appropriate under United States v. Dotterweich, 320 U.S. 277 (1943). Acme Markets, Inc., is a
national retail food chain with approximately 36,000 employees, 874 retail outlets, 12 general
warehouses, and four special warehouses. Its headquarters, including the office of the president,
respondent Park, who is chief executive officer of the corporation, are located in Philadelphia,
Pennsylvania. In a five-count information filed in the United States District Court for the District of
Maryland, the Government charged Acme and respondent with violations of the Federal Food, Drug, and
Cosmetic Act. Each count of the information alleged that the defendants had received food that had been
shipped in interstate commerce and that, while the food was being held for sale in Acme’s Baltimore
warehouse following shipment in interstate commerce, they caused it to be held in a building accessible to
rodents and to be exposed to contamination by rodents. These acts were alleged to have resulted in the
food’s being adulterated within the meaning of 21 U.S.C. §§ 342 (a)(3) and (4), in violation of 21 U.S.C. §
331 (k).
Acme pleaded guilty to each count of the information. Respondent pleaded not guilty. The evidence at
trial demonstrated that in April 1970 the Food and Drug Administration (FDA) advised respondent by
letter of insanitary conditions in Acme’s Philadelphia warehouse. In 1971 the FDA found that similar
conditions existed in the firm’s Baltimore warehouse. An FDA consumer safety officer testified concerning
evidence of rodent infestation and other insanitary conditions discovered during a 12-day inspection of

Saylor URL: http://www.saylor.org/books

Saylor.org
258

the Baltimore warehouse in November and December 1971. He also related that a second inspection of the
warehouse had been conducted in March 1972. On that occasion the inspectors found that there had been
improvement in the sanitary conditions, but that “there was still evidence of rodent activity in the building
and in the warehouses and we found some rodent-contaminated lots of food items.”
The Government also presented testimony by the Chief of Compliance of the FDA’s Baltimore office, who
informed respondent by letter of the conditions at the Baltimore warehouse after the first inspection.
There was testimony by Acme’s Baltimore division vice president, who had responded to the letter on
behalf of Acme and respondent and who described the steps taken to remedy the insanitary conditions
discovered by both inspections. The Government’s final witness, Acme’s vice president for legal affairs
and assistant secretary, identified respondent as the president and chief executive officer of the company
and read a bylaw prescribing the duties of the chief executive officer. He testified that respondent
functioned by delegating “normal operating duties” including sanitation, but that he retained “certain
things, which are the big, broad, principles of the operation of the company and had “the responsibility of
seeing that they all work together.”
At the close of the Government’s case in chief, respondent moved for a judgment of acquittal on the
ground that “the evidence in chief has shown that Mr. Park is not personally concerned in this Food and
Drug violation.” The trial judge denied the motion, stating that United States v. Dotterweich, 320 U.S. 277
(1943), was controlling.
Respondent was the only defense witness. He testified that, although all of Acme’s employees were in a
sense under his general direction, the company had an “organizational structure for responsibilities for
certain functions” according to which different phases of its operation were “assigned to individuals who,
in turn, have staff and departments under them.” He identified those individuals responsible for
sanitation, and related that upon receipt of the January 1972 FDA letter, he had conferred with the vice
president for legal affairs, who informed him that the Baltimore division vice president “was investigating
the situation immediately and would be taking corrective action and would be preparing a summary of the
corrective action to reply to the letter.” Respondent stated that he did not “believe there was anything [he]
could have done more constructively than what [he] found was being done.”
On cross-examination, respondent conceded that providing sanitary conditions for food offered for sale to
the public was something that he was “responsible for in the entire operation of the company” and he

Saylor URL: http://www.saylor.org/books

Saylor.org
259

stated that it was one of many phases of the company that he assigned to “dependable subordinates.”
Respondent was asked about and, over the objections of his counsel, admitted receiving, the April 1970
letter addressed to him from the FDA regarding insanitary conditions at Acme’s Philadelphia warehouse.
He acknowledged that, with the exception of the division vice president, the same individuals had
responsibility for sanitation in both Baltimore and Philadelphia. Finally, in response to questions
concerning the Philadelphia and Baltimore incidents, respondent admitted that the Baltimore problem
indicated the system for handling sanitation “wasn’t working perfectly” and that as Acme’s chief executive
officer he was “responsible for any result which occurs in our company.”
At the close of the evidence, respondent’s renewed motion for a judgment of acquittal was denied. The
relevant portion of the trial judge’s instructions to the jury challenged by respondent is set out in the
margin. Respondent’s counsel objected to the instructions on the ground that they failed fairly to reflect
our decision in United States v. Dotterweich supra, and to define “‘responsible relationship.’” The trial
judge overruled the objection. The jury found respondent guilty on all counts of the information, and he
was subsequently sentenced to pay a fine of $50 on each count. The Court of Appeals reversed the
conviction and remanded for a new trial.
***
The question presented by the Government’s petition for certiorari in United States v. Dotterweich, and
the focus of this Court’s opinion, was whether the manager of a corporation, as well as the corporation
itself, may be prosecuted under the Federal Food, Drug, and Cosmetic Act of 1938 for the introduction of
misbranded and adulterated articles into interstate commerce. In Dotterweich, a jury had disagreed as to
the corporation, a jobber purchasing drugs from manufacturers and shipping them in interstate
commerce under its own label, but had convicted Dotterweich, the corporation’s president and general
manager. The Court of Appeals reversed the conviction on the ground that only the drug dealer, whether
corporation or individual, was subject to the criminal provisions of the Act, and that where the dealer was
a corporation, an individual connected therewith might be held personally only if he was operating the
corporation as his ‘alter ego.’
In reversing the judgment of the Court of Appeals and reinstating Dotterweich’s conviction, this Court
looked to the purposes of the Act and noted that they “touch phases of the lives and health of people
which, in the circumstances of modern industrialism, are largely beyond self-protection. It observed that

Saylor URL: http://www.saylor.org/books

Saylor.org
260

the Act is of “a now familiar type” which “dispenses with the conventional requirement for criminal
conduct-awareness of some wrongdoing: In the interest of the larger good it puts the burden of acting at
hazard upon a person otherwise innocent but standing in responsible relation to a public danger. Central
to the Court’s conclusion that individuals other than proprietors are subject to the criminal provisions of
the Act was the reality that the only way in which a corporation can act is through the individuals, who act
on its behalf.
***
The Court recognized that, because the Act dispenses with the need to prove “consciousness of
wrongdoing,” it may result in hardship even as applied to those who share “responsibility in the business
process resulting in” a violation.…The rule that corporate employees who have “a responsible share in the
furtherance of the transaction which the statute outlaws” are subject to the criminal provisions of the Act
was not formulated in a vacuum. Cf. Morissette v. United States, 342 U.S. 246, 258 (1952). Cases under
the Federal Food and Drugs Act of 1906 reflected the view both that knowledge or intent were not
required to be proved in prosecutions under its criminal provisions, and that responsible corporate agents
could be subjected to the liability thereby imposed.
***
The rationale of the interpretation given the Act in Dotterweich…has been confirmed in our subsequent
cases. Thus, the Court has reaffirmed the proposition that the public interest in the purity of its food is so
great as to warrant the imposition of the highest standard of care on distributors.
Thus Dotterweich and the cases which have followed reveal that in providing sanctions which reach and
touch the individuals who execute the corporate mission—and this is by no means necessarily confined to
a single corporate agent or employee—the Act imposes not only a positive duty to seek out and remedy
violations when they occur but also, and primarily, a duty to implement measures that will insure that
violations will not occur. The requirements of foresight and vigilance imposed on responsible corporate
agents are beyond question demanding, and perhaps onerous, but they are no more stringent than the
public has a right to expect of those who voluntarily assume positions of authority in business enterprises
whose services and products affect the health and well-being of the public that supports them.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
261

Reading the entire charge satisfies us that the jury’s attention was adequately focused on the issue of
respondent’s authority with respect to the conditions that formed the basis of the alleged violations.
Viewed as a whole, the charge did not permit the jury to find guilt solely on the basis of respondent’s
position in the corporation; rather, it fairly advised the jury that to find guilt it must find respondent “had
a responsible relation to the situation,” and “by virtue of his position…had…authority and responsibility”
to deal with the situation.
The situation referred to could only be “food…held in unsanitary conditions in a warehouse with the result
that it consisted, in part, of filth or…may have been contaminated with filth.”
Our conclusion that the Court of Appeals erred in its reading of the jury charge suggests as well our
disagreement with that court concerning the admissibility of evidence demonstrating that respondent was
advised by the FDA in 1970 of insanitary conditions in Acme’s Philadelphia warehouse. We are satisfied
that the Act imposes the highest standard of care and permits conviction of responsible corporate officials
who, in light of this standard of care, have the power to prevent or correct violations of its provisions.
***
Reversed.

CASE QUESTIONS
1.

Did Park have criminal intent to put adulterated food into commerce? If not, how can Park’s conduct
be criminalized?

2.

To get a conviction, what does the prosecutor have to show, other than that Park was the CEO of
Acme and therefore responsible for what his company did or didn’t do?

Saylor URL: http://www.saylor.org/books

Saylor.org
262

6.8 Summary and Exercises
Summary
Criminal law is that branch of law governing offenses against society. Most criminal law requires a specific
intent to commit the prohibited act (although a very few economic acts, made criminal by modern
legislation, dispense with the requirement of intent). In this way, criminal law differs from much of civil
law—for example, from the tort of negligence, in which carelessness, rather than intent, can result in
liability.
Major crimes are known as felonies. Minor crimes are known as misdemeanors. Most people have a
general notion about familiar crimes, such as murder and theft. But conventional knowledge does not
suffice for understanding technical distinctions among related crimes, such as larceny, robbery, and false
pretenses. These distinctions can be important because an individual can be found guilty not merely for
committing one of the acts defined in the criminal law but also for attempting or conspiring to commit
such an act. It is usually easier to convict someone of attempt or conspiracy than to convict for the main
crime, and a person involved in a conspiracy to commit a felony may find that very little is required to put
him into serious trouble.
Of major concern to the business executive is white-collar crime, which encompasses a host of offenses,
including bribery, embezzlement, fraud, restraints of trade, and computer crime. Anyone accused of crime
should know that they always have the right to consult with a lawyer and should always does so.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
263

1.

Bill is the chief executive of a small computer manufacturing company that desperately needs funds to
continue operating. One day a stranger comes to Bill to induce him to take part in a cocaine smuggling
deal that would net Bill millions of dollars. Unbeknownst to Bill, the stranger is an undercover
policeman. Bill tells the stranger to go away. The stranger persists, and after five months of arguing
and cajoling, the stranger wears down Bill’s will to resist. Bill agrees to take delivery of the cocaine and
hands over a down payment of $10,000 to the undercover agent, who promptly arrests him for
conspiracy to violate the narcotics laws. What defenses does Bill have?

2.

You are the manager of a bookstore. A customer becomes irritated at having to stand in line and
begins to shout at the salesclerk for refusing to wait on him. You come out of your office and ask the
customer to calm down. He shouts at you. You tell him to leave. He refuses. So you and the salesclerk
pick him up and shove him bodily out the door. He calls the police to have you arrested for assault.
Should the police arrest you? Assuming that they do, how would you defend yourself in court?

3.

Marilyn is arrested for arson against a nuclear utility, a crime under both state and federal law. She is
convicted in state court and sentenced to five years in jail. Then the federal government decides to
prosecute her for the same offense. Does she have a double-jeopardy defense against the federal
prosecution?

4.

Tectonics, a US corporation, is bidding on a project in Nigeria, and its employee wins the bid by
secretly giving $100,000 to the Nigerian public official that has the most say about which company will
be awarded the contract. The contract is worth $80 million, and Tectonics expects to make at least
$50 million on the project. Has a crime under US law been committed?

5.

Suppose that the CEO of Tectonics, Ted Nelson, is not actually involved in bribery of the Nigerian
public official Adetutu Adeleke. Instead, suppose that the CFO, Jamie Skillset, is very accomplished at
insulating both top management and the board of directors from some of the “operational realities”
within the company. Skillset knows that Whoopi Goldmine, a Nigerian employee of Tectonics, has
made the deal with Adeleke and secured the contract for Tectonics. Is it possible that Nelson, as well
as Skillset, can be found guilty of a crime?

6.

You have graduated from college and, after working hard for ten years; have scraped enough money
together to make a down payment on a forty-acre farm within driving distance to the small city where
you work in Colorado. In town at lunch one day, you run into an old friend from high school, Hayley

Saylor URL: http://www.saylor.org/books

Saylor.org
264

Mills, who tells you that she is saving her money to start a high-end consignment shop in town. You
allow her to have a room in your house for a few months until she has enough money to go into
business. Over the following weeks, however, you realize that old acquaintances from high school are
stopping by almost daily for short visits. When you bring this up to Hayley, she admits that many old
friends are now relying on her for marijuana. She is not a licensed caregiver in Colorado and is clearly
violating the law. Out of loyalty, you tell her that she has three weeks to move out, but you do not
prevent her from continuing sales while she is there. What crime have you committed?
7.

The Center Art Galleries—Hawaii sells artwork and much of it involves art by the famous surrealist
painter Salvador Dali. The federal government suspected the center of selling forged Dali artwork and
obtained search warrants for six locations controlled by the center. The warrants told the executing
officer to seize any items that were “evidence of violations of federal criminal law.” The warrants did
not describe the specific crime suspected, nor did the warrants limit the seizure of items solely to Dali
artwork or suspected Dali forgeries. Are these search warrants valid?

[1]

8.

SELF-TEST QUESTIONS
1.

Jared has made several loans to debtors who have declared bankruptcy. These are unsecured
claims. Jared “doctors” the documentation to show amounts owed that are higher than the
debtors actually owe. Later, Jared is charged with the federal criminal offense of filing false
claims. The standard (or “burden”) of proof that the US attorney must meet in the prosecution
is

a.

beyond all doubt

b.

beyond a reasonable doubt

c.

clear and convincing evidence

d.

a preponderance of the evidence
Jethro, a businessman who resides in Atlanta, creates a disturbance at a local steakhouse and
is arrested for being drunk and disorderly. Drunk and disorderly is a misdemeanor under
Georgia law. A misdemeanor is a crime punishable by imprisonment for up to

a.

one year

Saylor URL: http://www.saylor.org/books

Saylor.org
265

b.

two years

c.

five years

d.

none of the above
Yuan is charged with a crime. To find him guilty, the prosecutor must show

a.

actus reus and mens rea
b.

mens rea only

c.

the performance of a prohibited act

d.

none of the above
Kira works for Data Systems Ltd. and may be liable for larceny if she steals

a.

a competitor’s trade secrets
b.

company computer time

c.

the use of Data Systems’ Internet for personal business

d.

any of the above
Candace is constructing a new office building that is near its completion. She offers Paul $500
to overlook certain things that are noncompliant with the city’s construction code. Paul
accepts the money and overlooks the violations. Later, Candace is charged with the crime of
bribery. This occurred when

a.

Candace offered the bribe.
b.

Paul accepted the bribe.

c.

Paul overlooked the violations.

d.

none of the above

SELF-TEST ANSWERS
1.

b

2.

a

3.

a

4.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
266

5.

a

[1] Center Art Galleries—Hawaii, Inc. v. United States, 875 F.2d 747 (9th Cir. 1989).

Chapter 7
Introduction to Tort Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Know why most legal systems have tort law.

2.

Identify the three kinds of torts.

3.

Show how tort law relates to criminal law and contract law.

4.

Understand negligent torts and defenses to claims of negligence.

5.

Understand strict liability torts and the reasons for them in the US legal system.

In civil litigation, contract and tort claims are by far the most numerous. The law attempts to adjust for
harms done by awarding damages to a successful plaintiff who demonstrates that the defendant was the
cause of the plaintiff’s losses. Torts can be intentional torts, negligent torts, or strict liability torts.
Employers must be aware that in many circumstances, their employees may create liability in tort. This
chapter explains the different kind of torts, as well as available defenses to tort claims.

Saylor URL: http://www.saylor.org/books

Saylor.org
267

7.1 Purpose of Tort Laws
LEARNING OBJECTIVES
1.

Explain why a sound market system requires tort law.

2.

Define a tort and give two examples.

3.

Explain the moral basis of tort liability.

4.

Understand the purposes of damage awards in tort.

Definition of Tort
The term tort is the French equivalent of the English word wrong. The word tortis also derived from the
Latin word tortum, which means twisted or crooked or wrong, in contrast to the word rectum, which
means straight (rectitude uses that Latin root). Thus conduct that is twisted or crooked and not straight is
a tort. The term was introduced into the English law by the Norman jurists.
Long ago, tort was used in everyday speech; today it is left to the legal system. A judge will instruct a jury
that a tort is usually defined as a wrong for which the law will provide a remedy, most often in the form of
money damages. The law does not remedy all “wrongs.” The preceding definition of tort does not reveal
the underlying principles that divide wrongs in the legal sphere from those in the moral sphere. Hurting
someone’s feelings may be more devastating than saying something untrue about him behind his back; yet
the law will not provide a remedy for saying something cruel to someone directly, while it may provide a
remedy for "defaming" someone, orally or in writing, to others.
Although the word is no longer in general use, tort suits are the stuff of everyday headlines. More and
more people injured by exposure to a variety of risks now seek redress (some sort of remedy through the

Saylor URL: http://www.saylor.org/books

Saylor.org
268

courts). Headlines boast of multimillion-dollar jury awards against doctors who bungled operations,
against newspapers that libeled subjects of stories, and against oil companies that devastate entire
ecosystems. All are examples of tort suits.
The law of torts developed almost entirely in the common-law courts; that is, statutes passed by
legislatures were not the source of law that plaintiffs usually relied on. Usually, plaintiffs would rely on the
common law (judicial decisions). Through thousands of cases, the courts have fashioned a series of rules
that govern the conduct of individuals in their non-contractual dealings with each other. Through
contracts, individuals can craft their own rights and responsibilities toward each other. In the absence of
contracts, tort law holds individuals legally accountable for the consequences of their actions. Those who
suffer losses at the hands of others can be compensated.
Many acts (like homicide) are both criminal and tortious. But torts and crimes are different, and the
difference is worth noting. A crime is an act against the people as a whole. Society punishes the murderer;
it does not usually compensate the family of the victim. Tort law, on the other hand, views the death as a
private wrong for which damages are owed. In a civil case, the tort victim or his family, not the state,
brings the action. The judgment against a defendant in a civil tort suit is usually expressed in monetary
terms, not in terms of prison times or fines, and is the legal system’s way of trying to make up for the
victim’s loss.

Kinds of Torts
There are three kinds of torts: intentional torts, negligent torts, and strict liability torts. Intentional torts
arise from intentional acts, whereas unintentional torts often result from carelessness (e.g., when a
surgical team fails to remove a clamp from a patient’s abdomen when the operation is finished). Both
intentional torts and negligent torts imply some fault on the part of the defendant. In strict liability torts,
by contrast, there may be no fault at all, but tort law will sometimes require a defendant to make up for
the victim’s losses even where the defendant was not careless and did not intend to do harm.

Dimensions of Tort Liability
There is a clear moral basis for recovery through the legal system where the defendant has been careless
(negligent) or has intentionally caused harm. Using the concepts that we are free and autonomous beings

Saylor URL: http://www.saylor.org/books

Saylor.org
269

with basic rights, we can see that when others interfere with either our freedom or our autonomy, we will
usually react negatively. As the old saying goes, “Your right to swing your arm ends at the tip of my nose.”
The law takes this even one step further: under intentional tort law, if you frighten someone by swinging
your arms toward the tip of her nose, you may have committed the tort of assault, even if there is no actual
touching (battery).
Under a capitalistic market system, rational economic rules also call for no negative externalities. That is,
actions of individuals, either alone or in concert with others, should not negatively impact third parties.
The law will try to compensate third parties who are harmed by your actions, even as it knows that a
money judgment cannot actually mend a badly injured victim.

Figure 7.1 Dimensions of Tort Liability

Dimensions of Tort: Fault
Tort principles can be viewed along different dimensions. One is the fault dimension. Like criminal law,
tort law requires a wrongful act by a defendant for the plaintiff to recover. Unlike criminal law, however,
there need not be a specific intent. Since tort law focuses on injury to the plaintiff, it is less concerned than
criminal law about the reasons for the defendant’s actions. An innocent act or a relatively innocent one

Saylor URL: http://www.saylor.org/books

Saylor.org
270

may still provide the basis for liability. Nevertheless, tort law—except for strict liability—relies on
standards of fault, or blameworthiness.
The most obvious standard is willful conduct. If the defendant (often called the tort feasor—i.e., the one
committing the tort) intentionally injures another, there is little argument about tort liability. Thus all
crimes resulting in injury to a person or property (murder, assault, arson, etc.) are also torts, and the
plaintiff may bring a separate lawsuit to recover damages for injuries to his person, family, or property.
Most tort suits do not rely on intentional fault. They are based, rather, on negligent conduct that in the
circumstances is careless or poses unreasonable risks of causing damage. Most automobile accident and
medical malpractice suits are examples of negligence suits.
The fault dimension is a continuum. At one end is the deliberate desire to do injury. The middle ground is
occupied by careless conduct. At the other end is conduct that most would consider entirely blameless, in
the moral sense. The defendant may have observed all possible precautions and yet still be held liable.
This is called strict liability. An example is that incurred by the manufacturer of a defective product that is
placed on the market despite all possible precautions, including quality-control inspection. In many
states, if the product causes injury, the manufacturer will be held liable.

Dimensions of Tort: Nature of Injury
Tort liability varies by the type of injury caused. The most obvious type is physical harm to the person
(assault, battery, infliction of emotional distress, negligent exposure to toxic pollutants, wrongful death)
or property (trespass, nuisance, arson, interference with contract). Mental suffering can be redressed if it
is a result of physical injury (e.g., shock and depression following an automobile accident). A few states
now permit recovery for mental distress alone (a mother’s shock at seeing her son injured by a car while
both were crossing the street). Other protected interests include a person’s reputation (injured by
defamatory statements or writings), privacy (injured by those who divulge secrets of his personal life), and
economic interests (misrepresentation to secure an economic advantage, certain forms of unfair
competition).

Dimensions of Tort: Excuses

Saylor URL: http://www.saylor.org/books

Saylor.org
271

A third element in the law of torts is the excuse for committing an apparent wrong. The law does not
condemn every act that ultimately results in injury.
One common rule of exculpation is assumption of risk. A baseball fan who sits along the third base line
close to the infield assumes the risk that a line drive foul ball may fly toward him and strike him. He will
not be permitted to complain in court that the batter should have been more careful or that management
should have either warned him or put up a protective barrier.
Another excuse is negligence of the plaintiff. If two drivers are careless and hit each other on the highway,
some states will refuse to permit either to recover from the other. Still another excuse is consent: two
boxers in the ring consent to being struck with fists (but not to being bitten on the ear).

Damages
Since the purpose of tort law is to compensate the victim for harm actually done, damages are usually
measured by the extent of the injury. Expressed in money terms, these include replacement of property
destroyed, compensation for lost wages, reimbursement for medical expenses, and dollars that are
supposed to approximate the pain that is suffered. Damages for these injuries are called
compensatory damages.
In certain instances, the courts will permit an award of punitive damages. As the word punitive implies,
the purpose is to punish the defendant’s actions. Because a punitive award (sometimes called exemplary
damages) is at odds with the general purpose of tort law, it is allowable only in aggravated situations. The
law in most states permits recovery of punitive damages only when the defendant has deliberately
committed a wrong with malicious intent or has otherwise done something outrageous.
Punitive damages are rarely allowed in negligence cases for that reason. But if someone sets out
intentionally and maliciously to hurt another person, punitive damages may well be appropriate. Punitive
damages are intended not only to punish the wrongdoer, by exacting an additional and sometimes heavy
payment (the exact amount is left to the discretion of jury and judge), but also to deter others from similar
conduct. The punitive damage award has been subject to heavy criticism in recent years in cases in which
it has been awarded against manufacturers. One fear is that huge damage awards on behalf of a multitude
of victims could swiftly bankrupt the defendant. Unlike compensatory damages, punitive damages are
taxable.

Saylor URL: http://www.saylor.org/books

Saylor.org
272

KEY TAKEAWAY
There are three kinds of torts, and in two of them (negligent torts and strict liability torts), damages are
usually limited to making the victim whole through an enforceable judgment for money damages.
These compensatory damages awarded by a court accomplish only approximate justice for the injuries
or property damage caused by a tortfeasor. Tort laws go a step further toward deterrence, beyond
compensation to the plaintiff, in occasionally awarding punitive damages against a defendant. These
are almost always in cases where an intentional tort has been committed.

EXERCISES
1.

Why is deterrence needed for intentional torts (where punitive damages are awarded) rather than
negligent torts?

2.

Why are costs imposed on others without their consent problematic for a market economy? What if
the law did not try to re-impose the victim’s costs onto the tortfeasor? What would a totally nonlitigious society be like?

Saylor URL: http://www.saylor.org/books

Saylor.org
273

7.2 Intentional Torts
LEARNING OBJECTIVES
1.

Distinguish intentional torts from other kinds of torts.

2.

Give three examples of an intentional tort—one that causes injury to a person, one that causes injury
to property, and one that causes injury to a reputation.

The analysis of most intentional torts is straightforward and parallels the substantive crimes already
discussed in Chapter 6 "Criminal Law". When physical injury or damage to property is caused, there is
rarely debate over liability if the plaintiff deliberately undertook to produce the harm. Certain other
intentional torts are worth noting for their relevance to business.

Assault and Battery
One of the most obvious intentional torts is assault and battery. Both criminal law and tort law serve to
restrain individuals from using physical force on others. Assault is (1) the threat of immediate harm or
offense of contact or (2) any act that would arouse reasonable apprehension of imminent harm. Battery is
unauthorized and harmful or offensive physical contact with another person that causes injury.
Often an assault results in battery, but not always. In Western Union Telegraph Co. v. Hill, for example,
the defendant did not touch the plaintiff’s wife, but the case presented an issue of possible assault even
without an actual battery; the defendant employee attempted to kiss a customer across the countertop,
couldn't quite reach her, but nonetheless created actionable fear (or, as the court put it, “apprehension”)
on the part of the plaintiff's wife. It is also possible to have a battery without an assault. For example, if
someone hits you on the back of the head with an iron skillet and you didn’t see it coming, there is a
battery but no assault. Likewise, if Andrea passes out from drinking too much at the fraternity party and a
stranger (Andre) kisses her on the lips while she is passed out, she would not be aware of any threat of

Saylor URL: http://www.saylor.org/books

Saylor.org
274

offensive contact and would have no apprehension of any harm. Thus there has been no tort of assault,
but she could allege the tort of battery. (The question of what damages, if any, would be an interesting
argument.)
Under the doctrine of transferred intent, if Draco aims his wand at Harry but Harry ducks just in time and
the impact is felt by Hermione instead, English law (and American law) would transfer Draco’s intent
from the target to the actual victim of the act. Thus Hermione could sue Draco for battery for any damages
she had suffered.

False Imprisonment
The tort of false imprisonment originally implied a locking up, as in a prison, but today it can occur if a
person is restrained in a room or a car or even if his or her movements are restricted while walking down
the street. People have a right to be free to go as they please, and anyone who without cause deprives
another of personal freedom has committed a tort. Damages are allowed for time lost, discomfort and
resulting ill health, mental suffering, humiliation, loss of reputation or business, and expenses such as
attorneys’ fees incurred as a result of the restraint (such as a false arrest). But as the case of Lester v.
Albers Super Markets, Inc. (Section 7.5 "Cases") shows, the defendant must be shown to have restrained
the plaintiff in order for damages to be allowed.

Intentional Infliction of Emotional Distress
Until recently, the common-law rule was that there could be no recovery for acts, even though
intentionally undertaken, that caused purely mental or emotional distress. For a case to go to the jury, the
courts required that the mental distress result from some physical injury. In recent years, many courts
have overthrown the older rule and now recognize the so-called new tort. In an employment context,
however, it is rare to find a case where a plaintiff is able to recover. The most difficult hurdle is proving
that the conduct was “extreme” or “outrageous.”
In an early California case, bill collectors came to the debtor’s home repeatedly and threatened the
debtor’s pregnant wife. Among other things, they claimed that the wife would have to deliver her child in
prison. The wife miscarried and had emotional and physical complications. The court found that the
behavior of the collection company’s two agents was sufficiently outrageous to prove the tort of

Saylor URL: http://www.saylor.org/books

Saylor.org
275

intentional infliction of emotional distress. In Roche v. Stern (New York), the famous cable television talk
show host Howard Stern had tastelessly discussed the remains of Deborah Roche, a topless dancer and
cable access television host.

[1]

The remains had been brought to Stern’s show by a close friend of Roche,

Chaunce Hayden, and a number of crude comments by Stern and Hayden about the remains were
videotaped and broadcast on a national cable television station. Roche’s sister and brother sued Howard
Stern and Infinity broadcasting and were able to get past the defendant’s motion to dismiss to have a jury
consider their claim.
A plaintiff’s burden in these cases is to show that the mental distress is severe. Many states require that
this distress must result in physical symptoms such as nausea, headaches, ulcers, or, as in the case of the
pregnant wife, a miscarriage. Other states have not required physical symptoms, finding that shame,
embarrassment, fear, and anger constitute severe mental distress.

Trespass and Nuisance
Trespass is intentionally going on land that belongs to someone else or putting something on someone
else’s property and refusing to remove it. This part of tort law shows how strongly the law values the rights
of property owners. The right to enjoy your property without interference from others is also found in
common law of nuisance. There are limits to property owners’ rights, however. In Katko v. Briney, for
example, the plaintiff was injured by a spring gun while trespassing on the defendant’s property.

[2]

The

defendant had set up No Trespassing signs after ten years of trespassing and housebreaking events, with
the loss of some household items. Windows had been broken, and there was “messing up of the property
in general.” The defendants had boarded up the windows and doors in order to stop the intrusions and
finally had set up a shotgun trap in the north bedroom of the house. One defendant had cleaned and oiled
his 20-gauge shotgun and taken it to the old house where it was secured to an iron bed with the barrel
pointed at the bedroom door. “It was rigged with wire from the doorknob to the gun’s trigger so would fire
when the door was opened.” The angle of the shotgun was adjusted to hit an intruder in the legs. The
spring could not be seen from the outside, and no warning of its presence was posted.
The plaintiff, Katko, had been hunting in the area for several years and considered the property
abandoned. He knew it had long been uninhabited. He and a friend had been to the house and found
several old bottles and fruit jars that they took and added to their collection of antiques. When they made

Saylor URL: http://www.saylor.org/books

Saylor.org
276

a second trip to the property, they entered by removing a board from a porch window. When the plaintiff
opened the north bedroom door, the shotgun went off and struck him in the right leg above the ankle
bone. Much of his leg was blown away. While Katko knew he had no right to break and enter the house
with intent to steal bottles and fruit jars, the court held that a property owner could not protect an
unoccupied boarded-up farmhouse by using a spring gun capable of inflicting death or serious injury.
In Katko, there is an intentional tort. But what if someone trespassing is injured by the negligence of the
landowner? States have differing rules about trespass and negligence. In some states, a trespasser is only
protected against the gross negligence of the landowner. In other states, trespassers may be owed the duty
of due care on the part of the landowner. The burglar who falls into a drained swimming pool, for
example, may have a case against the homeowner unless the courts or legislature of that state have made
it clear that trespassers are owed the limited duty to avoid gross negligence. Or a very small child may
wander off his own property and fall into a gravel pit on a nearby property and suffer death or serious
injury; if the pit should (in the exercise of due care) have been filled in or some barrier erected around it,
then there was negligence. But if the state law holds that the duty to trespassers is only to avoid gross
negligence, the child’s family would lose, unless the state law makes an exception for very young
trespassers. In general, guests, licensees, and invitees are owed a duty of due care; a trespasser may not be
owed such a duty, but states have different rules on this.

Intentional Interference with Contractual Relations
Tortious interference with a contract can be established by proving four elements:
1.

There was a contract between the plaintiff and a third party.

2. The defendant knew of the contract.
3. The defendant improperly induced the third party to breach the contract or made performance of the
contract impossible.
4. There was injury to the plaintiff.
In a famous case of contract interference, Texaco was sued by Pennzoil for interfering with an agreement
that Pennzoil had with Getty Oil. After complicated negotiations between Pennzoil and Getty, a takeover
share price was struck, a memorandum of understanding was signed, and a press release announced the
agreement in principle between Pennzoil and Getty. Texaco’s lawyers, however, believed that Getty oil was

Saylor URL: http://www.saylor.org/books

Saylor.org
277

“still in play,” and before the lawyers for Pennzoil and Getty could complete the paperwork for their
agreement, Texaco announced it was offering Getty shareholders an additional $12.50 per share over
what Pennzoil had offered.
Texaco later increased its offer to $228 per share, and the Getty board of directors soon began dealing
with Texaco instead of Pennzoil. Pennzoil decided to sue in Texas state court for tortious interference with
a contract. After a long trial, the jury returned an enormous verdict against Texaco: $7.53 billion in actual
damages and $3 billion in punitive damages. The verdict was so large that it would have bankrupted
Texaco. Appeals from the verdict centered on an obscure rule of the Securities and Exchange Commission
(SEC), Rule 10(b)-13, and Texaco’s argument was based on that rule and the fact that the contract had not
been completed. If there was no contract, Texaco could not have legally interfered with one. After the SEC
filed a brief that supported Texaco’s interpretation of the law, Texaco agreed to pay $3 billion to Pennzoil
to dismiss its claim of tortious interference with a contract.

Malicious Prosecution
Malicious prosecution is the tort of causing someone to be prosecuted for a criminal act, knowing that
there was no probable cause to believe that the plaintiff committed the crime. The plaintiff must show that
the defendant acted with malice or with some purpose other than bringing the guilty to justice. A mere
complaint to the authorities is insufficient to establish the tort, but any official proceeding will support the
claim—for example, a warrant for the plaintiff’s arrest. The criminal proceeding must terminate in the
plaintiff’s favor in order for his suit to be sustained.
A majority of US courts, though by no means all, permit a suit for wrongful civil proceedings. Civil
litigation is usually costly and burdensome, and one who forces another to defend himself against baseless
accusations should not be permitted to saddle the one he sues with the costs of defense. However,
because, as a matter of public policy, litigation is favored as the means by which legal rights can be
vindicated—indeed, the Supreme Court has even ruled that individuals have a constitutional right to
litigate—the plaintiff must meet a heavy burden in proving his case. The mere dismissal of the original
lawsuit against the plaintiff is not sufficient proof that the suit was unwarranted. The plaintiff in a suit for
wrongful civil proceedings must show that the defendant (who was the plaintiff in the original suit) filed

Saylor URL: http://www.saylor.org/books

Saylor.org
278

the action for an improper purpose and had no reasonable belief that his cause was legally or factually
well grounded.

Defamation
Defamation is injury to a person’s good name or reputation. In general, if the harm is done through the
spoken word—one person to another, by telephone, by radio, or on television—it is called slander. If the
defamatory statement is published in written form, it is called libel.
The Restatement (Second) of Torts defines a defamatory communication as one that “so tends to harm the
reputation of another as to lower him in the estimation of the community or to deter third persons from
associating or dealing with him.”

[3]

A statement is not defamatory unless it is false. Truth is an absolute defense to a charge of libel or slander.
Moreover, the statement must be “published”—that is, communicated to a third person. You cannot be
libeled by one who sends you a letter full of false accusations and scurrilous statements about you unless a
third person opens it first (your roommate, perhaps). Any living person is capable of being defamed, but
the dead are not. Corporations, partnerships, and other forms of associations can also be defamed, if the
statements tend to injure their ability to do business or to garner contributions.
The statement must have reference to a particular person, but he or she need not be identified by name. A
statement that “the company president is a crook” is defamatory, as is a statement that “the major
network weathermen are imposters.” The company president and the network weathermen could show
that the words were aimed at them. But statements about large groups will not support an action for
defamation (e.g., “all doctors are butchers” is not defamatory of any particular doctor).
The law of defamation is largely built on strict liability. That a person did not intend to defame is
ordinarily no excuse; a typographical error that converts a true statement into a false one in a newspaper,
magazine, or corporate brochure can be sufficient to make out a case of libel. Even the exercise of due care
is usually no excuse if the statement is in fact communicated. Repeating a libel is itself a libel; a libel
cannot be justified by showing that you were quoting someone else. Though a plaintiff may be able to
prove that a statement was defamatory, he is not necessarily entitled to an award of damages. That is
because the law contains a number of privileges that excuse the defamation.

Saylor URL: http://www.saylor.org/books

Saylor.org
279

Publishing false information about another business’s product constitutes the tort of slander of quality, or
trade libel. In some states, this is known as the tort of product disparagement. It may be difficult to
establish damages, however. A plaintiff must prove that actual damages proximately resulted from the
slander of quality and must show the extent of the economic harm as well.

Absolute Privilege
Statements made during the course of judicial proceedings are absolutely privileged, meaning that they
cannot serve as the basis for a defamation suit. Accurate accounts of judicial or other proceedings are
absolutely privileged; a newspaper, for example, may pass on the slanderous comments of a judge in
court. “Judicial” is broadly construed to include most proceedings of administrative bodies of the
government. The Constitution exempts members of Congress from suits for libel or slander for any
statements made in connection with legislative business. The courts have constructed a similar privilege
for many executive branch officials.

Qualified Privilege
Absolute privileges pertain to those in the public sector. A narrower privilege exists for private citizens. In
general, a statement that would otherwise be actionable is held to be justified if made in a reasonable
manner and for a reasonable purpose. Thus you may warn a friend to beware of dealing with a third
person, and if you had reason to believe that what you said was true, you are privileged to issue the
warning, even though false. Likewise, an employee may warn an employer about the conduct or character
of a fellow or prospective employee, and a parent may complain to a school board about the competence
or conduct of a child’s teacher. There is a line to be drawn, however, and a defendant with nothing but an
idle interest in the matter (an “officious intermeddler”) must take the risk that his information is wrong.
In 1964, the Supreme Court handed down its historic decision in New York Times v. Sullivan, holding
that under the First Amendment a libel judgment brought by a public official against a newspaper cannot
stand unless the plaintiff has shown “actual malice,” which in turn was defined as “knowledge that [the
[4]

statement] was false or with a reckless disregard of whether it was false or not.” In subsequent cases, the
court extended the constitutional doctrine further, applying it not merely to government officials but
to public figures, people who voluntarily place themselves in the public eye or who involuntarily find
themselves the objects of public scrutiny. Whether a private person is or is not a public figure is a difficult

Saylor URL: http://www.saylor.org/books

Saylor.org
280

question that has so far eluded rigorous definition and has been answered only from case to case. A CEO
of a private corporation ordinarily will be considered a private figure unless he puts himself in the public
eye—for example, by starring in the company’s television commercials.

Invasion of Privacy
The right of privacy—the right “to be let alone”—did not receive judicial recognition until the twentieth
century, and its legal formulation is still evolving. In fact there is no single right of privacy. Courts and
commentators have discerned at least four different types of interests: (1) the right to control the
appropriation of your name and picture for commercial purposes, (2) the right to be free of intrusion on
your “personal space” or seclusion, (3) freedom from public disclosure of embarrassing and intimate facts
of your personal life, and (4) the right not to be presented in a “false light.”

Appropriation of Name or Likeness
The earliest privacy interest recognized by the courts was appropriation of name or likeness: someone else
placing your photograph on a billboard or cereal box as a model or using your name as endorsing a
product or in the product name. A New York statute makes it a misdemeanor to use the name, portrait, or
picture of any person for advertising purposes or for the purposes of trade (business) without first
obtaining written consent. The law also permits the aggrieved person to sue and to recover damages for
unauthorized profits and also to have the court enjoin (judicially block) any further unauthorized use of
the plaintiff’s name, likeness, or image. This is particularly useful to celebrities.
Because the publishing and advertising industries are concentrated heavily in New York, the statute plays
an important part in advertising decisions made throughout the country. Deciding what “commercial” or
“trade” purposes are is not always easy. Thus a newsmagazine may use a baseball player’s picture on its
cover without first obtaining written permission, but a chocolate manufacturer could not put the player’s
picture on a candy wrapper without consent.

Personal Space
One form of intrusion upon a person’s solitude—trespasses—has long been actionable under common law.
Physical invasion of home or other property is not a new tort. But in recent years, the notion of intrusion

Saylor URL: http://www.saylor.org/books

Saylor.org
281

has been broadened considerably. Now, taking photos of someone else with your cell phone in a locker
room could constitute invasion of the right to privacy. Reading someone else’s mail or e-mail could also
constitute an invasion of the right to privacy. Photographing someone on a city street is not tortious, but
subsequent use of the photograph could be. Whether the invasion is in a public or private space, the
amount of damages will depend on how the image or information is disclosed to others.

Public Disclosure of Embarrassing Facts
Circulations of false statements that do injury to a person are actionable under the laws of defamation.
What about true statements that might be every bit as damaging—for example, disclosure of someone’s
income tax return, revealing how much he earned? The general rule is that if the facts are truly private
and of no “legitimate” concern to the public, then their disclosure is a violation of the right to privacy. But
a person who is in the public eye cannot claim the same protection.

False Light
A final type of privacy invasion is that which paints a false picture in a publication. Though false, it might
not be libelous, since the publication need contain nothing injurious to reputation. Indeed, the publication
might even glorify the plaintiff, making him seem more heroic than he actually is. Subject to the First
Amendment requirement that the plaintiff must show intent or extreme recklessness, statements that put
a person in a false light, like a fictionalized biography, are actionable.

KEY TAKEAWAY
There are many kinds of intentional torts. Some of them involve harm to the physical person or to his
or her property, reputation or feelings, or economic interests. In each case of intentional tort, the
plaintiff must show that the defendant intended harm, but the intent to harm does not need to be
directed at a particular person and need not be malicious, as long as the resulting harm is a direct
consequence of the defendant’s actions.

Saylor URL: http://www.saylor.org/books

Saylor.org
282

EXERCISES
1.

Name two kinds of intentional torts that could result in damage to a business firm’s bottom line.

2.

Name two kinds of intentional torts that are based on protection of a person’s property.

3.

Why are intentional torts more likely to result in a verdict not only for compensatory damages but
also for punitive damages?

[1] Roche v. Stern, 675 N.Y.S.2d 133 (1998).
[2] Katko v. Briney, 183 N.W.2d 657 (Iowa 1971).
[3] Restatement (Second) of Torts, Section 559 (1965).
[4] Times v. Sullivan, 376 US 254 (1964).

Saylor URL: http://www.saylor.org/books

Saylor.org
283

7.4 Strict Liability
LEARNING OBJECTIVES
1.

Understand how strict liability torts differ from negligent torts.

2.

Understand the historical origins of strict liability under common law.

3.

Be able to apply strict liability concepts to liability for defective products.

4.

Distinguish strict liability from absolute liability, and understand the major defenses to a lawsuit in
products-liability cases.

Historical Basis of Strict Liability: Animals and Ultra-hazardous Activities
To this point, we have considered principles of liability that in some sense depend upon the “fault” of the
tortfeasor. This fault is not synonymous with moral blame.
Aside from acts intended to harm, the fault lies in a failure to live up to a standard of reasonableness or
due care. But this is not the only basis for tort liability. Innocent mistakes can be a sufficient basis. As we
have already seen, someone who unknowingly trespasses on another’s property is liable for the damage
that he does, even if he has a reasonable belief that the land is his. And it has long been held that someone
who engages in ultra-hazardous (or sometimes, abnormally dangerous) activities is liable for damage that
he causes, even though he has taken every possible precaution to avoid harm to someone else.
Likewise, the owner of animals that escape from their pastures or homes and damage neighboring
property may be liable, even if the reason for their escape was beyond the power of the owner to stop (e.g.,
a fire started by lightning that burns open a barn door). In such cases, the courts invoke the principle of
strict liability, or, as it are sometimes called, liability without fault. The reason for the rule is explained
in Klein v. Pyrodyne Corporation (Section 7.5 "Cases").

Strict Liability for Products
Saylor URL: http://www.saylor.org/books

Saylor.org
284

Because of the importance of products liability, this text devotes an entire chapter to it (Chapter 20
"Products Liability"). Strict liability may also apply as a legal standard for products, even those that are
not ultra-hazardous. In some national legal systems, strict liability is not available as a cause of action to
plaintiffs seeking to recover a judgment of products liability against a manufacturer, wholesaler,
distributor, or retailer. (Some states limit liability to the manufacturer.) But it is available in the United
States and initially was created by a California Supreme Court decision in the 1962 case of Greenman v.
Yuba Power Products, Inc.
In Greenman, the plaintiff had used a home power saw and bench, the Shop-smith, designed and
manufactured by the defendant. He was experienced in using power tools and was injured while using the
approved lathe attachment to the Shop-smith to fashion a wooden chalice. The case was decided on the
premise that Greenman had done nothing wrong in using the machine but that the machine had a defect
that was “latent” (not easily discoverable by the consumer). Rather than decide the case based on
warranties, or requiring that Greenman prove how the defendant had been negligent, Justice Traynor
found for the plaintiff based on the overall social utility of strict liability in cases of defective products.
According to his decision, the purpose of such liability is to ensure that the “cost of injuries resulting from
defective products is borne by the manufacturers…rather than by the injured persons who are powerless
to protect themselves.”
Today, the majority of US states recognize strict liability for defective products, although some states limit
strict liability actions to damages for personal injuries rather than property damage. Injured plaintiffs
have to prove the product caused the harm but do not have to prove exactly how the manufacturer was
careless. Purchasers of the product, as well as injured guests, bystanders, and others with no direct
relationship with the product, may sue for damages caused by the product.
The Restatement of the Law of Torts, Section 402(a), was originally issued in 1964. It is a widely accepted
statement of the liabilities of sellers of goods for defective products. The Restatement specifies six
requirements, all of which must be met for a plaintiff to recover using strict liability for a product that the
plaintiff claims is defective:
1.

The product must be in a defective condition when the defendant sells it.

2. The defendant must normally be engaged in the business of selling or otherwise distributing the
product.

Saylor URL: http://www.saylor.org/books

Saylor.org
285

3. The product must be unreasonably dangerous to the user or consumer because of its defective
condition.
4. The plaintiff must incur physical harm to self or to property by using or consuming the product.
5.

The defective condition must be the proximate cause of the injury or damage.

6. The goods must not have been substantially changed from the time the product was sold to the time
the injury was sustained.
Section 402(a) also explicitly makes clear that a defendant can be held liable even though the defendant
has exercised “all possible care.” Thus in a strict liability case, the plaintiff does not need to show “fault”
(or negligence).
For defendants, who can include manufacturers, distributors, processors, assemblers, packagers, bottlers,
retailers, and wholesalers, there are a number of defenses that are available, including assumption of risk,
product misuse and comparative negligence, commonly known dangers, and the knowledgeable-user
defense. We have already seen assumption of risk and comparative negligence in terms of negligence
actions; the application of these is similar in products-liability actions.
Under product misuse, a plaintiff who uses a product in an unexpected and unusual way will not recover
for injuries caused by such misuse. For example, suppose that someone uses a rotary lawn mower to trim
a hedge and that after twenty minutes of such use loses control because of its weight and suffers serious
cuts to his abdomen after dropping it. Here, there would be a defense of product misuse, as well as
contributory negligence. Consider the urban (or Internet) legend of Mervin Gratz, who supposedly put his
Winnebago on autopilot to go back and make coffee in the kitchen, then recovered millions after his
Winnebago turned over and he suffered serious injuries. There are multiple defenses to this alleged
action; these would include the defenses of contributory negligence, comparative negligence, and product
misuse. (There was never any such case, and certainly no such recovery; it is not known who started this
legend, or why.)
Another defense against strict liability as a cause of action is the knowledgeable user defense. If the
parents of obese teenagers bring a lawsuit against McDonald’s, claiming that its fast-food products are
defective and that McDonald’s should have warned customers of the adverse health effects of eating its
products, a defense based on the knowledgeable user is available. In one case, the court found that the
high levels of cholesterol, fat, salt, and sugar in McDonald’s food is well known to users. The court stated,

Saylor URL: http://www.saylor.org/books

Saylor.org
286

“If consumers know (or reasonably should know) the potential ill health effects of eating at McDonald’s,
they cannot blame McDonald’s if they, nonetheless, choose to satiate their appetite with a surfeit of
supersized McDonald’s products.”

[1]

KEY TAKEAWAY
Common-law courts have long held that certain activities are inherently dangerous and that those who
cause damage to others by engaging in those activities will be held strictly liable. More recently, courts
in the United States have applied strict liability to defective products. Strict liability, however, is not
absolute liability, as there are many defenses available to defendants in lawsuits based on strict
liability, such as comparative negligence and product abuse.

EXERCISES
1.

Someone says, “Strict liability means that you’re liable for whatever you make, no matter what the
consumer does with your product. It’s a crazy system.” Respond to and refute this statement.

2.

What is the essential difference between strict liability torts and negligent torts? Should the US legal
system even allow strict liability torts? What reasons seem persuasive to you?

[1] Pellman v. McDonald’s Corp., 237 F.2d 512 (S.D.N.Y. 2003).

Saylor URL: http://www.saylor.org/books

Saylor.org
287

7.5 Cases
Intentional Torts: False Imprisonment
Lester v. Albers Super Markets, Inc.
94 Ohio App. 313, 114 N.E.2d 529 (Ohio 1952)
Facts: The plaintiff, carrying a bag of rolls purchased at another store, entered the defendant’s grocery
store to buy some canned fruit. Seeing her bus outside, she stepped out of line and put the can on the
counter. The store manager intercepted her and repeatedly demanded that she submit the bag to be
searched. Finally she acquiesced; he looked inside and said she could go. She testified that several people
witnessed the scene, which lasted about fifteen minutes, and that she was humiliated. The jury awarded
her $800. She also testified that no one laid a hand on her or made a move to restrain her from leaving by
any one of numerous exits.
***
MATTHEWS, JUDGE.
As we view the record, it raises the fundamental question of what is imprisonment. Before any need for a
determination of illegality arises there must be proof of imprisonment. In 35 Corpus Juris Secundum
(C.J.S.), False Imprisonment, § II, pages 512–13, it is said: “Submission to the mere verbal direction of
another, unaccompanied by force or by threats of any character, cannot constitute a false imprisonment,
and there is no false imprisonment where an employer interviewing an employee declines to terminate the
interview if no force or threat of force is used and false imprisonment may not be predicated on a person’s
unfounded belief that he was restrained.”
Many cases are cited in support of the text.
***
In Fenn v. Kroger Grocery & Baking Co., Mo. Sup., 209 S.W. 885, 887, the court said:

Saylor URL: http://www.saylor.org/books

Saylor.org
288

A case was not made out for false arrest. The plaintiff said she was intercepted as she started
to leave the store; that Mr. Krause stood where she could not pass him in going out. She does
not say that he made any attempt to intercept her. She says he escorted her back to the desk,
that he asked her to let him see the change.
…She does not say that she went unwillingly…Evidence is wholly lacking to show that she was
detained by force or threats. It was probably a disagreeable experience, a humiliating one to
her, but she came out victorious and was allowed to go when she desired with the assurance of
Mr. Krause that it was all right. The demurrer to the evidence on both counts was properly
sustained.
The result of the cases is epitomized in 22 Am.Jur. 368, as follows:
A customer or patron who apparently has not paid for what he has received may be detained
for a reasonable time to investigate the circumstances, but upon payment of the demand, he
has the unqualified right to leave the premises without restraint, so far as the proprietor is
concerned, and it is false imprisonment for a private individual to detain one for an
unreasonable time, or under unreasonable circumstances, for the purpose of investigating a
dispute over the payment of a bill alleged to be owed by the person detained for cash services.
***
For these reasons, the judgment is reversed and final judgment entered for the defendant-appellant.

CASE QUESTIONS
1.

The court begins by saying what false imprisonment is not. What is the legal definition of false
imprisonment?

2.

What kinds of detention are permissible for a store to use in accosting those that may have been
shoplifting?

3.

Jody broke up with Jeremy and refused to talk to him. Jeremy saw Jody get into her car near the
business school and parked right behind her so she could not move. He then stood next to the driver’s
window for fifteen minutes, begging Jody to talk to him. She kept saying, “No, let me leave!” Has
Jeremy committed the tort of false imprisonment?

Saylor URL: http://www.saylor.org/books

Saylor.org
289

Negligence: Duty of Due Care
Whitlock v. University of Denver
744 P.2d 54 (Supreme Court of Colorado1987)
On June 19, 1978, at approximately 10:00 p.m., plaintiff Oscar Whitlock suffered a paralyzing injury while
attempting to complete a one-and-three-quarters front flip on a trampoline. The injury rendered him a
quadriplegic. The trampoline was owned by the Beta Theta Pi fraternity (the Beta house) and was situated
on the front yard of the fraternity premises, located on the University campus. At the time of his injury,
Whitlock was twenty years old, attended the University of Denver, and was a member of the Beta house,
where he held the office of acting house manager. The property on which the Beta house was located was
leased to the local chapter house association of the Beta Theta Pi fraternity by the defendant University of
Denver.
Whitlock had extensive experience jumping on trampolines. He began using trampolines in junior high
school and continued to do so during his brief tenure as a cadet at the United States Military Academy at
West Point, where he learned to execute the one-and-three-quarters front flip. Whitlock testified that he
utilized the trampoline at West Point every other day for a period of two months. He began jumping on
the trampoline owned by the Beta house in September of 1977. Whitlock recounted that in the fall and
spring prior to the date of his injury, he jumped on the trampoline almost daily. He testified further that
prior to the date of his injury; he had successfully executed the one-and-three-quarters front flip between
seventy-five and one hundred times.
During the evening of June 18 and early morning of June 19, 1978, Whitlock attended a party at the Beta
house, where he drank beer, vodka and scotch until 2:00 a.m. Whitlock then retired and did not awaken
until 2:00 p.m. on June 19. He testified that he jumped on the trampoline between 2:00 p.m. and 4:00
p.m., and again at 7:00 p.m. At 10:00 p.m., the time of the injury, there again was a party in progress at
the Beta house, and Whitlock was using the trampoline with only the illumination from the windows of
the fraternity house, the outside light above the front door of the house, and two street lights in the area.

Saylor URL: http://www.saylor.org/books

Saylor.org
290

As Whitlock attempted to perform the one-and-three-quarters front flip, he landed on the back of his
head, causing his neck to break.
Whitlock brought suit against the manufacturer and seller of the trampoline, the University, the Beta
Theta Pi fraternity and its local chapter, and certain individuals in their capacities as representatives of
the Beta Theta Pi organizations. Whitlock reached settlements with all of the named defendants except
the University, so only the negligence action against the University proceeded to trial. The jury returned a
verdict in favor of Whitlock, assessing his total damages at $ 7,300,000. The jury attributed twenty-eight
percent of causal negligence to the conduct of Whitlock and seventy-two percent of causal negligence to
the conduct of the University. The trial court accordingly reduced the amount of the award against the
University to $ 5,256,000.
The University moved for judgment notwithstanding the verdict, or, in the alternative, a new trial. The
trial court granted the motion for judgment notwithstanding the verdict, holding that as a matter of law,
no reasonable jury could have found that the University was more negligent than Whitlock, and that the
jury’s monetary award was the result of sympathy, passion or prejudice.
A panel of the court of appeals reversed…by a divided vote. Whitlock v. University of Denver, 712 P.2d
1072 (Colo. App. 1985). The court of appeals held that the University owed Whitlock a duty of due care to
remove the trampoline from the fraternity premises or to supervise its use.…The case was remanded to
the trial court with orders to reinstate the verdict and damages as determined by the jury. The University
then petitioned for certiorari review, and we granted that petition.

II.
A negligence claim must fail if based on circumstances for which the law imposes no duty of care upon the
defendant for the benefit of the plaintiff. [Citations] Therefore, if Whitlock’s judgment against the
University is to be upheld, it must first be determined that the University owed a duty of care to take
reasonable measures to protect him against the injury that he sustained.
Whether a particular defendant owes a legal duty to a particular plaintiff is a question of law. [Citations]
“The court determines, as a matter of law, the existence and scope of the duty—that is, whether the
plaintiff’s interest that has been infringed by the conduct of the defendant is entitled to legal protection.”

Saylor URL: http://www.saylor.org/books

Saylor.org
291

[Citations] In Smith v. City & County of Denver, 726 P.2d 1125 (Colo. 1986), we set forth several factors to
be considered in determining the existence of duty in a particular case:
Whether the law should impose a duty requires consideration of many factors including, for
example, the risk involved, the foreseeability and likelihood of injury as weighed against the
social utility of the actor’s conduct, the magnitude of the burden of guarding against injury or
harm, and the consequences of placing the burden upon the actor.
…A court’s conclusion that a duty does or does not exist is “an expression of the sum total of those
considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.”
…
We believe that the fact that the University is charged with negligent failure to act rather than negligent
affirmative action is a critical factor that strongly militates against imposition of a duty on the University
under the facts of this case. In determining whether a defendant owes a duty to a particular plaintiff, the
law has long recognized a distinction between action and a failure to act—“that is to say, between active
misconduct working positive injury to others [misfeasance] and passive inaction or a failure to take steps
to protect them from harm [nonfeasance].” W. Keeton, § 56, at 373. Liability for nonfeasance was slow to
receive recognition in the law. “The reason for the distinction may be said to lie in the fact that by
‘misfeasance’ the defendant has created a new risk of harm to the plaintiff, while by ‘nonfeasance’ he has
at least made his situation no worse, and has merely failed to benefit him by interfering in his
affairs.” Id. The Restatement (Second) of Torts § 314 (1965) summarizes the law on this point as follows:
The fact that an actor realizes or should realize that action on his part is necessary for
another’s aid or protection does not of itself impose upon him a duty to take such action.
Imposition of a duty in all such cases would simply not meet the test of fairness under contemporary
standards.
In nonfeasance cases the existence of a duty has been recognized only during the last century in situations
involving a limited group of special relationships between parties. Such special relationships are
predicated on “some definite relation between the parties, of such a character that social policy justifies
the imposition of a duty to act.” W. Keeton, § 56, at 374. Special relationships that have been recognized
by various courts for the purpose of imposition of a duty of care includes common carrier/passenger,
innkeeper/guest, possessor of land/invited entrant, employer/employee, parent/child, and

Saylor URL: http://www.saylor.org/books

Saylor.org
292

hospital/patient. See Restatement (Second) of Torts § 314 A (1965); 3 Harper and James, § 18.6, at 722–
23. The authors of the Restatement (Second) of Torts § 314 A, comment b (1965), state that “the law
appears…to be working slowly toward recognition of the duty to aid or protect in any relation of
dependence or of mutual dependence.”
…

III.
The present case involves the alleged negligent failure to act, rather than negligent action. The plaintiff
does not complain of any affirmative action taken by the University, but asserts instead that the
University owed to Whitlock the duty to assure that the fraternity’s trampoline was used only under
supervised conditions comparable to those in a gymnasium class, or in the alternative to cause the
trampoline to be removed from the front lawn of the Beta house.…If such a duty is to be recognized, it
must be grounded on a special relationship between the University and Whitlock. According to the
evidence, there are only two possible sources of a special relationship out of which such a duty could arise
in this case: the status of Whitlock as a student at the University, and the lease between the University and
the fraternity of which Whitlock was a member. We first consider the adequacy of the student-university
relationship as a possible basis for imposing a duty on the University to control or prohibit the use of the
trampoline, and then examine the provisions of the lease for that same purpose.

A.
The student-university relationship has been scrutinized in several jurisdictions, and it is generally agreed
that a university is not an insurer of its students’ safety. [Citations] The relationship between a university
and its students has experienced important change over the years. At one time, college administrators and
faculties stood in loco parentis to their students, which created a special relationship “that imposed a duty
on the college to exercise control over student conduct and, reciprocally, gave the students certain rights
of protection by the college.” Bradshaw, 612 F.2d at 139. However, in modern times there has evolved a
gradual reapportionment of responsibilities from the universities to the students, and a corresponding
departure from the in loco parentis relationship. Id. at 139–40. Today, colleges and universities are
regarded as educational institutions rather than custodial ones. Beach, 726 P.2d at 419 (contrasting
colleges and universities with elementary and high schools).

Saylor URL: http://www.saylor.org/books

Saylor.org
293

…
…By imposing a duty on the University in this case, the University would be encouraged to exercise more
control over private student recreational choices, thereby effectively taking away much of the
responsibility recently recognized in students for making their own decisions with respect to private
entertainment and personal safety. Such an allocation of responsibility would “produce a repressive and
inhospitable environment, largely inconsistent with the objectives of a modern college
education.” Beach, 726 P.2d at 419.
The evidence demonstrates that only in limited instances has the University attempted to impose
regulations or restraints on the private recreational pursuits of its students, and the students have not
looked to the University to assure the safety of their recreational choices. Nothing in the University’s
student handbook, which contains certain regulations concerning student conduct, reflects an effort by
the University to control the risk-taking decisions of its students in their private recreation…Indeed,
fraternity and sorority self-governance with minimal supervision appears to have been fostered by the
University.
…
Aside from advising the Beta house on one occasion to put the trampoline up when not in use, there is no
evidence that the University officials attempted to assert control over trampoline use by the fraternity
members. We conclude from this record that the University’s very limited actions concerning safety of
student recreation did not give Whitlock or the other members of campus fraternities or sororities any
reason to depend upon the University for evaluation of the safety of trampoline use.…Therefore, we
conclude that the student-university relationship is not a special relationship of the type giving rise to a
duty of the University to take reasonable measures to protect the members of fraternities and sororities
from risks of engaging in extra-curricular trampoline jumping.
The plaintiff asserts, however, that we should recognize a duty of the University to take affirmative action
to protect fraternity members because of the foreseeability of the injury, the extent of the risks involved in
trampoline use, the seriousness of potential injuries, and the University’s superior knowledge concerning
these matters. The argument in essence is that a duty should spring from the University’s natural interest
in the welfare and safety of its students, its superior knowledge of the nature and degree of risk involved
in trampoline use, and its knowledge of the use of trampolines on the University campus. The evidence

Saylor URL: http://www.saylor.org/books

Saylor.org
294

amply supports a conclusion that trampoline use involves risks of serious injuries and that the potential
for an injury such as that experienced by Whitlock was foreseeable. It shows further that prior injuries
resulting from trampoline accidents had been reported to campus security and to the student clinic, and
that University administrators were aware of the number and severity of trampoline injuries nationwide.
The record, however, also establishes through Whitlock’s own testimony that he was aware of the risk of
an accident and injury of the very nature that he experienced.…
We conclude that the relationship between the University and Whitlock was not one of dependence with
respect to the activities at issue here, and provides no basis for the recognition of a duty of the University
to take measures for protection of Whitlock against the injury that he suffered.

B.
We next examine the lease between the University and the fraternity to determine whether a special
relationship between the University and Whitlock can be predicated on that document. The lease was
executed in 1929, extends for a ninety-nine year term, and gives the fraternity the option to extend the
term for another ninety-nine years. The premises are to be occupied and used by the fraternity “as a
fraternity house, clubhouse, dormitory and boarding house, and generally for religious, educational, social
and fraternal purposes.” Such occupation is to be “under control of the tenant.” (emphasis added) The
annual rental at all times relevant to this case appears from the record to be one dollar. The University has
the obligation to maintain the grounds and make necessary repairs to the building, and the fraternity is to
bear the cost of such maintenance and repair.
…
We conclude that the lease, and the University’s actions pursuant to its rights under the lease, provide no
basis of dependence by the fraternity members upon which a special relationship can be found to exist
between the University and the fraternity members that would give rise to a duty upon the University to
take affirmative action to assure that recreational equipment such as a trampoline is not used under
unsafe conditions.

IV.

Saylor URL: http://www.saylor.org/books

Saylor.org
295

Considering all of the factors presented, we are persuaded that under the facts of this case the University
of Denver had no duty to Whitlock to eliminate the private use of trampolines on its campus or to
supervise that use. There exists no special relationship between the parties that justifies placing a duty
upon the University to protect Whitlock from the well-known dangers of using a trampoline. Here, a
conclusion that a special relationship existed between Whitlock and the University sufficient to warrant
the imposition of liability for nonfeasance would directly contravene the competing social policy of
fostering an educational environment of student autonomy and independence.
We reverse the judgment of the court of appeals and return this case to that court with directions to
remand it to the trial court for dismissal of Whitlock’s complaint against the University.

CASE QUESTIONS
1.

How are comparative negligence numbers calculated by the trial court? How can the jury say that the
university is 72 percent negligent and that Whitlock is 28 percent negligent?

2.

Why is this not an assumption of risk case?

3.

Is there any evidence that Whitlock was contributory negligent? If not, why would the court engage in
comparative negligence calculations?

Negligence: Proximate Cause
Palsgraf v. Long Island R.R.
248 N.Y. 339,162 N.E. 99 (N.Y. 1928)
CARDOZO, Chief Judge
Plaintiff was standing on a platform of defendant’s railroad after buying a ticket to go to Rockaway Beach.
A train stopped at the station, bound for another place. Two men ran forward to catch it. One of the men
reached the platform of the car without mishap, though the train was already moving. The other man,
carrying a package, jumped aboard the car, but seemed unsteady as if about to fall. A guard on the car,
who had held the door open, reached forward to help him in, and another guard on the platform pushed
him from behind. In this act, the package was dislodged, and fell upon the rails. It was a package of small
size, about fifteen inches long, and was covered by a newspaper. In fact it contained fireworks, but there

Saylor URL: http://www.saylor.org/books

Saylor.org
296

was nothing in its appearance to give notice of its contents. The fireworks when they fell exploded. The
shock of· the explosion threw down some scales at the other end of the platform many feet away. The
scales struck the plaintiff, causing injuries for which she sues.
The conduct of the defendant’s guard, if a wrong in its relation to the holder of the package, was not a
wrong in its relation to the plaintiff, standing far away. Relatively to her it was not negligence at all.
Nothing in the situation gave notice that the falling package had in it the potency of peril to persons thus
removed. Negligence is not actionable unless it involves the invasion of a legally protected interest, the
violation of a right. “Proof of negligence in the air, so to speak, will not do.…If no hazard was apparent to
the eye of ordinary vigilance, an act innocent and harmless, at least to outward seeming, with reference to
her, did not take to itself the quality of a tort because it happened to be a wrong, though apparently not
one involving the risk of bodily insecurity, with reference to someone else.…The plaintiff sues in her own
right for a wrong personal to her, and not as the vicarious beneficiary of a breach of duty to another.
A different conclusion will involve us, and swiftly too, in a maze of contradictions. A guard stumbles over
a package which has been left upon a platform.
It seems to be a bundle of newspapers. It turns out to be a can of dynamite. To the eye of ordinary
vigilance, the bundle is abandoned waste, which may be kicked or trod on with impunity. Is a passenger at
the other end of the platform protected by the law against the unsuspected hazard concealed beneath the
waste? If not, is the result to be any different, so far as the distant passenger is concerned, when the guard
stumbles over a valise which a truck-man or a porter has left upon the walk?…The orbit of the danger as
disclosed to the eye of reasonable vigilance would be the orbit of the duty. One who jostles one’s neighbor
in a crowd does not invade the rights of others standing at the outer fringe when the unintended contact
casts a bomb upon the ground. The wrongdoer as to them is the man who carries the bomb, not the one
who explodes it without suspicion of the danger. Life will have to be made over, and human nature
transformed, before prevision so extravagant can be accepted as the norm of conduct, the customary
standard to which behavior must conform.
The argument for the plaintiff is built upon the shifting meanings of such words as “wrong” and
“wrongful” and shares their instability. For what the plaintiff must show is a “wrong” to herself; i.e., a
violation of her own right, and not merely a “wrong” to someone else, nor conduct “wrongful” because
unsocial, but not a “wrong” to anyone. We are told that one who drives at reckless speed through a

Saylor URL: http://www.saylor.org/books

Saylor.org
297

crowded city street is guilty of a negligent act and therefore of a wrongful one, irrespective of the
consequences.
Negligent the act is, and wrongful in the sense that it is unsocial, but wrongful and unsocial in relation to
other travelers, only because the eye of vigilance perceives the risk of damage. If the same act were to be
committed on a speedway or a race course, it would lose its wrongful quality. The risk reasonably to be
perceived defines the duty to be obeyed, and risk imports relation; it is risk to another or to others within
the range of apprehension. This does not mean, of course, that one who launches a destructive force is
always relieved of liability, if the force, though known to be destructive, pursues an unexpected
path.…Some acts, such as shooting are so imminently dangerous to anyone who may come within reach of
the missile however unexpectedly, as to impose a duty of prevision not far from that of an insurer. Even
today, and much oftener in earlier stages of the law, one acts sometimes at one’s peril.…These cases aside,
wrong-is defined in terms of the natural or probable, at least when unintentional.…Negligence, like risk, is
thus a term of relation.
Negligence in the abstract, apart from things related, is surely not a tort, if indeed it is understandable at
all.…One who seeks redress at law does not make out a cause of action by showing without more that
there has been damage to his person. If the harm was not willful, he must show that the act as to him had
possibilities of danger so many and apparent as to entitle him to be protected against the doing of it
though the harm was unintended.
***
The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint
dismissed, with costs in all courts.

CASE QUESTIONS
1.

Is there actual cause in this case? How can you tell?

2.

Why should Mrs. Palsgraf (or her insurance company) be made to pay for injuries that were caused by
the negligence of the Long Island Rail Road?

3.

How is this accident not foreseeable?

Saylor URL: http://www.saylor.org/books

Saylor.org
298

Klein v. Pyrodyne Corporation
Klein v. Pyrodyne Corporation
810 P.2d 917 (Supreme Court of Washington 1991)
Pyrodyne Corporation (Pyrodyne) is a licensed fireworks display company that contracted to display
fireworks at the Western Washington State Fairgrounds in Puyallup, Washington, on July 4,1987. During
the fireworks display, one of the mortar launchers discharged a rocket on a horizontal trajectory parallel
to the earth. The rocket exploded near a crowd of onlookers, including Danny Klein. Klein’s clothing was
set on fire, and he suffered facial burns and serious injury to his eyes. Klein sued Pyrodyne for strict
liability to recover for his injuries. Pyrodyne asserted that the Chinese manufacturer of the fireworks was
negligent in producing the rocket and therefore Pyrodyne should not be held liable. The trial court applied
the doctrine of strict liability and held in favor of Klein. Pyrodyne appealed.
Section 519 of the Restatement (Second) of Torts provides that any party carrying on an “abnormally
dangerous activity” is strictly liable for ensuing damages. The public display of fireworks fits this
definition. The court stated: “Any time a person ignites rockets with the intention of sending them aloft to
explode in the presence of large crowds of people, a high risk of serious personal injury or property
damage is created. That risk arises because of the possibility that a rocket will malfunction or be
misdirected.” Pyrodyne argued that its liability was cut off by the Chinese manufacturer’s negligence. The
court rejected this argument, stating, “Even if negligence may properly be regarded as an intervening
cause, it cannot function to relieve Pyrodyne from strict liability.”
The Washington Supreme Court held that the public display of fireworks is an abnormally dangerous
activity that warrants the imposition of strict liability.
Affirmed.

CASE QUESTIONS
1.

Why would certain activities be deemed ultra-hazardous or abnormally dangerous so that strict
liability is imposed?

2.

If the activities are known to be abnormally dangerous, did Klein assume the risk?

3.

Assume that the fireworks were negligently manufactured in China. Should Klein’s only remedy be
against the Chinese company, as Pyrodyne argues? Why or why not?

Saylor URL: http://www.saylor.org/books

Saylor.org
299

7.6 Summary and Exercises
Summary
The principles of tort law pervade modern society because they spell out the duties of care that we owe
each other in our private lives. Tort law has had a significant impact on business because modern
technology poses significant dangers and the modern market is so efficient at distributing goods to a wide
class of consumers.
Unlike criminal law, tort law does not require the tortfeasor to have a specific intent to commit the act for
which he or she will be held liable to pay damages. Negligence—that is, carelessness—is a major factor in
tort liability. In some instances, especially in cases involving injuries caused by products, a no-fault
standard called strict liability is applied.
What constitutes a legal injury depends very much on the circumstances. A person can assume a risk or
consent to the particular action, thus relieving the person doing the injury from tort liability. To be liable,
the tortfeasor must be the proximate cause of the injury, not a remote cause. On the other hand, certain
people are held to answer for the torts of another—for example, an employer is usually liable for the torts
of his employees, and a bartender might be liable for injuries caused by someone to whom he sold too
many drinks. Two types of statutes—workers’ compensation and no-fault automobile insurance—have
eliminated tort liability for certain kinds of accidents and replaced it with an immediate insurance
payment plan.
Among the torts of particular importance to the business community are wrongful death and personal
injury caused by products or acts of employees, misrepresentation, defamation, and interference with
contractual relations.

Saylor URL: http://www.saylor.org/books

Saylor.org
300

EXERCISES
1.

What is the difference in objectives between tort law and criminal law?

2.

A woman fell ill in a store. An employee put the woman in an infirmary but provided no medical care
for six hours, and she died. The woman’s family sued the store for wrongful death. What arguments
could the store make that it was not liable? What arguments could the family make? Which seem the
stronger arguments? Why?

3.

The signals on a railroad crossing are defective. Although the railroad company was notified of the
problem a month earlier, the railroad inspector has failed to come by and repair them. Seeing the allclear signal, a car drives up and stalls on the tracks as a train rounds the bend. For the past two weeks
the car had been stalling, and the driver kept putting off taking the car to the shop for a tune-up. As
the train rounds the bend, the engineer is distracted by a conductor and does not see the car until it is
too late to stop. Who is negligent? Who must bear the liability for the damage to the car and to the
train?

4.

Suppose in the Katko v. Briney case (Section 7.2 "Intentional Torts") that instead of setting such a
device, the defendants had simply let the floor immediately inside the front door rot until it was so
weak that anybody who came in and took two steps straight ahead would fall through the floor and to
the cellar. Will the defendant be liable in this case? What if they invited a realtor to appraise the place
and did not warn her of the floor? Does it matter whether the injured person is a trespasser or an
invitee?

5.

Plaintiff’s husband died in an accident, leaving her with several children and no money except a valid
insurance policy by which she was entitled to $5,000. Insurance Company refused to pay, delaying and
refusing payment and meanwhile “inviting” Plaintiff to accept less than $5,000, hinting that it had a
defense. Plaintiff was reduced to accepting housing and charity from relatives. She sued the insurance

Saylor URL: http://www.saylor.org/books

Saylor.org
301

company for bad-faith refusal to settle the claim and for the intentional infliction of emotional
distress. The lower court dismissed the case. Should the court of appeals allow the matter to proceed
to trial?

SELF-TEST QUESTIONS
1.

Catarina falsely accuses Jeff of stealing from their employer. The statement is defamatory only
if

a.

a third party hears it

b.

Nick suffers severe emotional distress as a result

c.

the statement is the actual and proximate cause of his distress

d.

the statement is widely circulated in the local media and on Twitter
Garrett files a suit against Colossal Media Corporation for defamation. Colossal has said that
Garrett is a “sleazy, corrupt public official” (and provided some evidence to back the claim). To
win his case, Garrett will have to show that Colossal acted with

a.

malice
b.

ill will

c.

malice aforethought

d.

actual malice
Big Burger begins a rumor, using social media, that the meat in Burger World is partly
composed of ground-up worms. The rumor is not true, as Big Burger well knows. Its intent is to
get some customers to shift loyalty from Burger World to Big Burger. Burger World’s best
cause of action would be

a.

trespass on the case
b.

nuisance

Saylor URL: http://www.saylor.org/books

Saylor.org
302

c.

product disparagement

d.

intentional infliction of emotional distress
Wilfred Phelps, age 65, is driving his Nissan Altima down Main Street when he suffers the first
seizure of his life. He loses control of his vehicle and runs into three people on the sidewalk.
Which statement is true?

a.

He is liable for an intentional tort.
b.

He is liable for a negligent tort.

c.

He is not liable for a negligent tort.

d.

He is liable under strict liability, because driving a car is abnormally dangerous.
Jonathan carelessly bumps into Amanda, knocking her to the ground. He has committed the
tort of negligence

a.

only if Amanda is injured
b.

only if Amanda is not injured

c.

whether or not Amanda is injured

SELF-TEST ANSWERS
1.

a

2.

d

3.

c

4.

c

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
303

Chapter 8
Introduction to Contract Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why and how contract law has developed

2.

What a contract is

3.

What topics will be discussed in the contracts chapter of this book

4.

What the sources of contract law are

5.

How contracts are classified (basic taxonomy)

Saylor URL: http://www.saylor.org/books

Saylor.org
304

8.1 General Perspectives on Contracts
LEARNING OBJECTIVES
1.

Explain contract law’s cultural roots: how it has evolved as capitalism has evolved.

2.

Understand that contracts serve essential economic purposes.

3.

Define contract.

4.

Understand the basic issues in contract law.

The Role of Contracts in Modern Society
Contract is probably the most familiar legal concept in our society because it is so central to the essence of
our political, economic, and social life. In common parlance, contract is used interchangeably
with agreement, bargain, undertaking, or deal. Whatever the word, the concept it embodies is our notion
of freedom to pursue our own lives together with others. Contract is central because it is the means by
which a free society orders what would otherwise be a jostling, frenetic anarchy.
So commonplace is the concept of contract—and our freedom to make contracts with each other—that it is
difficult to imagine a time when contracts were rare, when people’s everyday associations with one
another were not freely determined. Yet in historical terms, it was not so long ago that contracts were
rare, entered into if at all by very few: that affairs should be ordered based on mutual assent was mostly
unknown. In primitive societies and in feudal Europe, relationships among people were largely fixed;
traditions spelled out duties that each person owed to family, tribe, or manor. People were born into an
ascribed position—a status (not unlike the caste system still existing in India)—and social mobility was
limited. Sir Henry Maine, a nineteenth-century British historian, wrote that “the movement of the
progressive societies has…been a movement from status to contract.”

Saylor URL: http://www.saylor.org/books

[1]

This movement was not

Saylor.org
305

accidental—it developed with the emerging industrial order. From the fifteenth to the nineteenth century,
England evolved into a booming mercantile economy, with flourishing trade, growing cities, an expanding
monetary system, the commercialization of agriculture, and mushrooming manufacturing. With this
evolution, contract law was created of necessity.
Contract law did not develop according to a conscious plan, however. It was a response to changing
conditions, and the judges who created it frequently resisted, preferring the imagined quieter pastoral life
of their forefathers. Not until the nineteenth century, in both the United States and England, did a fullfledged law of contracts arise together with, and help create, modern capitalism.
Modern capitalism, indeed, would not be possible without contract law. So it is that in planned
economies, like those of the former Soviet Union and pre-capitalistic China, the contract did not
determine the nature of an economic transaction. That transaction was first set forth by the state’s
planning authorities; only thereafter were the predetermined provisions set down in a written contract.
Modern capitalism has demanded new contract regimes in Russia and China; the latter adopted its
Revised Contract Law in 1999.
Contract law may be viewed economically as well as culturally. In An Economic Analysis of Law, Judge
Richard A. Posner (a former University of Chicago law professor) suggests that contract law performs
three significant economic functions. First, it helps maintain incentives for individuals to exchange goods
and services efficiently. Second, it reduces the costs of economic transactions because its very existence
means that the parties need not go to the trouble of negotiating a variety of rules and terms already
spelled out. Third, the law of contracts alerts the parties to troubles that have arisen in the past, thus
making it easier to plan the transactions more intelligently and avoid potential pitfalls.

[2]

The Definition of Contract
As usual in the law, the legal definition of contract is formalistic. The Restatement (Second) of Contracts
(Section 1) says, “A contract is a promise or a set of promises for the breach of which the law gives a
remedy, or the performance of which the law in some way recognizes as a duty.” Similarly, the Uniform
Commercial Code says, “‘Contract’ means the total legal obligation which results from the parties’
agreement as affected by this Act and any other applicable rules of law.”

[3]

As operational definitions,

these two are circular; in effect, a contract is defined as an agreement that the law will hold the parties to.

Saylor URL: http://www.saylor.org/books

Saylor.org
306

Most simply, a contract is a legally enforceable promise. This implies that not every promise or agreement
creates a binding contract; if every promise did, the simple definition set out in the preceding sentence
would read, “A contract is a promise.” But—again—a contract is not simply a promise: it is a legally
enforceable promise. The law takes into account the way in which contracts are made, by whom they are
made, and for what purposes they are made. For example, in many states, a wager is unenforceable, even
though both parties “shake” on the bet. We will explore these issues in the chapters to come.

Overview of the Contracts Chapter
Although contract law has many wrinkles and nuances, it consists of four principal inquiries, each of
which will be taken up in subsequent chapters:
1.

Did the parties create a valid contract? Four elements are necessary for a valid contract:

a.

Mutual assent (i.e., offer and acceptance), Chapter 9 "The Agreement"

b. Real assent (no duress, undue influence, misrepresentation, mistake, or incapacity), Chapter 10 "Real
Assent"
c.

Consideration, Chapter 11 "Consideration"

d. Legality, Chapter 12 "Legality"
What does the contract mean, and is it in the proper form to carry out this meaning? Sometimes
contracts need to be in writing (or evidenced by some writing), or they can’t be enforced. Sometimes it
isn’t clear what the contract means, and a court has to figure that out. These problems are taken up in
Chapter 13 "Form and Meaning".
Do persons other than the contracting parties have rights or duties under the contract? Can the
right to receive a benefit from the contract be assigned, and can the duties be delegated so that a new
person is responsible? Can persons not a party to the contract sue to enforce its terms? These questions
are addressed in Chapter 14 "Third-Party Rights".
How do contractual duties terminate, and what remedies are available if a party has breached the
contract? These issues are taken up in Chapter 15 "Discharge of Obligations" and Chapter 16 "Remedies".
Together, the answers to these four basic inquiries determine the rights and obligations of contracting
parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
307

KEY TAKEAWAY
Contract law developed when the strictures of feudalism dissipated, when a person’s position in
society came to be determined by personal choice (by mutual agreement) and not by status (by how a
person was born). Capitalism and contract law have developed together, because having choices in
society means that people decide and agree to do things with and to each other, and those
agreements bind the parties; the agreements must be enforceable.

EXERCISES
1.

Why is contract law necessary in a society where a person’s status is not predetermined by birth?

2.

Contract law serves some economic functions. What are they?

[1] Sir Henry Maine, Ancient Law (1869), 180–82.
[2] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973).
[3] Uniform Commercial Code; Section 1-201(11).

Saylor URL: http://www.saylor.org/books

Saylor.org
308

8.2 Sources of Contract Law
LEARNING OBJECTIVES
1.

Understand that contract law comes from two sources: judges (cases) and legislation.

2.

Know what the Restatement of Contracts is.

3.

Recognize the Convention on Contracts for the International Sale of Goods.

The most important sources of contract law are state case law and state statutes (though there are also
many federal statutes governing how contracts are made by and with the federal government).

Case Law
Law made by judges is called case law. Because contract law was made up in the common-law courtroom
by individual judges as they applied rules to resolve disputes before them, it grew over time to formidable
proportions. By the early twentieth century, tens of thousands of contract disputes had been submitted to
the courts for resolution, and the published opinions, if collected in one place, would have filled dozens of
bookshelves. Clearly this mass of material was too unwieldy for efficient use. A similar problem also had
developed in the other leading branches of the common law.
Disturbed by the profusion of cases and the resulting uncertainty of the law, a group of prominent
American judges, lawyers, and law teachers founded the American Law Institute (ALI) in 1923 to attempt
to clarify, simplify, and improve the law. One of the ALI’s first projects, and ultimately one of its most
successful, was the drafting of the Restatement of the Law of Contracts, completed in 1932. A revision—
the Restatement (Second) of Contracts—was undertaken in 1964 and completed in 1979. Hereafter,
references to “the Restatement” pertain to the Restatement (Second) of Contracts.

Saylor URL: http://www.saylor.org/books

Saylor.org
309

The Restatements—others exist in the fields of torts, agency, conflicts of laws, judgments, property,
restitution, security, and trusts—are detailed analyses of the decided cases in each field. These analyses
are made with an eye to discerning the various principles that have emerged from the courts, and to the
maximum extent possible, the Restatements declare the law as the courts have determined it to be. The
Restatements, guided by a reporter (the director of the project) and a staff of legal scholars, go through
several so-called tentative drafts—sometimes as many as fifteen or twenty—and are screened by various
committees within the ALI before they are eventually published as final documents.
The Restatement (Second) of Contracts won prompt respect in the courts and has been cited in
innumerable cases. The Restatements are not authoritative, in the sense that they are not actual judicial
precedents; but they are nevertheless weighty interpretive texts, and judges frequently look to them for
guidance. They are as close to “black letter” rules of law as exist anywhere in the American common-law
legal system.
Common law, case law (the terms are synonymous), governs contracts for the sale of real estate and
services. “Services” refer to acts or deeds (like plumbing, drafting documents, driving a car) as opposed to
the sale of property.

Statutory Law: The Uniform Commercial Code
Common-law contract principles govern contracts for real estate and services. Because of the historical
development of the English legal system, contracts for the sale of goods came to be governed by a different
body of legal rules. In its modern American manifestation, that body of rules is an important statute: the
Uniform Commercial Code (UCC), especially Article 2, which deals with the sale of goods.

History of the UCC
A bit of history is in order. Before the UCC was written, commercial law varied, sometimes greatly, from
state to state. This first proved a nuisance and then a serious impediment to business as the American
economy became nationwide during the twentieth century. Although there had been some uniform laws
concerned with commercial deals—including the Uniform Sales Act, first published in 1906—few were
widely adopted and none nationally. As a result, the law governing sales of goods, negotiable instruments,

Saylor URL: http://www.saylor.org/books

Saylor.org
310

warehouse receipts, securities, and other matters crucial to doing business in an industrial market
economy was a crazy quilt of untidy provisions that did not mesh well from state to state.
The UCC is a model law developed by the ALI and the National Conference of Commissioners on Uniform
State Laws; it has been adopted in one form or another by the legislatures in all fifty states, the District of
Columbia, and the American territories. It is a “national” law not enacted by Congress—it is not federal
law but uniform state law.
Initial drafting of the UCC began in 1942 and was ten years in the making, involving the efforts of
hundreds of practicing lawyers, law teachers, and judges. A final draft, promulgated by the ALI, was
endorsed by the American Bar Association and published in 1951. Various revisions followed in different
states, threatening the uniformity of the UCC. The ALI responded by creating a permanent editorial board
to oversee future revisions. In one or another of its various revisions, the UCC has been adopted in whole
or in part in all American jurisdictions. The UCC is now a basic law of relevance to every business and
business lawyer in the United States, even though it is not entirely uniform because different states have
adopted it at various stages of its evolution—an evolution that continues still.

Organization of the UCC
The UCC consists of nine major substantive articles; each deals with separate though related subjects. The
articles are as follows:
•

Article 1: General Provisions

•

Article 2: Sales

•

Article 2A: Leases

•

Article 3: Commercial Paper

•

Article 4: Bank Deposits and Collections

•

Article 4A: Funds Transfers

•

Article 5: Letters of Credit

•

Article 6: Bulk Transfers

•

Article 7: Warehouse Receipts, Bills of Lading, and Other Documents of Title

•

Article 8: Investment Securities

•

Article 9: Secured Transactions

Saylor URL: http://www.saylor.org/books

Saylor.org
311

Article 2 deals only with the sale of goods, which the UCC defines as “all things…which are movable at the
time of identification to the contract for sale other than the money in which the price is to be paid.”

[1]

The

only contracts and agreements covered by Article 2 are those relating to the present or future sale of
goods.
Article 2 is divided in turn into six major parts: (1) Form, Formation, and Readjustment of Contract; (2)
General Obligation and Construction of Contract; (3) Title, Creditors, and Good Faith Purchasers; (4)
Performance; (5) Breach, Repudiation, and Excuse; and (6) Remedies. These topics will be discussed in
Chapter 17 "Introduction to Sales and Leases", Chapter 18 "Title and Risk of Loss", Chapter 19
"Performance and Remedies", Chapter 20 "Products Liability", and Chapter 21 "Bailments and the
Storage, Shipment, and Leasing of Goods".

Figure 8.1 Sources of Law

International Sales Law
The Convention on Contracts for the International Sale of Goods
A Convention on Contracts for the International Sale of Goods (CISG) was approved in 1980 at a
diplomatic conference in Vienna. (A convention is a preliminary agreement that serves as the basis for a
formal treaty.) The CISG has been adopted by more than forty countries, including the United States.
The CISG is significant for three reasons. First, it is a uniform law governing the sale of goods—in effect,
an international Uniform Commercial Code. The major goal of the drafters was to produce a uniform law
acceptable to countries with different legal, social, and economic systems. Second, although provisions in
the CISG are generally consistent with the UCC, there are significant differences. For instance, under the
CISG, consideration (discussed in Chapter 11 "Consideration") is not required to form a contract, and

Saylor URL: http://www.saylor.org/books

Saylor.org
312

there is no Statute of Frauds (a requirement that certain contracts be evidenced by writing). Third, the
CISG represents the first attempt by the US Senate to reform the private law of business through its treaty
powers, for the CISG preempts the UCC. The CISG is not mandatory: parties to an international contract
for the sale of goods may choose to have their agreement governed by different law, perhaps the UCC, or
perhaps, say, Japanese contract law. The CISG does not apply to contracts for the sale of (1) ships or
aircraft, (2) electricity, or (3) goods bought for personal, family, or household use, nor does it apply (4)
where the party furnishing the goods does so only incidentally to the labor or services part of the contract.

KEY TAKEAWAY
Judges have made contract law over several centuries by deciding cases that create, extend, or change
the developing rules affecting contract formation, performance, and enforcement. The rules from the
cases have been abstracted and organized in the Restatements of Contracts. To facilitate interstate
commerce, contract law for many commercial transactions—especially the sale of goods—not
traditionally within the purview of judges has been developed by legal scholars and presented for the
states to adopt as the Uniform Commercial Code. There is an analogous Convention on Contracts for
the International Sale of Goods, to which the United States is a party.

EXERCISES
1.

How do judges make contract law?

2.

What is the Restatement of the Law of Contracts, and why was it necessary?

3.

Why was the Uniform Commercial Code developed, and by whom?

4.

Who adopts the UCC as governing law?

5.

What is the Convention on Contracts for the International Sale of Goods?

[1] Uniform Commercial Code, Section 2-105.

Saylor URL: http://www.saylor.org/books

Saylor.org
313

8.3 Basic Taxonomy of Contracts
LEARNING OBJECTIVES
1.

Understand that contracts are classified according to the criteria of explicitness, mutuality,
enforceability, and degree of completion and that some noncontract promises are nevertheless
enforceable under the doctrine of promissory estoppel.

2.

Keep your eyes (and ears) alert to the use of suffixes (word endings) in legal terminology that express
relationships between parties.

Some contracts are written, some oral; some are explicit, some not. Because contracts can be formed,
expressed, and enforced in a variety of ways, taxonomy of contracts has developed that is useful in
grouping together like legal consequences. In general, contracts are classified along four different
dimensions: explicitness, mutuality, enforceability, and degree of completion. Explicitness is the degree to
which the agreement is manifest to those not party to it. Mutuality takes into account whether promises
are given by two parties or only one. Enforceability is the degree to which a given contract is binding.
Completion considers whether the contract is yet to be performed or whether the obligations have been
fully discharged by one or both parties. We will examine each of these concepts in turn.

Explicitness
Express Contract
An express contract is one in which the terms are spelled out directly. The parties to an express contract,
whether it is written or oral, are conscious that they are making an enforceable agreement. For example,
an agreement to purchase your neighbor’s car for $5,500 and to take title next Monday is an express
contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
314

Implied Contract (Implied in Fact)
An implied contract is one that is inferred from the actions of the parties. When parties have not
discussed terms, an implied contract exists if it is clear from the conduct of both parties that they intended
there be one. A delicatessen patron who asks for a turkey sandwich to go has made a contract and is
obligated to pay when the sandwich is made. By ordering the food, the patron is implicitly agreeing to the
price, whether posted or not.
The distinction between express and implied contracts has received a degree of notoriety in the so-called
palimony cases, in which one member of an unmarried couple seeks a division of property after a longstanding live-together relationship has broken up. When a married couple divorces, their legal marriage
contract is dissolved, and financial rights and obligations are spelled out in a huge body of domestic
relations statutes and judicial decisions. No such laws exist for unmarried couples. However, about onethird of the states recognize common-law marriage, under which two people are deemed to be married if
they live together with the intent to be married, regardless of their failure to have obtained a license or
gone through a ceremony. Although there is no actual contract of marriage (no license), their behavior
implies that the parties intended to be treated as if they were married.

Quasi-Contract
A quasi-contract (implied in law) is—unlike both express and implied contracts, which embody an actual
agreement of the parties—an obligation said to be “imposed by law” in order to avoid unjust enrichment of
one person at the expense of another. A quasi-contract is not a contract at all; it is a fiction that the courts
created to prevent injustice. Suppose, for example, that the local lumberyard mistakenly delivers a load of
lumber to your house, where you are repairing your deck. It was a neighbor on the next block, who
ordered the lumber, but you are happy to accept the load for free; since you never talked to the
lumberyard, you figure you need not pay the bill. Although it is true there is no contract, the law implies a
contract for the value of the material: of course you will have to pay for what you got and took. The
existence of this implied contract does not depend on the intention of the parties.

Mutuality
Bilateral Contract
Saylor URL: http://www.saylor.org/books

Saylor.org
315

The typical contract is one in which the parties make mutual promises. Each is both promisor and
promisee; that is, each pledges to do something, and each is the recipient of such a pledge. This type of
contract is called a bilateral contract.

Unilateral Contract
Mutual promises are not necessary to constitute a contract. Unilateral contracts, in which one party
performs an act in exchange for the other party’s promise, are equally valid. An offer of a reward—for
catching a criminal or for returning a lost cat—is an example of a unilateral contract: there is an offer on
one side, and the other side accepts by taking the action requested.

Figure 8.2 Bilateral and Unilateral Contracts

Enforceability
Void
Not every agreement between two people is a binding contract. An agreement that is lacking one of the
legal elements of a contract is said to be avoid contract—that is, not a contract at all. An agreement that is
illegal—for example, a promise to commit a crime in return for a money payment—is void. Neither party
to a void “contract” may enforce it.

Voidable

Saylor URL: http://www.saylor.org/books

Saylor.org
316

By contrast, a voidable contract is one that may become unenforceable by one party but can be enforced
by the other. For example, a minor (any person under eighteen, in most states) may “avoid” a contract
with an adult; the adult may not enforce the contract against the minor if the minor refuses to carry out
the bargain. But the adult has no choice if the minor wishes the contract to be performed. (A contract may
be voidable by both parties if both are minors.)
Ordinarily, the parties to a voidable contract are entitled to be restored to their original condition.
Suppose you agree to buy your seventeen-year-old neighbor’s car. He delivers it to you in exchange for
your agreement to pay him next week. He has the legal right to terminate the deal and recover the car, in
which case you will of course have no obligation to pay him. If you have already paid him, he still may
legally demand a return to the status quo ante (previous state of affairs). You must return the car to him;
he must return the cash to you.
A voidable contract remains a valid contract until it is voided. Thus a contract with a minor remains in
force unless the minor decides he or she does not wish to be bound by it. When the minor reaches
majority, he or she may “ratify” the contract—that is, agree to be bound by it—in which case the contract
will no longer be voidable and will thereafter be fully enforceable.

Unenforceable
An unenforceable contract is one that some rule of law bars a court from enforcing. For example, Tom
owes Pete money, but Pete has waited too long to collect it and the statute of limitations has run out. The
contract for repayment is unenforceable and Pete is out of luck, unless Tom makes a new promise to pay
or actually pays part of the debt. (However, if Pete is holding collateral as security for the debt, he is
entitled to keep it; not all rights are extinguished because a contract is unenforceable.) A debt becomes
unenforceable, too, when the debtor declares bankruptcy.
A bit more on enforceability is in order. A promise or what seems to be a promise is usually enforceable
only if it is otherwise embedded in the elements necessary to make that promise a contract. Those
elements are mutual assent, real assent, consideration, capacity, and legality. Sometimes, though, people
say things that seem like promises, and on which another person relies. In the early twentieth century,
courts began, in some circumstances, to recognize that insisting on the existence of the traditional
elements of contract to determine whether a promise is enforceable could work an injustice where there

Saylor URL: http://www.saylor.org/books

Saylor.org
317

has been reliance. Thus developed the equitable doctrine of promissory estoppel, which has become an
important adjunct to contract law. The Restatement (Section 90) puts it this way: “A promise which the
promisor should reasonably expect to induce action or forbearance on the party of the promisee or a third
person and which does induce such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise. The remedy granted for breach may be limited as justice requires.”
To be “estopped” means to be prohibited from denying now the validity of a promise you made before.
The doctrine has an interesting background. In 1937, High Trees House Ltd. (a British corporation) leased
a block of London apartments from Central London Properties. As World War II approached, vacancy
rates soared because people left the city. In 1940 the parties agreed to reduce the rent rates by half, but no
term was set for how long the reduction would last. By mid-1945, as the war was ending, occupancy was
again full, and Central London sued for the full rental rates from June on. The English court, under Judge
Alfred Thompson Denning (1899–1999), had no difficulty finding that High Trees owed the full amount
once full occupancy was again achieved, but Judge Denning went on. In an aside (called a dicta—a
statement “by the way”—that is, not necessary as part of the decision), he mused about what would have
happened if in 1945 Central London had sued for the full-occupancy rate back to 1940. Technically, the
1940 amendment to the 1937 contract was not binding on Central London—it lacked consideration—and
Central London could have reached back to demand full-rate payment. But Judge Denning said that High
Trees would certainly have relied on Central London’s promise that a reduced-rate rent would be
acceptable, and that would have been enough to bind it, to prevent it from acting inconsistently with the
promise. He wrote, “The courts have not gone so far as to give a cause of action in damages for the breach
of such a promise, but they have refused to allow the party making it to act inconsistently with it.”

[1]

In the years since, though, courts have gone so far as to give a cause of action in damages for various
noncontract promises. Contract protects agreements; promissory estoppel protects reliance, and that’s a
significant difference. The law of contracts continues to evolve.

Degree of Completion
An agreement consisting of a set of promises is called an executor contract before any promises are
carried out. Most executor contracts are enforceable. If John makes an agreement to deliver wheat to
Humphrey and does so, the contract is called a partially executed contract: one side has performed, the

Saylor URL: http://www.saylor.org/books

Saylor.org
318

other has not. When John pays for the wheat, the contract is fully performed. A contract that has been
carried out fully by both parties is called an executed contract.

Terminology: Suffixes Expressing Relationships
Although not really part of the taxonomy of contracts (i.e., the orderly classification of the subject), an
aspect of contractual—indeed, legal—terminology should be highlighted here. Suffixes (the end syllables
of words) in the English language are used to express relationships between parties in legal terminology.
Here are examples:
•

Offeror. One who makes an offer.

•

Offeree. One to whom an offer is made.

•

Promisor. One who makes a promise.

•

Promisee. One to whom a promise is made.

•

Obligor. One who makes and has an obligation.

•

Obligee. One to whom an obligation is made.

•

Transferor. One who makes a transfer.

•

Transferee. One to whom a transfer is made.

KEY TAKEAWAY
Contracts are described and thus defined on the basis of four criteria: explicitness (express, implied, or
quasi-contracts), mutuality (bilateral or unilateral), and enforceability (void, voidable, unenforceable),
and degree of completion (executor, partially executed, executed). Legal terminology in English often
describes relationships between parties by the use of suffixes, to which the eye and ear must pay
attention.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
319

1.

Able writes to Baker: “I will mow your lawn for $20.” If Baker accepts, is this an express or implied
contract?

2.

Able telephones Baker: “I will mow your lawn for $20.” Is this an express or implied contract?

3.

What is the difference between a void contract and a voidable one?

4.

Carr staples this poster to a utility pole: “$50 reward for the return of my dog, Argon.” Describe this in
contractual terms regarding explicitness, mutuality, enforceability, and degree of completion.

5.

Is a voidable contract always unenforceable?

6.

Contractor bids on a highway construction job, incorporating Guardrail Company’s bid into its overall
bid to the state. Contractor cannot accept Guardrail’s offer until it gets the nod from the state.
Contractor gets the nod from the state, but before it can accept Guardrail’s offer, the latter revokes it.
Usually a person can revoke an offer any time before it is accepted. Can Guardrail revoke its offer in
this case?

[1] Central London Property Trust Ltd. v. High Trees House Ltd. (1947) KB 130.

Saylor URL: http://www.saylor.org/books

Saylor.org
320

8.4 Cases
Explicitness: Implied Contract
Roger’s Backhoe Service, Inc. v. Nichols
681 N.W.2d 647 (Iowa 2004)
Carter, J.
Defendant, Jeffrey S. Nichols, is a funeral director in Muscatine…In early 1998 Nichols decided to build a
crematorium on the tract of land on which his funeral home was located. In working with the Small
Business Administration, he was required to provide drawings and specifications and obtain estimates for
the project. Nichols hired an architect who prepared plans and submitted them to the City of Muscatine
for approval. These plan provided that the surface water from the parking lot would drain onto the
adjacent street and alley and ultimately enter city storm sewers. These plans were approved by the city.
Nichols contracted with Roger’s [Backhoe Service, Inc.] for the demolition of the foundation of a building
that had been razed to provide room for the crematorium and removal of the concrete driveway and
sidewalk adjacent to that foundation. Roger’s completed that work and was paid in full.
After construction began, city officials came to the jobsite and informed Roger’s that the proposed
drainage of surface water onto the street and alley was unsatisfactory. The city required that an effort be
made to drain the surface water into a subterranean creek, which served as part of the city’s storm sewer
system. City officials indicated that this subterranean sewer system was about fourteen feet below the
surface of the ground.…Roger’s conveyed the city’s mandate to Nichols when he visited the jobsite that
same day.
It was Nichols’ testimony at trial that, upon receiving this information, he advised…Roger’s that he was
refusing permission to engage in the exploratory excavation that the city required. Nevertheless, it

Saylor URL: http://www.saylor.org/books

Saylor.org
321

appears without dispute that for the next three days Roger’s did engage in digging down to the
subterranean sewer system, which was located approximately twenty feet below the surface. When the
underground creek was located, city officials examined the brick walls in which it was encased and
determined that it was not feasible to penetrate those walls in order to connect the surface water drainage
with the underground creek. As a result of that conclusion, the city reversed its position and once again
gave permission to drain the surface water onto the adjacent street and alley.
[T]he invoices at issue in this litigation relate to charges that Roger’s submitted to Nichols for the three
days of excavation necessary to locate the underground sewer system and the cost for labor and materials
necessary to refill the excavation with compactable materials and attain compaction by means of a
tamping process.…The district court found that the charges submitted on the…invoices were fair and
reasonable and that they had been performed for Nichols’ benefit and with his tacit approval.…
The court of appeals…concluded that a necessary element in establishing an implied-in-fact contract is
that the services performed be beneficial to the alleged obligor. It concluded that Roger’s had failed to
show that its services benefited Nichols.…
In describing the elements of an action on an implied contract, the court of appeals stated in [Citation],
that the party seeking recovery must show:
(1) the services were carried out under such circumstances as to give the recipient reason to
understand:
(a) they were performed for him and not some other person, and
(b) they were not rendered gratuitously, but with the expectation of compensation from the
recipient; and
(2) the services were beneficial to the recipient.
In applying the italicized language in [Citation] to the present controversy, it was the conclusion of the
court of appeals that Roger’s’ services conferred no benefit on Nichols. We disagree. There was substantial
evidence in the record to support a finding that, unless and until an effort was made to locate the
subterranean sewer system, the city refused to allow the project to proceed. Consequently, it was
necessary to the successful completion of the project that the effort be made. The fact that examination of
the brick wall surrounding the underground creek indicated that it was unfeasible to use that source of
drainage does not alter the fact that the project was stalemated until drainage into the underground creek

Saylor URL: http://www.saylor.org/books

Saylor.org
322

was fully explored and rejected. The district court properly concluded that Roger’s’ services conferred a
benefit on Nichols.…
Decision of court of appeals vacated; district court judgment affirmed.

CASE QUESTIONS
1.

What facts must be established by a plaintiff to show the existence of an implied contract?

2.

What argument did Nichols make as to why there was no implied contract here?

3.

How would the facts have to be changed to make an express contract?

Mutuality of Contract: Unilateral Contract
SouthTrust Bank v. Williams
775 So.2d 184 (Ala. 2000)
Cook, J.
SouthTrust Bank (“SouthTrust”) appeals from an order denying its motion to compel arbitration of an
action against it by checking-account customers Mark Williams and Bessie Daniels. We reverse and
remand.
Daniels and Williams began their relationship with SouthTrust in 1981 and 1995, respectively, by
executing checking-account “signature cards.” The signature card each customer signed contained a
“change-in-terms” clause. Specifically, when Daniels signed her signature card, she “agree[d] to be subject
to the Rules and Regulations as may now or hereafter be adopted by the Bank.” (Emphasis added.)…
[Later,] SouthTrust added paragraph 33 to the regulations…
ARBITRATION OF DISPUTES. You and we agree that the transactions in your account
involve ‘commerce’ under the Federal Arbitration Act (‘FAA’). ANY CONTROVERSY OR
CLAIM BETWEEN YOU AND US…WILL BE SETTLED BY BINDING ARBITRATION UNDER
THE FAA.…

Saylor URL: http://www.saylor.org/books

Saylor.org
323

This action…challenges SouthTrust’s procedures for paying overdrafts, and alleges that SouthTrust
engages in a “uniform practice of paying the largest check(s) before paying multiple smaller checks… [in
order] to generate increased service charges for [SouthTrust] at the expense of [its customers].”
SouthTrust filed a “motion to stay [the] lawsuit and to compel arbitration.” It based its motion on
paragraph 33 of the regulations. [T]he trial court…entered an order denying SouthTrust’s motion to
compel arbitration. SouthTrust appeals.…
Williams and Daniels contend that SouthTrust’s amendment to the regulations, adding paragraph 33, was
ineffective because, they say, they did not expressly assent to the amendment. In other words, they object
to submitting their claims to arbitration because, they say, when they opened their accounts, neither the
regulations nor any other relevant document contained an arbitration provision. They argue that “mere
failure to object to the addition of a material term cannot be construed as an acceptance of it.”…They
contend that SouthTrust could not unilaterally insert an arbitration clause in the regulations and make it
binding on depositors like them.
SouthTrust, however, referring to its change-of-terms clause insists that it “notified” Daniels and Williams
of the amendment in January 1997 by enclosing in each customer’s “account statement” a complete copy
of the regulations, as amended. Although it is undisputed that Daniels and Williams never affirmatively
assented to these amended regulations, SouthTrust contends that their assent was evidenced by their
failure to close their accounts after they received notice of the amendments.…Thus, the disposition of this
case turns on the legal effect of Williams and Daniels’s continued use of the accounts after the regulations
were amended.
Williams and Daniels argue that “[i]n the context of contracts between merchants [under the UCC], a
written confirmation of an acceptance may modify the contract unless it adds a material term, and
arbitration clauses are material terms.”…
Williams and Daniels concede—as they must—…that Article 2 governs “transactions in goods and,
consequently, that it is not applicable to the transactions in this case. Nevertheless, they argue:
It would be astonishing if a Court were to consider the addition of an arbitration clause a
material alteration to a contract between merchants, who by definition are sophisticated in
the trade to which the contract applies, but not hold that the addition of an arbitration clause

Saylor URL: http://www.saylor.org/books

Saylor.org
324

is a material alteration pursuant to a change-of-terms clause in a contract between one
sophisticated party, a bank, and an entire class of less sophisticated parties, its depositors.…
In response, SouthTrust states that “because of the ‘at-will’ nature of the relationship, banks by necessity
must contractually reserve the right to amend their deposit agreements from time to time.” In so stating,
SouthTrust has precisely identified the fundamental difference between the transactions here and those
transactions governed by [Article 2].
Contracts for the purchase and sale of goods are essentially bilateral and executor in nature. See
[Citation] “An agreement whereby one party promises to sell and the other promises to buy a thing at a
later time…is a bilateral promise of sale or contract to sell”.…“[A] unilateral contract results from an
exchange of a promise for an act; a bilateral contract results from an exchange of promises.”…Thus, “in a
unilateral contract, there is no bargaining process or exchange of promises by parties as in a bilateral
contract.” [Citation] “[O]nly one party makes an offer (or promise) which invites performance by another,
and performance constitutes both acceptance of that offer and consideration.” Because “a ‘unilateral
contract’ is one in which no promisor receives promise as consideration for his promise,” only one party is
bound…The difference is not one of semantics but of substance; it determines the rights and
responsibilities of the parties, including the time and the conditions under which a cause of action accrues
for a breach of the contract.
This case involves at-will, commercial relationships, based upon a series of unilateral transactions. Thus,
it is more analogous to cases involving insurance policies, such as [Citations]. The common thread
running through those cases was the amendment by one of the parties to a business relationship of a
document underlying that relationship—without the express assent of the other party—to require the
arbitration of disputes arising after the amendment.…
The parties in [the cited cases], like Williams and Daniels in this case, took no action that could be
considered inconsistent with an assent to the arbitration provision. In each case, they continued the
business relationship after the interposition of the arbitration provision. In doing so, they implicitly
assented to the addition of the arbitration provision.…
Reversed and remanded.

CASE QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
325

1.

Why did the plaintiffs think they should not be bound by the arbitration clause?

2.

The court said this case involved a unilateral contract. What makes it that, as opposed to a bilateral
contract?

3.

What should the plaintiffs have done if they didn’t like the arbitration requirement?

Unilateral Contract and At-Will Employment
Woolley v. Hoffmann-La Roche, Inc.
491 A.2d 1257 (N.J. 1985)
Wilntz, C. J.
Plaintiff, Richard Woolley, was hired by defendant, Hoffmann-La Roche, Inc., in October 1969, as an
Engineering Section Head in defendant’s Central Engineering Department at Nutley. There was no
written employment contract between plaintiff and defendant. Plaintiff began work in mid-November
1969. Sometime in December, plaintiff received and read the personnel manual on which his claims are
based.
[The company’s personnel manual had eight pages;] five of the eight pages are devoted to “termination.”
In addition to setting forth the purpose and policy of the termination section, it defines “the types of
termination” as “layoff,” “discharge due to performance,” “discharge, disciplinary,” “retirement” and
“resignation.” As one might expect, layoff is a termination caused by lack of work, retirement a
termination caused by age, resignation a termination on the initiative of the employee, and discharge due
to performance and discharge, disciplinary, are both terminations for cause. There is no category set forth
for discharge without cause. The termination section includes “Guidelines for discharge due to
performance,” consisting of a fairly detailed procedure to be used before an employee may be fired for
cause. Preceding these definitions of the five categories of termination is a section on “Policy,” the first
sentence of which provides: “It is the policy of Hoffmann-La Roche to retain to the extent consistent with
company requirements, the services of all employees who perform their duties efficiently and effectively.”
In 1976, plaintiff was promoted, and in January 1977 he was promoted again, this latter time to Group
Leader for the Civil Engineering, the Piping Design, the Plant Layout, and the Standards and Systems
Sections. In March 1978, plaintiff was directed to write a report to his supervisors about piping problems

Saylor URL: http://www.saylor.org/books

Saylor.org
326

in one of defendant’s buildings in Nutley. This report was written and submitted to plaintiff’s immediate
supervisor on April 5, 1978. On May 3, 1978, stating that the General Manager of defendant’s Corporate
Engineering Department had lost confidence in him, plaintiff’s supervisors requested his resignation.
Following this, by letter dated May 22, 1978, plaintiff was formally asked for his resignation, to be
effective July 15, 1978.
Plaintiff refused to resign. Two weeks later defendant again requested plaintiff’s resignation, and told him
he would be fired if he did not resign. Plaintiff again declined, and he was fired in July.
Plaintiff filed a complaint alleging breach of contract.…The gist of plaintiff’s breach of contract claim is
that the express and implied promises in defendant’s employment manual created a contract under which
he could not be fired at will, but rather only for cause, and then only after the procedures outlined in the
manual were followed. Plaintiff contends that he was not dismissed for good cause, and that his firing was
a breach of contract.
Defendant’s motion for summary judgment was granted by the trial court, which held that the
employment manual was not contractually binding on defendant, thus allowing defendant to terminate
plaintiff’s employment at will. The Appellate Division affirmed. We granted certification.
The employer’s contention here is that the distribution of the manual was simply an expression of the
company’s “philosophy” and therefore free of any possible contractual consequences. The former
employee claims it could reasonably be read as an explicit statement of company policies intended to be
followed by the company in the same manner as if they were expressed in an agreement signed by both
employer and employees.…
This Court has long recognized the capacity of the common law to develop and adapt to current
needs…The interests of employees, employers, and the public lead to the conclusion that the common law
of New Jersey should limit the right of an employer to fire an employee at will.
In order for an offer in the form of a promise to become enforceable, it must be accepted. Acceptance will
depend on what the promisor bargained for: he may have bargained for a return promise that, if given,
would result in a bilateral contract, both promises becoming enforceable. Or he may have bargained for
some action or non-action that, if given or withheld, would render his promise enforceable as a unilateral
contract. In most of the cases involving an employer’s personnel policy manual, the document is prepared
without any negotiations and is voluntarily distributed to the workforce by the employer. It seeks no

Saylor URL: http://www.saylor.org/books

Saylor.org
327

return promise from the employees. It is reasonable to interpret it as seeking continued work from the
employees, who, in most cases, are free to quit since they are almost always employees at will, not simply
in the sense that the employer can fire them without cause, but in the sense that they can quit without
breaching any obligation. Thus analyzed, the manual is an offer that seeks the formation of a unilateral
contract—the employees’ bargained-for action needed to make the offer binding being their continued
work when they have no obligation to continue.
The unilateral contract analysis is perfectly adequate for that employee who was aware of the manual and
who continued to work intending that continuation to be the action in exchange for the employer’s
promise; it is even more helpful in support of that conclusion if, but for the employer’s policy manual, the
employee would have quit. See generally M. Petit, “Modern Unilateral Contracts,” 63 Boston Univ. Law
Rev. 551 (1983) (judicial use of unilateral contract analysis in employment cases is widespread).
…All that this opinion requires of an employer is that it be fair. It would be unfair to allow an employer to
distribute a policy manual that makes the workforce believe that certain promises have been made and
then to allow the employer to renege on those promises. What is sought here is basic honesty: if the
employer, for whatever reason, does not want the manual to be capable of being construed by the court as
a binding contract, there are simple ways to attain that goal. All that need be done is the inclusion in a
very prominent position of an appropriate statement that there is no promise of any kind by the employer
contained in the manual; that regardless of what the manual says or provides, the employer promises
nothing and remains free to change wages and all other working conditions without having to consult
anyone and without anyone’s agreement; and that the employer continues to have the absolute power to
fire anyone with or without good cause.
Reversed and remanded for trial.

CASE QUESTIONS
1.

What did Woolley do to show his acceptance of the terms of employment offered to him?

2.

In part of the case not included here, the court notes that Mr. Woolley died “before oral arguments on
this case.” How can there be any damages if the plaintiff has died? Who now has any case to pursue?

Saylor URL: http://www.saylor.org/books

Saylor.org
328

3.

The court here is changing the law of employment in New Jersey. It is making case law, and the rule
here articulated governs similar future cases in New Jersey. Why did the court make this change? Why
is it relevant that the court says it would be easy for an employer to avoid this problem?

8.5 Summary and Exercises
Summary
Contract law developed as the status-centered organization of feudal society faded and people began to
make choices about how they might order their lives. In the capitalistic system, people make choices about
how to interact with others, and—necessarily—those choices expressed as promises must be binding and
enforceable.
The two fundamental sources of contract law are (1) the common law as developed in the state courts and
as summarized in the Restatement (Second) of Contracts and (2) the Uniform Commercial Code for the
sale of goods. In general, the UCC is more liberal than the common law in upholding the existence of a
contract.
Types of contracts can be distinguished by four criteria: (1) express and implied, including quasi-contracts
implied by law; (2) bilateral and unilateral; (3) enforceable and unenforceable; and (4) completed
(executed) and uncompleted (executor). To understand contract law, it is necessary to master these
distinctions and their nuances.

EXERCISES
1.
a.

Mr. and Mrs. Smith, an elderly couple, had no relatives. When Mrs. Smith became ill, the
Smiths asked a friend, Henrietta, to help with various housekeeping chores, including cleaning
and cooking. Although the Smiths never promised to pay her, Henrietta performed the chores

Saylor URL: http://www.saylor.org/books

Saylor.org
329

for eighteen months. Henrietta now claims that she is entitled to the reasonable value of the
services performed. Is she correct? Explain.
b.

Assume instead that the Smiths asked Mrs. Smith’s sister, Caroline, who lived nearby, to help
with the housekeeping. After eighteen months, Caroline claims she is entitled to the
reasonable value of the services performed. Is she correct? Explain.
A letter from Bridge Builders Inc. to the Allied Steel Company stated, “We offer to purchase

10,000 tons of No. 4 steel pipe at today’s quoted price for delivery two months from today. Your
acceptance must be received in five days.” Does Bridge Builders intend to create a bilateral or a
unilateral contract? Why?
Roscoe’s barber persuaded him to try a new hair cream called Sansfree, which the barber applied
to Roscoe’s hair and scalp. The next morning Roscoe had a very unpleasant rash along his hairline.
Upon investigation he discovered that the rash was due to an improper chemical compound in
Sansfree. If Roscoe filed a breach of contract action against the barber, would the case be governed by
the Uniform Commercial Code or common law? Explain.
Rachel entered into a contract to purchase a 2004 Dodge from Hanna, who lived in the
neighboring apartment. When a dispute arose over the terms of the contract, Hanna argued that,
because neither she nor Rachel was a merchant, the dispute should be decided under general
principles of common law. Rachel, on the other hand, argued that Hanna was legally considered to be a
merchant because she sold the car for profit and that; consequently, the sale was governed by the
Uniform Commercial Code. Who is correct? Explain.
Lee and Michelle decided to cohabit. When they set up house, Michelle gave up her career, and
Lee promised to share his earnings with her on a fifty-fifty basis. Several years later they ended their
relationship, and when Lee failed to turn over half of his earnings, Michelle filed suit on the basis of
Lee’s promise. What kind of contract would Michelle allege that Lee had breached? Explain.
Harry and Wilma were divorced in 2008, and Harry was ordered in the divorce decree to pay his
ex-wife $10,000. In 2009 and 2010 Harry was hospitalized, incurring $3,000 in bills. He and Wilma
discussed the matter, and Wilma agreed to pay the bill with her own money, even though Harry still
owed her $5,000 from the divorce decree. When Harry died in late 2010, Wilma made a claim against
his estate for $8,000 (the $3,000 in medical bills and the $5,000 from the decree), but the estate was

Saylor URL: http://www.saylor.org/books

Saylor.org
330

only willing to pay the $5,000 from the decree, claiming she had paid the hospital bill voluntarily and
had no contract for repayment. Is the estate correct? Explain.
Louie, an adult, entered into a contract to sell a case of scotch whiskey to Leroy, a minor. Is the
contract void or voidable? Explain.
James Mann owned a manufacturing plant that assembled cell phones. A CPA audit
determined that several phones were missing. Theft by one or more of the workers was
suspected. Accordingly, under Mann’s instructions, the following sign was placed in the
employees’ cafeteria:
Reward. We are missing phones. I want all employees to watch for thievery. A reward
of $500 will be paid for information given by any employee that leads to the
apprehension of employee thieves.
—James Mann
Waldo, a plant employee, read the notice and immediately called Mann, stating, “I accept your
offer. I promise to watch other employees and provide you with the requested information.”
Has a contract been formed? Explain.
Almost every day Sally took a break at lunch and went to the International News Stand—a
magazine store—to browse the newspapers and magazines and chat with the owner, Conrad. Often
she bought a magazine. One day she went there, browsed a bit, and took a magazine off the rack.
Conrad was busy with three customers. Sally waved the magazine at Conrad and left the store with it.
What kind of a contract, if any, was created?
Joan called Devon Sand & Gravel and ordered two “boxes” (dump-truck loads) of gravel to be
spread on her rural driveway by the “shoot and run” method: the tailgate is partially opened, the
dump-truck bed is lifted, and the truck moves down the driveway spreading gravel as it goes. The
driver mistakenly graveled the driveway of Joan’s neighbor, Watson, instead of Joan’s. Is Devon
entitled to payment by Watson? Explain.

SELF-TEST QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
331

1.

An implied contract

a.

must be in writing

b.

is one in which the terms are spelled out

c.

is one inferred from the actions of the parties

d.

is imposed by law to avoid an unjust result

e.

may be avoided by one party
The Convention on Contracts for the International Sale of Goods is

a.

an annual meeting of international commercial purchasing agents.
b.

contract law used in overseas US federal territories

c.

a customary format or template for drafting contracts

d.

a kind of treaty setting out international contract law, to which the United States is a party

e.

the organization that develops uniform international law
An unenforceable contract is

a.

void, not a contract at all
b.

one that a court will not enforce for either side because of a rule of law

c.

unenforceable by one party but enforceable by the other

d.

one that has been performed by one party but not the other

e.

too indefinite to be valid
Betty Baker found a bicycle apparently abandoned near her house. She took it home and
spent $150 repairing and painting it, after which Carl appeared and proved his ownership of it.
Under what theory is Betty able to get reimbursed for her expenditures?

a.

express contract
b.

implied contract

c.

apparent or quasi-contract

d.

executor contract

e.

none: she will not get reimbursed
Alice discusses with her neighbor Bob her plan to hire Woodsman to cut three trees on her
side of their property line, mentioning that she can get a good deal because Woodsman is now

Saylor URL: http://www.saylor.org/books

Saylor.org
332

between jobs. Bob says, “Oh, don’t do that. My brother is going to cut some trees on my side,
and he can do yours too for free.” Alice agrees. But Bob’s brother is preoccupied and never
does the job. Three weeks later Alice discovers Woodsman’s rates have risen prohibitively.
Under what theory does Alice have a cause of action against Bob?
a.

express contract
b.

promissory estoppel

c.

quasi-contract

d.

implied contract

e.

none: she has no cause of action against Bob

SELF-TEST ANSWERS
1.

c

2.

d

3.

c

4.

c

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
333

Chapter 9
The Agreement
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What a contract offer is, and what proposals are not offers

2.

How an offer is communicated

3.

How definite the offer needs to be

4.

How long an offer is good for

5.

How an offer is accepted, who can accept it, and when acceptance is effective

In this chapter, we begin the first of the four broad inquiries of contract law mentioned in: Did the parties
create a valid contract? The answer is not always obvious; the range of factors that must be taken into
account can be large, and their relationships subtle. Since businesspeople frequently conduct contract
negotiations without the assistance of a lawyer, it is important to attend to the nuances in order to avoid
legal trouble at the outset. Whether a contract has been formed depends in turn on whether
1.

the parties reached an agreement (the focus of this chapter);

2. consideration was present;
3. the agreement was legal; and
4. the parties entered into the contract of their own free will, with knowledge of the facts, and with the
capacity to make a contract.
Factors 2, 3, and 4 are the subjects of subsequent chapters.

Saylor URL: http://www.saylor.org/books

Saylor.org
334

9.1 The Agreement in General
LEARNING OBJECTIVES
1.

Recognize that not all agreements or promises are contracts.

2.

Understand that whether a contract exists is based on an objective analysis of the parties’ interaction,
not on a subjective one.

The Significance of Agreement
The core of a legal contract is the agreement between the parties. This is not a necessary ingredient; in
Communist nations, contracts were (or are, in the few remaining Communist countries) routinely
negotiated between parties who had the terms imposed on them. But in the West, and especially in the
United States, agreement is of the essence. That is not merely a matter of convenience; it is at the heart of
our philosophical and psychological beliefs. As the great student of contract law Samuel Williston put it,
“It was a consequence of the emphasis laid on the ego and the individual will that the formation of a
contract should seem impossible unless the wills of the parties concurred. Accordingly we find at the end
of the eighteenth century, and the beginning of the nineteenth century, the prevalent idea that there must
be a “meeting of the minds” (a new phrase) in order to form a contract.”

[1]

Although agreements may take any form, including unspoken conduct between the parties, they are
[2]

usually structured in terms of an offer and an acceptance. These two components will be the focus of our
discussion. Note, however, that not every agreement, in the broadest sense of the word, need consist of an
offer and an acceptance, and that it is entirely possible, therefore, for two persons to reach agreement

Saylor URL: http://www.saylor.org/books

Saylor.org
335

without forming a contract. For example, people may agree that the weather is pleasant or that it would be
preferable to go out for Chinese food rather than to see a foreign film; in neither case has a contract been
formed. One of the major functions of the law of contracts is to sort out those agreements that are legally
binding—those that are contracts—from those that are not.

The Objective Test
In interpreting agreements, courts generally apply an objective standard (outwardly, as an observer would
interpret; not subjectively). The Restatement (Second) of Contracts defines agreement as a
“manifestation of mutual assent by two or more persons to one another.”

[3]

The Uniform Commercial

Code defines agreement as “the bargain of the parties in fact as found in their language or by implication
from other circumstances including course of dealing or usage of trade or course of performance.”

[4]

The

critical question is what the parties said or did, not what they thought they said or did, or not what
impression they thought they were making.
The distinction between objective and subjective standards crops up occasionally when one person claims
he spoke in jest. The vice president of a company that manufactured punchboards, used in gambling,
testified to the Washington State Game Commission that he would pay $100,000 to anyone who found a
“crooked board.” Barnes, a bartender, who had purchased two boards that were crooked some time
before, brought one to the company office and demanded payment. The company refused, claiming that
the statement was made in jest (the audience at the commission hearing had laughed when the offer was
made). The court disagreed, holding that it was reasonable to interpret the pledge of $100,000 as a means
of promoting punchboards:
[I]f the jest is not apparent and a reasonable hearer would believe that an offer was being
made, then the speaker risks the formation of a contract which was not intended. It is the
objective manifestations of the offeror that count and not secret, unexpressed intentions. If a
party’s words or acts, judged by a reasonable standard, manifest an intention to agree in
regard to the matter in question, that agreement is established, and it is immaterial what may
be the real but unexpressed state of the party’s mind on the subject.

[5]

Lucy v. Zehmer (Section 9.4.1 "Objective Intention" at the end of the chapter) illustrates that a party’s real
state of mind must be expressed to the other party, rather than in an aside to one’s spouse.

Saylor URL: http://www.saylor.org/books

Saylor.org
336

KEY TAKEAWAY
Fundamentally, a contract is a legally binding “meeting of the minds” between the parties. It is not the
unexpressed intention in the minds of the parties that determines whether there was “a meeting.” The
test is objective: how would a reasonable person interpret the interaction?

EXERCISES
1.

For the purposes of determining whether a party had a contractual intention, why do courts employ
an objective rather than a subjective test?

2.

What is the relationship between “the emphasis laid on the ego and the individual will” in modern
times (Williston) and the concept of the contractual agreement?

[1] Samuel Williston, “Freedom of Contract,” Cornell Law Quarterly 6 (1921), 365.
[2] Uniform Commercial Code; Section 2-204(1).
[3] Uniform Commercial Code; Section 3.
[4] Uniform Commercial Code; Section 1-201(3).
[5] Barnes v. Treece, 549 P.2d 1152 (Wash. App. 1976).

Saylor URL: http://www.saylor.org/books

Saylor.org
337

9.2 The Offer
LEARNING OBJECTIVES
1.

Know the definition of offer.

2.

Recognize that some proposals are not offers.

3.

Understand the three essentials of an offer: intent, communication, and definiteness.

4.

Know when an offer expires and can no longer be accepted.

Offer and acceptance may seem to be straightforward concepts, as they are when two people meet face-toface. But in a commercial society, the ways of making offers and accepting them are nearly infinite. A
retail store advertises its merchandise in the newspaper. A seller makes his offer by mail or over the
Internet. A telephone caller states that his offer will stand for ten days. An offer leaves open a crucial term.
An auctioneer seeks bids. An offeror gives the offeree a choice. All these situations can raise tricky
questions, as can corresponding situations involving acceptances.

The Definition of Offer
The Restatement defines offer as “the manifestation of willingness to enter into a bargain, so made as to
justify another person in understanding that his assent to that bargain is invited and will conclude
it.”

[1]

Two key elements are implicit in that definition: the offer must be communicated, and it must be

definite. Before considering these requirements, we examine the threshold question of whether an offer
was intended. Let us look at proposals that may look like, but are not, offers.

Saylor URL: http://www.saylor.org/books

Saylor.org
338

Proposals That Are Not Offers
Advertisements
Most advertisements, price quotations, and invitations to bid are not construed as offers. A notice in the
newspaper that a bicycle is on sale for $800 is normally intended only as an invitation to the public to
come to the store to make a purchase. Similarly, a statement that a seller can “quote” a unit price to a
prospective purchaser is not, by itself, of sufficient definiteness to constitute an offer; quantity, time of
delivery, and other important factors are missing from such a statement. Frequently, in order to avoid
construction of a statement about price and quantity as an offer, a seller or buyer may say, “Make me an
offer.” Such a statement obviously suggests that no offer has yet been made. This principle usually applies
to invitations for bids (e.g., from contractors on a building project). Many forms used by sales
representatives as contracts indicate that by signing, the customer is making an offer to be accepted by the
home office and is not accepting an offer made by the sales representative.
Although advertisements, price quotations, and the like are generally not offers, the facts in each case are
important. Under the proper circumstances, an advertised statement can be construed as an offer, as
shown in the well-known Lefkowitz case (Section 9.4.2 "Advertisements as Offers" at the end of the
chapter), in which the offended customer acted as his own lawyer and pursued an appeal to the Minnesota
Supreme Court against a Minneapolis department store that took back its advertised offer.
Despite the common-law rule that advertisements are normally to be considered invitations rather than
offers, legislation and government regulations may offer redress. For many years, retail food stores have
been subject to a rule, promulgated by the Federal Trade Commission (FTC), that goods advertised as
“specials” must be available and must be sold at the price advertised. It is unlawful for a retail chain not to
have an advertised item in each of its stores and in sufficient quantity, unless the advertisement
specifically states how much is stocked and which branch stores do not carry it. Many states have enacted
consumer protection statutes that parallel the FTC rule.

Invitations to Bid
Invitations to bid are also not generally construed as offers. An auctioneer does not make offers but
solicits offers from the crowd: “May I have an offer?—$500? $450? $450! I have an offer for $450. Do I
hear $475? May I have an offer?”

Saylor URL: http://www.saylor.org/books

Saylor.org
339

Communication
A contract is an agreement in which each party assents to the terms of the other party. Without mutual
assent there cannot be a contract, and this implies that the assent each person gives must be with
reference to that of the other. If Toni places several alternative offers on the table, only one of which can
be accepted, and invites Sandy to choose, no contract is formed if Sandy says merely, “I accept your
terms.” Sandy must specify which offer she is assenting to.
From this general proposition, it follows that no contract can be legally binding unless an offer is in fact
communicated to the offeree. If you write an e-mail to a friend with an offer to sell your car for a certain
sum and then get distracted and forget to send it, no offer has been made. If your friend coincidentally emails you the following day and says that she wants to buy your car and names the same sum, no contract
has been made. Her e-mail to you is not an acceptance, since she did not know of your offer; it is, instead,
an offer or an invitation to make an offer. Nor would there have been a contract if you had sent your
communication and the two e-mails crossed in cyberspace. Both e-mails would be offers, and for a valid
contract to be formed, it would still be necessary for one of you to accept the other’s offer. An offer is not
effective until it is received by the offeree (and that’s also true of a revocation of the offer and a rejection of
the offer by the offeree).
The requirement that an offer be communicated does not mean that every term must be communicated.
You call up your friend and offer to sell him your car. You tell him the price and start to tell him that you
will throw in the snow tires but will not pay for a new inspection, and that you expect to keep the car
another three weeks. Impatiently, he cuts you off and says, “Never mind about all that; I’ll accept your
offer on whatever terms you want.” You and he have a contract.
These principles apply to unknown offers of reward. An offer of a reward constitutes a unilateral contract
that can be made binding only by performing the task for which the reward is offered. Suppose that
Bonnie posts on a tree a sign offering a reward for returning her missing dog. If you saw the sign, found
the dog, and returned it, you would have fulfilled the essentials of the offer. But if you chanced upon the
dog, read the tag around its neck, and returned it without ever having been aware that a reward was
offered, then you have not responded to the offer, even if you acted in the hope that the owner would
reward you. There is no contractual obligation.

Saylor URL: http://www.saylor.org/books

Saylor.org
340

In many states, a different result follows from an offer of a reward by a governmental entity. Commonly,
local ordinances provide that a standing reward of, say, $1,000 will be paid to anyone providing
information that leads to the arrest and conviction of arsonists. To collect the reward, it is not necessary
for a person who does furnish local authorities with such information to know that a reward ordinance
exists. In contract terms, the standing reward is viewed as a means of setting a climate in which people
will be encouraged to act in certain ways in the expectation that they will earn unknown rewards. It is also
possible to view the claim to a reward as non-contractual; the right to receive it is guaranteed, instead, by
the local ordinance.
Although a completed act called for by an unknown private offer does not give rise to a contract, partial
performance usually does. Suppose Apex Bakery posts a notice offering a one-week bonus to all bakers
who work at least six months in the kitchen. Charlene works two months before discovering the notice on
the bulletin board. Her original ignorance of the offer will not defeat her claim to the bonus if she
continues working, for the offer serves as an inducement to complete the performance called for.

Definiteness
The common law reasonably requires that an offer spell out the essential proposed terms with
sufficient definiteness—certainty of terms that enables a court to order enforcement or measure damages
in the event of a breach. As it has often been put, “The law does not make contracts for the parties; it
merely enforces the duties which they have undertaken” (Simpson, 1965, p. 19). Thus a supposed promise
to sell “such coal as the promisor may wish to sell” is not an enforceable term because the seller, the coal
company, undertakes no duty to sell anything unless it wishes to do so. Essential terms certainly include
price and the work to be done. But not every omission is fatal; for example, as long as a missing term can
be fixed by referring to some external standard—such as “no later than the first frost”—the offer is
sufficiently definite.
In major business transactions involving extensive negotiations, the parties often sign a preliminary
“agreement in principle” before a detailed contract is drafted. These preliminary agreements may be
definite enough to create contract liability even though they lack many of the terms found in a typical
contract. For example, in a famous 1985 case, a Texas jury concluded that an agreement made “in
principle” between the Pennzoil Company and the Getty Oil Company and not entirely finished was

Saylor URL: http://www.saylor.org/books

Saylor.org
341

binding and that Texaco had unlawfully interfered with their contract. As a result, Texaco was held liable
for over $10 billion, which was settled for $3 billion after Texaco went into bankruptcy.
Offers that state alternatives are definitive if each alternative is definite. David offers Sheila the
opportunity to buy one of two automobiles at a fixed price, with delivery in two months and the choice of
vehicle left to David. Sheila accepts. The contract is valid. If one of the cars is destroyed in the interval
before delivery, David is obligated to deliver the other car. Sometimes, however, what appears to be an
offer in the alternative may be something else. Charles makes a deal to sell his business to Bernie. As part
of the bargain, Charles agrees not to compete with Bernie for the next two years, and if he does, to pay
$25,000. Whether this is an alternative contract depends on the circumstances and intentions of the
parties. If it is, then Charles is free to compete as long as he pays Bernie $25,000. On the other hand, the
intention might have been to prevent Charles from competing in any event; hence a court could order
payment of the $25,000 as damages for a breach and still order Charles to refrain from competition until
the expiration of the two-year period.

The UCC Approach
The Uniform Commercial Code (UCC) is generally more liberal in its approach to definiteness than is the
common law—at least as the common law was interpreted in the heyday of classical contract doctrine.
Section 2-204(3) states the rule: “Even though one or more terms are left open, a contract for sale does
not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain
basis for giving an appropriate remedy.”
The drafters of the UCC sought to give validity to as many contracts as possible and grounded that validity
on the intention of the parties rather than on formalistic requirements. As the official comment to Section
2-204(3) notes, “If the parties intend to enter into a binding agreement, this subsection recognizes that
agreement as valid in law, despite missing terms, if there is any reasonably certain basis for granting a
remedy.…Commercial standards on the point of ‘indefiniteness’ are intended to be applied.” Other
sections of the UCC spell out rules for filling in such open provisions as price, performance, and
remedies.

[2]

One of these sections, Section 2-306(1), provides that a contract term under which a buyer agrees to
purchase the seller’s entire output of goods (an “outputs contract”) or a seller agrees to meet all the

Saylor URL: http://www.saylor.org/books

Saylor.org
342

buyer’s requirements (a “requirements” or “needs” contract) means output or requirements that occur in
good faith. A party to such a contract cannot offer or demand a quantity that is “unreasonably
disproportionate” to a stated estimate or past quantities.

Duration of Offer
An offer need not be accepted on the spot. Because there are numerous ways of conveying an offer and
numerous contingencies that may be part of the offer’s subject matter, the offeror might find it necessary
to give the offeree considerable time to accept or reject the offer. By the same token, an offer cannot
remain open forever, so that once given, it never lapses and cannot be terminated. The law recognizes
seven ways by which the offer can expire (besides acceptance, of course): revocation, rejection by the
offeree, counteroffer, acceptance with counteroffer, lapse of time, death or insanity of a person or
destruction of an essential term, and illegality. We will examine each of these in turn.

Revocation
People are free to make contracts and, in general, to revoke them.

Revocability
The general rule, both in common law and under the UCC, is that the offeror may revoke his or her offer
at any time before acceptance, even if the offer states that it will remain open for a specified period of
time. Neil offers Arlene his car for $5,000 and promises to keep the offer open for ten days. Two days
later, Neil calls Arlene to revoke the offer. The offer is terminated, and Arlene’s acceptance thereafter,
though within the ten days, is ineffective. But if Neil had sent his revocation (the taking back of an offer
before it is accepted) by mail, and if Arlene, before she received it, had telephoned her acceptance, there
would be a contract, since revocation is effective only when the offeree actually receives it. There is an
exception to this rule for offers made to the public through newspaper or like advertisements. The offeror
may revoke a public offering by notifying the public by the same means used to communicate the offer. If
no better means of notification is reasonably available, the offer is terminated even if a particular offeree
had no actual notice.

Saylor URL: http://www.saylor.org/books

Saylor.org
343

Revocation may be communicated indirectly. If Arlene had learned from a friend that Neil had sold his car
to someone else during the ten-day period, she would have had sufficient notice. Any attempt to accept
Neil’s offer would have been futile.

Irrevocable Offers
Not every type of offer is revocable. One type of offer that cannot be revoked is the option contract (the
promisor explicitly agrees for consideration to limit his right to revoke). Arlene tells Neil that she cannot
make up her mind in ten days but that she will pay him $25 to hold the offer open for thirty days. Neil
agrees. Arlene has an option to buy the car for $5,000; if Neil should sell it to someone else during the
thirty days, he will have breached the contract with Arlene. Note that the transactions involving Neil and
Arlene consist of two different contracts. One is the promise of a thirty-day option for the promise of $25.
It is this contract that makes the option binding and is independent of the original offer to sell the car for
$5,000. The offer can be accepted and made part of an independent contract during the option period.
Partial performance of a unilateral contract creates an option. Although the option is not stated explicitly,
it is recognized by law in the interests of justice. Otherwise, an offeror could induce the offeree to go to
expense and trouble without ever being liable to fulfill his or her part of the bargain. Before the offeree
begins to carry out the contract, the offeror is free to revoke the offer. But once performance begins, the
law implies an option, allowing the offeree to complete performance according to the terms of the offer. If,
after a reasonable time, the offeree does not fulfill the terms of the offer, then it may be revoked.

Revocability under the UCC
The UCC changes the common-law rule for offers by merchants. Under Section 2-205, a firm offers (a
written and signed promise by a merchant to hold an offer to buy or sell goods for some period of time) is
irrevocable. That is, an option is created, but no consideration is required. The offer must remain open for
the time period stated or, if no time period is given, for a reasonable period of time, which may not exceed
three months.

Irrevocability by Law
Saylor URL: http://www.saylor.org/books

Saylor.org
344

By law, certain types of offers may not be revoked (statutory irrevocability), despite the absence of
language to that effect in the offer itself. One major category of such offers is that of the contractor
submitting a bid to a public agency. The general rule is that once the period of bidding opens, a bidder on
a public contract may not withdraw his or her bid unless the contracting authority consents. The
contractor who purports to withdraw is awarded the contract based on the original bid and may be sued
for damages for nonperformance.

Rejection by the Offeree
Rejection (a manifestation of refusal to agree to the terms of an offer) of the offer is effective when the
offeror receives it. A subsequent change of mind by the offeree cannot revive the offer. Donna calls Chuck
to reject Chuck’s offer to sell his lawn mower. Chuck is then free to sell it to someone else. If Donna
changes her mind and calls Chuck back to accept after all, there still is no contract, even if Chuck has
made no further effort to sell the lawn mower. Having rejected the original offer, Donna, by her second
call, is not accepting but making an offer to buy. Suppose Donna had written Chuck to reject, but on
changing her mind, decided to call to accept before the rejection letter arrived. In that case, the offer
would have been accepted.

Counteroffer
A counteroffer, a response that varies the terms of an offer, is a rejection. Jones offers Smith a small
parcel of land for $10,000 and says the offer will remain open for one month. Smith responds ten days
later, saying he will pay $5,000. Jones’s original offer has thereby been rejected. If Jones now declines
Smith’s counteroffer, may Smith bind Jones to his original offer by agreeing to pay the full $10,000? He
may not, because once an original offer is rejected, all the terms lapse. However, an inquiry by Smith as to
whether Jones would consider taking less is not a counteroffer and would not terminate the offer.

Acceptance with Counteroffer
This is not really an acceptance at all but is a counteroffer: an acceptance that changes the terms of the
offer is a counteroffer and terminates the offer. The common law imposes a mirror image rule: the
acceptance must match the offer in all its particulars or the offer is rejected. However, if an acceptance

Saylor URL: http://www.saylor.org/books

Saylor.org
345

that requests a change or an addition to the offer does not require the offeror’s assent, then the acceptance
is valid. The broker at Friendly Real Estate offers you a house for $320,000. You accept but include in
your acceptance “the vacant lot next door.” Your acceptance is a counteroffer, which serves to terminate
the original offer. If, instead, you had said, “It’s a deal, but I’d prefer it with the vacant lot next door,” then
there is a contract because you are not demanding that the broker abide by your request. If you had said,
“It’s a deal, and I’d also like the vacant lot next door,” you have a contract, because the request for the lot
is a separate offer, not a counteroffer rejecting the original proposal.

The UCC and Counteroffers
The UCC is more liberal than the common law in allowing contracts to be formed despite counteroffers
and in incorporating the counteroffers into the contracts. This UCC provision is necessary because the use
of routine forms for contracts is very common, and if the rule were otherwise, much valuable time would
be wasted by drafting clauses tailored to the precise wording of the routine printed forms. A buyer and a
seller send out documents accompanying or incorporating their offers and acceptances, and the
provisions in each document rarely correspond precisely. Indeed, it is often the case that one side’s form
contains terms favorable to it but inconsistent with terms on the other side’s form. Section 2-207 of the
UCC attempts to resolve this “battle of the forms” by providing that additional terms or conditions in an
acceptance operate as such unless the acceptance is conditioned on the offeror’s consent to the new or
different terms. The new terms are construed as offers but are automatically incorporated in any contract
between merchants for the sale of goods unless “(a) the offer expressly limits acceptance to the terms of
the offer; (b) [the terms] materially alter it; or (c) notification of objection to them has already been given
or is given within a reasonable time after notice of them is received.”
An example of terms that become part of the contract without being expressly agreed to are clauses
providing for interest payments on overdue bills. Examples of terms that would materially alter the
contract and hence need express approval are clauses that negate the standard warranties that sellers give
buyers on their merchandise.
Frequently, parties use contract provisions to prevent the automatic introduction of new terms. A typical
seller’s provision is as follows:
Amendments

Saylor URL: http://www.saylor.org/books

Saylor.org
346

Any modification of this document by the Buyer, and all additional or different terms included
in Buyer’s purchase order or any other document responding to this offer, are hereby objected
to. BY ORDERING THE GOODS HERE FOR SHIPMENT, BUYER AGREES TO ALL THE
TERMS AND CONDITIONS CONTAINED ON BOTH SIDES OF THIS DOCUMENT.
Section 2-207 of the UCC, liberalizing the mirror image rule, is pervasive, covering all sorts of contracts,
from those between industrial manufacturers to those between friends.

Lapse of Time
Offers are not open-ended; they lapse after some period of time. An offer may contain its own specific
time limitation—for example, “until close of business today.”
In the absence of an expressly stated time limit, the common-law rule is that the offer expires at the end of
a “reasonable” time. Such a period is a factual question in each case and depends on the particular
circumstances, including the nature of the service or property being contracted for, the manner in which
the offer is made, and the means by which the acceptance is expected to be made. Whenever the contract
involves a speculative transaction—the sale of securities or land, for instance—the time period will depend
on the nature of the security and the risk involved. In general, the greater the risk to the seller, the shorter
the period of time. Karen offers to sell Gary a block of oil stocks that are fluctuating rapidly hour by hour.
Gary receives the offer an hour before the market closes; he accepts by fax two hours after the market has
opened the next morning and after learning that the stock has jumped up significantly. The time period
has lapsed if Gary was accepting a fixed price that Karen set, but it may still be open if the price is market
price at time of delivery. (Under Section 41 of the Restatement, an offer made by mail is “seasonably
accepted if an acceptance is mailed at any time before midnight on the day on which the offer is
received.”)
For unilateral contracts, both the common law and the UCC require the offeree to notify the offeror that
he has begun to perform the terms of the contract. Without notification, the offeror may, after a
reasonable time, treat the offer as having lapsed.

Death or Insanity of the Offeror

Saylor URL: http://www.saylor.org/books

Saylor.org
347

The death or insanity of the offeror prior to acceptance terminates the offer; the offer is said to die with
the offeror. (Notice, however, that the death of a party to a contract does not necessarily terminate the
contract: the estate of a deceased person may be liable on a contract made by the person before death.)

Destruction of Subject Matter Essential to the Offer
Destruction of something essential to the contract also terminates the offer. You offer to sell your car, but
the car is destroyed in an accident before your offer is accepted; the offer is terminated.

Post-offer Illegality
A statute making unlawful the object of the contract will terminate the offer if the statute takes effect after
the offer was made. Thus an offer to sell a quantity of herbal weight-loss supplements will terminate if the
Food and Drug Administration outlaws the sale of such supplements.

KEY TAKEAWAY
An offer is a manifestation of willingness to enter into a contract, effective when received. It must be
communicated to the offeree, be made intentionally (according to an objective standard), and be
definite enough to determine a remedy in case of breach. An offer terminates in one of seven ways:
revocation before acceptance (except for option contracts, firm offers under the UCC, statutory
irrevocability, and unilateral offers where an offeree has commenced performance); rejection;
counteroffer; acceptance with counteroffer; lapse of time (as stipulated or after a reasonable time);
death or insanity of the offeror before acceptance or destruction of subject matter essential to the
offer; and post-offer illegality.

EXERCISES
1.

Why is it said an offer is a “manifestation” of willingness to enter into a contract? How could
willingness be “manifested”?

2.

Which kind of standard is used to determine whether a person has made an offer—subjective or
objective?

Saylor URL: http://www.saylor.org/books

Saylor.org
348

3.

If Sandra posts a written notice offering “to the kitchen staff at Coldwater Bay (Alaska) transportation
to Seattle at the end of the fishing season,” and if David, one of the maintenance workers, says to her,
“I accept your offer of transportation to Seattle,” is there a contract?

4.

What are the seven ways an offer can terminate?

[1] Restatement (Second) of Contracts, Section 24.
[2] Chiefly, Uniform Commercial Code, Sections 2-305 through 2-310.

9.3 The Acceptance

LEARNING OBJECTIVES
1.

Define acceptance.

2.

Understand who may accept an offer.

3.

Know when the acceptance is effective.

4.

Recognize when silence is acceptance.

General Definition of Acceptance
To result in a legally binding contract, an offer must be accepted by the offeree. Just as the law helps
define and shape an offer and its duration, so the law governs the nature and manner of acceptance. The
Restatement defines acceptance of an offer as “a manifestation of assent to the terms thereof made by the
[1]

offeree in a manner invited or required by the offer.” The assent may be either by the making of a mutual
promise or by performance or partial performance. If there is doubt about whether the offer requests a
return promise or a return act, the Restatement, Section 32, provides that the offeree may accept with
either a promise or performance. The Uniform Commercial Code (UCC) also adopts this view; under
Section 2-206(1)(a), “an offer to make a contract shall be construed as inviting acceptance in any manner
and by any medium reasonable in the circumstances” unless the offer unambiguously requires a certain
mode of acceptance.

Saylor URL: http://www.saylor.org/books

Saylor.org
349

Who May Accept?
The identity of the offeree is usually clear, even if the name is unknown. The person to whom a promise is
made is ordinarily the person whom the offeror contemplates will make a return promise or perform the
act requested. But this is not invariably so. A promise can be made to one person who is not expected to
do anything in return. The consideration necessary to weld the offer and acceptance into a legal contract
can be given by a third party. Under the common law, whoever is invited to furnish consideration to the
offeror is the offeree, and only an offeree may accept an offer. A common example is sale to a minor.
George promises to sell his automobile to Bartley, age seventeen, if Bartley’s father will promise to pay
$3,500 to George. Bartley is the promisee (the person to whom the promise is made) but not the offeree;
Bartley cannot legally accept George’s offer. Only Bartley’s father, who is called on to pay for the car, can
accept, by making the promise requested. And notice what might seem obvious: a promise to perform as
requested in the offer is itself a binding acceptance.

When Is Acceptance Effective?
As noted previously, an offer, a revocation of the offer, and a rejection of the offer are not effective until
received. The same rule does not always apply to the acceptance.

Instantaneous Communication
Of course, in many instances the moment of acceptance is not in question: in face-to-face deals or
transactions negotiated by telephone, the parties extend an offer and accept it instantaneously during the
course of the conversation. But problems can arise in contracts negotiated through correspondence.

Stipulations as to Acceptance
One common situation arises when the offeror stipulates the mode of acceptance (e.g., return mail, fax, or
carrier pigeon). If the offeree uses the stipulated mode, then the acceptance is deemed effective when sent.
Even though the offeror has no knowledge of the acceptance at that moment, the contract has been
formed. Moreover, according to the Restatement, Section 60, if the offeror says that the offer can be
accepted only by the specified mode, that mode must be used. (It is said that “the offeror is the master of
the offer.”)

Saylor URL: http://www.saylor.org/books

Saylor.org
350

If the offeror specifies no particular mode, then acceptance is effective when transmitted, as long as the
offeree uses a reasonable method of acceptance. It is implied that the offeree can use the same means used
by the offeror or a means of communication customary to the industry.

The “Mailbox Rule”
The use of the postal service is customary, so acceptances are considered effective when mailed,
regardless of the method used to transmit the offer. Indeed, the so-called mailbox rule has a lineage
tracing back more than one hundred years to the English courts.

[2]

The mailbox rule may seem to create particular difficulties for people in business, since the acceptance is
effective even though the offeror is unaware of the acceptance, and even if the letter is lost and never
arrives. But the solution is the same as the rationale for the rule. In contracts negotiated through
correspondence, there will always be a burden on one of the parties. If the rule were that the acceptance is
not effective until received by the offeror, then the offeree would be on tenterhooks, rather than the other
way around, as is the case with the present rule. As between the two, it seems fairer to place the burden on
the offeror, since he or she alone has the power to fix the moment of effectiveness. All the offeror need do
is specifying in the offer that acceptance is not effective until received.
In all other cases—that is, when the offeror fails to specify the mode of acceptance and the offeree uses a
mode that is not reasonable—acceptance is deemed effective only when received.

Acceptance “Outruns” Rejection
When the offeree sends a rejection first and then later transmits a superseding acceptance, the “effective
when received” rule also applies. Suppose a seller offers buyer two cords of firewood and says the offer
will remain open for a week. On the third day, the buyer writes the seller, rejecting the offer. The following
evening, the buyer rethinks his firewood needs, and on the morning of the fifth day, he sends an e-mail
accepting the seller’s terms. The previously mailed letter arrives the following day. Since the letter had not
yet been received, the offer had not been rejected. For there to be a valid contract, the e-mailed acceptance
must arrive before the mailed rejection. If the e-mail were hung up in cyberspace, although through no
fault of the buyer, so that the letter arrived first, the seller would be correct in assuming the offer was

Saylor URL: http://www.saylor.org/books

Saylor.org
351

terminated—even if the e-mail arrived a minute later. In short, where “the acceptance outruns the
rejection” the acceptance is effective. See Figure 9.1.
Figure 9.1

When Is Communication Effective?

Electronic Communications
Electronic communications have, of course, become increasingly common. Many contracts are negotiated
by e-mail, accepted and “signed” electronically. Generally speaking, this does not change the rules. The
Uniform Electronic Transactions Act (UETA) was promulgated (i.e., disseminated for states to adopt) in
1999. It is one of a number of uniform acts, like the Uniform Commercial Code. As of June 2010, fortyseven states and the US Virgin Islands had adopted the statute. The introduction to the act provides that
“the purpose of the UETA is to remove barriers to electronic commerce by validating and effectuating
electronic records and signatures.”
a.

[3]

In general, the UETA provides the following:

A record or signature may not be denied legal effect or enforceability solely because it is in

electronic form.
b. A contract may not be denied legal effect or enforceability solely because an electronic record was
used in its formation.
c.

If a law requires a record to be in writing, an electronic record satisfies the law.

d. If a law requires a signature, an electronic signature satisfies the law.
The UETA, though, doesn’t address all the problems with electronic contracting. Clicking on a computer
screen may constitute a valid acceptance of a contractual offer, but only if the offer is clearly
communicated. In Specht v. Netscape Communications Corp., customers who had downloaded a free
online computer program complained that it effectively invaded their privacy by inserting into their
machines “cookies”; they wanted to sue, but the defendant said they were bound to arbitration.

[4]

They

had clicked on the Download button, but hidden below it were the licensing terms, including the

Saylor URL: http://www.saylor.org/books

Saylor.org
352

arbitration clause. The federal court of appeals held that there was no valid acceptance. The court said,
“We agree with the district court that a reasonably prudent Internet user in circumstances such as these
would not have known or learned of the existence of the license terms before responding to defendants’
invitation to download the free software, and that defendants therefore did not provide reasonable notice
of the license terms. In consequence, the plaintiffs’ bare act of downloading the software did not
unambiguously manifest assent to the arbitration provision contained in the license terms.”
If a faxed document is sent but for some reason not received or not noticed, the emerging law is that the
mailbox rule does not apply. A court would examine the circumstances with care to determine the reason
for the non-receipt or for the offeror’s failure to notice its receipt. A person has to have fair notice that his
or her offer has been accepted, and modern communication makes the old-fashioned mailbox rule—that
acceptance is effective upon dispatch—problematic.

[5]

Silence as Acceptance
General Rule: Silence Is Not Acceptance
Ordinarily, for there to be a contract, the offeree must make some positive manifestation of assent to the
offeror’s terms. The offeror cannot usually word his offer in such a way that the offeree’s failure to
respond can be construed as an acceptance.

Exceptions
The Restatement, Section 69, gives three situations, however, in which silence can operate as an
acceptance. The first occurs when the offeree avails himself of services proffered by the offeror, even
though he could have rejected them and had reason to know that the offeror offered them expecting
compensation. The second situation occurs when the offer states that the offeree may accept without
responding and the offeree, remaining silent, intends to accept. The third situation is that of previous
dealings, in which only if the offeree intends not to accept is it reasonable to expect him to say so.
As an example of the first type of acceptance by silence, assume that a carpenter happens by your house
and sees a collapsing porch. He spots you in the front yard and points out the deterioration. “I’m a
professional carpenter,” he says, “and between jobs. I can fix that porch for you. Somebody ought to.” You

Saylor URL: http://www.saylor.org/books

Saylor.org
353

say nothing. He goes to work. There is an implied contract, with the work to be done for the carpenter’s
usual fee.
To illustrate the second situation, suppose that a friend has left her car in your garage. The friend sends
you a letter in which she offers you the car for $4,000 and adds, “If I don’t hear from you, I will assume
that you have accepted my offer.” If you make no reply, with the intention of accepting the offer, a
contract has been formed.
The third situation is illustrated by Section 9.4.3 "Silence as Acceptance", a well-known decision made by
Justice Oliver Wendell Holmes Jr. when he was sitting on the Supreme Court of Massachusetts.

KEY TAKEAWAY
Without an acceptance of an offer, no contract exists, and once an acceptance is made, a contract is
formed. If the offeror stipulates how the offer should be accepted, so be it. If there is no stipulation, any
reasonable means of communication is good. Offers and revocations are usually effective upon receipt,
while an acceptance is effective on dispatch. The advent of electronic contracting has caused some
modification of the rules: courts are likely to investigate the facts surrounding the exchange of offer and
acceptance more carefully than previously. But the nuances arising because of the mailbox rule and
acceptance by silence still require close attention to the facts.

EXERCISES
1.

Rudy puts this poster, with a photo of his dog, on utility poles around his neighborhood: “$50 reward for
the return of my lost dog.” Carlene doesn’t see the poster, but she finds the dog and, after looking at the
tag on its collar, returns the dog to Rudy. As she leaves his house, her eye falls on one of the posters, but
Rudy declines to pay her anything. Why is Rudy correct that Carlene has no legal right to the reward?

2.

How has the UCC changed the common law’s mirror image rule, and why?

3.

When is an offer generally said to be effective? A rejection of an offer? A counteroffer?

4.

How have modern electronic communications affected the law of offer and acceptance?

5.

When silence is considered an acceptance?

[1] Restatement (Second) of Contracts, Section 24.

Saylor URL: http://www.saylor.org/books

Saylor.org
354

[2] Adams v. Lindsell, 1 Barnewall & Alderson 681 (K.B. 1818).
[3] The National Conference of Commissioners on Uniform State Laws, Uniform Electronic Transactions Act
(1999) (Denver: National Conference of Commissioners on Uniform State Laws, 1999), accessed March 29,
2011,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/ueta99.pdf.
[4] Specht v. Netscape Communications Corp., 306 F.3d 17 (2d Cir. 2002).
[5] See, for example, Clow Water Systems Co. v. National Labor Relations Board, 92 F.3d 441 (6th Cir. 1996).

9.4 Cases
Objective Intention
Lucy v. Zehmer
84 S.E.2d 516 (Va. 1954)
Buchanan, J.
This suit was instituted by W. O. Lucy and J. C. Lucy, complainants, against A. H. Zehmer and Ida S.
Zehmer, his wife, defendants, to have specific performance of a contract by which it was alleged the
Zehmers had sold to W. O. Lucy a tract of land owned by A. H. Zehmer in Dinwiddie county containing
471.6 acres, more or less, known as the Ferguson farm, for $50,000. J. C. Lucy, the other complainant, is
a brother of W. O. Lucy, to whom W. O. Lucy transferred a half interest in his alleged purchase.
The instrument sought to be enforced was written by A. H. Zehmer on December 20, 1952, in these words:
“We hereby agree to sell to W. O. Lucy the Ferguson farm complete for $50,000.00, title satisfactory to
buyer,” and signed by the defendants, A. H. Zehmer and Ida S. Zehmer.
The answer of A. H. Zehmer admitted that at the time mentioned W. O. Lucy offered him $50,000 cash
for the farm, but that he, Zehmer, considered that the offer was made in jest; that so thinking, and both he
and Lucy having had several drinks, he wrote out “the memorandum” quoted above and induced his wife
to sign it; that he did not deliver the memorandum to Lucy, but that Lucy picked it up, read it, put it in his
pocket, attempted to offer Zehmer $5 to bind the bargain, which Zehmer refused to accept, and realizing

Saylor URL: http://www.saylor.org/books

Saylor.org
355

for the first time that Lucy was serious, Zehmer assured him that he had no intention of selling the farm
and that the whole matter was a joke. Lucy left the premises insisting that he had purchased the farm.…
In his testimony Zehmer claimed that he “was high as a Georgia pine,” and that the transaction “was just a
bunch of two doggoned drunks bluffing to see who could talk the biggest and say the most.” That claim is
inconsistent with his attempt to testify in great detail as to what was said and what was done.…
If it be assumed, contrary to what we think the evidence shows, that Zehmer was jesting about selling his
farm to Lucy and that the transaction was intended by him to be a joke, nevertheless the evidence shows
that Lucy did not so understand it but considered it to be a serious business transaction and the contract
to be binding on the Zehmers as well as on himself. The very next day he arranged with his brother to put
up half the money and take a half interest in the land. The day after that he employed an attorney to
examine the title. The next night, Tuesday, he was back at Zehmer’s place and there Zehmer told him for
the first time, Lucy said, that he wasn’t going to sell and he told Zehmer, “You know you sold that place
fair and square.” After receiving the report from his attorney that the title was good he wrote to Zehmer
that he was ready to close the deal.
Not only did Lucy actually believe, but the evidence shows he was warranted in believing, that the contract
represented a serious business transaction and a good faith sale and purchase of the farm.
In the field of contracts, as generally elsewhere, “We must look to the outward expression of a person as
manifesting his intention rather than to his secret and unexpressed intention. The law imputes to a person
an intention corresponding to the reasonable meaning of his words and acts.”
At no time prior to the execution of the contract had Zehmer indicated to Lucy by word or act that he was
not in earnest about selling the farm. They had argued about it and discussed its terms, as Zehmer
admitted, for a long time. Lucy testified that if there was any jesting it was about paying $50,000 that
night. The contract and the evidence show that he was not expected to pay the money that night. Zehmer
said that after the writing was signed he laid it down on the counter in front of Lucy. Lucy said Zehmer
handed it to him. In any event there had been what appeared to be a good faith offer and a good faith
acceptance, followed by the execution and apparent delivery of a written contract. Both said that Lucy put
the writing in his pocket and then offered Zehmer $5 to seal the bargain. Not until then, even under the
defendants’ evidence, was anything said or done to indicate that the matter was a joke. Both of the

Saylor URL: http://www.saylor.org/books

Saylor.org
356

Zehmers testified that when Zehmer asked his wife to sign he whispered that it was a joke so Lucy
wouldn’t hear and that it was not intended that he should hear.
The mental assent of the parties is not requisite for the formation of a contract. If the words or other acts
of one of the parties have but one reasonable meaning, his undisclosed intention is immaterial except
when an unreasonable meaning which he attaches to his manifestations is known to the other party.
“* * * The law, therefore, judges of an agreement between two persons exclusively from those expressions
of their intentions which are communicated between them. * * *.” [Citation]
An agreement or mutual assent is of course essential to a valid contract but the law imputes to a person an
intention corresponding to the reasonable meaning of his words and acts. If his words and acts, judged by
a reasonable standard, manifest an intention to agree, it is immaterial what may be the real but
unexpressed state of his mind.
So a person cannot set up that he was merely jesting when his conduct and words would warrant a
reasonable person in believing that he intended a real agreement.
Whether the writing signed by the defendants and now sought to be enforced by the complainants was the
result of a serious offer by Lucy and a serious acceptance by the defendants, or was a serious offer by Lucy
and an acceptance in secret jest by the defendants, in either event it constituted a binding contract of sale
between the parties.…
Reversed and remanded.

CASE QUESTIONS
1.

What objective evidence was there to support the defendants’ contention that they were just kidding
when they agreed to sell the farm?

2.

Suppose the defendants really did think the whole thing was a kind of joke. Would that make any
difference?

3.

As a matter of public policy, why does the law use an objective standard to determine the seriousness
of intention, instead of a subjective standard?

4.

It’s 85 degrees in July and 5:00 p.m., quitting time. The battery in Mary’s car is out of juice, again.
Mary says, “Arrgh! I will sell this stupid car for $50!” Jason, walking to his car nearby, whips out his

Saylor URL: http://www.saylor.org/books

Saylor.org
357

checkbook and says, “It’s a deal. Leave your car here. I’ll give you a ride home and pick up your car
after you give me the title.” Do the parties have a contract?

Advertisements as Offers
Lefkowitz v. Great Minneapolis Surplus Store
86 N.W.2d 689 (Minn. 1957)
Murphy, Justice.
This is an appeal from an order of the Municipal Court of Minneapolis denying the motion of the
defendant for amended findings of fact, or, in the alternative, for a new trial. The order for judgment
awarded the plaintiff the sum of $138.50 as damages for breach of contract.
This case grows out of the alleged refusal of the defendant to sell to the plaintiff a certain fur piece which it
had offered for sale in a newspaper advertisement. It appears from the record that on April 6, 1956, the
defendant published the following advertisement in a Minneapolis newspaper:
Saturday 9 A.M. Sharp
3 Brand New Fur Coats Worth to $100.00
First Come
First Served
$1 Each
[The $100 coat would be worth about $800 in 2010 dollars.] On April 13, the defendant again published
an advertisement in the same newspaper as follows:
Saturday 9 A.M.
2 Brand New Pastel Mink 3-Skin Scarfs
Selling for. $89.50
Out they go Saturday. Each…$1.00
1 Black Lapin Stole Beautiful, worth $139.50…$1.00
First Come First Served
The record supports the findings of the court that on each of the Saturdays following the publication of the
above-described as the plaintiff was the first to present himself at the appropriate counter in the

Saylor URL: http://www.saylor.org/books

Saylor.org
358

defendant’s store and on each occasion demanded the coat and the stole so advertised and indicated his
readiness to pay the sale price of $1. On both occasions, the defendant refused to sell the merchandise to
the plaintiff, stating on the first occasion that by a “house rule” the offer was intended for women only and
sales would not be made to men, and on the second visit that plaintiff knew defendant’s house rules.
The trial court properly disallowed plaintiff’s claim for the value of the fur coats since the value of these
articles was speculative and uncertain. The only evidence of value was the advertisement itself to the effect
that the coats were “Worth to $100.00,” how much less being speculative especially in view of the price for
which they were offered for sale. With reference to the offer of the defendant on April 13, 1956, to sell the
“1 Black Lapin Stole * * * worth $139.50 * * *” the trial court held that the value of this article was
established and granted judgment in favor of the plaintiff for that amount less the $1 quoted purchase
price.
1.

The defendant contends that a newspaper advertisement offering items of merchandise for sale at a
named price is a “unilateral offer” which may be withdrawn without notice. He relies upon authorities
which hold that, where an advertiser publishes in a newspaper that he has a certain quantity or
quality of goods which he wants to dispose of at certain prices and on certain terms, such
advertisements are not offers which become contracts as soon as any person to whose notice they may
come signifies his acceptance by notifying the other that he will take a certain quantity of them. Such
advertisements have been construed as an invitation for an offer of sale on the terms stated, which
offer, when received, may be accepted or rejected and which therefore does not become a contract of
sale until accepted by the seller; and until a contract has been so made, the seller may modify or
revoke such prices or terms. [Citations]

…On the facts before us we are concerned with whether the advertisement constituted an offer, and, if so,
whether the plaintiff’s conduct constituted an acceptance.
There are numerous authorities which hold that a particular advertisement in a newspaper or circular
letter relating to a sale of articles may be construed by the court as constituting an offer, acceptance of
which would complete a contract. [Citations]
The test of whether a binding obligation may originate in advertisements addressed to the general public
is “whether the facts show that some performance was promised in positive terms in return for something
requested.” 1 Williston, Contracts (Rev. ed.) s 27.

Saylor URL: http://www.saylor.org/books

Saylor.org
359

The authorities above cited emphasize that, where the offer is clear, definite, and explicit, and leaves
nothing open for negotiation, it constitutes an offer, acceptance of which will complete the contract.…
Whether in any individual instance a newspaper advertisement is an offer rather than an invitation to
make an offer depends on the legal intention of the parties and the surrounding circumstances. [Citations]
We are of the view on the facts before us that the offer by the defendant of the sale of the Lapin fur was
clear, definite, and explicit, and left nothing open for negotiation. The plaintiff having successfully
managed to be the first one to appear at the seller’s place of business to be served, as requested by the
advertisement, and having offered the stated purchase price of the article, he was entitled to performance
on the part of the defendant. We think the trial court was correct in holding that there was in the conduct
of the parties a sufficient mutuality of obligation to constitute a contract of sale.
2. The defendant contends that the offer was modified by a “house rule” to the effect that only women
were qualified to receive the bargains advertised. The advertisement contained no such restriction.
This objection may be disposed of briefly by stating that, while an advertiser has the right at any time
before acceptance to modify his offer, he does not have the right, after acceptance, to impose new or
arbitrary conditions not contained in the published offer. [Citations]
Affirmed.

CASE QUESTIONS
1.

If the normal rule is that display advertisements in newspapers and the like are not offers, but rather
invitations to make an offer, why was this different? Why did the court hold that this was an offer?

2.

What is the rationale for the rule that a display ad is usually not an offer?

3.

If a newspaper display advertisement reads, “This offer is good for two weeks,” is it still only an
invitation to make an offer, or is it an offer?

4.

Is a listing by a private seller for the sale of a trailer on Craigslist or in the weekly classified
advertisements an offer or an invitation to make an offer?

Silence as Acceptance
Hobbs v.Massasoit Whip Co.

Saylor URL: http://www.saylor.org/books

Saylor.org
360

33 N.E. 495 (Mass. 1893)
Holmes, J.
This is an action for the price of eel skins sent by the plaintiff to the defendant, and kept by the defendant
some months, until they were destroyed. It must be taken that the plaintiff received no notice that the
defendant declined to accept the skins. The case comes before us on exceptions to an instruction to the
jury that, whether there was any prior contract or not, if skins are sent to the defendant, and it sees fit,
whether it has agreed to take them or not, to lie back, and to say nothing, having reason to suppose that
the man who has sent them believes that it is taking them, since it says nothing about it, then, if it fails to
notify, the jury would be warranted in finding for the plaintiff.
Standing alone, and unexplained, this proposition might seem to imply that one stranger may impose a
duty upon another, and make him a purchaser, in spite of himself, by sending goods to him, unless he will
take the trouble, and bear the expense, of notifying the sender that he will not buy. The case was argued
for the defendant on that interpretation. But, in view of the evidence, we do not understand that to have
been the meaning of the judge and we do not think that the jury can have understood that to have been his
meaning. The plaintiff was not a stranger to the defendant, even if there was no contract between them.
He had sent eel skins in the same way four or five times before, and they had been accepted and paid for.
On the defendant’s testimony, it was fair to assume that if it had admitted the eel skins to be over 22
inches in length, and fit for its business, as the plaintiff testified and the jury found that they were, it
would have accepted them; that this was understood by the plaintiff; and, indeed, that there was a
standing offer to him for such skins.
In such a condition of things, the plaintiff was warranted in sending the defendant skins conforming to
the requirements, and even if the offer was not such that the contract was made as soon as skins
corresponding to its terms were sent, sending them did impose on the defendant a duty to act about them;
and silence on its part, coupled with a retention of the skins for an unreasonable time, might be found by
the jury to warrant the plaintiff in assuming that they were accepted, and thus to amount to an
acceptance. [Citations] The proposition stands on the general principle that conduct which imports
acceptance or assent is acceptance or assent, in the view of the law, whatever may have been the actual
state of mind of the party—a principle sometimes lost sight of in the cases. [Citations]
Exceptions overruled.

Saylor URL: http://www.saylor.org/books

Saylor.org
361

CASE QUESTIONS
1.

What is an eel, and why would anybody make a whip out of its skin?

2.

Why did the court here deny the defendant’s assertion that it never accepted the plaintiff’s offer?

3.

If it reasonably seems that silence is acceptance, does it make any difference what the offeree really
intended?

9.5 Summary and Exercises
Summary
Whether a legally valid contract was formed depends on a number of factors, including whether the
parties reached agreement, whether consideration was present, and whether the agreement was legal.
Agreement may seem like an intuitive concept, but intuition is not a sufficient guide to the existence of
agreement in legal terms. The most common way of examining an agreement for legal sufficiency is by
determining whether a valid offer and acceptance were made.
An offer is a manifestation of willingness to enter into a bargain such that it would be reasonable for
another individual to conclude that assent to the offer would complete the bargain. Offers must be
communicated and must be definite; that is, they must spell out terms to which the offeree can assent.
An important aspect of the offer is its duration. An offer can expire in any one of several ways: (1)
rejection, (2) counteroffer, (3) acceptance with counteroffer, (4) lapse of time, (5) death or insanity of the
offeror or destruction of an essential term, (6) illegality, and (7) revocation. No understanding of
agreement is complete without a mastery of these conditions.
To constitute an agreement, an offer must be accepted.

Saylor URL: http://www.saylor.org/books

Saylor.org
362

The offeree must manifest his assent to the terms of the offer in a manner invited or required by the offer.
Complications arise when an offer is accepted indirectly through correspondence. Although offers and
revocations of offers are not effective until received, an acceptance is deemed accepted when sent if the
offeree accepts in the manner specified by the offeror. But the nuances that arise because of the mailbox
rule and acceptance by silence require close attention to the circumstances of each agreement.

EXERCISES
1.

Sarah’s student apartment was unfurnished. She perused Doug’s List, an online classified ad service
(for non-merchants), and saw this advertisement: “Moving. For sale: a very nice brown leather couch,
almost new, $600.” There was an accompanying photo and contact information. Sarah e-mailed the
contact, saying she wanted to buy the couch. Does Sarah have a contract with the seller? Explain.

2.

Seller called Buyer on the telephone and offered to sell his used stereo. Buyer agreed to buy it without
asking the price. The next day Buyer changed her mind and attempted to back out of the agreement.
Do the parties have a contract? Explain.

3.

On August 1, Ernie wrote to Elsie offering to sell Elsie his car for $7,600, and he promised to hold the
offer open for ten days. On August 4 Ernie changed his mind; he sent Elsie a letter revoking the offer.
On August 5 Elsie e-mailed Ernie, accepting the offer. Ernie’s letter of revocation arrived on August 6.
Is there a contract? Explain.

4.

On August 1 Grover visited a local electronics shop to purchase a new television. He saw one he liked
but wasn’t sure if he could afford the $750. The store owner agreed to write up and sign an offer
stating that it would be held open for ten days, which he did. On August 2 the owner changed his mind
and sent Grover an e-mail revoking the offer, which Grover received immediately. On August 3 Grover
sent a reply e-mail accepting the original offer. Is there a contract? Explain.
5.

Acme Corporation sent the following letter, here set out in its entirety:
January 2, 2012
Acme Corporation

Saylor URL: http://www.saylor.org/books

Saylor.org
363

We hereby offer you 100 Acme golden widgets, size 6. This offer will be good for 10
days.
[Signed] Roberta Acme
Owner, Acme Corporation
Is this offer irrevocable for the time stated? Explain.
6.

On November 26, Joe wrote to Kate offering to purchase a farm that she owned. Upon receiving the
letter on November 28, Kate immediately sent Joe a letter of acceptance. However, shortly after
mailing the letter, Kate had second thoughts and called Joe to advise him that she was rejecting his
offer. The call was made before Joe received the letter of acceptance. Has a contract been formed?
Why?

7.

On a busy day just before April 15, Albert Accountant received a call from a local car dealer. The dealer
said, “Hi, Mr. Accountant. Now, while you have income from doing clients’ taxes, I have an excellent
offer for you. You can buy a new Buick Century automobile completely loaded for $36,000. Al, I know
you’re busy. If I don’t hear from you by the end of the day, I’ll assume you want the car.” Albert,
distracted, did not respond immediately, and the dealer hung up. Then followed an exhausting day of
working with anxiety-ridden tax clients. Albert forgot about the conversation. Two days later a
statement arrived from the dealer, with instructions on how Albert should pick up the car at the
dealership. Is there a contract? Explain.

8.

Mr. and Mrs. Mitchell, the owners of a small secondhand store, attended an auction where they
bought a used safe for $50. The safe, part of the Sumstad estate, had a locked compartment inside, a
fact the auctioneer mentioned. After they bought the safe, the Mitchells had a locksmith open the
interior compartment; it contained $32,000 in cash. The locksmith called the police, who impounded
the safe, and a lawsuit ensued between the Mitchells and the Sumstad estate to determine the
ownership of the cash. Who should get it, and why?

9.

Ivan Mestrovic, an internationally renowned artist, and his wife lived for years in a house in Indiana.
Ivan died in 1982. His widow remained in the house for some years; upon her death the contents of
the house were willed to her children. When the Wilkens bought the house from the estate, it was
very cluttered. A bank representative (the executor of the estate) said, “You can clean it yourself and

Saylor URL: http://www.saylor.org/books

Saylor.org
364

keep whatever items you want, or we—as executor of Mrs. Mestrovic’s estate—will hire a rubbish
removal service to dispose of it.” The Wilkens opted to clean it up themselves, and amid the mess,
behind sofas and in odd closets, were six apparently valuable paintings by Mestrovic. The estate
claimed them; the Wilkens claimed them. Who gets the paintings, and why?
10. David Kidd’s dog bit Mikaila Sherrod. On June 14, 2010, the Kidds offered to settle for $32,000. On July
12 the Sherrods sued the Kidds. On July 20 the Kidds bumped their offer up to $34,000. The suit was
subject to mandatory arbitration, which proceeded on April 28, 2011. On May 5 the arbitrator
awarded the Sherrods $25,000. On May 9 the Sherrods wrote to the Kidds and purported to accept
their last offer of $34,000, made the year before. The Sherrods’ attorney moved to enforce that
purported $34,000 “settlement agreement.” The court concluded that the offer was properly
accepted because it had not been withdrawn and entered judgment against the Kidds for $34,000.
The Kidds appealed. What result should obtain on appeal, and why?

[1]

SELF-TEST QUESTIONS
1.

In interpreting agreements for the purpose of establishing whether a valid contract exists,
courts generally apply

a.

subjective standards

b.

objective standards

c.

either a subjective or an objective standard

d.

none of the above
A valid offer must be

a.

written
b.

written and intended

c.

communicated by letter

d.

communicated and definite
An offer

a.

must specify time, place, and manner of acceptance

Saylor URL: http://www.saylor.org/books

Saylor.org
365

b.

must be accepted immediately to be valid

c.

need not be accepted immediately

d.

can only be accepted by the same means it was made
An offer generally

a.

is rejected by a counteroffer
b.

can be revoked if the offeror changes his or her mind

c.

can lapse after a reasonable period of time

d.

involves all of the above
An acceptance is generally considered effective

a.

when a letter is received by the offeror
b.

when a letter is mailed

c.

when the offeree is silent

d.

only when the acceptance is transmitted in writing

SELF-TEST ANSWERS
1.

b

2.

d

3.

c

4.

d

5.

b

[1] Sherrod ex rel. Cantone v. Kidd, 155 P.3d 976 (Wash. Ct. App., 2007).

Saylor URL: http://www.saylor.org/books

Saylor.org
366

Chapter 10
Real Assent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Contracts require “a meeting of the minds” between competent parties, and if there is no such
“meeting,” the agreement is usually voidable.

2.

Parties must enter the contract voluntarily, without duress or undue influence.

3.

Misrepresentation or fraud, when proven, vitiates a contract.

4.

A mistake may make a contract voidable.

5.

Parties to a contract must have capacity—that is, not labor under infancy, intoxication, or insanity.

Saylor URL: http://www.saylor.org/books

Saylor.org
367

We turn to the second of the four requirements for a valid contract. In addition to manifestation of assent,
a party’s assent must be real; he or she must consent to the contract freely, with adequate knowledge, and
must have capacity. The requirement of real assent raises the following major questions:
1.

Did the parties enter into the contract of their own free will, or was one forced to agree under duress
or undue influence?

2. Did the parties enter into the contract with full knowledge of the facts, or was one or both led to the
agreement through fraud or mistake?
3. Did both parties have the capacity to make a contract?

10.1 Duress and Undue Influence
LEARNING OBJECTIVES
1.

Recognize that if a person makes an agreement under duress (being forced to enter a contract against
his or her will), the agreement is void.

2.

Understand what undue influence is and what the typical circumstances are when it arises to make a
contract voidable.

Duress
When a person is forced to do something against his or her will, that person is said to have been the victim
of duress—compulsion. There are two types of duress: physical duress and duress by improper threat. A
contract induced by physical violence is void.

Saylor URL: http://www.saylor.org/books

Saylor.org
368

Physical Duress
If a person is forced into entering a contract on threat of physical bodily harm, he or she is the victim
of physical duress. It is defined by the Restatement (Second) of Contracts in Section 174: “If conduct that
appears to be a manifestation of assent by a party who does not intend to engage in that conduct is
physically compelled by duress, the conduct is not effective as a manifestation of assent.”
Comment (a) to Section 174 provides in part, “This Section involves an application of that principle to
those relatively rare situations in which actual physical force has been used to compel a party to appear
to assent to a contract.…The essence of this type of duress is that a party is compelled by physical force to
do an act that he has no intention of doing. He is, it is sometimes said, ‘a mere mechanical instrument.’
The result is that there is no contract at all or a ‘void contract’ as distinguished from a voidable one”
(emphasis added).
The Restatement is undoubtedly correct that there are “relatively rare situations in which actual physical
force” is used to compel assent to a contract. Extortion is a crime.

Duress by Threat
The second kind of duress is duress by threat; it is more common than physical duress. Here the
perpetrator threatens the victim, who feels there is no reasonable alternative but to assent to the contract.
It renders the contract voidable. This rule contains a number of elements.
First, the threat must be improper. Second, there must be no reasonable alternative. If, for example, a
supplier threatens to hold up shipment of necessary goods unless the buyer agrees to pay more than the
contract price, this would not be duress if the buyer could purchase identical supplies from someone else.
Third, the test for inducement is subjective. It does not matter that the person threatened is unusually
timid or that a reasonable person would not have felt threatened. The question is whether the threat in
fact induced assent by the victim. Such facts as the victim’s belief that the threatened had the ability to
carry out the threat and the length of time between the threat and assent are relevant in determining
whether the threat did prompt the assent.

Saylor URL: http://www.saylor.org/books

Saylor.org
369

There are many types of improper threats that might induce a party to enter into a contract: threats to
commit a crime or a tort (e.g., bodily harm or taking of property), to instigate criminal prosecution, to
instigate civil proceedings when a threat is made in bad faith, to breach a “duty of good faith and fair
dealing under a contract with the recipient,” or to disclose embarrassing details about a person’s private
life.
Jack buys a car from a local used-car salesman, Mr. Olson, and the next day realizes he bought a lemon.
He threatens to break windows in Olson’s showroom if Olson does not buy the car back for $2,150, the
purchase price. Mr. Olson agrees. The agreement is voidable, even though the underlying deal is fair, if
Olson feels he has no reasonable alternative and is frightened into agreeing. Suppose Jack knows that
Olson has been tampering with his cars’ odometers, a federal offense, and threatens to have Olson
prosecuted if he will not repurchase the car. Even though Olson may be guilty, this threat makes the
repurchase contract voidable, because it is a misuse for personal ends of a power (to go to the police)
given each of us for other purposes. If these threats failed, suppose Jack then tells Olson, “I’m going to
haul you into court and sue your pants off.” If Jack means he will sue for his purchase price, this is not an
improper threat; because everyone has the right to use the courts to gain what they think is rightfully
theirs. But if Jack meant that he would fabricate damages done him by a (falsely) claimed odometer
manipulation that would be an improper threat. Although Olson could defend against the suit, his
reputation would suffer in the meantime from his being accused of odometer tampering.
A threat to breach a contract that induces the victim to sign a new contract could be improper. Suppose
that as part of the original purchase price, Olson agrees to make all necessary repairs and replace all failed
parts for the first ninety days. At the end of one month, the transmission dies, and Jack demands a
replacement. Olson refuses to repair the car unless Jack signs a contract agreeing to buy his next car from
Olson. Whether this threat is improper depends on whether Jack has a reasonable alternative; if a
replacement transmission is readily available and Jack has the funds to pay for it, he might have an
alternative in suing Olson in small claims court for the cost. But if Jack needs the car immediately and he
is impecunious, then the threat would be improper and the contract voidable. A threat to breach a
contract is not necessarily improper, however. It depends on whether the new contract is fair and
equitable because of unanticipated circumstances. If, for example, Olson discovers that he must purchase

Saylor URL: http://www.saylor.org/books

Saylor.org
370

a replacement transmission at three times the anticipated cost, his threat to hold up work unless Jack
agrees to pay for it might be reasonable.

Undue Influence
The Restatement of Contracts (Second) characterizes undue influence as “unfair persuasion.”

[1]

It is a

milder form of duress than physical harm or threats. The unfairness does not lie in any
misrepresentation; rather, it occurs when the victim is under the domination of the persuader or is one
who, in view of the relationship between them, is warranted in believing that the persuader will act in a
manner detrimental to the victim’s welfare if the victim fails to assent. It is the improper use of trust or
power to deprive a person of free will and substitute instead another’s objective. Usually the fact pattern
involves the victim being isolated from receiving advice except from the persuader. Falling within this rule
are situations where, for example, a child takes advantage of an infirm parent, a doctor takes advantage of
an ill patient, or a lawyer takes advantage of an unknowledgeable client. If there has been undue
influence, the contract is voidable by the party who has been unfairly persuaded. Whether the relationship
is one of domination and the persuasion is unfair is a factual question. The answer hinges on a host of
variables, including “the unfairness of the resulting bargain, the unavailability of independent advice, and
the susceptibility of the person persuaded.”

[2]

See Influence”, Hodge v. Shea.

KEY TAKEAWAY

A contract induced by physical duress—threat of bodily harm—is void; a contract induced by improper
threats—another type of duress—is voidable. Voidable also are contracts induced by undue influence,
where a weak will is overborne by a stronger one.

EXERCISES
1.

What are the two types of duress?

2.

What are the elements necessary to support a claim of undue influence?

[1] Restatement (Second) of Contracts, Section 177.
[2] Restatement (Second) of Contracts, Section 177(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
371

10.2 Misrepresentation
LEARNING OBJECTIVES
1.

Understand the two types of misrepresentation: fraudulent and nonfraudulent.

2.

Distinguish between fraudulent misrepresentation in the execution and fraudulent misrepresentation
in the inducement.

3.

Know the elements necessary to prove fraudulent and nonfraudulent misrepresentation.

4.

Recognize the remedies for misrepresentation.

General Description

Saylor URL: http://www.saylor.org/books

Saylor.org
372

The two types of misrepresentation are fraudulent and nonfraudulent. Within the former are fraud in the
execution and fraud in the inducement. Within the latter are negligent misrepresentation and innocent
misrepresentation.
Misrepresentation is a statement of fact that is not consistent with the truth. If misrepresentation is
intentional, it is fraudulent misrepresentation; if it is not intentional, it is nonfraudulent
misrepresentation, which can be either negligent or innocent.
In further taxonomy, courts distinguish between fraud in the execution and fraud in the
inducement. Fraud in the execution is defined by the Restatement as follows: “If a misrepresentation as to
the character or essential terms of a proposed contract induces conduct that appears to be a manifestation
of assent by one who neither knows nor has reasonable opportunity to know of the character or essential
terms of the proposed contract, his conduct is not effective as a manifestation of assent.”

[1]

For example,

Alphonse and Gaston decide to sign a written contract incorporating terms to which they have agreed. It is
properly drawn up, and Gaston reads it and approves it. Before he can sign it, however, Alphonse
shrewdly substitutes a different version to which Gaston has not agreed. Gaston signs the substitute
version. There is no contract. There has been fraud in the execution.
Fraud in the inducement is more common. It involves some misrepresentation about the subject of the
contract that induces assent. Alphonse tells Gaston that the car Gaston is buying from Alphonse has just
been overhauled—which pleases Gaston—but it has not been. This renders the contract voidable.

Fraudulent Misrepresentation
Necessary to proving fraudulent misrepresentation (usually just “fraud,” though technically “fraud” is the
crime and “fraudulent misrepresentation” is the civil wrong) is a misstatement of fact that is intentionally
made and justifiably relied upon.

Misstatement of Fact
Again, generally, any statement not in accord with the facts (a fact is something amenable to testing as
true) is a misrepresentation. Falsity does not depend on intent. A typist’s unnoticed error in a letter
(inadvertently omitting the word “not,” for example, or transposing numbers) can amount to a
misrepresentation on which the recipient may rely (it is not fraudulent misrepresentation). A half-truth
can amount to a misrepresentation, as, for example, when the seller of a hotel says that the income is from

Saylor URL: http://www.saylor.org/books

Saylor.org
373

both permanent and transient guests but fails to disclose that the bulk of the income is from single-night
stopovers by seamen using the hotel as a brothel.

[2]

Concealment
Another type of misrepresentation is concealment. It is an act that is equivalent to a statement that the
facts are to the contrary and that serves to prevent the other party from learning the true statement of
affairs; it is hiding the truth. A common example is painting over defects in a building—by concealing the
defects, the owner is misrepresenting the condition of the property. The act of concealment need not be
direct; it may consist of sidetracking the other party from gaining necessary knowledge by, for example,
convincing a third person who has knowledge of the defect not to speak. Concealment is always a
misrepresentation.

Nondisclosure
A more passive type of concealment is nondisclosure. Although generally the law imposes no obligation
on anyone to speak out, nondisclosure of a fact can operate as a misrepresentation under certain
circumstances. This occurs, for example, whenever the other party has erroneous information, or, as Reed
v. King (Section 10.5.2 "Misrepresentation by Concealment") shows, where the nondisclosure amounts to
a failure to act in good faith, or where the party who conceals knows or should know that the other side
cannot, with reasonable diligence, discover the truth.
In a remarkable 1991 case out of New York, a New York City stockbroker bought an old house upstate
(basically anyplace north of New York City) in the village of Nyack, north of New York City, and then
wanted out of the deal when he discovered—the defendant seller had not told him—that it was “haunted.”
The court summarized the facts: “Plaintiff, to his horror, discovered that the house he had recently
contracted to purchase was widely reputed to be possessed by poltergeists [ghosts], reportedly seen by
defendant seller and members of her family on numerous occasions over the last nine years. Plaintiff
promptly commenced this action seeking rescission of the contract of sale. Supreme Court reluctantly
dismissed the complaint, holding that plaintiff has no remedy at law in this jurisdiction.”
The high court of New York ruled he could rescind the contract because the house was “haunted as a
matter of law”: the defendant had promoted it as such on village tours and in Reader’s Digest. She had

Saylor URL: http://www.saylor.org/books

Saylor.org
374

concealed it, and no reasonable buyer’s inspection would have revealed the “fact.” The dissent basically
hooted, saying, “The existence of a poltergeist is no more binding upon the defendants than it is upon this
court.”

[3]

Statement Made False by Subsequent Events
If a statement of fact is made false by later events, it must be disclosed as false. For example, in idle
chatter one day, Alphonse tells Gaston that he owns thirty acres of land. In fact, Alphonse owns only
twenty-seven, but he decided to exaggerate a little. He meant no harm by it, since the conversation had no
import. A year later, Gaston offers to buy the “thirty acres” from Alphonse, who does not correct the
impression that Gaston has. The failure to speak is a nondisclosure—presumably intentional, in this
situation—that would allow Gaston to rescind a contract induced by his belief that he was purchasing
thirty acres.

Statements of Opinion
An opinion, of course, is not a fact; neither is sales puffery. For example, the statements “In my opinion
this apple is very tasty” and “These apples are the best in the county” are not facts; they are not expected
to be taken as true. Reliance on opinion is hazardous and generally not considered justifiable.
If Jack asks what condition the car is in that he wishes to buy, Mr. Olson’s response of “Great!” is not
ordinarily a misrepresentation. As the Restatement puts it: “The propensity of sellers and buyers to
exaggerate the advantages to the other party of the bargains they promise is well recognized, and to some
extent their assertions must be discounted.”

[4]

Vague statements of quality, such as that a product is

“good,” ought to suggest nothing other than that such is the personal judgment of the opinion holder.
Despite this general rule, there are certain exceptions that justify reliance on opinions and effectively
make them into facts. Merely because someone is less astute than the one with whom she is bargaining
does not give rise to a claim of justifiable reliance on an unwarranted opinion. But if the person is
inexperienced and susceptible or gullible to blandishments, the contract can be voided, as illustrated
in Vokes v. Arthur Murray, Inc. in Section 10.5.3 "Misrepresentation by Assertions of Opinion".

Misstatement of Law
Saylor URL: http://www.saylor.org/books

Saylor.org
375

Incorrect assertions of law usually do not give rise to any relief, but sometimes they do. An assertion that
“the city has repealed the sales tax” or that a court has cleared title to a parcel of land is a statement of
fact; if such assertions are false, they are governed by the same rules that govern misrepresentations of
fact generally. An assertion of the legal consequences of a given set of facts is generally an opinion on
which the recipient relies at his or her peril, especially if both parties know or assume the same facts.
Thus, if there is a lien on a house, the seller’s statement that “the courts will throw it out, you won’t be
bothered by it” is an opinion. A statement that “you can build a five-unit apartment on this property” is
not actionable because, at common law, people are supposed to know what the local and state laws are,
and nobody should rely on a layperson’s statement about the law. However, if the statement of law is
made by a lawyer or real estate broker, or some other person on whom a layperson may justifiably rely,
then it may be taken as a fact and, if untrue, as the basis for a claim of misrepresentation. (Assertions
about foreign laws are generally held to be statements of fact, not opinion.)

Assertions of Intention
Usually, assertions of intention are not considered facts. The law allows considerable leeway in the
honesty of assertions of intention. The Restatement talks in terms of “a misrepresentation of
intention…consistent with reasonable standards of fair dealing.”

[5]

The right to misstate intentions is

useful chiefly in the acquisition of land; the cases permit buyers to misrepresent the purpose of the
acquisition so as not to arouse the suspicion of the seller that the land is worth considerably more than his
asking price. To be a misrepresentation that will permit rescission, an assertion of intention must be false
at the time made; that is, the person asserting an intention must not then have intended it. That later he
or she does not carry out the stated intention is not proof that there was no intention at the time asserted.
Moreover, to render a contract voidable, the false assertion of intention must be harmful in some way to
other interests of the recipient. Thus, in the common example, the buyer of land tells the seller that he
intends to build a residence on the lot, but he actually intends to put up a factory and has lied because he
knows that otherwise the seller will not part with it because her own home is on an adjacent lot. The
contract is voidable by the seller. So a developer says, as regards the picturesque old barn on the property,
“I’ll sure try to save it,” but after he buys the land he realizes it would be very expensive (and in the way),
so he does not try to save it. No misrepresentation.

Saylor URL: http://www.saylor.org/books

Saylor.org
376

Intentionally Made Misrepresentation
The second element necessary to prove fraud is that the misrepresentation was intentionally made. A
misrepresentation is intentionally made “if the maker intends his assertion to induce a party to manifest
his assent and the maker (a) knows or believes that the assertion is not in accord with the facts, or (b)
does not have the confidence that he states or implies in the truth of the assertion, or (c) knows that he
does not have the basis that he states or implies for the assertion.”

[6]

The question of intent often has practical consequences in terms of the remedy available to the plaintiff. If
the misrepresentation is fraudulent, the plaintiff may, as an alternative to avoiding the contract, recover
damages. Some of this is discussed in Section 10.2.4 "Remedies" and more fully in Chapter 16 "Remedies",
where we see that some states would force the plaintiff to elect one of these two remedies, whereas other
states would allow the plaintiff to pursue both remedies (although only one type of recovery would
eventually be allowed). If the misrepresentation is not intentional, then the common law allowed the
plaintiff only the remedy of rescission. But the Uniform Commercial Code (UCC), Section 2-721, allows
both remedies in contracts for the sale of goods, whether the misrepresentation is fraudulent or not, and
does not require election of remedies.

Reliance
The final element necessary to prove fraud is reliance by the victim. He or she must show that the
misrepresentation induced assent—that is, he or she relied on it. The reliance need not be solely on the
false assertion; the defendant cannot win the case by demonstrating that the plaintiff would have assented
to the contract even without the misrepresentation. It is sufficient to avoid the contract if the plaintiff
weighed the assertion as one of the important factors leading him to make the contract, and he believed it
to be true. The person who asserts reliance to avoid a contract must have acted in good faith and
reasonably in relying on the false assertion. Thus if the victim failed to read documents given him that
truly stated the facts, he cannot later complain that he relied on a contrary statement, as, for example,
when the purchaser of a car dealership was told the inventory consisted of new cars, but the supporting
papers, receipt of which he acknowledged, clearly stated how many miles each car had been driven. If Mr.
Olson tells Jack that the car Jack is interested in is “a recognized classic,” and if Jack doesn’t care a whit

Saylor URL: http://www.saylor.org/books

Saylor.org
377

about that but buys the car because he likes its tail fins, he will have no case against Mr. Olson when he
finds out the car is not a classic: it didn’t matter to him, and he didn’t rely on it.
Ordinarily, the person relying on a statement need not verify it independently. However, if verification is
relatively easy, or if the statement is one that concerns matters peculiarly within the person’s purview, he
or she may not be held to have justifiably relied on the other party’s false assertion. Moreover, usually the
rule of reliance applies to statements about past events or existing facts, not about the occurrence of
events in the future.

Nonfraudulent Misrepresentation
Nonfraudulent misrepresentation may also be grounds for some relief. There are two types: negligent
misrepresentation and innocent misrepresentation.

Negligent Misrepresentation
Where representation is caused by carelessness, it is negligent misrepresentation. To prove it, a plaintiff
must show a negligent misstatement of fact that is material and justifiably relied upon.

Negligent
As an element of misrepresentation, “negligent” here means the party who makes the representation was
careless. A potential buyer of rural real estate asks the broker if the neighborhood is quiet. The broker
assures her it is. In fact, the neighbors down the road have a whole kennel of hunting hounds that bark a
lot. The broker didn’t know that; she just assumed the neighborhood was quiet. That is negligence: failure
to use appropriate care.

Misstatement of Fact
Whether a thing is a fact may be subject to the same general analysis used in discussing fraudulent
misrepresentation. (A person could negligently conceal a fact, or negligently give an opinion, as in legal
malpractice.)

Saylor URL: http://www.saylor.org/books

Saylor.org
378

Materiality
A material misrepresentation is one that “would be likely to induce a reasonable person to manifest his
assent” or that “the maker knows…would be likely to induce the recipient to do so.”

[7]

An honestly

mistaken statement that the house for sale was built in 1922 rather than 1923 would not be the basis for
avoiding the contract because it is not material unless the seller knew that the buyer had sentimental or
other reasons for purchasing a house built in 1922.
We did not mention materiality as an element of fraud; if the misrepresentation is fraudulent, the victim
can avoid the contract, no matter the significance of the misrepresentation. So although materiality is not
technically required for fraudulent misrepresentation, it is usually a crucial factor in determining whether
the plaintiff did rely. Obviously, the more immaterial the false assertion, the less likely it is that the victim
relied on it to his detriment. This is especially the case when the defendant knows that he does not have
the basis that he states for an assertion but believes that the particular point is unimportant and therefore
immaterial. And of course it is usually not worth the plaintiff’s while to sue over an immaterial fraudulent
misrepresentation. Consequently, for practical purposes, materiality is an important consideration in
most cases. Reed v. King (Section 10.5.2 "Misrepresentation by Concealment") discusses materiality (as
well as nondisclosure).

Justifiable Reliance
The issues here for negligent misrepresentation are the same as those set out for fraudulent
misrepresentation.
Negligent misrepresentation implies culpability and is usually treated the same as fraudulent
misrepresentation; if the representation is not fraudulent, however, it cannot be the basis for rescission
unless it is also material.

Innocent Misrepresentation
The elements necessary to prove innocent misrepresentation are, reasonably enough, based on what we’ve
looked at so far, as follows: an innocent misstatement of fact that is material and justifiably relied upon.
It is not necessary here to go over the elements in detail. The issues are the same as previously discussed,
except now the misrepresentation is innocent. The plaintiffs purchased the defendants’ eighteen-acre

Saylor URL: http://www.saylor.org/books

Saylor.org
379

parcel on the defendants’ representation that the land came with certain water rights for irrigation, which
they believed was true. It was not true. The plaintiffs were entitled to rescission on the basis of innocent
misrepresentation.

[8]

Remedies
Remedies will be taken up in Chapter 16 "Remedies", but it is worth noting the difference between
remedies for fraudulent misrepresentation and remedies for nonfraudulent misrepresentation.
Fraudulent misrepresentation has traditionally given the victim the right to rescind the contract promptly
(return the parties to the before-contract status) or affirm it and bring an action for damages caused by
[9]

the fraud, but not both. The UCC (Section 2-721) has rejected the “election of remedies” doctrine; it
allows cumulative damages, such that the victim can both return the goods and sue for damages. And this
is the modern trend for fraudulent misrepresentation: victims may first seek damages, and if that does not
make them whole, they may seek rescission.

[10]

In egregious cases of fraud where the defendant has

undertaken a pattern of such deceit, the rare civil remedy of punitive damages may be awarded against
the defendant.
One further note: the burden of proof for fraudulent misrepresentation is that it must be proved not just
“by a preponderance of the evidence,” as in the typical civil case, but rather “by clear, cogent, and
convincing evidence”; the fact finder must believe the claim of fraud is very probably true.

[11]

KEY TAKEAWAY
Misrepresentation may be of two types: fraudulent (in the execution or in the inducement) and
nonfraudulent (negligent or innocent). Each type has different elements that must be proved, but in
general there must be a misstatement of fact by some means that is intentionally made (for fraud),
material (for nonfraudulent), and justifiably relied upon.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
380

1.

Distinguish between fraudulent misrepresentation and nonfraudulent misrepresentation, between
fraud in the execution and fraud in the inducement, and between negligent and innocent
misrepresentation.

2.

List the elements that must be shown to prove the four different types of misrepresentation noted in
Exercise 1.

3.

What is the difference between the traditional common-law approach to remedies for fraud and the
UCC’s approach?

[1] Restatement (Second) of Contracts, Section 163.
[2] Ikeda v. Curtis, 261 P.2d 684 (Wash. 1951).
[3] Stambovsky v. Ackley, 169 A.D.2d 254 (N.Y. 1991).
[4] Restatement (Second) of Contracts, Section 168(d).
[5] Restatement (Second) of Contracts, Section 171(1).
[6] Restatement (Second) of Contracts, Section 162(1).
[7] Restatement (Second) of Contracts, Section 162(2).
[8] Lesher v. Strid, 996 P.2d 988 (Or. Ct. App. 2000).
[9] Merritt v. Craig, 753 A.2d 2 (Md. Ct. App. 2000).
[10] Ehrman v. Mann, 979 So.2d 1011 (Fla. Ct. App. 2008).
[11] Kirkham v. Smith, 23 P.3d 10 (Wash. Ct. App. 2001).

Saylor URL: http://www.saylor.org/books

Saylor.org
381

10.3 Mistake
LEARNING OBJECTIVES
1.

Recognize under what circumstances a person may be relieved of a unilateral mistake.

2.

Recognize when a mutual mistake will be grounds for relief, and the types of mutual mistakes.

In discussing fraud, we have considered the ways in which trickery by the other party makes a contract
void or voidable. We now examine the ways in which the parties might “trick” themselves by making
assumptions that lead them mistakenly to believe that they have agreed to something they have not. A
mistake is “a belief about a fact that is not in accord with the truth.”

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
382

Mistake by One Party
Unilateral Mistake
Where one party makes a mistake, it is a unilateral mistake. The rule: ordinarily, a contract is not voidable
because one party has made a mistake about the subject matter (e.g., the truck is not powerful enough to
haul the trailer; the dress doesn’t fit).

Exceptions
If one side knows or should know that the other has made a mistake, he or she may not take advantage of
it. A person who makes the mistake of not reading a written document will usually get no relief, nor will
relief be afforded to one whose mistake is caused by negligence (a contractor forgets to add in the cost of
insulation) unless the negligent party would suffer unconscionable hardship if the mistake were not
corrected. Courts will allow the correction of drafting errors in a contract (“reformation”) in order to make
the contract reflect the parties’ intention.

[2]

Mutual Mistake
In the case of mutual mistake—both parties are wrong about the subject of the contract—relief may be
granted.
The Restatement sets out three requirements for successfully arguing mutual mistake.

[3]

The party

seeking to avoid the contract must prove that
1.

the mistake relates to a “basic assumption on which the contract was made,”

2. the mistake has a material effect on the agreed exchange of performances,
3. the party seeking relief does not bear the risk of the mistake.
Basic assumption is probably clear enough. In the famous “cow case,” the defendant sold the plaintiff a
cow—Rose of Abalone—believed by both to be barren and thus of less value than a fertile cow (a promising
young dairy cow in 2010 might sell for $1,800).

[4]

Just before the plaintiff was to take Rose from the

defendant’s barn, the defendant discovered she was “large with calf”; he refused to go on with the

Saylor URL: http://www.saylor.org/books

Saylor.org
383

contract. The court held this was a mutual mistake of fact—“a barren cow is substantially a different
creature than a breeding one”—and ruled for the defendant. That she was infertile was “a basic
assumption,” but—for example—that hay would be readily available to feed her inexpensively was not, and
had hay been expensive, that would not have vitiated the contract.

Material Effect on the Agreed-to Exchange of Performance
“Material effect on the agreed-to exchange of performance” means that because of the mutual mistake,
there is a significant difference between the value the parties thought they were exchanging compared
with what they would exchange if the contract were performed, given the standing facts. Again, in the cow
case, had the seller been required to go through with the deal, he would have given up a great deal more
than he anticipated, and the buyer would have received an un-agreed-to windfall.

Party Seeking Relief Does Not Bear the Risk of the Mistake
Assume a weekend browser sees a painting sitting on the floor of an antique shop. The owner says, “That
old thing? You can have it for $100.” The browser takes it home, dusts it off, and hangs it on the wall. A
year later a visitor, an expert in art history, recognizes the hanging as a famous lost El Greco worth $1
million. The story is headlined; the antique dealer is chagrined and claims the contract for sale should be
voided because both parties mistakenly thought they were dickering over an “old, worthless” painting. The
contract is valid. The owner is said to bear the risk of mistake because he contracted with conscious
awareness of his ignorance: he knew he didn’t know what the painting’s possible value might be, but he
didn’t feel it worthwhile to have it appraised. He gambled it wasn’t worth much, and lost.

KEY TAKEAWAY
A mistake may be unilateral, in which case no relief will be granted unless the other side knows of the
mistake and takes advantage of it. A mistake may be mutual, in which case relief may be granted if it is
about a basic assumption on which the contract was made, if the mistake has a material effect on the
agreed-to exchange, and if the person adversely affected did not bear the risk of the mistake.

Saylor URL: http://www.saylor.org/books

Saylor.org
384

EXERCISES
1.

Why relief is usually not granted for unilateral mistakes? When is relief granted for them?

2.

If there is a mutual mistake, what does the party seeking relief have to show to avoid the contract?

[1] Restatement (Second) of Contracts, Section 151.
[2] Sikora v. Vanderploeg, 212 S.W.3d 277 (Tenn. Ct. App. 2006).
[3] Restatement (Second) of Contracts, Section 152.
[4] Sherwood v. Walker, 33 N.W. 919 (1887).

10.4 Capacity
LEARNING OBJECTIVES
1.

Understand that infants may avoid their contracts, with limitations.

2.

Understand that insane or intoxicated people may avoid their contracts, with limitations.

3.

Understand the extent to which contracts made by mentally ill persons are voidable, void, or
effectively enforceable.

4.

Recognize that contracts made by intoxicated persons may be voidable.

A contract is a meeting of minds. If someone lacks mental capacity to understand what he is assenting
to—or that he is assenting to anything—it is unreasonable to hold him to the consequences of his act. At

Saylor URL: http://www.saylor.org/books

Saylor.org
385

common law there are various classes of people who are presumed to lack the requisite capacity. These
include infants (minors), the mentally ill, and the intoxicated.

Minors (or “Infants”)
The General Rule
The general rule is this: minors (or more legalistically “infants”) are in most states persons younger than
seventeen years old; they can avoid their contracts, up to and within a reasonable time after reaching
majority, subject to some exceptions and limitations. The rationale here is that infants do not stand on an
equal footing with adults, and it is unfair to require them to abide by contracts made when they have
immature judgment.
The words minor and infant are mostly synonymous, but not exactly, necessarily. In a state where the
legal age to drink alcohol is twenty-one, a twenty-year-old would be a minor, but not an infant, because
infancy is under eighteen. A seventeen-year-old may avoid contracts (usually), but an eighteen-year-old,
while legally bound to his contracts, cannot legally drink alcohol. Strictly speaking, the better term for one
who may avoid his contracts is infant, even though, of course, in normal speaking we think of an infant as
a baby.
The age of majority (when a person is no longer an infant or a minor) was lowered in all states except
Mississippi during the 1970s (to correspond to the Twenty-Sixth Amendment, ratified in 1971,
guaranteeing the right to vote at eighteen) from twenty-one to either eighteen or nineteen. Legal rights for
those under twenty-one remain ambiguous, however. Although eighteen-year-olds may assent to binding
contracts, not all creditors and landlords believe it, and they may require parents to cosign. For those
under twenty-one, there are also legal impediments to holding certain kinds of jobs, signing certain kinds
of contracts, marrying, leaving home, and drinking alcohol. There is as yet no uniform set of rules.
The exact day on which the disability of minority vanishes also varies. The old common-law rule put it on
the day before the twenty-first birthday. Many states have changed this rule so that majority commences
on the day of the eighteenth birthday.
An infant’s contract is voidable, not void. An infant wishing to avoid the contract need do nothing positive
to disaffirm. The defense of infancy to a lawsuit is sufficient; although the adult cannot enforce the
contract, the infant can (which is why it is said to be voidable, not void).

Saylor URL: http://www.saylor.org/books

Saylor.org
386

Exceptions and Complications
There are exceptions and complications here. We call out six of them.

Necessities
First, as an exception to the general rule, infants are generally liable for the reasonable cost of necessities
(for the reason that denying them the right to contract for necessities would harm them not protect them).
At common law, a necessity was defined as food, medicine, clothing, or shelter. In recent years, however,
the courts have expanded the concept, so that in many states today, necessities include property and
services that will enable the infant to earn a living and to provide for those dependent on him. If the
contract is executor, the infant can simply disaffirm. If the contract has been executed, however, the infant
must face more onerous consequences. Although he will not be required to perform under the contract, he
will be liable under a theory of “quasi-contract” for the reasonable value of the necessity. In Gastonia
Personnel Corp. v. Rogers, an emancipated infant, nineteen years old (before the age of minority was
reduced), needed employment; he contracted with a personnel company to find him a job, for which it
would charge him a fee.

[1]

The company did find him a job, and when he attempted to disaffirm his

liability for payment on the grounds of infancy, the North Carolina court ruled against him, holding that
the concepts of necessities “should be enlarged to include such…services as are reasonable and necessary
to enable the infant to earn the money required to provide the necessities of life for himself” and his
dependents.

Non-voidable Contracts
Second, state statutes variously prohibit disaffirmation for such contracts as insurance, education or
medical care, bonding agreements, stocks, or bank accounts. In addition, an infant will lose her power to
avoid the contract if the rights of third parties intervene. Roberta, an infant, sells a car to Oswald; Oswald,
in turn, shortly thereafter sells it to Byers, who knows nothing of Roberta. May Roberta—still an infant—
recover it from Byers? No: the rights of the third party have intervened. To allow the infant seller recovery
in this situation would undermine faith in commercial transactions.

Saylor URL: http://www.saylor.org/books

Saylor.org
387

Misrepresentation of Age
A third exception involves misrepresentation of age. Certainly, that the adult reasonably believed the
infant was an adult is of no consequence in a contract suit. In many states, an infant may misrepresent his
age and disaffirm in accordance with the general rule. But it depends. If an infant affirmatively lies about
his age, the trend is to deny disaffirmation. A Michigan statute, for instance, prohibits an infant from
disaffirming if he has signed a “separate instrument containing only the statement of age, date of signing
and the signature.” And some states stopped him from claiming to be an infant even if he less expressly
falsely represented himself as an adult. Estoppel is a refusal by the courts on equitable grounds to allow a
person to escape liability on an otherwise valid defense; unless the infant can return the consideration, the
contract will be enforced. It is a question of fact how far a non-express (an implied) misrepresentation will
be allowed to go before it is considered so clearly misleading as to range into the prohibited area. Some
states hold the infant liable for damages for the tort of misrepresentation, but others do not. As William
Prosser, the noted torts scholar, said of cases paying no attention to an infant’s lying about his age, “The
effect of the decisions refusing to recognize tort liability for misrepresentation is to create a privileged
class of liars who are a great trouble to the business world.”

[2]

Ratification
Fourth, when the infant becomes an adult, she has two choices: she may ratify the contract or disaffirm it.
She may ratify explicitly; no further consideration is necessary. She may also do so by implication—for
instance, by continuing to make payments or retaining goods for an unreasonable period of time. If the
child has not disaffirmed the contract while still an infant, she may do so within a reasonable time after
reaching majority; what is a “reasonable time” depends on the circumstances.

Duty to Return Consideration Received
Fifth, in most cases of disavowal, the infant’s only obligation is to return the goods (if he still has them) or
repay the consideration (unless it has been dissipated); he does not have to account for what he wasted,
consumed, or damaged during the contract. But since the age of majority has been lowered to eighteen or
nineteen, when most young people have graduated from high school, some courts require, if appropriate
to avoid injustice to the adult that the infant account for what he got. (In Dodson v. Shrader, the supreme

Saylor URL: http://www.saylor.org/books

Saylor.org
388

court of Tennessee held that an infant would—if the contract was fair—has to pay for the pickup truck he
bought and wrecked.)

[3]

Tort Connected with a Contract
Sixth, the general rule is that infants are liable for their torts (e.g., assault, trespass, nuisance, negligence)
unless the tort suit is only an indirect method of enforcing a contract. Henry, age seventeen, holds himself
out to be a competent mechanic. He is paid $500 to overhaul Baker’s engine, but he does a careless job
and the engine is seriously damaged. He offers to return the $500 but disaffirms any further contractual
liability. Can Baker sue him for his negligence, a tort? No, because such a suit would be to enforce the
contract.

Persons Who Are Mentally Ill or Intoxicated
Mentally Ill Persons
The general rule is that a contract made by person who is mentally ill is voidable by the person when she
regains her sanity, or, as appropriate, by a guardian. If, though, a guardian has been legally appointed for
a person who is mentally ill, any contract made by the mentally ill person is void, but may nevertheless be
ratified by the ward (the incompetent person who is under a guardianship) upon regaining sanity or by
the guardian.

[4]

However, if the contract was for a necessity, the other party may have a valid claim against the estate of
the one who is mentally ill in order to prevent unjust enrichment. In other cases, whether a court will
enforce a contract made with a person who is mentally ill depends on the circumstances. Only if the
mental illness impairs the competence of the person in the particular transaction can the contract be
avoided; the test is whether the person understood the nature of the business at hand. Upon avoidance,
the mentally ill person must return any property in her possession. And if the contract was fair and the
other party had no knowledge of the mental illness, the court has the power to order other relief.

Intoxicated Persons
If a person is so drunk that he has no awareness of his acts, and if the other person knows this, there is no
contract. The intoxicated person is obligated to refund the consideration to the other party unless he

Saylor URL: http://www.saylor.org/books

Saylor.org
389

dissipated it during his drunkenness. If the other person is unaware of his intoxicated state, however, an
offer or acceptance of fair terms manifesting assent is binding.
If a person is only partially inebriated and has some understanding of his actions, “avoidance depends on
a showing that the other party induced the drunkenness or that the consideration was inadequate or that
the transaction departed from the normal pattern of similar transactions; if the particular transaction is
one which a reasonably competent person might have made, it cannot be avoided even though entirely
executor.”

[5]

A person who was intoxicated at the time he made the contract may nevertheless

subsequently ratify it. Thus where Mervin Hyland, several times involuntarily committed for alcoholism,
executed a promissory note in an alcoholic stupor but later, while sober, paid the interest on the past-due
note, he was denied the defense of intoxication; the court said he had ratified his contract.

[6]

In any event,

intoxicated is a disfavored defense on public policy grounds.

KEY TAKEAWAY
Infants may generally disaffirm their contracts up to majority and within a reasonable time afterward,
but the rule is subject to some exceptions and complications: necessities, contracts made non-voidable
by statute, misrepresentation of age, extent of duty to return consideration, ratification, and a tort
connected with the contract are among these exceptions.
Contracts made by insane or intoxicated people are voidable when the person regains competency. A
contract made by a person under guardianship is void, but the estate will be liable for necessities. A
contract made while insane or intoxicated may be ratified.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
390

1.

Ivar, an infant, bought a used car—not a necessity—for $9,500. Seller took advantage of Ivar’s infancy:
the car was really worth only $5,500. Can Ivar keep the car but disclaim liability for the $4,000
difference?

2.

If Ivar bought the car and it was a necessity, could he disclaim liability for the $4,000?

3.

Alice Ace found her adult son’s Christmas stocking; Mrs. Ace herself had made it fifty years before. It
was considerably deteriorated. Isabel, sixteen, handy with knitting, agreed to reknit it for $100, which
Mrs. Ace paid in advance. Isabel, regrettably, lost the stocking. She returned the $100 to Mrs. Ace,
who was very upset. May Mrs. Ace now sue Isabel for the loss of the stocking (conversion) and
emotional distress?

4.

Why is voluntary intoxication a disfavored defense?

[1] Gastonia Personnel Corp. v. Rogers, 172 S.E.2d 19 (N.C. 1970).
[2] William L. Prosser, Handbook of the Law of Torts, 4th ed. (St. Paul, MN: West, 1971), 999.
[3] Dodson v. Shrader, 824 S.W.2d 545 (Tenn. 1992).
[4] Restatement (Second) of Contracts, Section 13.
[5] Restatement (Second) of Contracts, Section 16(b).
[6] First State Bank of Sinai v. Hyland, 399 N.W.2d 894 (S.D. 1987).

10.5 Cases
Undue Influence
Hodge v. Shea
168 S.E.2d 82 (S.C. 1969)
Brailsford, J.
In this equitable action the circuit court decreed specific performance of a contract for the sale of land,
and the defendant has appealed. The plaintiff is a physician, and the contract was prepared and executed
in his medical office on August 19, 1965. The defendant had been plaintiff’s patient for a number of years.
On the contract date, he was seventy-five years of age, was an inebriate of long standing, and was afflicted
by grievous chronic illnesses, including arteriosclerosis, cirrhosis of the liver, neuritis’s, arthritis of the

Saylor URL: http://www.saylor.org/books

Saylor.org
391

spine and hip and varicose veins of the legs. These afflictions and others required constant medication
and frequent medical attention, and rendered him infirm of body and mind, although not to the point of
incompetency to contract.
During the period immediately before and after August 19, 1965, George A. Shea, the defendant, was
suffering a great deal of pain in his back and hip and was having difficulty in voiding. He was attended
professionally by the plaintiff, Dr. Joseph Hodge, either at the Shea home, at the doctor’s office or in the
hospital at least once each day from August 9 through August 26, 1965, except for August 17. The contract
was signed during the morning of August 19. One of Dr. Hodge’s frequent house calls was made on the
afternoon of that day, and Mr. Shea was admitted to the hospital on August 21, where he remained until
August 25.
Mr. Shea was separated from his wife and lived alone. He was dependent upon Dr. Hodge for house calls,
which were needed from time to time. His relationship with his physician, who sometimes visited him as a
friend and occasionally performed non-professional services for him, was closer than ordinarily arises
from that of patient and physician.…
“Where a physician regularly treats a chronically ill person over a period of two years, a confidential
relationship is established, raising a presumption that financial dealings between them are fraudulent.”
[Citation]
A 125 acre tract of land near Mr. Shea’s home, adjacent to land which was being developed as residential
property, was one of his most valuable and readily salable assets. In 1962, the developer of this contiguous
land had expressed to Mr. Shea an interest in it at $1000.00 per acre. A firm offer of this amount was
made in November, 1964, and was refused by Mr. Shea on the advice of his son-in-law that the property
was worth at least $1500.00 per acre. Negotiations between the developer and Mr. Ransdell commenced
at that time and were in progress when Mr. Shea, at the instance of Dr. Hodge and without consulting Mr.
Ransdell or anyone else, signed the contract of August 19, 1965. Under this contract Dr. Hodge claims the
right to purchase twenty choice acres of the 125 acre tract for a consideration calculated by the circuit
court to be the equivalent of $361.72 per acre. The market value of the land on the contract date has been
fixed by an un-appealed finding of the master at $1200.00 per acre.…
The consideration was expressed in the contract between Dr. Hodge and Mr. Shea as follows:

Saylor URL: http://www.saylor.org/books

Saylor.org
392

The purchase price being (Cadillac Coupe DeVille 6600) & $4000.00 Dollars, on the following
terms: Dr. Joseph Hodge to give to Mr. George Shea a new $6600 coupe DeVille Cadillac
which is to be registered in name of Mr. George A. Shea at absolutely no cost to him. In return,
Mr. Shea will give to Dr. Joe Hodge his 1964 Cadillac coupe DeVille and shall transfer title of
this vehicle to Dr. Hodge. Further, Dr. Joseph Hodge will pay to Mr. George A. Shea the
balance of $4000.00 for the 20 acres of land described above subject to survey, title check, less
taxes on purchase of vehicle.
Dr. Hodge was fully aware of Mr. Shea’s financial troubles, the liens on his property and his son-in-law’s
efforts in his behalf. He was also aware of his patient’s predilection for new Cadillac. Although he was not
obligated to do so until the property was cleared of liens, which was not accomplished until the following
June, Dr. Hodge hastened to purchase a 1965 Cadillac Coupe DeVille and delivered it to Mr. Shea on the
day after his discharge from the hospital on August 25, 1965. If he acted in haste in an effort to fortify
what he must have realized was a dubious contract, he has so far succeeded.…
The case at hand is attended by gross inadequacy of consideration, serious impairment of the grantor’s
mentality from age, intemperance and disease, and a confidential relationship between the grantee and
grantor. Has the strong presumption of vitiating unfairness arising from this combination of
circumstances been overcome by the evidence? We must conclude that it has not. The record is devoid of
any evidence suggesting a reason, compatible with fairness, for Mr. Shea’s assent to so disadvantageous a
bargain. Disadvantageous not only because of the gross disparity between consideration and value, but
because of the possibility that the sale would impede the important negotiations in which Mr. Ransdell
was engaged. Unless his memory failed him, Mr. Shea knew that his son-in-law expected to sell the 125
acre tract for about $1500.00 per acre as an important step toward raising sufficient funds to satisfy the
tax and judgment liens against the Shea property. These circumstances furnish strong evidence that Mr.
Shea’s assent to the contract, without so much as notice to Mr. Ransdell, was not the product of a
deliberate Exercise of an informed judgment.…
Finally, on this phase of the case, it would be naive not to recognize that the 1965 Cadillac was used to
entice a highly susceptible old man into a hard trade. Mr. Shea was fatuously fond of new Cadillac, but
was apparently incapable of taking care of one. His own 1964 model (he had also had a 1963 model) had
been badly abused. According to Dr. Hodge, it ‘smelled like a toilet. * * * had several fenders bumped,

Saylor URL: http://www.saylor.org/books

Saylor.org
393

bullet holes in the top and the car was just filthy * * *. It was a rather foul car.’…Knowing the condition of
Mr. Shea’s car, his financial predicament and the activities of his son-in-law in his behalf, Dr. Hodge used
the new automobile as a means of influencing Mr. Shea to agree to sell. The means was calculated to
becloud Mr. Shea’s judgment, and, under the circumstances, its use was unfair.…
Reversed and remanded.

CASE QUESTIONS
1.

Why is it relevant that Mr. Shea was separated from his wife and lived alone?

2.

Why is it relevant that it was his doctor who convinced him to sell the real estate?

3.

Why did the doctor offer the old man a Cadillac as part of the deal?

4.

Generally speaking, if you agree to sell your real estate for less than its real value, that’s just a
unilateral mistake and the courts, will grant no relief. What’s different here?

Misrepresentation by Concealment
Reed v. King
193 Cal. Rptr. 130 (Calif. Ct. App. 1983)
Blease, J.
In the sale of a house, must the seller disclose it was the site of a multiple murder? Dorris Reed purchased
a house from Robert King. Neither King nor his real estate agents (the other named defendants) told Reed
that a woman and her four children were murdered there ten years earlier. However, it seems “truth will
come to light; murder cannot be hid long.” (Shakespeare, Merchant of Venice, Act II, Scene II.) Reed
learned of the gruesome episode from a neighbor after the sale. She sues seeking rescission and damages.
King and the real estate agent defendants successfully demurred to her first amended complaint for

Saylor URL: http://www.saylor.org/books

Saylor.org
394

failure to state a cause of action. Reed appeals the ensuing judgment of dismissal. We will reverse the
judgment.

Facts
We take all issuable facts pled in Reed’s complaint as true. King and his real estate agent knew about the
murders and knew the event materially affected the market value of the house when they listed it for sale.
They represented to Reed the premises were in good condition and fit for an “elderly lady” living alone.
They did not disclose the fact of the murders. At some point King asked a neighbor not to inform Reed of
that event. Nonetheless, after Reed moved in neighbors informed her no one was interested in purchasing
the house because of the stigma. Reed paid $76,000, but the house is only worth $65,000 because of its
past.…

Discussion
Does Reed’s pleading state a cause of action? Concealed within this question is the nettlesome problem of
the duty of disclosure of blemishes on real property which are not physical defects or legal impairments to
use.
Numerous cases have found non-disclosure of physical defects and legal impediments to use of real
property are material. [Citation] However, to our knowledge, no prior real estate sale case has faced an
issue of non-disclosure of the kind presented here. Should this variety of ill-repute be required to be
disclosed? Is this a circumstance where “non-disclosure of the fact amounts to a failure to act in good faith
and in accordance with reasonable standards of fair dealing [?]” (Rest.2d Contracts, § 161, subd. (b).)
The paramount argument against an affirmative conclusion is it permits the camel’s nose of unrestrained
irrationality admission to the tent. If such an “irrational” consideration is permitted as a basis of
rescission the stability of all conveyances will be seriously undermined. Any fact that might disquiet the
enjoyment of some segment of the buying public may be seized upon by a disgruntled purchaser to void a
bargain. In our view, keeping this genie in the bottle is not as difficult a task as these arguments assume.
We do not view a decision allowing Reed to survive a demurrer in these unusual circumstances as
endorsing the materiality of facts predicating peripheral, insubstantial, or fancied harms.

Saylor URL: http://www.saylor.org/books

Saylor.org
395

The murder of innocents is highly unusual in its potential for so disturbing buyers they may be unable to
reside in a home where it has occurred. This fact may foreseeably deprive a buyer of the intended use of
the purchase. Murder is not such a common occurrence that buyers should be charged with anticipating
and discovering this disquieting possibility. Accordingly, the fact is not one for which a duty of inquiry
and discovery can sensibly be imposed upon the buyer.
Reed alleges the fact of the murders has a quantifiable effect on the market value of the premises. We
cannot say this allegation is inherently wrong and, in the pleading posture of the case, we assume it to be
true. If information known or accessible only to the seller has a significant and measureable effect on
market value and, as is alleged here, the seller is aware of this effect, we see no principled basis for making
the duty to disclose turn upon the character of the information. Physical usefulness is not and never has
been the sole criterion of valuation. Stamp collections and gold speculation would be insane activities if
utilitarian considerations were the sole measure of value.
Reputation and history can have a significant effect on the value of realty. “George Washington slept here”
is worth something, however physically inconsequential that consideration may be. Ill-repute or “bad will”
conversely may depress the value of property. Failure to disclose such a negative fact where it will have a
foreseeably depressing effect on income expected to be generated by a business is tortuous. [Citation]
Some cases have held that unreasonable fears of the potential buying public that a gas or oil pipeline may
rupture may depress the market value of land and entitle the owner to incremental compensation in
eminent domain.
Whether Reed will be able to prove her allegation the decade-old multiple murder has a significant effect
on market value we cannot determine. If she is able to do so by competent evidence she is entitled to a
favorable ruling on the issues of materiality and duty to disclose. Her demonstration of objective tangible
harm would still the concern that permitting her to go forward will open the floodgates to rescission on
subjective and idiosyncratic grounds.…
The judgment is reversed.

CASE QUESTIONS
1.

Why is it relevant that the plaintiff was “an elderly lady living alone”?

2.

How did Mrs. Reed find out about the gruesome fact here?

Saylor URL: http://www.saylor.org/books

Saylor.org
396

3.

Why did the defendants conceal the facts?

4.

What is the concern about opening “floodgates to rescission on subjective and idiosyncratic grounds”?

5.

Why did George Washington sleep in so many places during the Revolutionary War?

6.

Did Mrs. Reed get to rescind her contract and get out of the house as a result of this case?

Misrepresentation by Assertions of Opinion
Vokes v. Arthur Murray, Inc.
212 S.2d. 906 (Fla. 1968)
Pierce, J.
This is an appeal by Audrey E. Vokes, plaintiff below, from a final order dismissing with prejudice, for
failure to state a cause of action, her fourth amended complaint, hereinafter referred to as plaintiff’s
complaint.
Defendant Arthur Murray, Inc., a corporation, authorizes the operation throughout the nation of dancing
schools under the name of “Arthur Murray School of Dancing” through local franchised operators, one of
whom was defendant J. P. Davenport whose dancing establishment was in Clearwater.
Plaintiff Mrs. Audrey E. Vokes, a widow of 51 years and without family, had a yen to be “an accomplished
dancer” with the hopes of finding “new interest in life.” So, on February 10, 1961, a dubious fate, with the
assist of a motivated acquaintance, procured her to attend a “dance party” at Davenport’s “School of
Dancing” where she whiled away the pleasant hours, sometimes in a private room, absorbing his
accomplished sales technique, during which her grace and poise were elaborated upon and her rosy future
as “an excellent dancer” was painted for her in vivid and glowing colors. As an incident to this interlude,
he sold her eight 1/2-hour dance lessons to be utilized within one calendar month therefrom, for the sum
of $14.50 cash in hand paid, obviously a baited “come-on.”
Thus she embarked upon an almost endless pursuit of the terpsichorean art during which, over a period of
less than sixteen months, she was sold fourteen “dance courses” totaling in the aggregate 2302 hours of
dancing lessons for a total cash outlay of $31,090.45 [about $220,000 in 2010 dollars] all at Davenport’s
dance emporium. All of these fourteen courses were evidenced by execution of a written “Enrollment
Agreement-Arthur Murray’s School of Dancing” with the addendum in heavy black print, “No one will be

Saylor URL: http://www.saylor.org/books

Saylor.org
397

informed that you are taking dancing lessons. Your relations with us are held in strict confidence”, setting
forth the number of “dancing lessons” and the “lessons in rhythm sessions” currently sold to her from
time to time, and always of course accompanied by payment of cash of the realm.
These dance lesson contracts and the monetary consideration therefore of over $31,000 were procured
from her by means and methods of Davenport and his associates which went beyond the unsavory, yet
legally permissible, perimeter of “sales puffing” and intruded well into the forbidden area of undue
influence, the suggestion of falsehood, the suppression of truth, and the free Exercise of rational
judgment, if what plaintiff alleged in her complaint was true. From the time of her first contact with the
dancing school in February, 1961, she was influenced unwittingly by a constant and continuous barrage of
flattery, false praise, excessive compliments, and panegyric encomiums, to such extent that it would be
not only inequitable, but unconscionable, for a Court exercising inherent chancery power to allow such
contracts to stand.
She was incessantly subjected to overreaching blandishment and cajolery. She was assured she had “grace
and poise”; that she was “rapidly improving and developing in her dancing skill”; that the additional
lessons would “make her a beautiful dancer, capable of dancing with the most accomplished dancers”;
that she was “rapidly progressing in the development of her dancing skill and gracefulness”, etc., etc. She
was given “dance aptitude tests” for the ostensible purpose of “determining” the number of remaining
hours of instructions needed by her from time to time.
At one point she was sold 545 additional hours of dancing lessons to be entitled to an award of the
“Bronze Medal” signifying that she had reached “the Bronze Standard”, a supposed designation of dance
achievement by students of Arthur Murray, Inc.…At another point, while she still had over 1,000 unused
hours of instruction she was induced to buy 151 additional hours at a cost of $2,049.00 to be eligible for a
“Student Trip to Trinidad”, at her own expense as she later learned.…
Finally, sandwiched in between other lesser sales promotions, she was influenced to buy an additional 481
hours of instruction at a cost of $6,523.81 in order to “be classified as a Gold Bar Member, the ultimate
achievement of the dancing studio.”
All the foregoing sales promotions, illustrative of the entire fourteen separate contracts, were procured by
defendant Davenport and Arthur Murray, Inc., by false representations to her that she was improving in
her dancing ability, that she had excellent potential, that she was responding to instructions in dancing

Saylor URL: http://www.saylor.org/books

Saylor.org
398

grace, and that they were developing her into a beautiful dancer, whereas in truth and in fact she did not
develop in her dancing ability, she had no “dance aptitude,” and in fact had difficulty in “hearing that
musical beat.” The complaint alleged that such representations to her “were in fact false and known by the
defendant to be false and contrary to the plaintiff’s true ability, the truth of plaintiff’s ability being fully
known to the defendants, but withheld from the plaintiff for the sole and specific intent to deceive and
defraud the plaintiff and to induce her in the purchasing of additional hours of dance lessons.” It was
averred that the lessons were sold to her “in total disregard to the true physical, rhythm, and mental
ability of the plaintiff.” In other words, while she first exulted that she was entering the “spring of her life”,
she finally was awakened to the fact there was “spring” neither in her life nor in her feet.
The complaint prayed that the Court decree the dance contracts to be null and void and to be cancelled,
that an accounting be had, and judgment entered against, the defendants “for that portion of the
$31,090.45 not charged against specific hours of instruction given to the plaintiff.” The Court held the
complaint not to state a cause of action and dismissed it with prejudice. We disagree and reverse.
It is true that “generally a misrepresentation, to be actionable, must be one of fact rather than of opinion.”
[Citations] But this rule has significant qualifications, applicable here. It does not apply where there is a
fiduciary relationship between the parties, or where there has been some artifice or trick employed by the
representor, or where the parties do not in general deal at “arm’s length” as we understand the phrase, or
where the represented does not have equal opportunity to become apprised of the truth or falsity of the
fact represented. [Citation] As stated by Judge Allen of this Court in [Citation]:
“* * * A statement of a party having * * * superior knowledge may be regarded as a statement of fact
although it would be considered as opinion if the parties were dealing on equal terms.”…
In [Citation] it was said that “* * * what is plainly injurious to good faith ought to be considered as a fraud
sufficient to impeach a contract.”… [Reversed.]

CASE QUESTIONS
1.

What was the motivation of the “motivated acquaintance” in this case?

2.

Why is it relevant that Mrs. Vokes was a “widow of 51 years and without family”?

3.

How did the defendant J. P. Davenport entice her into spending a lot of money on dance lessons?

Saylor URL: http://www.saylor.org/books

Saylor.org
399

4.

What was the defendants’ defense as to why they should not be liable for misrepresentation, and why
was that defense not good?

5.

Would you say the court here is rather condescending to Mrs. Vokes, all things considered?

Mutual Mistake
Konic International Corporation v. Spokane Computer Services, Inc.,
708 P.2d 932 (Idaho 1985)
The magistrate found the following facts. David Young, an employee of Spokane Computer, was instructed
by his employer to investigate the possibility of purchasing a surge protector, a device which protects
computers from damaging surges of electrical current. Young’s investigation turned up several units
priced from $50 to $200, none of which, however, were appropriate for his employer’s needs. Young then
contacted Konic. After discussing Spokane Computer’s needs with a Konic engineer, Young was referred
to one of Konic’s salesmen. Later, after deciding on a certain unit, Young inquired as to the price of the
selected item. The salesman responded, “fifty-six twenty.” The salesman meant $5,620. Young in turn
thought $56.20.
The salesman for Konic asked about Young’s authority to order the equipment and was told that Young
would have to get approval from one of his superiors. Young in turn prepared a purchase order for $56.20
and had it approved by the appropriate authority. Young telephoned the order and purchase order
number to Konic who then shipped the equipment to Spokane Computer. However, because of internal
processing procedures of both parties the discrepancy in prices was not discovered immediately. Spokane
Computer received the surge protector and installed it in its office. The receipt and installation of the
equipment occurred while the president of Spokane Computer was on vacation. Although the president’s
father, who was also chairman of the board of Spokane Computer, knew of the installation, he only
inquired as to what the item was and who had ordered it. The president came back from vacation the day
after the surge protector had been installed and placed in operation and was told of the purchase. He
immediately ordered that power to the equipment be turned off because he realized that the equipment
contained parts which alone were worth more than $56 in value. Although the president then told Young
to verify the price of the surge protector, Young failed to do so. Two weeks later, when Spokane Computer

Saylor URL: http://www.saylor.org/books

Saylor.org
400

was processing its purchase order and Konic’s invoice, the discrepancy between the amount on the invoice
and the amount on the purchase order was discovered. The president of Spokane Computer then
contacted Konic, told Konic that Young had no authority to order such equipment, that Spokane
Computer did not want the equipment, and that Konic should remove it. Konic responded that Spokane
Computer now owned the equipment and if the equipment was not paid for, Konic would sue for the
price. Spokane Computer refused to pay and this litigation ensued.
Basically what is involved here is a failure of communication between the parties. A similar failure to
communicate arose over 100 years ago in the celebrated case of Raffles v. Wichelhaus, [Citation] which
has become better known as the case of the good ship “Peerless.” In Peerless, the parties agreed on a sale
of cotton which was to be delivered from Bombay by the ship “Peerless.” In fact, there were two ships
named “Peerless” and each party, in agreeing to the sale, was referring to a different ship. Because the
sailing time of the two ships was materially different, neither party was willing to agree to shipment by the
“other” Peerless. The court ruled that, because each party had a different ship in mind at the time of the
contract, there was in fact no binding contract. The Peerless rule later was incorporated into section 71 of
the Restatement of Contracts and has now evolved into section 20 of Restatement (Second) of Contracts
(1981). Section 20 states in part:
(1) There is no manifestation of mutual assent to an exchange if the parties attach materially
different meanings to their manifestations and
(a) neither knows or has reason to know the meaning attached by the other.
Comment (c) to Section 20 further explains that “even though the parties manifest mutual assent to the
same words of agreement, there may be no contract because of a material difference of understanding as
to the terms of the exchange.” Another authority, Williston, discussing situations where a mistake will
prevent formation of a contract, agrees that “where a phrase of contract…is reasonably capable of different
interpretations…there is no contract.” [Citation]
In the present case, both parties attributed different meanings to the same term, “fifty-six twenty.” Thus,
there was no meeting of the minds of the parties. With a hundred fold difference in the two prices,
obviously price was a material term. Because the “fifty-six twenty” designation was a material term
expressed in an ambiguous form to which two meanings were obviously applied, we conclude that no

Saylor URL: http://www.saylor.org/books

Saylor.org
401

contract between the parties was ever formed. Accordingly, we do not reach the issue of whether Young
had authority to order the equipment.
[Affirmed.]

CASE QUESTIONS
1.

Why is it reasonable to say that no contract was made in this case?

2.

A discrepancy in price of one hundred times is, of course, enormous. How could such an egregious
mistake have occurred by both parties? In terms of running a sensible business, how could this kind of
mistake be avoided before it resulted in expensive litigation?

10.6 Summary and Exercises
Summary
No agreement is enforceable if the parties did not enter into it (1) of their own free will, (2) with adequate
knowledge of the terms, and (3) with the mental capacity to appreciate the relationship.
Contracts coerced through duress will void a contract if actually induced through physical harm and will
make the contract voidable if entered under the compulsion of many types of threats. The threat must be
improper and leave no reasonable alternative, but the test is subjective—that is, what the person
threatened actually feared, not what a more reasonable person might have feared.

Saylor URL: http://www.saylor.org/books

Saylor.org
402

Misrepresentations may render an agreement void or voidable. Among the factors to be considered are
whether the misrepresentation was deliberate and material; whether the promisee relied on the
misrepresentation in good faith; whether the representation was of fact, opinion, or intention; and
whether the parties had a special relationship.
Similarly, mistaken beliefs, not induced by misrepresentations, may suffice to avoid the bargain. Some
mistakes on one side only make a contract voidable. More often, mutual mistakes of facts will show that
there was no meeting of the minds.
Those who lack capacity are often entitled to avoid contract liability. Although it is possible to state the
general rule, many exceptions exist—for example, in contracts for necessities, infants will be liable for the
reasonable value of the goods purchased.

EXERCISES
1.

Eulrich, an auto body mechanic who had never operated a business, entered into a Snap-On Tools
franchise agreement. For $22,000 invested from his savings and the promise of another $22,000 from
the sale of inventory, he was provided a truck full of tools. His job was to drive around his territory
and sell them. The agreement allowed termination by either party; if Eulrich terminated, he was
entitled to resell to Snap-On any new tools he had remaining. When he complained that his territory
was not profitable, his supervisors told him to work it harder, that anybody could make money with
Snap-On’s marketing system. (In fact, the evidence was the system made money for the supervisors
and little for dealers; dealers quickly failed and were replaced by new recruits.) Within several months
Eulrich was out of money and desperate. He tried to “check in” his truck to get money to pay his
household bills and uninsured medical bills for his wife; the supervisors put him off for weeks. On the
check-in day, the exhausted Eulrich’s supervisors berated him for being a bad businessman, told him
no check would be forthcoming until all the returned inventory was sold, and presented him with a
number of papers to sign, including a “Termination Agreement” whereby he agreed to waive any
claims against Snap-On; he was not aware that was what he had signed. He sued to rescind the
contract and for damages. The defendants held up the waiver as a defense. Under what theory might
Eulrich recover?

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
403

2.

Chauncey, a college student, worked part-time in a restaurant. After he had worked for several
months, the owner of the restaurant discovered that Chauncey had stolen $2,000 from the cash
register. The owner called Chauncey’s parents and told them that if they did not sign a note for
$2,000, he would initiate criminal proceedings against Chauncey. The parents signed and delivered the
note to the owner but later refused to pay. May the owner collect on the note? Why?

3.

A restaurant advertised a steak dinner that included a “juicy, great-tasting steak, a fresh crisp salad,
and a warm roll.” After reading the ad, Clarence visited the restaurant and ordered the steak dinner.
The steak was dry, the lettuce in the salad was old and limps with brown edges, and the roll was partly
frozen. May Clarence recover from the restaurant on the basis of misrepresentation? Why?

4.

Bert purchased Ernie’s car. Before selling the car, Ernie had stated to Bert, “This car runs well and is
reliable. Last week I drove the car all the way from Seattle to San Francisco to visit my mother and
back again to Seattle.” In fact, Ernie was not telling the truth: he had driven the car to San Francisco to
visit his paramour, not his mother. Upon discovery of the truth, may Bert avoid the contract? Why?

5.

Randolph enrolled in a business law class and purchased a new business law textbook from the local
bookstore. He dropped the class during the first week and sold the book to his friend Scott. Before
making the sale, Randolph told Scott that he had purchased the book new and had owned it for one
week. Unknown to either Randolph or Scott, the book was in fact a used one. Scott later discovered
some underlining in the middle of the book and attempted to avoid the contract. Randolph refused to
refund the purchase price, claiming that he had not intentionally deceived his friend. May Scott avoid
the contract? Why?

6.

Langstraat was seventeen when he purchased a motorcycle. When applying for insurance, he signed a
“Notice of Rejection,” declining to purchase uninsured motorist coverage. He was involved in an
accident with an uninsured motorist and sought to disaffirm his rejection of the uninsured motorist
coverage on the basis of infancy. May he do so?

7.

Waters was attracted to Midwest Supply by its advertisements for doing federal income taxes. The ads
stated “guaranteed accurate tax preparation.” Waters inquired about amending past returns to obtain
refunds. Midwest induced him to apply for and receive improper refunds. When Waters was audited,
he was required to pay more taxes, and the IRS put tax liens on his wages and bank accounts. In fact,
Midwest hired people with no knowledge about taxes at all; if a customer inquired about employees’

Saylor URL: http://www.saylor.org/books

Saylor.org
404

qualifications, Midwest’s manual told the employees to say, “Midwest has been preparing taxes for
twenty years.” The manual also instructed office managers never to refer to any employee as a
“specialist” or “tax expert,” but never to correct any news reporters or commentators if they referred
to employees as such. What cause of action has Waters, and for what remedies?
8.

Mutschler Grain Company (later Jamestown Farmers Elevator) agreed to sell General Mills
30,000 bushels of barley at $1.22 per bushel. A dispute arose: Mutschler said that
transportation was to be by truck but that General Mills never ordered any trucks to pick up
the grain; General Mills said the grain was to be shipped by rail (railcars were in short supply).
Nine months later, after Mutschler had delivered only about one-tenth the contracted
amount, the price of barley was over $3.00 per bushel. Mutschler defaulted on, and then
repudiated, the contract. Fred Mutschler then received this telephone call from General Mills:
“We’re General Mills, and if you don’t deliver this grain to us, why we’ll have a battery of
lawyers in there tomorrow morning to visit you, and then we are going to the North Dakota
Public Service (Commission); we’re going to the Minneapolis Grain Exchange and we’re going
to the people in Montana and there will be no more Mutschler Grain Company. We’re going to
take your license.”
Mutchsler then shipped 22,000 bushels of barley at the $1.22 rate and sued General Mills for
the difference between that price and the market price of over $3.00. Summary judgment
issued for General Mills. Upon what basis might Mutschler Grain appeal?

9.

Duke decided to sell his car. The car’s muffler had a large hole in it, and as a result, the car made a
loud noise. Before showing the car to potential buyers, Duke patched the hole with muffler tape to
quiet it. Perry bought the car after test-driving it. He later discovered the faulty muffler and sought to
avoid the contract, claiming fraud. Duke argued that he had not committed fraud because Perry had
not asked about the muffler and Duke had made no representation of fact concerning it. Is Duke
correct? Decide and explain.

10. At the end of the term at college, Jose, talking in the library with his friend Leanne, said, “I’ll sell you
my business law notes for $25.” Leanne agreed and paid him the money. Jose then realized he’d made
a mistake in that he had offered his notes when he meant to offer his book. Leanne didn’t want the

Saylor URL: http://www.saylor.org/books

Saylor.org
405

book; she had a book. She wanted the notes. Would Leanne have a cause of action against Jose if he
refused to deliver the notes? Decide and explain.

SELF-TEST QUESTIONS
1.

Misrepresentation that does not go to the core of a contract is

a.

fraud in the execution

b.

fraud in the inducement

c.

undue influence

d.

an example of mistake
In order for a misrepresentation to make a contract voidable,

a.

it must have been intentional
b.

the party seeking to void must have relied on the misrepresentation

c.

it must always be material

d.

none of the above is required
A mistake by one party will not invalidate a contract unless

a.

the other party knew of the mistake
b.

the party making the mistake did not read the contract closely

c.

the parties to the contract had never done business before

d.

the party is mistaken about the law
Upon reaching the age of majority, a person who entered into a contract to purchase goods
while a minor may

a.

ratify the contract and keep the goods without paying for them
b.

disaffirm the contract and keep the goods without paying for them

c.

avoid paying for the goods by keeping them without ratifying or disaffirming the contract

d.

none of these

Saylor URL: http://www.saylor.org/books

Saylor.org
406

Seller does not disclose to Buyer that the foundation of a house is infested with termites.
Upon purchasing the house and remodeling part of the basement, Buyer discovers the
termites. Has Buyer a cause of action against Seller?
a.

yes
b.

no

SELF-TEST ANSWERS
1.

a

2.

d

3.

a

4.

e

5.

b

[1] Eulrich v. Snap-On Tools Corp., 853 P.2d 1350 (Or. Ct. App. 1993).

Chapter 11
Consideration
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What “consideration” is in contract law, what it is not, and what purposes it serves

2.

How the sufficiency of consideration is determined

3.

In what common situations an understanding of consideration is important

Saylor URL: http://www.saylor.org/books

Saylor.org
407

4.

What promises are enforceable without consideration

11.1 General Perspectives on Consideration
LEARNING OBJECTIVES
1.

Understand what “consideration” is in contract law.

2.

Recognize what purposes the doctrine serves.

3.

Understand how the law determines whether consideration exists.

4.

Know the elements of consideration.

Saylor URL: http://www.saylor.org/books

Saylor.org
408

The Purpose of Consideration
This chapter continues our inquiry into whether the parties created a valid contract. In Chapter 9 "The
Agreement", we saw that the first requisite of a valid contract is an agreement: offer and acceptance. In
this chapter, we assume that agreement has been reached and concentrate on one of its crucial aspects:
the existence of consideration. Which of the following, if any, is a contract?
1.

Betty offers to give a book to Lou. Lou accepts.

2. Betty offers Lou the book in exchange for Lou’s promise to pay twenty-five dollars. Lou accepts.
3. Betty offers to give Lou the book if Lou promises to pick it up at Betty’s house. Lou agrees.
In American law, only the second situation is a binding contract, because only that contract
contains consideration, a set of mutual promises in which each party agrees to give up something to the
benefit of the other. This chapter will explore the meaning and rationale of that statement.
The question of what constitutes a binding contract has been answered differently throughout history and
in other cultures. For example, under Roman law, a contract without consideration was binding if certain
formal requirements were met. And in the Anglo-American tradition, the presence of a seal—the wax
impression affixed to a document—was once sufficient to make a contract binding without any other
consideration. The seal is no longer a substitute for consideration, although in some states it creates a
presumption of consideration; in forty-nine states, the Uniform Commercial Code (UCC) has abolished
the seal on contracts for the sale of goods. (Louisiana has not adopted UCC Article 2.)
Whatever its original historical purposes, and however apparently arcane, the doctrine of consideration
serves some still-useful purposes. It provides objective evidence for asserting that a contract exists; it
distinguishes between enforceable and unenforceable bargains; and it is a check against rash,
unconsidered action, against thoughtless promise making.

[1]

A Definition of Consideration
Consideration is said to exist when the promisor receives some benefit for his promise and the promisee
gives up something in return; it is the bargained-for price you pay for what you get. That may seem simple
enough. But as with much in the law, the complicating situations are never very far away. The
“something” that is promised or delivered cannot be just anything, such as a feeling of pride, warmth,
amusement, or friendship; it must be something known as a legal detriment—an act, forbearance, or a

Saylor URL: http://www.saylor.org/books

Saylor.org
409

promise of such from the promisee. The detriment need not be an actual detriment; it may in fact be a
benefit to the promisee, or at least not a loss. The detriment to one side is usually a legal benefit to the
other, but the detriment to the promisee need not confer a tangible benefit on the promisor; the promisee
can agree to forego something without that something being given to the promisor. Whether
consideration is legally sufficient has nothing to do with whether it is morally or economically adequate to
make the bargain a fair one. Moreover, legal consideration need not even be certain; it can be a promise
contingent on an event that may never happen. Consideration is a legal concept, and it centers on the
giving up of a legal right or benefit.
Consideration has two elements. The first, as just outlined, is whether the promisee has incurred a legal
detriment—given up something, paid some “price,” though it may be, for example, the promise to do
something, like paint a house. (Some courts—although a minority—takes the view that a bargained-for
legal benefit to the promisor is sufficient consideration.) The second element is whether the legal
detriment was bargained for: did the promisor specifically intend the act, forbearance, or promise in
return for his promise? Applying this two-pronged test to the three examples given at the outset of the
chapter, we can easily see why only in the second is there legally sufficient consideration. In the first, Lou
incurred no legal detriment; he made no pledge to act or to forbear from acting, nor did he in fact act or
forbear from acting. In the third example, what might appear to be such a promise is not really so. Betty
made a promise on a condition that Lou comes to her house; the intent clearly is to make a gift.

KEY TAKEAWAY
Consideration is—with some exceptions—a required element of a contract. It is the bargained-for
giving up of something of legal value for something in return. It serves the purposes of making formal
the intention to contract and reducing rash promise making.

EXERCISES
1.

Alice promises to give her neighbor a blueberry bush; the neighbor says, “Thank you!” Subsequently,
Alice changes her mind. Is she bound by her promise?

Saylor URL: http://www.saylor.org/books

Saylor.org
410

2.

Why, notwithstanding its relative antiquity, does consideration still serve some useful purposes?

3.

Identify the exchange of consideration in this example: A to B, “I will pay you $800 if you paint my
garage.” B to A, “Okay, I’ll paint your garage for $800.”

[1] Lon L. Fuller, “Consideration and Form,” Columbia Law Review 41 (1941): 799.

11.2 Legal Sufficiency
LEARNING OBJECTIVES
1.

Know in general what “legal sufficiency” means when examining consideration.

2.

Recognize how the concept operates in such common situations as threat of litigation, and accord and
satisfaction.

3.

Understand why illusory promises are unenforceable, and how courts deal with needs, outputs, and
exclusive dealings contracts.

Saylor URL: http://www.saylor.org/books

Saylor.org
411

The Concept of Legal Sufficiency
As suggested in Section 11.1 "General Perspectives on Consideration", what is required in contract is the
exchange of a legal detriment and a legal benefit; if that happens, the consideration is said to
have legal sufficiency.

Actual versus Legal Detriment
Suppose Phil offers George $500 if George will quit smoking for one year. Is Phil’s promise binding?
Because George is presumably benefiting by making and sticking to the agreement—surely his health will
improve if he gives up smoking—how can his act be considered a legal detriment? The answer is that there
is forbearance on George’s part: George is legally entitled to smoke, and by contracting not to, he suffers a
loss of his legal right to do so. This is a legal detriment; consideration does not require an actual
detriment.

Adequacy of Consideration
Scrooge offers to buy Caspar’s motorcycle, worth $700, for $10 and a shiny new fountain pen (worth $5).
Caspar agrees. Is this agreement supported by adequate consideration? Yes, because both have agreed to
give up something that is theirs: Scrooge, the cash and the pen; Caspar, the motorcycle. Courts are not
generally concerned with the economic adequacy of the consideration but instead with whether it is
present. As Judge Richard A. Posner puts it, “To ask whether there is consideration is simply to inquire
whether the situation is one of exchange and a bargain has been struck. To go further and ask whether the
consideration is adequate would require the court to do what…it is less well equipped to do than the
parties—decide whether the price (and other essential terms) specified in the contract are
reasonable.”

[1]

In short, “courts do not inquire into the adequacy of consideration.”

Of course, normally, parties to contracts will not make such a one-sided deal as Scrooge and Caspar’s. But
there is a common class of contracts in which nominal consideration—usually one dollar—is recited in
printed forms. Usually these are option contracts, in which “in consideration of one dollar in hand paid
and receipt of which is hereby acknowledged” one party agrees to hold open the right of the other to make
a purchase on agreed terms. The courts will enforce these contracts if the dollar is intended “to support a
short-time option proposing an exchange on fair terms.”

Saylor URL: http://www.saylor.org/books

[2]

If, however, the option is for an unreasonably

Saylor.org
412

long period of time and the underlying bargain is unfair (the Restatement gives as an example a ten-year
option permitting the optionee to take phosphate rock from a widow’s land at a per-ton payment of only
one-fourth the prevailing rate), then the courts are unlikely to hold that the nominal consideration makes
the option irrevocable.
Because the consideration on such option contracts is nominal, its recital in the written instrument is
usually a mere formality, and it is frequently never paid; in effect, the recital of nominal consideration is
false. Nevertheless, the courts will enforce the contract—precisely because the recital has become a
formality and nobody objects to the charade. Moreover, it would be easy enough to upset an option based
on nominal consideration by falsifying oral testimony that the dollar was never paid or received. In a
contest between oral testimonies where the incentive to lie is strong and there is a written document
clearly incorporating the parties’ agreement, the courts prefer the latter. However, as Section 11.4.1
"Consideration for an Option", Board of Control of Eastern Michigan University v. Burgess,
demonstrates, the state courts are not uniform on this point, and it is a safe practice always to deliver the
consideration, no matter how nominal.

Applications of the Legal Sufficiency Doctrine
This section discusses several common circumstances where the issue of whether the consideration
proffered (offered up) is adequate.

Threat of Litigation: Covenant Not to Sue
Because every person has the legal right to file suit if he or she feels aggrieved, a promise to refrain from
going to court is sufficient consideration to support a promise of payment or performance. In Dedeaux v.
Young, Dedeaux purchased property and promised to make certain payments to Young, the broker.

[3]

But

Dedeaux thereafter failed to make these payments, and Young threatened suit; had he filed papers in
court, the transfer of title could have been blocked. To keep Young from suing, Dedeaux promised to pay a
5 percent commission if Young would stay out of court. Dedeaux later resisted paying on the ground that
he had never made such a promise and that even if he had, it did not amount to a contract because there
was no consideration from Young. The court disagreed, holding that the evidence supported Young’s
contention that Dedeaux had indeed made such a promise and upholding Young’s claim for the

Saylor URL: http://www.saylor.org/books

Saylor.org
413

commission because “a request to forbear to exercise a legal right has been generally accepted as sufficient
consideration to support a contract.” If Young had had no grounds to sue—for example, if he had
threatened to sue a stranger, or if it could be shown that Dedeaux had no obligation to him originally—
then there would have been no consideration because Young would not have been giving up a legal right.
A promise to forebear suing in return for settlement of a dispute is called
a covenant not to sue (covenant is another word for agreement).

Accord and Satisfaction Generally
Frequently, the parties to a contract will dispute the meaning of its terms and conditions, especially the
amount of money actually due. When the dispute is genuine (and not the unjustified attempt of one party
to avoid paying a sum clearly due), it can be settled by the parties’ agreement on a fixed sum as the
amount due. This second agreement, which substitutes for the disputed first agreement, is called an
accord, and when the payment or other term is discharged, the completed second contract is known as an
accord and satisfaction. A suit brought for an alleged breach of the original contract could be defended by
citing the later accord and satisfaction.
An accord is a contract and must therefore be supported by consideration. Suppose Jan owes Andy
$7,000, due November 1. On November 1, Jan pays only $3,500 in exchange for Andy’s promise to release
Jan from the remainder of the debt. Has Andy (the promisor) made a binding promise? He has not,
because there is no consideration for the accord. Jan has incurred no detriment; she has received
something (release of the obligation to pay the remaining $3,500), but she has given up nothing. But if
Jan and Andy had agreed that Jan would pay the $3,500 on October 25, then there would be
consideration; Jan would have incurred a legal detriment by obligating herself to make a payment earlier
than the original contract required her to. If Jan had paid the $3,500 on November 11 and had given Andy
something else agreed to—a pen, a keg of beer, a peppercorn—the required detriment would also be
present.
Let’s take a look at some examples of the accord and satisfaction principle. The dispute that gives rise to
the parties’ agreement to settle by an accord and satisfaction may come up in several typical ways: where
there is an un-liquidated debt; a disputed debt; an “in-full-payment check” for less than what the creditor
claims is due; unforeseen difficulties that give rise to a contract modification, or a novation; or a

Saylor URL: http://www.saylor.org/books

Saylor.org
414

composition among creditors. But no obligation ever arises—and no real legal dispute can arise—where a
person promises a benefit if someone will do that which he has a preexisting obligation to, or where a
person promises a benefit to someone not to do that which the promisee is already disallowed from doing,
or where one makes an illusory promise.

Settling an Un-liquidated Debt
An un-liquidated debt is one that is uncertain in amount. Such debts frequently occur when people
consult professionals in whose offices precise fees are rarely discussed, or where one party agrees,
expressly or by implication, to pay the customary or reasonable fees of the other without fixing the exact
amount. It is certain that a debt is owed, but it is not certain how much. (A liquidated debt, on the other
hand, is one that is fixed in amount, certain. A debt can be liquidated by being written down in
unambiguous terms—“IOU $100”—or by being mathematically ascertainable—$1 per pound of ice
ordered and 60 pounds delivered; hence the liquidated debt is $60.)
Here is how the matter plays out: Assume a patient goes to the hospital for a gallbladder operation. The
cost of the operation has not been discussed beforehand in detail, although the cost in the metropolitan
area is normally around $8,000. After the operation, the patient and the surgeon agree on a bill of
$6,000. The patient pays the bill; a month later the surgeon sues for another $2,000. Who wins? The
patient: he has forgone his right to challenge the reasonableness of the fee by agreeing to a fixed amount
payable at a certain time. The agreement liquidating the debt is an accord and is enforceable. If, however,
the patient and the surgeon had agreed on an $8,000 fee before the operation, and if the patient
arbitrarily refused to pay this liquidated debt unless the surgeon agreed to cut her fee in half, then the
surgeon would be entitled to recover the other half in a lawsuit, because the patient would have given no
consideration—given up nothing, “suffered no detriment”—for the surgeon’s subsequent agreement to cut
the fee.

Settling a Disputed Debt
A disputed debt arises where the parties did agree on (liquidated) the price or fee but subsequently get
into a dispute about its fairness, and then settle. When this dispute is settled, the parties have given
consideration to an agreement to accept a fixed sum as payment for the amount due. Assume that in the

Saylor URL: http://www.saylor.org/books

Saylor.org
415

gallbladder case the patient agrees in advance to pay $8,000. Eight months after the operation and as a
result of nausea and vomiting spells, the patient undergoes a second operation; the surgeons discover a
surgical sponge embedded in the patient’s intestine. The patient refuses to pay the full sum of the original
surgeon’s bill; they settle on $6,000, which the patient pays. This is a binding agreement because
subsequent facts arose to make legitimate the patient’s quarrel over his obligation to pay the full bill. As
long as the dispute is based in fact and is not trumped up, as long as the promisee is acting in good faith,
then consideration is present when a disputed debt is settled.

The “In-Full-Payment” Check Situation
To discharge his liquidated debt for $8,000 to the surgeon, the patient sends a check for $6,000 marked
“payment in full.” The surgeon cashes it. There is no dispute. May the surgeon sue for the remaining
$2,000? This may appear to be an accord: by cashing the check, the surgeon seems to be agreeing with
the patient to accept the $6,000 in full payment. But consideration is lacking. Because the surgeon is
owed more than the face amount of the check, she causes the patient no legal detriment by accepting the
check. If the rule were otherwise, debtors could easily tempt hard-pressed creditors to accept less than the
amount owed by presenting immediate cash. The key to the enforceability of a “payment in full” legend is
the character of the debt. If un-liquidated, or if there is a dispute, then “payment in full” can serve as
accord and satisfaction when written on a check that is accepted for payment by a creditor. But if the debt
is liquidated and undisputed, there is no consideration when the check is for a lesser amount. (However, it
is arguable that if the check is considered to be an agreement modifying a sales contract, no consideration
is necessary under Uniform Commercial Code (UCC) Section 2-209.)

Unforeseen Difficulties
An unforeseen difficulty arising after a contract is made may be resolved by an accord and satisfaction,
too. Difficulties that no one could foresee can sometimes serve as catalyst for a further promise that may
appear to be without consideration but that the courts will enforce nevertheless. Suppose Peter contracts
to build Jerry a house for $390,000. While excavating, Peter unexpectedly discovers quicksand, the
removal of which will cost an additional $10,000. To ensure that Peter does not delay, Jerry promises to
pay Peter $10,000 more than originally agreed. But when the house is completed, Jerry reneges on his

Saylor URL: http://www.saylor.org/books

Saylor.org
416

promise. Is Jerry liable? Logically perhaps not: Peter has incurred no legal detriment in exchange for the
$10,000; he had already contracted to build the house. But most courts would allow Peter to recover on
the theory that the original contract was terminated, or modified, either by mutual agreement or by an
implied condition that the original contract would be discharged if unforeseen difficulties developed. In
short, the courts will enforce the parties’ own mutual recognition that the unforeseen conditions had
made the old contract unfair. The parties either have modified their original contract (which requires
consideration at common law) or have given up their original contract and made a new one (called
a novation).
It is a question of fact whether the new circumstance is new and difficult enough to make a preexisting
obligation into an unforeseen difficulty. Obviously, if Peter encounters only a small pocket of quicksand—
say two gallons’ worth—he would have to deal with it as part of his already-agreed-to job. If he encounters
as much quicksand as would fill an Olympic-sized swimming pool, that’s clearly unforeseen, and he
should get extra to deal with it. Someplace between the two quantities of quicksand there is enough of the
stuff so that Peter’s duty to remove it is outside the original agreement and new consideration would be
needed in exchange for its removal.

Creditors’ Composition
A creditors’ composition may give rise to debt settlement by an accord and satisfaction. It is an agreement
whereby two or more creditors of a debtor consent to the debtor’s paying them pro rata shares of the debt
due in full satisfaction of their claims. A composition agreement can be critically important to a business
in trouble; through it, the business might manage to stave off bankruptcy. Even though the share accepted
is less than the full amount due and is payable after the due date so that consideration appears to be
lacking, courts routinely enforce these agreements. The promise of each creditor to accept a lesser share
than that owed in return for getting something is taken as consideration to support the promises of the
others. A debtor has $3,000 on hand. He owes $3,000 each to A, B, and C. A, B, and C agree to accept
$1,000 each and discharge the debtor. Each creditor has given up $2,000 but in return has at least
received something, the $1,000. Without the composition, one might have received the entire amount
owed her, but the others would have received nothing.

Saylor URL: http://www.saylor.org/books

Saylor.org
417

Preexisting Duty
Not amenable to settlement by an accord and satisfaction is the situation where a party has
a preexisting duty and he or she is offered a benefit to discharge it. When the only consideration offered
the promisor is an act or promise to act to carry out a preexisting duty, there is no valid contract.
As Denney v. Reppert (Section 11.4.2 "Consideration: Preexisting Obligation") makes clear, the promisee
suffers no legal detriment in promising to undertake that which he is already obligated to do. Where a
person is promised a benefit not to do that which he is already disallowed from doing, there is no
consideration. David is sixteen years old; his uncle promises him $50 if he will refrain from smoking. The
promise is not enforceable: legally, David already must refrain from smoking, so he has promised to give
up nothing to which he had a legal right. As noted previously, the difficulty arises where it is unclear
whether a person has a preexisting obligation or whether such unforeseen difficulties have arisen as to
warrant the recognition that the parties have modified the contract or entered into a novation. What if
Peter insists on additional payment for him to remove one wheelbarrow full of quicksand from the
excavation? Surely that’s not enough “unforeseen difficulty.” How much quicksand is enough?

Illusory Promises
Not every promise is a pledge to do something. Sometimes it is an illusory promise, where the terms of the
contract really bind the promisor to give up nothing, to suffer no detriment. For example, Lydia offers to
pay Juliette $10 for mowing Lydia’s lawn. Juliette promises to mow the lawn if she feels like it. May
Juliette enforce the contract? No, because Juliette has incurred no legal detriment; her promise is illusory,
since by doing nothing she still falls within the literal wording of her promise. The doctrine that such
bargains are unenforceable is sometimes referred to as the rule of mutuality of obligation: if one party to a
contract has not made a binding obligation, neither is the other party bound. Thus if A contracts to hire B
for a year at $6,000 a month, reserving the right to dismiss B at any time (an “option to cancel” clause),
and B agrees to work for a year, A has not really promised anything; A is not bound to the agreement, and
neither is B.
The illusory promise presents a special problem in agreements for exclusive dealing, outputs, and needs
contracts.

Saylor URL: http://www.saylor.org/books

Saylor.org
418

Exclusive Dealing Agreement
In an exclusive dealing agreement, one party (the franchisor) promises to deal solely with the other party
(the franchisee)—for example, a franchisor-designer agrees to sell all of her specially designed clothes to a
particular department store (the franchisee). In return, the store promises to pay a certain percentage of
the sales price to the designer. On closer inspection, it may appear that the store’s promise is illusory: it
pays the designer only if it manages to sell dresses, but it may sell none. The franchisor-designer may
therefore attempt to back out of the deal by arguing that because the franchisee is not obligated to do
anything, there was no consideration for her promise to deal exclusively with the store.
Courts, however, have upheld exclusive dealing contracts on the theory that the franchisee has an
obligation to use reasonable efforts to promote and sell the product or services. This obligation may be
spelled out in the contract or implied by its terms. In the classic statement of this concept, Judge
Benjamin N. Cardozo, then on the New York Court of Appeals, in upholding such a contract, declared:
It is true that [the franchisee] does not promise in so many words that he will use reasonable
efforts to place the defendant’s endorsements and market her designs. We think, however, that
such a promise is fairly to be implied. The law has outgrown its primitive stage of formalism
when the precise word was the sovereign talisman, and every slip was fatal. It takes a
broader view today. A promise may be lacking, and yet the whole writing may be “instinct
with an obligation,” imperfectly expressed.…His promise to pay the defendant one-half of the
profits and revenues resulting from the exclusive agency and to render accounts monthly was
a promise to use reasonable efforts to bring profits and revenues into existence.

[4]

The UCC follows the same rule. In the absence of language specifically delineating the seller’s or buyer’s
duties, an exclusive dealing contract under Section 2-306(2) imposes “an obligation by the seller to use
best efforts to supply the goods and by the buyer to use best efforts to promote their sale.”

Outputs Contracts and Needs Contracts
A similar issue arises with outputs contracts and needs contracts. In an outputs contract, the seller—says a
coal company—agrees to sell its entire yearly output of coal to an electric utility. Has it really agreed to
produce and sell any coal at all? What if the coal-mine owner decides to shut down production to take a
year’s vacation—is that a violation of the agreement? Yes. The law imposes upon the seller here a duty to

Saylor URL: http://www.saylor.org/books

Saylor.org
419

produce and sell a reasonable amount. Similarly, if the electric utility contracted to buy all its
requirements of coal from the coal company—a needs contract—could it decide to stop operation entirely
and take no coal? No, it is required to take a reasonable amount.

KEY TAKEAWAY
Courts do not inquire into the adequacy of consideration, but (with some exceptions) do require the
promisor to incur a legal detriment (the surrender of any legal right he or she possesses—to give up
something) in order to receive the bargained-for benefit. The surrender of the right to sue is a legal
detriment, and the issue arises in analyzing various kinds of dispute settlement agreements (accord
and satisfaction): the obligation to pay the full amount claimed by a creditor on a liquidated debt, an
un-liquidated debt, and a disputed debt. Where unforeseen difficulties arise, an obligor will be entitled
to additional compensation (consideration) to resolve them either because the contract is modified or
because the parties have entered into a novation, but no additional consideration is owing to one who
performs a preexisting obligation or forbears from performing that which he or she is under a legal
duty not to perform. If a promisor gives an illusory promise, he or she gives no consideration and no
contract is formed; but exclusive dealing agreements, needs contracts, and outputs contracts are not
treated as illusory.

EXERCISES
1.

What is meant by “legally sufficient” consideration?

2.

Why do courts usually not “inquire into the adequacy of consideration”?

3.

How can it be said there is consideration in the following instances: (a) settlement of an un-liquidated
debt? (b) settlement of a disputed debt? (c) a person agreeing to do more than originally contracted
for because of unforeseen difficulties? (d) a creditor agreeing with other creditors for each of them to
accept less than they are owed from the debtor?

4.

Why is there no consideration where a person demands extra compensation for that which she is
already obligated to do, or for forbearing to do that which she already is forbidden from doing?

5.

What is the difference between a contract modification and a novation?

Saylor URL: http://www.saylor.org/books

Saylor.org
420

6.

How do courts resolve the problem that a needs or outputs contract apparently imposes no
detriment—no requirement to pass any consideration to the other side—on the promisor?

[1] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973), 46.
[2] Restatement (Second) of Contracts, Section 87(b).
[3] Dedeaux v. Young, 170 So.2d 561 (1965).
[4] Otis F. Wood v. Lucy, Lady Duff-Gordon, 118 N.E. 214 (1917).

11.3 Promises Enforceable without Consideration
LEARNING OBJECTIVE
1.

Understand the exceptions to the requirement of consideration.

For a variety of policy reasons, courts will enforce certain types of promises even though consideration
may be absent. Some of these are governed by the Uniform Commercial Code (UCC); others are part of
the established common law.

Saylor URL: http://www.saylor.org/books

Saylor.org
421

Promises Enforceable without Consideration at Common Law
Past Consideration
Ordinarily, past consideration is not sufficient to support a promise. By past consideration, the courts
mean an act that could have served as consideration if it had been bargained for at the time but that was
not the subject of a bargain. For example, Mrs. Ace’s dog Fluffy escapes from her mistress’s condo at dusk.
Robert finds Fluffy, sees Mrs. Ace, who is herself out looking for her pet, and gives Fluffy to her. She says,
“Oh, thank you for finding my dear dog. Come by my place tomorrow morning and I’ll give you fifty
dollars as a reward.” The next day Robert stops by Mrs. Ace’s condo, but she says, “Well, I don’t know.
Fluffy soiled the carpet again last night. I think maybe a twenty-dollar reward would be plenty.” Robert
cannot collect the fifty dollars. Even though Mrs. Ace might have a moral obligation to pay him and honor
her promise, there was no consideration for it. Robert incurred no legal detriment; his contribution—
finding the dog—was paid out before her promise, and his past consideration is invalid to support a
contract. There was no bargained-for exchange.
However, a valid consideration, given in the past to support a promise, can be the basis for another, later
contract under certain circumstances. These occur when a person’s duty to act for one reason or another
has become no longer binding. If the person then makes a new promise based on the unfulfilled past duty,
the new promise is binding without further consideration. Three types of cases follow.

Promise Revived after Statute of Limitations Has Passed
A statute of limitations is a law requiring a lawsuit to be filed within a specified period of years. For
example, in many states a contract claim must be sued on within six years; if the plaintiff waits longer
than that, the claim will be dismissed, regardless of its merits. When the time period set forth in the
statute of limitations has lapsed, the statute is said to have “run.” If a debtor renews a promise to pay or
acknowledges a debt after the running of a statute of limitations, then under the common law the promise
is binding, although there is no consideration in the usual sense. In many states, this promise or
acknowledgment must be in writing and signed by the debtor. Also, in many states, the courts will imply a
promise or acknowledgment if the debtor makes a partial payment after the statute has run.

Saylor URL: http://www.saylor.org/books

Saylor.org
422

Voidable Duties
Some promises that might otherwise serve as consideration are voidable by the promisor, for a variety of
reasons, including infancy, fraud, duress, or mistake. But a voidable contract does not automatically
become void, and if the promisor has not avoided the contract but instead thereafter renews his promise,
it is binding. For example, Mr. Melvin sells his bicycle to Seth, age thirteen. Seth promises to pay Mr.
Melvin one hundred dollars. Seth may repudiate the contract, but he does not. When he turns eighteen, he
renews his promise to pay the one hundred dollars. This promise is binding. (However, a promise made
up to the time he turned eighteen would not be binding, since he would still have been a minor.)

Promissory Estoppel
We examined the meaning of this forbidding phrase in Chapter 8 "Introduction to Contract Law" (recall
the English High Trees case). It represents another type of promise that the courts will enforce without
consideration. Simply stated, promissory estoppel means that the courts will stop the promisor from
claiming that there was no consideration. The doctrine of promissory estoppel is invoked in the interests
of justice when three conditions are met: (1) the promise is one that the promisor should reasonably
expect to induce the promisee to take action or forbear from taking action of a definite and substantial
character; (2) the action or forbearance is taken; and (3) injustice can be avoided only by enforcing the
promise. (The complete phraseology is “promissory estoppel with detrimental reliance.”)
Timko served on the board of trustees of a school. He recommended that the school purchase a building
for a substantial sum of money, and to induce the trustees to vote for the purchase, he promised to help
with the purchase and to pay at the end of five years the purchase price less the down payment. At the end
of four years, Timko died. The school sued his estate, which defended on the ground that there was no
consideration for the promise. Timko was promised or given nothing in return, and the purchase of the
building was of no direct benefit to him (which would have made the promise enforceable as a unilateral
contract). The court ruled that under the three-pronged promissory estoppel test, Timko’s estate was
liable.

[1]

Cases involving pledges of charitable contributions have long been troublesome to courts. Recognizing the
necessity to charitable institutions of such pledges, the courts have also been mindful that a mere pledge
of money to the general funds of a hospital, university, or similar institution does not usually induce

Saylor URL: http://www.saylor.org/books

Saylor.org
423

substantial action but is, rather, simply a promise without consideration. When the pledge does prompt a
charitable institution to act, promissory estoppel is available as a remedy. In about one-quarter of the
states, another doctrine is available for cases involving simple pledges: the “mutual promises” theory,
whereby the pledges of many individuals are taken as consideration for each other and are binding against
each promisor. This theory was not available to the plaintiff in Timko because his was the only promise.

Moral Obligation
The Restatement allows, under some circumstances, the enforcement of past-consideration contracts. It
provides as follows in Section 86, “Promise for Benefit Received”:
A promise made in recognition of a benefit previously received by the promisor from the
promisee is binding to the extent necessary to prevent injustice.
A promise is not binding under Subsection (1)
if the promisee conferred the benefit as a gift or for other reasons the promisor has not been
unjustly enriched; or
to the extent that its value is disproportionate to the benefit.

Promises Enforceable without Consideration by Statute
We have touched on several common-law exceptions to the consideration requirement. Some also are
provided by statute.

Under the UCC
The UCC permits one party to discharge, without consideration, a claim or right arising out of an alleged
breach of contract by the other party. This is accomplished by delivering to the other party a signed
written waiver or renunciation.

[2]

This provision applies to any contract governed by the UCC and is not

limited to the sales provisions of Article 2.
The UCC also permits a party to discharge the other side without consideration when there is no breach,
and it permits parties to modify their Article 2 contract without consideration.

[3]

The official comments to

the UCC section add the following: “However, modifications made thereunder must meet the test of good

Saylor URL: http://www.saylor.org/books

Saylor.org
424

faith imposed by this Act. The effective use of bad faith to escape performance on the original contract
terms is barred, and the extortion of a “modification” without legitimate commercial reason is ineffective
as a violation of the duty of good faith.”
Seller agrees to deliver a ton of coal within seven days. Buyer needs the coal sooner and asks Seller to
deliver within four days. Seller agrees. This promise is binding even though Seller received no additional
consideration beyond the purchase price for the additional duty agreed to (the duty to get the coal to
Buyer sooner than originally agreed). The UCC allows a merchant’s firm offer, signed, in writing, to bind
the merchant to keep the offer to buy or sell open without consideration.

[4]

This is the UCC’s equivalent of

a common-law option, which, as you recall, does require consideration.
Section 1-207 of the UCC allows a party a reservation of rights while performing a contract. This section
raises a difficult question when a debtor issues an in-full-payment check in payment of a disputed debt. As
noted earlier in this chapter, because under the common law the creditor’s acceptance of an in-fullpayment check in payment of a disputed debt constitutes an accord and satisfaction, the creditor cannot
collect an amount beyond the check. But what if the creditor, in cashing the check, reserves the right
(under Section 1-207) to sue for an amount beyond what the debtor is offering? The courts are split on the
issue: regarding the sale of goods governed by the UCC, some courts allow the creditor to sue for the
unpaid debt notwithstanding the check being marked “paid in full,” and others do not.

Bankruptcy
Bankruptcy is, of course, federal statutory law. The rule here regarding a promise to pay after the
obligation is discharged is similar to those governing statutes of limitations. Traditionally, a promise to
repay debts after a bankruptcy court has discharged them makes the debtor liable once again. This
traditional rule gives rise to potential abuse; after undergoing the rigors of bankruptcy, a debtor could be
badgered by creditors into reaffirmation, putting him in a worse position than before, since he must wait
six years before being allowed to avail him of bankruptcy again.
The federal Bankruptcy Act includes certain procedural protections to ensure that the debtor knowingly
enters into a reaffirmation of his debt. Among its provisions, the law requires the debtor to have
reaffirmed the debt before the debtor is discharged in bankruptcy; he then has sixty days to rescind his
reaffirmation. If the bankrupt party is an individual, the law also requires that a court hearing be held at

Saylor URL: http://www.saylor.org/books

Saylor.org
425

which the consequences of his reaffirmation must be explained, and reaffirmation of certain consumer
debts is subject to court approval if the debtor is not represented by an attorney.

International Contracts
Contracts governed by the Convention on Contracts for the International Sale of Goods (as mentioned
in Chapter 8 "Introduction to Contract Law") do not require consideration to be binding.

KEY TAKEAWAY
There are some exceptions to the consideration requirement. At common law, passed consideration
doesn’t count, but no consideration is necessary in these cases: where a promise barred by the statute
of limitations is revived, where a voidable duty is reaffirmed, where there has been detrimental
reliance on a promise (i.e., promissory estoppel), or where a court simply finds the promisor has a
moral obligation to keep the promise.
Under statutory law, the UCC has several exceptions to the consideration requirement. No
consideration is needed to revive a debt discharged in bankruptcy, and none is called for under the
Convention on Contracts for the International Sale of Goods.

EXERCISES
1.

Melba began work for Acme Company in 1975 as a filing clerk. Thirty years later she had risen to be
comptroller. At a thirty-year celebration party, her boss, Mr. Holder, said, “Melba, I hope you work
here for a long time, and you can retire at any time, but if you decide to retire, on account of your
years of good service, the company will pay you a monthly pension of $2,000.” Melba continued to
work for another two years, then retired. The company paid the pension for three years and then, in
an economic downturn, stopped. When Melba sued, the company claimed it was not obligated to her
because the pension was of past consideration. What will be the result?

2.

What theories are used to enforce charitable subscriptions?

3.

What are the elements necessary for the application of the doctrine of promissory estoppel?

Saylor URL: http://www.saylor.org/books

Saylor.org
426

4.

Under what circumstances does the Restatement employ moral obligation as a basis for enforcing an
otherwise unenforceable contract?

5.

Promises unenforceable because barred by bankruptcy or by the running of the statute of limitations
can be revived without further consideration. What do the two circumstances have in common?

6.

Under the UCC, when is no consideration required where it would be in equivalent situations at
common law?

[1] Estate of Timko v. Oral Roberts Evangelistic Assn., 215 N.W.2d 750 (Mich. App. 1974).
[2] Uniform Commercial Code, Section 1-107.
[3] Uniform Commercial Code, Sections 2-209(4) and 2-209(1).
[4] Uniform Commercial Code, Section 2-205.

11.4 Cases
Consideration for an Option
Board of Control of Eastern Michigan University v. Burgess
206 N.W.2d 256 (Mich. 1973)
Burns, J.
On February 15, 1966, defendant signed a document which purported to grant to plaintiff a 60-day option
to purchase defendant’s home. That document, which was drafted by plaintiff’s agent, acknowledged
receipt by defendant of “One and no/100 ($1.00) Dollar and other valuable consideration.” Plaintiff
concedes that neither the one dollar nor any other consideration was ever paid or even tendered to

Saylor URL: http://www.saylor.org/books

Saylor.org
427

defendant. On April 14, 1966, plaintiff delivered to defendant written notice of its intention to exercise the
option. On the closing date defendant rejected plaintiff’s tender of the purchase price. Thereupon, plaintiff
commenced this action for specific performance.
At trial defendant claimed that the purported option was void for want of consideration, that any
underlying offer by defendant had been revoked prior to acceptance by plaintiff, and that the agreed
purchase price was the product of fraud and mutual mistake. The trial judge concluded that no fraud was
involved, and that any mutual mistake was not material. He also held that defendant’s acknowledgment of
receipt of consideration bars any subsequent contention to the contrary. Accordingly, the trial judge
entered judgment for plaintiff.
Options for the purchase of land, if based on valid consideration, are contracts which may be specifically
enforced. [Citations] Conversely, that which purports to be an option, but which is not based on valid
consideration, is not a contract and will not be enforced. [Citations] One dollar is valid consideration for
an option to purchase land, provided the dollar is paid or at least tendered. [Citations] In the instant case
defendant received no consideration for the purported option of February 15, 1966.
A written acknowledgment of receipt of consideration merely creates a rebuttable presumption that
consideration has, in fact, passed. Neither the parole evidence rule nor the doctrine of estoppel bars the
presentation of evidence to contradict any such acknowledgment. [Citation]
It is our opinion that the document signed by defendant on February 15, 1966, is not an enforceable
option, and that defendant is not barred from so asserting.
The trial court premised its holding to the contrary on Lawrence v. McCalmont… (1844). That case is
significantly distinguishable from the instant case. Mr. Justice Story held that ‘(t)he guarantor
acknowledged the receipt of one dollar, and is now estopped to deny it.’ However, in reliance upon the
guaranty substantial credit had been extended to the guarantor’s sons. The guarantor had received
everything she bargained for, save one dollar. In the instant case defendant claims that she never received
any of the consideration promised her.
That which purports to be an option for the purchase of land, but which is not based on valid
consideration, is a simple offer to sell the same land. [Citation] An option is a contract collateral to an
offer to sell whereby the offer is made irrevocable for a specified period. [Citation] Ordinarily, an offer is

Saylor URL: http://www.saylor.org/books

Saylor.org
428

revocable at the will of the offeror. Accordingly, a failure of consideration affects only the collateral
contract to keep the offer open, not the underlying offer.
A simple offer may be revoked for any reason or for no reason by the offeror at any time prior to its
acceptance by the offeree. [Citation] Thus, the question in this case becomes, ‘Did defendant effectively
revoke her offer to sell before plaintiff accepted that offer?’…
Defendant testified that within hours of signing the purported option she telephoned plaintiff’s agent and
informed him that she would not abide by the option unless the purchase price was increased. Defendant
also testified that when plaintiff’s agent delivered to her on April 14, 1966, plaintiff’s notice of its intention
to exercise the purported option, she told him that ‘the option was off’.
Plaintiff’s agent testified that defendant did not communicate to him any dissatisfaction until sometime in
July, 1966.
If defendant is telling the truth, she effectively revoked her offer several weeks before plaintiff accepted
that offer, and no contract of sale was created. If plaintiff’s agent is telling the truth, defendant’s offer was
still open when plaintiff accepted that offer, and an enforceable contract was created. The trial judge
thought it unnecessary to resolve this particular dispute. In light of our holding the dispute must be
resolved.
An appellate court cannot assess the credibility of witnesses. We have neither seen nor heard them testify.
[Citation] Accordingly, we remand this case to the trial court for additional findings of fact based on the
record already before the court.…
Reversed and remanded for proceedings consistent with this opinion. Costs to defendant.

CASE QUESTIONS

1.

Why did the lower court decide the option given by the defendant was valid?

2.

Why did the appeals court find the option invalid?

3.

The case was remanded. On retrial, how could the plaintiff (the university) still win?

4.

It was not disputed that the defendant signed the purported option. Is it right that she should get out
of it merely because she didn’t really get the $1.00?

Consideration: Preexisting Obligation
Saylor URL: http://www.saylor.org/books

Saylor.org
429

Denney v. Reppert
432 S.W.2d 647 (Ky. 1968)
R. L. Myre, Sr., Special Commissioner.
The sole question presented in this case is which of several claimants is entitled to an award for
information leading to the apprehension and conviction of certain bank robbers.…
On June 12th or 13th, 1963, three armed men entered the First State Bank, Eubank, Kentucky, and with a
display of arms and threats robbed the bank of over $30,000 [about $208,000 in 2010 dollars]. Later in
the day they were apprehended by State Policemen Garret Godby, Johnny Simms and Tilford Reppert,
placed under arrest, and the entire loot was recovered. Later all of the prisoners were convicted and
Garret Godby, Johnny Simms and Tilford Reppert appeared as witnesses at the trial.
The First State Bank of Eubank was a member of the Kentucky Bankers Association which provided and
advertised a reward of $500.00 for the arrest and conviction of each bank robber. Hence the outstanding
reward for the three bank robbers was $1,500.00 [about $11,000 in 2010 dollars]. Many became
claimants for the reward and the Kentucky State Bankers Association being unable to determine the
merits of the claims for the reward asked the circuit court to determine the merits of the various claims
and to adjudge who was entitled to receive the reward or share in it. All of the claimants were made
defendants in the action.
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum and Jewell
Snyder were employees of the First State Bank of Eubank and came out of the grueling situation with
great credit and glory. Each one of them deserves approbation and an accolade. They were vigilant in
disclosing to the public and the peace officers the details of the crime, and in describing the culprits, and
giving all the information that they possessed that would be useful in capturing the robbers. Undoubtedly,
they performed a great service. It is in the evidence that the claimant Murrell Denney was conspicuous
and energetic in his efforts to make known the robbery, to acquaint the officers as to the personal
appearance of the criminals, and to give other pertinent facts.
The first question for determination is whether the employees of the robbed bank are eligible to receive or
share in the reward. The great weight of authority answers in the negative. [Citation] states the rule
thusly:

Saylor URL: http://www.saylor.org/books

Saylor.org
430

‘To the general rule that, when a reward is offered to the general public for the performance of
some specified act, such reward may be claimed by any person who performs such act, is the
exception of agents, employees and public officials who are acting within the scope of their
employment or official duties. * * *.’…
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum, and Jewell
Snyder were employees of the First State Bank of Eubank. They were under duty to protect and conserve
the resources and moneys of the bank, and safeguard every interest of the institution furnishing them
employment. Each of these employees exhibited great courage, and cool bravery, in a time of stress and
danger. The community and the county have recompensed them in commendation, admiration and high
praise, and the world looks on them as heroes. But in making known the robbery and assisting in
acquainting the public and the officers with details of the crime and with identification of the robbers,
they performed a duty to the bank and the public, for which they cannot claim a reward.
The claims of Corbin Reynolds, Julia Reynolds, Alvie Reynolds and Gene Reynolds also must fail.
According to their statements they gave valuable information to the arresting officers. However, they did
not follow the procedure as set forth in the offer of reward in that they never filed a claim with the
Kentucky Bankers Association. It is well established that a claimant of a reward must comply with the
terms and conditions of the offer of reward. [Citation]
State Policemen Garret Godby, Johnny Simms and Tilford Reppert made the arrest of the bank robbers
and captured the stolen money. All participated in the prosecution. At the time of the arrest, it was the
duty of the state policemen to apprehend the criminals. Under the law they cannot claim or share in the
reward and they are interposing no claim to it.
This leaves the defendant, Tilford Reppert the sole eligible claimant. The record shows that at the time of
the arrest he was a deputy sheriff in Rockcastle County, but the arrest and recovery of the stolen money
took place in Pulaski County. He was out of his jurisdiction, and was thus under no legal duty to make the
arrest, and is thus eligible to claim and receive the reward. In [Citation] it was said:
‘It is * * * well established that a public officer with the authority of the law to make an arrest
may accept an offer of reward or compensation for acts or services performed outside of his
bailiwick or not within the scope of his official duties. * * *.’…

Saylor URL: http://www.saylor.org/books

Saylor.org
431

It is manifest from the record that Tilford Reppert is the only claimant qualified and eligible to receive the
reward. Therefore, it is the judgment of the circuit court that he is entitled to receive payment of the
$1,500.00 reward now deposited with the Clerk of this Court.
The judgment is affirmed.

CASE QUESTIONS
1.

Why did the Bankers Association put the resolution of this matter into the court’s hands?

2.

Several claimants came forward for the reward; only one person got it. What was the difference
between the person who got the reward and those who did not?

Consideration: Required for Contract Modification
Gross v. Diehl Specialties International, Inc.
776 S.W.2d 879 (Missouri Ct. App. 1989)
Smith, J.
Plaintiff appeals from a jury verdict and resultant judgment for defendant in a breach of employment
contract case.…
Plaintiff was employed under a fifteen year employment contract originally executed in 1977 between
plaintiff and defendant. Defendant, at that time called Dairy Specialties, Inc., was a company in the
business of formulating ingredients to produce non-dairy products for use by customers allergic to cow’s
milk. Plaintiff successfully formulated [Vitamite]…for that usage.
Thereafter, on August 24, 1977, plaintiff and defendant corporation entered into an employment contract
employing plaintiff as general manager of defendant for fifteen years. Compensation was established at
$14,400 annually plus cost of living increases. In addition, when 10% of defendant’s gross profits
exceeded the annual salary, plaintiff would receive an additional amount of compensation equal to the
difference between his compensation and 10% of the gross profits for such year. On top of that plaintiff
was to receive a royalty for the use of each of his inventions and formulae of 1% of the selling price of all of
the products produced by defendant using one or more of plaintiff’s inventions or formulae during the
term of the agreement. That amount was increased to 2% of the selling price following the term of the

Saylor URL: http://www.saylor.org/books

Saylor.org
432

agreement. The contract further provided that during the term of the agreement the inventions and
formulae would be owned equally by plaintiff and defendant and that following the term of the agreement
the ownership would revert to plaintiff. During the term of the agreement defendant had exclusive rights
to use of the inventions and formulae and after the term of agreement a non-exclusive right of use.
At the time of the execution of the contract, sales had risen from virtually nothing in 1976 to $750,000
annually from sales of Vitamite and a chocolate flavored product formulated by plaintiff called Chocolite.
[Dairy’s owner] was in declining health and in 1982 desired to sell his company. At that time yearly sales
were $7,500,000. [Owner] sold the company to the Diehl family enterprises for 3 million dollars.
Prior to sale Diehl insisted that a new contract between plaintiff and defendant be executed or Diehl
would substantially reduce the amount to be paid for [the company]. A new contract was executed August
24, 1982. It reduced the expressed term of the contract to 10 years, which provided the same expiration
date as the prior contract. It maintained the same base salary of $14,400 effective September 1982,
thereby eliminating any cost of living increases incurred since the original contract. The 10% of gross
profit provision remained the same. The new contract provided that plaintiff’s inventions and formula
were exclusively owned by defendant during the term of the contract and after its termination. The 1%
royalty during the term of the agreement remained the same, but no royalties were provided for after the
term of the agreement. No other changes were made in the agreement. Plaintiff received no compensation
for executing the new contract. He was not a party to the sale of the company by [Owner] and received
nothing tangible from that sale.
After the sale plaintiff was given the title and responsibilities of president of defendant with additional
duties but no additional compensation. In 1983 and 1984 the business of the company declined severely
and in October 1984, plaintiff’s employment with defendant was terminated by defendant. This suit
followed.…
We turn now to the court’s holding that the 1982 agreement was the operative contract. Plaintiff contends
this holding is erroneous because there existed no consideration for the 1982 agreement. We agree. A
modification of a contract constitutes the making of a new contract and such new contract must be
supported by consideration. [Citation] Where a contract has not been fully performed at the time of the
new agreement, the substitution of a new provision, resulting in a modification of the obligations
on both sides, for a provision in the old contract still unperformed is sufficient consideration for the new

Saylor URL: http://www.saylor.org/books

Saylor.org
433

contract. While consideration may consist of either a detriment to the promisee or a benefit to the
promisor, a promise to carry out an already existing contractual duty does not constitute consideration.
[Citation]
Under the 1982 contract defendant assumed no detriment it did not already have. The term of the
contract expired on the same date under both contracts. Defendant undertook no greater obligations than
it already had. Plaintiff on the other hand received less than he had under the original contract. His base
pay was reduced back to its amount in 1977 despite the provision in the 1977 contract for cost of living
adjustments. He lost his equal ownership in his formulae during the term of the agreement and his
exclusive ownership after the termination of the agreement. He lost all royalties after termination of the
agreement and the right to use and license the formulae subject to defendant’s right to non-exclusive use
upon payment of royalties. In exchange for nothing, defendant acquired exclusive ownership of the
formulae during and after the agreement, eliminated royalties after the agreement terminated, turned its
non-exclusive use after termination into exclusive use and control, and achieved a reduction in plaintiff’s
base salary. Defendant did no more than promise to carry out an already existing contractual duty. There
was no consideration for the 1982 agreement.
Defendant asserts that consideration flowed to plaintiff because the purchase of defendant by the Diehls
might not have occurred without the agreement and the purchase provided plaintiff with continued
employment and a financially viable employer. There is no evidence to support this contention. Plaintiff
had continued employment with the same employer under the 1977 agreement. Nothing in the 1982
agreement provided for any additional financial protection to plaintiff. The essence of defendant’s
position is that [the owner] received more from his sale of the company because of the new agreement
than he would have without it. We have difficulty converting [the owner’s] windfall into a benefit to
plaintiff.
[Remanded to determine how much plaintiff should receive.]

CASE QUESTIONS
1.

Why did the court determine that Plaintiff’s postemployment benefits should revert to those in his
original contract instead being limited to those in the modified contract?

2.

What argument did Defendant make as to why the terms of the modified contract should be valid?

Saylor URL: http://www.saylor.org/books

Saylor.org
434

11.5 Summary and Exercises
Summary
Most agreements—including contract modification at common law (but not under the Uniform
Commercial Code [UCC])—are not binding contracts in the absence of what the law terms
“consideration.” Consideration is usually defined as a “legal detriment”—an act, forbearance, or a
promise. The act can be the payment of money, the delivery of a service, or the transfer of title to property.
Consideration is a legal concept in that it centers on the giving up of a legal right or benefit.

Saylor URL: http://www.saylor.org/books

Saylor.org
435

An understanding of consideration is important in many commonplace situations, including those in
which (1) a debtor and a creditor enter into an accord that is later disputed, (2) a duty is preexisting, (3) a
promise is illusory, and (4) creditors agree to a composition.
Some promises are enforceable without consideration. These include certain promises under the UCC and
other circumstances, including (1) contracts barred by the statute of limitations, (2) promises by a
bankrupt to repay debts, and (3) situations in which justice will be served by invoking the doctrine of
promissory estoppel. Determining whether an agreement should be upheld despite the lack of
consideration, technically defined, calls for a diligent assessment of the factual circumstances.

EXERCISES
1.

Hornbuckle purchased equipment from Continental Gin (CG) for $6,300. However, after some of the
equipment proved defective, Hornbuckle sent CG a check for $4,000 marked “by endorsement this
check is accepted in full payment,” and CG endorsed and deposited the check. May CG force
Hornbuckle to pay the remaining $2,300? Why?

2.

Joseph Hoffman alleged that Red Owl Stores promised him that it would build a store building in
Chilton, Wisconsin, and stock it with merchandise for Hoffman to operate in return for Hoffman’s
investment of $18,000. The size, cost, design, and layout of the store building was not discussed, nor
were the terms of the lease as to rent, maintenance, and purchase options. Nevertheless, in reliance
on Red Owl’s promise, the Hoffmans sold their bakery and grocery store business, purchased the
building site in Chilton, and rented a residence there for the family. The deal was never consummated:
a dispute arose, Red Owl did not build the store, and it denied liability to Hoffman on the basis that its
promise to him was too indefinite with respect to all details for a contract to have resulted. Is Hoffman
entitled to some relief? On what theory?

3.

Raquel contracted to deliver one hundred widgets to Sam on December 15, for which he would pay
$4,000. On November 25, Sam called her and asked if she could deliver the widgets on December 5.
Raquel said she could, and she promised delivery on that day. Is her promise binding? Why?

4.

Richard promised to have Darlene’s deck awning constructed by July 10. On June 20, Darlene called
him and asked if he could get the job done by July 3, in time for Independence Day. Richard said he

Saylor URL: http://www.saylor.org/books

Saylor.org
436

could, but he failed to do so, and Darlene had to rent two canopies at some expense. Darlene claims
that because Richard breached his promise, he is liable for the cost of awning rental. Is she correct—
was his promise binding? Why?
5.

Seller agreed to deliver gasoline to Buyer at $3.15 per gallon over a period of one year. By the sixth
month, gasoline had increased in price over a dollar a gallon. Although Seller had gasoline available for
sale, he told Buyer the price would have to increase by that much or he would be unable to deliver.
Buyer agreed to the increase, but when billed, refused to pay the additional amount. Is Buyer bound
by the promise? Explain.

6.

Montbanks’s son, Charles, was seeking an account executive position with Dobbs, Smith & Fogarty,
Inc., a large brokerage firm. Charles was independent and wished no interference by his well-known
father. The firm, after several weeks’ deliberation, decided to hire Charles. They made him an offer on
April 12, 2010, and Charles accepted. Montbanks, unaware that his son had been hired and concerned
that he might not be, mailed a letter to Dobbs on April 13 in which he promised to give the brokerage
firm $150,000 in commission business if the firm would hire his son. The letter was received by Dobbs,
and the firm wishes to enforce it against Montbanks. May Dobbs enforce the promise? Why?

7.

In 1869, William E. Story promised his nephew, William E. Story II (then sixteen years old), $5,000
(about $120,000 in today’s money) if “Willie” would abstain from drinking alcohol, smoking, swearing,
and playing cards or billiards for money until the nephew reached twenty-one years of age. All of
these were legally permissible activities for the teenager at that time in New York State. Willie
accepted his uncle’s promise and did refrain from the prohibited acts until he turned twenty-one.
When the young man asked for the money, his uncle wrote to him that he would honor the promise
but would rather wait until Willie was older before delivering the money, interest added on. Willie
agreed. Subsequently, Willie assigned the right to receive the money to one Hamer (Willie wanted the
money sooner), and Story I died without making any payment. The estate, administered by Franklin
Sidway, refused to pay, asserting there was no binding contract due to lack of consideration: the boy
suffered no “detriment,” and the uncle got no benefit. The trial court agreed with the estate, and the
plaintiff appealed. Should the court on appeal affirm or reverse? Explain.

8.

Harold Pearsall and Joe Alexander were friends for over twenty-five years. About twice a week, they
bought what they called a package: a half-pint of vodka, orange juice, two cups, and two lottery

Saylor URL: http://www.saylor.org/books

Saylor.org
437

tickets. They went to Alexander’s house to watch TV, drink screwdrivers, and scratch the lottery
tickets. The two had been sharing tickets and screwdrivers since the Washington, DC, lottery began.
On the evening in issue, Pearsall bought the package and asked Alexander, “Are you in on it?”
Alexander said yes. Pearsall asked for his half of the purchase price, but Alexander had no money. A
few hours later, Alexander, having come by some funds of his own, bought another package. He
handed one ticket to Pearsall, and they both scratched the tickets; Alexander’s was a $20,000 winner.
When Pearsall asked for his share, Alexander refused to give him anything. Are the necessary
elements of offer, acceptance, and consideration present here so as to support Pearsall’s assertion the
parties had a contract?
9.

Defendant, Lee Taylor, had assaulted his wife, who took refuge in the house of Plaintiff, Harrington.
The next day, Taylor gained access to the house and began another assault upon his wife. Mrs. Taylor
knocked him down with an axe and was on the point of cutting his head open or decapitating him
while he was lying on the floor when Plaintiff intervened and caught the axe as it was descending. The
blow intended for Defendant fell upon Harrington’s hand, mutilating it badly, but saving Defendant’s
life. Subsequently, Defendant orally promised to pay Plaintiff her damages but, after paying a small
sum, failed to pay anything more. Is Harrington entitled to enforce Taylor’s entire promise?

10. White Sands Forest Products (Defendant) purchased logging equipment from Clark Corporation
(Plaintiff) under an installment contract that gave Plaintiff the right to repossess and resell the
equipment if Defendant defaulted on the contract. Defendant did default and agreed to deliver the
equipment to Plaintiff if Plaintiff would then discharge Defendant from further obligation. Plaintiff
accepted delivery and resold the equipment, but the sale left a deficiency (there was still money
owing by Defendant). Plaintiff then sued for the deficiency, and Defendant set up as a defense the
accord and satisfaction. Is the defense good?

SELF-TEST QUESTIONS
1.

Consideration

a.

can consist of a written acknowledgment of some benefit received, even if in fact the benefit is
not delivered

Saylor URL: http://www.saylor.org/books

Saylor.org
438

b.

cannot be nominal in amount

c.

is a bargained-for act, forbearance, or promise from the promisee

d.

is all of the above
An example of valid consideration is a promise

a.

by a seventeen-year-old to refrain from drinking alcohol
b.

to refrain from going to court

c.

to cook dinner if the promisor can get around to it

d.

to repay a friend for the four years of free legal advice he had provided
An un-liquidated debt is a debt

a.

one is not able to pay
b.

not yet paid

c.

of uncertain amount

d.

that is unenforceable debt
The rule that if one party to a contract has not made a binding obligation, the other party is
not bound is called

a.

revocation
b.

mutuality of obligation

c.

accord and satisfaction

d.

estoppel
Examples of promises enforceable without consideration include

a.

an agreement modifying a sales contract
b.

a promise to pay a debt after the statute of limitations has run

c.

a debtor’s promise to repay a debt that has been discharged in bankruptcy

d.

all of the above

SELF-TEST ANSWERS
1.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
439

2.

b

3.

c

4.

b

5.

d

Chapter 12
Legality
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The types of contracts (bargains) that are deemed illegal

2.

How courts deal with disputes concerning illegal contracts

3.

Under what circumstances courts will enforce otherwise illegal contracts

Saylor URL: http://www.saylor.org/books

Saylor.org
440

12.1 General Perspectives on Illegality
LEARNING OBJECTIVES
1.

Understand why courts refuse to enforce illegal agreements.

2.

Recognize the rationale behind exceptions to the rule.

We have discussed the requirements of mutual assent, real assent, and consideration. We now turn to the
fourth of the five requirements for a valid contract: the legality of the underlying bargain. The basic rule is

Saylor URL: http://www.saylor.org/books

Saylor.org
441

that courts will not enforce an illegal bargain. (The term illegal bargain is better than illegal
contract because a contract is by definition a legal agreement, but the latter terminology prevails in
common usage.) Why should this be? Why should the courts refuse to honor contracts made privately by
people who presumably know what they are doing—for example, a wager on the World Series or a
championship fight? Two reasons are usually given. One is that refusal to enforce helps discourage
unlawful behavior; the other is that honoring such contracts would demean the judiciary. Are these
reasons valid? Yes and no, in the opinion of one contracts scholar:
[D]enying relief to parties who have engaged in an illegal transaction…helps to effectuate the
public policy involved by discouraging the conduct that is disapproved. Mere denial of
contractual and quasi-contractual remedy [however] rarely has a substantial effect in
discouraging illegal conduct. A man who is hired to perform a murder is not in the least
deterred by the fact that the courts are not open to him to collect his fee. Such a man has other
methods of enforcement, and they are in fact more effective than legal process. The same is
true in varying degrees where less heinous forms of illegal conduct are involved. Even in the
matter of usury it was found that mere denial of enforcement was of little value in the effort to
eliminate the loan shark. And restraints of trade were not curbed to an appreciable extent
until contracts in restraint of trade were made criminal.
In most instances, then, the protection of the good name of the judicial institution must
provide the principal reason for the denial of a remedy to one who has trafficked in the
forbidden. This is, moreover, a very good reason. The first duty of an institution is to preserve
itself, and if the courts to any appreciable extent busied themselves with “justice among
thieves,” the community…would be shocked and the courts would be brought into disrepute.

[1]

Strictly enforced, the rule prohibiting courts from ordering the parties to honor illegal contracts is harsh.
It means that a promisee who has already performed under the contract can neither obtain performance
of the act for which he bargained nor recover the money he paid or the value of the performance he made.
The court will simply leave the parties where it finds them, meaning that one of the parties will have
received an uncompensated benefit.

Saylor URL: http://www.saylor.org/books

Saylor.org
442

Not surprisingly, the severity of the rule against enforcement has led courts to seek ways to moderate its
impact, chiefly by modifying it according to the principle of restitution. In general, restitution requires
that one who has conferred a benefit or suffered a loss should not unfairly be denied compensation.
Pursuing this notion, the courts have created several exceptions to the general rule. Thus a party who is
excusably ignorant that his promise violates public policy and a party who is not equally in the wrong may
recover. Likewise, when a party “would otherwise suffer a forfeiture that is disproportionate in relation to
[2]

the contravention of public policy involved,” restitution will be allowed. Other exceptions exist when the
party seeking restitution withdraws from the transaction contemplated in the contract before the illegal
purpose has been carried out and when “allowing the claim would put an end to a continuing situation
that is contrary to the public interest.”

[3]

An example of the latter situation occurs when two bettors place

money in the hands of a stakeholder. If the wager is unlawful, the loser of the bet has the right to recover
his money from the stakeholder before it is paid out to the winner.
Though by and large courts enforce contracts without considering the worth or merits of the bargain they
incorporate, freedom of contract can conflict with other public policies. Tensions arise between the desire
to let people pursue their own ends and the belief that certain kinds of conduct should not be encouraged.
Thus a patient may agree to be treated by an herbalist, but state laws prohibit medical care except by
licensed physicians. Law and public policies against usury, gambling, obstructing justice, bribery, corrupt
influence, perjury, restraint of trade, impairment of domestic relations, and fraud all significantly affect
the authority and willingness of courts to enforce contracts.
In this chapter, we will consider two types of illegality: (1) that which results from a bargain that violates a
statute and (2) that which the courts deem contrary to public policy, even though not expressly set forth in
statutes.

KEY TAKEAWAY

Courts refuse to enforce illegal bargains notwithstanding the basic concept of freedom to contract
because they do not wish to reward illegal behavior or sully themselves with adjudication of that which
is forbidden to undertake. However, fairness sometimes compels courts to make exceptions.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
443

1.

Why is illegal contract a contradiction in terms?

2.

Why do courts refuse to enforce contracts (or bargains) made by competent adults if the contracts
harm no third party but are illegal?

[1] Harold C. Havighurst, review of Corbin on Contracts, by Arthur L. Corbin, Yale Law Journal 61 (1952): 1143,
1144–45.
[2] Restatement (Second) of Contracts, Section 197(b).
[3] Restatement (Second) of Contracts, Section 197(b).

12.2 Agreements in Violation of Statute
LEARNING OBJECTIVES
1.

Understand that various types of bargains may be made illegal by statute, including gambling, some
service-for-fee agreements involving unlicensed practitioners, and usury.

2.

Recognize that while gambling contracts are often illegal, some agreements that might appear to
involve gambling are not.

Saylor URL: http://www.saylor.org/books

Saylor.org
444

Overview
Any bargain that violates the criminal law—including statutes that govern extortion, robbery,
embezzlement, forgery, some gambling, licensing, and consumer credit transactions—is illegal. Thus
determining whether contracts are lawful may seem to be an easy enough task. Clearly, whenever the
statute itself explicitly forbids the making of the contract or the performance agreed upon, the bargain
(such as a contract to sell drugs) is unlawful. But when the statute does not expressly prohibit the making
of the contract, courts examine a number of factors, as discussed in Section 12.5.1 "Extension of Statutory
Illegality Based on Public Policy" involving the apparently innocent sale of a jewelry manufacturing firm
whose real business was making marijuana-smoking paraphernalia.

Types of Bargains Made Illegal by Statute
Gambling Contracts
All states have regulations affecting gambling (wagering) contracts because gambling tends to be an antiutilitarian activity most attractive to those who can least afford it, because gambling tends to reinforce
fatalistic mind-sets fundamentally incompatible with capitalism and democracy, because gambling can be
addictive, and because gambling inevitably attracts criminal elements lured by readily available money.
With the spread of anti-tax enthusiasms over the last thirty-some years, however, some kinds of gambling
have been legalized and regulated, including state-sponsored lotteries. Gambling is betting on an outcome
of an event over which the bettors have no control where the purpose is to play with the risk.
But because the outcome is contingent on events that lie outside the power of the parties to control does
not transform a bargain into a wager. For example, if a gardener agrees to care for the grounds of a
septuagenarian for life in return for an advance payment of $10,000, the uncertainty of the date of the
landowner’s death does not make the deal a wager. The parties have struck a bargain that accurately
assesses, to the satisfaction of each, the risks of the contingency in question. Likewise, the fact that an
agreement is phrased in the form of a wager does not make it one. Thus a father says to his daughter, “I’ll
bet you can’t get an A in organic chemistry. If you do, I’ll give you $50.” This is a unilateral contract, the
consideration to the father being the daughter’s achieving a good grade, a matter over which she has
complete control.

Saylor URL: http://www.saylor.org/books

Saylor.org
445

Despite the general rule against enforcing wagers, there are exceptions, most statutory but some rooted in
the common law. The common law permits the sale or purchase of securities: Sally invests $6,000 in
stock in Acme Company, hoping the stock will increase in value, though she has no control over the firm’s
management. It is not called gambling; it is considered respectable risk taking in the capitalist system, or
“entrepreneurialism.” (It really is gambling, though, similar to horse-race gambling.) But because there
are speculative elements to some agreements, they are subject to state and federal regulation.
Insurance contracts are also speculative, but unless one party has no insurable interest (a concern for the
person or thing insured) in the insured, the contract is not a wager. Thus if you took out a life insurance
contract on the life of someone whose name you picked out of the phone book, the agreement would be
void because you and the insurance company would have been gambling on a contingent event. (You bet
that the person would die within the term of the policy, the insurance company that she would not.) If,
however, you insure your spouse, your business partner, or your home, the contingency does not make the
policy a wagering agreement because you will have suffered a direct loss should it occur, and the
agreement, while compensating for a possible loss, does not create a new risk just for the “game.”

Sunday Contracts
At common law, contracts entered into on Sundays, as well as other commercial activities, were valid and
enforceable. But a separate, religious tradition that traces to the Second Commandment frowned on work
performed on “the Lord’s Day.” In 1781 a New Haven city ordinance banning Sunday work was printed on
blue paper, and since that time such laws have been known as blue laws. The first statewide blue law was
enacted in the United States in 1788; it prohibited travel, work, sports and amusements, and the carrying
on of any business or occupation on Sundays. The only exceptions in most states throughout most of the
nineteenth century were mutual promises to marry and contracts of necessity or charity. As the Puritan
fervor wore off, and citizens were, more and more, importuned to consider themselves “consumers” in a
capitalistic economic system, the laws have faded in importance and are mostly repealed, moribund, or
unenforced. Washington State, up until 2008, completely prohibited hard alcohol sales on Sunday, and all
liquor stores were closed, but subsequently the state—desperate for tax revenue—relaxed the prohibition.

Usury
Saylor URL: http://www.saylor.org/books

Saylor.org
446

A usury statute is one that sets the maximum allowable interest that may be charged on a loan; usury is
charging illegal interest rates. Formerly, such statutes were a matter of real importance because the
penalty levied on the lender—ranging from forfeiture of the interest, or of both the principal and the
interest, or of some part of the principal—was significant. But usury laws, like Sunday contract laws, have
been relaxed to accommodate an ever-more-frenzied consumer society. There are a number of
transactions to which the laws do not apply, varying by state: small consumer loans, pawn shop loans,
payday loans, and corporate loans. In Marquette v. First Omaha Service Corp., the Supreme Court ruled
that a national bank could charge the highest interest rate allowed in its home state to customers living
anywhere in the United States, including states with restrictive interest caps.

[1]

Thus it was that in 1980

Citibank moved its credit card headquarters from cosmopolitan New York City to the somewhat less
cosmopolitan Sioux Falls, South Dakota. South Dakota had recently abolished its usury laws, and so, as
far as credit-card interest rates, the sky was the limit. That appealed to Citibank and a number of other
financial institutions, and to the state: it became a major player in the US financial industry, garnering
many jobs.

[2]

Licensing Statutes
To practice most professions and carry on the trade of an increasing number of occupations, states require
that providers of services possess licenses—hairdressers, doctors, plumbers, real estate brokers, and egg
inspectors are among those on a long list. As sometimes happens, though, a person may contract for the
services of one who is unlicensed either because he is unqualified and carrying on his business without a
license or because for technical reasons (e.g., forgetting to mail in the license renewal application) he does
not possess a license at the moment. Robin calls Paul, a plumber, to install the pipes for her new kitchen.
Paul, who has no license, puts in all the pipes and asks to be paid. Having discovered that Paul is
unlicensed, Robin refuses to pay. May Paul collect?
To answer the question, a three-step analysis is necessary. First, is a license required? Some occupations
may be performed without a license (e.g., lawn mowing). Others may be performed with or without
certain credentials, the difference lying in what the professional may tell the public. (For instance, an
accountant need not be a certified public accountant to carry on most accounting functions.) Let us
assume that the state requires everyone who does any sort of plumbing for pay to have a valid license.

Saylor URL: http://www.saylor.org/books

Saylor.org
447

The second step is to determine whether the licensing statute explicitly bars recovery by someone who has
performed work while unlicensed. Some do; many others contain no specific provision on the point.
Statutes that do bar recovery must of course govern the courts when they are presented with the question.
If the statute is silent, courts must, in the third step of the analysis, distinguish between “regulatory” and
“revenue” licenses. A regulatory license is intended to protect the public health, safety, and welfare. To
obtain these licenses, the practitioner of the art must generally demonstrate his or her abilities by taking
some sort of examination, like the bar exam for lawyers or the medical boards for doctors. A plumber’s or
electricians licensing requirement might fall into this category. A revenue license generally requires no
such examination and is imposed for the sake of raising revenue and to ensure that practitioners register
their address so they can be found if a disgruntled client wants to serve them legal papers for a lawsuit.
Some revenue licenses, in addition to requiring registration, require practitioners to demonstrate that
they have insurance. A license to deliver milk, open to anyone who applies and pays the fee, would be an
example of a revenue license. (In some states, plumbing licenses are for revenue purposes only.)
Generally speaking, failure to hold a regulatory license bars recovery, but the absence of a revenue or
registration license does not—the person may obtain the license and then move to recover. See Section
12.5.2 "Unlicensed Practitioner Cannot Collect Fee" for an example of a situation in which the state statute
demands practitioners be licensed.

KEY TAKEAWAY
Gambling, interest rates, and Sunday contracts are among the types of contracts that have, variously,
been subject to legislative illegality. Laws may require certain persons to have licenses in order to
practice a trade or profession. Whether an unlicensed person is barred from recovering a fee for
service depends on the language of the statute and the purpose of the requirement: if it is a mere
revenue-raising or registration statute, recovery will often be allowed. If the practitioner is required to
prove competency, no recovery is possible for an unlicensed person.

Saylor URL: http://www.saylor.org/books

Saylor.org
448

EXERCISES
1.

List the typical kinds of contracts made illegal by statute.

2.

Why are some practitioners completely prohibited from collecting a fee for service if they don’t have a
license, and others allowed collecting the fee after they get the license?

3.

If no competency test is required, why do some statutes require the practitioner to be licensed?

[1] Marquette v. First Omaha Service Corp., 439 US 299 (1978).
[2] See Thomas M. Reardon, “T. M. Reardon’s first-hand account of Citibank’s move to South
Dakota,” Northwestern Financial Review, September 15, 2004, accessed March 1,
2011, http://www.highbeam.com/doc/1P3-708279811.html. Mr. Reardon was a member of the South Dakota
Bankers’ Association.

12.3 Bargains Made Illegal by Common Law
LEARNING OBJECTIVE
1.

Understand what contracts or bargains have been declared illegal by courts.

Overview
Public policy is expressed by courts as well as legislatures. In determining whether to enforce a contract
where there is no legislative dictate, courts must ordinarily balance the interests at stake. To strike the
proper balance, courts must weigh the parties’ expectations, the forfeitures that would result from denial

Saylor URL: http://www.saylor.org/books

Saylor.org
449

of enforcement, and the public interest favoring enforcement against these factors: the strength of the
policy, whether denying enforcement will further the policy, the seriousness and deliberateness of the
violation, and how direct the connection is between the misconduct and the contractual term to be
enforced.

[1]

Types of Bargains Made Illegal by Common Law
Common-Law Restraint of Trade
One of the oldest public policies evolved by courts is the common-law prohibition against restraint of
trade. From the early days of industrialism, the courts took a dim view of ostensible competitors who
agreed among themselves to fix prices or not to sell in each other’s territories. Since 1890, with the
enactment of the Sherman Act, the law of restraint of trade has been absorbed by federal and state
antitrust statutes. But the common-law prohibition still exists. Though today it is concerned almost
exclusively with promises not to compete in sales of businesses and employment contracts, it can arise in
other settings. For example, George’s promise to Arthur never to sell the parcel of land that Arthur is
selling to him is void because it unreasonably restrains trade in the land.
The general rule is one of reason: not every restraint of trade is unlawful; only unreasonable ones are. As
the Restatement puts it, “Every promise that relates to business dealings or to a professional or other
gainful occupation operates as a restraint in the sense that it restricts the promisor’s future activity. Such
a promise is not, however, unenforceable, unless the restraint that it imposes is unreasonably detrimental
to the smooth operation of a freely competitive private economy.”

[2]

An agreement that restrains trade

will be construed as unreasonable unless it is ancillary to a legitimate business interest and is no greater
than necessary to protect the legitimate interest. Restraint-of-trade cases usually arise in two settings: (1)
the sale of a business and an attendant agreement not to compete with the purchasers and (2) an
employee’s agreement not to compete with the employer should the employee leave for any reason.

Sale of a Business
A first common area where a restraint-of-trade issue may arise is with the sale of a business. Regina sells
her lingerie store to Victoria and promises not to establish a competing store in town for one year. Since
Victoria is purchasing Regina’s goodwill (the fact that customers are used to shopping at her store), as

Saylor URL: http://www.saylor.org/books

Saylor.org
450

well as her building and inventory, there is clearly a property interest to be protected. And the
geographical limitation (“in town”) is reasonable if that is where the store does business. But if Regina had
agreed not to engage in any business in town, or to wait ten years before opening up a new store, or not to
open up a new store anywhere within one hundred miles of town, she could avoid the noncompetition
terms of the contract because the restraint in each case (nature, duration, and geographic area of
restraint) would have been broader than necessary to protect Victoria’s interest. Whether the courts will
uphold an agreement not to compete depends on all the circumstances of the particular case, as the
Connecticut barber in discovered.

Employment Non-compete Agreements
A second common restraint-of-trade issue arises with regard to non-compete agreements in employment
contracts. As a condition of employment by the research division of a market research firm, Bruce, a
product analyst, is required to sign an agreement in which he promises, for a period of one year after
leaving the company, not to “engage, directly or indirectly, in any business competing with the company
and located within fifty miles of the company’s main offices.” The principal reason recited in the
agreement for this covenant not to compete is that by virtue of the employment, Bruce will come to learn a
variety of internal secrets, including client lists, trade or business secrets, reports, confidential business
discussions, ongoing research, publications, computer programs, and related papers. Is this agreement a
lawful restraint of trade?
Here both the property interest of the employer and the extent of the restraint are issues. Certainly an
employer has an important competitive interest in seeing that company information not walk out the door
with former employees. Nevertheless, a promise by an employee not to compete with his or her former
employer is scrutinized carefully by the courts, and an injunction (an order directing a person to stop
doing what he or she should not do) will be issued cautiously, partly because the prospective employee is
usually confronted with a contract of adhesion (take it or leave it) and is in a weak bargaining position
compared to the employer, and partly because an injunction might cause the employee’s unemployment.
Many courts are not enthusiastic about employment non-compete agreements. The California Business
and Professions Code provide that “every contract by which anyone is restrained from engaging in a
lawful profession, trade, or business of any kind is to that extent void.”

Saylor URL: http://www.saylor.org/books

[3]

As a result of the statute, and to

Saylor.org
451

promote entrepreneurial robustness, California courts typically interpret the statute broadly and refuse to
enforce non-compete agreements. Other states are less stingy, and employers have attempted to avoid the
strictures of no-enforcement state rulings by providing that their employment contracts will be
interpreted according to the law of a state where non-competes are favorably viewed.
If a covenant not to compete is ruled unlawful, the courts can pursue one of three courses by way of
remedy. A court can refuse to enforce the entire covenant, freeing the employee to compete thenceforth.
The court could delete from the agreement only that part that is unreasonable and enforce the remainder
(the “blue pencil” rule). In some states, the courts have moved away from this rule and have actually taken
to rewriting the objectionable clause themselves. Since the parties intended that there be some form of
restriction on competition, a reasonable modification would achieve a more just result.

[4]

Unconscionable Contracts
Courts may refuse to enforce unconscionable contracts, those that are very one-sided, unfair, the product
of unequal bargaining power, or oppressive; a court may find the contract divisible and enforce only the
parts that are not unconscionable.
The common-law rule is reflected in Section 208 of the Restatement: “If a contract or term thereof is
unconscionable at the time the contract is made a court may refuse to enforce the contract, or may enforce
the remainder of the contract without the unconscionable term, or may so limit the application of any
unconscionable term as to avoid any unconscionable result.”
And the Uniform Commercial Code (UCC) (again, of course, a statute, not common law) provides a
similar rule in Section 2-302(1): “If the court as a matter of law finds the contract or any clause of the
contract to have been unconscionable at the time it was made the court may refuse to enforce the contract,
or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the
application of any unconscionable clause as to avoid any unconscionable result.”
Unconscionable is not defined in the Restatement or the UCC, but cases have given gloss to the meaning,
as in , Williams v. Walker-Thomas Furniture Co., a well-known early interpretation of the section by the
DC Court of Appeals.
Unconscionability may arise procedurally or substantively. A term is procedurally unconscionable if it is
imposed upon the “weaker” party because of fine or inconspicuous print, unexpected placement in the

Saylor URL: http://www.saylor.org/books

Saylor.org
452

contract, lack of opportunity to read the term, lack of education or sophistication that precludes
understanding, or lack of equality of bargaining power. Substantive unconscionability arises where the
affected terms are oppressive and harsh, where the term deprives a party of any real remedy for breach.
Most often—but not always—courts find unconscionable contracts in the context of consumer transactions
rather than commercial transactions. In the latter case, the assumption is that the parties tend to be
sophisticated businesspeople able to look out for their own contract interests.

Exculpatory Clauses
The courts have long held that public policy disfavors attempts to contract out of tort
liability. Exculpatory clauses that exempt one party from tort liability to the other for harm caused
intentionally or recklessly are unenforceable without exception. A contract provision that exempts a party
from tort liability for negligence is unenforceable under two general circumstances: (1) when it “exempts
an employer from liability to an employee for injury in the course of his employment” or (2) when it
exempts one charged with a duty of public service and who is receiving compensation from liability to one
to whom the duty is owed.

[5]

Contract terms with offensive exculpatory clauses may be considered

somewhat akin to unconscionability.
Put shortly, exculpatory clauses are OK if they are reasonable. Put not so shortly, exculpatory clauses will
generally be held valid if (1) the agreement does not involve a business generally thought suitable for
public regulation (a twenty-kilometer bicycle race, for example, is probably not one thought generally
suitable for public regulation, whereas a bus line is); (2) the party seeking exculpation is not performing a
business of great importance to the public or of practical necessity for some members of the public; (3) the
party does not purport to be performing the service to just anybody who comes along (unlike the bus
line); (4) the parties are dealing at arms’ length, able to bargain about the contract; (5) the person or
property of the purchaser is not placed under control of the seller, subject to his or his agent’s
carelessness; or (6) the clause is conspicuous and clear.

[6]

Obstructing the Administration of Justice or Violating a Public Duty
It is well established under common law that contracts that would interfere with the administration of
justice or that call upon a public official to violate a public duty are void and unenforceable. Examples of

Saylor URL: http://www.saylor.org/books

Saylor.org
453

such contracts are numerous: to conceal or compound a crime, to pay for the testimony of a witness in
court contingent on the court’s ruling, to suppress evidence by paying a witness to leave the state, or to
destroy documents. Thus, in an unedifying case in Arkansas, a gambler sued a circuit court judge to
recover $1,675 allegedly paid to the judge as protection money, and the Arkansas Supreme Court affirmed
the dismissal of the suit, holding, “The law will not aid either party to the alleged illegal and void
contract…‘but will leave them where it finds them, if they have been equally cognizant of the
illegality.’”

[7]

Also in this category are bribes, agreements to obstruct or delay justice (jury tampering,

abuse of the legal process), and the like.

Family Relations
Another broad area in which public policy intrudes on private contractual arrangements is that of
undertakings between couples, either prior to or during marriage. Marriage is quintessentially a
relationship defined by law, and individuals have limited ability to change its scope through legally
enforceable contracts. Moreover, marriage is an institution that public policy favors, and agreements that
unreasonably restrain marriage are void. Thus a father’s promise to pay his twenty-one-year-old daughter
$100,000 if she refrains from marrying for ten years would be unenforceable. However, a promise in a
postnuptial (after marriage) agreement that if the husband predeceases the wife, he will provide his wife
with a fixed income for as long as she remains unmarried is valid because the offer of support is related to
the need. (Upon remarriage, the need would presumably be less pressing.) Property settlements before,
during, or upon the breakup of a marriage are generally enforceable, since property is not considered to
be an essential incident of marriage. But agreements in the form of property arrangements that tend to be
detrimental to marriage are void—for example, a prenuptial (premarital) contract in which the wife-to-be
agrees on demand of the husband-to-be to leave the marriage and renounce any claims upon the
husband-to-be at any time in the future in return for which he will pay her $100,000. Separation
agreements are not considered detrimental to marriage as long as they are entered after or in
contemplation of immediate separation; but a separation agreement must be “fair” under the
circumstances, and judges may review them upon challenge. Similarly, child custody agreements are not
left to the whim of the parents but must be consistent with the best interest of the child, and the courts
retain the power to examine this question.

Saylor URL: http://www.saylor.org/books

Saylor.org
454

The types of contracts or bargains that might be found illegal are innumerable, limited only by the
ingenuity of those who seek to overreach.

KEY TAKEAWAY
Courts will not enforce contracts that are, broadly speaking, contrary to public policy. These include
some non-compete agreements, exculpatory clauses, unconscionable bargains, contracts to obstruct
the public process or justice, and contracts interfering with family relations.

EXERCISES
1.

Why employments are non-compete agreements viewed less favorably than sale-of-business noncompete agreements?

2.

Can a person by contract exculpate herself from liability for gross negligence? For ordinary
negligence?

3.

A parking lot agreement says the parking lot is “not responsible for loss of contents or damage to the
vehicle.” Is that acceptable? Explain.

4.

A valet parking lot agreement—where the car owner gives the keys to the attendant who parks the
car—has the same language as that for the lot in Exercise 3. Is that acceptable? Explain.

[1] Restatement (Second) of Contracts, Section 178.
[2] Restatement (Second) of Contracts, Section 186(a).
[3] California Business and Professions Code, Section 16600.
[4] Raimondo v. Van Vlerah, 325 N.E.2d 544 (Ohio 1975).
[5] Restatement (Second) of Contracts, Section 195.
[6] Henrioulle v. Marin Ventures, Inc., 573 P.2d 465 (Calif. 1978).
[7] Womack v. Maner, 301 S.W.2d 438 (Ark. 1957).

Saylor URL: http://www.saylor.org/books

Saylor.org
455

12.4 Effect of Illegality and Exceptions
LEARNING OBJECTIVES
1.

Recognize that courts will not enforce illegal bargains.

2.

Know that there are exceptions to that rule.

Effect of Illegality

Saylor URL: http://www.saylor.org/books

Saylor.org
456

The general rule is this: courts will not enforce illegal bargains. The parties are left where the court found
them, and no relief is granted: it’s a hands-off policy. The illegal agreement is void, and that a wrongdoer
has benefited to the other’s detriment does not matter.
For example, suppose a specialty contractor, statutorily required to have a license, constructs a waterslide
for Plaintiff, when the contractor knew or should have known he was unlicensed. Plaintiff discovers the
impropriety and refuses to pay the contractor $80,000 remaining on the deal. The contractor will not get
paid.

[1]

In another example, a man held himself out to be an architect in a jurisdiction requiring that

architects pass a test to be licensed. He was paid $80,000 to design a house costing $900,000. The
project was late and over budget, and the building violated relevant easement building-code rules. The
unlicensed architect was not allowed to keep his fee.

[2]

Exceptions
As always in the law, there are exceptions. Of relevance here are situations where a court might permit
one party to recover: party withdrawing before performance, party protected by statute, party not equally
at fault, excusable ignorance, and partial illegality.

Party Withdrawing before Performance
Samantha and Carlene agree to bet on a soccer game and deliver their money to the stakeholder.
Subsequently, but before the payout, Carlene decides she wants out; she can get her money from the
stakeholder. Ralph hires Jacob for $5,000 to arrange a bribe of a juror. Ralph has a change of heart; he
can get his money from Jacob.

Party Protected by Statute
An airline pilot, forbidden by federal law from working overtime, nevertheless does so; she would be
entitled to payment for the overtime worked. Securities laws forbid the sale or purchase of unregistered
offerings—such a contract is illegal; the statute allows the purchaser rescission (return of the money paid).
An attorney (apparently unwittingly) charged his client beyond what the statute allowed for procuring for
the client a government pension; the pensioner could get the excess from the attorney.

Party Not Equally at Fault
Saylor URL: http://www.saylor.org/books

Saylor.org
457

One party induces another to make an illegal contract by undue influence, fraud, or duress; the victim can
recover the consideration conveyed to the miscreant if possible.

Excusable Ignorance
A woman agrees to marry a man not knowing that he is already married; bigamy is illegal, the marriage is
void, and she may sue him for damages. A laborer is hired to move sealed crates, which contain
marijuana; it is illegal to ship, sell, or use marijuana, but the laborer is allowed payment for his services.

Partial Illegality
A six-page employment contract contains two paragraphs of an illegal non-compete agreement. The illegal
part is thrown out, but the legal parts are enforceable.

KEY TAKEAWAY
There are a number of exceptions to the general rule that courts give no relief to either party to an
illegal contract. The rule may be relaxed in cases where justice would be better served than by
following the stricture of hands off.

EXERCISES
1.

When, in general, will a court allow a party relief from an illegal contract (or bargain)?

2.

A and B engage in a game of high-stakes poker under circumstances making the game illegal in the
jurisdiction. A owes B $5,000 when A loses. When A does not pay, B sues. Does B get the money?
What if A had paid B the $5,000 and then sued to get it back?

[1] Pacific Custom Pools, Inc. v. Turner Construction, 94 Cal. Rptr. 2d 756 (Calif. 2000).
[2] Ransburg v. Haase, 586 N.E. 2d 1295 (Ill. Ct. App. 1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
458

12.5 Cases
Extension of Statutory Illegality Based on Public Policy
Bovard v. American Horse Enterprises
247 Cal. Rptr. 340 (Calif. 1988)
[Bovard sued Ralph and American Horse Enterprises (a corporation) to recover on
promissory notes that were signed when Ralph purchased the corporation, ostensibly a
jewelry-making business. The trial court dismissed Bovard’s complaint.]

Saylor URL: http://www.saylor.org/books

Saylor.org
459

Puglia, J.
The court found that the corporation predominantly produced paraphernalia used to smoke marijuana
[roach clips and bongs] and was not engaged significantly in jewelry production, and that Bovard had
recovered the corporate machinery through self-help [i.e., he had repossessed it]. The parties do not
challenge these findings. The court acknowledged that the manufacture of drug paraphernalia was not
itself illegal in 1978 when Bovard and Ralph contracted for the sale of American Horse Enterprises, Inc.
However, the court concluded a public policy against the manufacture of drug paraphernalia was implicit
in the statute making the possession, use and transfer of marijuana unlawful. The trial court held the
consideration for the contract was contrary to the policy of express law, and the contract was therefore
illegal and void. Finally, the court found the parties were in pari delicto [equally at fault] and thus with
respect to their contractual dispute should be left as the court found them.
The trial court concluded the consideration for the contract was contrary to the policy of the law as
expressed in the statute prohibiting the possession, use and transfer of marijuana. Whether a contract is
contrary to public policy is a question of law to be determined from the circumstances of the particular
case. Here, the critical facts are not in dispute. Whenever a court becomes aware that a contract is illegal,
it has a duty to refrain from entertaining an action to enforce the contract. Furthermore the court will not
permit the parties to maintain an action to settle or compromise a claim based on an illegal contract.…
[There are several] factors to consider in analyzing whether a contract violates public policy: “Before
labeling a contract as being contrary to public policy, courts must carefully inquire into the nature of the
conduct, the extent of public harm which may be involved, and the moral quality of the conduct of the
parties in light of the prevailing standards of the community [Citations]”
These factors are more comprehensively set out in the Restatement Second of Contracts section 178:
(1) A promise or other term of an agreement is unenforceable on grounds of public policy if
legislation provides that it is unenforceable or the interest in its enforcement is clearly
outweighed in the circumstances by a public policy against the enforcement of such terms.
(2) In weighing the interest in the enforcement of a term, account is taken of
(a) the parties’ justified expectations,
(b) any forfeiture that would result if enforcement were denied, and
(c) any special public interest in the enforcement of the particular term.

Saylor URL: http://www.saylor.org/books

Saylor.org
460

(3) In weighing a public policy against enforcement of a term, account is taken of
(a) the strength of that policy as manifested by legislation or judicial decisions,
(b) the likelihood that a refusal to enforce the term will further that policy,
(c) the seriousness of any misconduct involved and the extent to which it was deliberate, and
(d) the directness of the connection between that misconduct and the term.
Applying the Restatement test to the present circumstances, we conclude the interest in enforcing this
contract is very tenuous. Neither party was reasonably justified in expecting the government would not
eventually act to geld American Horse Enterprises, a business harnessed to the production of
paraphernalia used to facilitate the use of an illegal drug. Moreover, although voidance of the contract
imposed a forfeiture on Bovard, he did recover the corporate machinery, the only assets of the business
which could be used for lawful purposes, i.e., to manufacture jewelry. Thus, the forfeiture was
significantly mitigated if not negligible. Finally, there is no special public interest in the enforcement of
this contract, only the general interest in preventing a party to a contract from avoiding a debt.
On the other hand, the Restatement factors favoring a public policy against enforcement of this contract
are very strong. As we have explained, the public policy against manufacturing paraphernalia to facilitate
the use of marijuana is strongly implied in the statutory prohibition against the possession, use, etc., of
marijuana, a prohibition which dates back at least to 1929.…Obviously, refusal to enforce the instant
contract will further that public policy not only in the present circumstances but by serving notice on
manufacturers of drug paraphernalia that they may not resort to the judicial system to protect or advance
their business interests. Moreover, it is immaterial that the business conducted by American Horse
Enterprises was not expressly prohibited by law when Bovard and Ralph made their agreement since both
parties knew that the corporation’s products would be used primarily for purposes which were expressly
illegal. We conclude the trial court correctly declared the contract contrary to the policy of express law and
therefore illegal and void.

CASE QUESTIONS
1.

Why did the court think it was significant that Bovard had repossessed the jewelry-making
equipment?

2.

What did Bovard want in this case?

Saylor URL: http://www.saylor.org/books

Saylor.org
461

3.

If it was not illegal to make bongs and roach clips, why did the court determine that this contract
should not be enforced?

Unlicensed Practitioner Cannot Collect Fee
Venturi & Company v. Pacific Malibu Development Corp.
172 Cal.App.4th 1417 (Calif. Ct. App. 2009)
Rubin, J.
In June 2003, plaintiff Venturi & Company LLC and defendant Pacific Malibu Development Corp. entered
into a contract involving development of a high-end resort on undeveloped property on the Bahamian
island of Little Exuma. Under the contract, plaintiff agreed to serve as a financial advisor and find
financing for the Little Exuma project.…[P]laintiff was entitled to some payment under the contract even
if plaintiff did not secure financing for the project [called a success fee].
After signing the contract, plaintiff contacted more than 60 potential sources of financing for the
project.…[I]n the end, defendants did not receive financing from any source that plaintiff had identified.
Defendants terminated the contract in January 2005. Two months earlier, however, defendants had
signed a [financing agreement] with the Talisker Group. Plaintiff was not involved in defendants’
negotiations with the Talisker Group.…Nevertheless; plaintiff claimed the contract’s provision for a
success fee entitled plaintiff to compensation following the [agreement]. When defendants refused to pay
plaintiff’s fee, plaintiff sued defendants for the fee and for the reasonable value of plaintiff’s services.
Defendants moved for summary judgment. They argued plaintiff had provided the services of a real estate
broker by soliciting financing for the Little Exuma project yet did not have a broker’s license. Thus,
defendants asserted…the Business and Professions Code barred plaintiff from receiving any compensation
as an unlicensed broker…Plaintiff opposed summary judgment. It argued that one of its managing
principals, Jane Venturi, had a real estate sales license and was employed by a real estate broker (whom
plaintiff did not identify) when defendants had signed their term sheet with the Talisker Group, the
document that triggered plaintiff’s right to a fee.
The court entered summary judgment for defendants. The court found plaintiff had acted as a real estate
broker when working on the Little Exuma project. The court pointed, however, to plaintiff’s lack of

Saylor URL: http://www.saylor.org/books

Saylor.org
462

evidence that Jane Venturi’s unnamed broker had employed or authorized her to work on the
project.…[Summary judgment was issued in favor of defendants, denying plaintiff any recovery.] This
appeal followed.
The court correctly ruled plaintiff could not receive compensation for providing real estate broker services
to defendants because plaintiff was not a licensed broker. (Section 11136 [broker’s license required to
collect compensation for broker services].) But decisions such as Lindenstadt [Citation] establish that the
court erred in denying plaintiff compensation to the extent plaintiff’s services were not those of a real
estate broker. In Lindenstadt, the parties entered into 25 to 30 written agreements in which the plaintiff
promised to help the defendant find businesses for possible acquisition. After the plaintiff found a number
of such businesses, the defendant refused to compensate the plaintiff. The defendant cited the plaintiff’s
performance of broker’s services without a license as justifying its refusal to pay. On appeal, the appellate
court rejected the defendant’s sweeping contention that the plaintiff’s unlicensed services for some
business opportunities meant the plaintiff could not receive compensation for any business opportunity.
Rather, the appellate court directed the trial court to examine individually each business opportunity to
determine whether the plaintiff acted as an unlicensed broker for that transaction or instead provided
only services for which it did not need a broker’s license.
Likewise here, the contract called for plaintiff to provide a range of services, some apparently requiring a
broker’s license, others seemingly not. Moreover, and more to the point, plaintiff denied having been
involved in arranging, let alone negotiating, defendants’ placement of Securities with the Talisker Group
for which plaintiff claimed a “success fee” under the contract’s provision awarding it a fee even if it had no
role in procuring the financing. Thus, triable issues existed involving the extent to which plaintiff provided
either unlicensed broker services or, alternatively, non-broker services for which it did not need a license.
(Accord: [Citation] [severability allowed partial enforcement of personal manager employment contract
when license required for some, but not all, services rendered under the contract].)
[T]he contract here…envisioned plaintiff directing its efforts toward many potential sources of financing.
As to some of those sources, plaintiff may have crossed the line into performing broker services. But for
other sources, plaintiff may have provided only financial and marketing advice for which it did not need a
broker’s license. (See, e.g. [Citation] [statute barring unlicensed contractor from receiving fees for some
services did not prohibit recovery for work not within scope of licensing statute].) And finally, as to the

Saylor URL: http://www.saylor.org/books

Saylor.org
463

Talisker Group, plaintiff may have provided even less assistance than financial and marketing advice,
given that plaintiff denied involvement with the group. Whether plaintiff crossed the line into providing
broker services is thus a triable issue of fact that we cannot resolve on summary judgment.
…Plaintiff…did not have a broker’s license, and therefore was not entitled to compensation for broker’s
services. Plaintiff contends it was properly licensed because one of its managers, Jane Venturi, obtained a
real estate sales license in February 2004. Thus, she, and plaintiff claims by extension itself, were licensed
when defendants purportedly breached the contract by refusing to pay plaintiff months later for the
Talisker Group placement. Jane Venturi’s sales license was not, however, sufficient; only a licensed broker
may provide broker services. A sales license does not permit its holder to represent another unless the
salesperson acts under a broker’s authority.
The judgment for defendants is vacated, and the trial court is directed to enter a new order denying
defendants’ motion for summary judgment.…

CASE QUESTIONS
1.

Why did the plaintiff think it should be entitled to full recovery under the contract, including for
services rendered as a real estate broker? Why did the court deny that?

2.

Even if the plaintiff were not a real estate broker, why would that mean it could not recover for real
estate services provided to the defendant?

3.

The appeals court remanded the case; what did it suggest the plaintiff should recover on retrial?

Unconscionability
Williams v. Walker-Thomas Furniture Co.
350 F.2d 445 (D.C. Ct. App. 1965)
Wright, J.
Appellee, Walker-Thomas Furniture Company, operates a retail furniture store in the District of
Columbia. During the period from 1957 to 1962 each appellant in these cases purchased a number of
household items from Walker-Thomas, for which payment was to be made in installments. The terms of

Saylor URL: http://www.saylor.org/books

Saylor.org
464

each purchase were contained in a printed form contract which set forth the value of the purchased item
and purported to lease the item to appellant for a stipulated monthly rent payment. The contract then
provided, in substance, that title would remain in Walker-Thomas until the total of all the monthly
payments made equaled the stated value of the item, at which time appellants could take title. In the event
of a default in the payment of any monthly installment, Walker-Thomas could repossess the item.
The contract further provided that ‘the amount of each periodical installment payment to be made by
(purchaser) to the Company under this present lease shall be inclusive of and not in addition to the
amount of each installment payment to be made by (purchaser) under such prior leases, bills or accounts;
and all payments now and hereafter made by (purchaser) shall be credited pro rata on all outstanding
leases, bills and accounts due the Company by (purchaser) at the time each such payment is made.’ The
effect of this rather obscure provision was to keep a balance due on every item purchased until the balance
due on all items, whenever purchased, was liquidated. As a result, the debt incurred at the time of
purchase of each item was secured by the right to repossess all the items previously purchased by the
same purchaser, and each new item purchased automatically became subject to a security interest arising
out of the previous dealings.
On May 12, 1962, appellant Thorne purchased an item described as a daveno, three tables, and two lamps,
having total stated value of $391.11 [about $2,800 in 2011 dollars]. Shortly thereafter, he defaulted on his
monthly payments and appellee sought to replevy [repossess] all the items purchased since the first
transaction in 1958. Similarly, on April 17, 1962, appellant Williams bought a stereo set of stated value of
$514.95 [about $3,600 in 2011 dollars]. She too defaulted shortly thereafter, and appellee sought to
replevy all the items purchased since December, 1957. The Court of General Sessions granted judgment
for appellee. The District of Columbia Court of Appeals affirmed, and we granted appellants’ motion for
leave to appeal to this court.
Appellants’ principal contention, rejected by both the trial and the appellate courts below, is that these
contracts, or at least some of them, are unconscionable and, hence, not enforceable. [In its opinion the
lower court said:]
The record reveals that prior to the last purchase appellant had reduced the balance in her
account to $164. The last purchase, a stereo set, raised the balance due to $678. Significantly,
at the time of this and the preceding purchases, appellee was aware of appellant’s financial

Saylor URL: http://www.saylor.org/books

Saylor.org
465

position. The reverse side of the stereo contract listed the name of appellant’s social worker
and her $218 monthly stipend from the government. Nevertheless, with full knowledge that
appellant had to feed, clothe and support both herself and seven children on this amount,
appellee sold her a $514 stereo set.
We cannot condemn too strongly appellee’s conduct. It raises serious questions of sharp
practice and irresponsible business dealings. A review of the legislation in the District of
Columbia affecting retail sales and the pertinent decisions of the highest court in this
jurisdiction disclose, however, no ground upon which this court can declare the contracts in
question contrary to public policy. We note that were the Maryland Retail Installment Sales
Act…or its equivalent, in force in the District of Columbia, we could grant appellant
appropriate relief. We think Congress should consider corrective legislation to protect the
public from such exploitive contracts as were utilized in the case at bar.
We do not agree that the court lacked the power to refuse enforcement to contracts found to be
unconscionable. In other jurisdictions, it has been held as a matter of common law that unconscionable
contracts are not enforceable. While no decision of this court so holding has been found, the notion that
an unconscionable bargain should not be given full enforcement is by no means novel.…
Since we have never adopted or rejected such a rule, the question here presented is actually one of first
impression.…[W]e hold that where the element of unconscionability is present at the time a contract is
made, the contract should not be enforced.
Unconscionability has generally been recognized to include an absence of meaningful choice on the part of
one of the parties together with contract terms which are unreasonably favorable to the other party.
Whether a meaningful choice is present in a particular case can only be determined by consideration of all
the circumstances surrounding the transaction. In many cases the meaningfulness of the choice is negated
by a gross inequality of bargaining power. The manner in which the contract was entered is also relevant
to this consideration. Did each party to the contract, considering his obvious education or lack of it, have a
reasonable opportunity to understand the terms of the contract, or were the important terms hidden in a
maze of fine print and minimized by deceptive sales practices? Ordinarily, one who signs an agreement
without full knowledge of its terms might be held to assume the risk that he has entered a one-sided
bargain. But when a party of little bargaining power, and hence little real choice, signs a commercially

Saylor URL: http://www.saylor.org/books

Saylor.org
466

unreasonable contract with little or no knowledge of its terms, it is hardly likely that his consent, or even
an objective manifestation of his consent, was ever given to all the terms. In such a case the usual rule that
the terms of the agreement are not to be questioned should be abandoned and the court should consider
whether the terms of the contract are so unfair that enforcement should be withheld.…
In determining reasonableness or fairness, the primary concern must be with the terms of the contract
considered in light of the circumstances existing when the contract was made. The test is not simple, nor
can it be mechanically applied. The terms are to be considered ‘in the light of the general commercial
background and the commercial needs of the particular trade or case.’ Corbin suggests the test as being
whether the terms are ‘so extreme as to appear unconscionable according to the mores and business
practices of the time and place.’ We think this formulation correctly states the test to be applied in those
cases where no meaningful choice was exercised upon entering the contract. So ordered.
Danaher, J. (dissenting):
[The lower] court…made no finding that there had actually been sharp practice. Rather the appellant
seems to have known precisely where she stood.
There are many aspects of public policy here involved. What is a luxury to some may seem an outright
necessity to others. Is public oversight to be required of the expenditures of relief funds? A washing
machine, e.g., in the hands of a relief client might become a fruitful source of income. Many relief clients
may well need credit, and certain business establishments will take long chances on the sale of items,
expecting their pricing policies will afford a degree of protection commensurate with the risk. Perhaps a
remedy when necessary will be found within the provisions of the D.C. “Loan Shark” law, [Citation].
I mention such matters only to emphasize the desirability of a cautious approach to any such problem,
particularly since the law for so long has allowed parties such great latitude in making their own contracts.
I dare say there must annually be thousands upon thousands of installment credit transactions in this
jurisdiction, and one can only speculate as to the effect the decision in these cases will have.

CASE QUESTIONS
1.

Did the court here say that cross-collateral contracts are necessarily unconscionable?

2.

Why is it relevant that the plaintiff had seven children and was on welfare?

Saylor URL: http://www.saylor.org/books

Saylor.org
467

3.

Why did the defendant have a cross-collateral clause in the contract? What would happen if no such
clauses were allowed?

4.

What are the elements of unconscionability that the court articulates?

12.6 Summary and Exercises
Summary
In general, illegal contracts are unenforceable. The courts must grapple with two types of illegalities: (1)
statutory violations and (2) violations of public policy not expressly declared unlawful by statute. The
former include gambling contracts, contracts with unlicensed professionals, and Sunday contracts.
Contracts that violate public policy include many types of covenants not to compete. No general rule for
determining their legality can be given, except to say that the more rigid their restrictions against working

Saylor URL: http://www.saylor.org/books

Saylor.org
468

or competing, the less likely they will withstand judicial scrutiny. Other types of agreements that may
violate public policy and hence are unenforceable include provisions that waive tort liability and contracts
that interfere with family relationships.
The exceptions to the rule that illegal agreements will not be enforced and that courts leave the parties
where they are generally involve situations where the hands-off approach would lead to an unfair result:
where the parties are not equally at fault, where one is excusably ignorant or withdraws before
performance, or where one is protected by a statute. A court may sometimes divide a contract, enforcing
the legal part and not the illegal part.

EXERCISES
1.

Henrioulle was an unemployed widower with two children who received public assistance from the
Marin County (California) Department of Social Services. There was a shortage of housing for lowincome residents in Marin County. He entered into a lease agreement on a printed form by which the
landlord disclaimed any liability for any injury sustained by the tenants anywhere on the property.
Henrioulle fractured his wrist when he tripped on a rock on the common stairs in the apartment
building. The landlord had been having a hard time keeping the area clean. Is the disclaimer valid?
Explain.
2.

Albert Bennett, an amateur cyclist, entered a bicycle race sponsored by the United States
Cycling Federation. He signed a release exculpating the federation for liability: “I further
understand that serious accidents occasionally occur during bicycle racing and that
participants in bicycle racing occasionally sustain mortal or serious personal injuries, and/or
property damage, as a consequence thereof. Knowing the risks of bicycle racing, nevertheless I
hereby agree to assume those risks and to release and hold harmless all the persons or entities
mentioned above who (through negligence or carelessness) might otherwise be liable to me
(or my heirs or assigns) for damages.”

Saylor URL: http://www.saylor.org/books

Saylor.org
469

During the race, Bennett was hit by an automobile that had been allowed on the otherwise
blocked-off street by agents of the defendant. Bennett sued; the trial court dismissed the case
on summary judgment. Bennett appealed. What was the decision on appeal?
3.

Ramses owned an industrial supply business. He contracted to sell the business to Tut. Clause
VI of their Agreement of Sale provided as follows: “In further consideration for the purchase,
Ramses agrees that he shall not compete, either directly or indirectly, in the same business as
is conducted by the corporation in its established territory.”
Two months after the sale, Ramses opened a competing business across the street from the
business now owned by Tut, who brought suit, asking the court to close Ramses’s business on
the basis of Clause VI. What should the court decide? Why?

4.

After taking a business law class at State U, Elke entered into a contract to sell her business law book
to a classmate, Matthew, for $45. As part of the same contract, she agreed to prepare a will for
Matthew’s mother for an additional $110. Elke prepared the will and sent the book to Matthew, but
he refused to pay her. Is she entitled to any payment? Explain.

5.

Elmo, a door-to-door salesman, entered into a contract to sell the Wilson family $320 worth of
household products on credit. The Wilsons later learned that Elmo had failed to purchase a city license
to make door-to-door sales and refused to pay him. May Elmo collect from the Wilsons? Why?

6.

Gardner purchased from Singer a sewing machine ($700) and three vacuums (about $250 each), one
after the other, on Singer’s “1 to 36 month plan.” Gardner defaulted after paying a total of $400 on
account, and Singer sued to repossess all the purchases. Gardner defended by claiming the purchase
plan was unconscionable and pointed to the Williams case (Section 12.5.3 "Unconscionability") as
controlling law (that cross-collateral contracts are unconscionable). The trial court ruled for Gardner;
Singer appealed. What was the result on appeal?

7.

Blubaugh leased a large farm combine from John Deere Leasing by signing an agreement printed on
very lightweight paper. The back side of the form was “written in such fine, light print as to be nearly
illegible…The court was required to use a magnifying glass.” And the wording was “unreasonably
complex,” but it contained terms much in John Deere’s favor. When Blubaugh defaulted, John Deere
repossessed the combine, sold it for more than he had paid, and sued him for additional sums in

Saylor URL: http://www.saylor.org/books

Saylor.org
470

accordance with the default clauses on the back side of the lease. Blubaugh defended by asserting the
clauses were unconscionable. Is this a case of procedural, substantive, or no unconscionability?
Decide.
8.

Sara Hohe, a fifteen-year-old junior at Mission Bay High School in San Diego, was injured during a
campus hypnotism show sponsored by the PTSA as a fund-raiser for the senior class. Hypnotism shows
had been held annually since 1980, and Sara had seen the previous year’s show. She was selected at
random from a group of many volunteers. Her participation in the “Magic of the Mind Show” was
conditioned on signing two release forms. Hohe’s father signed a form entitled “Mission Bay High
School PTSA Presents Dr. Karl Santo.” Hohe and her father both signed a form titled “Karl Santo
Hypnotist,” releasing Santo and the school district from all liability. During the course of the show,
while apparently hypnotized, Hohe slid from her chair and also fell to the floor about six times and
was injured. She, through her father, then sued the school district. The Hohes claimed the release was
contrary to public policy; the trial court dismissed the suit on summary judgment. Was the release
contrary to public policy? Decide.

9.

In 1963 the Southern Railway Company was disturbed by an order issued by the Interstate Commerce
Commission, a federal agency, which would adversely affect the firm’s profit by some $13 million
[about $90 million in 2011 dollars]. Southern hired a lawyer, Robert Troutman, who was a friend of
President John F. Kennedy, to lobby the president that the latter might convince the attorney general,
Robert Kennedy, to back Southern’s position in a lawsuit against the ICC. It worked; Southern won.
Southern then refused to pay Troutman’s bill in the amount of $200,000 [about $14 million in 2011
dollars] and moved for summary judgment dismissing Troutman’s claim, asserting—among other
things—that contracts whereby one person is hired to use his influence with a public official are illegal
bargains. Should summary judgment issue? Decide.

10. Buyer, representing him to be experienced in timber negotiations, contracted to buy the timber on
Seller’s land. The first $11,500 would go to Buyer, the next $2,000 would go to Seller, and the rest
would be divided fifty-fifty after costs of removal of the timber. Buyer said the timber would be worth
$18,000–$20,000. When Seller discovered the timber was in fact worth more than $50,000, he sued,
claiming the contract was unconscionable. How should the court rule?

Saylor URL: http://www.saylor.org/books

Saylor.org
471

SELF-TEST QUESTIONS
1.

Gambling contracts are

a.

always unenforceable

b.

enforceable if written

c.

in effect enforceable in certain situations involving the sale of securities

d.

always enforceable when made with insurance companies
In State X, plumbers must purchase a license but do not have to pass an examination. This is
an example of

a.

a regulatory license
b.

a revenue license

c.

both a and b

d.

neither a nor b
A contract to pay a lobbyist to influence a public official is generally illegal.

a.

true
b.

false
Exculpatory clauses are sometimes enforceable when they relieve someone from liability for

a.

an intentional act
b.

recklessness

c.

negligence

d.

all of the above
An employee’s promise not to compete with the employer after leaving the company

a.

is never enforceable because it restrains trade
b.

is always enforceable if in writing

c.

is always enforceable

d.

is enforceable if related to the employer’s property interests

SELF-TEST ANSWERS
Saylor URL: http://www.saylor.org/books

Saylor.org
472

1.

c

2.

b

3.

b

4.

c

5.

d

Chapter 13
Form and Meaning
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What kinds of contracts must be evidenced by some writing under the Statute of Frauds, what the
exceptions to the requirements are, and what satisfies a writing requirement

2.

What effect prior or contemporaneous “side” agreements have on a written contract

3.

How a contract is to be interpreted if its meaning is disputed

Saylor URL: http://www.saylor.org/books

Saylor.org
473

In four chapters, we have focused on the question of whether the parties created a valid contract and have
examined the requirements of (1) agreement (offer and acceptance), (2) real consent (free will, knowledge,
and capacity), (3) consideration, and (4) legality. Assuming that these requirements have been met, we
now turn to the form and meaning of the contract itself. Does the contract have to be in a written form,
and—if there is a dispute—what does the contract mean?

13.1 The Statute of Frauds
LEARNING OBJECTIVES
1.

Know which contracts are required to be evidenced by some writing to be enforceable.

2.

Understand the exceptions to that requirement.

3.

Recognize what the writing requirement means.

4.

Understand the effect of noncompliance with the Statute of Frauds.

Overview of the Statute of Frauds

Saylor URL: http://www.saylor.org/books

Saylor.org
474

The general rule is this: a contract need not be in writing to be enforceable. An oral agreement to pay a
high-fashion model $2 million to pose for photographs is as binding as if the language of the deal were
printed on vellum and signed in the presence of twenty bishops. For three centuries, however, a large
exception grew up around the Statute of Frauds, first enacted in England in 1677 under the formal name
“An Act for the Prevention of Frauds and Perjuries.” The Statute of Frauds requires that some contracts be
evidenced by a writing, signed by the party to be bound. The English statute’s two sections dealing with
contracts read as follows:
[Sect. 4]…no action shall be brought
1.

whereby to charge any executor or administrator upon any special promise, to answer
damages out of his own estate;

2. or whereby to charge the defendant upon any special promise to answer for the debt, default
or miscarriages of another person;
3. or to charge any person upon any agreement made upon consideration of marriage;
4. or upon any contract or sale of lands, tenements or hereditaments, or any interest in or
concerning them;
5.

or upon any agreement that is not to be performed within the space of one year from the
making thereof;
unless the agreement upon which such action shall be brought, or some memorandum or note
thereof, shall be in writing, and signed by the party to be charged therewith, or some other
person thereunto by him lawfully authorized.
[Sect. 17]…no contract for the sale of any goods, wares and merchandizes, for the price of ten
pounds sterling or upwards, shall be allowed to be good, except the buyer shall accept part of
the goods so sold, and actually receive the same, or give something in earnest to bind the
bargain or in part of payment, or that some note or memorandum in writing of the said
bargain be made and signed by the parties to be charged by such contract, or their agents
thereunto lawfully authorized.

As may be evident from the title of the act and its language, the general purpose of the law is to provide
evidence, in areas of some complexity and importance, that a contract was actually made. To a lesser
degree, the law serves to caution those about to enter a contract and “to create a climate in which parties

Saylor URL: http://www.saylor.org/books

Saylor.org
475

often regard their agreements as tentative until there is a signed writing.”

[1]

Notice, of course, that this is

a statute; it is a legislative intrusion into the common law of contracts. The name of the act is somewhat
unfortunate: insofar as it deals with fraud at all, it does not deal with fraud as we normally think of it. It
tries to avoid the fraud that occurs when one person attempts to impose on another a contract that never
was agreed to.
The Statute of Frauds has been enacted in form similar to the seventeenth-century act in every state but
Maryland and New Mexico, where judicial decisions have given it legal effect, and Louisiana. With minor
exceptions in Minnesota, Wisconsin, North Carolina, and Pennsylvania, the laws all embrace the same
categories of contracts that are required to be in writing. Early in the twentieth century, Section 17 was
replaced by a section of the Uniform Sales Act, and this in turn has now been replaced by provisions in the
Uniform Commercial Code (UCC).
Figure 13.1 Contracts Required to Be in Writing

However ancient, the Statute of Frauds is alive and well in the United States. Today it is used as a
technical defense in many contract actions, often with unfair results: it can be used by a person to wriggle
out of an otherwise perfectly fine oral contract (it is said then to be used “as a sword instead of a shield”).
Consequently, courts interpret the law strictly and over the years have enunciated a host of exceptions—
making what appears to be simple quite complex. Indeed, after more than half a century of serious
scholarly criticism, the British Parliament repealed most of the statute in 1954. As early as 1885, a British
judge noted that “in the vast majority of cases [the statute’s] operation is simply to enable a man to break
a promise with impunity because he did not write it down with sufficient formality.” A proponent of the
repeal said on the floor of the House of Commons that “future students of law will, I hope, have their
labors lightened by the passage of this measure.” In the United States, students have no such reprieve
from the Statute of Frauds, to which we now turn for examination.

Saylor URL: http://www.saylor.org/books

Saylor.org
476

Types of Contracts Required in Writing and the Exceptions
Promises to Pay the Debt of Another
The rule: a promise to pay the debt of another person must be evidenced by some writing if it is a
“collateral promise of suretyship (or ‘guaranty’).” A collateral promise is one secondary or ancillary to
some other promise. A surety or guarantor (the terms are essentially synonymous) is one who promises to
perform upon the default of another. Consider this:
A and B agree to pay C.
Here, both A and B are making a direct promise to pay C. Although A is listed first, both are promising to
pay C. Now consider this:
B agrees to pay C if A does not.
Here it is clear that there must be another agreement somewhere for A to pay C, but that is not contained
in this promise. Rather, B is making an agreement with C that is collateral—on the side—to the promise A
is making to C. Sometimes the other agreement somewhere for A to pay C is actually in the same
document as B’s promise to pay C if A does not. That does not make B’s promise a direct promise as
opposed to a collateral one.
Suppose Lydia wishes to purchase on credit a coat at Miss Juliette’s Fine Furs. Juliette thinks Lydia’s
creditworthiness is somewhat shaky. So Lydia’s friend Jessica promises Miss Juliette’s that if the store
will extend Lydia credit, Jessica will pay whatever balance is due should Lydia default. Jessica is a surety
for Lydia, and the agreement is subject to the Statute of Frauds; an oral promise will not be
enforceable.

[2]

Suppose Jessica very much wants Lydia to have the coat, so she calls the store and says,

“Send Lydia the fur, and I will pay for it.” This agreement does not create a suretyship, because Jessica is
primarily liable: she is making a direct promise to pay. To fall within the Statute of Frauds, the surety
must back the debt of another person to a third-party promisee (also known as the obligee of the principal
debtor). The “debt,” incidentally, need not be a money obligation; it can be any contractual duty. If Lydia
had promised to work as a cashier on Saturdays at Miss Juliette’s in return for the coat, Jessica could
become surety to that obligation by agreeing to work in Lydia’s place if she failed to show up. Such a
promise would need to be in writing to be enforceable.

Saylor URL: http://www.saylor.org/books

Saylor.org
477

The exception: the main purpose doctrine. The main purpose doctrine is a major exception to the surety
provision of the Statute of Frauds. It holds that if the promisor’s principal reason for acting as surety is to
secure her own economic advantage, then the agreement is not bound by the Statute of Frauds writing
requirement. Suppose, in the previous example, that Jessica is really the one who wants the fur coat but
cannot, for reasons of prudence, let it be known that she has bought one. So she proposes that Lydia “buy”
it for her and that she will guarantee Lydia’s payments. Since the main purpose of Jessica’s promise is to
advance her own interests, an oral agreement is binding. Normally, the main purpose rule comes into play
when the surety desires a financial advantage to herself that cannot occur unless she provides some
security. For example, the board chairman of a small company, who also owns all the voting stock, might
guarantee a printer that if his company defaulted in paying the bill for desperately needed catalogs; he
would personally pay the bill. If his main purpose in giving the guarantee was to get the catalogues printed
in order to stave off bankruptcy, and thus to preserve his own interest in the company, he would be bound
by an oral agreement.

[3]

The same principle can be used to bind other creditors to oral agreements, as the

bank discovered in Section 13.4.1 "The Statute of Frauds’ Main Purpose Doctrine" (Wilson Floors).

Agreements of Executor or Administrator
The rule: the promise by an executor or administrator of an estate to answer personally for the debt or
other duty of the deceased is analogous to the surety provision—it must be evidenced by some writing if it
is to be enforced over an objection by the would-be obligor. For an agreement to be covered by the statute
there must have been an obligation before the decedent’s death. Thus if the executor arranges for a
funeral and guarantees payment should the estate fail to pay the fee, an oral contract is binding, because
there was no preexisting obligation. If, however, the decedent has made his own arrangements and signed
a note obligating his estate to pay, the executor’s promise to guarantee payment would be binding only if
written.
The exception: the main purpose exception to the surety provision applies to this section of the Statute
of Frauds as well as to the “promises to pay the debts of another” section, noted earlier.

The Marriage Provision

Saylor URL: http://www.saylor.org/books

Saylor.org
478

The rule: if any part of the marriage or the promise to marry consists also of a promise to exchange some
consideration, the Statute of Frauds requires that part to be evidenced by some writing.

[4]

Mutual

promises to marry are not within the rule. John and Sally exchange promises to marry; the promise would
not be unenforceable for failure to be evidenced by some writing. (Of course courts are very unlikely to
force anybody to keep a promise to marry; the point is, the Statute of Frauds doesn’t apply). But if Sally
understands John to say, “If you marry me, I will deed to you my property in the Catskill Mountains,” the
part about the property would need to be evidenced by some writing to be enforced over John’s denial.
The Statute of Frauds governs such promises regardless of who makes them. Suppose John’s father had
said, “If you marry Sally and settle down, I will give you $1 million,” and John agrees and marries Sally.
The father’s promise is not enforceable unless written, if he denies it.
Sometimes couples—especially rich people like movie stars—execute written property settlement
agreements to satisfy the statute, stipulating how their assets will be treated upon marriage or upon
divorce or death. If done before marriage, they are called prenuptial (premarital) agreements; if after
marriage, postnuptial (after marriage) agreements (“prenupts” and “postnupts” in lawyer lingo).
The exception: there is no “named” exception here, but courts are free to make equitable adjustments of
property of the marriage to avoid an injustice.
The factors to be considered in the division of the marital estate are set forth at [Citation],
which states, inter alia [among other things], that the court shall finally and equitably
apportion the property of the parties, however and whenever acquired. The statute vests wide
discretion in the district court. [Citation]. The court is free to adopt any reasonable valuation
of marital property which is supported by the record.

[5]

Contracts Affecting an Interest in Real Estate
The rule: almost all contracts involving an interest in real estate are subject to the Statute of Frauds. “An
interest in land” is a broad description, including the sale, mortgaging, and leasing of real property
(including homes and buildings); profits from the land; the creation of easements; and the establishment
of other interests through restrictive covenants and agreements concerning use. Short-term leases, usually
for a term of one year or less, are exempt from the provision.

Saylor URL: http://www.saylor.org/books

Saylor.org
479

The exception: the part performance doctrine. The name here is a misnomer, because it is a doctrine of
reliance, and the acts taken in reliance on the contract are not necessarily partial performances under it.
As in all such cases, the rationale is that it is unjust not to give the promisee specific performance if he or
she acted in reasonable reliance on the contract and the promisor has continued to manifest assent to its
terms. An oral contract to sell land is not binding simply because the buyer has paid the purchase price;
payment is not by itself reliance, and if the seller refuses to transfer title, the buyer may recover the
purchase price. However, if the buyer has taken possession and made improvements on the property,
courts will usually say the case is out of the statute, and the party claiming an oral contract can attempt to
prove the existence of the oral contract.

The One-Year Rule
The rule: any agreement that cannot be performed within one year from its making must be evidenced
by some writing to be enforceable. The purpose of this part is perhaps more obvious than most of the
statute’s provisions: memories fade regarding the terms of oral contracts made long ago; people die;
disputes are not uncommon. Notice the critical time frame is not how long it will take to perform the
contract, but how long from the time it is made until performance is complete. If a contract is made on
January 1 for a house to be constructed starting on June 1 and to be completed on February 1 of the next
year, the performance will be completed in eight months from the time it was begun, but thirteen months
from the time the contract was made. It falls within the statute.
The exception: the possibility test. The statute’s one-year rule has been universally interpreted to mean
a contract that is impossible to be fully performed within one year; if there is even the slightest chance of
carrying out the agreement completely within the year, an oral contract is enforceable. Thus an oral
agreement to pay a sum of money on a date thirteen months hence is within the statute and not
enforceable, but one calling for payment “within thirteen months” would be enforceable, since it is
possible under the latter contract to pay in less than a year. Because in many cases strict application of the
statute would dictate harsh results, the courts often strain for an interpretation that finds it possible to
perform the agreement within the year. Courts will even hold that because any person may die within the
year, a contract without a fixed term may be fully performed in under a year and does not, therefore, fall
within the statute.

Saylor URL: http://www.saylor.org/books

Saylor.org
480

Under the UCC
The rule: contracts for the sale of goods in an amount greater than $500 must be evidenced by some
writing to be enforceable. Section 2-201 of the UCC requires all contracts for the sale of goods for the price
of $500 or more to be in writing, but oral agreements for the sale of goods valued at less than $500 are
fully enforceable without exception.

Other Writing Requirements
In addition to these requirements, the UCC provides that agreements for the sale of securities (e.g., most
stocks and bonds) usually need to be evidenced by a writing, and agreements for property not included in
[6]

the sales or securities articles of the UCC that exceed $5,000 in value need to be so evidenced. Included
here would be intangible property such as rights to royalties and to mortgage payments, and other rights
created by contract. And in many states, other statutes require writing for several different kinds of
contracts. These include agreements to pay commissions to real estate brokers, to make a will, to pay
debts already discharged in bankruptcy, to arbitrate rather than litigate, to make loans, and to make
installment contracts.

Exceptions under the UCC
There are four exceptions to the UCC’s Statute of Frauds requirement that are relevant here.

The Ten-Day-Reply Doctrine
This provides that, as between merchants, if an oral agreement is reached and one party sends the other a
written statement confirming it, the other party has ten days to object in writing or the agreement is
enforceable.

[7]

“Specially Manufactured Goods”

Saylor URL: http://www.saylor.org/books

Saylor.org
481

This exception provides that a seller who has manufactured goods to the buyer’s specifications or who has
made “either a substantial beginning of their manufacture or commitments for their procurement” will
not be stuck if the buyer repudiates, assuming that the goods are unsuitable for sale to others.

[8]

The “Admission” Exception
This exception arises—reasonably enough—when the party against whom enforcement is sought admits in
testimony or legal papers that a contract was in fact made.

[9]

However, the admission will not permit

enforcement of all claimed terms of the contract; enforcement is limited to the quantity of goods
admitted.

The “Payment or Delivery and Acceptance” Exception
The UCC provides that an oral contract for goods in excess of $500 will be upheld if payment has already
been made and accepted, or if the goods have been received and accepted.

[10]

Sufficiency of the Required Writing
At Common Law
We have been careful not to say “the contract needs to be in writing.” We have said, “a contractual
intention must be evidenced by some writing, signed by the party to be bound.” A signed contract is not
required. What is required in most states, following the wording of the original statute, is that there be at
least some memorandum or note concerning the agreement—a logical consequence of the statute’s
purpose to evidence the making of the contract. The words need not appear in a formal document; they
are sufficient in any form in a will, or on a check or receipt, or in longhand on the back of an envelope—so
long as the document is signed by the party to be charged (i.e., the party being sued on the contract).
Although the writing need not contain every term, it must recite the subject matter of the contract. It need
not do so, however, in terms comprehensible to those who were not party to the negotiations; it is enough
if it is understandable in context. A written agreement to buy a parcel of land is usually sufficiently
definitive if it refers to the parcel in such a way that it could be mistaken for no other—for example,
“seller’s land in Tuscaloosa,” assuming that the seller owned only one parcel there. Beyond the subject
matter, the essential terms of promises to be performed must be written out; all details need not be. If an

Saylor URL: http://www.saylor.org/books

Saylor.org
482

essential term is missing, it cannot be enforced, unless it can be inferred or imposed by rule of law. A
written contract for the sale of land containing every term but the time for payment, which the parties
orally agreed would be upon delivery of the deed, is sufficient. (A contract that omitted the selling price
would not be.)
The parties must be named in the writing in a manner sufficient to identify them. Their whole names need
not be given if initials or some other reference makes it inescapable that the writing does concern the
actual parties. Reference to the agent of a party identifies the party. Possession of the writing may even be
sufficient: if a seller gives a memorandum of an oral agreement for the sale of his land, stating all the
terms, to the buyer, the latter may seek specific performance even though the writing omits to name or
describe him or his agent.

[11]

In a few states, consideration for the promise must be stated in writing, even if the consideration has
already been given. Consequently, written contracts frequently contain such language as “for value
received.” But in most states, failure to refer to consideration already given is unnecessary: “the prevailing
view is that error or omission in the recital of past events does not affect the sufficiency of a
memorandum.”

[12]

The situation is different, however, when the consideration is a return promise yet to

be performed. Usually the return promise is an essential term of the agreement, and failure to state it will
vitiate the writing.

Under the UCC
In contracts for the sale of goods, the writing must be signed by the party to be charged, and the parties
must be sufficiently identified.

[13]

But consideration, including the selling price, need not be set forth for

the memorandum to meet the requirements of the UCC (“a writing is not insufficient because it omits or
incorrectly states a term agreed upon”), though obviously it makes sense to do so whenever possible. By
contrast, UCC Sections 1-206 and 3-319 concerning intangible personal property and investment
securities require “a defined or stated price.”

Electronic Communications
Saylor URL: http://www.saylor.org/books

Saylor.org
483

One of the primary purposes of the Electronic Signatures in Global and National Commerce Act, S. 761,
popularly referred to as E-Sign, is to repeal state law requirements for written instruments as they apply
to electronic agreements and to make almost anything reasonably indicative of a signature good enough
electronically.

[14]

It provides the following:

Notwithstanding any statute, regulation, or other rule of law [other than subsequent parts of
this same statute], with respect to any transactions in or affecting interstate or foreign
commerce—
1.

a signature, contract, or other record relating to such transaction may not be denied legal
effect, validity or enforceability solely because it is in electronic form; and

2. a contract relating to such transaction may not be denied legal effect, validity or
enforceability solely because an electronic signature or electronic record was used in its
formation.…
The term “transaction” means an action or set of actions relating to the conduct of a business,
consumer or commercial affairs between two or more persons, including any of the following
types of conduct—
1.

the sale, lease, exchange, or other disposition of [personal property and intangibles]

2. the sale, lease, exchange or other disposition of any interest in real property, or any
combination thereof.
The term “electronic signature” means an electronic sound, symbol, or process, attached to or
logically associated with a contract or other record and executed or adopted by a person with
the intent to sign the record.

Effect of Noncompliance and Exceptions; Oral Rescission
The basic rule is that contracts governed by the Statute of Frauds are unenforceable if they are not
sufficiently written down. If the agreement contains several promises, the unenforceability of one will
generally render the others unenforceable also.
The Statute of Frauds can work injustices. In addition to the exceptions already noted, there are some
general exceptions.

Saylor URL: http://www.saylor.org/books

Saylor.org
484

Full Performance
First, certainly, if the contract has been performed fully by both sides, its unenforceability under the
statute is moot. Having fulfilled its function (neither side having repudiated the contract), the agreement
cannot be rescinded on the ground that it should have been, but was not, reduced to writing.

Detrimental Reliance
Second, some relief may be granted to one who has relied on an oral contract to her detriment (similar to
the part performance doctrine mentioned already). For a partially performed contract unenforceable
under the Statute of Frauds, restitution may be available. Suppose George agrees orally to landscape
Arthur’s fifteen acres, in return for which George is to receive title to one acre at the far end of the lot.
George is not entitled to the acre if Arthur defaults, but he may recover for the reasonable value of the
services he has performed up to the time of repudiation. Somewhat related, if one side has reasonably and
foreseeably relied upon a promise in such a way that injustice can only be avoided by enforcing it, some
courts will use promissory estoppel to preclude the necessity of a writing, but the connection between the
alleged oral contract and the detrimental reliance must be convincing.

Oral Rescission
Third, most contracts required to be in writing may be rescinded orally. The new agreement is treated in
effect as a modification of the old one, and since a complete rescission will not usually trigger any action
the statute requires to be in writing, the rescission becomes effective in the absence of any signed
memorandum.
Some agreements, however, may not be rescinded orally. Those that by their terms preclude oral
rescission are an obvious class. Under the UCC, certain agreements for the sale of goods may not be orally
rescinded, depending on the circumstances. For instance, if title has already passed to the buyer under a
written agreement that satisfies the statute, the contract can be rescinded only by writing. Contracts for
the sale of land are another class of agreements that generally may not be orally rescinded. If title has
already been transferred, or if there has been a material change of position in reliance on the contract,

Saylor URL: http://www.saylor.org/books

Saylor.org
485

oral agreements to rescind are unenforceable. But a contract that remains wholly executor, even though
enforceable because in writing, may be rescinded orally in most states.

Contract Modification
Fourth, contracts governed by the Statute of Frauds may be modified orally if the resulting contract, taken
as a whole, falls outside the statute. The same rule applies under the UCC.

[15]

Thus a written contract for

the sale of a new bicycle worth $1,200 may be orally modified by substituting the sale of a used bicycle
worth $450, but not by substituting the sale of a used bike worth $600. The modified contract effectively
rescinds the original contract.

KEY TAKEAWAY
The Statute of Frauds, an ancient legislative intrusion into common-law contracts, requires that certain
contracts be evidenced by some writing, signed by the party to be bound, to be enforceable. Among
those affected by the statute are contracts for an interest in real estate, contracts that by their terms
cannot be performed within one year, contracts whereby one person agrees to pay the debt of
another, contracts involving the exchange of consideration upon promise to marry (except mutual
promises to marry), and, under the UCC, contracts in an amount greater than $500. For each contract
affected by the statute, there are various exceptions intended to prevent the statute from being used
to avoid oral contracts when it is very likely such were in fact made.
The writing need not be a contract; anything in writing, signed by the person to be bound, showing
adequate contractual intention will take the matter out of the statute and allow a party to attempt to
show the existence of the oral contract.
There may be relief under restitution or promissory estoppel. Contracts affected by the statute can
usually be orally rescinded. Any contract can be modified or rescinded; if the new oral contract as
modified does not fall within the statute, the statute does not apply.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
486

1.

What is the purpose of the Statute of Frauds?

2.

What common-law contracts are affected by it, and what are the exceptions?

3.

How does the UCC deal with the Statute of Frauds?

4.

How is the requirement of the statute satisfied?

5.

Contracts can always be modified. How does the Statute of Frauds play with contract modification?

[1] Restatement (Second) of Contracts, Chapter 5, statutory note.
[2] Of course, if Jessica really did orally promise Miss Juliette’s to pay in case Lydia didn’t, it would be bad faith to
lie about it. The proper course for Jessica is not to say, “Ha, ha, I promised, but it was only oral, so I’m not bound.”
Jessica should say, “I raise the Statute of Frauds as a defense.”
[3] Stuart Studio, Inc. v. National School of Heavy Equipment, Inc., 214 S.E.2d 192 (N.C. 1975).
[4] Restatement (Second) of Contracts, Section 125.
[5] In re Marriage of Rada, 402, 869 P.2d 254 (Mont. 1994).
[6] Uniform Commercial Code, Sections 8-319 and 1-206.
[7] Uniform Commercial Code; Section 2-201(2).
[8] Uniform Commercial Code, Section 2-201(3)(a).
[9] Uniform Commercial Code, Section 2-201(3)(b).
[10] Uniform Commercial Code, Section 2-20l(3)(c).
[11] Restatement (Second) of Contracts, Section 207(f).
[12] Restatement (Second) of Contracts, Section 207(h).
[13] Uniform Commercial Code; Section 2-210(1).
[14] Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 96, 106th Congress (2000).
[15] Uniform Commercial Code; Section 2-209(3).

Saylor URL: http://www.saylor.org/books

Saylor.org
487

13.3 Interpretation of Agreements: Practicalities versus
Legalities
LEARNING OBJECTIVES
1.

Understand the purpose of contractual interpretation.

2.

Know the tools courts use to interpret contracts.

3.

Recognize that in everyday life, businesspeople tolerate oral contracts or poorly written ones, but
writing remains useful.

The General Problem and the Purpose of Contractual Interpretation
The General Problem
Saylor URL: http://www.saylor.org/books

Saylor.org
488

As any reader knows, the meaning of words depends in part on context and in part on the skill and care of
the writer. As Justice Oliver Wendell Holmes Jr. once succinctly noted, “A word is not a crystal,
transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content
according to the circumstances and the time in which it is used.”

[1]

Words and phrases can be ambiguous,

either when they stand alone or when they take on a different coloration from words and phrases near
them. A writer can be careless and contradict himself without intending to; people often read hurriedly
and easily miss errors that a more deliberate perusal might catch. Interpretation difficulties can arise for
any of a number of reasons: a form contract might contain language that is inconsistent with provisions
specifically annexed; the parties might use jargon that is unclear; they might forget to incorporate a
necessary term; assumptions about prior usage or performance, unknown to outsiders like judges, might
color their understanding of the words they do use. Because ambiguities do arise, courts are frequently
called on to give content to the words on paper.

The Basic Rule of Interpretation
Courts attempt to give meaning to the parties’ understanding when they wrote the contract.
The intention of the parties governs, and if their purpose in making the contract is known or can be
ascertained from all the circumstances, it will be given great weight in determining the meaning of an
obscure, murky, or ambiguous provision or a pattern of conduct. A father tells the college bookstore that
in consideration of its supplying his daughter, a freshman, with books for the coming year, he will
guarantee payment of up to $350. His daughter purchases books totaling $400 the first semester, and he
pays the bill. Midway through the second semester, the bookstore presents him with a bill for an
additional $100, and he pays that. At the end of the year, he refuses to pay a third bill for $150. A court
could construe his conduct as indicating a purpose to ensure that his daughter had whatever books she
needed, regardless of cost, and interpret the contract to hold him liable for the final bill.

Tools of Interpretation
The policy of uncovering purpose has led to a number of tools of judicial interpretation:

Saylor URL: http://www.saylor.org/books

Saylor.org
489

•

More specific terms or conduct are given more weight than general terms or unremarkable conduct.
Thus a clause that is separately negotiated and added to a contract will be counted as more significant
than a standard term in a form contract.

•

Writing is interpreted as a whole, without undue attention to one clause.

•

Common words and terms are given common meaning; technical terms are given their technical
meaning.

•

In the range of language and conduct that helps in interpretation, the courts prefer the following
items in the order listed: express terms, course of performance, course of dealing, and usage of trade.

•

If an amount is given in words and figures that differ, the words control.

•

Writing controls over typing; typing controls over printed forms.

•

Ambiguities are construed against the party that wrote the contract.

In this chapter, we have considered a set of generally technical legal rules that spell out the consequences
of contracts that are wholly or partially oral or that, if written, are ambiguous or do not contain every term
agreed upon. These rules fall within three general headings: the Statute of Frauds, the parole evidence
rule, and the rules of interpretation. Obviously, the more attention paid to the contract before it is
formally agreed to, the fewer the unforeseen consequences. In general, the conclusion is inescapable that
a written contract will avoid a host of problems. Writing down an agreement is not always sensible or
practical, but it can probably be done more often than it is. Writing almost fifty years ago—and it is still
true—a law professor studying business practices noted the following:
Businessmen often prefer to rely on “a man’s word” in a brief letter, a handshake or “common
honesty and decency”—even when the transaction involves exposure to serious risks. Seven
lawyers from law firms with business practices were interviewed. Five thought that
businessmen often entered contracts with only a minimal degree of advanced planning. They
complained that businessmen desire to “keep it simple and avoid red tape” even where large
amounts of money and significant risks are involved.…Another said that businessmen when
bargaining often talk only in pleasant generalities, think they have a contract, but fail to reach
agreement on any of the hard, unpleasant questions until forced to do so by a lawyer.

[2]

Written contracts do not, to be sure, guarantee escape from disputes and litigation. Sometimes
ambiguities are not seen; sometimes they are necessary if the parties are to reach an agreement at all.

Saylor URL: http://www.saylor.org/books

Saylor.org
490

Rather than back out of the deal, it may be worth the risk to one or both parties deliberately to go along
with an ambiguous provision and hope that it never arises to be tested in a dispute that winds up in court.
Nevertheless, it is generally true that a written contract has at least three benefits over oral ones, even
those that by law are not required to be in writing. (1) The written contract usually avoids ambiguity. (2) It
can serve both as a communications device and as a device for the allocation of power, especially within
large companies. By alerting various divisions to its formal requirements, the contract requires the sales,
design, quality-control, and financial departments to work together. By setting forth requirements that
the company must meet, it can place the power to take certain actions in the hands of one division or
another. (3) Finally, should a dispute later arise, the written contract can immeasurably add to proof both
of the fact that a contract was agreed to and of what its terms were.

KEY TAKEAWAY
It is not uncommon for the meaning of a contract to be less than entirely clear. When called upon to
interpret the meaning of a contract, courts try to give it the meaning the parties intended when they
made it. Various tools of interpretation are used.
Businesspeople usually do not like to seem overbearing; they do not wish to appear untrusting; they
often dislike un-pleasantries. Therefore it is not uncommon for even big deals to be sealed with a
handshake. But it’s a trade-off, because a written contract has obvious benefits, too.

EXERCISES
1.

Why do courts fairly frequently have to interpret the meaning of contracts?

2.

What is the purpose of contractual interpretation?

3.

What tools do the courts use in interpreting contracts?

4.

What is the social “cost” of insisting upon a written contract in a business setting? What are the
benefits of the contract?

[1] Towne v. Eisner, 245 US 418, 425 (1917).
[2] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study, “American Sociological
Review 28, no. 1 (1963): 58–59.

Saylor URL: http://www.saylor.org/books

Saylor.org
491

13.4 Cases
The Statute of Frauds’ Main Purpose Doctrine
Wilson Floors Co. v. Sciota Park, Ltd., and Unit, Inc.
377 N.E.2d 514 (1978)
Sweeny, J.
In December of 1971, Wilson Floors Company (hereinafter “Wilson”) entered into a contract with Unit,
Inc. (hereinafter “Unit”), a Texas corporation to furnish and install flooring materials for “The Cliffs”
project, a development consisting of new apartments and an office building to be located in Columbus,
Ohio. Unit…was the general manager for the project. The Pittsburgh National Bank (hereinafter the

Saylor URL: http://www.saylor.org/books

Saylor.org
492

bank), as the construction lender for the project, held mortgages on The Cliffs property security for
construction loans which the bank had made to Unit.
As the work progressed on the project Unit fell behind in making payments to Wilson for its completed
work in the spring of 1973. At that time, the project was approximately two-thirds completed, the first
mortgage money of seven million dollars having been fully dispersed by the bank to Unit. Appellant
[Wilson] thereupon stopped work in May of 1973 and informed Unit that it would not continue until
payments were forthcoming. On May 15, 1973, the bank conducted a meeting with the subcontractors in
The Cliffs project, including Wilson.
At the meeting, the bank sought to determine whether it would be beneficial at that stage of the project to
lend more money to Unit, foreclose on the mortgage and hire a new contractor to complete the work, or
do nothing. Subcontractors were requested to furnish the bank an itemized account of what Unit owed
them, and a cost estimate of future services necessary to complete their job contracts. Having reviewed
the alternatives, the bank determined that it would be in its best interest to provide additional financing
for the project. The bank reasoned that to foreclose on the mortgage and hire a new contractor at this
stage of construction would result in higher costs.
There is conflicting testimony in regard to whether the bank made assurances to Wilson at this meeting
that it would be paid for all work to be rendered on the project. However, after the May meeting, Wilson,
along with the other subcontractors, did return to work.
Payments from Unit again were not forthcoming, resulting in a second work stoppage. The bank then
arranged another meeting to be conducted on June 28, 1973.
At this second meeting, there is conflicting testimony concerning the import of the statements made by
the bank representative to the subcontractors. The bank representative who spoke at the meeting testified
at trial that he had merely advised the subcontractors that adequate funds would be available to complete
the job. However, two representatives of Wilson, also in attendance at the meeting, testified that the bank
representative had assured Wilson that if it returned to work, it would be paid.
After the meeting, Wilson returned to work and continued to submit its progress billings to Unit for
payment. Upon completion of its portion of The Cliffs project, Wilson submitted its final invoice of
$15,584.50 to Unit. This amount was adjusted downward to $15,443.06 upon agreement of Unit and
Wilson. However, Wilson was not paid this amount.

Saylor URL: http://www.saylor.org/books

Saylor.org
493

As a result of nonpayment, Wilson filed suit…against Unit and the bank to recover the $15,443.06 [about
$60,700 in 2010 dollars]. On September 26, 1975, Wilson and Unit stipulated that judgment for the sum
of $15,365.84, plus interest, be entered against Unit. When Unit failed to satisfy the judgment, appellant
proceeded with its action against the bank. [The trial court decided in favor of Wilson, but the
intermediate appellate court reversed the trial court decision.]…[The Ohio statute of frauds provides]:
No action shall be brought whereby to charge the defendant, upon a special promise, to
answer for the debt, default, or miscarriage of another person…unless the agreement…or
some memorandum thereof, is in writing and signed by the party to be charged.…
In paragraph one of Crawford v. Edison [an 1887 Ohio case], however, this court stated:
When the leading object of the promisor is, not to answer for another, but to sub-serve some
pecuniary or business purpose of his own, involving a benefit to himself…his promise is not
within the statute of frauds, although it may be in form a promise to pay the debt of another
and its performance may incidentally have the effect of extinguishing that liability.…
So long as the promisor undertakes to pay the subcontractor whatever his services are worth irrespective
of what he may owe the general contractor and so long as the main purpose of the promisor is to further
his own business or pecuniary interest, the promise is enforceable.…
The facts in the instant case reflect that the bank made its guarantee to Wilson to sub-serve its own
business interest of reducing costs to complete the project. Clearly, the bank induced Wilson to remain on
the job and rely on its credit for future payments. To apply the statute of frauds and hold that the bank
had no contractual duty to Wilson despite its oral guarantees would not prevent the wrong which the
statute’s enactment was to prevent, but would in reality effectuate a wrong.
Therefore, this court affirms the finding of the Court of Common Pleas that the verbal agreement made by
the bank is enforceable by Wilson, and reverses the judgment of the Court of Appeals.

CASE QUESTIONS
1.

The exception to the Statute of Frauds in issue here is the main purpose doctrine. How does this
doctrine relate to the concept of promissory estoppel?

2.

What was the main purpose behind the bank’s purported promise?

Saylor URL: http://www.saylor.org/books

Saylor.org
494

The Statute of Frauds’ One-Year Rule
Iacono v. Lyons
16 S.W.3d 92 (Texas Ct. App. 2000)
O’Connor, J.
Mary Iacono, the plaintiff below and appellant here, appeals from a take-nothing summary judgment
rendered in favor of Carolyn Lyons, the defendant below and appellee here. We reverse and remand.
The plaintiff [Iacono] and defendant [Lyons] had been friends for almost 35 years. In late 1996, the
defendant invited the plaintiff to join her on a trip to Las Vegas, Nevada. There is no dispute that the
defendant paid all the expenses for the trip, including providing money for gambling.
The plaintiff contended she was invited to Las Vegas by the defendant because the defendant thought the
plaintiff was lucky. Sometime before the trip, the plaintiff had a dream about winning on a Las Vegas slot
machine. The plaintiff’s dream convinced her to go to Las Vegas, and she accepted the defendant’s offer to
split “50-50” any gambling winnings.
In February 1997, the plaintiff and defendant went to Las Vegas. They started playing the slot machines at
Caesar’s Palace. The plaintiff contends that, after losing $47, the defendant wanted to leave to see a show.
The plaintiff begged the defendant to stay, and the defendant agreed on the condition that she (the
defendant) put the coins into the machines because doing so took the plaintiff too long. (The plaintiff, who
suffers from advanced rheumatoid arthritis, was in a wheelchair.) The plaintiff agreed, and took the
defendant to a dollar slot machine that looked like the machine in her dream. The machine did not pay on
the first try. The plaintiff then said, “Just one more time,” and the defendant looked at the plaintiff and
said, “This one’s for you, Puddin.”
The slot machine paid $1,908,064. The defendant refused to share the winnings with the plaintiff, and
denied they had an agreement to split any winnings. The defendant told Caesar’s Palace she was the sole
winner and to pay her all the winnings.
The plaintiff sued the defendant for breach of contract. The defendant moved for summary judgment on
the grounds that any oral agreement was unenforceable under the statute of frauds or was voidable for
lack of consideration. The trial court rendered summary judgment in favor of the defendant.…
[Regarding the “consideration” argument:] The defendant asserted the agreement, if any, was voidable
because there was no consideration. The defendant contended the plaintiff’s only contribution was the

Saylor URL: http://www.saylor.org/books

Saylor.org
495

plaintiff’s dream of success in Las Vegas and her “luck.” The plaintiff asserted the defendant bargained
with her to go to Las Vegas in return for intangibles that the defendant thought the plaintiff offered (good
luck and the realization of the dream). The plaintiff said she gave up her right to remain in Houston in
return for the agreement to split any winnings. The plaintiff also asserted the agreement was an exchange
of promises.
…The plaintiff alleged she promised to share one-half of her winnings with the defendant in exchange for
the defendant’s promise to share one-half of her winnings with the plaintiff. These promises, if made,
represent the respective benefits and detriments, or the bargained for exchange, necessary to satisfy the
consideration requirement. See [Citation] (when no other consideration is shown, mutual obligations by
the parties to the agreement will furnish sufficient consideration to constitute a binding
contract).…[Regarding the Statute of Frauds argument:] The defendant asserted the agreement, if any,
was unenforceable under the statute of frauds because it could not be performed within one year. There is
no dispute that the winnings were to be paid over a period of 20 years.…
[The statute] does not apply if the contract, from its terms, could possibly be performed within a year—
however improbable performance within one year may be. [Citations] [It bars] only oral contracts that
cannot be completed within one year. [Citation] (If the agreement, either by its terms or by the nature of
the required acts, cannot be performed within one year, it falls within the statute of frauds and must be in
writing).
To determine the applicability of the statute of frauds with indefinite contracts, this Court may use any
reasonably clear method of ascertaining the intended length of performance. [Citation] The method is
used to determine the parties’ intentions at the time of contracting. The fact that the entire performance
within one year is not required, or expected, will not bring an agreement within the
statute. See [Citations].
Assuming without deciding that the parties agreed to share their gambling winnings, such an agreement
possibly could have been performed within one year. For example, if the plaintiff and defendant had won
$200, they probably would have received all the money in one pay-out and could have split the winnings
immediately. Therefore, the defendant was not entitled to summary judgment based on her affirmative
defense of the statute of frauds.
We reverse the trial court’s judgment and remand for further proceedings.

Saylor URL: http://www.saylor.org/books

Saylor.org
496

CASE QUESTIONS
1.

The defendant contended there was no consideration to support her alleged promise to split the
winnings fifty-fifty. What consideration did the court find here?

2.

The defendant contended that the Statute of Frauds’ one-year rule prohibited the plaintiff from
attempting to prove the existence of the alleged oral contract to split the winnings. What reasoning
did the court give here as to why the statute did not apply?

3.

After this case, the court remanded the matter to the lower court. What has to happen there before
plaintiff gets her money?

The Parole Evidence Rule: Post-contract Modification
Hampden Real Estate, Inc. v. Metropolitan Management Group, Inc.
142 Fed. Appx. 600 (Fed. Ct. App. Pa. 2005)
Cowen, J.
[The court has jurisdiction based on diversity of citizenship.]
Hampden Real Estate sold Metropolitan Management a residential property pursuant to an Agreement of
Sale (the “Sale Agreement”). The Sale Agreement provided that the property would be sold for $3.7
million, that Metropolitan would assume Hampden’s mortgage on the building, and that Hampden would
receive a credit in the amount of $120,549.78—the amount being held in escrow pursuant to the mortgage
(the “Escrow Account Credit”).
Between the execution of the Sale Agreement and the closing, the parties negotiated certain adjustments
to the purchase price to compensate for required repairs. During these negotiations, the parties reviewed
a draft and final Settlement Statement (the “Settlement Statement”), prepared by the closing agent, which
did not list the Escrow Account Credit among the various debits and credits. A few weeks after the closing,
Hampden demanded payment of the Escrow Account Credit.
Following Metropolitan’s refusal to pay the Escrow Account Credit, Hampden filed a complaint claiming
breach of contract, unjust enrichment, and conversion. Metropolitan brought counterclaims for breach of
contract, unjust enrichment, and fraudulent or negligent misrepresentation. Hampden brought a partial

Saylor URL: http://www.saylor.org/books

Saylor.org
497

motion for summary judgment as to the breach of contract claim, which was granted and its unjust
enrichment and conversion claims were dismissed as moot.…
The District Court correctly determined that the threshold issue is the role of the Settlement Statement,
“based on both the intent of the parties and the custom and usage of the document.” However, the Court
refused to consider extrinsic or parole evidence to determine the intent of the parties, reasoning that the
parole evidence rule precluded such consideration absent ambiguity in the written contract. We find that
the District Court misapplied the rule. The parole evidence rule seeks to preserve the integrity of written
agreements by precluding the introduction of contemporaneous or prior declarations to alter the meaning
of written agreements. [Citation] The rule does not apply, however, where a party seeks to introduce
evidence of subsequent oral modifications. See [Citation:] a “written agreement may be modified by a
subsequent written or oral agreement and this modification may be shown by writings or by words or by
conduct or by all three. In such a situation the parole evidence rule is inapplicable.” Here, the parole
evidence rule does not preclude testimony regarding the parties’ intention to alter the final purchase price
by executing a Settlement Statement, after the execution of the Sale Agreement, which omitted the Escrow
Account Credit.
The cases cited by Hampden are not to the contrary as each involved the admissibility of prior
negotiations to demonstrate misrepresentations made in the inducement of the contract. As example, the
court in [Citation], held that “[i]f a party contends that a writing is not an accurate expression of the
agreement between the parties, and that certain provisions were omitted therefrom, the parole evidence
rule does not apply.” (Permitting the introduction of parole evidence to establish that the contract omitted
provisions which appellees represented would be included in the writing).…
The District Court further held that the integration clause contained in the written contract supports the
conclusion that the Settlement Statement, which mentioned neither the Escrow Account Credit nor that it
was amending the Sale Agreement, is not a modification of the Sale Agreement. The Court explained that
the outcome might be different if the Settlement Statement mentioned “the escrow credit but provided
different details, but as the [Settlement Statement] in this case simply ignored the escrow credit, and both
parties agree that there were no oral discussions regarding the escrow credit, the [Settlement Statement]
cannot be said to modify the escrow credit provision in the Agreement of Sale.” We disagree.

Saylor URL: http://www.saylor.org/books

Saylor.org
498

It is well-settled law in Pennsylvania that a “written contract which is not for the sale of goods may be
modified orally, even when the contract provides that modifications may only be made in writing.”
[Citition] “The modification may be accomplished either by words or conduct,” [Citation] demonstrating
that the parties intended to waive the requirement that amendments be made in writing. [Citation] An
oral modification of a written contract must be proven by “clear, precise and convincing evidence.”
[Citation] Viewing the evidence in the light most favorable to Metropolitan, we find that the District Court
erred in concluding that there was insufficient evidence in the record to raise a genuine issue of material
fact as to whether the parties intended to orally modify the Sale Agreement. Metropolitan introduced a
Settlement Statement which omitted the Escrow Account Credit, while listing all other debits and credits
and submitted an affidavit from its President who “reviewed the Draft Settlement Statement and
understood that the Escrow Account Credit had been omitted as part of the ongoing negotiations between
the parties concerning the amount of the credit to which Metropolitan was entitled” due to the poor
condition of the property.
Accordingly, the District Court erred in granting summary judgment in favor of Hampden. At a minimum,
there was a triable issue of fact concerning whether the Settlement Statement was intended to modify the
prior written Sale Agreement and serve as the final and binding manifestation of the purchase price.
Specifically, whether the parties intended to exclude the Escrow Account Credit from the purchase price
as part of the negotiations to address Hampden’s failure to maintain the property.
[Reversed and remanded.]

1.

CASE QUESTIONS

The contract had an integration clause. Why didn’t that bar admission of the subsequent oral
modification to the contract?

2.

What rule of law was the plaintiff relying on in support of its contention that the original agreement
should stand?

3.

What rule of law was the defendant relying on in support of its contention that the original agreement
had been modified?

4.

According to the defendant, how had the original agreement been modified, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
499

13.5 Summary and Exercises
Summary
In an economic system mostly governed by contract, parties may not only make the kinds of deals they
wish but may make them in any form they wish—with some significant exceptions. The most significant
issue of form in contract law is whether the contract must be written or may be oral and still being
enforceable. The question can be answered by paying close attention to the Statute of Frauds and court
decisions interpreting it. In general, as we have seen, the following types of contracts must be in writing:
interests in real property, promises to pay the debt of another, certain agreements of executors and
administrators, performances that cannot be completed within one year, sale of goods for $500 or more,
and sale of securities. There are exceptions to all these rules.

Saylor URL: http://www.saylor.org/books

Saylor.org
500

Another significant rule that permeates contract law is the parole evidence rule: prior statements,
agreements, or promises, whether oral or written, made during the negotiation process are often
discharged by a subsequent written agreement. No matter what you were promised before you signed on
the dotted line, you are stuck if you sign an integrated agreement without the promise. Again, of course,
exceptions lie in wait for the unwary: Is the agreement only partially integrated? Are there grounds to
invalidate the entire agreement? Is the contract subject to an oral condition? Is a fact recited in the
contract untrue?
Contracts are not always clear and straightforward. Often they are murky and ambiguous. Interpreting
them when the parties disagree is for the courts. To aid them in the task, the courts over the years have
developed a series of guidelines such as these: Does the agreement have a plain meaning on its face? If
there is an ambiguity, against whom should it be construed? Are there usages of trade or courses of
dealing or performance that would help explain the terms?

EXERCISES
1.

Plaintiff’s and Defendant’s cars crashed. Plaintiff hired an attorney, who negotiated with Defendant’s
insurance adjuster. Plaintiff’s attorney claimed he and the adjuster reached an oral settlement, but
the insurance company refused to honor it and filed for summary judgment, raising the Statute of
Frauds’ suretyship provision as a defense: a promise by one person (the insurance company here) to
pay the debts of another (the insured) must be evidenced by some writing, and there was no writing.
Is the defense good? Explain.

2.

Plaintiff Irma Kozlowski cohabited with Defendant Thaddeus Kozlowski for fifteen years without
marriage. She repeatedly asked him specifically about her financial situation should he predecease
her, and he assured her—she said—that he would arrange to provide for her for the rest of her life.
She had provided the necessary household services and emotional support to permit him to
successfully pursue his business career; she had performed housekeeping, cleaning, and shopping
services and had run the household and raised the children, her own as well as his. When they
separated and she was “literally forced out of the house,” she was sixty-three years old and had no
means or wherewithal for survival. When she sued, he raised the Statute of Frauds’ one-year rule as a
defense. Is the defense good?

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
501

3.

Carlson purchased a parcel of real estate that was landlocked. Carlson called his neighbor, Peterson,
and asked if he could use an abandoned drive on Peterson’s property to travel to his (Carlson’s)
property from the highway. Peterson said, “Sure, anytime.” Later the two became engaged in a
dispute, and Peterson blocked the drive. May Carlson enforce Peterson’s promise that he could use
the drive “anytime”? Why?

4.

Silverman, who was elderly and somewhat disabled, lived alone on a farm. Silverman called Burch and
said, “Burch, if you will move in with me and help me take care of the farm, it will be yours when I
die.” Burch did as Silverman requested and on Silverman’s death two years later, claimed the farm on
the basis of their oral agreement, but the estate resisted. Is Burch entitled to the farm? Why?

5.

On February 12, Sally was hired to manage a company for a period of one year. She reported for work
on February 26 but was fired two weeks later. She sued the owner of the company for breach of their
one-year oral contract. May she recover? Why?

6.

Baker entered into an oral contract to sell her car to Clyde for $8,600. She delivered the car to Clyde;
Clyde inspected it, found no problems, kept it for three days, but then refused to pay and now wants
to return the car. Is the contract enforceable? Why?

7.

Wayne, a building contractor, built a new house and offered it for sale. A young couple accepted the
offer, and the parties entered into an oral agreement covering all the terms of sale. The couple later
tried to back out of the agreement. Wayne filed suit, and during the trial, the couple admitted making
the contract. Is the contract enforceable? Why?

8.

Plaintiff leased commercial space from Defendant for a florist shop. After the lease was signed,
Plaintiff learned that the county code allowed only one freestanding sign on the property, and one
was already up, advertising Defendant’s business. Plaintiff claimed Defendant breached the lease by
not providing them space for a sign; Defendant pointed to the lease, paragraph 16 of which provided
that “Tenant shall not erect or install any sign…without written consent of the Landlord.” But Plaintiff
claimed Defendant said during negotiations he could have a sign, evidence Defendant objected to
base on the parole evidence rule. Defendant admitted that during negotiations he told Plaintiff that
despite paragraph 16, he could have a sign (but not freestanding); that despite language in the lease
requiring renovation plans to be in writing, they did not have to be. Defendant also testified that the
written form lease he used was not drafted specifically for this property and that although the lease

Saylor URL: http://www.saylor.org/books

Saylor.org
502

required attachments of exhibits, there were no attachments. Is Plaintiff barred by the parole
evidence rule from showing that Defendant said he could have a freestanding sign?
9.

On March 1, 2010, Milton talked to Harriet and, as Harriet claimed, said, “I will hire you as sales
manager for one year at a salary of $57,000. You start next Monday, March 8.” Harriet agreed. Four
months later Milton discharged Harriet and she sued, claiming breach of employment contract. Is the
alleged contract enforceable?

10. Al Booth’s Inc. sued Boyd-Scarp (a contractor) and James Rathmann for nonpayment following
delivery of various appliances to Rathmann’s new home being built by Boyd-Scarp. Booth’s was aware
that Boyd-Scarp was having financial problems and allegedly contacted Rathmann prior to delivery,
asking him to guarantee payment. Evidence was adduced that Rathmann orally promised to pay in the
event the builder did not and that the goods were then delivered. Rathmann denied any such
promise, raising the Statute of Frauds, and Al Booth’s sued. Will Al Booth’s prevail?

SELF-TEST QUESTIONS
1.

As a general rule

a.

contracts do not have to be in writing to be enforceable

b.

contracts that can be performed in one year must be in writing

c.

all oral contracts are unenforceable

d.

a suretyship agreement need not be in writing to be enforceable
An exception to the UCC Statute of Frauds provision is

a.

the one-year rule
b.

the reply doctrine

Saylor URL: http://www.saylor.org/books

Saylor.org
503

c.

executor agreements

d.

all of the above
Rules that require certain contracts to be in writing are found in

a.

state statutory law
b.

the UCC

c.

the Statute of Frauds

d.

all of the above
The parole evidence rule

a.

applies only when contracts must be in writing
b.

does not apply to real estate contracts

c.

states that a written contract discharges all prior or contemporaneous promises that add to,
vary, or conflict with it

d.

is designed to hold parties to promises they made during negotiations
A merger clause

a.

is required when goods are sold for $500 or more
b.

is used when two parcels of real estate are sold in the same contract

c.

invalidates a contract for the sale of securities

d.

evidences an intention that the written contract is the parties’ full understanding

SELF-TEST ANSWERS
1.

a

2.

b

3.

d

4.

c

5.

d

[1] Kozlowski v. Kozlowski, 395 A.2d 913 (N.J. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
504

Chapter 14
Third-Party Rights
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How an assignment of contract rights is made and how it operates

2.

What a delegation of duties is and how it operates

3.

Under what circumstances a person not a party to a contract can enforce it

Saylor URL: http://www.saylor.org/books

Saylor.org
505

To this point, we have focused on the rights and duties of the two parties to the contract. In this chapter,
we turn our attention to contracts in which outsiders acquire rights or duties or both. Three types of
outsiders merit examination:
1.

Assignees (outsiders who acquire rights after the contract is made)

2. Delegates (outsiders who acquire duties after the contract is made)
3. Third-party beneficiaries (outsiders who acquire rights when the original contract is made)

14.1 Assignment of Contract Rights
LEARNING OBJECTIVES
1.

Understand what an assignment is and how it is made.

2.

Recognize the effect of the assignment.

3.

Know when assignments are not allowed.

4.

Understand the concept of assignor’s warranties.

The Concept of a Contract Assignment
Saylor URL: http://www.saylor.org/books

Saylor.org
506

Contracts create rights and duties. By an assignment, an obligee (one who has the right to receive a
contract benefit) transfers a right to receive a contract benefit owed by the obligor (the one who has a duty
to perform) to a third person (assignee); the obligee then becomes an assignor (one who makes an
assignment).
The Restatement (Second) of Contracts defines an assignment of a right as “a manifestation of the
assignor’s intention to transfer it by virtue of which the assignor’s right to performance by the obligor is
extinguished in whole or in part and the assignee acquires the right to such performance.”

[1]

The one who

makes the assignment is both an obligee and a transferor. The assignee acquires the right to receive the
contractual obligations of the promisor, who is referred to as the obligor (see). The assignor may assign
any right unless (1) doing so would materially change the obligation of the obligor, materially burden him,
increase his risk, or otherwise diminish the value to him of the original contract; (2) statute or public
policy forbids the assignment; or (3) the contract itself precludes assignment. The common law of
contracts and Articles 2 and 9 of the Uniform Commercial Code (UCC) govern assignments. Assignments
are an important part of business financing, such as factoring. A factor is one who purchases the right to
receive income from another.

Figure 14.1 Assignment of Rights

Saylor URL: http://www.saylor.org/books

Saylor.org
507

Method of Assignment
Manifesting Assent
To effect an assignment, the assignor must make known his intention to transfer the rights to the third
person. The assignor’s intention must be that the assignment is effective without need of any further
action or any further manifestation of intention to make the assignment. In other words, the assignor
must intend and understand he to be making the assignment then and there; he is not promising to make
the assignment sometime in the future.
Under the UCC, any assignments of rights in excess of $5,000 must be in writing, but otherwise,
assignments can be oral and consideration is not required: the assignor could assign the right to the
assignee for nothing (not likely in commercial transactions, of course). Mrs. Franklin has the right to
receive $750 a month from the sale of a house she formerly owned; she assigns the right to receive the
money to her son Jason, as a gift. The assignment is good, though such a gratuitous assignment is usually
revocable, which is not the case where consideration has been paid for an assignment.

Acceptance and Revocation
For the assignment to become effective, the assignee must manifest his acceptance under most
circumstances. This is done automatically when, as is usually the case, the assignee has given
consideration for the assignment (i.e., there is a contract between the assignor and the assignee in which
the assignment is the assignor’s consideration), and then the assignment is not revocable without the

Saylor URL: http://www.saylor.org/books

Saylor.org
508

assignee’s consent. Problems of acceptance normally arise only when the assignor intends the assignment
as a gift. Then, for the assignment to be irrevocable either the assignee must manifest his acceptance or
the assignor must notify the assignee in writing of the assignment.

Notice
Notice to the obligor is not required, but an obligor who renders performance to the assignor without
notice of the assignment (that performance of the contract is to be rendered now to the assignee) is
discharged. Obviously, the assignor cannot then keep the consideration he has received; he owes it to the
assignee. But if notice is given to the obligor and she performs to the assignor anyway, the assignee can
recover from either the obligor or the assignee, so the obligor could have to perform twice, as in Exercise 2
at the chapter’s end, Aldana v. Colonial Palms Plaza. Of course, an obligor who receives notice of the
assignment from the assignee will want to be sure the assignment has really occurred. After all, anybody
could waltz up to the obligor and say, “I’m the assignee of your contract with the bank. From now on, pay
me the $500 a month, not the bank.” The obligor is entitled to verification of the assignment.

Effect of Assignment
General Rule
An assignment of rights effectively makes the assignee stand in the shoes of the assignor. He gains all the
rights against the obligor that the assignor had, but no more. An obligor who could avoid the assignor’s
attempt to enforce the rights could avoid a similar attempt by the assignee. Likewise, under UCC Section
9-318(1), the assignee of an account is subject to all terms of the contract between the debtor and the
creditor-assignor. Suppose Dealer sells a car to Buyer on a contract where Buyer is to pay $300 per month
and the car is warranted for 50,000 miles. If the car goes on the fritz before then and Dealer won’t fix it,
Buyer could fix it for, say, $250 and deduct that $250 from the amount owed Dealer on the next
installment (called a setoff). Now, if Dealer assigns the contract to Assignee, Assignee stands in Dealer’s
shoes, and Buyer could likewise deduct the $250 from payment to Assignee.

Exceptions
Saylor URL: http://www.saylor.org/books

Saylor.org
509

The “shoe rule” does not apply to two types of assignments. First, it is inapplicable to the sale of a
negotiable instrument to a holder in due course. Second, the rule may be waived: under the UCC and at
common law, the obligor may agree in the original contract not to raise defenses against the assignee that
could have been raised against the assignor.

[2]

While a waiver of defenses makes the assignment more

marketable from the assignee’s point of view, it is a situation fraught with peril to an obligor, who may
sign a contract without understanding the full import of the waiver. Under the waiver rule, for example, a
farmer who buys a tractor on credit and discovers later that it does not work would still be required to pay
a credit company that purchased the contract; his defense that the merchandise was shoddy would be
unavailing (he would, as used to be said, be “having to pay on a dead horse”).
For that reason, there are various rules that limit both the holder in due course and the waiver rule.
Certain defenses, the so-called real defenses (infancy, duress, and fraud in the execution, among others),
may always be asserted. Also, the waiver clause in the contract must have been presented in good faith,
and if the assignee has actual notice of a defense that the buyer or lessee could raise, then the waiver is
ineffective. Moreover, in consumer transactions, the UCC’s rule is subject to state laws that protect
consumers (people buying things used primarily for personal, family, or household purposes), and many
states, by statute or court decision, have made waivers of defenses ineffective in such
consumer transactions. Federal Trade Commission regulations also affect the ability of many sellers to
pass on rights to assignees free of defenses that buyers could raise against them. Because of these various
limitations on the holder in due course and on waivers, the “shoe rule” will not govern in consumer
transactions and, if there are real defenses or the assignee does not act in good faith, in business
transactions as well.

When Assignments Are Not Allowed
The general rule—as previously noted—is that most contract rights are assignable. But there are
exceptions. Five of them are noted here.

Material Change in Duties of the Obligor
Saylor URL: http://www.saylor.org/books

Saylor.org
510

When an assignment has the effect of materially changing the duties that the obligor must perform, it is
ineffective. Changing the party to whom the obligor must make a payment is not a material change of duty
that will defeat an assignment, since that, of course, is the purpose behind most assignments. Nor will a
minor change in the duties the obligor must perform defeat the assignment.
Several residents in the town of Centerville sign up on an annual basis with the Centerville Times to
receive their morning paper. A customer who is moving out of town may assign his right to receive the
paper to someone else within the delivery route. As long as the assignee pays for the paper, the
assignment is effective; the only relationship the obligor has to the assignee is a routine delivery in
exchange for payment. Obligors can consent in the original contract, however, to a subsequent assignment
of duties. Here is a clause from the World Team Tennis League contract: “It is mutually agreed that the
Club shall have the right to sell, assign, trade and transfer this contract to another Club in the League, and
the Player agrees to accept and be bound by such sale, exchange, assignment or transfer and to faithfully
perform and carry out his or her obligations under this contract as if it had been entered into by the Player
and such other Club.” Consent is not necessary when the contract does not involve a personal
relationship.

Assignment of Personal Rights
When it matters to the obligor who receives the benefit of his duty to perform under the contract, then the
receipt of the benefit is a personal right that cannot be assigned. For example, a student seeking to earn
pocket money during the school year signs up to do research work for a professor she admires and with
whom she is friendly. The professor assigns the contract to one of his colleagues with whom the student
does not get along. The assignment is ineffective because it matters to the student (the obligor) who the
person of the assignee is. An insurance company provides auto insurance covering Mohammed Kareem, a
sixty-five-year-old man who drives very carefully. Kareem cannot assign the contract to his seventeenyear-old grandson because it matters to the insurance company who the person of its insured is. Tenants
usually cannot assign (sublet) their tenancies without the landlord’s permission because it matters to the
landlord who the person of their tenant is. , Nassau Hotel Co. v. Barnett & Barse Corp. is an example of
the non-assignability of a personal right.

Assignment Forbidden by Statute or Public Policy
Saylor URL: http://www.saylor.org/books

Saylor.org
511

Various federal and state laws prohibit or regulate some contract assignment. The assignment of future
wages is regulated by state and federal law to protect people from improvidently denying themselves
future income because of immediate present financial difficulties. And even in the absence of statute,
public policy might prohibit some assignments.

Contracts That Prohibit Assignment
Assignability of contract rights is useful, and prohibitions against it are not generally favored. Many
contracts contain general language that prohibits assignment of rights or of “the contract.” Both the
Restatement and UCC Section 2-210(3) declare that in the absence of any contrary circumstances, a
provision in the agreement that prohibits assigning “the contract” bars “only the delegation to the
assignee of the assignor’s performance.”

[3]

In other words, unless the contract specifically prohibits

assignment of any of its terms, a party is free to assign anything except his or her own duties.
Even if a contractual provision explicitly prohibits it, a right to damages for breach of the whole contract is
assignable under UCC Section 2-210(2) in contracts for goods. Likewise, UCC Section 9-318(4) invalidates
any contract provision that prohibits assigning sums already due or to become due. Indeed, in some
states, at common law, a clause specifically prohibiting assignment will fail. For example, the buyer and
the seller agree to the sale of land and to a provision barring assignment of the rights under the contract.
The buyer pays the full price, but the seller refuses to convey. The buyer then assigns to her friend the
right to obtain title to the land from the seller. The latter’s objection that the contract precludes such an
assignment will fall on deaf ears in some states; the assignment is effective, and the friend may sue for the
title.

Future Contracts
The law distinguishes between assigning future rights under an existing contract and assigning rights that
will arise from a future contract. Rights contingent on a future event can be assigned in exactly the same
manner as existing rights, as long as the contingent rights are already incorporated in a contract. Ben has
a long-standing deal with his neighbor, Mrs. Robinson, to keep the latter’s walk clear of snow at twenty
dollars a snowfall. Ben is saving his money for a new printer, but when he is eighty dollars shy of the
purchase price; he becomes impatient and cajoles a friend into loaning him the balance. In return, Ben

Saylor URL: http://www.saylor.org/books

Saylor.org
512

assigns his friend the earnings from the next four snowfalls. The assignment is effective. However, a right
that will arise from a future contract cannot be the subject of a present assignment.

Partial Assignments
An assignor may assign part of a contractual right, but only if the obligor can perform that part of his
contractual obligation separately from the remainder of his obligation. Assignment of part of a payment
due is always enforceable. However, if the obligor objects, neither the assignor nor the assignee may sue
him unless both are party to the suit. Mrs. Robinson owes Ben one hundred dollars. Ben assigns fifty
dollars of that sum to his friend. Mrs. Robinson is perplexed by this assignment and refuses to pay until
the situation is explained to her satisfaction. The friend brings suit against Mrs. Robinson. The court
cannot hear the case unless Ben is also a party to the suit. This ensures all parties to the dispute are
present at once and avoids multiple lawsuits.

Successive Assignments
It may happen that an assignor assigns the same interest twice (see). With certain exceptions, the first
assignee takes precedence over any subsequent assignee. One obvious exception is when the first
assignment is ineffective or revocable. A subsequent assignment has the effect of revoking a prior
assignment that is ineffective or revocable. Another exception: if in good faith the subsequent assignee
gives consideration for the assignment and has no knowledge of the prior assignment, he takes
precedence whenever he obtains payment from, performance from, or a judgment against the obligor, or
whenever he receives some tangible evidence from the assignor that the right has been assigned (e.g., a
bank deposit book or an insurance policy).
Some states follow the different English rule: the first assignee to give notice to the obligor has priority,
regardless of the order in which the assignments were made. Furthermore, if the assignment falls within
the filing requirements of UCC Article 9 (see), the first assignee to file will prevail.

Figure 14.2 Successive Assignments

Saylor URL: http://www.saylor.org/books

Saylor.org
513

Assignor’s Warranties
An assignor has legal responsibilities in making assignments. He cannot blithely assign the same interests
pell-mell and escape liability. Unless the contract explicitly states to the contrary, a person who assigns a
right for value makes certain assignor’s warranties to the assignee: that he will not upset the assignment,
that he has the right to make it, and that there are no defenses that will defeat it. However, the assignor
does not guarantee payment; assignment does not by itself amount to a warranty that the obligor is
solvent or will perform as agreed in the original contract. Mrs. Robinson owes Ben fifty dollars. Ben
assigns this sum to his friend. Before the friend collects, Ben releases Mrs. Robinson from her obligation.
The friend may sue Ben for the fifty dollars. Or again, if Ben represents to his friend that Mrs. Robinson
owes him (Ben) fifty dollars and assigns his friend that amount, but in fact Mrs. Robinson does not owe
Ben that much, then Ben has breached his assignor’s warranty. The assignor’s warranties may be express
or implied.

KEY TAKEAWAY
Generally, it is OK for an obligee to assign the right to receive contractual performance from the
obligor to a third party. The effect of the assignment is to make the assignee stand in the shoes of the
assignor, taking all the latter’s rights and all the defenses against nonperformance that the obligor
might raise against the assignor. But the obligor may agree in advance to waive defenses against the
assignee, unless such waiver is prohibited by law.
There are some exceptions to the rule that contract rights are assignable. Some, such as personal
rights, are not circumstances where the obligor’s duties would materially change, cases where

Saylor URL: http://www.saylor.org/books

Saylor.org
514

assignability is forbidden by statute or public policy, or, with some limits, cases where the contract
itself prohibits assignment. Partial assignments and successive assignments can happen, and rules
govern the resolution of problems arising from them.
When the assignor makes the assignment, that person makes certain warranties, express or implied, to
the assignee, basically to the effect that the assignment is good and the assignor knows of no reason
why the assignee will not get performance from the obligor.

EXERCISES
1.

If Able makes a valid assignment to Baker of his contract to receive monthly rental payments from
Tenant, how is Baker’s right different from what Able’s was?

2.

Able made a valid assignment to Baker of his contract to receive monthly purchase payments from
Carr, who bought an automobile from Able. The car had a 180-day warranty, but the car
malfunctioned within that time. Able had quit the auto business entirely. May Carr withhold payments
from Baker to offset the cost of needed repairs?

3.

Assume in the case in Exercise 2 that Baker knew Able was selling defective cars just before his
(Able’s) withdrawal from the auto business. How, if at all, does that change Baker’s rights?

4.

Why are leases generally not assignable? Why are insurance contracts not assignable?

[1] Restatement (Second) of Contracts, Section 317(1).
[2] Uniform Commercial Code, Section 9-206.
[3] Restatement (Second) of Contracts, Section 322.

14.2 Delegation of Duties
LEARNING OBJECTIVES
Saylor URL: http://www.saylor.org/books

Saylor.org
515

1.

Know what a delegation of duty is.

2.

Recognize how liability remains on the delegator following a delegation.

3.

Understand what duties may not be delegated.

4.

Basic Rules Regarding Delegation
General Rule
To this point, we have been considering the assignment of the assignor’s rights (usually, though not solely,
to money payments). But in every contract, a right connotes a corresponding duty, and these may be
delegated. A delegation is the transfer to a third party of the duty to perform under a contract. The one
who delegates is the delegator. Because most obliges are also obligors, most assignments of rights will
simultaneously carry with them the delegation of duties. Unless public policy or the contract itself bars the
delegation, it is legally enforceable.
In most states, at common law, duties must be expressly delegated. Under Uniform Commercial Code
(UCC) Section 2-210(4) and in a minority of states at common law (as illustrated in Section 14.4.2
"Assignment Includes Delegation", Rose v. Vulcan Materials Co.), an assignment of “the contract” or of
“all my rights under the contract” is not only an assignment of rights but also a delegation of duties to be
performed; by accepting the assignment, the delegate (one to whom the delegation is made) implies a
promise to perform the duties. (See Figure 14.3 "Delegation of Duties")

Figure 14.3 Delegations of Duties

Effect on Obligor
An obligor who delegates a duty (and becomes a delegator) does not thereby escape liability for
performing the duty himself. The obligee of the duty may continue to look to the obligor for performance

Saylor URL: http://www.saylor.org/books

Saylor.org
516

unless the original contract specifically provides for substitution by delegation. This is a big difference
between assignment of contract rights and delegation of contract duties: in the former, the assignor is
discharged (absent breach of assignor’s warranties); in the latter, the delegator remains liable. The obligee
(again, the one to whom the duty to perform flows) may also, in many cases, look to the delegates, because
the obligee becomes an intended beneficiary of the contract between the obligor and the delegates, as
discussed in Section 14.3 "Third-Party Beneficiaries". Of course, the obligee may subsequently agree to
accept the delegates and discharge the obligor from any further responsibility for performing the duty. A
contract among three persons having this effect is called a novation; it is a new contract. Fred sells his
house to Lisa, who assumes his mortgage. Fred, in other words, has delegated the duty to pay the bank to
Lisa. If Lisa defaults, Fred continues to be liable to the bank, unless in the original mortgage agreement a
provision specifically permitted any purchaser to be substituted without recourse to Fred, or unless the
bank subsequently accepts Lisa and discharges Fred.

Non-delegable Duties
Personal Services
Personal services are not delegable. If the contract is such that the promisee expects the obligor personally
to perform the duty, the obligor may not delegate it. Suppose the Catskill Civic Opera Association hires a
famous singer to sing in its production of Carmen and the singer delegates the job to her understudy. The
delegation is ineffective, and performance by the understudy does not absolve the famous singer of
liability for breach.
Many duties may be delegated, however. Indeed, if they could not be delegated, much of the world’s work
would not get done. If you hire a construction company and an architect to design and build your house to
certain specifications, the contractor may in turn hire individual craftspeople—plumbers, electricians, and
the like—to do these specialized jobs, and as long as they are performed to specification, the contract
terms will have been met. If you hired an architecture firm, though, you might not be contracting for the
specific services of a particular individual in that firm.

Public Policy

Saylor URL: http://www.saylor.org/books

Saylor.org
517

Public policy may prohibit certain kinds of delegations. A public official, for example, may not delegate
the duties of her office to private citizens, although various statutes generally permit the delegation of
duties to her assistants and subordinates.

Delegations Barred by Contract
As we have already noted, the contract itself may bar assignment. The law generally disfavors restricting
the right to assign a benefit, but it will uphold a contract provision that prohibits delegation of a duty.
Thus, as we have seen, UCC Section 2-210(3) states that in a contract for sale of goods, a provision against
assigning “the contract” is to be construed only as a prohibition against delegating the duties.

KEY TAKEAWAY
The duty to perform a contractual obligation may usually be delegated to a third party. Such
delegation, however, does not discharge the delegator, who remains liable on the contract absent a
novation.
Some duties may not be delegated: personal services cannot be, and public policy or the contract itself
may bar delegation.

EXERCISES
1.

What is the difference between an assignment and a delegation?

2.

Under what circumstances is the delegator discharged from liability on the contract?

14.3 Third-Party Beneficiaries
Saylor URL: http://www.saylor.org/books

Saylor.org
518

LEARNING OBJECTIVES
1.

Know what a third-party beneficiary is, and what the types of such beneficiaries are.

2.

Recognize the rights obtained by third-party beneficiaries.

3.

Understand when the public might be a third-party beneficiary of government contracts.

The fundamental issue with third-party beneficiaries gets to this: can a person who is not a party to a
contract sue to enforce its terms?

The General Rule
The general rule is this: persons not a party to a contract cannot enforce its terms; they are said to
lack privity, a private, face-to-face relationship with the contracting parties. But if the persons are
intended to benefit from the performance of a contract between others, then they can enforce it: they are
intended beneficiaries.

Two Types of Third-Party Beneficiaries
In the vocabulary of the Restatement, a third person whom the parties to the contract intend to benefit is
an intended beneficiary—that is, one who is entitled under the law of contracts to assert a right arising
from a contract to which he or she is not a party. There are two types of intended beneficiaries.

Creditor Beneficiary
A creditor beneficiary is one to whom the promisor agrees to pay a debt of the promisee. For example, a
father is bound by law to support his child. If the child’s uncle (the promisor) contracts with the father
(the promisee) to furnish support for the child, the child is a creditor beneficiary and could sue the uncle.
Or again, suppose Customer pays Ace Dealer for a new car, and Ace delegates the duty of delivery to Beta
Dealer. Ace is now a debtor: he owes Customer something: a car. Customer is a creditor; she is owed
something: a car. When Beta performs under his delegated contract with Ace, Beta is discharging the debt
Ace owes to Customer. Customer is a creditor beneficiary of Dealers’ contract and could sue either one for

Saylor URL: http://www.saylor.org/books

Saylor.org
519

non-delivery. She could sue Ace because she made a contract with him, and she could sue Beta because—
again—she was intended to benefit from the performance of Dealers’ agreement.

Donee Beneficiary
The second type of intended beneficiary is a donee beneficiary. When the promisee is not indebted to the
third person but intends for him or her to have the benefit of the promisor’s performance, the third
person is a donee beneficiary (and the promise is sometimes called a gift promise). For example, an
insurance company (the promisor) promises to its policyholder (the promisee), in return for a premium,
to pay $100,000 to his wife on his death; this makes the wife a donee beneficiary (see Figure 14.1
"Assignment of Rights"). The wife could sue to enforce the contract although she was not a party to it. Or
if Able makes a contract with Woodsman for the latter to cut the trees in Able’s backyard as a Christmas
gift to Able’s uphill Neighbor (so that Neighbor will have a view), Neighbor could sue Woodsman for
breach of the contract.
If a person is not an intended beneficiary—not a creditor or donee beneficiary—then he or she is said to be
only an incidental beneficiary and that person has no rights. So if Able makes the contract with
Woodsman not to benefit Neighbor but for Able’s own benefit, the fact that the tree removal would benefit
Neighbor does not make Neighbor an intended beneficiary.
The beneficiary’s rights are always limited by the terms of the contract. A failure by the promisee to
perform his part of the bargain will terminate the beneficiary’s rights if the promisee’s lapse terminates
his own rights, absent language in the contract to the contrary. If Able makes the contract as a gift to
Neighbor but doesn’t make the required down payment to Woodsman, Neighbor’s claim fails. In a suit by
the beneficiary, the promisor may avail himself of any defense he could have asserted against the
promisee. Woodsman may defend himself against Neighbor’s claim that Woodsman did not do the whole
job by showing that Able didn’t make full payment for the work.

Modification of the Beneficiary’s Rights
Conferring rights on an intended beneficiary is relatively simple. Whether his rights can be modified or
extinguished by subsequent agreement of the promisor and promisee is a more troublesome issue. The
general rule is that the beneficiary’s rights may be altered as long as there has been no
vesting of rights (the rights have not taken effect). The time at which the beneficiary’s rights vest differs

Saylor URL: http://www.saylor.org/books

Saylor.org
520

among jurisdictions: some say immediately, some say when the beneficiary assents to the receipt of the
contract right, some say the beneficiary’s rights don’t vest until she has detrimentally relied on the right.
The Restatement says that unless the contract provides that its terms cannot be changed without the
beneficiary’s consent, the parties may change or rescind the benefit unless the beneficiary has sued on the
promise, has detrimentally relied, or has assented to the promise at the request of one of the
parties.

[1]

Some contracts provide that the benefit never vests; for example, standard insurance policies

today reserve to the insured the right to substitute beneficiaries, to borrow against the policy, to assign it,
and to surrender it for cash.

Government Contracts
The general rule is that members of the public are only incidental beneficiaries of contracts made by the
government with a contractor to do public works. It is not illogical to see a contract between the
government and a company pledged to perform a service on behalf of the public as one creating rights in
particular members of the public, but the consequences of such a view could be extremely costly because
everyone has some interest in public works and government services.
A restaurant chain, hearing that the county was planning to build a bridge that would reroute commuter
traffic, might decide to open a restaurant on one side of the bridge; if it let contracts for construction only
to discover that the bridge was to be delayed or canceled, could it sue the county’s contractor? In general,
the answer is that it cannot. A promisor under contract to the government is not liable for the
consequential damages to a member of the public arising from its failure to perform (or from a faulty
performance) unless the agreement specifically calls for such liability or unless the promisee (the
government) would itself be liable and a suit directly against the promisor would be consistent with the
contract terms and public policy. When the government retains control over litigation or settlement of
claims, or when it is easy for the public to insure itself against loss, or when the number and amount of
claims would be excessive, the courts are less likely to declare individuals to be intended beneficiaries. But
the service to be provided can be so tailored to the needs of particular persons that it makes sense to view
them as intended beneficiaries—in the case, for example, of a service station licensed to perform
emergency road repairs, as in Section 14.4.3 "Third party Beneficiaries and Foreseeable
Damages", Kornblut v. Chevron Oil Co.

Saylor URL: http://www.saylor.org/books

Saylor.org
521

KEY TAKEAWAY
Generally, a person who is not a party to a contract cannot sue to enforce its terms. The exception is if
the person is an intended beneficiary, either a creditor beneficiary or a donee beneficiary. Such third
parties can enforce the contract made by others but only get such rights as the contract provides, and
beneficiaries are subject to defenses that could be made against their benefactor.
The general rule is that members of the public are not intended beneficiaries of contracts made by the
government, but only incidental beneficiaries.

EXERCISES
1.

What are the two types of intended beneficiaries?

2.

Smith contracted to deliver a truck on behalf of Truck Sales to Byers, who had purchased it from Truck
Sales. Smith was entitled to payment by Byers for the delivery. The truck was defective. May Byers
withhold payment from Smith to offset the repair costs?

3.

Why the public is not usually considered an intended beneficiary of contracts made by the
government?

[1] Restatement (Second) of Contracts, Section 311.

14.4 Cases

Saylor URL: http://www.saylor.org/books

Saylor.org
522

Non-assignable Rights
Nassau Hotel Co. v. Barnett & Barse Corporation
147 N.Y.S. 283 (1914)
McLaughlin, J.
Plaintiff owns a hotel at Long Beach, L. I., and on the 21st of November, 1912, it entered into a written
agreement with the individual defendants Barnett and Barse to conduct the same for a period of
years.…Shortly after this agreement was signed, Barnett and Barse organized the Barnett & Barse
Corporation with a capital stock of $10,000, and then assigned the agreement to it. Immediately following
the assignment, the corporation went into possession and assumed to carry out its terms. The plaintiff
thereupon brought this action to cancel the agreement and to recover possession of the hotel and
furniture therein, on the ground that the agreement was not assignable. [Summary judgment in favor of
the plaintiff, defendant corporation appeals.]
The only question presented is whether the agreement was assignable. It provided, according to the
allegations of the complaint, that the plaintiff leased the property to Barnett and Barse with all its
equipment and furniture for a period of three years, with a privilege of five successive renewals of three
years each. It expressly provided:
‘That said lessees…become responsible for the operation of the said hotel and for the upkeep and
maintenance thereof and of all its furniture and equipment in accordance with the terms of this
agreement and the said lessees shall have the exclusive possession, control and management thereof. * * *
The said lessees hereby covenant and agree that they will operate the said hotel at all times in a first-class
business-like manner, keep the same open for at least six (6) months of each year, * * *’ and ‘in lieu of
rental the lessor and lessees hereby covenant and agree that the gross receipts of such operation shall be,
as received, divided between the parties hereto as follows: (a) Nineteen per cent. (19%) to the lessor. * * *
In the event of the failure of the lessees well and truly to perform the covenants and agreements herein
contained,’ they should be liable in the sum of $50,000 as liquidated damages. That ‘in consideration and
upon condition that the said lessees shall well and faithfully perform all the covenants and agreements by
them to be performed without evasion or delay the said lessor for itself and its successors, covenants and
agrees that the said lessees, their legal representatives and assigns may at all times during said term and
the renewals thereof peaceably have and enjoy the said demised premises.’ And that ‘this agreement shall

Saylor URL: http://www.saylor.org/books

Saylor.org
523

inure to the benefit of and bind the respective parties hereto, their personal representatives, successors
and assigns.’
The complaint further alleges that the agreement was entered into by plaintiff in reliance upon the
financial responsibility of Barnett and Barse, their personal character, and especially the experience of
Barnett in conducting hotels; that, though he at first held a controlling interest in the Barnett & Barse
Corporation, he has since sold all his stock to the defendant Barse, and has no interest in the corporation
and no longer devotes any time or attention to the management or operation of the hotel.
…[C]learly…the agreement in question was personal to Barnett and Barse and could not be assigned by
them without the plaintiff’s consent. By its terms the plaintiff not only entrusted them with the care and
management of the hotel and its furnishings—valued, according to the allegations of the complaint, at
more than $1,000,000—but agreed to accept as rental or compensation a percentage of the gross receipts.
Obviously, the receipts depended to a large extent upon the management, and the care of the property
upon the personal character and responsibility of the persons in possession. When the whole agreement is
read, it is apparent that the plaintiff relied, in making it, upon the personal covenants of Barnett and
Barse. They were financially responsible. As already said, Barnett had had a long and successful
experience in managing hotels, which was undoubtedly an inducing cause for plaintiff’s making the
agreement in question and for personally obligating them to carry out its terms.
It is suggested that because there is a clause in the agreement to the effect that it should ‘inure to the
benefit of and bind the respective parties hereto, their personal representatives and assigns,’ that Barnett
and Barse had a right to assign it to the corporation. But the intention of the parties is to be gathered, not
from one clause, but from the entire instrument [Citation] and when it is thus read it clearly appears that
Barnett and Barse were to personally carry out the terms of the agreement and did not have a right to
assign it. This follows from the language used, which shows that a personal trust or confidence was
reposed by the plaintiff in Barnett and Barse when the agreement was made.
In [Citation] it was said: “Rights arising out of contract cannot be transferred if they…involve a relation of
personal confidence such that the party whose agreement conferred those rights must have intended them
to be exercised only by him in whom he actually confided.”
This rule was applied in [Citation] the court holding that the plaintiff—the assignee—was not only
technically, but substantially, a different entity from its predecessor, and that the defendant was not

Saylor URL: http://www.saylor.org/books

Saylor.org
524

obliged to entrust its money collected on the sale of the presses to the responsibility of an entirely
different corporation from that with which it had contracted, and that the contract could not be assigned
to the plaintiff without the assent of the other party to it.
The reason which underlies the basis of the rule is that a party has the right to the benefit contemplated
from the character, credit, and substance of him with whom he contracts, and in such case he is not bound
to recognize…an assignment of the contract.
The order appealed from, therefore, is affirmed.

CASE QUESTIONS
1.

The corporation created to operate the hotel was apparently owned and operated by the same two
men the plaintiff leased the hotel to in the first place. What objection would the plaintiff have to the
corporate entity—actually, of course, a legal fiction—owning and operating the hotel?

2.

The defendants pointed to the clause about the contract inuring to the benefit of the parties “and
assigns.” So the defendants assigned the contract. How could that not be allowed by the contract’s
own terms?

3.

What is the controlling rule of law upon which the outcome here depends?

Assignment Includes Delegation
Rose v. Vulcan Materials Co.
194 S.E.2d 521 (N.C. 1973)
Huskins, J.
…Plaintiff [Rose], after leasing his quarry to J. E. Dooley and Son, Inc., promised not to engage in the
rock-crushing business within an eight-mile radius of [the city of] Elkin for a period of ten years. In return
for this promise, J. E. Dooley and Son, Inc., promised, among other things, to furnish plaintiff stone f.o.b.
the quarry site at Cycle, North Carolina, at stipulated prices for ten years.…
By a contract effective 23 April 1960, Vulcan Materials Company, a corporation…, purchased the stone
quarry operations and the assets and obligations of J. E. Dooley and Son, Inc.…[Vulcan sent Rose a letter,
part of which read:]

Saylor URL: http://www.saylor.org/books

Saylor.org
525

Mr. Dooley brought to us this morning the contracts between you and his companies, copies of
which are attached. This is to advise that Vulcan Materials Company assumes all phases of
these contracts and intends to carry out the conditions of these contracts as they are stated.
In early 1961 Vulcan notified plaintiff that it would no longer sell stone to him at the prices set out in [the
agreement between Rose and Dooley] and would thereafter charge plaintiff the same prices charged all of
its other customers for stone. Commencing 11 May 1961, Vulcan raised stone prices to the plaintiff to a
level in excess of the prices specified in [the Rose-Dooley agreement].
At the time Vulcan increased the prices of stone to amounts in excess of those specified in [the RoseDooley contract], plaintiff was engaged in his ready-mix cement business, using large quantities of stone,
and had no other practical source of supply. Advising Vulcan that he intended to sue for breach of
contract, he continued to purchase stone from Vulcan under protest.…
The total of these amounts over and above the prices specified in [the Rose-Dooley contract] is
$25,231.57, [about $152,000 in 2010 dollars] and plaintiff seeks to recover said amount in this action.
The [Rose-Dooley] agreement was an executor bilateral contract under which plaintiff’s promise not to
compete for ten years gained him a ten-year option to buy stone at specified prices. In most states, the
assignee of an executor bilateral contract is not liable to anyone for the nonperformance of the assignor’s
duties thereunder unless he expressly promises his assignor or the other contracting party to perform, or
‘assume,’ such duties.…These states refuse to imply a promise to perform the duties, but if the assignee
expressly promises his assignor to perform, he is liable to the other contracting party on a third-party
beneficiary theory. And, if the assignee makes such a promise directly to the other contracting party upon
a consideration, of course he is liable to him thereon. [Citation]
A minority of states holds that the assignee of an executor bilateral contract under a general assignment
becomes not only assignee of the rights of the assignor but also delegates of his duties; and that, absent a
showing of contrary intent, the assignee impliedly promises the assignor that he will perform the duties so
delegated. This rule is expressed in Restatement, Contracts, s 164 (1932) as follows:
(1) Where a party under a bilateral contract which is at the time wholly or partially executor
on both sides purports to assign the whole contract, his action is interpreted, in the absence of
circumstances showing a contrary intention, as an assignment of the assignor’s rights under
the contract and a delegation of the performance of the assignor’s duties.

Saylor URL: http://www.saylor.org/books

Saylor.org
526

(2) Acceptance by the assignee of such an assignment is interpreted, in the absence of
circumstances showing a contrary intention, as both an assent to become an assignee of the
assignor’s rights and as a promise to the assignor to assume the performance of the
assignor’s duties.’ (emphasis added)
We…adopt the Restatement rule and expressly hold that the assignee under a general assignment of an
executor bilateral contract, in the absence of circumstances showing a contrary intention, becomes the
delegates of his assignor’s duties and impliedly promises his assignor that he will perform such duties.
The rule we adopt and reaffirm here is regarded as the more reasonable view by legal scholars and text
writers. Professor Grismore says:
It is submitted that the acceptance of an assignment in this form does presumptively import a
tacit promise on the part of the assignee to assume the burdens of the contract, and that this
presumption should prevail in the absence of the clear showing of a contrary intention. The
presumption seems reasonable in view of the evident expectation of the parties. The
assignment on its face indicates intent to do more than simply to transfer the benefits assured
by the contract. It purports to transfer the contract as a whole, and since the contract is made
up of both benefits and burdens both must be intended to be included…Grismore, Is the
Assignee of a Contract Liable for the Nonperformance of Delegated Duties? 18 Mich.L.Rev.
284 (1920).
In addition, with respect to transactions governed by the Uniform Commercial Code, an assignment of a
contract in general terms is a delegation of performance of the duties of the assignor, and its acceptance
by the assignee constitutes a promise by him to perform those duties. Our holding in this case maintains a
desirable uniformity in the field of contract liability.
We further hold that the other party to the original contract may sue the assignee as a third-party
beneficiary of his promise of performance which he impliedly makes to his assignor, under the rule above
laid down, by accepting the general assignment. Younce v. Lumber Co., [Citation] (1908), holds that
where the assignee makes an express promise of performance to his assignor, the other contracting party
may sue him for breach thereof. We see no reason why the same result should not obtain where the
assignee breaches his promise of performance implied under the rule of Restatement s 164. ‘That the
assignee is liable at the suit of the third party where he expressly assumes and promises to perform

Saylor URL: http://www.saylor.org/books

Saylor.org
527

delegated duties has already been decided in a few cases (citing Younce). If an express promise will
support such an action it is difficult to see why a tacit promise should not have the same effect.’ Grismore,
supra. Parenthetically, we note that such is the rule under the Uniform Commercial Code, [2-210].
We now apply the foregoing principles to the case at hand. The contract of 23 April 1960, between
defendant and J. E. Dooley and Son, Inc., under which, as stipulated by the parties, ‘the defendant
purchased the assets and obligations of J. E. Dooley and Son, Inc.,’ was a general assignment of all the
assets and obligations of J. E. Dooley and Son, Inc., including those under [the Rose-Dooley contract].
When defendant accepted such assignment it thereby became delegates of its assignor’s duties under it
and impliedly promised to perform such duties.
When defendant later failed to perform such duties by refusing to continue sales of stone to plaintiff at the
prices specified in [the Rose-Dooley contract], it breached its implied promise of performance and
plaintiff was entitled to bring suit thereon as a third-party beneficiary.
The decision…is reversed with directions that the case be certified to the Superior Court of Forsyth County
for reinstatement of the judgment of the trial court in accordance with this opinion.

CASE QUESTIONS
1.

Why did Rose need the crushed rock from the quarry he originally leased to Dooley?

2.

What argument did Vulcan make as to why it should not be liable to sell crushed rock to Rose at the
price set out in the Rose-Dooley contract?

3.

What rule did the court here announce in deciding that Vulcan was required to sell rock at the price
set out in the Rose-Dooley contract? That is, what is the controlling rule of law in this case?

Third party Beneficiaries and Foreseeable Damages
Kornblut v. Chevron Oil Co.
62 A.D.2d 831 (N.Y. 1978)

Saylor URL: http://www.saylor.org/books

Saylor.org
528

Hopkins, J.
The plaintiff-respondent has recovered a judgment after a jury trial in the sum of $519,855.98 [about $1.9
million in 2010 dollars] including interest, costs and disbursements, against Chevron Oil Company
(Chevron) and Lawrence Ettinger, Inc. (Ettinger) (hereafter collectively referred to as defendants) for
damages arising from the death and injuries suffered by Fred Kornblut, her husband. The case went to the
jury on the theory that the decedent was the third-party beneficiary of a contract between Chevron and
the New York State Thruway Authority and a contract between Chevron and Ettinger.
On the afternoon of an extremely warm day in early August, 1970 the decedent was driving northward on
the New York State Thruway. Near Sloatsburg, New York, at about 3:00 p.m., his automobile sustained a
flat tire. At the time the decedent was accompanied by his wife and 12-year-old son. The decedent waited
for assistance in the 92 degree temperature.
After about an hour a State Trooper, finding the disabled car, stopped and talked to the decedent. The
trooper radioed Ettinger, which had the exclusive right to render service on the Thruway under an
assignment of a contract between Chevron and the Thruway Authority. Thereafter, other State Troopers
reported the disabled car and the decedent were told in each instance that he would receive assistance
within 20 minutes.
Having not received any assistance by 6:00 p.m., the decedent attempted to change the tire himself. He
finally succeeded, although he experienced difficulty and complained of chest pains to the point that his
wife and son were compelled to lift the flat tire into the trunk of the automobile. The decedent drove the
car to the next service area, where he was taken by ambulance to a hospital; his condition was later
diagnosed as a myocardial infarction. He died 28 days later.
Plaintiff sued, inter alia, Chevron and Ettinger alleging in her complaint causes of action sounding in
negligence and breach of contract. We need not consider the issue of negligence, since the Trial Judge
instructed the jury only on the theory of breach of contract, and the plaintiff has recovered damages for
wrongful death and the pain and suffering only on that theory.
We must look, then, to the terms of the contract sought to be enforced. Chevron agreed to provide “rapid
and efficient roadside automotive service on a 24-hour basis from each gasoline service station facility for
the areas…when informed by the authority or its police personnel of a disabled vehicle on the Thruway”.
Chevron’s vehicles are required “to be used and operated in such a manner as will produce adequate

Saylor URL: http://www.saylor.org/books

Saylor.org
529

service to the public, as determined in the authority’s sole judgment and discretion”. Chevron specifically
covenanted that it would have “sufficient roadside automotive service vehicles, equipment and personnel
to provide roadside automotive service to disabled vehicles within a maximum of thirty (30) minutes from
the time a call is assigned to a service vehicle, subject to unavoidable delays due to extremely adverse
weather conditions or traffic conditions.”…
In interpreting the contract, we must bear in mind the circumstances under which the parties bargained.
The New York Thruway is a limited access toll highway, designed to move traffic at the highest legal
speed, with the north and south lanes separated by green strips. Any disabled vehicle on the road
impeding the flow of traffic may be a hazard and inconvenience to the other users. The income realized
from tolls is generated from the expectation of the user that he will be able to travel swiftly and smoothly
along the Thruway. Consequently, it is in the interest of the authority that disabled vehicles will be
repaired or removed quickly to the end that any hazard and inconvenience will be minimized. Moreover,
the design and purpose of the highway make difficult, if not impossible, the summoning of aid from
garages not located on the Thruway. The movement of a large number of vehicles at high speed creates a
risk to the operator of a vehicle who attempts to make his own repairs, as well as to the other users. These
considerations clearly prompted the making of contracts with service organizations which would be
located at points near in distance and time on the Thruway for the relief of distressed vehicles.
Thus, it is obvious that, although the authority had an interest in making provision for roadside calls
through a contract, there was also a personal interest of the user served by the contract. Indeed, the
contract provisions regulating the charges for calls and commanding refunds be paid directly to the user
for overcharges, evince a protection and benefit extended to the user only. Hence, in the event of an
overcharge, the user would be enabled to sue on the contract to obtain a recovery.…Here the contract
contemplates an individual benefit for the breach running to the user.…
By choosing the theory of recovery based on contract, it became incumbent on the plaintiff to show that
the injury was one which the defendants had reason to foresee as a probable result of the breach, under
the ancient doctrine of Hadley v Baxendale [Citation], and the cases following it…in distinction to the
requirement of proximate cause in tort actions.…

Saylor URL: http://www.saylor.org/books

Saylor.org
530

The death of the decedent on account of his exertion in the unusual heat of the Midsummer Day in
changing the tire cannot be said to have been within the contemplation of the contracting parties as a
reasonably foreseeable result of the failure of Chevron or its assignee to comply with the contract.…
The case comes down to this, then, in our view: though the decedent was the intended beneficiary to sue
under certain provisions of the contract—such as the rate specified for services to be rendered—he was not
the intended beneficiary to sue for consequential damages arising from personal injury because of a
failure to render service promptly. Under these circumstances, the judgment must be reversed and the
complaint dismissed, without costs or disbursements.
[Martuscello, J., concurred in the result but opined that the travelling public was not an intended
beneficiary of the contract.]

CASE QUESTIONS
1.

Chevron made two arguments as to why it should not be liable for Mr. Kornblut’s death. What were
they?

2.

Obviously, when Chevron made the contract with the New York State Thruway Authority, it did not
know Mr. Kornblut was going to be using the highway. How could he, then, be an intended beneficiary
of the contract?

3.

Why was Chevron not found liable for Mr. Kornblut’s death when, clearly, had it performed the
contract properly, he would not have died?

14.5 Summary and Exercises
Saylor URL: http://www.saylor.org/books

Saylor.org
531

Summary
The general rule that the promisee may assign any right has some exceptions—for example, when the
promisor’s obligation would be materially changed. Of course the contract itself may prohibit assignment,
and sometimes statutes preclude it. Knowing how to make the assignment effective and what the
consequences of the assignment are on others is worth mastering. When, for example, does the assignee
not stand in the assignor’s shoes? When may a future right be assigned?
Duties, as well as rights, may be transferred to third parties. Most rights (promises) contained in contracts
have corresponding duties (also expressed as promises). Often when an entire contract is assigned, the
duties go with it; the transferee is known, with respect to the duties, as the delegate. The transferor
himself does not necessarily escape the duty, however. Moreover, some duties are non-delegable, such as
personal promises and those that public policy require to be carried out by a particular official. Without
the ability to assign rights and duties, much of the modern economy would grind to a halt.
The parties to a contract are not necessarily the only people who acquire rights or duties under it. One
major category of persons acquiring rights is third-party beneficiaries. Only intended beneficiaries acquire
rights under the contract, and these are of two types: creditor and donee beneficiaries. The rules for
determining whether rights have been conferred are rather straightforward; determining whether rights
can subsequently be modified or extinguished is more troublesome. Generally, as long as the contract
does not prohibit change and as long as the beneficiary has not relied on the promise, the change may be
made.

EXERCISES
1.

The Dayton Country Club offered its members various social activities. Some members were entitled,
for additional payment, to use the golf course, a coveted amenity. Golfing memberships could not be
transferred except upon death or divorce, and there was a long waiting list in this special category; if a
person at the top of the list declined, the next in line was eligible. Golfing membership rules were
drawn up by a membership committee. Magness and Redman were golfing members. They declared
bankruptcy, and the bankruptcy trustee sought, in order to increase the value of their debtors’

Saylor URL: http://www.saylor.org/books

Saylor.org
532

estates, to assume and sell the golfing memberships to members on the waiting list, other club
members, or the general public, provided the persons joined the club. The club asserted that under
relevant state law, it was “excused from rendering performance to an entity other than the debtor”—
that is, it could not be forced to accept strangers as members. Can these memberships be assigned?
2.

Tenant leased premises in Landlord’s shopping center, agreeing in the lease “not to assign, mortgage,
pledge, or encumber this lease in whole or in part.” Under the lease, Tenant was entitled to a
construction allowance of up to $11,000 after Tenant made improvements for its uses. Prior to the
completion of the improvements, Tenant assigned its right to receive the first $8,000 of the
construction allowance to Assignee, who, in turn, provided Tenant $8,000 to finance the construction.
Assignee notified Landlord of the assignment, but when the construction was complete, Landlord paid
Tenant anyway; when Assignee complained, Landlord pointed to the non-assignment clause. Assignee
sued Landlord. Who wins?

3.

[1]

Marian contracted to sell her restaurant to Billings for $400,000. The contract provided that Billings
would pay $100,000 and sign a note for the remainder. Billings sold the restaurant to Alice, who
agreed to assume responsibility for the balance due on the note held by Marian. But Alice had
difficulties and declared bankruptcy. Is Billings still liable on the note to Marian?
4.

Yellow Cab contracted with the Birmingham Board of Education to transport physically
handicapped students. The contract provided, “Yellow Cab will transport the physically
handicapped students of the School System…and furnish all necessary vehicles and personnel
and will perform all maintenance and make all repairs to the equipment to keep it in a safe
and efficient operating condition at all times.”
Yellow Cab subcontracted with Metro Limousine to provide transportation in connection with
its contract with the board. Thereafter, Metro purchased two buses from Yellow Cab to use in
transporting the students. DuPont, a Metro employee, was injured when the brakes on the bus
that he was driving failed, causing the bus to collide with a tree. DuPont sued Yellow Cab,
alleging that under its contract with the board, Yellow Cab had a non-delegable duty to
properly maintain the bus so as to keep it in a safe operating condition; that that duty flowed
to him as an intended third-party beneficiary of the contract; and that Yellow Cab had
breached the contract by failing to properly maintain the bus. Who wins?

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
533

5.

Joan hired Groom to attend to her herd of four horses at her summer place in the high desert. The job
was too much for Groom, so he told Tony that he (Groom) would pay Tony, who claimed expertise in
caring for horses, to take over the job. Tony neglected the horses in hot weather, and one of them
needed veterinarian care for dehydration. Is Groom liable?

6.

Rensselaer Water Company contracted with the city to provide water for business, domestic, and firehydrant purposes. While the contract was in effect, a building caught on fire; the fire spread to
Plaintiff’s (Moch Co.’s) warehouse, destroying it and its contents. The company knew of the fire but
was unable to supply adequate water pressure to put it out. Is the owner of the warehouse able to
maintain a claim against the company for the loss?

7.

Rusty told Alice that he’d do the necessary overhaul on her classic car for $5,000 during the month of
May, and that when the job was done, she should send the money to his son, Jim, as a graduation
present. He confirmed the agreement in writing and sent a copy to Jim. Subsequently, Rusty changed
his mind. What right has Jim?

8.

Fox Brothers agreed to convey to Clayton Canfield Lot 23 together with a one-year option to purchase
Lot 24 in a subdivision known as Fox Estates. The agreement contained no prohibitions, restrictions, or
limitations against assignments. Canfield paid the $20,000 and took title to Lot 23 and the option to
Lot 24. Canfield thereafter assigned his option rights in Lot 24 to the Scotts. When the Scotts wanted
to exercise the option, Fox Brothers refused to convey the property to them. The Scotts then brought
suit for specific performance. Who wins?

9.

Rollins sold Byers, a businessperson, a flatbed truck on a contract; Rollins assigned the contract to
Frost, and informed Byers of the assignment. Rollins knew the truck had problems, which he did not
reveal to Byers. When the truck needed $3,200 worth of repairs and Rollins couldn’t be found, Byers
wanted to deduct that amount from payments owed to Frost, but Frost insisted he had a right to
payment. Upon investigation, Byers discovered that four other people in the state had experienced
similar situations with Rollins and with Frost as Rollins’s assignee. What recourse has Byers?

10. Merchants and resort owners in the San Juan Islands in Washington State stocked extra supplies,
some perishable, in anticipation of the flood of tourists over Labor Day. They suffered inconvenience
and monetary damage due to the union’s Labor Day strike of the state ferry system, in violation of its
collective bargaining agreement with the state and of a temporary restraining order. The owners sued

Saylor URL: http://www.saylor.org/books

Saylor.org
534

the union for damages for lost profits, attorney fees, and costs, claiming the union should be liable for
intentional interference with contractual relations (the owners’ relations with their would-be
customers). Do the owners have a cause of action?

SELF-TEST QUESTIONS
1.

A creditor beneficiary is

a.

the same as a donee beneficiary

b.

a third-party beneficiary

c.

an incidental beneficiary

d.

none of the above
Assignments are not allowed

a.

for rights that will arise from a future contract
b.

when they will materially change the duties that the obligor must perform

c.

where they are forbidden by public policy

d.

for any of the above
When an assignor assigns the same interest twice,

a.

the subsequent assignee generally takes precedence
b.

the first assignee generally takes precedence

c.

the first assignee always takes precedence

d.

the assignment violates public policy
Factoring

a.

is an example of delegation of duties
b.

involves using an account receivable as collateral for a loan

c.

involves the purchase of a right to receive income from another

d.

is all of the above
Personal promises

a.

are always delegable

Saylor URL: http://www.saylor.org/books

Saylor.org
535

b.

are generally not delegable

c.

are delegable if not prohibited by public policy

d.

are delegable if not barred by the contract

SELF-TEST ANSWERS
1.

b

2.

d

3.

b

4.

c

5.

b

[1] Aldana v. Colonial Palms Plaza, Inc., 591 So.2d 953 (Fla. Ct. App., 1991).
[2] DuPont v. Yellow Cab Co. of Birmingham, Inc., 565 So.2d 190 (Ala. 1990).

Chapter 15
Saylor URL: http://www.saylor.org/books

Saylor.org
536

Discharge of Obligations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What is meant by discharge of contract obligations

2.

How contract obligations are discharged

15.1 Discharge of Contract Duties
Saylor URL: http://www.saylor.org/books

Saylor.org
537

LEARNING OBJECTIVES
1.

Understand how performance, partial performance, or no performance may discharge contractual
obligations.

2.

Recognize what rights accrue to the non-breaching party when the other side announces, before the
time for performance, that performance will not be forthcoming—anticipatory breach.

3.

Understand the concept of the right to adequate assurances, and the consequences if no such
assurances are forthcoming.

A person is liable to perform agreed-to contract duties until or unless he or she is discharged. If the
person fails to perform without being discharged, liability for damages arises. Here we deal with the
second-to-the-last of the four broad themes of contract law: how contract duties are discharged.

Discharge by Performance (or Nonperformance) of the Duty
A contract can be discharged by complete performance or material nonperformance of the contractual
duty. Note, in passing, that the modern trend at common law (and explicit under the Uniform
Commercial Code [UCC], Section 1-203) is that the parties have a good-faith duty to perform to each
other. There is in every contract “an implied covenant of good faith” (honesty in fact in the transaction)
that the parties will deal fairly, keep their promises, and not frustrate the other party’s reasonable
expectations of what was given and what received.

Full Performance
Full performance of the contractual obligation discharges the duty. If Ralph does a fine job of plumbing
Betty’s new bathroom, she pays him. Both are discharged.

Nonperformance, Material Breach
Saylor URL: http://www.saylor.org/books

Saylor.org
538

If Ralph doesn’t do any work at all on Betty’s bathroom, or almost none, then Betty owes him nothing.
She—the non-breaching party—is discharged, and Ralph is liable for breach of contract.
Under UCC Section 2-106(4), a party that ends a contract breached by the other party is said to have
effected a cancellation. The cancelling party retains the right to seek a remedy for breach of the whole
contract or any unperformed obligation. The UCC distinguishes cancellation from termination, which
occurs when either party exercises a lawful right to end the contract other than for breach. When a
contract is terminated, all executor duties are discharged on both sides, but if there has been a partial
breach, the right to seek a remedy survives.

[1]

Substantial Performance
Logically, anything less than full performance, even a slight deviation from what is owed, is sufficient to
prevent the duty from being discharged and can amount to a breach of contract. So if Ralph does all the
plumbing for Betty’s new bathroom except hook up the toilet feed, he has not really “plumbed the new
bathroom.” He has only plumbed part of it. At classic common law, that was it: either you did the thing
you promised completely or you had materially breached. But under modern theories, an ameliorative
doctrine has developed, called substantial performance: if one side has substantially, but not completely,
performed, so that the other side has received a benefit, the non-breaching party owes something for the
value received. The Restatement (Second) of Contracts puts it this way:

[2]

Substantial Performance.
In an important category of disputes over failure of performance, one party asserts the right
to payment on the ground that he has completed his performance, while the other party
refuses to pay on the ground that there is an uncured material failure of performance.…In
such cases it is common to state the issue…in terms of whether there has been substantial
performance.…If there has been substantial although not full performance, the building
contractor has a claim for the unpaid balance and the owner has a claim only for damages. If
there has not been substantial performance, the building contractor has no claim for the
unpaid balance, although he may have a claim in restitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
539

The contest here is between the one who claims discharge by the other’s material breach and the one who
asserts there has been substantial performance. What constitutes substantial performance is a question of
fact, as illustrated in Section 15.2.1 "Substantial Performance; Conditions Precedent", TA Operating Corp.
v. Solar Applications Engineering, Inc. The doctrine has no applicability where the breaching party
willfully failed to follow the contract, as where a plumber substitutes a different faucet for the one
ordered; installation of the incorrect faucet is a breach, even if it is of equal or greater value than the one
ordered.
Under the UCC, there is no such thing as substantial performance. Section 2-601 requires that the goods
delivered according to the contract be the exact things ordered—that there be a perfect tender (unless the
parties agree otherwise).

Anticipatory Breach and Demand for Reasonable Assurances
When a promisor announces before the time his performance is due that he will not perform, he is said to
have committed an anticipatory breach (or repudiation). Of course a person cannot fail to perform a duty
before performance is due, but the law allows the promisee to treat the situation as a material breach that
gives rise to a claim for damages and discharges the obligee from performing duties required of him under
the contract. The common-law rule was first recognized in the well-known 1853 British case Hochster v.
De La Tour. In April, De La Tour hired Hochster as his courier, the job to commence in June. In May, De
La Tour changed his mind and told Hochster not to bother to report for duty. Before June, Hochster
secured an appointment as courier to Lord Ashburton, but that job was not to begin until July. Also in
May, Hochster sued De La Tour, who argued that he should not have to pay Hochster because Hochster
had not stood ready and willing to begin work in June, having already agreed to work for Lord Ashburton.
The court ruled for the plaintiff Hochster:
[I]t is surely much more rational, and more for the benefit of both parties, that, after the
renunciation of the agreement by the defendant, the plaintiff should be at liberty to consider
himself absolved from any future performance of it, retaining his right to sue for any damage
he has suffered from the breach of it. Thus, instead of remaining idle and laying out money in
preparations which must be useless, he is at liberty to seek service under another employer,
which would go in mitigation of the damages to which he, would otherwise be entitled for a
breach of the contract. It seems strange that the defendant, after renouncing the contract, and

Saylor URL: http://www.saylor.org/books

Saylor.org
540

absolutely declaring that he will never act under it, should be permitted to object that faith is
given to his assertion, and that an opportunity is not left to him of changing his mind.

[3]

Another type of anticipatory breach consists of any voluntary act by a party that destroys, or seriously
impairs, that party’s ability to perform the promise made to the other side. If a seller of land, having
agreed to sell a lot to one person at a date certain, sells it instead to a third party before that time, there is
an anticipatory breach. If Carpenter announces in May that instead of building Owner’s deck in July, as
agreed, he is going on a trip to Europe, there is an anticipatory breach. In the first instance, there would
be no point to showing up at the lawyer’s office when the date arrives to await the deed, so the law gives a
right to sue when the land is sold to the other person. In the second instance, there would be no point to
waiting until July, when indeed Carpenter does not do the job, so the law gives the right to sue when the
future nonperformance is announced.
These same general rules prevail for contracts for the sale of goods under UCC Section 2-610.
Related to the concept of anticipatory breach is the idea that the obligee has a right to demand reasonable
assurances from the obligor that contractual duties will be performed. If the obligee makes such a
demand for reasonable assurances and no adequate assurances are forthcoming, the obligee may assume
that the obligor will commit an anticipatory breach, and consider it so. That is, after making the contract,
the obligee may come upon the disquieting news that the obligor’s ability to perform is shaky. A change in
financial condition occurs, an unknown claimant to rights in land appears, a labor strike arises, or any of a
number of situations may crop up that will interfere with the carrying out of contractual duties. Under
such circumstances, the obligee has the right to a demand for reasonable assurance that the obligor will
perform as contractually obligated. The general reason for such a rule is given in UCC Section 2-609(1),
which states that a contract “imposes an obligation on each party that the other’s expectation of receiving
due performance will not be impaired.” Moreover, an obligee would be foolish not to make alternative
arrangements, if possible, when it becomes obvious that his original obligor will be unable to perform.
The obligee must have reasonable grounds to believe that the obligor will breach. The fear must be that of
a failure of performance that would amount to a total breach; a minor defect that can be cured and that at
most would give rise to an offset in price for damages will not generally support a demand for assurances.
Under UCC Section 2-609(1), the demand must be in writing, but at common law the demand may be oral
if it is reasonable in view of the circumstances. If the obligor fails within a reasonable time to give

Saylor URL: http://www.saylor.org/books

Saylor.org
541

adequate assurance, the obligee may treat the failure to do so as an anticipatory repudiation, or she may
wait to see if the obligor might change his mind and perform.

KEY TAKEAWAY
Contracts can be discharged by performance: complete performance discharges both sides; material
breach discharges the breaching party, who has a right to claim damages; substantial performance
obligates the promisee to pay something for the benefit conferred but is a breach. A party may
demand reasonable assurances of performance, which, if not forthcoming, may be treated as an
anticipatory breach (or repudiation).

EXERCISES
1.

What types of performance discharge a contractual obligation?

2.

Under the UCC, what is the difference between cancellation and termination of a contract?

3.

What is an anticipatory breach, and under what circumstances can a party claim it?

Discharge by Conditions

LEARNING OBJECTIVES

1.

Understand the concept of conditions in a contract.

2.

Recognize that conditions can be classified on the basis of how they are created, their effect on the
duty to perform, the essentialness of timely performance, or performance to someone’s satisfaction.

Usually contracts consist of an exchange of promises—a pledge or commitment by each party that
somebody will or will not do something. Andy’s promise to cut Anne’s lawn “over the weekend” in return
for Anne’s promise to pay twenty-five dollars is a commitment to have the lawn mower by Sunday night or
Monday morning. Andy’s promise “not to tell anyone what I saw you doing Saturday night” in return for
Anne’s promise to pay one hundred dollars is a commitment that an event (the revealing of a secret) will

Saylor URL: http://www.saylor.org/books

Saylor.org
542

not occur. These promises are known as independent or absolute or unconditional, because their
performance does not depend on any outside event. Such promises, if contractually binding, create a
present duty to perform (or a duty to perform at the time stated).
However, it is common that the obligation to perform a contract is conditioned (or conditional).
A condition is an event the happening or non-happening of which gives rise to a duty to perform (or
discharges a duty to perform). Conditions may be express or implied; they may also be precedent,
concurrent, subsequent, or to the satisfaction of a party.

Conditions Classified Based on How They Are Created
Express conditions are stated in words in the contract, orally or written. Andy promises to mow Anne’s
lawn “provided it doesn’t rain.” “Provided it doesn’t rain” is an express condition. If rain comes, there is
no duty to cut the lawn, and Andy’s failure to do so is not a breach of promise. Express conditions are
usually introduced by language such as “provided that,” “if,” “when,” “assuming that,” “as soon as,”
“after,” and the like. Implied conditions are unexpressed but understood to be part of the contract. If Mr.
Olson guarantees Jack’s used car for ninety days, it is implied that his obligation to fix any defects doesn’t
arise until Jack lets him know the car is defective. If Ralph is hired to plumb Betty’s new bathroom, it is
implied that Betty’s duty to pay is conditioned on Ralph’s completion of the job.

Conditions Classified Based on Their Effect on Duty to Perform
A condition precedent is a term in a contract (express or implied) that requires performance only in the
event something else happens first. Jack will buy a car from Mr. Olson if Jack gets financing. “If Jack gets
financing” is a condition precedent. A concurrent condition arises when the duty to perform the contract
is simultaneous: the promise of a landowner to transfer title to the purchaser and the purchaser to tender
payment to the seller. The duty of each to perform is conditioned on the performance by the other. (As a
practical matter, of course, somebody has to make the first move, proffering deed or tendering the check.)
A condition that terminates an already existing duty of performance is known as a condition subsequent.
Ralph agrees to do preventive plumbing maintenance on Deborah Dairy’s milking equipment for as long
as David Dairy, Deb’s husband, is stationed overseas. When David returns, Ralph’s obligation to do the
maintenance (and Deb’s duty to pay him) terminates.

Saylor URL: http://www.saylor.org/books

Saylor.org
543

Condition of Timeliness
If, as often occurs, it does not matter a great deal whether a contract is performed exactly on time, failure
to do so is not a material breach, and the promisee has to accept the performance and deduct any losses
caused by the delay. If, though, it makes a difference to the promisee whether the promisor acts on time,
then it is said that “time is of the essence.” Time as a condition can be made explicit in a clause reciting
that time is of the essence. If there is no express clause, the courts will read it in when the purpose of the
contract was clearly to provide for performance at or by a certain time, and the promisee will gain little
from late performance. But even express clauses are subject to a rule of reason, and if the promisor would
suffer greatly by enforcement of the clause (and the promisee would suffer only slightly or not at all from a
refusal to invoke it), the courts will generally excuse the untimely performance, as long as it was
completed within a reasonable time. A builder’s failure to finish a house by July 1 will not discharge the
buyer’s obligation to pay if the house is finished a week or even a month later, although the builder will be
liable to the buyer for expenses incurred because of the lateness (storage charges for furniture, costs for
housing during the interim, extra travel, and the like).

Condition That a Party Must Be Satisfied
“You must be satisfied or your money back” is a common advertisement. A party to a contract can require
that he need not pay or otherwise carry out his undertaking unless satisfied by the obligor’s performance,
or unless a third party is satisfied by the performance.
Parties may contract to perform to one side’s personal satisfaction. Andy tells Anne, a prospective client,
that he will cut her hair better than her regular hairdresser, and that if she is not satisfied, she need not
pay him. Andy cuts her hair, but Anne frowns and says, “I don’t like it.” Assume that Andy’s work is
excellent. Whether Anne must pay depends on the standard for judging to be employed—a standard of
objective or subjective satisfaction. The objective standard is that which would satisfy the reasonable
purchaser. Most courts apply this standard when the contract involves the performance of a mechanical
job or the sale of a machine whose performance is capable of objective measurement. So even if the
obligee requires performance to his “personal satisfaction,” the courts will hold that the obligor has
performed if the service performed or the goods produced are in fact satisfactory. By contrast, if the goods
or services contracted for involve personal judgment and taste, the duty to pay will be discharged if the

Saylor URL: http://www.saylor.org/books

Saylor.org
544

obligee states personal (subjective) dissatisfaction. No reason at all need be given, but it must be for a
good-faith reason, not just to escape payment.
The duty to make a contract payment may be conditioned on the satisfaction of a third party. Building
contracts frequently make the purchaser’s duty to pay conditional on the builder’s receipt of an architect’s
certificate of compliance with all contractual terms; road construction contracts often require that the
work be done “to the satisfaction of the County Engineer.” These conditions can be onerous. The builder
has already erected the structure and cannot “return” what he has done. Nevertheless, because the
purchaser wants assurance that the building (obviously a major purchase) or road meets his
specifications, the courts will hold the contractor to the condition unless it is impossible to provide a
certificate (e.g., architect may have died) or the architect has acted in bad faith, or the purchaser has
somehow prevented the certificate from issuing. The third party’s refusal to issue a certificate needs to be
reasonable.

KEY TAKEAWAY
Parties may, expressly or implicitly, condition the requirement for contractual performance on the
happening or non-happening of an event, or on timeliness. They may condition performance on
satisfaction to one of the parties to the contract or to the satisfaction of a third party; in any event,
dissatisfaction must be in good faith.

EXERCISES
1.

What is “conditioned” by a condition in a contract?

2.

What conditions are based on how they are made?

3.

What conditions are based on their effect on the duty of performance?

4.

What typical situations involve performance to a party’s satisfaction?

Saylor URL: http://www.saylor.org/books

Saylor.org
545

Discharge by Agreement of the Parties

LEARNING OBJECTIVE

1.

Recognize that there are various ways the parties may agree between themselves to terminate mutual
obligations under the contract.

Parties are free to agree to almost any contract they want, and they are free to agree to end the contract
whenever they want. There are several ways this is done.

Mutual Rescission
The parties may agree to give up the duties to perform, called mutual rescission. This may be by a formal
written release saying the obligor is discharged upon delivery of the writing or upon occurrence of a
condition. Or an obligation may be discharged by a contract not to sue about it.
The Restatement terms this an agreement of rescission.

[4]

An agreement to rescind will be given effect

even though partial performance has been made or one or both parties have a claim for partial breach.
The agreement need not be in writing or even expressed in words. By their actions, such as failure to take
steps to perform or enforce, the parties may signal their mutual intent to rescind. Andy starts to mow
Anne’s lawn as they agreed. He begins the job, but it is unbearably hot. She sees how uncomfortable he is
and readily agrees with him when he says, “Why don’t we just forget the whole thing?” Andy’s duty to
finish mowing is discharged, as is Anne’s duty to pay Andy, either for the whole job or for the part he has
done.
Business executives live by contracts, but they do not necessarily die by them. A sociologist who studied
business behavior under contract discovered a generation ago—and it is still valid—that in the great
majority of cases in which one party wishes to “cancel an order,” the other party permits it without
renegotiation, even though the cancellation amounts to a repudiation of a contract. As one lawyer was
quoted as saying,
Often business [people] do not feel they have “a contract”—rather they have an “order.” They
speak of “cancelling the order” rather than “breaching our contract.” When I began practice I
referred to order cancellations as breaches of contract, but my clients objected since they do

Saylor URL: http://www.saylor.org/books

Saylor.org
546

not think of cancellation as wrong. Most clients, in heavy industry at least, believe that there is
a right to cancel as part of the buyer-seller relationship. There is a widespread attitude that
one can back out of any deal within some very vague limits. Lawyers are often surprised by
this attitude.

[5]

This attitude is understandable. People who depend for their economic survival on continuing
relationships will be loath to react to every change in plans with a lawsuit. The legal consequences of most
of these cancellations are an agreement of rescission. Under UCC Section 2-720, the use of a word like
“cancellation” or “rescission” does not by itself amount to a renunciation of the right to sue for breach of a
provision that occurred before the rescission. If the parties mean to discharge each other fully from all
duties owed, they must say so explicitly. Actions continue to speak more loudly than words, however, and
in law, so can inactions. Legal rights under contracts may be lost by both parties if they fail to act; by
abandoning their claims, they can affect rescission.

Waiver
A second means of discharge is by waiver, whereby a party voluntarily gives up a right she has under a
contract but doesn’t give up the entire right to performance by the other side. Tenant is supposed to pay
rent on the first of the month, but because his employer pays on the tenth, Tenant pays Landlady on that
day. If Landlady accepts the late payment without objection, she has waived her right to insist on payment
by the first of the month, unless the lease provides that no waiver occurs from the acceptance of any late
payments. See Section 15.2.2 "Waiver of Contract Rights; Nonwaiver Provisions", Minor v. Chase Auto
Finance Corporation. A “waiver” is permission to deviate from the contract; a “release” means to let go of
the whole thing.

Substituted Agreement
Discharge by substituted agreement is a third way of mutual rescission. The parties may enter into
a novation, either a new contract or one whereby a new person is substituted for the original obligor, and
the latter is discharged. If Mr. Olson is obligated to deliver a car to Jack, Jack and Mr. Olson may agree
that Dewey Dealer should deliver the car to Jack instead of Mr. Olson; the latter is discharged by this
novation. A substituted agreement may also simply replace the original one between the original parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
547

Accord and Satisfaction
Discharge by accord and satisfaction is a fourth way of mutual rescission. Here the parties to a contract
(usually a disputed one) agree to substitute some performance different from what was originally agreed,
and once this new agreement is executed, the original contract (as well as the more recent accord) is
satisfied. But before then, the original agreement is only suspended: if the obligor does not satisfy the
accord, the other side can sue on the original obligation or on the accord.

KEY TAKEAWAY
Parties to a contract may agree to give it up. This may be by mutual rescission, release, waiver,
novation, substituted agreement, or accord and satisfaction.

EXERCISES
1.

How does mutual rescission discharge a common-law contract without apparent new consideration?

2.

What is the difference between a substituted agreement and a novation?

3.

What happens if the parties negotiate an accord and satisfaction and one side fails to perform it?

4.

If an obligee accepts performance from the obligor that deviates from the contract, under what
circumstances can the obligee nevertheless insist on strict compliance in the future?

Discharge When Performance Becomes Impossible or Very Difficult
LEARNING OBJECTIVE

1.

Recognize that there are several circumstances when performance of the contract becomes variously
impossible, very difficult, or useless, and that these may give rise to discharge.

There are at least five circumstances in which parties may be discharged from contractual obligations
because performance is impossible, difficult, or useless.

Saylor URL: http://www.saylor.org/books

Saylor.org
548

Overview
Every contract contains some element of risk: the buyer may run out of money before he can pay; the
seller may run out of goods before he can deliver; the cost of raw materials may skyrocket, throwing off
the manufacturer’s fine financial calculations. Should the obligor’s luck run out, he is stuck with the
consequences—or, in the legal phrase, his liability is strict: he must either perform or risk paying damages
for breach of contract, even if his failure is due to events beyond his control. Of course, an obligor can
always limit his liability through the contract itself. Instead of obligating himself to deliver one million
units, he can restrict his obligation to “one million units or factory output, whichever is less.” Instead of
guaranteeing to finish a job by a certain date, he can agree to use his “best efforts” to do so. Similarly,
damages in the event of breach can be limited. A party can even include a clause canceling the contract in
the event of an untoward happening. But if these provisions are absent, the obligor is generally held to the
terms of his bargain.
Exceptions include the concepts of impossibility, impracticability, and frustration of purpose.

Impossibility
If performance is impossible, the duty is discharged. The categories here are death or incapacity of a
personal services contractor, destruction of a thing necessary for performance, and performance
prohibited by government order.

Death or Incapacity of a Personal Services Contractor
If Buyer makes a contract to purchase a car and dies before delivery, Buyer’s estate could be held liable; it
is not impossible (for the estate) to perform. The estate of a painter hired to do a portrait cannot be sued
for damages because the painter died before she could complete the work.

Destruction or Deterioration of a Thing Necessary for Performance
When a specific object is necessary for the obligor’s performance, its destruction or deterioration making
its use impracticable (or its failure to come into existence) discharges the obligor’s duty. Diane’s Dyers
contracts to buy the annual wool output of the Sheepish Ranch, but the sheep die of an epidemic disease
before they can be shorn. Since the specific thing for which the contract was made has been destroyed,

Saylor URL: http://www.saylor.org/books

Saylor.org
549

Sheepish is discharged from its duty to supply Diane’s with wool, and Diane’s has no claim against the
Ranch. However, if the contract had called for a quantity of wool, without specifying that it was to be from
Sheepish’s flock, the duty would not be discharged; since wool is available on the open market, Sheepish
could buy that and resell it to Diane’s.

Performance Prohibited by Government Regulation or Order
When a government promulgates a rule after a contract is made, and the rule either bars performance or
will make it impracticable, the obligor’s duty is discharged. An obligor is not required to break the law and
risk the consequences. Financier Bank contracts to sell World Mortgage Company certain collateralized
loan instruments. The federal government, in a bank reform measure, prohibits such sales. The contract is
discharged. If the Supreme Court later declared the prohibition unconstitutional, World Mortgage’s duty
to buy (or Financier Bank’s to sell) would not revive.

Impracticability
Less entirely undoable than impossibility, but still grounds for discharge, are common-law
impracticability and its relative, commercial impracticability.

Common-Law Impracticability
Impracticability is said to exist when there is a radical departure from the circumstances that the parties
reasonably contemplated would exist at the time they entered into the contract; on such facts, the courts
might grant relief. They will do so when extraordinary circumstances (often called “acts of God” or “force
majeure”) make it unjust to hold a party liable for performance. Although the justification for judicial
relief could be found in an implied condition in all contracts that extraordinary events shall not occur, the
Restatement eschews so obvious a bootstrap logic and adopts the language of UCC Section 2-615(a),
which states that the crux of the analysis is whether the nonoccurrence of the extraordinary circumstance
was “a basic assumption on which the contract was made.”

[6]

If it was—if, that is, the parties assumed that

the circumstance would not occur—then the duty is discharged if the circumstance later does occur.
In one well-known case, Autry v. Republic Productions, the famous cowboy movie star Gene Autry had a
contract to perform to the defendant. He was drafted into the army in 1942; it was temporarily, at least,

Saylor URL: http://www.saylor.org/books

Saylor.org
550

impossible for him to perform his movie contractual obligations incurred prior to his service. When he
was discharged in 1945, he sued to be relieved of the prewar obligations. The court took notice that there
had been a long interruption in Autry’s career and of “the great decrease in the purchasing power of the
dollar”—postwar inflation—and determined that to require him to perform under the old contract’s terms
would work a “substantial hardship” on him. A world war is an extraordinary circumstance. The
temporary impossibility had transformed into impracticability.

[7]

Impracticability refers to the performance, not to the party doing it. Only if the performance is
impracticable is the obligor discharged. The distinction is between “the thing cannot be done” and “I
cannot do it.” The former refers to that which is objectively impracticable, and the latter to that which is
subjectively impracticable. That a duty is subjectively impracticable does not excuse it if the circumstances
that made the duty difficult are not extraordinary. A buyer is liable for the purchase price of a house, and
his inability to raise the money does not excuse him or allow him to escape from a suit for damages when
the seller tenders the deed.

[8]

If Andy promises to transport Anne to the football stadium for ten dollars,

he cannot wriggle out of his agreement because someone smashed into his car (rendering it inoperable) a
half hour before he was due to pick her up. He could rent a car or take her in a taxi, even though that will
cost considerably more than the sum she agreed to pay him. But if the agreement was that he would
transport her in his car, then the circumstances make his performance objectively impracticable—the
equivalent of impossible—and he is excused.

Commercial Impracticability
[9]

This common-law concept of impracticability has been adopted by the UCC. When performance cannot
be undertaken except with extreme difficulty or at highly unreasonable expense, it might be excused on
the theory of commercial impracticability. However, “impracticable” (the action is impossible) is not the
same as “impractical” (the action would yield an insufficient return or would have little practical value).
The courts allow a considerable degree of fluctuation in market prices, inflation, weather, and other
economic and natural conditions before holding that an extraordinary circumstance has occurred. A
manufacturer that based its selling price on last year’s costs for raw materials could not avoid its contracts
by claiming that inflation within the historical range had made it difficult or unprofitable to meet its
commitments. Examples of circumstances that could excuse might be severe limitations of supply due to

Saylor URL: http://www.saylor.org/books

Saylor.org
551

war, embargo, or a natural disaster. Thus a ship owner who contracted with a purchaser to carry goods to
a foreign port would be excused if an earthquake destroyed the harbor or if war broke out and the military
authorities threatened to sink all vessels that entered the harbor. But if the ship owner had planned to
steam through a canal that is subsequently closed when a hostile government seizes it, his duty is not
discharged if another route is available, even if the route is longer and consequently more expensive.

Frustration of Purpose
If the parties made a basic assumption express or implied, that certain circumstances would not arise, but
they do arise, then a party is discharged from performing his duties if his principal purpose in making the
contract has been “substantially frustrated.” This is not a rule of objective impossibility. It operates even
though the parties easily might be able to carry out their contractual duties.
The frustration of purpose doctrine comes into play when circumstances make the value of one party’s
performance virtually worthless to the other. This rule does not permit one party to escape a contract
simply because he will make less money than he had planned or because one potential benefit of the
contract has disappeared. The purpose that is frustrated must be the core of the contract, known and
understood by both parties, and the level of frustration must be severe; that is, the value of the contract to
the party seeking to be discharged must be destroyed or nearly destroyed.
The classic illustration of frustration of purpose is the litigation that gave birth to the rule: the so-called
coronation cases. In 1901, when King Edward VII was due to be crowned following the death of Queen
Victoria, a parade route was announced for the coronation. Scores of people rented rooms in buildings
that lined the streets of the route to watch the grand spectacle. But the king fell ill, and the procession was
canceled. Many expectant viewers failed to pay, and the building owners took them to court; many lessees
who had paid took the owners to court to seek refunds. The court declared that the lessees were not liable
because the purpose of the contract had been frustrated by the king’s illness.
Supervening government regulations (though here different from illegality), floods that destroy buildings
in which an event was to take place, and business failures may all contribute to frustration of purpose. But
there can be no general rule: the circumstances of each case are determinative. Suppose, for example, that
a manufacturer agrees to supply a crucial circuit board to a computer maker who intends to sell his
machine and software to the government for use in the international space station’s ventilation systems.

Saylor URL: http://www.saylor.org/books

Saylor.org
552

After the contract is made but before the circuit boards is delivered, the government decides to scrap that
particular space station module. The computer manufacturer writes the circuit board maker, canceling the
contract. Whether the manufacturer is discharged depends on the commercial prospects for the computer
and the circuit board. If the circuit board can be used only in the particular computer, and it in turn is
only of use on the space station, the duty to take the boards is discharged. But if the computer can be sold
elsewhere, or the circuit boards can be used in other computers that the manufacturer makes, it is liable
for breach of contract, since its principal purpose—selling computers—is not frustrated.
As before, the parties can provide in the contract that the duty is absolute and that no supervening event
shall give rise to discharge by reason of frustration of purpose.

KEY TAKEAWAY
The obligations to perform under a contract cannot be dismissed lightly, but a person’s duty to
perform a contract duty may be discharged if it becomes impossible or very difficult to do it. This
includes impossibility, common-law impracticability, commercial impracticability under the UCC, and
frustration of purpose.

EXERCISES
1.

If it is possible to perform a contract, why might a party be excused because of frustration of purpose?

2.

What is the difference between impractical and impracticable?

3.

How would supervening government regulation be different from supervening illegality?

Other Methods of Discharge

LEARNING OBJECTIVES

1.

Recognize when alteration, power of avoidance, the statute of limitations, and bankruptcy discharge
parties from contracts.

Saylor URL: http://www.saylor.org/books

Saylor.org
553

2.

In addition to performance (or lack of it), agreement of the parties, the happening or non-happening
of conditions, and variations on the theme of impossibility, there are several other ways contract
duties may be discharged.

Cancellation, Destruction, or Surrender
An obligee may unilaterally discharge the obligor’s duty toward him by canceling, destroying, or
surrendering the written document embodying the contract or other evidence of the duty. No
consideration is necessary; in effect, the obligee is making a gift of the right that he possesses. No
particular method of cancellation, destruction, or surrender is necessary, as long as the obligee manifests
his intent that the effect of his act is to discharge the duty. The entire document can be handed over to the
obligor with the words, “Here, you don’t owe me anything.” The obligee can tear the paper into pieces and
tell the obligor that he has done so because he does not want anything more. Or he can mutilate the
signatures or cross out the writing.

Power of Avoidance
A contractual duty can be discharged if the obligor can avoid the contract. As discussed in Chapter 10
"Real Assent", a contract is either void or can be avoided if one of the parties lacked capacity (infancy,
insanity); if there has been duress, undue influence, misrepresentation, or mistake; or the contract is
determined to be unconscionable. Where a party has a power of avoidance and exercises it, that party is
discharged from further obligation.

Statute of Limitations
When an obligor has breached a contract, the obligee has the right to sue in court for a remedy. But that
right does not last forever. Every state has statutes of limitations that establish time periods within which
the suit must be brought (different time periods are spelled out for different types of legal wrongs:
contract breach, various types of torts, and so on). The time period for contract actions under most
statutes of limitations ranges between two and six years. The UCC has a fouryear statute of limitations.

[10]

The period begins to run from the day on which the suit could have been

Saylor URL: http://www.saylor.org/books

Saylor.org
554

filed in court—for example, from the moment of contract breach. An obligee who waits until after the
statute has run—that is, does not seek legal relief within the period prescribed by the statute of
limitations—is barred from going to court thereafter (unless she is under some incapacity like infancy),
but the obligor is not thereby discharged. The effect is simply that the obligee has no legal remedy. If the
parties have a continuing relationship, the obligee might be able to recoup—for example, by applying a
payment for another debt to the one barred by the statute, or by offsetting a debt the obligee owes to the
obligor.

Bankruptcy
Under the federal bankruptcy laws certain obligations are discharged once a court declares a debtor to be
bankrupt. The law spells out the particular types of debts that are canceled upon bankruptcy.

KEY TAKEAWAY
Contract duties may be discharged by cancellation, destruction, or surrender of the written contract;
by the running of the statute of limitations; or by bankruptcy.
[1] Uniform Commercial Code, Section 2-106(3).
[2] Restatement (Second) of Contracts, Section 237(d).
[3] Hochster v. De La Tour, 2 Ellis & Blackburn 678 (Q.B. 1853).
[4] Restatement (Second) of Contracts, Section 283.
[5] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study, “American Sociological
Review 28, no. 1 (1963): 55, 61.
[6] Restatement (Second) of Contracts, Section 261.
[7] Autry v. Republic Productions, 180 P.2d 144 (Calif. 1947).
[8] Christy v. Pilkinton, 273 S.W.2d 533 (Ark. 1954).
[9] Uniform Commercial Code, Section 2-615.
[10] Uniform Commercial Code, Section 2-725.

Saylor URL: http://www.saylor.org/books

Saylor.org
555

15.2 Cases
Substantial Performance; Conditions Precedent
TA Operating Corp. v. Solar Applications Engineering, Inc.
191 S.W.3d 173 (Tex. Ct. App. 2005)
TA Operating Corporation, a truck stop travel center company, contracted with Solar Applications
Engineering, Inc. to construct a prototype multi-use truck stop in San Antonio for a fixed price of
$3,543,233.…
[When the project was near] completion, TA sent Solar a “punch list” of items that needed to be finished
to complete the building. Solar disputed several items on the list and delivered a response to TA listing the
items Solar would correct.…Solar began work on the punch list items and filed a lien affidavit [a property
that carries a lien can be forced into sale by the creditor in order to collect what is owed] against the
project on October 2, 2000 in the amount of $472,392.77. TA understood the lien affidavit to be a request
for final payment.
On October 18, 2000, TA sent notice to Solar that Solar was in default for not completing the punch list
items, and for failing to keep the project free of liens. TA stated in the letter that Solar was not entitled to
final payment until it completed the remainder of the punch list items and provided documentation that
liens filed against the project had been paid.…Solar acknowledged at least two items on the punch list had
not been completed, and submitted a final application for payment in the amount of $472,148,77.…TA
refused to make final payment, however, contending that Solar had not complied with section 14.07 of the
contract, which expressly made submission of a [lien-release] affidavit a condition precedent to final
payment:…
The final Application for Payment shall be accompanied by:…complete and legally effective
releases or waivers…of all lien rights arising out of or liens filed in connection with the work.
Although Solar did not comply with this condition precedent to final payment, Solar sued TA for breach of
contract under the theory of substantial performance…TA [asserts that] the doctrine of substantial
performance does not excuse Solar’s failure to comply with an express condition precedent to final
payment.…

Saylor URL: http://www.saylor.org/books

Saylor.org
556

The first issue we must resolve is whether the doctrine of substantial performance excuses the breach of
an express condition precedent to final payment that is unrelated to completion of the building. TA
acknowledges that Solar substantially performed its work on the project, but contends its duty to pay was
not triggered until Solar pleaded or proved it provided TA with documentation of complete and legally
effective releases or waivers of all liens filed against the project.…TA contends that when the parties have
expressly conditioned final payment on submission of [a liens-release] affidavit, the owner’s duty to pay is
not triggered until the contractor pleads or proves it complied with the condition precedent.
Solar contends that although it did not submit [a liens-release] affidavit in accordance with the contract, it
may still recover under the contract pursuant to the substantial performance doctrine. Solar argues that to
hold otherwise would bring back the common law tradition that the only way for a contractor to recover
under a contract is full, literal performance of the contract’s terms.…
While the common law did at one time require strict compliance with the terms of a contract, this rule has
been modified for building or construction contracts by the doctrine of substantial performance.
“Substantial performance” was defined by the Texas [court] in [Citation]:
To constitute substantial compliance the contractor must have in good faith intended to
comply with the contract, and shall have substantially done so in the sense that the defects are
not pervasive, do not constitute a deviation from the general plan contemplated for the work,
and are not so essential that the object of the parties in making the contract and its purpose
cannot without difficulty, be accomplished by remedying them. Such performance permits
only such omissions or deviation from the contract as are inadvertent and unintentional, are
not due to bad faith, do not impair the structure as a whole, and are remediable without doing
material damage to other parts of the building in tearing down and reconstructing.
…The doctrine of substantial performance recognizes that the contractor has not completed construction,
and therefore is in breach of the contract. Under the doctrine, however, the owner cannot use the
contractor’s failure to complete the work as an excuse for non-payment. “By reason of this rule a
contractor who has in good faith substantially performed a building contract is permitted to sue under the
contract, substantial performance being regarded as full performance, so far as a condition precedent to a
right to recover thereunder is concerned.” [Citation]…

Saylor URL: http://www.saylor.org/books

Saylor.org
557

Solar argues that by agreeing substantial performance occurred, TA acknowledged that Solar was in “full
compliance” with the contract and any express conditions to final payment did not have to be met.
[Citation]: “[a] finding that a contract has been substantially completed is the legal equivalent of full
compliance, less any offsets for remediable defects.” Solar argues that TA may not expressly provide for
substantial performance in its contract and also insist on strict compliance with the conditions precedent
to final payment. We disagree. While the substantial performance doctrine permits contractors to sue
under the contract, it does not ordinarily excuse the non-occurrence of an express condition precedent:
The general acceptance of the doctrine of substantial performance does not mean that the
parties may not expressly contract for literal performance of the contract terms.…Stated
otherwise, if the terms of an agreement make full or strict performance an express condition
precedent to recovery, then substantial performance will not be sufficient to enable recovery
under the contract.
15 Williston on Contracts § 44.53 (4th Ed.2000) (citing Restatement (Second) of Contracts, § 237, cmt. d
(1981))…
TA, seeking protection from double liability and title problems, expressly conditioned final payment on
Solar’s submission of a [liens-release] affidavit. Solar did not dispute that it was contractually obligated to
submit the affidavit as a condition precedent to final payment, and it was undisputed at trial that
$246,627.82 in liens had been filed against the project. Though the doctrine of substantial performance
permitted Solar to sue under the contract, Solar did not plead or prove that it complied with the express
condition precedent to final payment. Had Solar done so, it would have been proper to award Solar the
contract balance minus the cost of remediable defects. While we recognize the harsh results occasioned
from Solar’s failure to perform this express condition precedent, we recognize that parties are free to
contract as they choose and may protect themselves from liability by requesting literal performance of
their conditions for final payment.…
[T]he trial court erred in awarding Solar the contract balance [as] damages, and we render judgment that
Solar take nothing on its breach of contract claim.

Saylor URL: http://www.saylor.org/books

Saylor.org
558

CASE QUESTIONS
1.

Why did Solar believe it was entitled to the contract balance here?

2.

Why did the court determine that Solar should not have been awarded the contract damages that it
claimed, even though it substantially complied?

3.

How has the common law changed in regard to demanding strict compliance with a contract?

Waiver of Contract Rights; Nonwaiver Provisions
Minor v. Chase Auto Finance Corporation
—S.W.3d——, 2010 WL 2006401 (Ark. 2010)
Sheffield, J.
We have been asked to determine whether non-waiver and no-unwritten-modifications clauses in a
[contract] preclude a creditor from waiving future strict compliance with the agreement by accepting late
payments.…
Appellant Mose Minor (Minor) entered into a Simple Interest Motor Vehicle Contract and Security
Agreement with Appellee Chase Auto Finance Corporation (Chase) to finance the purchase of a 2003
Toyota Tundra. By the terms of the agreement, Minor was to make sixty-six payments of $456.99 on the
fourteenth of each month…The agreement also included the following relevant provisions:
G. Default: If you…default in the performance of any promise you make in this contract or any
other contract you have with us, including, but not limited to, failing to make any payments
when due, or become insolvent, or file any proceeding under the U.S. Bankruptcy Code,…we
may at our option and without notice or demand (1) declare all unpaid sums immediately due
and payable subject to any right of reinstatement as required by law (2) file suit against you
for all unpaid sums (3) take immediate possession of the vehicle (4) exercise any other legal or
equitable remedy.…Our remedies are cumulative and taking of any action shall not be a
waiver or prohibit us from pursuing any other remedy. You agree that upon your default we
shall be entitled to recover from you our reasonable collection costs, including, but not limited
to, any attorney’s fee. In addition, if we repossess the vehicle, you grant to us and our agents

Saylor URL: http://www.saylor.org/books

Saylor.org
559

permission to enter upon any premises where the vehicle is located. Any repossession will be
performed peacefully.…
J. Other Agreements of Buyer:…(2) You agree that if we accept moneys in sums less than those
due or make extensions of due dates of payments under this contract, doing so will not be a
waiver of any later right to enforce the contract terms as written.…(12) All of the agreements
between us and you are set forth in this contract and no modification of this contract shall be
valid unless it is made in writing and signed by you and us.…
K. Delay in Enforcement: We can delay or waive enforcement of any of our rights under this
contract without losing them.
Minor’s first payment was late, as were several subsequent payments. At times he failed to make any
payment for months. Chase charged a late fee for each late payment, and sent several letters requesting
payment and offering to assist Minor with his account. Chase also warned Minor that continued failure to
make payments would result in Chase exercising its legal options available under the agreement,
including repossession of the vehicle…At one point, Minor fell so far behind in his payments that Chase
was on the verge of repossessing the vehicle. However…the parties agreed to a two-month extension of the
agreement…The extension agreement indicated that all other terms and conditions of the original
contract would remain the same.
On November 2, 2004, Minor filed for Chapter 7 "Introduction to Tort Law" bankruptcy [after which]
Chase sent Minor a letter acknowledging that Minor’s debt to Chase had been discharged in bankruptcy.
The letter further stated that Chase still had a valid lien on the vehicle, and if Minor wished to keep the
vehicle, he would have to continue to make payments to Chase. Otherwise, Chase would repossess the
vehicle.…
On September 28, 2006, a repossession agent…arrived at Minor’s home sometime in the afternoon to
repossess the vehicle.…[Notwithstanding Minor’s insistence that the agent stop] the agent removed
Minor’s possessions from the vehicle and towed it away. Chase sold the vehicle. The amount of the
purchase price was reflected on Minor’s account.…
On January 7, 2008, Minor filed a complaint against Chase [alleging] that, during the course of the
contract, the parties had altered the provisions of the contract regarding Chase’s right to repossess the
vehicle and Chase had waived the right to strictly enforce the repossession clause. Minor further claimed

Saylor URL: http://www.saylor.org/books

Saylor.org
560

that the repossession agent committed trespass and repossessed the vehicle forcibly, without Minor’s
permission, and through trickery and deceit, in violation of [state law]. Also, Minor asserted that he was
not in default on his payments, pursuant to the repayment schedule, at the time Chase authorized
repossession. Therefore, according to Minor, Chase committed conversion, and breached the Arkansas
Deceptive Trade Practices Act [Citation], and enhanced by Arkansas Code Annotated section 4-88-202,
because Minor is an elderly person. Minor sought compensatory and punitive damages.…
After hearing these arguments, the circuit court ruled that Minor had presented no evidence that the
conduct of Chase or the repossession agent constituted grounds for punitive damages; that by the express
terms of the contract Chase’s acceptance of late payments did not effect a waiver of its rights in the future;
that at the time of repossession, Minor was behind in his payments and in breach of the contract; that
Chase had the right under the contract to repossess the vehicle and did not commit conversion; and that
there was no evidence to support a claim that Chase had violated the Arkansas Deceptive Trade Practices
Act.…
[W]e affirm our previous decisions that when a contract does not contain a non-waiver and a nounwritten-modification provision and the creditor has established a course of dealing in accepting late
payments from the debtor, the creditor waives its right to insist on strict compliance with the contract and
must give notice to the debtor that it will no longer accept late payments before it can declare default of
the debt. However, we announce today that, if a contract includes non-waiver and no-unwrittenmodification clauses, the creditor, in accepting late payments, does not waive its right under the contract
to declare default of the debt, and need not give notice that it will enforce that right in the event of future
late payments.…
In arriving at this conclusion, we adhere to the principle that “a [contract] is effective according to its
terms between the parties.”…We have long held that non-waiver clauses are legal and
valid. See [Citations] Also, [the Arkansas UCC 2-209(2)] declares that no-unwritten-modification
provisions are binding.
We acknowledge that there is a difference of opinion amongst the courts in other jurisdictions over the
effect of non-waiver and no-unwritten-modification clauses.…
We concur with the Supreme Court of Indiana’s decision in [Citation], that a rule providing that nonwaiver clauses could themselves be waived by the acceptance of late payments is “illogical, since the very

Saylor URL: http://www.saylor.org/books

Saylor.org
561

conduct which the [non-waiver] clause is designed to permit[,] acceptance of late payment[,] is turned
around to constitute waiver of the clause permitting the conduct.” We also agree that the approach of
jurisdictions that require creditors who have accepted late payments in the past to notify debtors that they
expect strict compliance in the future, despite the existence of a non-waiver provision in the contract, is
not “sound.” Such a rule, we recognize, “begs the question of validity of the non-waiver clause.” Finally,
our holding is in line with the Indiana Supreme Court’s ruling that it would enforce the provisions of the
contract, since the parties had agreed to them, and that it would not require the creditor to give notice,
because the non-waiver clause placed the [creditor] in the same position as one who had never accepted a
late payment. [Citations]…
Certified question answered; remanded to court of appeals.

CASE QUESTIONS
1.

What is a non-waiver clause?

2.

Why did Mose think his late payments were not grounds for repossession of his truck?

3.

Why would a creditor accept late payments instead of immediately repossessing the collateral?

4.

Why did Mose lose?

Impossibility as a Defense
Parker v. Arthur Murray, Inc.
295 N.E.2d 487 (Ill. Ct. App. 1973)
Stamos, J.
The operative facts are not in dispute. In November, 1959 plaintiff went to the Arthur Murray Studio in
Oak Park to redeem a certificate entitling him to three free dancing lessons. At that time he was a 37 yearold college-educated bachelor who lived alone in a one-room attic apartment in Berwyn, Illinois. During
the free lessons the instructor told plaintiff he had ‘exceptional potential to be a fine and accomplished
dancer’ and generally encouraged further participation. Plaintiff thereupon signed a contract for 75 hours
of lessons at a cost of $1000. At the bottom of the contract were the bold-type words, ‘NONCANCELABLE, NEGOTIABLE CONTRACT.’ This initial encounter set the pattern for the future

Saylor URL: http://www.saylor.org/books

Saylor.org
562

relationship between the parties. Plaintiff attended lessons regularly. He was praised and encouraged
regularly by the instructors, despite his lack of progress. Contract extensions and new contracts for
additional instructional hours were executed. Each written extension contained the bold-type words,
‘NON-CANCELABLE CONTRACT,’ and each written contract contained the bold-type words, ‘NONCANCELABLE NEGOTIABLE CONTRACT.’ Some of the agreements also contained the bold-type
statement, ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF THIS
CONTRACT.’
On September 24, 1961 plaintiff was severely injured in an automobile collision, rendering him incapable
of continuing his dancing lessons. At that time he had contracted for a total of 2734 hours of lessons, for
which he had paid $24,812.80 [about $176,000 in 2010 dollars]. Despite written demand defendants
refused to return any of the money, and this suit in equity ensued. At the close of plaintiff’s case the trial
judge dismissed the fraud count (Count II), describing the instructors’ sales techniques as merely ‘a
matter of pumping salesmanship.’ At the close of all the evidence a decree was entered under Count I in
favor of plaintiff for all prepaid sums, plus interest, but minus stipulated sums attributable to completed
lessons.
Plaintiff was granted rescission on the ground of impossibility of performance. The applicable legal
doctrine is expressed in the Restatement of Contracts, s 459, as follows:
A duty that requires for its performance action that can be rendered only by the promisor or
some other particular person is discharged by his death or by such illness as makes the
necessary action by him impossible or seriously injurious to his health, unless the contract
indicates a contrary intention or there is contributing fault on the part of the person subject to
the duty.…
Defendants do not deny that the doctrine of impossibility of performance is generally applicable to the
case at bar. Rather they assert that certain contract provisions bring this case within the Restatement’s
limitation that the doctrine is inapplicable if ‘the contract indicates a contrary intention.’ It is contended
that such bold type phrases as ‘NON-CANCELABLE CONTRACT,’ ‘NON-CANCELABLE NEGOTIABLE
CONTRACT’ and ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF
THIS CONTRACT’ manifested the parties’ mutual intent to waive their respective rights to invoke the
doctrine of impossibility. This is a construction which we find unacceptable. Courts engage in the

Saylor URL: http://www.saylor.org/books

Saylor.org
563

construction and interpretation of contracts with the sole aim of determining the intention of the parties.
We need rely on no construction aids to conclude that plaintiff never contemplated that by signing a
contract with such terms as ‘NON-CANCELABLE’ and ‘NO REFUNDS’ he was waiving a remedy expressly
recognized by Illinois courts. Were we also to refer to established tenets of contractual construction, this
conclusion would be equally compelled. An ambiguous contract will be construed most strongly against
the party who drafted it. [Citation] Exceptions or reservations in a contract will, in case of doubt or
ambiguity, be construed least favorably to the party claiming the benefit of the exceptions or reservations.
Although neither party to a contract should be relieved from performance on the ground that good
business judgment was lacking, a court will not place upon language a ridiculous construction. We
conclude that plaintiff did not waive his right to assert the doctrine of impossibility.
Plaintiff’s Count II, which alleged fraud and sought punitive damages, was dismissed by the trial judge at
the close of plaintiff’s case. It is contended on appeal that representations to plaintiff that he had
‘exceptional potential to be a fine and accomplished dancer,’ that he had ‘exceptional potential’ and that
he was a ‘natural born dancer’ and a ‘terrific dancer’ fraudulently induced plaintiff to enter into the
contracts for dance lessons.
Generally, a mere expression of opinion will not support an action for fraud. [Citation] In addition,
misrepresentations, in order to constitute actionable fraud, must pertain to present or pre-existing facts,
rather than to future or contingent events, expectations or probabilities. [Citation] Whether particular
language constitutes speculation, opinion or averment of fact depends upon all the attending facts and
circumstances of the case. [Citation] Mindful of these rules, and after carefully considering the
representations made to plaintiff, and taking into account the business relationship of the parties as well
as the educational background of plaintiff, we conclude that the instructors’ representations did not
constitute fraud. The trial court correctly dismissed Count II. We affirm.
Affirmed.

Saylor URL: http://www.saylor.org/books

Saylor.org
564

CASE QUESTIONS
1.

Why is it relevant that the plaintiff was “a bachelor who lived alone in a one-room attic apartment”?

2.

The contract here contained a “no cancellation” clause; how did the court construe the contract to
allow cancellation?

3.

Plaintiff lost on his claim of fraud (unlike Mrs. Vokes in the similar case in Chapter 10 "Real
Assent" against another franchisee of Arthur Murray, Inc.). What defense was successful?

4.

What is the controlling rule of law here?

Saylor URL: http://www.saylor.org/books

Saylor.org
565

15.3 Summary and Exercises
Summary
The law of contracts has various rules to determine whether obligations have been discharged. Of course,
if both parties have fully performed the contract, duties will have terminated. But many duties are subject
to conditions, including conditions precedent and subsequent, conditions requiring approval of the
promisee or someone else, and clauses that recite time to be of the essence.
A contract obligation may be discharged if the promisor has not received the benefit of the promisee’s
obligation. In some cases, failure to carry out the duty completely will discharge the corresponding
obligation (material breach); in other cases, the substantial performance doctrine will require the other
party to act.
A contract may have terminated because one of the parties tells the other in advance that he will not carry
out his obligations; this is called anticipatory breach. The right to adequate assurance allows one party to
determine whether the contract will be breached by the other party.
There are other events, too, that may excuse performance: impracticability (including the UCC rules
governing impracticability in contracts for the sale of goods), death or incapacity of the obligor,
destruction of the thing necessary for the performance, government prohibition, frustration of purpose,
and power of avoidance.
Finally, note that not all obligations are created by contract, and the law has rules to deal with discharge
of duties in general. Thus, in the appropriate cases, the obligee may cancel or surrender a written contract,
may enter into an accord, may agree to rescind the agreement, or may release the obligor. Or the obligor
may show a material alteration in the contract, may become bankrupt, or may plead the statute of
limitations—that is, plead that the obligee waited too long to sue. Or the parties may, by word or deed,
mutually abandon the agreement. In all these ways, duties may be discharged.

Saylor URL: http://www.saylor.org/books

Saylor.org
566

EXERCISES
1.

Theresa hired Contractor to construct a large office building. Theresa’s duty to pay Contractor was
conditioned on receipt of a statement from her architect that the building complied with the terms of
the contract. Contractor completed the building but used the wrong color fixtures in the bathrooms.
The architect refused to approve the work, but under state law, Contractor was considered to have
substantially performed the contract. Is he entitled to payment, less damages for the improper
fixtures? Explain.

2.

In early 1987, Larry McLanahan submitted a claim to Farmers Insurance for theft of his 1985
Lamborghini while it was on consignment for sale in the Los Angeles area. The car had sustained
extensive damage, which McLanahan had his mechanic document. The insurance policy contained this
language: “Allow us to inspect and appraise the damaged vehicle before its repair or disposal.” But
after considerable delay by Farmers, McLanahan sold the car to a cash buyer without notifying
Farmers. He then sued Farmers for its refusal to pay for damages to his car. Upon what legal theory
did Farmers get a summary judgment in its favor?

3.

Plaintiff sold a tavern to Defendants. Several months later, Defendants began to experience severe
problems with the septic tank system. They informed Plaintiff of the problem and demanded the
return of their purchase money. Plaintiff refused. Defendants took no formal action against Plaintiff at
that time, and they continued to operate the tavern and make their monthly payments under the
contract. Some months later, Defendants met with state officials from the Departments of
Environmental Quality, Health, and Liquor Control Commission. The officials warned Defendants that
because of the health hazards posed by the septic tank problems, Defendants’ licenses might not be
renewed. As a result, Defendants decided to close the tavern and attempt to reopen when the septic
tank was repaired. Defendants advertised a going-out-of-business sale. The purpose of the sale was to
deplete the tavern’s inventory before closing. Plaintiff learned about the sale and discovered that
Defendants had removed certain personal property from the tavern. He sued the Defendants,
claiming, among other things, that they had anticipatorily breached their contract with him, though he
was receiving payments on time. Did the Defendants’ actions amount to an anticipatory breach?

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
567

4.

Julius, a manufacturer of neckties, contracted to supply neckties to a wholesaler. When Julius’s factory
burned, he failed to supply any, and the wholesaler sued. Is Julius excused from performance by
impossibility?

5.

The Plaintiff (a development corporation) contracted to buy Defendant’s property for $1.8 million. A
term in the contract read: “The sale…shall be closed at the office of Community Title Company on May
16th at 10:00 Am.…Time is of the essence in this contract.” Defendant appeared at the office at 10:00
a.m. on the day designated, but the Plaintiff’s agent was not there. Defendant waited for twenty
minutes, then left. Plaintiff’s agent arrived at 10:30 a.m. and announced that he would not have funds
for payment until 1:30 p.m., but Defendant refused to return; she had already made other
arrangements to finance her purchase of other real estate. Plaintiff sued Defendant for specific
performance. Who wins, and why?

6.

A contract between the Koles and Parker-Yale provided for completion of the Koles’s condominium
unit within 180 days. It also authorized the Koles to make written changes in the plans and
specifications. Construction was not completed within the 180-day period, and the Koles, prior to
completion, sent a letter to Parker-Yale rescinding the contract. Were the Koles within their rights to
rescind the contract?

7.

Plaintiff contracted to buy Defendant’s commercial property for $1,265,000. Under the terms of the
agreement, Defendant paid $126,000 as an earnest-money deposit, which would be retained by
Plaintiff as liquidated damages if Defendant failed to close by the deadline. Tragically, Defendant’s
husband died four days before the closing deadline, and she was not able to close by the deadline. She
was relying on her husband’s business to assist her in obtaining the necessary financing to complete
the purchase, and after his death, she was not able to obtain it. Plaintiff sued for the $126,000;
Defendant argued that the purpose of the contract was frustrated due to the untimely death of her
husband. Is this a good argument?

8.

Buyer contracted to buy Seller’s house for $290,000; the contract included a representation by Buyer
“that he has sufficient cash available to complete this purchase.” Buyer was a physician who practiced
with his uncle. He had received assurances from his uncle of a loan of $200,000 in order to finance the
purchase. Shortly after the contract was executed, the uncle was examined by a cardiologist, who
found his coronary arteries to be dangerously clogged. As a result, the uncle immediately had triple

Saylor URL: http://www.saylor.org/books

Saylor.org
568

bypass surgery. After the operation, he told Buyer that his economic future was now uncertain and
that therefore it was impossible for him to finance the house purchase. Meanwhile, Seller, who did
not know of Buyer’s problem, committed herself to buy a house in another state and accepted
employment there as well. Buyer was unable to close; Seller sued. Buyer rose as a defense
impossibility or impracticability of performance. Is the defense good?
9.

Pursuant to a contract for the repair and renovation of a swimming pool owned by Defendant (City of
Fort Lauderdale), Plaintiff commenced the work, which included resurfacing the inside of the pool,
and had progressed almost to completion. Overnight, vandals damaged the work Plaintiff had done
inside the pool, requiring that part of the work be redone. Plaintiff proceeded to redo the work and
billed Defendant, who paid the contract price but refused to pay for the additional work required to
repair the damage. Did the damage constitute destruction of subject matter discharging Plaintiff from
his obligation to complete the job without getting paid extra?

10. Apache Plaza (the landlord) leased space to Midwest Savings to construct a bank building in Apache’s
shopping mall, based on a prototype approved by Apache. Midwest constructed the building and used
it for twelve years until it was destroyed by a tornado. Midwest submitted plans for a new building to
Apache, but Apache rejected the plans because the new building was larger and had less glass than
the old building or the prototype. Midwest built it anyway. Its architect claimed that certain changes
in the structure of the new building were required by new regulations and building codes, but he
admitted that a building of the stipulated size could have been constructed in compliance with the
applicable codes. Apache claimed $210,000 in damages over the term of the lease because the new
building consumed more square feet of mall space and required more parking. Midwest claimed it had
[2]

substantially complied with the lease requirements. Is this a good defense?

Saylor URL: http://www.saylor.org/books

Saylor.org
569

SELF-TEST QUESTIONS
1.

A condition precedent

a.

is a condition that terminates a duty

b.

is always within the control of one of the parties

c.

is an event giving rise to performance

d.

is a condition that follows performance
If Al and Betty have an executor contract, and if Betty tells Al that she will not be fulfilling her
side of the bargain,

a.

Al must wait until the date of performance to see if Betty in fact performs
b.

Al can sue immediately for full contract damages

c.

Al can never sue because the contract was executor when Betty notified him of
nonperformance

d.

none of the above
Jack contracts with Anne to drive her to the airport Wednesday afternoon in his specially
designed stretch limousine. On Wednesday morning Jack’s limousine is hit by a drunken driver,
and Jack is unable to drive Anne. This is an example of

a.

impossibility of performance
b.

frustration of purpose

c.

discharge by merger

d.

none of the above
Jack is ready and willing to drive Anne to the airport. But Anne’s flight is cancelled, and she
refuses to pay. This is an example of

a.

impracticability of performance
b.

frustration of purpose

c.

discharge of merger

d.

none of the above
Rescission is

a.

the discharge of one party to a contract through substitution of a third person

Saylor URL: http://www.saylor.org/books

Saylor.org
570

b.

an agreement to settle for substitute performance

c.

a mutual agreement between parties to a contract to discharge each other’s contractual duties

d.

none of the above

SELF-TEST ANSWERS
1.

c

2.

b

3.

a

4.

b

5.

c

[1] Crum v. Grant, 692 P.2d 147 (Or. App., 1984).
[2] Apache Plaza, Ltd. v. Midwest Sav. Ass’n, 456 N.W.2d 729 (Minn. App. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
571

Chapter 16
Remedies
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic theory of contract remedies, and why courts don’t just order the promisor to perform as
promised

2.

The interests that are protected by contract remedies

3.

The types of legal remedies

4.

The types of equitable remedies

5.

The limitations on remedies

We come at last to the question of remedies. A valid agreement has been made, the promisor’s duties have
not been discharged; he or she has breached the contract. When one party has failed to perform, what are
the rights of the parties? Or when the contract has been avoided because of incapacity or
misrepresentation and the like, what are the rights of the parties after disaffirmance? These questions
form the focus of this chapter. Remedies for breach of contracts for the sale of goods will be considered
separately, in Chapter 18 "Title and Risk of Loss".

Saylor URL: http://www.saylor.org/books

Saylor.org
572

16.1 Theory of Contract Remedies
LEARNING OBJECTIVES
1.

Understand the basic purpose of remedies.

2.

Recognize that there are two general categories of remedies: legal and equitable.

3.

See that courts do not simply order obligors to keep their promise but instead allow them to breach
and the non-breaching party to have remedies for that breach.

Purpose of Remedies
The fundamental purpose of remedies in noncriminal cases is not to punish the breaching party but—if
possible—to put the non-breaching party in the position he or she would have been in had there been no
breach. Or, as is said, the purpose is to make the non-breaching party whole.
There are two general categories of remedies—legal and equitable. In the category of legal remedies
are damages. Damages are money paid by one party to another; there are several types of damages. In the
category of equitable remedies are these three: specific performance, which means a person is ordered to
deliver a unique thing (land or a unique personal property, such as a painting or an antique
car); injunction, a judicial order directing a person to stop doing what he or she should not do (such as
competing with a former employer in violation of a non-compete agreement); and restitution, which
means putting the parties back into the position they were in before the contract was made.

Parties Have the Power—but Not the Right—to Breach
In view of the importance given to the intention of the parties in forming and interpreting contracts, it
may seem surprising that the remedy for every breach is not a judicial order that the obligor carry out his
or her undertakings. But it is not. Of course, some duties cannot be performed after a breach, because
time and circumstances will have altered their purpose and rendered many worthless. Still, there are
numerous occasions on which it would be theoretically possible for courts to order the parties to carry out
their contracts, yet the courts will not do it. In 1897, Justice Oliver Wendell Holmes Jr. declared in a
famous line that “the duty to keep a contract at common law means a prediction that you must pay
damages if you do not keep it.” By that, he meant simply that the common law looks more toward
compensating the promisee for his or her loss than toward compelling the promisor to perform. Indeed,

Saylor URL: http://www.saylor.org/books

Saylor.org
573

the law of remedies often provides the parties with an incentive to break the contract. In short, the
promisor has a choice: perform or pay.
The logic of this position is clear in many typical cases. The computer manufacturer orders specially
designed circuit boards, then discovers before the circuits are made that a competitor has built a better
machine and destroyed his market. The manufacturer cancels the order. It would make little economic
sense for the circuit board maker to fabricate the boards if they could not be used elsewhere. A damage
remedy to compensate the maker for out-of-pocket loss or lost profits is sensible; a judicial decree forcing
the computer manufacturer to pay for and take delivery of the boards would be wasteful.
In general and if possible, the fundamental purpose of contract remedies is to put the non-breaching party
in the position it would have been in had there been no breach.

KEY TAKEAWAY
Remedies are intended to make the non-breaching party whole. The two categories of remedies for
breach of contract are legal and equitable. In the legal category are damages; in the equitable category
are specific performance, injunctions, and restitution. The law does not force a party to perform; he or
she always has the power (though not the right) to breach, and may do so if it is economically more
advantageous to breach and suffer the consequence than to perform. Remedies, though, are not
(usually) intended to punish the breaching party.

EXERCISES
1.

Remedies are not supposed to punish the breaching party, generally. In what circumstances might
punishment is a remedy and what is that called?

2.

What is the difference between legal and equitable remedies?

3.

Why shouldn’t people be forced to perform as they contracted, instead of giving them the power to
breach and then be required to pay damages?

Saylor URL: http://www.saylor.org/books

Saylor.org
574

16.2 Promisee’s Interests Protected by Contract
LEARNING OBJECTIVE
1.

Understand that the non-breaching party to a contract has certain expectations that contract
remedies seek to fulfill to make the non-breaching party whole.

Contract remedies serve to protect three different interests: an expectation interest, a reliance interest,
and a restitution interest. A promisee will have one of these and may have two or all three.
An expectation interest is the benefit for which the promisee bargained, and the remedy is to put him in a
position as good as that which he would have been in had the contract been performed.
A reliance interest is the loss suffered by relying on the contract and taking actions consistent with the
expectation that the other party will abide by it; the remedy is reimbursement that restores the promisee
to his position before the contract was made. A restitution interest is that which restores to the promisee
any benefit he conferred on the promisor. These interests do not dictate the outcome according to a rigid
formula; circumstances and the nature of the contract, as usual, will play a large role. But in general,
specific performance is a remedy that addresses the expectation interest, monetary damages address all
three interests, and, not surprisingly, restitution addresses the restitution interest.
Consider some simple examples. A landowner repudiates an executor contract with a builder to construct
a garage on her property for $100,000. The builder had anticipated a $10,000 profit (the garage would
have cost him $90,000 to build). What can he expect to recover in a lawsuit against the owner? The court
will not order the garage to be built; such an order would be wasteful, since the owner no longer wants it
and may not be able to pay for it. Instead, the court will look to the builder’s three possible interests. Since
the builder has not yet started his work, he has given the owner nothing, and therefore has no restitution
interest. Nor has he any reliance interest, since we are assuming that he has not paid out any money for
supplies, hired a work crew, or advanced money to subcontractors. But he anticipated a profit, and so he
has an expectation interest of $10,000.
Now suppose that the builder had dug out the foundation and poured concrete, at a cost of $15,000. His
expectation interest has become $25,000 (the difference between $100,000 and $75,000, the money he

Saylor URL: http://www.saylor.org/books

Saylor.org
575

will save by not having to finish the job). His reliance interest is $15,000, because this is the amount he
has already spent. He may also have a restitution interest, depending on how much the foundation of the
house is worth to the owner. (The value could be more or less than the sum of money actually expended to
produce the foundation; for example, the builder might have had to pay his subcontractors for a greater
share of the job than they had completed, and those sums therefore would not be reflected in the worth of
the foundation.)
Normally, the promisee will choose which of the three interests to pursue. As is to be expected, the choice
hinges on the circumstances of the case, his feelings, and the amount at stake.

KEY TAKEAWAY
A non-breaching party might have one or more interests that the law seeks to realize: expectation,
reliance, and restitution.

EXERCISES
1.

What is the expectation interest? The reliance interest? The restitution interest?

2.

How are these concepts useful in understanding contract remedies?

Saylor URL: http://www.saylor.org/books

Saylor.org
576

16.3 Legal Remedies: Damages
LEARNING OBJECTIVES
1.

Understand what is meant when it is said that damages are a legal remedy (as opposed to an
equitable remedy).

2.

Understand the names and purposes of the six types of remedies.

3.

Know when liquidated damages will be allowed.

4.

Recognize the circumstances that might allow punitive damages.

Overview
The promisee, whom we will hereafter refer to as the non-breaching party, has the right to damages (a
money award), if that is required to make her whole, whenever the other party has breached the contract,
unless, of course, the contract itself or other circumstances suspend or discharge that right.
Damages refers to money paid by one side to the other; it is a legal remedy. For historical and political
reasons in the development of the English legal system, the courts of law were originally only able to grant
monetary relief. If a petitioner wanted something other than money, recourse to a separate system of
equity was required. The courtrooms and proceedings for each were separate. That actual separation is
long gone, but the distinction is still recognized; a judge may be said to be “sitting in law” or “sitting in
equity,” or a case may involve requests for both money and some action. We take up the legal remedies of
damages first.

Types of Damages
There are six different types of damages: compensatory, incidental, consequential, nominal, liquidated,
and (sometimes) punitive.

Compensatory Damages
Damages paid to directly compensate the non-breaching party for the value of what was not done or
performed are compensatory damages. Sometimes calculating that value of the promisor’s performance is

Saylor URL: http://www.saylor.org/books

Saylor.org
577

easy—for example, when the non-breaching party has ascertainable costs and profits, as in the case of the
builder who would have earned $10,000 profit on a $100,000 house. When the performance is a service,
a useful measure of loss is what it would cost to substitute performance by someone else. But the
calculation is frequently difficult, especially when the performance is a service that is not easily
duplicated. If Rembrandt breached a contract to paint your portrait, the loss could not be measured
simply by inquiring how much Van Gogh would charge to do the same thing. Nevertheless, in theory,
whatever net value would ultimately have been conferred on the non-breaching party is the proper
measure of compensatory damages. An author whose publisher breaches its contract to publish the book
and who cannot find another publisher is entitled to lost royalties (if ascertainable) plus the value that
would have accrued from her enhanced reputation.
Since the non-breaching party usually has obligations under the contract also, a breach by the other party
discharges his duty to perform and may result in savings. Or he may have made substitute arrangements
and realized at least a partial profit on the substitution. Or, as in the case of the builder, he may have
purchased goods intended for the job that can be used elsewhere. In all these situations, the losses he has
avoided—savings, profits, or value of goods—are subtracted from the losses incurred to arrive at the net
damages. The non-breaching party may recover his actual losses, not more. Suppose an employer
breaches a contract with a prospective employee who was to begin work for a year at a salary of $35,000.
The employee quickly finds other, similar work at a salary of $30,000. Aside from whatever he might have
had to spend searching for the job (incidental damages), his compensatory damages are limited to
$5,000, the difference between what he would have earned and what he is earning.
Lost volume can be a troublesome problem in calculating damages. This problem arises when the nonbreaching party, a supplier of goods or services, enters a second contract when the buyer repudiates. The
question is whether the second contract is a substituted performance or an additional one. If it is
substituted, damages may be little or nothing; if additional, the entire expectation interest may be
recovered. An automobile dealer contracts to sell a car in his inventory. Shortly before the deal is closed,
the buyer calls up and repudiates the contract. The dealer then sells the car to someone else. If the dealer
can show that he could have sold an identical car to the second purchaser regardless of what the first
purchaser did, then the second sale stands on its own and cannot be used to offset the net profit

Saylor URL: http://www.saylor.org/books

Saylor.org
578

recoverable from the first purchaser. The factual inquiry in lost volume cases is whether the nonbreaching party would have engaged in the second transaction if the breach had never occurred.

Incidental Damages
In addition to compensatory damages, the non-breaching party may recover incidental damages.
Incidental loss includes expenditures that the non-breaching party incurs in attempting to minimize the
loss that flows from the breach. To arrange for substitute goods or services, the non-breaching party
might have to pay a premium or special fees to locate another supplier or source of work.

Consequential Damages
A consequential loss is addressed with consequential damages. These are damages incurred by the nonbreaching party without action on his part because of the breach. For example, if Ralph does a poor job of
plumbing Betty’s bathroom and the toilet leaks, damaging the floor, the downstairs ceiling, and the
downstairs rug, Ralph would owe for those loses in consequential damages. Or, again, lost sales stemming
from a failure to fix a manufacturer’s machine in time or physical and property injury due to a defective
machine sold by the promisor would be addressed with consequential damages. Note, however, that one
obvious, and often large, expenditure occasioned by a breach—namely, legal expenses in bringing a
lawsuit to remedy the particular breach—is not an element of damages, unless the contract explicitly
states that it is, and cannot be charged to the defendant. There is one situation, however, in which legal
costs can be added to damages: when the breach causes the non-breaching party to be involved in a
lawsuit with someone else. Consequential damages will not be allowed if those damages are not
foreseeable. This issue is taken up in Section 16.5 "Limitations on Contract Remedies".

Nominal Damages
In the situation where there has been a breach but the non-breaching party has really suffered no loss or
cannot prove what his loss is, he is entitled to nominal damages. Ricardo contracts to buy a new car from
a dealer; the dealer breaches the contract. Ricardo finds and buys the same car from another dealer at the
same price that the first one was to sell it for. Ricardo has suffered nominal damages: five dollars,
perhaps.

Saylor URL: http://www.saylor.org/books

Saylor.org
579

Liquidated Damages
Precisely because damages are sometimes difficult to assess, the parties themselves may specify how
much should be paid in the event of a breach. Courts will enforce a liquidated damages provision as long
as the actual amount of damages is difficult to ascertain (in which case proof of it is simply made at trial)
and the sum is reasonable in light of the expected or actual harm. If the liquidated sum is unreasonably
large, the excess is termed a penalty and is said to be against public policy and unenforceable. Section
16.6.2 "Liquidated Damages", Watson v. Ingram, illustrates liquidated damages.

Punitive Damages
Punitive damages are those awarded for the purpose of punishing a defendant in a civil action, in which
criminal sanctions are of course unavailable. They are proper in cases in which the defendant has acted
willfully and maliciously and are thought to deter others from acting similarly. Since the purpose of
contract law is compensation, not punishment, punitive damages have not traditionally been awarded,
with one exception—when the breach of contract is also a tort for which punitive damages may be
recovered. Punitive damages are permitted in the law of torts (in all but four states) when the behavior is
malicious or willful (reckless conduct causing physical harm, deliberate defamation of one’s character, a
knowingly unlawful taking of someone’s property), and some kinds of contract breach are also tortious.
For example, when a creditor holding collateral as security under a contract for a loan sells the collateral
to a good-faith purchaser for value even though the debtor was not in default, he has breached the
contract and committed the tort of conversion; punitive damages may be awarded, assuming the behavior
was willful and not merely mistaken.
Punitive damages are not fixed by law. The judge or jury may award at its discretion whatever sum is
believed necessary to redress the wrong or deter like conduct in the future. This means that a richer
person may be slapped with much heavier punitive damages than a poorer one in the appropriate case.
But the judge in all cases may remit (reduce) some or all of a punitive damage award if he or she considers
it excessive.

Saylor URL: http://www.saylor.org/books

Saylor.org
580

KEY TAKEAWAY
As the purpose of contract remedies is, in general, to make the non-breaching party whole, the law
allows several types of damages (money paid) to reflect the losses suffered by the non-breaching
party. Compensatory damages compensate for the special loss suffered; consequential damages
compensate for the foreseeable consequences of the breach; incidental damages compensate for the
costs of keeping any more damages from occurring; nominal damages are awarded if the actual
amount cannot be shown or there are no actual damages; liquidated damages are agreed to in
advance where the actual amount is difficult to ascertain, and they are allowed if not a penalty; and
punitive damages may sometimes be allowed if the breaching party’s behavior is an egregious tort, an
outrage.

EXERCISES
1.

What is the difference between a legal remedy and an equitable remedy?

2.

What types of remedies are there, and what purpose does each serve?

3.

What must be shown if liquidated damages are to be allowed?

4.

Under what circumstances punitive damages may be allowed?

Saylor URL: http://www.saylor.org/books

Saylor.org
581

16.4 Equitable Remedies
LEARNING OBJECTIVES
1.

Know when equitable (as opposed to legal) remedies will be allowed.

2.

Understand the different types of equitable remedies: specific performance, injunction, and
restitution.

Overview
Really the only explanation for the differences between law and equity is to be found in the history and
politics of England dating to the twelfth century, but in practical terms, the distinctions are notable. First,
juries are not used in equitable cases. Second, equity relies less on precedent and more on the sense that
justice should be served. Third, and of most significance, where what is sought by the non-breaching party
is not money—that is, where there is no adequate legal remedy—equity may afford relief. In equity a
person may get a judge to order the breaching party to deliver some actual property, or to stop doing
something that he should not do, or to return the consideration the non-breaching party gave so as to
return the parties to the pre-contract status (specific performance, injunction, and restitution,
respectively).

Types of Remedies in Equity
There are three types of equitable remedies: specific performance, injunction, and restitution.

Specific Performance
Specific performance is a judicial order to the promisor that he undertake the performance to which
he obligated himself in a contract. Specific performance is an alternative remedy to damages and may be
issued at the discretion of the court, subject to a number of exceptions. Emily signs a contract to sell
Charlotte a gold samovar, a Russian antique of great sentimental value because it once belonged to
Charlotte’s mother. Emily then repudiates the contract while still executor. A court may properly grant
Charlotte an order of specific performance against Emily.

Saylor URL: http://www.saylor.org/books

Saylor.org
582

Once students understand the basic idea of specific performance, they often want to pounce upon it as the
solution to almost any breach of contract. It seems reasonable that the non-breaching party could ask a
court to simply require the promisor to do what she promised she would. But specific performance is a
very limited remedy: it is only available for breach of contract to sell a unique item, that is, a unique item
of personal property (the samovar), or a parcel of real estate (all real estate is unique). But if the item is
not unique, so that the non-breaching party can go out and buy another one, then the legal remedy of
money damages will solve the problem. And specific performance will never be used to force a person to
perform services against his will, which would be involuntary servitude. A person may be forced to stop
doing that which he should not do (injunction), but not forced to do what he will not do.

Injunction
An injunction is the second type of equitable remedy available in contract (it is also available in tort). It
is a court order directing a person to stop doing that which she should not do. For example, if an employer
has a valid non-compete contract with an employee, and the employee, in breach of that contract,
nevertheless undertakes to compete with his former employer, a court may enjoin (issue an order of
injunction), directing the former employee to stop such competition. A promise by a person not to do
something—in this example, not to compete—is called a negative covenant (a covenant is a promise in a
contract, itself a contract). Or if Seller promises to give Buyer the right of first refusal on a parcel of real
estate or a unique work of art, but Seller, in breach of a written promise, offers the thing to a third party, a
court may enjoin Seller from selling it to the third party. If a person violates an injunction, he may be held
in contempt of court and put in jail for a while. Madison Square Garden v. Carnera Corporation, Section
16.6.3 "Injunctions and Negative Covenants", is a classic case involving injunctions for breach of contract.

Restitution
The third type of equitable relief is restitution. Restitution is a remedy applicable to several different
types of cases: those in which the contract was avoided because of incapacity or misrepresentation, those
in which the other party breached, and those in which the party seeking restitution breached. As the word
implies, restitution is a restoring to one party of what he gave to the other. Therefore, only to the extent
that the injured party conferred a benefit on the other party may the injured party be awarded restitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
583

The point is, a person who breaches a contract should not suffer a punishment, and the non-breaching
party should not be unjustly enriched.

Total Nonperformance by Breaching Party
The non-breaching party is always entitled to restitution in the event of total breach by nonperformance
or repudiation, unless both parties have performed all duties except for payment by the other party of a
definite sum of money for the injured party’s performance.

[1]

Calhoun, a contractor, agrees to build

$3,000 worth of fences for only $2,000 and completes the construction. Arlene, the landowner, refuses to
pay. Calhoun’s only right is to get the $2,000; he does not have a restitution right to $2,500, the market
price of his services (or $3,000, the amount by which her property increased in value); he is entitled,
instead, only to $2,000, his contract price. Had Arlene repudiated prior to completion, however, Calhoun
would then have been entitled to restitution based either on the market price of the work or on the
amount by which he enhanced her property. If the one party breaches, the non-breaching party is
generally entitled to restitution of property that can be returned. Arlene gives Calhoun a valuable Ming
vase in return for his promise to construct the fences. Upon Calhoun’s breach, Arlene is entitled to specific
restitution of the vase.
Measuring restitution interest can be problematic. The courts have considerable discretion to award
either what it would have cost to hire someone else to do the work that the non-breaching party
performed (generally, the market price of the service) or the value that was added to the property of the
party in breach by virtue of the claimant’s performance. Calhoun, the contractor, agrees to construct ten
fences around Arlene’s acreage at the market price of $25,000. After erecting three, Calhoun has
performed services that would cost $7,500, market value. Assume that he has increased the value of
Arlene’s grounds by $8,000. If Arlene repudiated, there are two measures of Calhoun’s restitution
interest: $8,000, the value by which the property was enhanced, or $7,500, the amount it would have cost
Arlene to hire someone else to do the work. Which measure to use depends on who repudiated the
contract and for what reason. In some cases, the enhancement of property or wealth measurement could
lead to an award vastly exceeding the market price for the service. In such cases, the smaller measure is
used. For a doctor performing lifesaving operations on a patient, restitution would recover only the
market value of the doctor’s services—not the monetary value of the patient’s life.

Saylor URL: http://www.saylor.org/books

Saylor.org
584

Part Performance and Then Breach
A party who has substantially performed and then breached is entitled to restitution of a benefit conferred
on the injured party, if the injured party has refused (even though justifiably) to complete his own
performance owing to the other’s breach. Since the party in breach is liable to the injured party for
damages for loss, this rule comes into play only when the benefit conferred is greater than the amount the
non-breaching party has lost. Arlene agrees to sell her property to Calhoun for $120,000, and Calhoun
makes a partial payment of $30,000. He then repudiates. Arlene turns around and sells the property to a
third party for $110,000. Calhoun—the breaching party—can get his money back, less the damages Arlene
suffered as a result of his breach. He gets $30,000 minus the $10,000 loss Arlene incurred. He gets
$20,000 in restitution. Otherwise Arlene would be enriched by Calhoun’s breach: she’d get $140,000 in
total for real estate worth $120,000. But if he gets $20,000 of his $30,000 back, she receives $110,000
from the third party and $10,000 from Calhoun, so she gets $120,000 total (plus, we hope, incidental
damages, at least).

Restitution in Other Cases
Upon repudiation of an oral contract governed by the Statute of Frauds, the non-breaching party is not
entitled to her expectation interest, but she may recover in restitution unless the purpose of the statute
would be frustrated. When one party avoids a contract owing to lack of capacity, mistake,
misrepresentation, duress, or the like, she is entitled to restitution for benefit conferred on the other
party. Restitution is also available if a contract duty is discharged or never arises because (1) performance
was impracticable, (2) the purpose of the contract was frustrated, (3) a condition did not occur, or (4) a
beneficiary disclaimed his benefit.

KEY TAKEAWAY
Equitable remedies for breach of contract are available when legal remedies won’t make the nonbreaching party whole. The equitable remedies are specific performance (an order directing a person
to deliver to the buyer the unique thing the seller contracted to sell), injunction (an order directing a
person to stop doing that which he should not do), and restitution (the return by one party of the

Saylor URL: http://www.saylor.org/books

Saylor.org
585

benefit conferred on him when the contract is not performed, to the extent necessary to avoid
imposing a penalty on the breaching party).

EXERCISES
1.

Buyer contracts to buy a 1941 four-door Cadillac convertible from Seller for $75,000. Seller, having
found a Third Party who will pay $85,000 for the car, refuses to sell to Buyer. What is Buyer’s remedy?

2.

Assume Third Party had paid the $85,000 and Seller was ordered to sell to Buyer. What is Third Party’s
remedy?

3.

Professor Smith contracts to teach business law at State University for the academic year. After the
first term is over, she quits. Can State University get an order of specific performance or an injunction
requiring Professor Smith to return for the second term?

4.

Now suppose that the reason Professor Smith quit work at State University is because she got a better
job at Central University, fifteen miles away. Can State University get an injunction prohibiting her
from teaching at Central University?

[1] Restatement (Second) of Contracts, Section 373.

Saylor URL: http://www.saylor.org/books

Saylor.org
586

16.5 Limitations on Contract Remedies
LEARNING OBJECTIVES
1.

Understand that there are various rules that limit recovery for the non-breaching party in a contract
case.

2.

Know how these concepts serve to limit contract remedies: foreseeability, mitigation of damages,
certainty of damages, loss of power of avoidance, election of remedies, and agreement of the parties.

Overview
We have observed that the purpose of remedies in contract law is, where possible, to put the nonbreaching party in as good a position as he would have been in had there been no breach. There are,
however, several limitations or restrictions affecting when a person can claim remedies, in both law
(damages) and equity. Of course the contract itself may—if not unconscionable—limit remedies. Beyond
that, the non-breaching party must be able to articulate with some degree of certainty what her damages
are; the damages must be foreseeable; the non-breaching party must have made a reasonable effort to
mitigate the damages; she must sometime elect to go with one remedy and forgo another; she cannot seek
to avoid a contract if she has lost the power to do so. We turn to these points.

Foreseeability
If the damages that flow from a breach of contract lack foreseeability, they will not be recoverable.
Failures to act, like acts themselves, have consequences. As the old fable has it, “For want of a nail, the
kingdom was lost.” To put a non-breaching party in the position he would have been in had the contract
been carried out could mean, in some cases, providing compensation for a long chain of events. In many
cases, that would be unjust, because a person who does not anticipate a particular event when making a
contract will not normally take steps to protect him (either through limiting language in the contract or
through insurance). The law is not so rigid; a loss is not compensable to the non-breaching party unless
the breaching party, at the time the contract was made, understood the loss was foreseeable as a probable
result of his breach.

Saylor URL: http://www.saylor.org/books

Saylor.org
587

Of course, the loss of the contractual benefit in the event of breach is always foreseeable. A company that
signs an employment contract with a prospective employee knows full well that if it breaches, the
employee will have a legitimate claim to lost salary. But it might have no reason to know that the
employee’s holding the job for a certain length of time was a condition of his grandfather’s gift of $1
million.
The leading case, perhaps the most studied case, in all the common law is Hadley v. Baxendale, decided
in England in 1854. Joseph and Jonah Hadley were proprietors of a flour mill in Gloucester. In May 1853,
the shaft of the milling engine broke, stopping all milling. An employee went to Pickford and Company, a
common carrier, and asked that the shaft be sent as quickly as possible to a Greenwich foundry that would
use the shaft as a model to construct a new one. The carrier’s agent promised delivery within two days.
But through an error, the shaft was shipped by canal rather than by rail and did not arrive in Greenwich
for seven days. The Hadleys sued Joseph Baxendale, managing director of Pickford, for the profits they
lost because of the delay. In ordering a new trial, the Court of Exchequer ruled that Baxendale was not
liable because he had had no notice that the mill was stopped:
Where two parties have made a contract which one of them has broken, the damages which
the other party ought to receive in respect of such breach of contract should be such as may
fairly and reasonably be considered either arising naturally, i.e., according to the usual
course of things, from such breach of contract itself, or such as may reasonably be supposed to
have been in the contemplation of both parties, at the time they made the contract, as the
probable result of the breach of it.

[1]

Thus when the party in breach has not known and has had no reason to know that the contract entailed a
special risk of loss, the burden must fall on the non-breaching party. As we have seen, damages
attributable to losses that flow from events that do not occur in the ordinary course of events are known as
consequential or special damages. The exact amount of a loss need not be foreseeable; it is the nature of
the event that distinguishes between claims for ordinary or consequential damages. A repair shop agrees
to fix a machine that it knows is intended to be resold. Because it delays, the sale is lost. The repair shop,
knowing why timeliness of performance was important, is liable for the lost profit, as long as it was
reasonable. It would not be liable for an extraordinary profit that the seller could have made because of
circumstances peculiar to the particular sale unless they were disclosed.

Saylor URL: http://www.saylor.org/books

Saylor.org
588

The special circumstances need not be recited in the contract. It is enough for the party in breach to have
actual knowledge of the loss that would occur through his breach. Moreover, the parole evidence rule
(Chapter 13 "Form and Meaning") does not bar introduction of evidence bearing on the party’s knowledge
before the contract was signed. So the lesson to a promisee is that the reason for the terms he bargains for
should be explained to the promisor—although too much explanation could kill a contract. A messenger
who is paid five dollars to deliver a letter across town is not likely to undertake the mission if he is told in
advance that his failure for any reason to deliver the letter will cost the sender $1 million, liability to be
placed on the messenger.
Actual knowledge is not the only criterion, because the standard of foreseeability is objective, not
subjective. That means that if the party had reason to know—if a reasonable person would have
understood—that a particular loss was probable should he breach, then he is liable for damages. What one
has reason to know obviously depends on the circumstances of the case, the parties’ prior dealings, and
industry custom. A supplier selling to a middleman should know that the commodity will be resold and
that delay or default may reduce profits, whereas delay in sale to an end user might not. If it was
foreseeable that the breach might cause the non-breaching party to be sued, the other party is liable for
legal fees and a resulting judgment or the cost of a settlement.
Even though the breaching party may have knowledge, the courts will not always award full consequential
damages. In the interests of fairness, they may impose limitations if such an award would be manifestly
unfair. Such cases usually crop up when the parties have dealt informally and there is a considerable
disproportion between the loss caused and the benefit the non-breaching party had agreed to confer on
the party who breached. The messenger may know that a huge sum of money rides on his prompt delivery
of a letter across town, but unless he explicitly contracted to bear liability for failure to deliver, it is
unlikely that the courts would force him to ante up $1 million when his fee for the service was only five
dollars.
EBWS, LLC v. Britly Corp., Section 16.6.1 "Consequential Damages", is a case that represents a modern
application of the rule of Hadley v. Baxendale on the issue of foreseeability of consequential damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
589

Mitigation of Damages
Contract law encourages the non-breaching party to avoid loss wherever possible; this is
called mitigation of damages. The concept is a limitation on damages in law. So there can be no recovery if
the non-breaching party had an opportunity to avoid or limit losses and failed to take advantage of it.
Such an opportunity exists as long as it does not impose, in the Restatement’s words, an “undue risk,
burden or humiliation.”

[2]

The effort to mitigate need not be successful. As long as the non-breaching

party makes a reasonable, good-faith attempt to mitigate his losses, damages are recoverable.
Mitigation crops up in many circumstances. Thus a non-breaching party who continues to perform after
notice that the promisor has breached or will breach may not recover for expenses incurred in continuing
to perform. And losses from the use of defective goods delivered in breach of contract are not
compensable if the non-breaching party knew before use that they were defective. Often the nonbreaching party can make substitute arrangements—find a new job or a new employee, buy substitute
goods or sell them to another buyer—and his failure to do so will limit the amount of damages he will
recover from the party who breaches. Under the general rule, failure to mitigate when possible permits
the promisor to deduct from damages the amount of the loss that the non-breaching party could have
avoided. When there is a readily ascertainable market price for goods, damages are equal to the difference
between the contract price and the market price.
A substitute transaction is not just any possible arrangement; it must be suitable under the circumstances.
Factors to be considered include the similarity, time, and place of performance, and whether the
difference between the contracted-for and substitute performances can be measured and compensated. A
prospective employee who cannot find substitute work within her field need not mitigate by taking a job
in a wholly different one. An advertising salesperson whose employment is repudiated need not mitigate
by taking a job as a taxi driver. When the only difference between the original and the substitute
performances is price, the non-breaching party must mitigate, even if the substitute performer is the
original promisor.
The non-breaching party must mitigate in timely fashion, but each case is different. If it is clear that the
promisor has unconditionally repudiated before performance is due, the non-breaching party must begin
to mitigate as soon as practicable and should not wait until the day performance is due to look for an
alternative.

Saylor URL: http://www.saylor.org/books

Saylor.org
590

As long as the non-breaching party makes a reasonable effort to mitigate, the success of that effort is not
an issue in assessing damages. If a film producer’s original cameraman breaches the contract, and if the
producer had diligently searched for a substitute cameraman, who cost $150 extra per week and it later
came to light that the producer could have hired a cameraman for $100, the company is entitled
nevertheless to damages based on the higher figure. Shirley MacLaine v. Twentieth Century-Fox
Corporation, Section 16.6.4 "Limitation on Damages: Mitigation of Damages", is a well-known case
involving mitigation of damages.

Certainty of Damages
A party can recover only that amount of damage in law which can be proved with reasonable certainty.
Especially troublesome in this regard are lost profits and loss of goodwill. Alf is convinced that next spring
the American public will be receptive to polka-dotted belts with his name monogrammed in front. He
arranges for a garment factory to produce 300,000 such belts, but the factory, which takes a large deposit
from him in advance, misplaces the order and does not produce the belts in time for the selling season.
When Alf discovers the failure, he cannot raise more money to go elsewhere, and his project fails. He
cannot recover damages for lost profits because the number is entirely speculative; no one can prove how
much he would have made, if anything. He can, instead, seek restitution of the monies advanced. If he had
rented a warehouse to store the belts, he would also be able to recover his reliance interest.
Proof of lost profits is not always difficult: a seller can generally demonstrate the profit he would have
made on the sale to the buyer who has breached. The problem is more difficult, as Alf’s case demonstrates
when it is the seller who has breached. A buyer who contracts for but does not receive raw materials,
supplies, and inventory cannot show definitively how much he would have netted from the use he planned
to make of them. But he is permitted to prove how much money he has made in the past under similar
circumstances, and he may proffer financial and market data, surveys, and expert testimony to support
his claim. When proof of profits is difficult or impossible, the courts may grant a nonmonetary award,
such as specific performance.

Saylor URL: http://www.saylor.org/books

Saylor.org
591

Loss of Power of Avoidance
You will recall that there are several circumstances when a person may avoid a contract: duress, undue
influence, misrepresentation (fraudulent, negligent, or innocent), or mistake. But a party may lose the
right to avoid, and thus the right to any remedy, in several ways.

Delay
If a party is the victim of fraud, she must act promptly to rescind at common law, or she will lose the right
and her remedy will be limited to damages in tort. (This is discussed a bit more in Section 16.5.7 "Election
of Remedies".)

Affirmation
An infant who waits too long to disaffirm (again, delay) will have ratified the contract, as will one who—
notwithstanding being the victim of duress, undue influence, mistake, or any other grounds for
avoidance—continues to operate under the contract with full knowledge of his right to avoid. Of course the
disability that gave rise to the power of avoidance must have passed before affirmation works.

Rights of Third Parties
The intervening rights of third parties may terminate the power to avoid. For example, Michelle, a minor,
sells her watch to Betty Buyer. Up to and within a reasonable time after reaching majority, Michelle could
avoid—disaffirm—the contract. But if, before that time, Betty sells the watch to a third party, Michelle
cannot get it back from the third party. Similarly, Salvador Seller sells his car to Bill Buyer, who pays for it
with a bad check. If the check bounces, Salvador can rescind the deal—Bill’s consideration (the money
represented by the check) has failed: Salvador could return the check and get his car back. But if, before
the check from Bill bounces, Bill in turn sells the car to Pat Purchaser, Salvador cannot avoid the contract.
Pat gets to keep the car. There are some exceptions to this rule.

Agreement of the Parties Limiting Remedies
Certainly it is the general rule that parties are free to enter into any kind of a contract they want, so long as
it is not illegal or unconscionable. The inclusion into the contract of a liquidated damages clause—

Saylor URL: http://www.saylor.org/books

Saylor.org
592

mentioned previously—is one means by which the parties may make an agreement affecting damages. But
beyond that, as we saw in Chapter 12 "Legality", it is very common for one side to limit its liability or for
one side to agree that it will pursue only limited remedies against the other in case of breach. Such agreeto limitations on the availability of remedies are generally OK provided they are conspicuous, bargainedfor, and not unconscionable. In consumer transactions, courts are more likely to find a contracted-for
limitation of remedies unconscionable than in commercial transactions, and under the Uniform
Commercial Code (UCC) there are further restrictions on contractual remedy limitations.
For example, Juan buys ten bags of concrete to make a counter and stand for his expensive new barbecue.
The bags have this wording in big print: “Attention. Our sole liability in case this product is defective will
be to provide you with a like quantity of non-defective material. We will not be liable for any other
damages, direct or indirect, express or implied.” That’s fine. If the concrete is defective, the concrete top
breaks, and Juan’s new barbecue is damaged, he will get nothing but some new bags of good concrete. He
could have shopped around to find somebody who would deliver concrete with no limitation on liability.
As it is, his remedies are limited by the agreement he entered into.

Election of Remedies
At Common Law
Another limitation on remedies—at common law—is the concept of election of remedies. The nature of a
loss resulting from a contract breach may be such as to entitle one party to a choice among two or more
means to redress the grievance, where the choices are mutually exclusive.
At classic common law, a person who was defrauded had an election of remedies: she could, immediately
upon discovering the fraud, rescind, or she could retain the item (real estate or personal property) and
attempt to remedy the fraudulently defective performance by suing for damages, but not both. Buyer
purchases real estate from Seller for $300,000 and shortly discovers that Seller fraudulently
misrepresented the availability of water. Buyer spends $60,000 trying to drill wells. Finally he gives up
and sues Seller for fraud, seeking $360,000. Traditionally at common law, he would not get it. He should
have rescinded upon discovery of the fraud. Now he can only get $60,000 in damages in tort.

[3]

The

purpose of the election of remedies doctrine is to prevent the victim of fraud from getting a double
recovery, but it has come under increasing criticism. Here is one court’s observation: “A host of

Saylor URL: http://www.saylor.org/books

Saylor.org
593

commentators support elimination of the election of remedies doctrine. A common theme is that the
doctrine substitutes labels and formalism for inquiry into whether double recovery results in fact. The
rigid doctrine goes to the other extreme, actually resulting in the under compensation of fraud victims and
the protection of undeserving wrongdoers.”

[4]

Under the UCC
The doctrine of election of remedy has been rejected by the UCC, which means that the remedies are
cumulative in nature. According to Section 2-703(1): “Whether the pursuits of one remedy bars another
depends entirely on the facts of the individual case.” UCC, Section 2-721, provides that neither demand for
rescission of the contract in the case of misrepresentation or fraud, nor the return or rejection of goods,
bars a claim for damages or any other remedy permitted under the UCC for nonfraudulent breach (we will
examine remedies for breach of sales contracts in Chapter 18 "Title and Risk of Loss").

Tort versus Contract
Frequently a contract breach may also amount to tortious conduct. A physician warrants her treatment as
perfectly safe but performs the operation negligently, scarring the patient for life. The patient could sue
for malpractice (tort) or for breach of warranty (contract). The choice involves at least four
considerations:
1.

Statute of limitations. Most statutes of limitations prescribe longer periods for contract than for tort
actions.

2. Allowable damages. Punitive damages are more often permitted in tort actions, and certain kinds of
injuries are compensable in tort but not in contract suits—for example, pain and suffering.
3. Expert testimony. In most cases, the use of experts would be the same in either tort or contract suits,
but in certain contract cases, the expert witness could be dispensed with, as, for example, in a contract
case charging that the physician abandoned the patient.
4. Insurance coverage. Most policies do not cover intentional torts, so a contract theory that avoids the
element of willfulness would provide the plaintiff with a surer chance of recovering money damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
594

Legal versus Extralegal Remedies
A party entitled to a legal remedy is not required to pursue it. Lawsuits are disruptive not merely to the
individuals involved in the particular dispute but also to the ongoing relationships that may have grown
up around the parties, especially if they are corporations or other business enterprises. Buyers must
usually continue to rely on their suppliers, and sellers on their buyers. Not surprisingly, therefore, many
businesspeople refuse to file suits even though they could, preferring to settle their disputes privately or
even to ignore claims that they might easily press. Indeed, the decision whether or not to sue is not one for
the lawyer but for the client, who must analyze a number of pros and cons, many of them not legal ones at
all.

KEY TAKEAWAY
There are several limitations on the right of an aggrieved party to get contract remedies for a breach
besides any limitations fairly agreed to by the parties. The damages suffered by the non-breaching
party must be reasonably foreseeable. The non-breaching party must make a reasonable effort to
mitigate damages, or the amount awarded will be reduced by the damages that could have been
avoided. The party seeking damages must be able to explain within reason how much loss he has
suffered as a result of the breach. If he cannot articulate with any degree of certainty—if the damages
are really speculative—he will be entitled to nominal damages and that’s all. There are circumstances
in which a party who could have got out of a contractual obligation—avoided it—loses the power to do
so, and her remedy of avoidance is lost. Not infrequently, a person will enter into a contract for
services or goods that contains a limitation on her right to damages in case the other side breaches.
That’s all right unless the limitation is unconscionable. Sometimes parties are required to make an
election of remedies: to choose among two or more possible bases of recovery. If the remedies are
really mutually exclusive and one is chosen, the aggrieved party loses the right to pursue the others.
And of course a person is always free not to pursue any remedy at all for breach of contract; that may
be strategically or economically smart in some circumstances.

Saylor URL: http://www.saylor.org/books

Saylor.org
595

EXERCISES
1.

When one party to a contract breaches, what duty, if any, is then imposed on the other party?

2.

A chef who has never owned her own restaurant sues a contractor who failed to finish building the
chef’s first restaurant on time. She presents evidence of the profits made by similar restaurants that
have been in business for some time. Is this good evidence of the damages she has suffered by the
delay? To what damages is she entitled?

3.

Rebecca, seventeen years and ten months old, buys a party dress for $300. She wears it to the junior
prom but determines it doesn’t look good on her. She puts it in her closet and forgets about it until six
months later, when she decides to return it to the store. Is she now entitled to the remedy of
rescission?

4.

What is the difference between rescission and restitution?

5.

Why are parties sometimes required to make an election of remedies?

[1] Hadley v. Baxendale (1854), 9 Ex. 341, 354, 156 Eng.Rep. 145, 151.
[2] Restatement (Second) of Contracts, Section 350.
[3] Merritt v. Craig, 746 A.2d 923 (Md. 2000).
[4] Head & Seemann, Inc. v. Gregg, 311 N.W.2d 667 (Wis. App. 1981).

Saylor URL: http://www.saylor.org/books

Saylor.org
596

16.6 Cases
Consequential Damages
EBWS, LLC v. Britly Corp.
928 A.2d 497 (Vt. 2007)
Reiber, C.J.
The Ransom family owns Rock Bottom Farm in Strafford, Vermont, where Earl Ransom owns a dairy
herd and operates an organic dairy farm. In 2000, the Ransoms decided to build a creamery on-site to
process their milk and formed EBWS, LLC to operate the dairy-processing plant and to market the plant’s
products. In July 2000, Earl Ransom, on behalf of EBWS, met with Britly’s president to discuss building
the creamery…In January 2001, EBWS and Britly entered into a contract requiring Britly to construct a
creamery building for EBWS in exchange for $160,318.…The creamery was substantially completed by
April 15, 2001, and EBWS moved in soon afterward. On June 5, 2001, EBWS notified Britly of alleged
defects in construction. [EBWS continued to use the creamery pending the necessity to vacate it for three
weeks when repairs were commenced].
On September 12, 2001, EBWS filed suit against Britly for damages resulting from defective design and
construction.…
Following a three-day trial, the jury found Britly had breached the contract and its express warranty, and
awarded EBWS: (1) $38,020 in direct damages, and (2) $35,711 in consequential damages.…
…The jury’s award to EBWS included compensation for both direct and consequential damages that
EBWS claimed it would incur while the facility closed for repairs. Direct damages [i.e., compensatory
damages] are for “losses that naturally and usually flow from the breach itself,” and it is not necessary that
the parties actually considered these damages. [Citation]. In comparison, special or consequential
damages “must pass the tests of causation, certainty and foreseeability, and, in addition, be reasonably
supposed to have been in the contemplation of both parties at the time they made the contract.”
…The court ruled that EBWS could not recover for lost profits because it was not a going concern at the
time the contract was entered into, and profits were too speculative. The court concluded, however, that
EBWS could submit evidence of other business losses, including future payment for unused milk and staff
wages.…

Saylor URL: http://www.saylor.org/books

Saylor.org
597

At trial, Huyffer, the CEO of EBWS, testified that during a repairs closure the creamery would be required
to purchase milk from adjacent Rock Bottom Farm, even though it could not process this milk. She
admitted that such a requirement was self-imposed as there was no written output contract between
EBWS and the farm to buy milk. In addition, Huyffer testified that EBWS would pay its employees during
the closure even though EBWS has no written contract to pay its employees when they are not working.
The trial court allowed these elements of damages to be submitted to the jury, and the jury awarded
EBWS consequential damages for unused milk and staff wages.
On appeal, Britly contends that because there is no contractual or legal obligation for EBWS to purchase
milk or pay its employees, these are not foreseeable damages. EBWS counters that it is common
knowledge that cows continue to produce milk, even if the processing plant is not working, and thus it is
foreseeable that this loss would occur. We conclude that these damages are not the foreseeable result of
Britly’s breach of the construction contract and reverse the award.…
[W]e conclude that…it is not reasonable to expect Britly to foresee that its failure to perform under the
contract would result in this type of damages. While we are sympathetic to EBWS’s contention that the
cows continue to produce milk, even when the plant is closed down, this fact alone is not enough to
demonstrate that buying and dumping milk is a foreseeable result of Britly’s breach of the construction
contract. Here, the milk was produced by a separate and distinct entity, Rock Bottom Farm, which sold
the milk to EBWS…
Similarly, EBWS maintained no employment agreements with its employees obligating it to pay wages
during periods of closure for repairs, dips in market demand, or for any other reason. Any losses EBWS
might suffer in the future because it chooses to pay its employees during a plant closure for repairs would
be a voluntary expense and not in Britly’s contemplation at the time it entered the construction contract.
It is not reasonable to expect Britly to foresee losses incurred as a result of agreements that are informal in
nature and carry no legal obligation on EBWS to perform. “[P]arties are not presumed to know the
condition of each other’s affairs nor to take into account contracts with a third party that is not
communicated.” [Citation] While it is true that EBWS may have business reasons to pay its employees
even without a contractual obligation, for example, to ensure employee loyalty, no evidence was
introduced at trial by EBWS to support a sound rationale for such considerations. Under these

Saylor URL: http://www.saylor.org/books

Saylor.org
598

circumstances, this business decision is beyond the scope of what Britly could have reasonably foreseen as
damages for its breach of contract.…
In addition, the actual costs of the wages and milk are uncertain.…[T]he the milk and wages here are
future expenses, for which no legal obligation was assumed by EBWS, and which are separate from the
terms of the parties’ contract. We note that at the time of the construction contract EBWS had not yet
begun to operate as a creamery and had no history of buying milk or paying employees. See [Citation]
(explaining that profits for a new business are uncertain and speculative and not recoverable). Thus, both
the cost of the milk and the number and amount of wages of future employees that EBWS might pay in
the event of a plant closure for repairs are uncertain.
Award for consequential damages is reversed.…

CASE QUESTIONS
1.

Why, according to EBWS’s CEO, would EBWS be required to purchase milk from adjacent Rock Bottom
Farm, even though it could not process this milk?

2.

Surely it is well known in Vermont dairy country that dairy farmers can’t simply stop milking cows
when no processing plant is available to take the milk—the cows will soon stop producing. Why EBWS
was then not entitled to those damages which it will certainly suffer when the creamery is down for
repairs?

3.

Britly (the contractor) must have known EBWS had employees that would be idled when the creamery
shut down for repairs. Why was it not liable for their lost wages?

4.

What could EBWS have done at the time of contracting to protect itself against the damages it would
incur in the event the creamery suffered downtime due to faulty construction?

Saylor URL: http://www.saylor.org/books

Saylor.org
599

Liquidated Damages
Watson v. Ingram
881 P.2d 247 (Wash. 1994)
Johnson, J.
…In the summer of 1990, Wayne Watson offered to buy James Ingram’s Bellingham home for $355,000,
with a $15,000 [about $24,000 in 2010 dollars] earnest money deposit.…
Under the agreement, the entire amount of the purchase price was due in cash on or before December 3,
1990.…The agreement required Watson to pay a $15,000 earnest money deposit into escrow at Kelstrup
Realty, and provided that “[i]n the event of default by Buyer, earnest money shall be forfeited to Seller as
liquidated damages, unless Seller elects to seek actual damages or specific performance. Lastly, the
agreement contained a provision entitled “BUYER’S REPRESENTATIONS,” which stated, “Buyer
represents that buyer has sufficient funds available to close this sale in accordance with this agreement,
and is not relying on any contingent source of funds unless otherwise set forth in this agreement”…
On November 10, 1990, Watson sent a written proposal to Ingram seeking to modify the original
agreement. The proposed modification would have allowed Watson to defer paying $54,000 of the
$355,000 sale price for between 6 and 12 months after the scheduled December closing date. In exchange,
Ingram would receive a second lien position on certain real estate Watson owned.
According to Ingram, the November 10 proposal was the first time he realized Watson did not have
financing readily available for the purchase of the house. Ingram notified Watson on November 12, 1990,
that he would not agree to modify the original agreement and intended to strictly enforce its terms.
Ingram was involved in a child custody suit in California and wanted to move to that state as soon as
possible.…[Further efforts by Ingram to sell to third parties and by Watson to get an extension from
Ingram failed.]
In September 1991, Ingram finally sold the house to a third party for $355,000, the same price that
Watson had agreed to pay in December 1990.
Ingram and Watson each sought to recover Watson’s $15,000 earnest money held in escrow. On
December 4, 1990, Ingram wrote to Kelstrup Realty, indicating he was entitled to the $15,000 earnest
money in escrow because Watson had defaulted. In January 1991, Watson filed this action to recover the
earnest money, alleging it amounted to a penalty and Ingram had suffered no actual damages.…

Saylor URL: http://www.saylor.org/books

Saylor.org
600

The trial court found the earnest money “was clearly intended by both parties to be non-refundable” if
Watson defaulted and determined $15,000 was “a reasonable forecast by [Ingram and Watson] of
damages that would be incurred by [Ingram] if [Watson] failed to complete the purchase”. The court
entered judgment in favor of Ingram for the amount of the earnest money plus interest. The court also
awarded Ingram his attorney fees pursuant to the parties’ agreement. The Court of Appeals, Division One,
affirmed. Watson now appeals to this court.
This case presents a single issue for review: whether the parties’ contract provision requiring Watson to
forfeit a $15,000 nonrefundable earnest money deposit is enforceable as liquidated damages. Liquidated
damages clauses are favored in Washington, and courts will uphold them if the sums involved do not
amount to a penalty or are otherwise unlawful. [Citation] To determine whether liquidated damages
clauses are enforceable, Washington courts have applied a 2-part test from the Restatement of
Contracts…Liquidated damages clauses are upheld if the following two factors are satisfied:
First, the amount fixed must be a reasonable forecast of just compensation for the harm that is
caused by the breach. Second, the harm must be such that it is incapable or very difficult of
ascertainment.
The question before this court is whether this test is to be applied as of the time of contract formation
(prospectively) or as of the time of trial (retrospectively). We have previously held, the “[r]reasonableness
of the forecast will be judged as of the time the contract was entered”. [Citations]
In contrast, a prior Division One opinion relied upon by Petitioner held the reasonableness of the estimate
of damages and the difficulty of ascertainment of harm should be measured as of the time of trial, and
earnest money agreements should not be enforceable as liquidated damages if the non-breaching party
does not suffer actual damage. [Citations]
We…adopt the date of contract formation as the proper timeframe for evaluating the Restatement test.
The prospective approach concentrates on whether the liquidated sum represents a reasonable prediction
of the harm to the seller if the buyer breaches the agreement, and ignores actual damages except as
evidence of the reasonableness of the estimate of potential damage.
We believe this approach better fulfills the underlying purposes of liquidated damages clauses and gives
greater weight to the parties’ expectations. Liquidated damages permit parties to allocate business and
litigation risks. Even if the estimates of damages are not exact, parties can allocate and quantify those

Saylor URL: http://www.saylor.org/books

Saylor.org
601

risks and can negotiate adjustments to the contract price in light of the allocated risks. Under the
prospective approach, courts will enforce the parties’ allocation of risk so long as the forecasts appear
reasonable when made. [Citations]
In addition to permitting parties to allocate risks, liquidated damages provisions lend certainty to the
parties’ agreements and permit parties to resolve disputes efficiently in the event of a breach. Rather than
litigating the amount of actual damages, the non-breaching party must only establish the reasonableness
of the agreement. The prospective approach permits parties to rely on their stipulated amounts without
having to precisely establish damages at trial. In contrast, if the reasonableness of the amount is judged
retrospectively, against the damage actually suffered, the “parties must fully litigate (at great expense and
delay) that which they sought not to litigate.” [Citation].
Petitioner argues the prospective approach treats buyers unfairly because it permits sellers to retain
earnest money deposits even when the seller suffers no actual damage, and this violates the principle that
contract damages should be compensatory only. He further contends that by evaluating parties’ liquidated
damages agreements against actual damages established at trial, courts can most effectively determine
whether such agreements were reasonable and fair.
We disagree. As this court has previously explained, “[w]e are loath to interfere with the rights of parties
to contract as they please between themselves [Citations] It is not the role of the court to enforce contracts
so as to produce the most equitable result. The parties themselves know best what motivations and
considerations influenced their bargaining, and, while, “[t]he bargain may be an unfortunate one for the
delinquent party,…it is not the duty of courts of common law to relieve parties from the consequences of
their own improvidence…” [Citations]
The retrospective approach fails to give proper weight to the parties’ negotiations. At the time of contract
formation, unpredictable market fluctuations and variations in possible breaches make it nearly
impossible for contracting parties to predict “precisely or within a narrow range the amount of damages
that would flow from breach.” [Citations]. However, against this backdrop of uncertainty, the negotiated
liquidated damages sum represents the parties’ best estimate of the value of the breach and permits the
parties to allocate and incorporate these risks in their negotiations. Under the prospective approach, a
court will uphold the parties’ agreed upon liquidated sum so long as the amount represents a reasonable
attempt to compensate the non-breaching party. On the other hand, if the reasonableness of a liquidated

Saylor URL: http://www.saylor.org/books

Saylor.org
602

damages provision is evaluated under a retrospective approach, the parties cannot confidently rely on
their agreement because the liquidated sum will not be enforced if, at trial, it is not a close approximation
of the damage suffered or if no actual damages are proved.…
Having adopted the date of contract formation as the proper timeframe for evaluating the Restatement
test, the Restatement’s second requirement loses independent significance. The central inquiry is whether
the specified liquidated damages were reasonable at the time of contract formation.…
We also agree with the Court of Appeals that in the context of real estate agreements, a requirement that
damages be difficult to prove at trial would undermine the very purposes of the liquidated damage
provision: “certainty, assurance that the contract will be performed, and avoidance of litigation”.
[Citation] It would “encourage litigation in virtually every case in which the sale did not close, regardless
of whether the earnest money deposit was a reasonable estimate of the seller’s damages.” [Citation]
In sum, so long as the agreed upon earnest money agreement, viewed prospectively, is a reasonable
prediction of potential damage suffered by the seller; the agreement should be enforced “without regard
to the retrospective calculation of actual damages or the ease with which they may be proved”. The
prospective difficulty of estimating potential damage is a factor to be used in assessing the reasonableness
of the earnest money agreement…
The decision of the Court of Appeals is affirmed.

CASE QUESTIONS
1.

What does the court here mean when it says that liquidated damages clauses allow the parties to
“allocate and incorporate the risks [of the transaction] in their negotiations”?

2.

Why is it relevant that the plaintiff Ingram was engaged in a child-custody dispute and wanted to
move to California as soon as possible?

3.

What, in plain language, is the issue here?

4.

How does the court’s resolution of the issue seem to the court the better analysis?

5.

Why did the plaintiff get to keep the $15,000 when he really suffered no damages?

6.

Express the controlling rule of law out of this case.

Saylor URL: http://www.saylor.org/books

Saylor.org
603

Injunctions and Negative Covenants
Madison Square Garden Corporation v. Carnera
52 F.2d 47 (2d Cir. Ct. App. 1931)
Chase, J.
On January 13, 1931, the plaintiff and defendant by their duly authorized agents entered into the following
agreement in writing:
1. Carnera agrees that he will render services as a boxer in his next contest (which contest,
hereinafter called the ‘First Contest.’…
9. Carnera shall not, pending the holding of the First Contest, render services as a boxer in
any major boxing contest, without the written permission of the Garden in each case had and
obtained. A major contest is understood to be one with Sharkey, Baer, Campolo, Godfrey, or
like grade heavyweights, or heavyweights who shall have beaten any of the above subsequent
to the date hereof. If in any boxing contest engaged in by Carnera prior to the holding of the
First Contest, he shall lose the same, the Garden shall at its option, to be exercised by a two
weeks’ notice to Carnera in writing, be without further liability under the terms of this
agreement to Carnera. Carnera shall not render services during the continuance of the option
referred to in paragraph 8 hereof for any person, firm or corporation other than the Garden.
Carnera shall, however, at all times be permitted to engage in sparring exhibitions in which
no decision is rendered and in which the heavy weight championship title is not at stake, and
in which Carnera boxes not more than four rounds with any one opponent.’…
Thereafter the defendant, without the permission of the plaintiff, written or otherwise, made a contract to
engage in a boxing contest with the Sharkey mentioned in paragraph 9 of the agreement above quoted,
and by the terms thereof the contest was to take place before the first contest mentioned in the
defendant’s contract with the plaintiff was to be held.
The plaintiff then brought this suit to restrain the defendant from carrying out his contract to box
Sharkey, and obtained the preliminary injunction order, from which this appeal was taken. Jurisdiction is
based on diversity of citizenship and the required amount is involved.

Saylor URL: http://www.saylor.org/books

Saylor.org
604

The District Court has found on affidavits which adequately show it that the defendant’s services are
unique and extraordinary. A negative covenant in a contract for such personal services is enforceable by
injunction where the damages for a breach are incapable of ascertainment. [Citations]
The defendant points to what is claimed to be lack of consideration for his negative promise, in that the
contract is inequitable and contains no agreement to employ him. It is true that there is no promise in so
many words to employ the defendant to box in a contest with Stribling or Schmeling, but the agreement
read as a whole binds the plaintiff to do just that, provided either Stribling or Schmeling becomes the
contestant as the result of the match between them and can be induced to box the defendant. The
defendant has agreed to ‘render services as a boxer’ for the plaintiff exclusively, and the plaintiff has
agreed to pay him a definite percentage of the gate receipts as his compensation for so doing. The promise
to employ the defendant to enable him to earn the compensation agreed upon is implied to the same force
and effect as though expressly stated. [Citations] The fact that the plaintiff’s implied promise is
conditioned, with respect to the contest with the winner of the Stribling-Schmeling match, upon the
consent of that performer, does not show any failure of consideration for the defendant’s promise,
[Citation].
As we have seen, the contract is valid and enforceable. It contains a restrictive covenant which may be
given effect. Whether a preliminary injunction shall be issued under such circumstances rests in the
sound discretion of the court. [Citation] The District Court, in its discretion, did issue the preliminary
injunction.…
Order affirmed.

CASE QUESTIONS
1.

Why did the plaintiff not want the defendant to engage in any boxing matches until and except the
ones arranged by the plaintiff?

2.

What assertion did the defendant make as to why his promise was not enforceable? Why wasn’t that
argument accepted by the court?

3.

If the defendant had refused to engage in a boxing match arranged by the plaintiff, would a court
force him to do what he had promised?

Saylor URL: http://www.saylor.org/books

Saylor.org
605

Limitation on Damages: Mitigation of Damages
Shirley MacLaine Parker v. Twentieth Century-Fox Film Corporation
474 P.2d 689 (Cal. 1970)
Burke, Justice.
Defendant Twentieth Century-Fox Film Corporation appeals from a summary judgment granting to
plaintiff the recovery of agreed compensation under a written contract for her services as an actress in a
motion picture. As will appear, we have concluded that the trial court correctly ruled in plaintiff’s favor
and that the judgment should be affirmed.
Plaintiff is well known as an actress…Under the contract, dated August 6, 1965, plaintiff was to play the
female lead in defendant’s contemplated production of a motion picture entitled “Bloomer Girl.” The
contract provided that defendant would pay plaintiff a minimum “guaranteed compensation” of
$53,571.42 per week for 14 weeks commencing May 23, 1966, for a total of $750,000 [about $5,048,000
in 2010 dollars]. Prior to May 1966 defendant decided not to produce the picture and by a letter dated
April 4, 1966, it notified plaintiff of that decision and that it would not “comply with our obligations to you
under” the written contract.
By the same letter and with the professed purpose “to avoid any damage to you,” defendant instead
offered to employ plaintiff as the leading actress in another film tentatively entitled “Big Country, Big
Man” (hereinafter, “Big Country”). The compensation offered was identical, as were 31 of the 34
numbered provisions or articles of the original contract. Unlike “Bloomer Girl,” however, which was to
have been a musical production, “Big Country” was a dramatic “western type” movie. “Bloomer Girl” was
to have been filmed in California; “Big Country” was to be produced in Australia. Also, certain terms in the
proffered contract varied from those of the original. Plaintiff was given one week within which to accept;
she did not and the offer lapsed. Plaintiff then commenced this action seeking recovery of the agreed
guaranteed compensation.
The complaint sets forth two causes of action. The first is for money due under the contract; the second,
based upon the same allegations as the first, is for damages resulting from defendant’s breach of contract.
Defendant in its answer admits the existence and validity of the contract, that plaintiff complied with all
the conditions, covenants and promises and stood ready to complete the performance, and that defendant
breached and “anticipatorily repudiated” the contract. It denies, however, that any money is due to

Saylor URL: http://www.saylor.org/books

Saylor.org
606

plaintiff either under the contract or as a result of its breach, and pleads as an affirmative defense to both
causes of action plaintiff’s allegedly deliberate failure to mitigate damages, asserting that she
unreasonably refused to accept its offer of the leading role in “Big Country.”
Plaintiff moved for summary judgment… [T]he motion was granted…for $750,000 plus interest…in
plaintiff’s favor. This appeal by defendant followed.…
The general rule is that the measure of recovery by a wrongfully discharged employee is the amount of
salary agreed upon for the period of service, less the amount which the employer affirmatively proves the
employee has earned or with reasonable effort might have earned from other employment. [Citation]
However, before projected earnings from other employment opportunities not sought or accepted by the
discharged employee can be applied in mitigation, the employer must show that the other employment
was comparable, or substantially similar, to that of which the employee has been deprived; the employee’s
rejection of or failure to seek other available employment of a different or inferior kind may not be
resorted to in order to mitigate damages. [Citations]
In the present case defendant has raised no issue of reasonableness of efforts by plaintiff to obtain other
employment; the sole issue is whether plaintiff’s refusal of defendant’s substitute offer of “Big Country”
may be used in mitigation. Nor, if the “Big Country” offer was of employment different or inferior when
compared with the original “Bloomer Girl” employment, is there an issue as to whether or not plaintiff
acted reasonably in refusing the substitute offer. Despite defendant’s arguments to the contrary, no case
cited or which our research has discovered holds or suggests that reasonableness is an element of a
wrongfully discharged employee’s option to reject, or fail to seek, different or inferior employment lest the
possible earnings therefrom be charged against him in mitigation of damages.
Applying the foregoing rules to the record in the present case, with all intendments in favor of the party
opposing the summary judgment motion—here, defendant—it is clear that the trial court correctly ruled
that plaintiff’s failure to accept defendant’s tendered substitute employment could not be applied in
mitigation of damages because the offer of the “Big Country” lead was of employment both different and
inferior, and that no factual dispute was presented on that issue. The mere circumstance that “Bloomer
Girl” was to be a musical review calling upon plaintiff’s talents as a dancer as well as an actress, and was to
be produced in the City of Los Angeles, whereas “Big Country” was a straight dramatic role in a “Western
Type” story taking place in an opal mine in Australia, demonstrates the difference in kind between the two

Saylor URL: http://www.saylor.org/books

Saylor.org
607

employments; the female lead as a dramatic actress in a western style motion picture can by no stretch of
imagination be considered the equivalent of or substantially similar to the lead in a song-and-dance
production.
Additionally, the substitute “Big Country” offer proposed to eliminate or impair the director and
screenplay approvals accorded to plaintiff under the original “Bloomer Girl” contract, and thus
constituted an offer of inferior employment. No expertise or judicial notice is required in order to hold
that the deprivation or infringement of an employee’s rights held under an original employment contract
converts the available “other employment” relied upon by the employer to mitigate damages, into inferior
employment which the employee need not seek or accept. [Citation]
In view of the determination that defendant failed to present any facts showing the existence of a factual
issue with respect to its sole defense—plaintiff’s rejection of its substitute employment offer in mitigation
of damages—we need not consider plaintiff’s further contention that for various reasons, including the
provisions of the original contract set forth in footnote 1, Ante, plaintiff was excused from attempting to
mitigate damages.
The judgment is affirmed.

CASE QUESTIONS
1.

Why did Ms. MacLaine refuse to accept the employment opportunity offered by the defendant?

2.

Why did the defendant think it should not be liable for any damages as a result of its admitted breach
of the original contract?

3.

Who has the burden of proof on mitigation issues—that has to show that no mitigation occurred?

4.

Express the controlling rule of law out of this case.

Saylor URL: http://www.saylor.org/books

Saylor.org
608

16.7 Summary and Exercises
Summary
Contract remedies serve to protect three different interests: an expectation interest (the benefit bargained
for), a reliance interest (loss suffered by relying on the contract), and a restitution interest (benefit
conferred on the promisor). In broad terms, specific performance addresses the expectation interest,
monetary damages address all three, and restitution addresses the restitution interest.
The two general categories of remedies are legal and equitable. In the former category are compensatory,
consequential, incidental, nominal, liquated, and (rarely) punitive damages. In the latter category—if legal
remedies are inadequate—are specific performance, injunction, and restitution.
There are some limitations or restrictions on the availability of damages: they must pass the tests of
foreseeability and certainty. They must be reasonably mitigated, if possible. And liquidated damages must
be reasonable—not a penalty. In some situations, a person can lose the remedy of rescission—the power to
avoid a contract—when the rights of third parties intervene. In some cases a person is required to make an
election of remedies: to choose one remedy among several, and when the one is chosen, the others are not
available any more.

EXERCISES
1.

Owner of an auto repair shop hires Contractor to remodel his shop but does not mention that two
days after the scheduled completion date, Owner is to receive five small US Army personnel carrier
trucks for service, with a three-week deadline to finish the job and turn the trucks over to the army.
The contract between Owner and the army has a liquidated damages clause calling for $300 a day for
every day trucks are not operable after the deadline. Contractor is five days late in finishing the
remodel. Can Owner claim the $1,500 as damages against Contractor as a consequence of the latter’s
tardy completion of the contract? Explain.

2.

Inventor devised an electronic billiard table that looked like a regular billiard table, but when balls
dropped into the pocket, various electronic lights and scorekeeping devices activated. Inventor
contracted with Contractor to manufacture ten prototypes and paid him $50,000 in advance, on a

Saylor URL: http://www.saylor.org/books

Saylor.org
609

total owing of $100,000 ($10,000 for each completed table). After the tables were built to
accommodate electronic fittings, Inventor repudiated the contract. Contractor broke the ten tables
up, salvaged $1,000 of wood for other billiard tables, and used the rest for firewood. The ten intact
tables, without electronics, could have been sold for $500 each ($5,000 total). Contractor then sued
Inventor for the profit Contractor would have made had Inventor not breached. To what, if anything,
is Contractor entitled by way of damages and why?
3.

Calvin, a promising young basketball and baseball player, signed a multiyear contract with a
professional basketball team after graduating from college. After playing basketball for one year, he
decided he would rather play baseball and breached his contract with the basketball team. What
remedy could the team seek?

4.

Theresa leased a one-bedroom apartment from Landlady for one year at $500 per month. After three
months, she vacated the apartment. A family of five wanted to rent the apartment, but Landlady
refused. Three months later—six months into what would have been Theresa’s term—Landlady
managed to rent the apartment to Tenant for $400 per month. How much does Theresa owe, and
why?
5.

Plaintiff, a grocery store, contracted with Defendant, a burglar alarm company, for Defendant
to send guards to Plaintiff's premises and to notify the local police if the alarm was activated.
The contract had this language: “It is agreed that the Contractor is not an insurer, that the
payments here are based solely on the value of the service in the maintenance of the system
described, that it is impracticable and extremely difficult to fix the actual damages, if any,
which may proximately result from a failure to perform its services, and in case of failure to
perform such services and a resulting loss, its liability shall be limited to $500 as liquidated
damages, and not as a penalty, and this liability shall be exclusive.”
A burglary took place and the alarm was activated, but Defendant failed to respond promptly.
The burglars left with $330,000. Is the liquidated damages clause—the limitation on Plaintiff’s
right to recover—valid?

6.

The decedent, father of the infant Plaintiff, was killed in a train accident. Testimony showed he was a
good and reliable man. Through a representative, the decedent’s surviving child, age five, recovered

Saylor URL: http://www.saylor.org/books

Saylor.org
610

judgment against the railroad (Defendant). Defendant objected to expert testimony that inflation
would probably continue at a minimum annual rate of 5 percent for the next thirteen years (until the
boy attained his majority), which was used to calculate the loss in support money caused by the
father’s death. The calculations, Defendant said, were unreasonably speculative and uncertain, and
damages must be proven with reasonable certainty. Is the testimony valid?
7.

Plaintiff produced and directed a movie for Defendant, but contrary to their agreement, Plaintiff was
not given screen credit in the edited film (his name was not shown). The film was screened
successfully for nearly four years. Plaintiff then sued (1) for damages for loss of valuable publicity or
advertising because his screen credits were omitted for the years and (2) for an injunction against
future injuries. The jury awarded Plaintiff $25,000 on the first count. On the second count, the court
held Plaintiff should be able to “modify the prints in his personal possession to include his credits.” But
Plaintiff appealed, claiming that Defendant still had many unmodified prints in its possession and that
showing those films would cause future damages. What remedy is available to Plaintiff?

8.

[1]

In 1929 Kerr Steamship Company, Inc. (Plaintiff), delivered to Defendant, the Radio Corporation of
America (RCA), a fairly long telegram—in code—to be transmitted to Manila, Philippine Islands, with
instructions about loading one of Kerr’s ships. By mistake, the telegraph was mislaid and not
delivered. As a result of the failure to transmit it, the cargo was not loaded and the freight was lost in
an amount of $6,675.29 [about $84,000 in 2010 dollars], profit that would have been earned if the
message had been carried. Plaintiff said that because the telegram was long and because the sender
was a ship company, RCA personnel should have known it was important information dealing with
shipping and therefore RCA should be liable for the consequential damages flowing from the failure to
send it. Is RCA liable?

9.

Defendant offered to buy a house from Plaintiff. She represented, verbally and in writing that she had
$15,000 to $20,000 of equity in another house and would pay this amount to Plaintiff after selling it.
She knew, however, that she had no such equity. Relying on these intentionally fraudulent
representations, Plaintiff accepted Defendant’s offer to buy, and the parties entered into a land
contract. After taking occupancy, Defendant failed to make any of the contract payments. Plaintiff’s
investigation then revealed the fraud. Based on the fraud, Plaintiff sought rescission, ejectment, and
recovery for five months of lost use of the property and out-of-pocket expenses. Defendant claimed

Saylor URL: http://www.saylor.org/books

Saylor.org
611

that under the election of remedies doctrine, Plaintiff seller could not both rescind the contract and
get damages for its breach. How should the court rule?
10. Buyers contracted to purchase a house being constructed by Contractor. The contract contained this
clause: “Contractor shall pay to the owners or deduct from the total contract price $100.00 per day as
liquidated damages for each day after said date that the construction is not completed and accepted
by the Owners and Owners shall not arbitrarily withhold acceptance.” Testimony established the
rental value of the home at $400–$415 per month. Is the clause enforceable?

SELF-TEST QUESTIONS
1.

Contract remedies protect

a.

a restitution interest

b.

a reliance interest

c.

an expectation interest

d.

all of the above
A restitution interest is

a.

the benefit for which the promisee bargained

b.

the loss suffered by relying on the contract

c.

that which restores any benefit one party conferred on the other

d.

none of the above
When breach of contract caused no monetary loss, the plaintiff is entitled to

a.

special damages

b.

nominal damages

c.

consequential damages

d.

no damages
Damages attributable to losses that flow from events that do not occur in the ordinary course
of events are

a.

incidental damages

Saylor URL: http://www.saylor.org/books

Saylor.org
612

b.

liquidated damages

c.

consequential damages

d.

punitive damages
Restitution is available

a.

when the contract was avoided because of incapacity
b.

when the other party breached

c.

when the party seeking restitution breached

d.

all of the above

SELF-TEST ANSWERS
1.

d

2.

c

3.

b

4.

c

5.

d

[1] Tamarind Lithography Workshop v. Sanders, 193 Cal. Rptr. 409 (Calif. Ct. App., 1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
613

Chapter 17
Introduction to Sales and Leases
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why the law of commercial transactions is separate from the common law

2.

What is meant by “commercial transactions” and how the Uniform Commercial Code (UCC) deals with
them in general

3.

The scope of Article 2, Article 2A, and the Convention on Contracts for the International Sale of Goods

4.

What obligations similar to the common laws are imposed on parties to a UCC contract, and what
obligations different from the common laws are imposed

5.

The difference between a consumer lease and a finance lease

Saylor URL: http://www.saylor.org/books

Saylor.org
614

17.1 Commercial Transactions: the Uniform Commercial Code
LEARNING OBJECTIVES
1.

Understand why there is a separate body of law governing commercial transactions.

2.

Be aware of the scope of the Uniform Commercial Code.

3.

Have a sense of this text’s presentation of the law of commercial transactions.

History of the UCC
In Chapter 8 "Introduction to Contract Law" we introduced the Uniform Commercial Code. As we noted,
the UCC has become a national law, adopted in every state—although Louisiana has not enacted Article 2,
and differences in the law exist from state to state. Of all the uniform laws related to commercial
transactions, the UCC is by far the most successful, and its history goes back to feudal times.
In a mostly agricultural, self-sufficient society there is little need for trade, and almost all law deals with
things related to land (real estate): its sale, lease, and devising (transmission of ownership by
inheritance); services performed on the land; and damages to the land or to things related to it or to its
productive capacity (torts). Such trade as existed in England before the late fourteenth century was
dominated by foreigners. But after the pandemic of the Black Death in 1348–49 (when something like 30
percent to 40 percent of the English population died), the self-sufficient feudal manors began to break
down. There was a shortage of labor. People could move off the manors to find better work, and no longer
tied immediately to the old estates, they migrated to towns. Urban centers—cities—began to develop.
Urbanization inevitably reached the point where citizens’ needs could not be met locally. Enterprising
people recognized that some places had a surplus of a product and that other places were in need of that
surplus and had a surplus of their own to exchange for it. So then, by necessity, people developed the
means to transport the surpluses. Enter ships, roads, some medium of exchange, standardized weights
and measures, accountants, lawyers, and rules governing merchandising. And enter merchants.
The power of merchants was expressed through franchises obtained from the government
which entitled merchants to create their own rules of law and to enforce these rules through
their own courts. Franchises to hold fairs [retail exchanges] were temporary; but the

Saylor URL: http://www.saylor.org/books

Saylor.org
615

franchises of the staple cities, empowered to deal in certain basic commodities [and to have
mercantile courts], and were permanent…Many trading towns had their own adaptations of
commercial law.… The seventeenth century movement toward national governments resulted
in a decline of separate mercantile franchises and their courts. The staple towns…had outlived
their usefulness. When the law merchant became incorporated into a national system of laws
enforced by national courts of general jurisdiction, the local codes were finally extinguished.
But national systems of law necessarily depended upon the older codes for their stock of ideas
and on the changing customs of merchants for new developments.

[1]

When the American colonies declared independence from Britain, they continued to use British law,
including the laws related to commercial transactions. By the early twentieth century, the states had
inconsistent rules, making interstate commerce difficult and problematic. Several uniform laws affecting
commercial transactions were floated in the late nineteenth century, but few were widely adopted. In
[2]

1942, the American Law Institute (ALI) hired staff to begin work on a rationalized, simplified, and
harmonized national body of modern commercial law. The ALI’s first draft of the UCC was completed in
1951.The UCC was adopted by Pennsylvania two years later, and other states followed in the 1950s and
1960s.
In the 1980s and 1990s, the leasing of personal property became a significant factor in commercial
transactions, and although the UCC had some sections that were applicable to leases, the law regarding
the sale of goods was inadequate to address leases. Article 2A governing the leasing of goods was
approved by the ALI in 1987. It essentially repeats Article 2 but applies to leases instead of sales. In 2001,
amendments to Article 1—which applies to the entire UCC—were proposed and subsequently have been
adopted by over half the states. No state has yet adopted the modernizing amendments to Article 2 and 2A
that the ALI proposed in 2003.
That’s the short history of why the body of commercial transaction law is separate from the common law.

Scope of the UCC and This Text’s Presentation of the UCC
The UCC embraces the law of commercial transactions, a term of some ambiguity. A commercial
transaction may seem to be a series of separate transactions; it may include, for example, the making of a
contract for the sale of goods, the signing of a check, the endorsement of the check, the shipment of goods

Saylor URL: http://www.saylor.org/books

Saylor.org
616

under a bill of lading, and so on. However, the UCC presupposes that each of these transactions is a facet
of one single transaction: the lease or sale of, and payment for, goods. The code deals with phases of this
transaction from start to finish. These phases are organized according to the following articles:
•

Sales (Article 2)

•

Leases (Article 2A)

•

Commercial Paper (Article 3)

•

Bank Deposits and Collections (Article 4)

•

Funds Transfers (Article 4A)

•

Letters of Credit (Article 5)

•

Bulk Transfers (Article 6)

•

Warehouse Receipts, Bills of Lading, and Other Documents of Title (Article 7)

•

Investment Securities (Article 8)

•

Secured Transactions; Sales of Accounts and Chattel Paper (Article 9)

Although the UCC comprehensively covers commercial transactions, it does not deal with every aspect of
commercial law. Among the subjects not covered are the sale of real property, mortgages, insurance
contracts, suretyship transactions (unless the surety is party to a negotiable instrument), and bankruptcy.
Moreover, common-law principles of contract law that were examined in previous chapters continue to
apply to many transactions covered in a particular way by the UCC. These principles include capacity to
contract, misrepresentation, coercion, and mistake. Many federal laws supersede the UCC; these include
the Bills of Lading Act, the Consumer Credit Protection Act, the warranty provisions of the MagnusonMoss Act, and other regulatory statutes.
We follow the general outlines of the UCC in this chapter and in Chapter 18 "Title and Risk of
Loss" and Chapter 19 "Performance and Remedies". In this chapter, we cover the law governing sales
(Article 2) and make some reference to leases (Article 2A), though space constraints preclude an
exhaustive analysis of leases. The use of documents of title to ship and store goods is closely related to
sales, and so we cover documents of title (Article 7) as well as the law of bailments inChapter 21
"Bailments and the Storage, Shipment, and Leasing of Goods".

Saylor URL: http://www.saylor.org/books

Saylor.org
617

In Chapter 22 "Secured Transactions and Suretyship" we turn to acceptance of security by the seller or
lender for financing the balance of the payment due. Key to this area is the law of secured transactions
(Article 9).
We now turn our attention to the sale—the first facet, and the cornerstone, of the commercial transaction.

KEY TAKEAWAY
In the development of the English legal system, commercial transactions were originally of such little
importance that the rules governing them were left to the merchants themselves. They had their own
courts and adopted their own rules based on their customary usage. By the 1700s, the separate courts
had been absorbed into the English common law, but the distinct rules applicable to commercial
transactions remained and have carried over to the modern UCC. The UCC treats commercial
transactions in phases, and this text basically traces those phases.

EXERCISES
1.

Why were medieval merchants compelled to develop their own rules about commercial transactions?

2.

Why the UCC was developed, and when was the period of its initial adoption by states?

[1] Frederick G. Kempin Jr., Historical Introduction to Anglo-American Law (Eagan, MN: West, 1973), 217–18, 219–
20, 221.
[2] American Law Institute, “ALI Overview,” accessed March 1,
2011,http://www.ali.org/index.cfm?fuseaction=about.overview.

Saylor URL: http://www.saylor.org/books

Saylor.org
618

17.2 Introduction to Sales and Lease Law, and the Convention
on Contracts for the International Sale of Goods
LEARNING OBJECTIVES
1.

Understand that the law of sales not only incorporates many aspects of common-law contract but also
addresses some distinct issues that do not occur in contracts for the sale of real estate or services.

2.

Understand the scope of Article 2 and the definitions of sale and goods.

3.

Learn how courts deal with hybrid situations: mixtures of the sale of goods and of real estate, mixtures
of goods and services.

4.

Recognize the scope of Article 2A and the definitions of lease, consumer lease, and finance lease.

5.

Learn about the Convention on Contracts for the International Sale of Goods and why it is relevant to
our discussion of Article 2.

Scope of Articles 2 and 2A and Definitions
In dealing with any statute, it is of course very important to understand the statute’s scope or coverage.
Article 2 does not govern all commercial transactions, only sales. It does not cover all sales, only the sale
of goods. Article 2A governs leases, but only of personal property (goods), not real estate. The Convention
on Contracts for the International Sale of Goods (CISG)—kind of an international Article 2—“applies to
contracts of sale of goods between parties whose places of business are in different States [i.e., countries]”
(CISG, Article 1). So we need to consider the definitions of sale, goods, and lease.

Definition of Sale
A sale “consists in the passing of title from the seller to the buyer for a price.”

[1]

Sales are distinguished from gifts, bailments, leases, and secured transactions. Article 2 sales should be
distinguished from gifts, bailments, leases, and secured transactions. A gift is the transfer of title without
consideration, and a “contract” for a gift of goods is unenforceable under the Uniform Commercial Code
(UCC) or otherwise (with some exceptions). A bailment is the transfer of possession but not title or use;
parking your car in a commercial garage often creates a bailment with the garage owner. A lease (see the

Saylor URL: http://www.saylor.org/books

Saylor.org
619

formal definition later in this chapter) is a fixed-term arrangement for possession and use of something—
computer equipment, for example—and does not transfer title. In a secured transaction, the owner-debtor
gives a security interest in collateral to a creditor that allows the creditor to repossess the collateral if the
owner defaults.

Definition of Goods
Even if the transaction is considered a sale, the question still remains whether the contract concerns the
sale of goods. Article 2 applies only to goods; sales of real estate and services are governed by non-UCC
law. Section 2-105(1) of the UCC defines goods as “all things…which are movable at the time of
identification to the contract for sale other than the money in which the price is to be paid.” Money can be
considered goods subject to Article 2 if it is the object of the contract—for example, foreign currency.
In certain cases, the courts have difficulty applying this definition because the item in question can also be
viewed as realty or service. Most borderline cases raise one of two general questions:
1.

Is the contract for the sale of the real estate, or is it for the sale of goods?

2. Is the contract for the sale of goods, or is it for services?

Real Estate versus Goods
The dilemma is this: A landowner enters into a contract to sell crops, timber, minerals, oil, or gas. If the
items have already been detached from the land—for example, timber has been cut and the seller agrees to
sell logs—they are goods, and the UCC governs the sale. But what if, at the time the contract is made, the
items are still part of the land? Is a contract for the sale of uncut timber governed by the UCC or by real
estate law?
The UCC governs under either of two circumstances: (1) if the contract calls for the seller to sever the
items or (2) if the contract calls for the buyer to sever the items and if the goods can be severed without
[2]

material harm to the real estate. The second provision specifically includes growing crops and timber.
By contrast, the law of real property governs if the buyer’s severance of the items will materially harm the
real estate; for example, the removal of minerals, oil, gas, and structures by the buyer will cause the law of
real property to govern. (See Figure 17.1 "Governing Law".)

Saylor URL: http://www.saylor.org/books

Saylor.org
620

Figure 17.1 Governing Law

Goods versus Services
Distinguishing goods from services is the other major difficulty that arises in determining the nature of
the object of a sales contract. The problem: how can goods and services be separated in contracts calling
for the seller to deliver a combination of goods and services? That issue is examined in Section 17.5.1
"Mixed Goods and Services Contracts: The “Predominant Factor” Test" (Pittsley v. Houser), where the
court applied the common “predominant factor” (also sometimes “predominate purpose” or
“predominant thrust”) test—that is, it asked whether the transaction was predominantly a contract for
goods or for services. However, the results of this analysis are not always consistent. Compare Epstein v.
Giannattasio, in which the court held that no sale of goods had been made because the plaintiff received a
treatment in which the cosmetics were only incidentally used, with Newark v. Gimble’s, Inc., in which the
court said “[i]f the permanent wave lotion were sold…for home consumption…unquestionably an implied
warranty of fitness for that purpose would have been an integral incident of the sale.”

[3]

The New Jersey

court rejected the defendant’s argument that by actually applying the lotion to the patron’s head, the salon
lessened the liability it otherwise would have had if it had simply sold her the lotion.
In two areas, state legislatures have taken the goods-versus-services issue out of the courts’ hands and
resolved the issue through legislation. Food sold in restaurants is a sale of goods, whether it is to be
consumed on or off the premises. Blood transfusions (really the sale of blood) in hospitals have been
legislatively declared a service, not a sale of goods, in more than forty states, thus relieving the suppliers
and hospitals of an onerous burden for liability from selling blood tainted with the undetectable hepatitis
virus.

Saylor URL: http://www.saylor.org/books

Saylor.org
621

Definition of Lease
Section 2A-103(j) of the UCC defines a lease as “a transfer of the right to possession and use of goods for a
term in return for consideration.” The lessor is the one who transfers the right to possession to the lessee.
If Alice rents a party canopy from Equipment Supply, Equipment Supply is the lessor and Alice is the
lessee.

Two Types of Leases
The UCC recognizes two kinds of leases: consumer leases and finance leases. A consumer lease is used
when a lessor leases goods to “an individual…primarily for personal, family, or household purposes,”
where total lease payments are less than $25,000.

[4]

The UCC grants some special protections to

consumer lessees. A finance lease is used when a lessor “acquires the goods or the right to [them]” and
leases them to the lessee.

[5]

The person from whom the lessor acquires the goods is a supplier, and the

lessor is simply financing the deal. Jack wants to lease a boom lift (personnel aerial lift, also known as a
cherry picker) for a commercial roof renovation. First Bank agrees to buy (or itself lease) the machine
from Equipment Supply and in turn lease it to Jack. First Bank is the lessor, Jack is the lessee, and
Equipment Supply is the supplier.

International Sales of Goods
The UCC is, of course, American law, adopted by the states of the United States. The reason it has been
adopted is because of the inconvenience of doing interstate business when each state had a different law
for the sale of goods. The same problem presents itself in international transactions. As a result, the
United Nations Commission on International Trade Law developed an international equivalent of the
UCC, the Convention on Contracts for the International Sale of Goods (CISG), first mentioned in Chapter
8 "Introduction to Contract Law". It was promulgated in Vienna in 1980. As of July 2010, the convention
(a type of treaty) has been adopted by seventy-six countries, including the United States and all its major
trading partners except the United Kingdom. One commentator opined on why the United Kingdom is an
odd country out: it is “perhaps because of pride in its longstanding common law legal imperialism or in its
long-treasured feeling of the superiority of English law to anything else that could even challenge it.”

Saylor URL: http://www.saylor.org/books

[6]

Saylor.org
622

The CISG is interesting for two reasons. First, assuming globalization continues, the CISG will become
increasingly important around the world as the law governing international sale contracts. Its preamble
states, “The adoption of uniform rules which govern contracts for the international sale of goods and take
into account the different social, economic and legal systems [will] contribute to the removal of legal
barriers in international trade and promote the development of international trade.” Second, it is
interesting to compare the legal culture informing the common law to that informing the CISG, which is
not of the English common-law tradition. Throughout our discussion of Article 2, we will make reference
[7]

to the CISG, the complete text of which is available online. References to the CISG are in bold.
As to the CISG’s scope, CISG Article 1 provides that it “applies to contracts of sale of goods
between parties whose places of business are in different States [i.e., countries]; it
“governs only the formation of the contract of sale and the rights and obligations of the
seller and the buyer arising from such a contract,” and has nothing to do “with the validity
of the contract or of any of its provisions or of any usage” (Article 4). It excludes sales (a) of
goods bought for personal, family or household use, unless the seller, at any time before or
at the conclusion of the contract, neither knew nor ought to have known that the goods
were bought for any such use; (b) by auction; (c) on execution or otherwise by authority of
law; (d) of stocks, shares, investment securities, negotiable instruments or money; (e) of
ships, vessels, hovercraft or aircraft; (f) of electricity (Article 2).
Parties are free to exclude the application of the Convention or, with a limited exception,
vary the effect of any of its provisions (Article 6).

KEY TAKEAWAY
Article 2 of the UCC deals with the sale of goods. Sale and goods have defined meanings. Article 2A of
the UCC deals with the leasing of goods. Lease has a defined meaning, and the UCC recognizes two
types of leases: consumer leases and finance leases. Similar in purpose to the UCC of the United States
is the Convention on Contracts for the International Sale of Goods, which has been widely adopted
around the world.

Saylor URL: http://www.saylor.org/books

Saylor.org
623

EXERCISES
1.

Why is there a separate body of statutory law governing contracts for the sale of goods as opposed to
the common law, which governs contracts affecting real estate and services?

2.

What is a consumer lease? A finance lease?

3.

What is the Convention on Contracts for the International Sale of Goods?

[1] Uniform Commercial Code, Section 2-106.
[2] Uniform Commercial Code, Section 2-107.
[3] Epstein v. Giannattasio 197 A.2d 342 (Conn. 1963); Newmark v. Gimble’s, Inc., 258 A.2d 697 (N.J. 1969).
[4] Uniform Commercial Code, Section 2A-103(e).
[5] Uniform Commercial Code, Section 2A-103(g).
[6] A. F. M. Maniruzzaman, quoted by Albert H. Kritzer, Pace Law School Institute of International Commercial
Law, CISG: Table of Contracting States, accessed March 1,
2011,http://www.cisg.law.pace.edu/cisg/countries/cntries.html.
[7] Pace Law School, “United Nations Convention on Contracts for the International Sale of Goods (1980)
[CISG]” CISG Database, accessed March 1, 2011,http://www.cisg.law.pace.edu/cisg/text/treaty.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
624

17.3 Sales Law Compared with Common-Law Contracts and the
CISG
LEARNING OBJECTIVE
1.

Recognize the differences and similarities among the Uniform Commercial Code (UCC),
common-law contracts, and the CISG as related to the following contract issues:

o

Offer and acceptance

o

Revocability

o

Consideration

o

The requirement of a writing and contractual interpretation (form and meaning)

Sales law deals with the sale of goods. Sales law is a special type of contract law, but the common law
informs much of Article 2 of the UCC—with some differences, however. Some of the similarities and
differences were discussed in previous chapters that covered common-law contracts, but a review here is
appropriate, and we can refer briefly to the CISG’s treatment of similar issues.

Mutual Assent: Offer and Acceptance
Definiteness of the Offer
The common law requires more definiteness than the UCC. Under the UCC, a contractual obligation may
arise even if the agreement has open terms. Under Section 2-204(3), such an agreement for sale is not
voidable for indefiniteness, as in the common law, if the parties have intended to make a contract and the
court can find a reasonably certain basis for giving an appropriate remedy. Perhaps the most important
example is the open price term.
The open price term is covered in detail in Section 2-305. At common law, a contract that fails to specify
price or a means of accurately ascertaining price will almost always fail. This is not so under the UCC
provision regarding open price terms. If the contract says nothing about price, or if it permits the parties
to agree on price but they fail to agree, or if it delegates the power to fix price to a third person who fails to
do so, then Section 2-305(1) “plugs” the open term and decrees that the price to be awarded is a

Saylor URL: http://www.saylor.org/books

Saylor.org
625

“reasonable price at the time for delivery.” When one party is permitted to fix the price, Section 2-305(2)
requires that it be fixed in good faith. However, if the parties intend not to be bound unless the price is
first fixed or agreed on, and it is not fixed or agreed on, then no contract results.

[1]

Another illustration of the open term is in regard to particulars of performance. Section 2-311(1) provides
that a contract for sale of goods is not invalid just because it leaves to one of the parties the power to
specify a particular means of performing. However, “any such specification must be made in good faith
and within limits set by commercial reasonableness.” (Performance will be covered in greater detail
in Chapter 18 "Title and Risk of Loss".)
The CISG (Article 14) provides the following: “A proposal for concluding a contract addressed to
one or more specific persons constitutes an offer if it is sufficiently definite and indicates
the intention of the offeror to be bound in case of acceptance. A proposal is sufficiently
definite if it indicates the goods and expressly or implicitly fixes or makes provision for
determining the quantity and the price.”

Acceptance Varying from Offer: Battle of the Forms
The concepts of offer and acceptance are basic to any agreement, but the UCC makes a change from the
common law in its treatment of an acceptance that varies from the offer (this was discussed in Chapter 8
"Introduction to Contract Law"). At common law, where the “mirror image rule” reigns, if the acceptance
differs from the offer, no contract results. If that were the rule for sales contracts, with the pervasive use of
form contracts—where each side’s form tends to favor that side—it would be very problematic.
Section 2-207 of the UCC attempts to resolve this “battle of the forms” by providing that additional terms
or conditions in an acceptance operate as such unless the acceptance is conditioned on the offeror’s
consent to the new or different terms. The new terms are construed as offers but are automatically
incorporated in any contract between merchants for the sale of goods unless “(a) the offer expressly limits
acceptance to the terms of the offer; (b) [the terms] materially alter it; or (c) notification of objection to
them has already been given or is given within a reasonable time after notice of them is received.” In any
case, Section 2-207 goes on like this: “Conduct by both parties which recognizes the existence of a
contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise
establish a contract. In such case the terms of the particular contract consist of those terms on which the

Saylor URL: http://www.saylor.org/books

Saylor.org
626

writings of the parties agree, together with any supplementary terms incorporated under any other
provisions of this Act.”

[2]

As to international contracts, the CISG says this about an acceptance that varies
from the offer (Article 19), and it’s pretty much the same as the UCC:
(1) A reply to an offer which purports to be an acceptance but contains additions,
limitations or other modifications is a rejection of the offer and constitutes a
counter-offer.
(2) However, a reply to an offer which purports to be an acceptance but contains
additional or different terms which do not materially alter the terms of the offer
constitutes an acceptance, unless the offeror, without undue delay, objects orally
to the discrepancy or dispatches a notice to that effect. If he does not so object,
the terms of the contract are the terms of the offer with the modifications
contained in the acceptance.
(3) Additional or different terms relating, among other things, to the price,
payment, quality and quantity of the goods, place and time of delivery, extent of
one party’s liability to the other or the settlement of disputes are considered to
alter the terms of the offer materially.

Revocation of Offer
Under both common law and the UCC, an offer can be revoked at any time prior to acceptance unless the
offeror has given the offeree an option (supported by consideration); under the UCC, an offer can be
revoked at any time prior to acceptance unless a merchant gives a “firm offer” (for which no consideration
is needed). The CISG (Article 17) provides that an offer is revocable before it is accepted unless, however,
“it indicates…that it is irrevocable” or if the offeree reasonably relied on its irrevocability.

Reality of Consent
There is no particular difference between the common law and the UCC on issues of duress,
misrepresentation, undue influence, or mistake. As for international sales contracts, the CISG provides
(Article 4(a)) that it “governs only the formation of the contract of sale and the rights and obligations of

Saylor URL: http://www.saylor.org/books

Saylor.org
627

the seller and the buyer arising from such a contract and is not concerned with the validity of the contract
or of any of its provisions.”

Consideration
The UCC
The UCC requires no consideration for modification of a sales contract made in good faith; at common
[3]

law, consideration is required to modify a contract. The UCC requires no consideration if one party
wants to forgive another’s breach by written waiver or renunciation signed and delivered by the aggrieved
party; under common law, consideration is required to discharge a breaching party.

[4]

The UCC requires

no consideration for a “firm offer”—a writing signed by a merchant promising to hold an offer open for
some period of time; at common law an option requires consideration. (Note, however, the person can
give an option under either common law or the code.)
Under the CISG (Article 29), “A contract may be modified or terminated by the mere
agreement of the parties.” No consideration is needed.

Form and Meaning
Requirement of Writing
The common law has a Statute of Frauds, and so does the UCC. It requires a writing to enforce a contract
for the sale of goods worth $500 or more, with some exceptions, as discussed in Chapter 13 "Form and
Meaning".

[5]

The CISG provides (Article 11), “A contract of sale need not be concluded in or evidenced by
writing and is not subject to any other requirement as to form. It may be proved by any
means, including witnesses.” But Article 29 provides, “A contract in writing which contains
a provision requiring any modification or termination by agreement to be in writing may
not be otherwise modified or terminated by agreement.”

Parole Evidence
Section 2-202 of the UCC provides pretty much the same as the common law: if the parties have writing
intended to be their final agreement, it “may not be contradicted by evidence of any prior agreement or of

Saylor URL: http://www.saylor.org/books

Saylor.org
628

a contemporaneous oral agreement.” However, it may be explained by “course of dealing or usage of trade
or by course of performance” and “by evidence of consistent additional terms.”
The CISG provides (Article 8) the following: “In determining the intent of a party or the understanding a
reasonable person would have had, due consideration is to be given to all relevant circumstances of the
case including the negotiations, any practices which the parties have established between themselves,
usages and any subsequent conduct of the parties.”

KEY TAKEAWAY
The UCC modernizes and simplifies some common-law strictures. Under the UCC, the mirror image rule
is abolished: an acceptance may sometimes differ from the offer, and the UCC can “plug” open terms
in many cases. No consideration is required under the UCC to modify or terminate a contract or for a
merchant’s “firm offer,” which makes the offer irrevocable according to its terms. The UCC has a
Statute of Frauds analogous to the common law, and its parole evidence rule is similar as well. The
CISG compares fairly closely to the UCC.

EXERCISES
1.

Why does the UCC change the common-law mirror image rule, and how?

2.

What is meant by “open terms,” and how does the UCC handle them?

3.

The requirement for consideration is relaxed under the UCC compared with common law. In what
circumstances is no consideration necessary under the UCC?

4.

On issues so far discussed, is the CISG more aligned with the common law or with the UCC? Explain
your answer.

[1] Uniform Commercial Code; Section 2-305(4).
[2] This section of the UCC is one of the most confusing and fiercely litigated sections; Professor Grant Gilmore
once called it a “miserable, bungled, patched-up job” and “arguably the greatest statutory mess of all time.” Mark
E. Roszkowski, “Symposium on Revised Article 2 of the Uniform Commercial Code—Section-by-Section
Analysis,” SMU Law Review 54 (Spring 2001): 927, 932, quoting Professor Grant Gilmore to Professor Robert
Summers, Cornell University School of Law, September 10, 1980, in Teaching Materials on Commercial and

Saylor URL: http://www.saylor.org/books

Saylor.org
629

Consumer Law, ed. Richard E. Speidel, Robert S Summers, and James J White, 3rd ed. (St. Paul, MN: West. 1981),
pp. 54–55. In 2003 the UCC revisioners presented an amendment to this section in an attempt to fix Section 2-207,
but no state has adopted this section’s revision. See Commercial Law, “UCC Legislative Update,” March 2, 2010,
accessed March 1, 2011, http://ucclaw.blogspot.com/2010/03/ucc-legislative-update.html.
[3] Uniform Commercial Code; Section 2-209(1).
[4] Uniform Commercial Code, Section 1–107.
[5] Proposed amendments by UCC revisioners presented in 2003 would have raised the amount of money—to take
into account inflation since the mid-fifties—to $5,000, but no state has yet adopted this amendment; Uniform
Commercial Code, Section 2-201.

Saylor URL: http://www.saylor.org/books

Saylor.org
630

17.4 General Obligations under UCC Article 2
LEARNING OBJECTIVES
1.

Know that the Uniform Commercial Code (UCC) imposes a general obligation to act in good faith and
that it makes unconscionable contracts or parts of a contract unenforceable.

2.

Recognize that though the UCC applies to all sales contracts, merchants have special obligations.

3.

See that the UCC is the “default position”—that within limits, parties are free to put anything they
want to in their contract.

Article 2 of the UCC of course has rules governing the obligations of parties specifically as to the offer,
acceptance, performance of sales contracts, and so on. But it also imposes some general obligations on the
parties. Two are called out here: one deals with unfair contract terms, and the second with obligations
imposed on merchants.

Obligation of Good-Faith Dealings in General
Under the UCC
Section 1-203 of the UCC provides, “Every contract or duty within this Act imposes an obligation of good
faith in its performance or enforcement.” Good faith is defined at Section 2-103(j) as “honesty in fact and
the observance of reasonable commercial standards of fair dealing.” This is pretty much the same as what
is held by common law, which “imposes a duty of good faith and fair dealing upon the parties in
performing and enforcing the contract.”

[1]

The UCC’s good faith in “performance or enforcement” of the contract is one thing, but what if the terms
of the contract itself are unfair? Under Section 2-302(1), the courts may tinker with a contract if they
determine that it is particularly unfair. The provision reads as follows: “If the court as a matter of law
finds the contract or any clause of the contract to have been unconscionable at the time it was made the
court may refuse to enforce the contract, or it may enforce the remainder of the contract without the
unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any
unconscionable result.”

Saylor URL: http://www.saylor.org/books

Saylor.org
631

The court thus has considerable flexibility. It may refuse to enforce the entire contract, strike a particular
clause or set of clauses, or limit the application of a particular clause or set of clauses.
And what does “unconscionable” mean? The UCC provides little guidance on this crucial question.
According to Section 2-302(1), the test is “whether, in the light of the general commercial background and
the commercial needs of the particular trade or case, the clauses involved are so one-sided as to be
unconscionable under the circumstances existing at the time of the making of the contract.…The principle
is one of the prevention of oppression and unfair surprise and not of disturbance of allocation of risks
because of superior bargaining power.”
The definition is somewhat circular. For the most part, judges have had to develop the concept with little
help from the statutory language. Unconscionability is much like US Supreme Court Justice Potter
Stewart’s famous statement about obscenity: “I can’t define it, but I know it when I see it.” In the leading
case, Williams v. Walker-Thomas Furniture Co. (Section 12.5.3 "Unconscionability", set out in Chapter 12
"Legality"), Judge J. Skelly Wright attempted to develop a framework for analysis. He refined the meaning
of unconscionability by focusing on “absence of meaningful choice” (often referred to
as procedural unconscionability) and on terms that are “unreasonably favorable” (commonly referred to
as substantive unconscionability). An example of procedural unconscionability is the salesperson who
says, “Don’t worry about all that little type on the back of this form.” Substantive unconscionability is the
harsh term—the provision that permits the “taking of a pound of flesh” if the contract is not honored.
Despite its fuzziness, the concept of unconscionability has had a dramatic impact on American law. In
many cases, in fact, the traditional notion of caveat emptor (Latin for “buyer beware”) has changed
to caveat venditor (“let the seller beware”). So important is this provision that courts in recent years have
applied the doctrine in cases not involving the sale of goods.
Under the CISG, Article 7: “Regard is to be had…to the observance of good faith in
international trade.”

Obligations Owed by Merchants
“Merchant” Sellers
Although the UCC applies to all sales of goods (even when you sell your used car to your neighbor),
merchants often have special obligations or are governed by special rules.

Saylor URL: http://www.saylor.org/books

Saylor.org
632

As between Merchants
The UCC assumes that merchants should be held to particular standards because they are more
experienced and have or should have special knowledge. Rules applicable to professionals ought not apply
to the casual or inexperienced buyer or seller. For example, we noted previously that the UCC relaxes the
mirror image rule and provides that as “between merchants” additional terms in an acceptance become
part of the contract, and we have discussed the “ten-day-reply doctrine” that says that, again “as between
merchants,” a writing signed and sent to the other binds the recipient as an exception to the Statute of
[2]

Frauds. There are other sections of the UCC applicable “as between merchants,” too.
Article 1 of the CISG abolishes any distinction between merchants and non-merchants:
“Neither the nationality of the parties nor the civil or commercial character of the parties
or of the contract is to be taken into consideration in determining the application of this
Convention.”

Merchant to Non-merchant
In addition to duties imposed between merchants, the UCC imposes certain duties on a merchant when
she sells to a non-merchant. A merchant who sells her merchandise makes an
important implied warranty of merchantability. That is, she promises that goods sold will be fit for the
purpose for which such goods are normally intended. A non-merchant makes no such promise, nor does a
merchant who is not selling merchandise—for example; a supermarket selling a display case is not a
“merchant” in display cases.
In Sheeskin v. Giant Foods, Inc., the problem of whether a merchant made an implied warranty of
merchantability was nicely presented. Mr. Seigel, the plaintiff, was carrying a six-pack carton of Coca-Cola
from a display bin to his shopping cart when one or more of the bottles exploded. He lost his footing and
was injured. When he sued the supermarket and the bottler for breach of the implied warranty of fitness,
the defendants denied there had been a sale: he never paid for the soda pop, thus no sale by a merchant
and thus no warranty. The court said that Mr. Seigel’s act of reaching for the soda to put it in his cart was
a “reasonable manner of acceptance” (quoting UCC, Section 2-206(1)).

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
633

Who Is a Merchant?
Section 2-104(1) of the UCC defines a merchant as one “who deals in goods of the kind or otherwise by his
occupation holds him out as having knowledge or skill peculiar to the practices or goods involved in the
transaction.” A phrase that recurs throughout Article 2—“between merchants”—refers to any transaction
in which both parties are chargeable with the knowledge or skill of merchants.

[4]

Not every

businessperson is a merchant with respect to every possible transaction. But a person or institution
normally not considered a merchant can be one under Article 2 if he employs an agent or broker who
holds himself out as having such knowledge or skill. (Thus a university with a purchasing office can be a
merchant with respect to transactions handled by that department.)
Determining whether a particular person operating a business is a merchant under Article 2-104 is a
common problem for the courts. Goldkist, Inc. v. Brownlee, Section 17.5.2 "“Merchants” under the UCC",
shows that making the determination is difficult and contentious, with significant public policy
implications.

Obligations May Be Determined by Parties
Under the UCC
Under the UCC, the parties to a contract are free to put into their contract pretty much anything they
want. Article 1-102 states that “the effect of provisions of this Act may be varied by agreement…except that
the obligations of good faith, diligence, reasonableness and care prescribed by this Act may not be
disclaimed by agreement but the parties may by agreement determine the standards by which the
performance of such obligations is to be measure if such standards are not manifestly unreasonable.”
Thus the UCC is the “default” position: if the parties want the contract to operate in a specific way, they
can provide for that. If they don’t put anything in their agreement about some aspect of their contract’s
operation, the UCC applies. For example, if they do not state where “delivery” will occur, the UCC
provides that term. (Section 2-308 says it would be at the “seller’s place of business or if he has none, his
residence.”)
Article 6 of the CISG similarly gives the parties freedom to contract. It provides, “The
parties may exclude the application of this Convention or…vary the effect of any of its
provisions.”

Saylor URL: http://www.saylor.org/books

Saylor.org
634

KEY TAKEAWAY
The UCC imposes some general obligations on parties to a sales contract. They must act in good faith,
and unconscionable contracts or terms thereof will not be enforced. The UCC applies to any sale of
goods, but sometimes special obligations are imposed on merchants. While the UCC imposes various
general (and more specific) obligations on the parties, they are free, within limits, to make up their
own contract terms and obligations; if they do not, the UCC applies. The CISG tends to follow the basic
thrust of the UCC.

EXERCISES
1.

What does the UCC say about the standard duty parties to a contract owe each other?

2.

Why are merchants treated specially by the UCC in some circumstances?

3.

Give an example of a merchant-to-merchant duty imposed by the UCC and of a merchant-to-nonmerchant duty.

4.

What does it mean to say the UCC is the “default” contract term?

[1] Restatement (Second) of Contracts, Section 205.
[2] Uniform Commercial Code, Sections 2-205 and 2A–205.
[3] Sheeskin v. Giant Food, Inc., 318 A.2d 874 (Md. Ct. App. 1974).
[4] Uniform Commercial Code; Section 2-104(3).

Saylor URL: http://www.saylor.org/books

Saylor.org
635

17.5 Cases
Mixed Goods and Services Contracts: The “Predominant Factor” Test
Pittsley v. Houser
875 P.2d 232 (Idaho App. 1994)
Swanstrom, J.
In September of 1988, Jane Pittsley contracted with Hilton Contract Carpet Co. (Hilton) for the
installation of carpet in her home. The total contract price was $4,402 [about $7,900 in 2010 dollars].
Hilton paid the installers $700 to put the carpet in Pittsley’s home. Following installation, Pittsley
complained to Hilton that some seams were visible, that gaps appeared, that the carpet did not lay flat in
all areas, and that it failed to reach the wall in certain locations. Although Hilton made various attempts to
fix the installation, by attempting to stretch the carpet and other methods, Pittsley was not satisfied with
the work. Eventually, Pittsley refused any further efforts to fix the carpet. Pittsley initially paid Hilton
$3,500 on the contract, but refused to pay the remaining balance of $902.
Pittsley later filed suit, seeking rescission of the contract, return of the $3,500 and incidental damages.
Hilton answered and counterclaimed for the balance remaining on the contract. The matter was heard by
a magistrate sitting without a jury. The magistrate found that there were defects in the installation and
that the carpet had been installed in an un-workman like manner. The magistrate also found that there
was a lack of evidence on damages. The trial was continued to allow the parties to procure evidence on the
amount of damages incurred by Pittsley. Following this continuance, Pittsley did not introduce any
further evidence of damages, though witnesses for Hilton estimated repair costs at $250.
Although Pittsley had asked for rescission of the contract and a refund of her money, the magistrate
determined that rescission, as an equitable remedy, was only available when one party committed a
breach so material that it destroyed the entire purpose of the contract. Because the only estimate of
damages was for $250, the magistrate ruled rescission would not be a proper remedy. Instead, the
magistrate awarded Pittsley $250 damages plus $150 she expended in moving furniture prior to Hilton’s
attempt to repair the carpet. On the counterclaim, the magistrate awarded Hilton the $902 remaining on
the contract. Additionally, both parties had requested attorney fees in the action. The magistrate
determined that both parties had prevailed and therefore awarded both parties their attorney fees.

Saylor URL: http://www.saylor.org/books

Saylor.org
636

Following this decision, Pittsley appealed to the district court, claiming that the transaction involved was
governed by the Idaho Uniform Commercial Code (UCC), [Citation]. Pittsley argued that if the UCC had
been properly applied, a different result would have been reached. The district court agreed with Pittsley’s
argument, reversing and remanding the case to the magistrate to make additional findings of fact and to
apply the UCC to the transaction.…
Hilton now appeals the decision of the district court. Hilton claims that Pittsley failed to allege or argue
the UCC in either her pleadings or at trial. Even if application of the UCC was properly raised, Hilton
argues that there were no defects in the goods that were the subject of the transaction, only in the
installation, making application of the UCC inappropriate.…
The single question upon which this appeal depends is whether the UCC is applicable to the subject
transaction. If the underlying transaction involved the sale of “goods,” then the UCC would apply. If the
transaction did not involve goods, but rather was for services, then application of the UCC would be
erroneous.
Idaho Code § 28–2-105(1) defines “goods” as “all things (including specially manufactured goods) which
are movable at the time of identification to the contract for sale.…” Although there is little dispute that
carpet are “goods,” the transaction in this case also involved installation, a service. Such hybrid
transactions, involving both goods and services, raise difficult questions about the applicability of the
UCC. Two lines of authority have emerged to deal with such situations.
The first line of authority, and the majority position, utilizes the “predominant factor” test. The Ninth
Circuit, applying the Idaho Uniform Commercial Code to the subject transaction, restated the
predominant factor test as:
The test for inclusion or exclusion is not whether they are mixed, but, granting that they are
mixed, whether their predominant factor, their thrust, their purpose, reasonably stated, is the
rendition of service, with goods incidentally involved (e.g., contract with artist for painting)
or is a transaction of sale, with labor incidentally involved (e.g., installation of a water heater
in a bathroom).
[Citations]. This test essentially involves consideration of the contract in its entirety, applying the UCC to
the entire contract or not at all.

Saylor URL: http://www.saylor.org/books

Saylor.org
637

The second line of authority, which Hilton urges us to adopt, allows the contract to be severed into
different parts, applying the UCC to the goods involved in the contract, but not to the non-goods involved,
including services as well as other non-goods assets and property. Thus, an action focusing on defects or
problems with the goods themselves would be covered by the UCC, while a suit based on the service
provided or some other non-goods aspect would not be covered by the UCC…
We believe the predominant factor test is the more prudent rule. Severing contracts into various parts,
attempting to label each as goods or non-goods and applying different law to each separate part clearly
contravenes the UCC’s declared purpose “to simplify, clarify and modernize the law governing commercial
transactions.” I.C. § 28–1–102(2)(a). As the Supreme Court of Tennessee suggested in [Citation], such a
rule would, in many contexts, present “difficult and in some instances insurmountable problems of proof
in segregating assets and determining their respective values at the time of the original contract and at the
time of resale, in order to apply two different measures of damages.”
Applying the predominant factor test to the case before us, we conclude that the UCC was applicable to
the subject transaction. The record indicates that the contract between the parties called for “175 yds
Masterpiece # 2122-Installed” for a price of $4319.50. There was an additional charge for removing the
existing carpet. The record indicates that Hilton paid the installers $700 for the work done in laying
Pittsley’s carpet. It appears that Pittsley entered into this contract for the purpose of obtaining carpet of a
certain quality and color. It does not appear that the installation, either who would provide it or the
nature of the work, was a factor in inducing Pittsley to choose Hilton as the carpet supplier. On these
facts, we conclude that the sale of the carpet was the predominant factor in the contract, with the
installation being merely incidental to the purchase. Therefore, in failing to consider the UCC, the
magistrate did not apply the correct legal principles to the facts as found. We must therefore vacate the
judgment and remand for further findings of fact and application of the UCC to the subject transaction.

CASE QUESTIONS
1.

You may recall in Chapter 15 "Discharge of Obligations" the discussion of the “substantial
performance” doctrine. It says that if a common-law contract is not completely, but still
“substantially,” performed, the non-breaching party still owes something on the contract. And it was
noted there that under the UCC, there is no such doctrine. Instead, the “perfect tender” rule applies:

Saylor URL: http://www.saylor.org/books

Saylor.org
638

the goods delivered by the seller must be exactly right. Does the distinction between the substantial
performance doctrine and the perfect tender rule shed light on what difference applying the common
law or the UCC would make in this case?
2.

If Pittsley won on remand, what would she get?

3.

In discussing the predominant factor test, the court here quotes from the Ninth Circuit, a federal court
of appeals. What is a federal court doing making rules for a state court?

“Merchants” under the UCC
Goldkist, Inc. v. Brownlee
355 S.E.2d 773 (Ga. App. 1987)
Beasley, J.
The question is whether the two defendant farmers, who as a partnership both grew and sold their crops,
were established by the undisputed facts as not being “merchants” as a matter of law, according to the
definition in [Georgia UCC 2-104(1)].…
Appellees admit that their crops are “goods” as defined in [2-105]. The record establishes the following
facts. The partnership had been operating the row crop farming business for 14 years, producing peanuts,
soybeans, corn, milo, and wheat on 1,350 acres, and selling the crops.
It is also established without dispute that Barney Brownlee, whose deposition was taken, was familiar
with the marketing procedure of “booking” crops, which sometimes occurred over the phone between the
farmer and the buyer, rather than in person, and a written contract would be signed later. He periodically
called plaintiff’s agent to check the price, which fluctuated. If the price met his approval, he sold soybeans.
At this time the partnership still had some of its 1982 crop in storage, and the price was rising slowly. Mr.
Brownlee received a written confirmation in the mail concerning a sale of soybeans and did not contact
plaintiff to contest it but simply did nothing. In addition to the agricultural business, Brownlee operated a
gasoline service station.…
In dispute are the facts with respect to whether or not an oral contract was made between Barney
Brownlee for the partnership and agent Harrell for the buyer in a July 22 telephone conversation. The
plaintiff’s evidence was that it occurred and that it was discussed soon thereafter with Brownlee at the

Saylor URL: http://www.saylor.org/books

Saylor.org
639

service station on two different occasions, when he acknowledged it, albeit reluctantly, because the market
price of soybeans had risen. Mr. Brownlee denies booking the soybeans and denies the nature of the
conversations at his service station with Harrell and the buyer’s manager.…
Whether or not the farmers in this case are “merchants” as a matter of law, which is not before us, the
evidence does not demand a conclusion that they are outside of that category which is excepted from the
requirement of a signed writing to bind a buyer and seller of goods.…To allow a farmer who deals in crops
of the kind at issue, or who otherwise comes within the definition of “merchant” in [UCC] 2-104(1), to
renege on a confirmed oral booking for the sale of crops, would result in a fraud on the buyer. The farmer
could abide by the booking if the price thereafter declined but reject it if the price rose; the buyer, on the
other hand, would be forced to sell the crop following the booking at its peril, or wait until the farmer
decides whether to honor the booking or not.
Defendants’ narrow construction of “merchant” would, given the booking procedure used for the sale of
farm products, thus guarantee to the farmers the best of both possible worlds (fulfill booking if price goes
down after booking and reject it if price improves) and to the buyers the worst of both possible worlds. On
the other hand, construing “merchants” in [UCC] 2-104(1) as not excluding as a matter of law farmers
such as the ones in this case, protects them equally as well as the buyer. If the market price declines after
the booking, they are assured of the higher booking price; the buyer cannot renege, as [UCC]2-201(2)
would apply.
In giving this construction to the statute, we are persuaded by [Citation], supra, and the analyses provided
in the following cases from other states: [Citations]. By the same token, we reject the narrow construction
given in other states’ cases: [Citations]. We believe this is the proper construction to give the two statutes,
[UCC 2-104(1) and 2-201(2)], as taken together they are thus further branches stemming from the
centuries-old simple legal idea pacta servanda sunt—agreements are to be kept. So construed, they evince
the legislative intent to enforce the accepted practices of the marketplace among those who frequent it.
Judgment reversed. [Four justices concurred with Justice Beasley].
Benham, J., is dissenting.
Because I cannot agree with the majority’s conclusion that appellees are merchants, I must respectfully
dissent.

Saylor URL: http://www.saylor.org/books

Saylor.org
640

…The validity of [plaintiff’s] argument, that sending a confirmation within a reasonable time makes
enforceable a contract even though the statute of frauds has not been satisfied, rests upon a showing that
the contract was “[b]etween merchants.” “Between merchants” is statutorily defined in the Uniform
Commercial Code as meaning “any transaction with respect to which both parties are chargeable with the
knowledge or skill of merchants” [2-104(3)]. “‘Merchant’ means a person [1] who deals in goods of the
kind or [2] otherwise by his occupation holds himself out as having knowledge or skill peculiar to the
practices or goods involved in the transaction or [3] to whom such knowledge or skill may be attributed by
his employment of an agent or broker or other intermediary who by his occupation holds himself out as
having such knowledge or skill” [Citation]. Whether [plaintiff] is a merchant is not questioned here; the
question is whether, under the facts in the record, [defendant]/farmers are merchants.…
The Official Comment to § 2-104 of the U.C.C. (codified in Georgia)…states: “This Article assumes that
transactions between professionals in a given field require special and clear rules which may not apply to
a casual or inexperienced seller or buyer…This section lays the foundation of this policy by defining those
who are to be regarded as professionals or ‘merchants’ and by stating when a transaction is deemed to be
‘between merchants.’ The term ‘merchant’ as defined here roots in the ‘law merchant’ concept of a
professional in business.” As noted by the Supreme Court of Kansas in [Citation] (1976): “The concept of
professionalism is heavy in determining who is a merchant under the statute. The writers of the official
UCC comment virtually equate professionals with merchants—the casual or inexperienced buyer or seller
is not to be held to the standard set for the professional in business. The defined term ‘between
merchants,’ used in the exception proviso to the statute of frauds, contemplates the knowledge and skill of
professionals on each side of the transaction.” The Supreme Court of Iowa [concurs in cases cited].
Where, as here, the undisputed evidence is that the farmer’s sole experience in the marketplace consists of
selling the crops he has grown, the courts of several of our sister states have concluded that the farmer is
not a merchant. [Citations]. Just because appellee Barney Brownlee kept “conversant with the current
price of [soybeans] and planned to market it to his advantage does not necessarily make him a ‘merchant.’
It is but natural for anyone who desires to sell anything he owns to negotiate and get the best price
obtainable. If this would make one a ‘merchant,’ then practically anyone who sold anything would be
deemed a merchant, hence would be an exception under the statute[,] and the need for a contract in
writing could be eliminated in most any kind of a sale.” [Citation].

Saylor URL: http://www.saylor.org/books

Saylor.org
641

It is also my opinion that the record does not reflect that appellees “dealt” in soybeans or that through
their occupation, they held themselves out as having knowledge or skill peculiar to the practices or goods
involved in the transaction. See [UCC] 2-104(1). “[A]lthough a farmer may well possess special knowledge
or skill with respect to the production of a crop, the term ‘merchant,’ as used in the Uniform Commercial
Code, contemplates special knowledge and skill associated with the marketplace. As to the area of farm
crops, this special skill or knowledge means, for instance, special skill or knowledge associated with the
operation of the commodities market. It is inconceivable that the drafters of the Uniform Commercial
Code intended to place the average farmer, who merely grows his yearly crop and sells it to the local
elevator, etc., on equal footing with the professional commodities dealer whose sole business is the buying
and selling of farm commodities” [Citations]. If one who buys or sells something on an annual basis is a
merchant, then the annual purchaser of a new automobile is a merchant who need not sign a contract for
the purchase in order for the contract to be enforceable.…
If these farmers are not merchants, a contract signed by both parties is necessary for enforcement. If the
farmer signs a contract, he is liable for breach of contract if he fails to live up to its terms. If he does not
sign the contract, he cannot seek enforcement of the terms of the purchaser’s offer to buy.…
Because I find no evidence in the record that appellees meet the statutory qualifications as merchants, I
would affirm the decision of the trial court. I am authorized to state that [three other justices] join in this
dissent.

CASE QUESTIONS
1.

How is the UCC’s ten-day-reply doctrine in issue here?

2.

Five justices thought the farmers here should be classified as “merchants,” and four of them thought
otherwise. What argument did the majority have against calling the farmers “merchants”? What
argument did the dissent have as to why they should not be called merchants?

3.

Each side marshaled persuasive precedent from other jurisdictions to support its contention. As a
matter of public policy, is one argument better than another?

4.

What does the court mean when it says the defendants are not excluded from the definition of
merchants “as a matter of law”?

Saylor URL: http://www.saylor.org/books

Saylor.org
642

Unconscionability in Finance Lease Contracts
Info. Leasing Corp. v. GDR Investments, Inc.
787 N.E.2d 652 (Ohio App. 2003)
Gorman, J.
The plaintiff-appellant, Information Leasing Corporation (“ILC”), appeals from the order of the trial court
rendering judgment in favor of the defendants-appellees…GDR Investments, Inc. [defendant Arora’s
corporation], Pinnacle Exxon, and Avtar S. Arora, in an action to recover $15,877.37 on a five-year
commercial lease of an Automated Teller Machine (“ATM”).…
This is one of many cases involving ILC that have been recently before this court. ILC is an Ohio
corporation wholly owned by the Provident Bank. ILC is in the business of leasing ATMs through a third
party, or vendor. In all of these cases, the vendor has been…Credit Card Center (“CCC”). CCC was in the
business of finding lessees for the machines and then providing the services necessary to operate them,
offering the lessees attractive commissions. Essentially, CCC would find a customer, usually a small
business interested in having an ATM available on its premises, arrange for its customer to sign a lease
with ILC, and then agree to service the machine, keeping it stocked with cash and paying the customer a
certain monthly commission. Usually, as in the case of [defendants], the owner of the business was
required to sign as a personal guarantor of the lease. The twist in this story is that CCC soon went
bankrupt, leaving its customers stuck with ATMs under the terms of leases with ILC but with no service
provider. Rather than seeking to find another company to service the ATMs, many of CCC’s former
customers, like [defendants], simply decided that they no longer wanted the ATMs and were no longer
going to make lease payments to ILC. The terms of each lease, however, prohibited cancellation. The
pertinent section read,
LEASE NON-CANCELABLE AND NO WARRANTY. THIS LEASE CANNOT BE CANCELED BY
YOU FOR ANY REASON, INCLUDING EQUIPMENT FAILURE, LOSS OR DAMAGE. YOU
MAY NOT REVOKE ACCEPTANCE OF THE EQUIPMENT. YOU, NOT WE, SELECTED THE
EQUIPMENT AND THE VENDOR. WE ARE NOT RESPONSIBLE FOR EQUIPMENT
FAILURE OR THE VENDOR’S ACTS. YOU ARE LEASING THE EQUIPMENT ‘AS IS’, [sic]
AND WE DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED. WE ARE NOT
RESPONSIBLE FOR SERVICE OR REPAIRS.

Saylor URL: http://www.saylor.org/books

Saylor.org
643

Either out of a sense of fair play or a further desire to make enforcement of the lease ironclad, ILC put a
notice on the top of the lease that stated,
NOTICE: THIS IS A NON-CANCELABLE, BINDING CONTRACT. THIS CONTRACT WAS
WRITTEN IN PLAIN LANGUAGE FOR YOUR BENEFIT. IT CONTAINS IMPORTANT TERMS
AND CONDITIONS AND HAS LEGAL AND FINANCIAL CONSEQUENCES TO YOU. PLEASE
READ IT CAREFULLY; FEEL FREE TO ASK QUESTIONS BEFORE SIGNING BY CALLING
THE LEASING COMPANY AT 1-513-421-9191.
Arora, the owner of [defendant corporation], was a resident alien with degrees in commerce and
economics from the University of Delhi, India. Arora wished to have an ATM on the premises of his Exxon
station in the hope of increasing business. He made the mistake of arranging acquisition of the ATM
through CCC. According to his testimony, a representative of CCC showed up at the station one day and
gave him “formality papers” to sign before the ATM could be delivered. Arora stated that he was busy with
other customers when the CCC representative asked him to sign the papers. He testified that when he
informed the CCC representative that he needed time to read the documents before signing them, he was
told not to worry and…that the papers did not need his attention and that his signature was a mere
formality. Arora signed the ILC lease, having never read it.
Within days, CCC went into bankruptcy. Arora found himself with an ATM that he no longer
wanted…According to his testimony, he tried unsuccessfully to contact ILC to take back the ATM. Soon
Arora suffered a mild heart attack, the gas station went out of business, and the ATM, which had been in
place for approximately eighteen days, was left sitting in the garage, no longer in use until ILC came and
removed it several months later.
Unfortunately for Arora, the lease also had an acceleration clause that read,
DEFAULT. If you fail to pay us or perform as agreed, we will have the right to (i) terminate
this lease, (ii) sue you for all past due payment AND ALL FUTURE PAYMENTS UNDER THIS
LEASE, plus the Residual Value we have placed on the equipment and other charges you owe
us, (iii) repossess the equipment at your expense and (iv) exercise any other right or remedy
which may be available under applicable law or proceed by court act.
The trial court listened to the evidence in this case, which was awkwardly presented due in large part to
Arora’s decision to act as his own trial counsel. Obviously impressed with Arora’s honesty and

Saylor URL: http://www.saylor.org/books

Saylor.org
644

sympathetic to his situation, the trial court found that Arora owed ILC nothing. In so ruling, the court
stated that ILC “ha[d] not complied with any of its contractual obligations and that [Arora] appropriately
canceled any obligations by him, if there really were any.” The court also found that ILC, “if they did have
a contract, failed to mitigate any damages by timely picking up the machine after [Arora] gave them notice
to pick up the machine.”…
ILC contends, and we do not disagree, that the lease in question satisfied the definition of a “finance
lease” under [UCC 2A-407]. A finance lease is considerably different from an ordinary lease in that it adds
a third party, the equipment supplier or manufacturer (in this case, the now defunct CCC). As noted by
White and Summers, “In effect, the finance lessee * * * is relying upon the manufacturer * * * to provide
the promised goods and stand by its promises and warranties; the [lessee] does not look to the [lessor] for
these. The [lessor] is only a finance lessor and deals largely in paper, rather than goods.” [Citation].
One notorious feature of a finance lease is its typically non-cancelable nature, which is specifically
authorized by statute [UCC 2A-407]. [UCC 2A-407(1)] provides in the case of a finance lease that is not a
consumer lease, “[T]he lessee’s promises under the lease contract become irrevocable and independent
upon the lessee’s acceptance of the goods.” The same statutory section also makes clear that the finance
lease is “not subject to cancellation, termination, modification, repudiation, excuse, or substitution
without the consent of the party to whom it runs.” [Citation]
Because of their non-cancelable nature, finance leases enjoy somewhat of a reputation. The titles of law
review articles written about them reveal more than a little cynicism regarding their fairness: [Citations].
…As described by Professors White and Summers, “The parties can draft a lease agreement that carefully
excludes warranty and promissory liability of the finance lessor to the lessee, and that sets out what is
known in the trade as a ‘hell or high water clause,’ namely, a clause that requires the lessee to continue to
make rent payments to the finance lessor even though the [equipment] is unsuitable, defective, or
destroyed.”…“The lessor’s responsibility is merely to provide the money, not to instruct the lessee like a
wayward child concerning a suitable purchase * * *. Absent contrary agreement, even if [, for example, a
finance-leased] Boeing 747 explodes into small pieces in flight and is completely uninsured, lessee’s
obligation to pay continues.”
…Some people complain about being stuck with the bill; Arora’s complaint was that he was stuck with the
ATM.…

Saylor URL: http://www.saylor.org/books

Saylor.org
645

To begin the proper legal analysis, we note first that this was not a “consumer lease” expressly excepted
from [UCC 2A-407]. A “consumer lease” is defined in [UCC 2A-103(e)] as one in which the lessee is “an
individual and who takes under the lease primarily for a personal, family, or household purpose.” This
would definitely not apply here, where the ATM was placed on the business premises of the Exxon station,
and where the lessee was [Arora’s corporation] and not Arora individually. (Arora was liable individually
as the personal guarantor of [his corporation]’s obligations under the lease.)…
Certain defenses do remain, however. First, the UCC expressly allows for the application of the doctrine of
unconscionability to finance leases, both consumer and commercial. [Citation] authorizes the trial court
to find “any clause of a lease contract to have been unconscionable at the time it was made * * *.” If it so
finds, the court is given the power to “refuse to enforce the lease contract, * * * enforce the remainder of
the lease contract without the unconscionable clause, or * * * limit the application of the unconscionable
clause as to avoid any unconscionable result.” [Citation]
In this case, the trial court made no findings as to whether the finance lease was unconscionable. The
primary purpose of the doctrine of unconscionability is to prevent oppression and unfair surprise.
[Citation] “Oppression” refers to substantive unconscionability and arises from overly burdensome or
punitive terms of a contract, whereas “unfair surprise” refers to procedural unconscionability and is
implicated in the formation of a contract, when one of the parties is either overborne by a lack of equal
bargaining power or otherwise unfairly or unjustly drawn into a contract. [Citation]
It should be pointed that, although harsh, many characteristics of a finance lease are not inherently
unconscionable and, as we have discussed, are specifically authorized by statute. Simply because a finance
lease has a “hell or high water clause” does not make it unconscionable. As noted, a finance lease is a
separate animal—it is supposed to secure minimal risk to the lessor. At least one court has rejected the
argument that an acceleration clause in a commercial finance lease is punitive and unconscionable in the
context of parties of relatively equal bargaining power. See [Citation]
At the heart of Arora’s defense in this case was his claim that he was misled into signing the finance lease
by the CCC representative and was unfairly surprised to find himself the unwitting signatory of an
oppressive lease. This is clearly an argument that implicated procedural unconscionability. His claim of
being an unwitting signatory, however, must be carefully balanced against the law in Ohio that places

Saylor URL: http://www.saylor.org/books

Saylor.org
646

upon a person a duty to read any contract before signing it, a duty that is not excused simply because a
person willingly gives into the encouragement to “just go ahead and sign.” See [Citation]
Moreover, we note that courts have also recognized that the lessor may give, through word or conduct, the
lessee consent to cancel an otherwise non-cancelable lease. [UCC 2A-40792)(b)] makes a finance lease
“not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the
consent of the party to whom it runs.” (Emphasis supplied.) As noted by the court in Colonial
Court [Citation], the UCC does not say anything with respect to the form or content of the consent.
The Colonial Pacific court concluded, therefore, “that the consent may be oral and may be established by
conduct that reasonably manifests intent. * * * Any manifestations that the obligation of the lessee will not
be enforced independently of the obligation that runs to the consenting party is sufficient.” The question
whether consent has been given to a cancellation is a question of fact for the trier of fact.
We raise this point because the evidence indicates that there was some communication between Arora
and ILC before ILC retrieved the ATM. It is unclear whether ILC removed the ATM at Arora’s request, or
whether the company was forcibly repossessing the equipment pursuant to the default provision of the
lease. In view of the murkiness of the testimony, it is unclear when the ATM was taken back and when the
final lease payment was made. One interesting question that arises from ILC’s retrieval of the ATM, not
addressed in the record, is what ILC did with the equipment afterward. Did ILC warehouse the equipment
for the next four and one-half years (conduct that would appear unprofitable and therefore unlikely) or
did the company then turn around and lease the ATM to someone else? If there was another lease, was
ILC actually seeking a double recovery on the ATM’s rental value? In this regard, we note that the trial
court ruled that ILC had failed to mitigate its damages, a finding that is not supported by the current
record, but may well prove to be true upon further trial of the matter.
In sum, this is a case that requires a much more elaborate presentation of evidence by the parties, and
much more detailed findings of fact and conclusions of law than those actually made by the trial court. We
sustain ILC’s assignment of error upon the basis that the trial court did not apply the correct legal
analysis, and that the evidence of record did not mandate a judgment in Arora’s favor. Because of the
number of outstanding issues and unresolved factual questions, we reverse the trial court’s judgment and
remand this case for a new trial consistent with the law set forth in this opinion.
Judgment reversed and cause remanded.

Saylor URL: http://www.saylor.org/books

Saylor.org
647

CASE QUESTIONS
1.

Why would a finance lease have such an iron-clad, “hell or high water” non-cancellation clause as is
apparently common and demonstrated here?

2.

On what basis did the lower court rule in the defendant’s favor?

3.

What is an acceleration clause?

4.

What was Mr. Arora’s main defense? What concern did the court have with it?

5.

The appeals court helpfully suggested several arguments the defendant might make on remand to be
relieved of his contract obligations. What were they?

Saylor URL: http://www.saylor.org/books

Saylor.org
648

17.6 Summary and Exercises
Summary
Sales law is a special type of contract law, governed by Article 2 of the Uniform Commercial Code (UCC),
adopted in every state but Louisiana. Article 2 governs the sale of goods only, defined as things movable at
the time of identification to the contract for sale. Article 2A, a more recent offering, deals with the leasing
of goods, including finance leases and consumer leases. The Convention on Contracts for the
International Sale of Goods (CISG) is an international equivalent of Article 2.
Difficult questions sometimes arise when the subject of the contract is a hybrid of goods and real estate or
goods and services. If the seller is called on to sever crops, timber, or minerals from the land, or the buyer
is required to sever and can do so without material harm to the land, then the items are goods subject to
Article 2. When the goods are “sold” incidental to a service, the “predominant factor” test is used, but with
inconsistent results. For two categories of goods, legislation specifically answers the question: foodstuffs
served by a restaurant are goods; blood supplied for transfusions is not.
Although they are kin, in some areas Article 2 differs from the common law. As regards mutual assent, the
UCC abolishes the mirror image rule; it allows for more indefiniteness and open terms. The UCC does
away with some requirements for consideration. It sometimes imposes special obligations on merchants
(though defining a merchant is problematic), those who deal in goods of the kind, or who by their
occupations hold themselves out as experts in the use of the goods as between other merchants and in
selling to non-merchants. Article 2 gives courts greater leeway than under the common law to modify
contracts at the request of a party, if a clause is found to have been unconscionable at the time made.

EXERCISES
1.

Ben owns fifty acres of timberland. He enters into a contract with Bunyan under which Bunyan is to
cut and remove the timber from Ben’s land. Bunyan enters into a contract to sell the logs to Log Cabin,
Inc., a homebuilder. Are these two contracts governed by the UCC? Why?

2.

Clarence agreed to sell his farm to Jud in exchange for five antique cars owned by Jud. Is this contract
governed by the UCC? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
649

3.

Professor Byte enters into a contract to purchase a laptop computer from Ultra-Intelligence Inc. He
also enters into a contract with a graduate student, who is to write programs that will be run on the
computer. Are these two contracts governed by the UCC? Why?

4.

Pat had a skin problem and went to Dr. Pore, a dermatologist, for treatment. Dr. Pore applied a salve
obtained from a pharmaceutical supplier, which made the problem worse. Is Dr. Pore liable under
Article 2 of the UCC? Why?

5.

Zanae visited the Bonita Burrito restaurant and became seriously ill after eating tainted food. She was
rushed to a local hospital, where she was given a blood transfusion. Zanae developed hepatitis as a
result of the transfusion. When she sued the restaurant and the hospital, claiming remedies under the
UCC, both defended the suit by arguing that they were providing services, not goods. Are they
correct? Why?

6.

Bill, the owner of Bill’s Used Books, decided to go out of business. He sold two of his bookcases to
Ned. Ned later discovered that the bookcases were defective and sued Bill on the theory that, as a
merchant, he warranted that the bookcases were of fair, average quality. Will Ned prevail on this
theory? Why?

7.

Rufus visited a supermarket to purchase groceries. As he moved past a display of soda pop and
perhaps lightly brushed it, a bottle exploded. Rufus sustained injury and sued the supermarket,
claiming breach of warranty under the UCC. Will Rufus win? Why?
8.

Carpet Mart bought carpet from Collins & Aikman (Defendant) represented to be 100 percent
polyester fiber. When Carpet Mart discovered in fact the carpet purchased was composed of
cheaper, inferior fiber, it sued for compensatory and punitive damages. Defendant moved for
a stay pending arbitration, pointing to the language of its acceptance form: “The acceptance of
your order is subject to all the terms and conditions on the face and reverse side hereof,
including arbitration, all of which are accepted by buyer; it supersedes buyer’s order form.”
The small print on the reverse side of the form provided, among other things, that all claims
arising out of the contract would be submitted to arbitration in New York City. The lower court
held that Carpet Mart was not bound by the arbitration agreement appearing on the back of

Saylor URL: http://www.saylor.org/books

Saylor.org
650

Collins & Aikman’s acknowledgment form, and Defendant appealed. How should the appeals
court rule?
9.

Plaintiff shipped to Defendant—Pizza Pride Inc. of Jamestown, North Carolina—an order of mozzarella
cheese totaling $11,000. That same day, Plaintiff mailed Defendant an invoice for the order, based on
Plaintiff’s understanding that an oral contract existed between the parties whereby Defendant had
agreed to pay for the cheese. Defendant was engaged in the real estate business at this time and had
earlier been approached by Pizza Pride Inc. to discuss that company’s real estate investment potential.
Defendant denied ever guaranteeing payment for the cheese and raised the UCC’s Statute of Frauds,
Section 2-201, as an affirmative defense. The Plaintiff contended that because Defendant was in the
business of buying and selling real estate, she possessed knowledge or skill peculiar to the practices
involved in the transaction here. After hearing the evidence, the court concluded as a matter of law
that Defendant did agree to pay for the cheese and was liable to Plaintiff in the amount of $11,000.
Defendant appealed. How should the appeals court rule?

10. Seller offered to sell to Buyer goods at an agreed price “to be shipped to Buyer by UPS.” Buyer
accepted on a form that included this term: “goods to be shipped FedEx, Buyer to pay freight.” Seller
then determined not to carry on with the contract as the price of the goods had increased, and Seller
asserted that because the acceptance was different from the offer, there was no contract. Is this
correct?

SELF-TEST QUESTIONS
1.

Among subjects the UCC does not cover are

a.

letters of credit

b.

service contracts

c.

sale of goods

d.

bank collections
When a contract is unconscionable, a court may

a.

refuse to enforce the contract
b.

strike the unconscionable clause

Saylor URL: http://www.saylor.org/books

Saylor.org
651

c.

limit the application of the unconscionable clause

d.

take any of the above approaches
Under the UCC, the definition of merchant is limited to

a.

manufacturers
b.

retailers

c.

wholesalers

d.

none of the above
For the purpose of sales law, goods

a.

always include items sold incidental to a service
b.

include things movable at the time of identification to the contract

c.

include blood supplied for transfusions

d.

include all of the above
Article 2 differs from the common law of contracts

a.

in no substantial way
b.

by disallowing parties to create agreements with open terms

c.

by obligating courts to respect all terms of the contract

d.

by imposing special obligations on merchants

SELF-TEST ANSWERS
1.

a

2.

d

3.

d

4.

b

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
652

Chapter 18
Title and Risk of Loss
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why title is important and at what point in the contracting relationship the buyer acquires title

2.

Why risk of loss is important, when risk of loss passes to the buyer, and when the buyer acquires an
insurable interest

3.

Under what circumstances the buyer can obtain title when a non-owner sells the goods

Parties to a sales contract will usually agree on the obvious details of a sales transaction—the nature of
goods, the price, and the delivery time, as discussed in the next chapter. But there are two other issues of
importance lurking in the background of every sale:
1.

When does the title pass to the buyer? This question arises more in cases involving third parties, such
as creditors and tax collectors. For instance, a creditor of the seller will not be allowed to take
possession of goods in the seller’s warehouse if the title has already passed to the buyer.

2. If goods are damaged or destroyed, who must bear the loss? The answer has obvious financial
significance to both parties. If the seller must bear the loss, then in most cases he must pay damages
or send the buyer another shipment of goods. A buyer who bears the loss must pay for the goods even
though they are unusable. In the absence of a prior agreement, loss can trigger litigation between the
parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
653

8.1 Transfer of Title
LEARNING OBJECTIVES
1.

Understand why it is important to know who has title in a sales transaction.

2.

Be able to explain when title shifts.

3.

Understand when a person who has no title can nevertheless pass good title on to a buyer.

Why It Is Important When Title Shifts
There are three reasons why it is important when title shifts from seller to buyer—that is, when the buyer
gets title.

It Affects Whether a Sale Has Occurred
First, a sale cannot occur without a shift in title. You will recall that a sale is defined by the Uniform
Commercial Code (UCC) as a “transfer of title from seller to buyer for a price.” Thus if there is no shift of
title, there is no sale. And there are several consequences to there being no sale, one of which is—
concerning a merchant-seller—that no implied warranty of merchantability arises. (Again, as discussed in
the previous chapter, an implied warranty provides that when a merchant-seller sells goods, the goods are
suitable for the ordinary purpose for which such goods are used.) In a lease, of course, title remains with
the lesser.

Creditors’ Rights
Second, title is important because it determines whether creditors may take the goods. If Creditor has a
right to seize Debtor’s goods to satisfy a judgment or because the parties have a security agreement (giving
Creditor the right to repossess Debtor’s goods), obviously it won’t do at all for Creditor to seize goods
when Debtor doesn’t have title to them—they are somebody else’s goods, and seizing them would be
conversion, a tort (the civil equivalent of a theft offense).

Saylor URL: http://www.saylor.org/books

Saylor.org
654

Insurable Interest
Third, title is related to who has an insurable interest. A buyer cannot legally obtain insurance unless
he has an insurable interest in the goods. Without an insurable interest, the insurance contract would be
an illegal gambling contract. For example, if you attempt to take out insurance on a ship with which you
have no connection, hoping to recover a large sum if it sinks, the courts will construe the contract as a
wager you have made with the insurance company that the ship is not seaworthy, and they will refuse to
enforce it if the ship should sink and you try to collect. Thus this question arises: under the UCC, at what
point does the buyer acquire an insurable interest in the goods? Certainly a person has insurable interest
if she has title, but the UCC allows a person to have insurable interest with less than full title. The
argument here is often between two insurance companies, each denying that its insured had insurable
interest as to make it liable.

Goods Identified to the Contract
The Identification Issue
The UCC at Section 2-401 provides that “title to goods cannot pass under a contract for sale prior to their
identification to the contract.” (In a lease, of course, title to the leased goods does not pass at all, only the
[1]

right to possession and use for some time in return for consideration. ) So identification to the contract
has to happen before title can shift. Identification to the contract here means that the seller in one way or
another picks the goods to be sold out of the mass of inventory so that they can be delivered or held for the
buyer.
Article 67 of the CISG says the same thing: “[T]he risk does not pass to the buyer until the
goods are clearly identified to the contract, whether by markings on the goods, by shipping
documents, by notice given to the buyer or otherwise.”
When are goods “identified”? There are two possibilities as to when identification happens.

Parties May Agree
Section 2-501(1) of the UCC says “identification can be made at any time and in any manner explicated
agreed to by the parties.”

Saylor URL: http://www.saylor.org/books

Saylor.org
655

UCC Default Position
If the parties do not agree on when identification happens, the UCC default kicks in. Section 2-501(1) of
the UCC says identification occurs
a.

when the contract is made if it is for the sale of goods already existing and identified;

b. if the contract is for the sale of future goods other than those described in paragraph c., when goods
are shipped, marked, or otherwise identified by the seller as goods to which the contract refers;
c.

when crops are planted or otherwise become growing crops or the young are conceived if the contract
is for the sale of unborn young to be born within twelve months after contractor for the sale of corps
to be harvested within twelve months or the next normal harvest seasons after contracting, whichever
is longer.

Thus if Very Fast Food Inc.’s purchasing agent looks at a new type of industrial sponge on Delta Sponge
Makers’ store shelf for restaurant supplies, points to it, and says, “I’ll take it,” identification happens then,
when the contract is made. But if the purchasing agent wants to purchase sponges for her fast-food
restaurants, sees a sample on the shelf, and says, “I want a gross of those”—they come in boxes of one
hundred each—identification won’t happen until one or the other of them chooses the gross of boxes of
sponges out of the warehouse inventory.

When Title Shifts
Parties May Agree
Assuming identification is done, when does title shift? The law begins with the premise that the
agreement of the parties governs. Section 2-401(1) of the UCC says that, in general, “title to goods passes
from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.”
Many companies specify in their written agreements at what moment the title will pass; here, for example,
is a clause that appears in sales contracts of Dow Chemical Company: “Title and risk of loss in all goods
sold hereunder shall pass to Buyer upon Seller’s delivery to carrier at shipping point.” Thus Dow retains
title to its goods only until it takes them to the carrier for transportation to the buyer.
Because the UCC’s default position (further discussed later in this chapter) is that title shifts when the
seller has completed delivery obligations, and because the parties may agree on delivery terms, they also
may, by choosing those terms, effectively agree when title shifts (again, they also can agree using any

Saylor URL: http://www.saylor.org/books

Saylor.org
656

other language they want). So it is appropriate to examine some delivery terms at this juncture. There are
three possibilities: shipment contracts, destination contracts, and contracts where the goods are not to be
moved.

Shipment Contracts
In a shipment contract, the seller’s obligation is to send the goods to the buyer, but not to a particular
destination. The typical choices are set out in the UCC at Section 2-319:
•

F.O.B. [place of shipment] (the place from which the goods are to be shipped goes in the brackets, as
in “F.O.B. Seattle”). F.O.B. means “free on board”; the seller’s obligation, according to Section 2-504
of the UCC, is to put the goods into the possession of a carrier and make a reasonable contract for
their transportation, to deliver any necessary documents so the buyer can take possession, and
promptly notify the buyer of the shipment.

•

F.A.S. [named port] (the name of the seaport from which the ship is carrying the goods goes in the
brackets, as in “F.A.S. Long Beach”). F.A.S means “free alongside ship”; the seller’s obligation is to at
his “expense and risk deliver the goods alongside the vessel in the manner usual in that port” and to
provide the buyer with pickup instructions.

•

[2]

C.I.F. and C. & F. These are actually not abbreviations for delivery terms, but rather they describe who
pays insurance and freight. “C.I.F” means “cost, insurance, and freight”—if this term is used, it means
that the contract price “includes in a lump sum the cost of the goods and the insurance and freight to
the named destination.”
destination.”

[3]

“C. & F.” means that “the price so includes cost and freight to the named

[4]

•

Destination Contracts
In a destination contract, the seller’s obligation is to see to it that the goods actually arrive at the
destination. Here again, the parties may employ the use of abbreviations that indicate the seller’s duties.
See the following from the UCC, Section 2-319:
•

F.O.B. [destination] means the seller’s obligation is to “at his own expense and risk transport the
goods to that place and there tender delivery of them” with appropriate pickup instructions to the
buyer.

Saylor URL: http://www.saylor.org/books

Saylor.org
657

•

Ex-ship “is the reverse of the F.A.S. term.”

[5]

It means “from the carrying vessel”—the seller’s

obligation is to make sure the freight bills are paid and that “the goods leave the ship’s tackle or are
otherwise properly unloaded.”
•

No arrival, no sale means the “seller must properly ship conforming goods and if they arrive by any
means he must tender them on arrival but he assumes no obligation that the goods will arrive unless
he has caused the non-arrival.”

[6]

If the goods don’t arrive, or if they are damaged or deteriorated

through no fault of the seller, the buyer can either treat the contract as avoided, or pay a reduced
amount for the damaged goods, with no further recourse against the seller.

[7]

Goods Not to Be Moved
It is not uncommon for contracting parties to sell and buy goods stored in a grain elevator or warehouse
without physical movement of the goods. There are two possibilities:
1.

Goods with documents of title. A first possibility is that the ownership of the goods is manifested by
a document of title—“bill of lading, dock warrant, dock receipt, warehouse receipt or order for the
delivery of goods, and also any other document which in the regular course of business or financing is
treated as adequately evidencing that the person in possession of it is entitled to receive, hold and
dispose of the document and the goods it covers.”

[8]

In that case, the UCC, Section 2-401(3) (a), says

that title passes “at the time when and the place where” the documents are delivered to the buyer.
2. Goods without documents of title. If there is no physical transfer of the goods and no documents to
exchange, then UCC, Section 2-401(3) (b), provides that “title passes at the time and place of
contracting.”
Here are examples showing how these concepts work.
Suppose the contract calls for Delta Sponge Makers to “ship the entire lot of industrial grade Sponge No. 2
by truck or rail” and that is all that the contract says about shipment. That’s a “shipment contract,” and
the UCC, Section 2-401(2) (a), says that title passes to Very Fast Foods at the “time and place of
shipment.” At the moment that Delta turns over the 144 cartons of 1,000 sponges each to a trucker—
perhaps Easy Rider Trucking comes to pick them up at Delta’s own factory—title has passed to Very Fast
Foods.

Saylor URL: http://www.saylor.org/books

Saylor.org
658

Suppose the contract calls for Delta to “deliver the sponges on June 10 at the Maple Street warehouse of
Very Fast Foods Inc.” This is a destination contract, and the seller “completes his performance with
respect to the physical delivery of the goods” when it pulls up to the door of the warehouse and tenders
the cartons.

[9]

“Tender” means that the party—here Delta Sponge Makers—is ready, able, and willing to

perform and has notified its obligor of its readiness. When the driver of the delivery truck knocks on the
warehouse door, announces that the gross of industrial grade Sponge No. 2 is ready for unloading, and
asks where the warehouse foreman wants it, Delta has tendered delivery, and title passes to Very Fast
Foods.
Suppose Very Fast Foods fears that the price of industrial sponges is about to soar; it wishes to acquire a
large quantity long before it can use them all or even store them all. Delta does not store all of its sponges
in its own plant, keeping some of them instead at Central Warehousing. Central is a bailee, one who has
rightful possession but not title. (A parking garage often is a bailee of its customers’ cars; so is a carrier
carrying a customer’s goods.) Now assume that Central has issued a warehouse receipt (a document of
title that provides proof of ownership of goods stored in a warehouse) to Delta and that Delta’s contract
with Very Fast Foods calls for Delta to deliver “document of title at the office of First Bank” on a particular
day. When the goods are not to be physically moved, that title passes to Very Fast Foods “at the time when
and the place where” Delta delivers the document.
Suppose the contract did not specify physical transfer or exchange of documents for the purchase price.
Instead, it said, “Seller agrees to sell all sponges stored on the north wall of its Orange Street warehouse,
namely, the gross of industrial Sponge No. 2, in cartons marked B300–B444, to Buyer for a total purchase
price of $14,000, payable in twelve equal monthly installments, beginning on the first of the month
beginning after the signing of this agreement.” Then title passes at the time and place of contracting—that
is, when Delta Sponge Makers and Very Fast Foods sign the contract.
So, as always under the UCC, the parties may agree on the terms they want when title shifts. They can do
that directly by just saying when—as in the Dow Chemical example—or they can indirectly agree when
title shifts by stipulating delivery terms: shipment, destination, and goods not to be moved. If they don’t
stipulate, the UCC default kicks in.

Saylor URL: http://www.saylor.org/books

Saylor.org
659

UCC Default Provision
If the parties do not stipulate by any means when title shifts, Section 2-401(2) of the UCC provides that
“title passes to the buyer at the time and place at which seller completes his performance with reference to
the physical delivery of the goods.” And if the parties have no term in their contract about delivery, the
UCC’s default delivery term controls. It says “the place for delivery is the seller’s place of business or if he
has none his residence,” and delivery is accomplished at the place when the seller “put[s] and hold[s]
conforming goods at the buyer’s disposition and give[s] the buyer any notification reasonably necessary to
enable him to take delivery.”

[10]

KEY TAKEAWAY
Title is important for three reasons: it determines whether a sale has occurred, it determines rights of
creditors, and it affects who has an insurable interest. Parties may explicitly agree when title shifts, or they
may agree indirectly by settling on delivery terms (because absent explicit agreement, delivery controls
title passage). Delivery terms to choose from include shipment contracts, destination contracts, and
delivery without the goods being moved (with or without documents of title). If nothing is said about
when title shifts, and the parties have not indirectly agreed by choosing a delivery term, then title shifts
when delivery obligations under the contract are complete, and if there are no delivery terms, delivery
happens when the seller makes the goods available at seller’s place of business (or if seller has no place of
business, goods will be made available at seller’s residence)—that’s when title shifts.

EXERCISES
1.

Why does it matter who has title?

2.

If the parties do not otherwise agree, when does title shift from seller to buyer?

3.

Why does the question of delivery terms arise in examining when title shifts?

4.

When does title shift for goods stored in a warehouse that are not to be moved?

[1] Uniform Commercial Code, Section 2A-103(1)(j).
[2] Uniform Commercial Code; Section 2-319(2).
[3] Uniform Commercial Code, Section 2-320.

Saylor URL: http://www.saylor.org/books

Saylor.org
660

[4] Uniform Commercial Code, Section 2-320.
[5] Uniform Commercial Code, Section 2-322.
[6] Uniform Commercial Code, Section 2-324.
[7] Uniform Commercial Code, Section 2-613.
[8] Uniform Commercial Code; Section 1-201(15).
[9] Uniform Commercial Code, Section 2-401(2) (b).
[10] Uniform Commercial Code, Sections 2-308 and 2-503.

Saylor URL: http://www.saylor.org/books

Saylor.org
661

8.2 Title from Non-owners
LEARNING OBJECTIVE
1.

Understand when and why a non-owner can nevertheless pass title on to a purchaser.

The Problem of Title from Non-owners
We have examined when title transfers from buyer to seller, and here the assumption is, of course, that
seller had good title in the first place. But what title does a purchaser acquire when the seller has no title
or has at best only a voidable title? This question has often been difficult for courts to resolve. It typically
involves a type of eternal triangle with a three-step sequence of events, as follows (see Figure 18.1 "Sales
by Non-owners"): (1) The non-owner obtains possession, for example, by loan or theft; (2) the non-owner
sells the goods to an innocent purchaser for cash; and (3) the non-owner then takes the money and
disappears, goes into bankruptcy, or ends up in jail. The result is that two innocent parties battle over the
goods, the owner usually claiming that the purchaser is guilty of conversion (i.e., the unlawful assumption
of ownership of property belonging to another) and claiming damages or the right to recover the goods.

Figure 18.1 Sales by Non-owners

Saylor URL: http://www.saylor.org/books

Saylor.org
662

The Response to the Problem of Title from Non-owners
The Basic Rule
To resolve this dilemma, we begin with a basic policy of jurisprudence: a person cannot transfer better
title than he or she had. (The Uniform Commercial Code [UCC] notes this policy in Sections 2-403, 2A304, and 2A-305.) This policy would apply in a sale-of-goods case in which the non-owner had a void title
or no title at all. For example, if a non-owner stole the goods from the owner and then sold them to an
innocent purchaser, the owner would be entitled to the goods or to damages. Because the thief had no
title, he had no title to transfer to the purchaser. A person cannot get good title to goods from a thief, nor
does a person have to retain physical possession of her goods at all times to retain their ownership—
people are expected to leave their cars with a mechanic for repair or to leave their clothing with a dry
cleaner.
If thieves could pass on good title to stolen goods, there would be a hugely increased traffic in stolen
property; that would be unacceptable. In such a case, the owner can get her property back from whomever
the thief sold it to in an action called replevin (an action to recover personal property unlawfully taken).
On the other hand, when a buyer in good faith buys goods from an apparently reputable seller, she
reasonably expects to get good title, and that expectation cannot be dashed with impunity without faith in
the market being undermined. Therefore, as between two innocent parties, sometimes the original owner
does lose, on the theory that (1) that person is better able to avoid the problem than the downstream
buyer, who had absolutely no control over the situation, and (2) faith in commercial transactions would be
undermined by allowing original owners to claw back their property under all circumstances.
So the basic legal policy that a person cannot pass on better title than he had is subject to a number of
exceptions. In Chapter 22 "Secured Transactions and Suretyship", for instance, we examine how a buyer
in the ordinary course of business is allowed to purchase goods free of security interests that the seller has
given to creditors. Likewise, the law governing the sale of goods contains exceptions to the basic legal
policy. These usually fall within one of two categories: sellers with voidable title and entrustment.

Saylor URL: http://www.saylor.org/books

Saylor.org
663

The Exceptions
As noted, there are exceptions to the law governing the sale of goods.

Sellers with a Voidable Title
Under the UCC, a person with a voidable title has the power to transfer title to a good-faith purchaser for
value (see Figure 18.2 "Voidable Title"). The UCC defines good faith as “honesty in fact in the conduct or
[1]

transaction concerned.” A “purchaser” is not restricted to one who pays cash; any taking that creates an
interest in property, whether by mortgage, pledge, lien, or even gift, is a purchase for purposes of the UCC.
And “value” is not limited to cash or goods; a person gives value if he gives any consideration sufficient to
support a simple contract, including a binding commitment to extend credit and security for a preexisting
claim. Recall from Chapter 9 "The Agreement" that a “voidable” title is one that, for policy reasons, the
courts will cancel on application of one who is aggrieved. These reasons include fraud, undue influence,
mistake, and lack of capacity to contract. When a person has a voidable title, title can be taken away from
her, but if it is not, she can transfer better title than she has to a good-faith purchaser for value.
(See Section 18.4.2 "Defrauding Buyer Sells to Good-Faith Purchaser for Value" at the end of this
chapter.)
Rita, sixteen years old, sells a video game to her neighbor Annie, who plans to give the game to her
nephew. Since Rita is a minor, she could rescind the contract; that is, the title that Annie gets is voidable:
it is subject to be avoided by Rita’s rescission. But Rita does not rescind. Then Annie discovers that her
nephew already has that video game, so she sells it instead to an office colleague, Donald. He has had no
notice that Annie bought the game from a minor and has only a voidable title. He pays cash. Should Rita—
the minor—subsequently decide she wants the game back, it would be too late: Annie has transferred good
title to Donald even though Annie’s title was voidable.

Saylor URL: http://www.saylor.org/books

Saylor.org
664

Figure 18.2 Voidable Title

Suppose Rita was an adult and Annie paid her with a check that later bounced, but Annie sold the game to
Donald before the check bounced. Does Donald still have good title? The UCC says he does, and it
identifies three other situations in which the good-faith purchaser is protected: (1) when the original
transferor was deceived about the identity of the purchaser to whom he sold the goods, who then transfers
to a good-faith purchaser; (2) when the original transferor was supposed to but did not receive cash from
the intermediate purchaser; and (3) when “the delivery was procured through fraud punishable as
larcenous under the criminal law.”

[2]

This last situation may be illustrated as follows: Dimension LLC leased a Volkswagen to DK Inc. The
agreement specified that DK could use the Volkswagen solely for business and commercial purposes and
could not sell it. Six months later, the owner of DK, Darrell Kempf, representing that the Volkswagen was
part of DK’s used-car inventory, sold it to Edward Seabold. Kempf embezzled the proceeds from the sale
of the car and disappeared. When DK defaulted on its payments for the Volkswagen, Dimension
attempted to repossess it. Dimension discovered that Kempf had executed a release of interest on the car’s
title by forging the signature of Dimension’s manager. The Washington Court of Appeals, applying the
UCC, held that Mr. Seabold should keep the car. The car was not stolen from Dimension; instead, by
leasing the vehicle to DK, Dimension transferred possession of the car to DK voluntarily, and because
Seabold was a good-faith purchaser, he won.

[3]

Entrustment
A merchant who deals in particular goods has the power to transfer all rights of one who entrusts to him
goods of the kind to a “buyer in the ordinary course of business” (see Figure 18.3 "Entrustment").

[4]

The

UCC defines such a buyer as a person who buys goods in an ordinary transaction from a person in the

Saylor URL: http://www.saylor.org/books

Saylor.org
665

business of selling that type of goods, as long as the buyer purchases in “good faith and without knowledge
that the sale to him is in violation of the ownership rights or security interest of a third party in the
goods.”

[5]

Bess takes a pearl necklace, a family heirloom, to Wellborn’s Jewelers for cleaning; as

the entrustor, she has entrusted the necklace to an entrustee. The owner of Wellborn’s—perhaps by
mistake—sells it to Clara, a buyer, in the ordinary course of business. Bess cannot take the necklace back
from Clara, although she has a cause of action against Wellborn’s for conversion. As between the two
innocent parties, Bess and Clara (owner and purchaser), the latter prevails. Notice that the UCC only says
that the entrustee can pass whatever title the entrustor had to a good-faith purchaser, not necessarily
good title. If Bess’s cleaning woman borrowed the necklace, soiled it, and took it to Wellborn’s, which then
sold it to Clara, Bess could get it back because the cleaning woman had no title to transfer to the entrustee,
Wellborn’s.

Figure 18.3 Entrustment

Entrustment is based on the general principle of estoppel: “A rightful owner may be stopped by his own
acts from asserting his title. If he has invested another with the usual evidence of title, or an apparent
authority to dispose of it, he will not be allowed to make claim against an innocent purchaser dealing on
the faith of such apparent ownership.”

[6]

KEY TAKEAWAY
The general rule—for obvious reasons—is that nobody can pass on better title to goods than he or she
has: a thief cannot pass on good title to stolen goods to anybody. But in balancing that policy against the

Saylor URL: http://www.saylor.org/books

Saylor.org
666

reasonable expectations of good-faith buyers that they will get title, the UCC has made some exceptions. A
person with voidable title can pass on good title to a good-faith purchaser, and a merchant who has been
entrusted with goods can pass on title of the entrustor to a good-faith purchaser.

EXERCISES
1.

Why is it the universal rule that good title to goods cannot be had from a thief?

2.

What is the “voidable title” exception to the universal rule? Why is the exception made?

3.

What is the “entrusting” exception to the general rule?

1] Uniform Commercial Code; Section 1-201(19).
[2] Uniform Commercial Code, Sections 2-403(1), 2-403(1), 2A-304, and 2A-305.
[3] Dimension Funding, L.L.C. v. D.K. Associates, Inc., 191 P.3d 923 (Wash. App. 2008).
[4] Uniform Commercial Code, Sections 2-403(2), 2A-304(2), and 2A-305(2).
[5] Uniform Commercial Code; Section 1-201(9).
[6] Zendman v. Harry Winston, Inc., 111 N.E. 2d 871 (N.Y. 1953).

Saylor URL: http://www.saylor.org/books

Saylor.org
667

18.3 Risk of Loss
LEARNING OBJECTIVES
1.

Understand why who has the risk of loss is important.

2.

Know how parties may agree on when the risk of loss shifts.

3.

Know when the risk of loss shifts if there is no breach and if there is a breach.

4.

Recognize what “insurable interest” is, why it is important, and how it attaches.

Why Risk of Loss Is Important
“Risk of loss” means who has to pay—who bears the risk—if the goods are lost or destroyed without the
fault of either party. It is obvious why this issue is important: Buyer contracts to purchase a new car for
$35,000. While the car is in transit to Buyer, it is destroyed in a landslide. Who takes the $35,000 hit?
The CISG, Article 66, provides as follows: “Loss of or damage to the goods after the risk has
passed to the buyer does not discharge him from his obligation to pay the price, unless the
loss or damage is due to an act or omission of the seller.”

When Risk of Loss Passes
The Parties May Agree
Just as title passes in accordance with the parties’ agreement, so too can the parties fix the risk of loss on
one or the other. They may even devise a formula to divide the risk between themselves.

[1]

Common terms by which parties set out their delivery obligations that then affect when title shifts (F.O.B.,
F.A.S., ex-ship, and so on) were discussed earlier in this chapter. Similarly, parties may use common
terms to set out which party has the risk of loss; these situation arise with trial sales. That is, sometimes
the seller will permit the buyer to return the goods even though the seller had conformed to the contract.
When the goods are intended primarily for the buyer’s use, the transaction is said to be “sale on approval.”
When they are intended primarily for resale, the transaction is said to be “sale or return.” When the
“buyer” is really only a sales agent for the “seller,” it is a consignment sale.

Saylor URL: http://www.saylor.org/books

Saylor.org
668

Sale on Approval
Under a sale-on-approval contract, risk of loss (and title) remains with the seller until the buyer accepts,
and the buyer’s trial use of the goods does not in itself constitute acceptance. If the buyer decides to return
the goods, the seller bears the risk and expense of return, but a merchant buyer must follow any
reasonable instructions from the seller. Very Fast Foods asks Delta for some sample sponges to test on
approval; Delta sends a box of one hundred sponges. Very Fast plans to try them for a week, but before
that, through no fault of Very Fast, the sponges are destroyed in a fire. Delta bears the loss.

[2]

Sale or Return
The buyer might take the goods with the expectation of reselling them—as would a women’s wear shop
buy new spring fashions, expecting to sell them. But if the shop doesn’t sell them before summer wear is
in vogue, it could arrange with the seller to return them for credit. In contrast to sale-on-approval
contracts, sale-or-return contracts have risk of loss (and title too) passing to the buyer, and the buyer
bears the risk and expense of returning the goods.
Occasionally the question arises whether the buyer’s other creditors may claim the goods when the sales
contract lets the buyer retain some rights to return the goods. The answer seems straightforward: in a
sale-on-approval contract, where title remains with the seller until acceptance, the buyer does not own the
goods—hence they cannot be seized by his creditors—unless he accepts them, whereas they are the buyer’s
goods (subject to his right to return them) in a sale-or-return contract and may be taken by creditors if
they are in his possession.

Consignment Sales
In a consignment situation, the seller is a bailee and an agent for the owner who sells the goods for the
owner and takes a commission. Under the Uniform Commercial Code (UCC), this is considered a sale or
return, thus the consignee (at whose place the goods are displayed for sale to customers) is considered a
buyer and has the risk of loss and title.

[3]

The consignee’s creditors can take the goods; that is, unless the

parties comply “with an applicable law providing for a consignor’s interest or the like to be evidenced by a
sign, or where it is established that the person conducting the business is generally known by his creditors

Saylor URL: http://www.saylor.org/books

Saylor.org
669

to be substantially engaged in selling the goods of others” (or complies with secured transactions
requirements under Article 9, discussed in a later chapter).

[4]

The UCC Default Position
If the parties fail to specify how the risk of loss is to be allocated or apportioned, the UCC again supplies
the answers. A generally applicable rule, though not explicitly stated, is that risk of loss passes when the
seller has completed obligations under the contract. Notice this is not the same as when title passes: title
passes when seller has completed delivery obligations under the contract, risk of loss passes
when all obligations are completed. (Thus a buyer could get good title to nonconforming goods, which
might be better for the buyer than not getting title to them: if the seller goes bankrupt, at least the buyer
has something of value.)

Risk of Loss in Absence of a Breach
If the goods are conforming, then risk of loss would indeed pass when delivery obligations are complete,
just as with title. And the analysis here would be the same as we looked at in examining shift of title.
A shipment contract. The contract requires Delta to ship the sponges by carrier but does not require it
to deliver them to a particular destination. In this situation, risk of loss passes to Very Fast Foods when
the goods are delivered to the carrier.
The CISG—pretty much like the UCC—provides as follows (Article 67):
If the contract of sale involves carriage of the goods and the seller is not bound to
hand them over at a particular place, the risk passes to the buyer when the goods
are handed over to the first carrier for transmission to the buyer in accordance
with the contract of sale. If the seller is bound to hand the goods over to a carrier at
a particular place, the risk does not pass to the buyer until the goods are handed
over to the carrier at that place.

A destination contract. If the destination contract agreement calls for Delta to deliver the sponges by
carrier to a particular location, Very Fast Foods assumes the risk of loss only when Delta’s carrier tenders
them at the specified place.

Saylor URL: http://www.saylor.org/books

Saylor.org
670

The CISG provides for basically the same thing (Article 69): “If the contract is for
something other than shipment, the risk passes to the buyer when he takes over the goods
or, if he does not do so in due time, from the time when the goods are placed at his disposal
and he commits a breach of contract by failing to take delivery.”

Goods not to be moved. If Delta sells sponges that are stored at Central Warehousing to Very Fast
Foods, and the sponges are not to be moved, Section 2-509(2) of the UCC sets forth three possibilities for
transfer of the risk of loss:
1.

The buyer receives a negotiable document of title covering the goods. A document of title is negotiable
if by its terms goods are to be delivered to the bearer of the document or to the order of a named
person.

2. The bailee acknowledges the buyer’s right to take possession of the goods. Delta signs the contract for
the sale of sponges and calls Central to inform it that a buyer has purchased 144 cartons and to ask it
to set aside all cartons on the north wall for that purpose. Central does so, sending notice to Very Fast
Foods that the goods are available. Very Fast Foods assumes risk of loss upon receipt of the notice.
3. When the seller gives the buyer a nonnegotiable document of title or a written direction to the bailee
to deliver the goods and the buyer has had a reasonable time to present the document or direction.
All other cases. In any case that does not fit within the rules just described, the risk of loss passes to the
buyer only when the buyer actually receives the goods. Cases that come within this section generally
involve a buyer who is taking physical delivery from the seller’s premises. A merchant who sells on those
terms can be expected to insure his interest in any goods that remain under his control. The buyer is
unlikely to insure goods not in his possession. The Ramos case (Section 18.4.3 "Risk of Loss, Seller a
Merchant" in this chapter) demonstrates how this risk-of-loss provision applies when a customer pays for
merchandise but never actually receives his purchase because of a mishap.

Risk of Loss Where Breach Occurs
The general rule for risk of loss was set out as this: risk of loss shifts when seller has completed obligations
under the contract. We said if the goods are conforming, the only obligation left is delivery, so then risk of
loss would shift upon delivery. But if the goods are nonconforming, then the rule would say the risk

Saylor URL: http://www.saylor.org/books

Saylor.org
671

doesn’t shift. And that’s correct, though it’s subject to one wrinkle having to do with insurance. Let’s
examine the two possible circumstances: breach by seller and breach by buyer.
First, suppose the seller breaches the contract by proffering nonconforming goods, and the
buyer rejects them—never takes them at all. Then the goods are lost or damaged. Under Section 2-510(1)
of the UCC, the loss falls on seller and remains there until seller cures the breach or until buyer accepts
despite the breach. Suppose Delta is obligated to deliver a gross of industrial No. 2 sponges; instead it
tenders only one hundred cartons or delivers a gross of industrial No. 3 sponges. The risk of loss falls on
Delta because Delta has not completed its obligation under the contract and Very Fast Foods doesn’t have
possession of the goods. Or suppose Delta has breached the contract by tendering to Very Fast Foods a
defective document of title. Delta cures the defect and gives the new document of title to Very Fast Foods,
but before it does so the sponges are stolen. Delta is responsible for the loss.
Now suppose that a seller breaches the contract by proffering nonconforming goods and that the buyer,
not having discovered the nonconformity, accepts them—the nonconforming goods are in the buyer’s
hands. The buyer has a right to revoke acceptance, but before the defective goods are returned to the
seller, they are destroyed while in the buyer’s possession. The seller breached, but here’s the wrinkle: the
UCC says that the seller bears the loss only to the extent of any deficiency in the buyer’s insurance
coverage.

[5]

Very Fast Foods had taken delivery of the sponges and only a few days later discovered that

the sponges did not conform to the contract. Very Fast has the right to revoke and announces its intention
to do so. A day later its warehouse burns down and the sponges are destroyed. It then discovers that its
insurance was not adequate to cover all the sponges. Who stands the loss? The seller does, again, to the
extent of any deficiency in the buyer’s insurance coverage.
Second, what if the buyer breaches the contract? Here’s the scenario: Suppose Very Fast Foods calls two
days before the sponges identified to the contract are to be delivered by Delta and says, “Don’t bother; we
no longer have a need for them.” Subsequently, while the lawyers are arguing, Delta’s warehouse burns
down and the sponges are destroyed. Under the rules, risk of loss does not pass to the buyer until the
seller has delivered, which has not occurred in this case. Nevertheless, responsibility for the loss here has
passed to Very Fast Foods, to the extent that the seller’s insurance does not cover it. Section 2-510(3) of
the UCC permits the seller to treat the risk of loss as resting on the buyer for a “commercially reasonable
time” when the buyer repudiates the contract before risk of loss has passed to him. This transfer of the

Saylor URL: http://www.saylor.org/books

Saylor.org
672

risk can take place only when the goods are identified to the contract. The theory is that if the buyer had
taken the goods as per the contract, the goods would not have been in the warehouse and thus would not
have been burned up.

Insurable Interest
Why It Matters
We noted at the start of this chapter that who has title is important for several reasons, one of which is
because it affects who has an insurable interest. (You can’t take out insurance in something you have no
interest in: if you have no title, you may not have an insurable interest.) And it was noted that the rules on
risk of loss are affected by insurance. (The theory is that a businessperson is likely to have insurance,
which is a cost of business, and if she has insurance and also has possession of goods—even
nonconforming ones—it is reasonable to charge her insurance with loss of the goods; thus she will have
cause to take care of them in her possession, else her insurance rates increase.) So in commercial
transactions insurance is important, and when goods are lost or destroyed, the frequent argument is
between the buyer’s and the seller’s insurance companies, neither of which wants to be responsible. They
want to deny that their insured had an insurable interest. Thus it becomes important who has an
insurable interest.

Insurable Interest of the Buyer
It is not necessary for the buyer to go all the way to having title in order for him to have an insurable
interest. The buyer obtains a “special property and insurable interest in goods by identification of existing
goods as goods to which the contract refers.”

[6]

We already discussed how “identification” of the goods can

occur. The parties can do it by branding, marking, tagging, or segregating them—and they can do it at any
time. We also set out the rules for when goods will be considered identified to the contract under the UCC
if the parties don’t do it themselves (Section 18.1.2 "Goods Identified to the Contract").

Saylor URL: http://www.saylor.org/books

Saylor.org
673

Insurable Interest of the Seller
As long as the seller retains title to or any security interest in the goods, he has an insurable interest.

Other Rights of the Buyer
The buyer’s “special property” interest that arises upon identification of goods gives the buyer rights other
than that to insure the goods. For example, under Section 2-502 of the UCC, the buyer who has paid for
unshipped goods may take them from a seller who becomes insolvent within ten days after receipt of the
whole payment or the first installment payment. Similarly, a buyer who has not yet taken delivery may sue
a third party who has in some manner damaged the property.

KEY TAKEAWAY
Knowing who has the risk of loss in a contract for the sale of goods is important for obvious reasons: it is
not uncommon for goods to be lost or stolen between the time they leave the seller’s possession and
before the buyer gets them. The parties are certainly free to agree on when the risk of loss shifts; if they
do not, the UCC says it shifts when the seller has completed obligations under the contract. Thus if there is
no breach, the risk of loss shifts upon delivery. If there is a breach, the UCC places the risk of loss on the
breaching party, with this caveat: where the non-breaching party is in control of the goods, the UCC places
the risk of loss on that party to the extent of her insurance coverage. So if there is a breach by the seller
(delivery of nonconforming goods), the risk of loss never shifts except if the buyer has taken possession of
the nonconforming goods; in that case, the buyer does have the risk of loss insofar as her insurance covers
the loss. If the buyer breaches by repudiating before the risk of loss passes to him (by the goods’ delivery),
the UCC permits the seller to treat the risk of loss as resting on the buyer for a commercially reasonable
time as to goods identified to the contract.
Insurable interest becomes important when goods suffer a casualty loss because—among other reasons—
often neither the seller’s nor the buyer’s insurance company wants its insured to have an interest in the
goods: each side denies it. The seller retains an insurable interest if he has title to or any security interest
in the goods, and the buyer obtains an insurable interest by identification of existing goods as goods to
which the contract refers. A person has an insurable interest in any property owned or in the person’s
possession.

Saylor URL: http://www.saylor.org/books

Saylor.org
674

EXERCISES
1.

Which is more important in determining who has the risk of loss, the agreement of the parties or the
UCC’s default provisions?

2.

When does the risk of loss shift to the buyer if the parties have no agreement on the issue?

3.

Why does the UCC impose the risk of loss to the extent of his insurance on a non-breaching party if that
party has control of the goods?

4.

Why can a person not take out insurance for goods in which the person has no interest? How does a seller
retain an insurable interest? When does the buyer get an insurable interest?

1] Uniform Commercial Code, Section 2-303.
[2] Uniform Commercial Code, Section 2-327(1)(a).
[3] Uniform Commercial Code; Section 2-326(3).
[4] Uniform Commercial Code, Section 2-326.
[5] Uniform Commercial Code; Section 2-510(2).
[6] Uniform Commercial Code; Section 2-501(1).

Saylor URL: http://www.saylor.org/books

Saylor.org
675

18.4 Cases
Transfer of Title: Destination Contracts
Sam and Mac, Inc. v. Treat
783 N.E.2d 760 (Ind. App. 2003)
Anthony L. Gruda and Sharon R. Gruda (the “Grudas”) owned and operated Gruda Enterprises, Inc.
(Gruda Enterprises), which in turn operated The Kitchen Works, a kitchen supply business. On March 5,
1998, Gruda Enterprises contracted to sell a set of kitchen cabinets to Sam and Mac, Inc. [SMI], a
commercial construction and contracting corporation. Gruda Enterprises was also to deliver and install
the cabinets. Because it did not have the cabinets in stock, Gruda Enterprises ordered them from a
manufacturer. On March 14, 1998, nine days after placing the order, SMI pre-paid Gruda Enterprises for
the cabinet order.
On May 14, 1998, prior to delivery and installation of the cabinets, the Grudas ceased operation of Gruda
Enterprises and filed for personal bankruptcy. Gruda Enterprises did not file for bankruptcy and was not
dissolved. Instead, the Grudas’ stock in Gruda Enterprises became part of their bankruptcy estate.…When
no cabinets were delivered or installed, and the Grudas ceased operation of Gruda Enterprises, SMI asked
Treat, who was the landlord of Gruda Enterprises, to open the business premises and permit SMI to
remove cabinets from the property. Treat declined, stating that he feared he would incur liability to Gruda
Enterprises if he started giving away its inventory. Treat and other secured creditors sued Gruda
Enterprises, which owed them money. [Summary judgment was for Treat, SMI appeals.]
SMI contends that there was a completed sale between SMI, as the buyer, and Gruda Enterprises, as the
seller. Specifically, SMI maintains that title to the cabinets under [UCC] 2-401(3)(b) passed to SMI when
the contract for sale was [made].…Therefore, SMI argues that the trial court improperly granted summary
judgment in favor of Treat because [SMI] held title and, thus, a possessory interest in the cabinets.…
[T]he contract is governed by the…Indiana Uniform Commercial Code (UCC). 2-401 establishes the point
in time at which title passes from seller to buyer. Specifically, 2-401(2) provides, in pertinent part, that
unless explicitly agreed, title passes to the buyer at the time and place at which the seller completes his
performance with respect to the physical delivery of goods.…

Saylor URL: http://www.saylor.org/books

Saylor.org
676

Moreover, the record indicates that SMI and Gruda Enterprises did not have an explicit agreement to pass
title at any other time or at any time prior to actual delivery of the cabinets. SMI argues that title passed to
it under 2-401(3)(b) [“where delivery is to be made without moving the goods,…if the goods are at the
time of contacting already identified and no documents are to be delivered, title passes at the time and
place of contacting.”].…However, the record reflects that SMI admitted that the terms of the contract
required Gruda Enterprises to not only order the cabinets, but to deliver and install them at the location
specified by SMI, i.e. the house that SMI was building. 2-403(3) applies to purchases of goods where
delivery is to be made without moving the goods. SMI argues that since the cabinets were identified at the
time of contracting and no documents needed delivery, title passed at the time and place of contracting.…
[T]itle to goods cannot pass under a contract for sale prior to their identification in the contract. See 2401(1). This does not mean that title passes when the goods are identified. It only means that
identification is merely the earliest possible opportunity for title to pass.… [I]dentification does not, in
and of itself, confer either ownership or possessory rights in the goods. [UCC] 2-401(2)(b) states that “[i]f
the contract requires delivery at destination, title passes on tender there.” In the present case, tender did
not occur when Gruda Enterprises called SMI to notify it that the cabinets were in and ready to be
delivered and installed. SMI requested that the cabinets remain at the warehouse until the house it was
building was ready for the cabinets to be installed.… [W]e find that SMI and Gruda Enterprises agreed to
a destination point, i.e. the house that SMI was building. Accordingly, we find that 2-401(2) (b) is also
applicable. The title to the cabinets did not pass to SMI because the cabinets were not delivered and
installed at the agreed upon destination. Therefore, we conclude that SMI does not have a possessory
interest in the cabinets.
Based on the foregoing, we conclude that the trial court properly granted summary judgment in favor of
Treat…Affirmed.

CASE QUESTIONS
1.

One argument made by the plaintiff was that because the plaintiff had paid for the goods and they had
been identified to the contract, title passed to the plaintiff. Why did the court disagree with this
contention?

2.

When would title to the cabinets have shifted to the plaintiff?

Saylor URL: http://www.saylor.org/books

Saylor.org
677

3.

This is footnote 2 (it was not included in the parts of the case set out above): “We note that Treat
owned Kitchen Wholesalers, Inc., from approximately 1987 to approximately June 20, 1996. On or
about June 20, 1996, Kitchen Wholesalers, Inc. sold its assets, inventory, equipment, and business
to Gruda Enterprises. The Grudas executed an Agreement for Sale of Assets, Lease, and Security
Agreement, as well as a Promissory Note in which they agreed to pay $45,000 for the assets,
inventory, equipment, and business, and to pay monthly rent of $1,500 for the premises where
the business was located, and secured their obligations with inventory, equipment, and proceeds
there from, of the business which they were purchasing. Treat filed and perfected a security
interest in the accounts receivable, inventory, and equipment of The Kitchen Works on August 28,
1998. The Grudas currently owe Treat $61,794.99.”
This means that when the Grudas failed to pay Treat, he had a right to repossess all
assets belonging to them, including the cabinets—Treat was a creditor of the Grudas. SMI, of
course, contended it had title to the cabinets. Based on the court’s analysis, who is going to get
the cabinets?

Defrauding Buyer Sells to Good-Faith Purchaser for Value
Marlow v. Conley
787 N.E.2d 490, (Ind. App. 2003)
Donald E. Marlow appeals the trial court’s judgment in favor of Robert L. Medley and Linda L. Medley
(collectively, the “Medleys”) on Marlow’s complaint for replevin. Marlow raises [this issue]…whether the
Medleys obtained good title to a truck pursuant to Indiana UCC 2-403(1). We affirm.
The relevant facts follow. On May 21, 2000, Robert Medley attended a car show in Indianapolis.
Henderson Conley attended the same car show and was trying to sell a 1932 Ford Truck (“Truck”). Conley
told Robert that he operated a “buy here, pay here car lot,” and Robert saw that the Truck had a dealer
license plate. Robert purchased the Truck for $7,500.00 as a gift for Linda. Conley gave Robert the
Truck’s certificate of title, which listed the owner as Donald Marlow. When Robert questioned Conley
about the owner of the Truck, Conley responded that Marlow had signed the title as part of a deal Conley
had made with him. After purchasing the Truck, Robert applied to the Bureau of Motor Vehicles for a
certificate of title in Linda’s name.

Saylor URL: http://www.saylor.org/books

Saylor.org
678

On December 18, 2000, Marlow filed a complaint against Conley and the Medleys.…At the bench trial,
Marlow testified that he had met Conley at a car show in Indianapolis on May 19, 2000, and Conley had
told him that Conley owed a “car lot” on the west side of Indianapolis. Marlow also testified that Conley
came to his house that night, but he “didn’t let him in.” Rather, Marlow testified that Conley “[came] over
[his] fence…a big high fence.” According to Marlow, Conley asked him to invest in Conley’s business that
night. Marlow gave Conley $500.00. Marlow testified that Conley came back the next day and Marlow
gave him an additional $4,000.00. Marlow then testified that Conley stole the certificate of title for the
Truck from Marlow’s house and stole the Truck from his garage. According to Marlow, he told Conley
later in the day to bring his Truck back and Conley told him that it had caught on fire. Marlow testified
that he then called the police. However, in the May 30, 2000 police report, which was admitted into
evidence at trial, the police officer noted the following:
The deal was [Conley] gets $4500.00, plus an orange ′32 Ford truck. In return, [Marlow] would
get a ′94 Ford flatbed dump truck and an ′89 Ford Bronco. [Marlow] stated that he has not
received the vehicles and that [Conley] keeps delaying getting the vehicles for him. [Conley] gave
[Marlow] several titles of vehicles which are believed to be junk. [Conley] told [Marlow] that he
has a car lot at 16th and Lafayette Road.
[The trial court determined that Marlow bought the truck from Conley, paying Conley $4500 plus a Ford
flatbed truck and Ford Bronco.]
…
The issue is whether the Medleys obtained good title to the Truck pursuant to Indiana UCC 2-403(1)
[voidable title passed on to good-faith purchaser]. We first note that UCC 2-401(2) provides that “[u]nless
otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his
performance with reference to the physical delivery of the goods.…” Further, 2-403(1) provides as follows:
“A purchaser of goods acquires all title which his transferor had or had power to transfer…A person with
voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been
delivered under a transaction of purchase, the purchaser has such power even though :…(d) the delivery
was procured through fraud punishable as theft under the criminal law.”
Thus, Conley, as purchaser of the goods, acquired all title to the Truck that Marlow, as transferor, had or
had power to transfer. Additionally, even if Conley had “voidable title,” he had the power to transfer good

Saylor URL: http://www.saylor.org/books

Saylor.org
679

title to the Medleys if they were “good faith purchasers for value.” Consequently, we must determine
whether Conley had voidable title and, if so, whether the Medleys were good faith purchasers for value.

A. Voidable Title
We first determine whether Conley had voidable title to the Truck… [T]he UCC does not define “voidable
title.” However, we have held that Indiana’s UCC 2-403 is consistent with Indiana’s common law, which
provided that “legal title passes to a defrauding buyer. This title is not void; it is voidable, which means
that when title gets into the hands of a bona fide purchaser for value then he will prevail over the
defrauded seller.” [Citation] Thus, a “defrauding buyer” obtains voidable title. However, a thief obtains
void title. See, e.g., [Citation] holding that a renter who stole a motor home had void title, not voidable
title, and could not convey good title).…
Here, Marlow argues that Conley stole the Truck and forged his name on the certificate of title. However,
the trial court was presented with conflicting evidence regarding whether Conley stole the Truck and the
certificate of title or whether Conley and Marlow had a business deal and Conley failed to comply with the
agreement. The trial court found that:
Evidence presented concerning [Marlow’s] complaint to the Indianapolis Police Department on
May 30, 2000 casts doubt on the credibility of [Marlow’s] trial testimony as the report states the
truck and title were obtained by Conley in exchange for a 1994 Ford Flatbed Dump Truck and a
1989 Ford Bronco plus the payment of $4500.00 by [Marlow]. Apparently, [Marlow] was
complaining to the police concerning Conley’s failure to deliver the two Ford vehicles.
…The trial court did not find Marlow’s testimony regarding the theft of the Truck and the certificate of
title to be credible.…[B]ased upon the trial court’s findings of fact, we must assume that the police report
accurately describes the circumstances under which Conley obtained possession of the Truck and its
signed certificate of title. Consequently, we assume that Marlow gave Conley $4,500.00 and the Truck in
exchange for two other vehicles. Although Conley gave Marlow the certificates of title for the two vehicles,
he never delivered the vehicles.
Conley’s title is voidable if “the delivery was procured through fraud punishable as theft under the
criminal law” under 2-403(1)(d).…Assuming that Conley knew that he would not deliver the two vehicles

Saylor URL: http://www.saylor.org/books

Saylor.org
680

to Marlow, the delivery of the Truck to Conley was procured through fraud punishable as theft.
Consequently, Marlow was defrauded, and Conley obtained voidable title to the Truck…

B. Good Faith Purchasers for Value
Having determined that Conley obtained voidable title to the Truck, we must now determine whether the
Medleys were good faith purchasers for value. Marlow does not dispute that the Medleys were purchasers
for value. Rather, Marlow questions their “good faith” because they purchased the Truck from someone
other than the person listed on the Truck’s certificate of title. [UCC 1-201919] defines good faith as
“honesty in fact in the conduct or transaction concerned.” Marlow argues that Robert did not purchase the
Truck in good faith because, although Robert purchased the vehicle from Conley, he was aware that the
certificate of title was signed by Marlow.
…Here, the sole evidence presented by Marlow regarding the Medleys’ lack of good faith is the fact that
the certificate of title provided by Conley was signed by Marlow. Robert testified that he thought Conley
was a licensed dealer and operated a “buy here, pay here” car lot. The Truck had a dealer license plate.
Robert questioned Conley about the certificate of title. Conley explained that Marlow had signed the title
as part of a deal Conley had made with him. Robert also testified that he had previously purchased
vehicles at car shows and had previously purchased a vehicle from a dealer where the certificate of title
had the previous owner’s name on it.…
The Medleys’ failure to demand a certificate of title complying with [the Indiana licensing statute] does
not affect their status as good faith purchasers in this case…The statute does not void transactions that
violate the statute. [Citations] Although the failure to comply with [the licensing statute] may, combined
with other suspicious circumstances, raise questions about a purchaser’s good faith, we find no such
circumstances here. Consequently, the Medleys were good faith purchasers for value.…
Lastly, Marlow also argues that the Medleys violated [licensing statutes] by providing false information to
the Bureau of Motor Vehicles because the Medleys allegedly listed the seller of the Truck as Marlow rather
than Conley. We noted above that legal title to a vehicle is governed by the sales provisions of the UCC
rather than the Indiana Certificate of Title Act. Thus, although false statements to the Bureau of Motor
Vehicles under Ind.Code § 9-18-2-2 could result in prosecution for perjury, such false statements do not
affect legal title to the vehicle.

Saylor URL: http://www.saylor.org/books

Saylor.org
681

In summary, we conclude that, as a defrauding buyer, Conley possessed voidable title and transferred
good title to the Medleys as good faith purchasers for value…Thus, legal title to the Truck passed to the
Medleys at the time Conley delivered the Truck to them. See UCC 2-401(2) (“[T]itle passes to the buyer at
the time and place at which the seller completes his performance with reference to the physical delivery of
the goods.…”). This result is consistent with the policy behind 2-403.
Section 2-403 was intended to determine the priorities between the two innocent parties: (1) the original
owner who parts with his goods through fraudulent conduct of another and (2) an innocent third party
who gives value for the goods to the perpetrator of the fraud without knowledge of the fraud. By favoring
the innocent third party, the Uniform Commercial Code endeavors to promote the flow of commerce by
placing the burden of ascertaining and preventing fraudulent transactions on the one in the best position
to prevent them, the original seller. The policy behind the UCC is to favor the Medleys because, as
between the Medleys and Marlow, Marlow was in the best position to prevent the fraudulent transaction.
For the foregoing reasons, we affirm the trial court’s judgment for the Medleys. Affirmed.

CASE QUESTIONS
1.

The court determined Marlow was defrauded by Conley. How did Conley defraud Marlow?

2.

What is the rationale, here expressed, for the UCC’s provision that a defrauding purchaser (Conley) can
pass on title to a good-faith purchaser for value?

3.

Why did Marlow think the Medleys should not be considered good-faith purchasers?

4.

Why would the UCC prevail over the state’s certificate of title act?

Risk of Loss, Seller a Merchant
Ramos v. Wheel Sports Center
409 N.Y.S.2d 505 (N.Y. Civ. Ct. 1978)
Mercorella, J.
In this non-jury action plaintiff/purchaser is seeking to recover from defendant/vendor the sum of $893
[about $3,200 in 2010 dollars] representing the payment made by plaintiff for a motorcycle.

Saylor URL: http://www.saylor.org/books

Saylor.org
682

The parties entered into a sales contract wherein defendant agreed to deliver a motorcycle to plaintiff by
June 30, 1978, for the agreed price of $893. The motorcycle was subsequently stolen by looters during the
infamous power blackout of July 11, 1977.
It is uncontroverted that plaintiff paid for the motorcycle in full; was given the papers necessary for
registration and insurance and did in fact register the cycle and secure liability insurance prior to the loss
although license plates were never affixed to the vehicle. It is also conceded that the loss occurred without
any negligence on defendant’s part.
Plaintiff testified that defendant’s salesman was informed that plaintiff was leaving on vacation and
plaintiff would come for the cycle when he returned. He further testified that he never saw or rode the
vehicle. From the evidence adduced at trial it is apparent that plaintiff never exercised dominion or
control over the vehicle.
Defendant’s president testified that he had no knowledge of what transpired between his salesman and
plaintiff nor why the cycle was not taken prior to its loss.
The sole issue presented to the Court is which party, under the facts disclosed, bears the risk of loss?
It is the opinion of this Court that defendant must bear the risk of loss under the provisions of Section 2509(3) of the Uniform Commercial Code.
This section provides that “…the risk of loss passes to the buyer on his receipt of the goods if the seller is a
merchant.…” Section 2-103(1) (c) states that receipt of goods means taking physical possession of them.
[Authors’ note: UCC revisions have changed the rule so that risk of loss passes to the buyer on his receipt
of the goods irrespective of whether the seller is a merchant or not. It is still 2-509(3), however.]
The provision tends more strongly to hold risk of loss on the seller than did the former Uniform Sales Act.
Whether the contract involves delivery at the seller’s place of business or at the situs of the goods, a
merchant seller cannot transfer risk of loss and it remains on him until actual receipt by the buyer, even
though full payment has been made and the buyer notified that the goods are at his disposal. The
underlying theory is that a merchant who is to make physical delivery at his own place continues
meanwhile to control the goods and can be expected to insure his interest in them.
The Court is also of the opinion that no bailee/bailor relationship, constructive or otherwise, existed
between the parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
683

Accordingly, let judgment be entered in favor of plaintiff for the sum of $893, together with interest, costs
and disbursements.

CASE QUESTIONS
1.

What caused the loss here, through no fault of either party?

2.

What is the rationale for holding the merchant-seller liable in this circumstance?

3.

Suppose instead that Ramos had purchased the motorcycle at a garage sale from an acquaintance and the
same loss occurred. Who would bear the risk then?

Saylor URL: http://www.saylor.org/books

Saylor.org
684

18.5 Summary and Exercises
Summary
Two significant questions lurk in the background of any sale: (1) when does title pass? and (2) who must
bear the risk of loss if the goods are destroyed or damaged through no fault of either party?
In general, title passes when the buyer and the seller agree that it passes. If the buyer and the seller fail to
specify the time at which title passes, Article 2 lays down four rules: (1) under a shipment contract, title
passes when the seller places the goods with the carrier; (2) under a destination contract, title passes
when the goods are tendered at the place of delivery; (3) under a contract calling for delivery of
documents of title, title passes when the seller tenders documents of title, even if the goods are not
physically moved; and (4) when no physical delivery or exchange of documents is called for, title passes
when the contract is signed.
The buyer and the seller may also specify who must bear the risk of loss. But if they do not, Article 2 sets
out these four rules: (1) when the seller must ship by carrier but not to any particular destination, risk
passes to the buyer when the seller delivers the goods to the carrier; (2) when the goods must be
transported to a particular destination, risk passes when the carrier tenders them at that destination; (3)
if the goods are held by a bailee who has issued a negotiable document of title, risk passes when the buyer
receives the document; (4) in other cases, risk of loss turns on whether the seller is a merchant. If he is a
merchant, risk passes when the buyer receives the goods; if he is not a merchant, risk passes when the
seller tenders the goods. These rules are modified when either of the parties breaches the contract. In
general, unless the breach is cured, the risk of uninsured losses lies on the party who breached.
Either party may insure the goods if it has an insurable interest in them. The buyer has an insurable
interest in goods identified to the contract—for example, by marking them in some manner. The seller has
an insurable interest as long as he retains title or a security interest.
In fixing passage of title and risk of loss, the parties often use shorthand terminology whose meaning
must be mastered to make sense of the contract. These terms include F.O.B.; F.A.S.; ex-ship; C.I.F.; C.F.;
no arrival, no sale; sale on approval; and sale or return. Use of these terms in a contract can have a
significant effect on title and risk of loss.

Saylor URL: http://www.saylor.org/books

Saylor.org
685

Sometimes goods are sold by non-owners. A person with voidable title has the power to transfer title to a
good-faith purchaser for value. A merchant who deals in particular goods has the power to transfer all
rights of one who entrusts to him goods of the kind. And a rightful owner may be stopped by his own acts
from asserting title against an innocent purchaser.

EXERCISES
1.

Betty from Baltimore contracts to purchase one hundred purple llama figurines from Sam of Syracuse.
Sam is to send the goods by carrier and is not required to deliver them to Betty’s Boutique, their
destination. He ships them by train, which unfortunately crashes in Delaware. All the figurines are
destroyed. Whose loss is it? Why?

2.

In Exercise 1, assume that the train did not crash but that Sam’s creditors attempted to seize the goods
before their arrival. May the creditors do so? Why?

3.

Hattie’s Head Shop signed a written agreement with the Tangerine Computer Company to supply a
Marilyn, a supercomputer with bubble memory, to total up its orders and pay its foreign agents. The
contract provided that the computer was to be specially built and that Tangerine would deliver it by
carrier to Hattie’s ready to install no later than June 1. Tangerine engineers worked feverishly to comply
with the contract terms. On May 25, the computer stood gleaming in Tangerine’s shipping department.
That night, before the trucks could depart, a tornado struck the factory and destroyed the computer
intended for Hattie’s. Whose loss is it? Why?

4.

In Exercise 3, assume that the tornado did not strike but that Tangerine’s creditors attempted to seize the
computer. May they? Why?

5.

On February 18, Clancy, who was in debt, took his stereo to Lucy’s repair shop. Because Lucy and Clancy
were old friends, Lucy didn’t give him a receipt. On February 19, hounded by creditors, Clancy sold the
stereo on credit to Grover, who was to pick it up on February 21 at Lucy’s, pay Lucy the repair bill, and pay
the balance of the purchase price to Clancy. Who is entitled to the radio if, on February 20, Clancy’s
creditor appears with the sheriff to seize the stereo from Lucy? Why?

6.

Assume in Exercise 5 that, instead of the attempted seizure of the stereo by the creditor, Lucy’s shop and
the stereo are destroyed by fire on February 20. Must Grover still pay Clancy for the stereo? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
686

7.

Cleo’s Close-Outs, a wholesaler of discounted merchandise, offered Randy’s Retailers a chance to buy all
the contents of a shipment of bathtub toys just received. Cleo estimated that she had between five
hundred and six hundred rubber ducks and wrote on October 21 offering them to Randy for only one
dollar each if Randy would pick them up at Cleo’s. Randy received the letter in the mail the next day and
mailed his acceptance immediately. In the wee hours of the following morning, October 23, a fire
consumed Cleo’s warehouse, melting the ducks into an uneven soup. Assuming that Cleo was a merchant,
who bears the loss? Why?

8.

Plaintiff, a manufacturer of men’s clothing in Los Angeles, contracted to sell a variety of clothing items to
Defendant, Harrison’s clothing store in Westport, Connecticut, “F.O.B. Los Angeles.” Plaintiff delivered the
goods to Trucking Company and received a bill of lading. When the goods arrived at Defendant’s store
about two weeks later, Mrs. Harrison, Defendant’s wife, who was in charge of the store at the time,
requested the truck driver to deliver the goods inside the door of the shop. The driver refused and
ultimately drove away. The goods were lost. Defendant refused to pay for the goods and raised as a
defense that “the Plaintiff refused to deliver the merchandise into the Defendant’s place of business.”
Who wins and why?

9.

[1]

Jackson owned a number of guns and asked his friend Willard, who ran a country store, if Willard would
let Jackson display the guns in the store for sale on consignment. Willard would get some compensation
for his trouble. Willard agreed. Subsequently Willard’s creditors seized assets of the store, including the
guns. Jackson protested that they were his guns, not Willard’s, and that the latter’s creditors should keep
their hands off them. Given no other facts, who wins?

10. Plaintiff advertised his car for sale. Roberts stopped by to look at it. He took it for a short test drive,
returned to Plaintiff’s house, and said, “I like it, but my wife needs to look at it before I buy it. I’ll be back
in less than half an hour.” Roberts took the car and never returned. Plaintiff called the police, who later
found the car in a neighboring state. Defendant had bought it from Roberts, who had presented him with
forged registration papers. Plaintiff then sued Defendant to get the car back. Who wins?

Saylor URL: http://www.saylor.org/books

Saylor.org
687

SELF-TEST QUESTIONS
1.

In a sale-on-approval contract
a.

the goods are intended primarily for the buyer’s use

b.

the goods are intended primarily for resale

c.

the risk of loss is on the buyer

d.

the buyer obtains title upon receipt of the goods
As a general rule

a.

goods cannot be sold by persons with voidable title
b.

a rightful owner cannot be stopped from asserting title against an innocent purchaser

c.

a merchant cannot transfer the rights of a person who entrusts goods to him

d.

a person with voidable title has the power to transfer title to a good-faith purchaser for value
In general, title passes

a.

to a buyer when the contract is signed
b.

when the buyer and the seller agree that it passes

c.

to a buyer when the seller receives payment for goods

d.

under none of the above conditions
When a destination contract does not specify when title is to pass, it passes

a.

when the goods are shipped
b.

when the contract is signed

c.

when the buyer pays for the goods

d.

when the seller tenders delivery
In a C.I.F. contract

a.

the seller must obtain insurance
b.

the buyer must obtain insurance

c.

the seller has fewer duties than with a C.F. contract

d.

title passes to the buyer when the seller tenders delivery

Saylor URL: http://www.saylor.org/books

Saylor.org
688

SELF-TEST ANSWERS
1.

a

2.

d

3.

b

4.

d

5.

a

[1] Ninth Street East, Ltd. v. Harrison, 259 A.2d 772 (Conn. 1968).

Saylor URL: http://www.saylor.org/books

Saylor.org
689

Chapter 19

Performance and Remedies
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What performance is expected of the seller in a sales contract

2.

What performance is expected of the buyer in a sales contract

3.

What rights and duties the buyer has if there is a nonconforming delivery

4.

How, in general, the UCC approaches remedies

5.

What the seller’s remedies are for breach by the buyer

6.

What the buyer’s remedies are for breach by the seller

7.

What excuses the UCC provides for nonperformance

In Part II, we examined contract performance and remedies under common law. In this chapter, we
examine performance and remedies under Article 2, the law of sales, of the Uniform Commercial
Code (UCC). In the next chapter, we cover special remedies for those damaged or injured by
defective products.
The parties often set out in their contracts the details of performance. These include price terms and
terms of delivery—where the goods are to be delivered, when, and how. If the parties fail to list these
terms, the rules studied in this chapter will determine the parties’ obligations: the parties may agree;
if they do not, the UCC rules kick in as the default. In any event, the parties have an obligation to act
in good faith.

Saylor URL: http://www.saylor.org/books

Saylor.org
690

19.1 Performance by the Seller
LEARNING OBJECTIVE
1.

Understand what is meant when it is said the seller has a duty to “make a timely delivery of conforming
goods.”

The Seller’s Duty in General
The general duty of the seller is this: to make a timely delivery of conforming goods.

[1]

The CISG, Article 30, says, “The seller must deliver the goods, hand over any documents
relating to them and transfer the property in the goods, as required by the contract and
this Convention.”

Analysis of the Seller’s Duty
Timing
By agreement or stipulation, the parties may fix the time when delivery is to be made by including
statements in contracts such as “Delivery is due on or before July 8” or “The first of 12 installments is due
on or before July 8.” Both statements are clear.
If the parties do not stipulate in their contract when delivery is to occur, the UCC fills the gap. Section 2309 of the UCC says, “The time for shipment or any other action under a contract if not provided for in
this Article or agreed upon shall be a reasonable time.” And what is a “reasonable time” is addressed by
comment 1 to this section:
It thus turns on the criteria as to “reasonable time” and on good faith and commercial standards
set forth in Sections 1-202, 1-203 and 2-103. It…depends on what constitutes acceptable
commercial conduct in view of the nature, purposes and circumstances of the action to be taken.

Saylor URL: http://www.saylor.org/books

Saylor.org
691

The CISG (Article 33) provides as follows:
The seller must deliver the goods
(a) if a date is fixed by or determinable from the contract, on that date;
(b) if a period of time is fixed by or determinable from the contract, at any time
within that period unless circumstances indicate that the buyer is to choose a date;
or
(c) in any other case, within a reasonable time after the conclusion of the contract.

Delivery
The parties may agree as to how delivery shall be accomplished; if they do not, the UCC fills the gap.
The CISG (Article 31) says this:
If the seller is not bound to deliver the goods at any other particular place, his
obligation to deliver consists
(a) if the contract of sale involves carriage of the goods—in handing the goods over
to the first carrier for transmission to the buyer;
(b) if, in cases not within the preceding subparagraph…in placing the goods at the
buyer’s disposal at that place [where the goods are];
(c) in other cases—in placing the goods at the buyer’s disposal at the place where
the seller had his place of business at the time of the conclusion of the contract.

By Agreement
The parties may use any language they want to agree on delivery terms.

If There Is No Agreement
If the parties do not stipulate delivery terms or if their agreement is incomplete or merely formulaic, the
UCC describes the seller’s obligations or gives meaning to the formulaic language. (Because form
contracts are prevalent, formulaic language is customary.) You recall the discussion in Chapter 18 "Title
and Risk of Loss" about when title shifts: we said title shifts when the seller has completed delivery
obligations under the contract, and we ran through how those obligations are usually expressed. A quick
review here is appropriate.

Saylor URL: http://www.saylor.org/books

Saylor.org
692

The contract may be either a shipment contract, a destination contract, or a contract where the goods are
not to be moved (being held by a bailee). In any case, unless otherwise agreed, the delivery must be at a
reasonable time and the tender (the offer to make delivery) must be kept open for a reasonable time; the
buyer must furnish facilities “reasonably suited to the receipt of the goods.”

[2]

In a shipment contract, the seller has four duties: (1) to deliver the goods to a carrier; (2) to deliver the
goods with a reasonable contract for their transportation; (3) to deliver them with proper documentation
for the buyer; and (4) to promptly notify the buyer of the shipment (UCC, Section 2-504). The contract
may set out the seller’s duties using customary abbreviations, and the UCC interprets those: “F.O.B [insert
place where goods are to be shipped from]” means “free on board”—the seller must see to it that the goods
are loaded on the vehicle of conveyance at the place of shipment. “F.A.S. [port of shipment inserted here]”
means the seller must see to it that the goods are placed along the ship on the dock ready to be loaded
(Section 2-319). Price terms include “C.I.F.,” which means the sale price includes the cost of the goods,
insurance, and freight charges, and “C. & F.,” which means the sales price includes the cost of the goods at
a cheaper unit price and freight but not insurance.

[3]

If it is clear from the contract that the seller is

supposed to ship the goods (i.e., the buyer is not going to the seller’s place to get them) but not clear
whether it is a shipment or a destination contract, the UCC presumes it is a shipment contract.

[4]

If it is a destination contract, the seller has two duties: to get the goods to the destination at the buyer’s
disposal and to provide appropriate documents of delivery.

[5]

The contract language could be “F.O.B.

[place of destination inserted here],” which obligates the seller to deliver to that specific location; “exship,” which obligates the seller to unload the goods from the vehicle of transportation at the agreed
location (e.g., load the goods onto the dock); or it could be “no arrival, no sale,” where the seller is not
liable for failure of the goods to arrive, unless she caused it.

[6]

If the goods are in the possession of a bailee and are not to be moved—and the parties don’t stipulate
otherwise—the UCC, Section 2-503 says delivery is accomplished when the seller gives the buyer a
negotiable document of title, or if none, when the bailee acknowledges the buyer’s right to take the goods.
If nothing at all is said about delivery, the place for delivery is the seller’s place of business or his
residence if he has no place of business.

[7]

Saylor URL: http://www.saylor.org/books

Saylor.org
693

Conforming Goods
As always, the parties may put into the contract whatever they want about the goods as delivered. If they
don’t, the UCC fills the gaps.

By Agreement
The parties may agree on what “conforming goods” means. An order will specify “large grade A eggs,” and
that means something in the trade. Or an order might specify “20 gross 100-count boxes No. 8 × 3/8 × 32
Phillips flathead machine screws.” That is a screw with a designated diameter, length, number of threads
per inch, and with a unique, cruciform head insert to take a particular kind of driver. The buyer might, for
example, agree to purchase “seconds,” which are goods with some flaw, such as clothes with seams not
sewed quite straight or foodstuffs past their pull date. The parties may also agree in the contract what
happens if nonconforming goods are delivered, as we’ll see later in this chapter.

If There Is No Agreement
If nothing is said in the contract about what quality of goods conform to the contract, then the UCC
default rule kicks in. The seller is to make a perfect tender: what is delivered must in every respect
conform to the contract.

[8]

And if what is delivered doesn’t conform to the contract, the buyer is not

obligated to accept the goods.
The CISG has no perfect tender rule. Article 46 provides this:
If the goods do not conform with the contract, the buyer may require delivery of
substitute goods only if the lack of conformity constitutes a fundamental breach of
contract and a request for substitute goods is made either in conjunction with
notice given under article 39 or within a reasonable time thereafter. If the goods do
not conform with the contract, the buyer may require the seller to remedy the lack
of conformity by repair, unless this is unreasonable having regard to all the
circumstances. A request for repair must be made either in conjunction with notice
given under article 39 or within a reasonable time thereafter.

Saylor URL: http://www.saylor.org/books

Saylor.org
694

Installment Contracts
Unless otherwise agreed, all goods should be delivered at one time, and no payment is due until tender.
But where circumstances permit either party to make or demand delivery in lots, Section 2-307 of the
UCC permits the seller to demand payment for each lot if it is feasible to apportion the price. What if the
contract calls for delivery in installment, and one installment is defective—is that a material breach of the
whole contract? No. Section 2-612 of the UCC says this:
(2) The buyer may reject any installment which is non-conforming if the non-conformity
substantially impairs the value of that installment and cannot be cured or if the non-conformity
is a defect in the required documents; but if the non-conformity does not fall within subsection (3)
and the seller gives adequate assurance of its cure the buyer must accept that installment.
(3) Whenever non-conformity or default with respect to one or more installments substantially
impairs the value of the whole contract there is a breach of the whole.

Cure for Improper Delivery
Failure to make a perfect tender, unless otherwise agreed, is a material breach of the sales contract.
However, before the defaulting seller is in complete default, she has a right to cure. Here’s what the UCC
says in Section 2-508:
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for
performance has not yet expired, the seller may seasonably notify the buyer of his intention to
cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to
believe would be acceptable with or without money allowance the seller may if he seasonably
notifies the buyer have a further reasonable time to substitute a conforming tender.
Buyer orders Santa Claus candles deliverable November 5; on October 25 the goods are delivered, but
they’re not right: they’re Christmas angel candles instead. But the seller still has eleven days to cure, and
the buyer must allow that. Buyer places an order exactly the same as the first order, and the order arrives
on November 5 in the original manufacturer’s packaging, but they’re not right. “Well,” says the seller, “I
thought they’d be OK right out of the package. I’ll get the correct ones to you right away.” And the buyer
would have a duty to allow that, if “right away” is a “further reasonable time.”

Saylor URL: http://www.saylor.org/books

Saylor.org
695

Article 48 of the CISG says this:
The seller may, even after the date for delivery, remedy at his own expense any
failure to perform his obligations, if he can do so without unreasonable delay and
without causing the buyer unreasonable inconvenience or uncertainty of
reimbursement by the seller of expenses advanced by the buyer. However, the
buyer retains any right to claim damages as provided for in this Convention. If the
seller requests the buyer to make known whether he will accept performance and
the buyer does not comply with the request within a reasonable time, the seller may
perform within the time indicated in his request. The buyer may not, during that
period of time, resort to any remedy which is inconsistent with performance by the
seller.
So, again, the seller’s duty is to make a timely delivery of conforming goods. Let’s take a look now at the
buyer’s duties.

KEY TAKEAWAY
The seller’s obligation under the UCC is to make a timely delivery of conforming goods. For each element
of the duty—timely, delivery, conforming goods—the parties may agree in their contract. If they do not,
the UCC fills in default rules.

EXERCISES
1.

If the parties do not specify a time for delivery, what is the UCC’s default position?

2.

What are the seller’s obligations in an F.O.B. shipment contract? In an F.O.B. destination contract?

3.

Compare the UCC’s perfect tender rule to the common-law substantial performance doctrine.

[1] Uniform Commercial Code, Sections 2-301and 2-309.
[2] Uniform Commercial Code, Section 2-503.
[3] Uniform Commercial Code, Section 2-320.
[4] Uniform Commercial Code, Section 2-503(5).
[5] Uniform Commercial Code, Section 2-503.

Saylor URL: http://www.saylor.org/books

Saylor.org
696

[6] Uniform Commercial Code, Sections 2-319, 2-322, and 2-324.
[7] Uniform Commercial Code, Section 2-308.
[8] Uniform Commercial Code, Section 2-601.

Saylor URL: http://www.saylor.org/books

Saylor.org
697

19.2 Performance by Buyer
LEARNING OBJECTIVES
1.

Understand what the general duties of the buyer are.

2.

Recognize what rights the buyer has if the seller tenders a nonconforming delivery.

General Duties of Buyer
[1]

The general duty of the buyer is this: inspection, acceptance, and payment. But the buyer’s duty does not
arise unless the seller tenders delivery.

Inspection
Under Sections 2-513(1) and (2) of the Uniform Commercial Code (UCC), the buyer has a qualified right
to inspect goods. That means the buyer must be given the chance to look over the goods to determine
whether they conform to the contract. If they do not, he may properly reject the goods and refuse to pay.
The right to inspect is subject to three exceptions:
1.

The buyer waives the right. If the parties agree that payment must be made before inspection, then
the buyer must pay (unless the nonconformity is obvious without inspection). Payment under these
circumstances does not constitute acceptance, and the buyer does not lose the right to inspect and
reject later.

2. The delivery is to be made C.O.D. (cash on delivery).
3. Payment is to be made against documents of title.
If the buyer fails to inspect, or fails to discover a defect that an inspection would have revealed, he cannot
later revoke his acceptance, subject to some exceptions.

Acceptance
Acceptance is clear enough: it means the buyer takes the goods. But the buyer’s options on improper
delivery need to be examined, because that’s often a problem area.
The buyer may accept goods by words, silence, or action. Section 2-606(1) of the UCC defines acceptance
as occurring in any one of three circumstances:

Saylor URL: http://www.saylor.org/books

Saylor.org
698

1.

Words. The buyer, after a reasonable opportunity to inspect, tells the seller either that the goods
conform or that he will keep them despite any nonconformity.

2. Silence. The buyer fails to reject, after a reasonable opportunity to inspect.
3. Action. The buyer does anything that is inconsistent with the seller’s ownership, such as using the
goods (with some exceptions) or selling the goods to someone else.
Once the buyer accepts, she is obligated to pay at the contract rate and loses the right to reject the
goods.

[2]

She is stuck, subject to some exceptions.

Payment
The parties may specify in their contract what payment means and when it is to be made. If they don’t,
the UCC controls the transaction.

[3]

A Buyer’s Right on Nonconforming Delivery
Obviously if the delivery is defective, the disappointed buyer does not have to accept the goods: the buyer
may (a) reject the whole, (b) accept the whole, or (c) accept any commercial unit and reject the rest (2601, 2A-509), or (d)—in two situations—revoke an acceptance already made.

Rejection and a Buyer’s Duties after Rejection
Under UCC, Section 2-601(a), rejection is allowed if the seller fails to make a perfect tender. The rejection
must be made within a reasonable time after delivery or tender. Once it is made, the buyer may not act as
the owner of the goods. If he has taken possession of the goods before he rejects them, he must hold them
with reasonable care to permit the seller to remove them. If the buyer is a merchant, then the buyer has a
special duty to follow reasonable instructions from the seller for disposing of the rejected goods; if no
instructions are forthcoming and the goods are perishable, then he must try to sell the goods for the
seller’s account and is entitled to a commission for his efforts. Whether or not he is a merchant, a buyer
may store the goods, reship them to the seller, or resell them—and charge the seller for his services—if the
seller fails to send instructions on the goods’ disposition. Such storage, reshipping, and reselling are not
acceptance or conversion by the buyer.

Saylor URL: http://www.saylor.org/books

Saylor.org
699

Acceptance of a Nonconforming Delivery
The buyer need not reject a nonconforming delivery. She may accept it with or without allowance for the
nonconformity.

Acceptance of Part of a Nonconforming Delivery
The buyer may accept any commercial unit and reject the rest if she wants to. A commercial unit means
“such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which
materially impairs its character or value on the market or in use. A commercial unit may be a single article
(as a machine), a set of articles (as a suite of furniture or an assortment of sizes), a quantity (as a bale,
gross, or carload), or any other unit treated in use or in the relevant market as a single whole.”

[4]

Installment Sales
A contract for an installment sale complicates the answer to the question, “What right does the buyer have
to accept or reject when the seller fails to deliver properly?” (An installment contract is one calling for
delivery of goods in separate lots with separate acceptance for each delivery.) The general answer is found
in the UCC at Section 2-612, which permits the buyer to reject any nonconforming installment if the
nonconformity cannot be cured if it substantially impairs the value of that particular installment.
However, the seller may avoid rejection by giving the buyer adequate assurances that he will cure the
defect, unless the particular defect substantially impair the value of the whole contract.
Suppose the Corner Gas Station contracts to buy 12,000 gallons of regular gasoline from Gasoline Seller,
deliverable in twelve monthly installments of 1,000 gallons on the first of each month, with a set price
payable three days after delivery. In the third month, Seller is short and can deliver only 500 gallons
immediately and will not have the second 500 gallons until midmonth. May Corner Gas reject this tender?
The answer depends on the circumstances. The nonconformity clearly cannot be cured, since the contract
calls for the full 1,000 on a particular day. But the failure to make full delivery does not necessarily impair
the value of that installment; for example, Corner Gas may know that it will not use up the 500 gallons
until midmonth. However, if the failure will leave Corner Gas short before midmonth and unable to buy
from another supplier unless it agrees to take a full 1,000 (more than it could hold at once if it also took
Seller’s 500 gallons), then Corner Gas is entitled to reject Seller’s tender.

Saylor URL: http://www.saylor.org/books

Saylor.org
700

Is Corner Gas entitled to reject the entire contract on the grounds that the failure to deliver impairs the
value of the contract as a whole? Again, the answer depends on whether the impairment was substantial.
Suppose other suppliers are willing to sell only if Corner Gas agrees to buy for a year. If Corner Gas
needed the extra gasoline right away, the contract would have been breached as whole, and Corner Gas
would be justified in rejecting all further attempted tenders of delivery from Seller. Likewise, if the spot
price of gasoline were rising so that month-to-month purchases from other suppliers might cost it more
than the original agreed price with Seller, Corner Gas would be justified in rejecting further deliveries
from Seller and fixing its costs with a supply contract from someone else. Of course, Corner Gas would
have a claim against Seller for the difference between the original contract price and what it had to pay
another supplier in a rising market (as you’ll see later in this chapter).

Revocation
A revocation of acceptance means that although the buyer has accepted and exercised ownership of the
goods, he can return the goods and get his money back. There are two circumstances in which the buyer
can revoke an acceptance if the nonconformity “substantially impairs its value to him”:
a.

[5]

if the buyer reasonably thought the nonconformity would be cured and it is not within a

reasonable time; or
b. if the acceptance was due to a latent defect that could not reasonably have been discovered before
acceptance.
Consider two examples illustrated in the next paragraph. The first deals with point a (buyer thought
nonconformity would be cured and it was not within a reasonable time), and the second gets to point b
(latent defect).
In August 1983, the Borsages purchased a furnished mobile home on the salesperson’s assertion that it
was “the Cadillac of mobile homes.” But when they moved in, the Borsages discovered defects: water
leaks, loose moldings, a warped dishwasher door, a warped bathroom door, holes in walls, defective
heating and cooling systems, cabinets with chips and holes, furniture that fell apart, mold and mildew in
some rooms, a closet that leaked rainwater, and defective doors and windows. They had not seen these
defects at the time of purchase because they looked at the mobile home at night and there were no lights
on in it. The Borsages immediately complained. Repairmen came by but left, only promising to return

Saylor URL: http://www.saylor.org/books

Saylor.org
701

again. Others did an inadequate repair job by cutting a hole in the bottom of the home and taping up the
hole with masking tape that soon failed, causing the underside of the home to pooch out. Yet more
repairmen came by but made things worse by inadvertently poking a hole in the septic line and failing to
fix it, resulting in a permanent stench. More repairmen came by, but they simply left a new dishwasher
door and countertop at the home, saying they didn’t have time to make the repairs. In June 1984, the
Borsages provided the seller a long list of uncorrected problems; in October they stopped making
payments. Nothing happened. In March 1986—thirty-one months after buying the mobile home—they
told the seller to pick up the mobile home: they revoked their acceptance and sued for the purchase price.
The defendant seller argued that the Borsages’ failure to move out of the house for so long constituted
acceptance. But they were repeatedly assured the problems would be fixed, and moreover they had no
place else to live, and no property to put another mobile home on if they abandoned the one they had. The
court had no problem validating the Borsages’ revocation of acceptance, under the section noted earlier, if
they ever had accepted it. The seller might have a right to some rental value, though.

[6]

In April 1976, Clarence Miller ordered a new 1976 Dodge Royal Monaco station wagon from plaintiff
Colonial Dodge. The car included a heavy-duty trailer package with wide tires. The evening of the day the
Millers picked up the new car, Mrs. Miller noticed that there was no spare tire. The following morning, the
defendant notified the plaintiff that he insisted on a spare tire, but when he was told there were no spare
tires available (because of a labor strike), Mr. Miller told the plaintiff’s salesman that he would stop
payment on the check he’d given them and that the car could be picked up in front of his house. He parked
it there, where it remained until the temporary registration sticker expired and it was towed by the police
to an impound yard. Plaintiff sued for the purchase price, asserting that the missing spare tire did not
“substantially impair the value of the goods to the buyer.” On appeal to the Michigan Supreme Court, the
plaintiff lost. “In this case the defendant’s concern with safety is evidenced by the fact that he ordered the
special package which included spare tires. The defendant’s occupation demanded that he travel
extensively, sometimes in excess of 150 miles per day on Detroit freeways, often in the early morning
hours…He was afraid of a tire going flat…at 3 a.m. Without a spare, he would be helpless until morning
business hours. The dangers attendant upon a stranded motorist is common knowledge, and Mr. Miller’s
fears are not unreasonable.” The court observed that although he had accepted the car before he

Saylor URL: http://www.saylor.org/books

Saylor.org
702

discovered the nonconformity that did not preclude revocation: the spare was under a fastened panel,
concealed from view.

[7]

KEY TAKEAWAY
The duty of the buyer in a sales contract is to inspect, accept, and pay. Failure to discover a defect that an
inspection would have revealed is a waiver of right to complain. Normally the goods are conforming and
the buyer accepts them, but upon discovery of a defect the buyer may reject the whole nonconforming
delivery, part of it (the buyer has some duties if she has possession of the rejected goods), or in some
cases reject one installment of an installment sale or, if one defective installment is serious enough to
vitiate the whole contract, the buyer may consider the contract terminated. If goods have been accepted
because the seller promised to fix defects or because the defects were latent, then the buyer may revoke
the acceptance where the nonconformity substantially impairs the value of the contract to the buyer.

EXERCISES
1.

If a buyer takes possession of goods and shortly thereafter discovers they are nonconforming, what duty
does the non-merchant buyer have with respect to the goods? What duty does the merchant buyer have
with respect to the goods?

2.

What is the difference between rejection and revocation?

3.

Under what circumstances will a defective installment allow the buyer to reject that installment? Under
what circumstances would a defective installment allow the buyer to terminate the contract?

[1] Uniform Commercial Code, Sections 2-301 and 2-513.
[2] Uniform Commercial Code, Section 2-607.
[3] Uniform Commercial Code, Sections 2-511 and 2-512.
[4] Uniform Commercial Code, Sections 2-105 and 2A103 (1).
[5] Uniform Commercial Code, Section 2-608.
[6] North River Homes, Inc., v. Borsage, Mississippi (1992).
[7] Colonial Dodge v. Miller, 362 N.W.2d 704 (Mich. 1984).

Saylor URL: http://www.saylor.org/books

Saylor.org
703

19.3 Remedies
LEARNING OBJECTIVES
1.

Understand what purpose remedies serve under the UCC.

2.

Be able to see when the parties’ agreements as to limited remedies fail under the UCC.

3.

Recognize what the seller’s remedies are.

4.

Recognize what the buyer’s remedies are.

Remedies in General
General Policy
The general policy of the Uniform Commercial Code (UCC) is to put the aggrieved party in a good position
as if the other party had fully performed—as if there had been a timely delivery of conforming goods. The
UCC provisions are to be read liberally to achieve that result if possible. Thus the seller has a number of
potential remedies when the buyer breaches, and likewise the buyer have a number of remedies when the
seller breaches.
The CISG provides, at Article 74:
Damages for breach of contract by one party consist of a sum equal to the loss,
including loss of profit, suffered by the other party as a consequence of the breach.
Such damages may not exceed the loss which the party in breach foresaw or ought
to have foreseen at the time of the conclusion of the contract, in the light of the facts
and matters of which he then knew or ought to have known, as a possible
consequence of the breach of contract.

Specifying Remedies
We have emphasized how the UCC allows people to make almost any contract they want (as long as it’s
not unconscionable). Just as the parties may specify details of performance in the contract, so they may
provide for and limit remedies in the event of breach.

[1]

The following would be a typical limitation of

remedy: “Seller’s sole obligation in the event goods are deemed defective by the seller is to replace a like

Saylor URL: http://www.saylor.org/books

Saylor.org
704

quantity of non-defective goods.” A remedy is optional unless it is expressly agreed that it is the exclusive
remedy.

[2]

But the parties are not free to eliminate all remedies. As the UCC comment to this provision puts it, “If the
parties intend to conclude a contract for sale within this Article they must accept the legal consequence
that there be at least a fair quantum of remedy for breach of the obligations or duties outlined in the
contract.” In particular, the UCC lists three exemptions from the general rule that the parties are free to
make their contract up any way they want as regards remedies:
1.

When the circumstances cause the agreed-to remedy to fail or be ineffective, the default UCC remedy
regime works instead.

[3]

2. Consequential damages may be limited or excluded unless the limitation or exclusion is
unconscionable. Limitation of consequential damages for injury to the person in the case of consumer
goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.

[4]

3. The parties may agree to liquidated damages: “Damages for breach by either party may be liquidated
in the agreement but only at an amount which is reasonable in the light of the anticipated or actual
harm caused by the breach, the difficulties of proof of loss, and the inconvenience or non-feasibility of
otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void
as a penalty.”

[5]

The Code’s equivalent position on leases is interestingly slightly different. UCC 2A-

504(1) says damages may be liquidated “but only at an amount or by a formula that is reasonable in
light of the then anticipated harm caused” by the breach. It leaves out anything about difficulties of
proof or inconvenience of obtaining another adequate remedy.

Statute of Limitations
The UCC statute of limitations for breach of any sales contract is four years. The parties may “reduce the
period of limitation to not less than one year but may not extend it.”

[6]

Article 2A-506(1) is similar, but

omits the prohibition against extending the limitation. Article 2-725(2) goes on: “A cause of action accrues
when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of
warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future
performance of the goods and discovery of the breach must await the time of such performance the cause
of action accrues when the breach is or should have been discovered.”
Article 2A-506(2) is similar to 2-725(2).

Saylor URL: http://www.saylor.org/books

Saylor.org
705

Seller’s Remedies
Article 2 in General
Article 2-703 of the UCC lists the four things the buyer can do by way of default, and it lists—here slightly
paraphrased—the seller’s remedies (2A-523(1) is similar for leases):
Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment
due on or before delivery or repudiates with respect to a part or the whole, then with respect to
any goods directly affected and, if the breach is of the whole contract, then also with respect to
the whole undelivered balance, the aggrieved seller may:
(1) withhold delivery of such goods;
(2) stop delivery by any bailee;
(3) identify to the contract conforming goods not already identified;
(4) reclaim the goods on the buyer’s insolvency;
(5) resell and recover damages;
(6) recover damages for non-acceptance or repudiation;
(7) or in a proper case recover the price;
(8) cancel.
Items (1)–(4) address the seller’s rights to deal with the goods; items (5)–(7) deal with the seller’s rights
as regards the price, and item (8) deals with the continued existence of the contract.
The CISG’s take is similar. Article 61 and following state,
If the buyer fails to perform any of his obligations under the contract or this
Convention, the seller may:…(a) require the buyer to pay the price. (b) Fix an
additional period of time of reasonable length for performance by the buyer of his
obligations; unless the seller has received notice from the buyer that he will not
perform within the period so fixed, the seller may not, during that period, resort to
any remedy for breach of contract. (c) Declare the contract avoided if the failure by
the buyer to perform any of his obligations under the contract or this Convention
amounts to a fundamental breach of contract or if the buyer does not, within the
additional period of time fixed by the seller [above], perform his obligation to pay

Saylor URL: http://www.saylor.org/books

Saylor.org
706

the price or take delivery of the goods, or if he declares that he will not do so within
the period so fixed. (d) The seller also has the right to damages.
To illustrate the UCC’s remedy provision, in this and the following section, we assume these facts:
Howard, of Los Angeles, enters into a contract to sell and ship one hundred prints of a Pieter Bruegel
painting, plus the original, to Bunker in Dallas. Twenty-five prints have already been delivered to Bunker,
another twenty-five are en route (having been shipped by common carrier), another twenty-five are
finished but haven’t yet been shipped, and the final twenty-five are still in production. The original is
hanging on the wall in Howard’s living room. We will take up the seller’s remedies if the buyer breaches
and if the buyer is insolvent.

Remedies on Breach
Bunker, the buyer, breaches the contract. He sends Howard an e-mail stating that he won’t buy and will
reject the goods if delivery is attempted. Howard has the following cumulative remedies; election is not
required.

Withhold Further Delivery
Howard may refuse to send the third batch of twenty-five prints that are awaiting shipment.

Stop Delivery
Howard may also stop the shipment. If Bunker is insolvent, and Howard discovers it, Howard would be
permitted to stop any shipment in the possession of a carrier or bailee. If Bunker is not insolvent, the UCC
permits Howard to stop delivery only of carload, truckload, planeload, or larger shipment. The reason for
limiting the right to bulk shipments in the case of non-insolvency is that stopping delivery burdens the
carrier and requiring a truck, say, to stop and the driver to find a small part of the contents could pose a
sizeable burden.

Identify to the Contract Goods in Possession
Howard could “identify to the contract” the twenty-five prints in his possession. Section 2-704(1) of the
UCC permits the seller to denote conforming goods that were not originally specified as the exact objects

Saylor URL: http://www.saylor.org/books

Saylor.org
707

of the contract, if they are under his control or in his possession at the time of the breach. Assume that
Howard had five hundred prints of the Bruegel painting. The contract did not state which one hundred of
those prints he was obligated to sell, but once Bunker breached, Howard could declare that those
particular prints were the ones contemplated by the contract. He has this right whether or not the
identified goods could be resold. Moreover, Howard may complete production of the twenty-five
unfinished prints and identify them to the contract, too, if in his “reasonable commercial judgment” he
could better avoid loss—for example, by reselling them. If continued production would be expensive and
the chances of resale slight, the seller should cease manufacture and resell for scrap or salvage value.

Resell
Howard could resell the seventy-five prints still in his possession as well as the original. As long as he
proceeds in good faith and in a commercially reasonable manner, per Section 2-706(2) and Section 2A527(3), he is entitled to recover the difference between the resale price and the contract price, plus
incidental damages (but less any expenses saved, like shipping expenses). “Incidental damages” include
any reasonable charges or expenses incurred because, for example, delivery had to be stopped, new
transportation arranged, storage provided for, and resale commissions agreed on.
The seller may resell the goods in virtually any way he desires as long as he acts reasonably. He may resell
them through a public or private sale. If the resale is public—at auction—only identified goods can be sold,
unless there is a market for a public sale of futures in the goods (as there is in agricultural commodities,
for example). In a public resale, the seller must give the buyer notice unless the goods are perishable or
threaten to decline in value speedily. The goods must be available for inspection before the resale, and the
buyer must be allowed to bid or buy.
The seller may sell the goods item by item or as a unit. Although the goods must relate to the contract, it is
not necessary for any or all of them to have exited or to have been identified at the time of breach.
The seller does not owe the buyer anything if resale or re-lease results in a profit for the buyer.

[7]

Recover Damages
The seller may recover damages equal to the difference between the market price (measured at the time
and place for tender of delivery) and the unpaid contract price, plus incidental damages, but less any

Saylor URL: http://www.saylor.org/books

Saylor.org
708

expenses saved because of the buyer’s breach. Suppose Howard’s contract price was $100 per print plus
$10,000 for the original and that the market price on the day Howard was to deliver the seventy-five
prints was $75 (plus $8,000 for the original). Suppose too that the shipping costs (including insurance)
that Howard saved when Bunker repudiated were $2,000 and that to resell them Howard would have to
spend another $750. His damages, then, would be calculated as follows: original contract price ($17,500)
less market price ($13,625) = $3,875 less $2,000 in saved expenses = $1,875 plus $750 in additional
expenses = $2,625 net damages recoverable by Howard, the seller.
The CISG puts it similarly in Article 75: “If the contract is avoided and if, in a reasonable
manner and within a reasonable time after avoidance, the buyer has bought goods in
replacement or the seller has resold the goods, the party claiming damages may recover
the difference between the contract price and the price in the substitute transaction as well
as any further damages recoverable.”
If the formula would not put the seller in as good a position as performance under the contract, then the
measure of damages is lost profits—that is, the profit that Howard would have made had Bunker taken the
original painting and prints at the contract price (again, deducting expenses saved and adding additional
[8]

expenses incurred, as well as giving credit for proceeds of any resale). This provision becomes especially
important for so-called lost volume sellers. Howard may be able to sell the remaining seventy-five prints
easily and at the same price that Bunker had agreed to pay. Then why isn’t Howard whole? The reason is
that the second buyer was not a substitute buyer but an addition alone; that is, Howard would have made
that sale even if Bunker had not reneged on the contract. So Howard is still short a sale and is out a profit
that he would have made had Bunker honored the contract.

Recover the Price
Howard—the seller—could recover from Bunker for the price of the twenty-five prints that Bunker holds.
Or suppose they had agreed to a shipment contract, so that the risk of loss passed to Bunker when
Howard placed the other prints with the trucker and that the truck crashed en route and the cargo
destroyed. Howard could recover the price. Or suppose there were no market for the remaining seventyfive prints and the original. Howard could identify these prints to the contract and recover the contract
price. If Howard did resell some prints, the proceeds of the sale would have to be credited to Bunker’s

Saylor URL: http://www.saylor.org/books

Saylor.org
709

account and deducted from any judgment. Unless sold, the prints must be held for Bunker and given to
him upon his payment of the judgment.

Cancel the Contract
When Bunker repudiated, Howard could declare the contract cancelled. This would also apply if a buyer
fails to make a payment due on or before delivery. Cancellation entitles the non-breaching party to any
remedies for the breach of the whole contract or for any unperformed balance. That is what happens when
Howard recovers damages, lost profits, or the price.

[9]

Again, the CISG is similar. Article 64 provides that the seller may declare the contract
avoided “if the failure by the buyer to perform any of his obligations under the contract or
this Convention amounts to a fundamental breach of contract; or if the buyer does not,
within the additional period of time fixed by the seller perform his obligation to pay the
price or take delivery of the goods, or if he declares that he will not do so within the period
so fixed.”
Note again that these UCC remedies are cumulative. That is, Howard could withhold future
delivery and stop delivery en route, and identify to the contract goods in his
possession, and resell, and recover damages, and cancel.

Remedies on Insolvency
The remedies apply when the buyer breaches the contract. In addition to those remedies, the seller has
remedies when he learns that the buyer is insolvent, even if the buyer has not breached. Insolvency
results, for example, when the buyer has “ceased to pay his debts in the ordinary course of business,” or
the buyer “cannot pay his debts as they become due.”

[10]

Upon learning of Bunker’s insolvency, Howard could refuse to deliver the remaining prints, unless Bunker
pays cash not only for the remaining prints but for those already delivered. If Howard learned of Bunker’s
insolvency within ten days of delivering the first twenty-five prints, he could make a demand to reclaim
them. If within three months prior to delivery, Bunker had falsely represented that he was solvent, the
ten-day limitation would not cut off Howard’s right to reclaim. If he does seek to reclaim, Howard will lose
the right to any other remedy with respect to those particular items. However, Howard cannot reclaim

Saylor URL: http://www.saylor.org/books

Saylor.org
710

goods already purchased from Bunker by a customer in the ordinary course of business. The customer
does not risk losing her print purchased several weeks before Bunker has become insolvent.

[11]

In the lease situation, of course, the goods belong to the lessor—the lessor has title to them—so the lessor
can repossess them if the lessee defaults.

[12]

Buyer’s Remedies
In this section, let us assume that Howard, rather than Bunker, breaches, and all other circumstances are
the same. That is, Howard had delivered twenty-five prints, twenty-five more were en route, the original
painting hung in Howard’s living room, another twenty-five prints were in Howard’s factory, and the final
twenty-five prints were in production.

In General
The buyer can do the following three things by way of defaulting: repudiate the contract, fail to deliver the
goods, or deliver or tender nonconforming goods. Section 2-711 of the UCC provides the following
remedies for the buyer:
Where the seller fails to make delivery or repudiates, or the buyer rightfully rejects or justifiably
revokes, then with respect to any goods involved, and with respect to the whole if the breach goes
to the whole contract, the buyer may
(1) cancel the contract, and
(2) recover as much of the price as has been paid; and
(3) “cover” and get damages; and
(4) recover damages for non-delivery.
Where the seller fails to deliver or repudiates, the buyer may also:
(5) if the goods have been identified recover them; or
(6) in a proper case obtain specific performance or
(7) replevy the goods.
On rightful rejection or justifiable revocation of acceptance, a buyer:

Saylor URL: http://www.saylor.org/books

Saylor.org
711

(8) has a security interest in goods in his possession or control for any payments made on their
price and any expenses reasonably incurred in their inspection, receipt, transportation, care and
custody and may hold such goods and resell them in like manner as an aggrieved seller.
If the buyer has accepted non-conforming goods and notified seller of the non-conformity, buyer
can
(9) recover damages for the breach;

[13]

and in addition the buyer may
(10) recover incidental damages and
(11) recover consequential damages.

[14]

Thus the buyer’s remedies can be divided into two general categories: (1) remedies for goods that the
buyer does not receive or accept, when he has justifiably revoked acceptance or when the seller
repudiates, and (2) remedies for goods accepted.
The CISG provides similar remedies at Articles 45–51:
If the seller fails to perform any of his obligations under the contract, buyer may (1)
declare the contract avoided if the seller’s breach is fundamental; or (2) require
performance by the seller of his obligations unless the buyer has resorted to a
remedy which is inconsistent with this requirement; (3) require delivery of
substitute goods if the non-conformity constitutes a fundamental breach of
contract; (4) may require the seller to remedy the lack of conformity by repair,
unless this is unreasonable having regard to all the circumstances; (5) may fix an
additional period of time of reasonable length for performance by the seller of his
obligations and unless the buyer has received notice from the seller that he will not
perform within the period so fixed, the buyer may not, during that period, resort to
any remedy for breach of contract; (6) in case of non-conforming delivery, reduce
the price in the same proportion as the value that the goods actually delivered had
at the time of the delivery bears to the value that conforming goods would have had
at that time.

Saylor URL: http://www.saylor.org/books

Saylor.org
712

Goods Not Received
The UCC sets out buyer’s remedies if goods are not received or if they are rightfully rejected or acceptance
is rightfully revoked.

Cancel
If the buyer has not yet received or accepted the goods (or has justifiably rejected or revoked acceptance
because of their nonconformity), he may cancel the contract and—after giving notice of his cancellation—
he is excused from further performance.

[15]

Recover the Price
Whether or not the buyer cancels, he is entitled to recover the price paid above the value of what was
accepted.

Cover
In the example case, Bunker—the buyer—may “cover” and have damages: he may make a good-faith,
reasonable purchase of substitute goods. He may then recover damages from the seller for the difference
between the cost of cover and the contract price. This is the buyer’s equivalent of the seller’s right to resell.
Thus Bunker could try to purchase seventy-five additional prints of the Bruegel from some other
manufacturer. But his failure or inability to do so does not bar him from any other remedy open to him.

Sue for Damages for Non-delivery
Bunker could sue for damages for non-delivery. Under Section 2-713 of the UCC, the measure of damages
is the difference between the market price at the time when the buyer learned of the breach and the
contract price (plus incidental damages, less expenses saved). Suppose Bunker could have bought
seventy-five prints for $125 on the day Howard called to say he would not be sending the rest of the order.
Bunker would be entitled to $1,875—the market price ($9,375) less the contract price ($7,500). This
remedy is available even if he did not in fact purchase the substitute prints. Suppose that at the time of
breach, the original painting was worth $15,000 (Howard having just sold it to someone else at that
price). Bunker would be entitled to an additional $5,000, which would be the difference between his
contract price and the market price.

Saylor URL: http://www.saylor.org/books

Saylor.org
713

For leases, the UCC, Section 2A-519(1), provides the following: “the measure of damages for non-delivery
or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value,
as of the date of the default, of the then market rent minus the present value as of the same date of the
original rent, computed for the remaining lease term of the original lease agreement, together with
incidental and consequential damages, less expenses saved in consequence of the lessor’s default.”

Recover the Goods
If the goods are unique—as in the case of the original Bruegel—Bunker is entitled to specific
performance—that is, recovery of the painting. This section is designed to give the buyer rights
comparable to the seller’s right to the price and modifies the old common-law requirement that courts will
not order specific performance except for unique goods. It permits specific performance “in other proper
circumstances,” and these might include particular goods contemplated under output or requirements
contracts or those peculiarly available from one market source.

[16]

Even if the goods are not unique, the buyer is entitled to replevy them if they are identified to the contract
and after good-faith effort he cannot recover them. Replevin is the name of an ancient common-law action
for recovering goods that have been unlawfully taken; in effect it is not different from specific
performance, and the UCC makes no particular distinction between them in Section 2-716. Section 2A-521
holds the same for leases. In our case, Bunker could replevy the twenty-five prints identified and held by
Howard.
Bunker also has the right to recover the goods should it turn out that Howard is insolvent. Under UCC,
Section 2-502, if Howard were to become insolvent within ten days of the day on which Bunker pays the
first installment of the price due, Bunker would be entitled to recover the original and the prints, as long
as he tendered any unpaid portion of the price.
For security interest in goods rightfully rejected, if the buyer rightly rejects nonconforming goods or
revokes acceptance, he is entitled to a security interest in any goods in his possession. In other words,
Bunker need not return the twenty-five prints he has already received unless Howard reimburses him for
any payments made and for any expenses reasonably incurred in their inspection, receipt, transportation,
care, and custody. If Howard refuses to reimburse him, Bunker may resell the goods and take from the
proceeds the amount to which he is entitled.

Saylor URL: http://www.saylor.org/books

[17]

Saylor.org
714

Goods Accepted
The buyer does not have to reject nonconforming goods. She may accept them anyway or may effectively
accept them because the time for revocation has expired. In such a case, the buyer is entitled to remedies
as long as she notifies the seller of the breach within a reasonable time.

[18]

In our example, Bunker can

receive three types of damages, all of which are outlined here.

Compensatory Damages
Bunker may recover damages for any losses that in the ordinary course of events stem from the seller’s
breach. Suppose Howard had used inferior paper that was difficult to detect, and within several weeks of
acceptance the prints deteriorated. Bunker is entitled to be reimbursed for the price he paid.

Consequential Damages
Bunker is also entitled to consequential damages.

[19]

These are losses resulting from general or particular

requirements of the buyer’s needs, which the seller had reason to know and which the buyer could not
reasonably prevent by cover or otherwise. Suppose Bunker is about to make a deal to resell the twenty-five
prints that he has accepted, only to discover that Howard used inferior ink that faded quickly. Howard
knew that Bunker was in the business of retailing prints and therefore he knew or should have known that
one requirement of the goods was that they be printed in long-lasting ink. Because Bunker will lose the
resale, he is entitled to the profits he would have made. (If Howard had not wished to take the risk of
paying for consequential damages, he could have negotiated a provision limiting or excluding this
remedy.) The buyer has the burden or proving consequential damages, but the UCC does not require
mathematical precision. Suppose customers come to Bunker’s gallery and sneer at the faded colors. If he
can show that he would have sold the prints was it not for the fading ink (perhaps by showing that he had
sold Bruegels in the past), he would be entitled to recover a reasonable estimate of his lost profits.
In De La Hoya v. Slim’s Gun Shop the plaintiff purchased a handgun from the defendant, a properly
licensed dealer. While the plaintiff was using it for target shooting, he was questioned by a police officer,
who traced the serial number of the weapon and determined that—unknown to either the plaintiff or the
defendant—it had been stolen. The plaintiff was arrested for possession of stolen property and incurred,
in 2010 dollars, $3,000 in attorney fees to extricate him from the criminal charges. He sued the defendant
for breach of the implied warranty of title and was awarded the amount of the attorney fees as

Saylor URL: http://www.saylor.org/books

Saylor.org
715

consequential damages. On appeal the California court held it foreseeable that the plaintiff would get
arrested for possessing a stolen gun, and “once the foresee ability of the arrest is established, a natural
and usual consequence is that the [plaintiff] would incur attorney’s fee.”

[20]

Compare with In re Stem in

the exercises later in this chapter.

Incidental Damages
Section 2-715 of the UCC allows incidental damages, which are “damages resulting from the seller’s
breach including expenses reasonably incurred in inspection, receipt, transportation and care and custody
of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection
with effecting cover and any other reasonable expense incident to the delay or other breach.” Section 2A520(1) of the UCC is similar for leases.

KEY TAKEAWAY
Parties to a contract for the sale of goods may specify what the remedies will be in case of breach. They
may limit or exclude remedies, but the UCC insists that there be some remedies; if the parties agree to
liquidated damages, the amount set cannot be a penalty.
If the parties do not agree to different remedies for the seller in case the buyer defaults, the UCC sets out
remedies. As to the seller’s obligation, he may cancel the contract. As to the goods, he may withhold or
stop delivery, identify conforming goods to the contract, or reclaim goods upon the buyer’s insolvency. As
to money, he may resell and recover damages or lost profits and recover the price. Unless they are
inconsistent, these remedies are cumulative. The point of the range of remedies is, as much as possible, to
put the non-breaching seller in the position she would have been in had there been no breach. The
aggrieved lessor is entitled to similar remedies as the seller.
The UCC also provides a full panoply of remedies available to a buyer if the seller fails to deliver goods or if
the buyer rightfully rejects them or revokes her acceptance. As to the buyer’s obligations, she may cancel
the contract. As to the goods, she may claim a security interest in those rightfully rejected, recover goods
identified if the seller is insolvent, or replevy or seek specific performance to get goods wrongfully
withheld. As to money, she may recover payments made or cover and recover damages for non-delivery. If

Saylor URL: http://www.saylor.org/books

Saylor.org
716

the buyer accepts nonconforming goods, she is entitled to damages for breach of warranty. These
remedies are cumulative, so the aggrieved buyer may pursue any of them, unless the remedies are
mutually exclusive. The Article on leases provides basically the same remedies for the aggrieved lessee
(UCC 2A 520–523).

EXERCISES
1.

What are the four things a breaching seller could do to cause the buyer grief, commercially speaking?

2.

If the buyer breaches, what rights does the seller have in regard to the goods?

3.

In regard to the money owed to her?

4.

In regard to the continued existence of the contract?

5.

What are the four things a breaching buyer could do to cause the seller grief, commercially speaking?

6.

If the seller breaches, what rights does the buyer have in regard to the goods?

7.

In regard to the money owed to him?

8.

In regard to the continued existence of the contract?

[1] Commercial Code, Sections 2-719(1) and 2A-503(1).
[2] Uniform Commercial Code, Sections 2-719(1)(b) and 2A-503(2).
[3] Uniform Commercial Code, Sections 2-719(2) and 2A-503(2).
[4] Uniform Commercial Code, Sections 2-719(3) and 2A-503(2).
[5] Uniform Commercial Code, Section 2-718.
[6] Uniform Commercial Code, Section 2-725.
[7] Uniform Commercial Code, Sections 2-706 and 2A-527.
[8] Uniform Commercial Code, Section 2-708(2); Section 2A-528(2) is similar.
[9] Uniform Commercial Code, Sections 2-703(f) and 2A-524(1)(a).
[10] Uniform Commercial Code, Section 1-201(23).
[11] Uniform Commercial Code, Section 2-702 (3).
[12] Uniform Commercial Code, Section 2A-525(2).
[13] Uniform Commercial Code, Section 2-714.
[14] Uniform Commercial Code, Section 2-715.

Saylor URL: http://www.saylor.org/books

Saylor.org
717

[15] Uniform Commercial Code, Sections 2-711(1), 2-106, 2A-508(1)(a), and 2A-505(1).
[16] Uniform Commercial Code, Sections 2-716(1) and 2A-521(1).
[17] Uniform Commercial Code, Sections 2-711(3), 2-706, 2A-508(5), and 2A-527(5).
[18] Uniform Commercial Code, Sections 2-714(1) and 2A-519(3).
[19] Uniform Commercial Code, Sections 2-714(3), 2-715, and 2A-519(3).
[20] De La Hoya v. Slim’s Gun Shop, 146 Cal. Rptr. 68 (Super. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
718

19.4 Excuses for Nonperformance
LEARNING OBJECTIVES
1.

Recognize how parties are discharged if the goods are destroyed.

2.

Determine what defenses are valid when it becomes very difficult or impossible to perform.

3.

Understand the UCC’s position on the right to adequate assurances and anticipatory repudiation.

In contracts for the sale of goods, as in common law, things can go wrong. What then?

Casualty to Identified Goods
As always, the parties may agree what happens if the goods are destroyed before delivery. The default is
Sections 2-613 and 2A-221(a) of the Uniform Commercial Code (UCC). The UCC says that “where the
contract requires for its performance goods identified when the contract is made, and the goods suffer
casualty without fault of either party before the risk of loss passes to the buyer,…then (a) if the loss is total
the contract is avoided; and (b) if the loss is partial the buyer may nevertheless accept them with due
allowance for the goods’ defects.” Thus if Howard ships the original Bruegel to Bunker but the painting is
destroyed, through no fault of either party, before delivery occurs, the parties are discharged. If the frame
is damaged, Bunker could, if he wants, take the painting anyway, but at a discount.

The UCC’s Take on Issues Affecting “Impossibility”
Although this matter was touched on in Chapter 15 "Discharge of Obligations", it is appropriate to
mention briefly again the UCC’s treatment of variations on the theme of “impossibility.”

Impracticability
Sections 2-614(1) and 2A-404(1) of the UCC require reasonable substitution for berthing, loading, and
unloading facilities that become unavailable. They also require reasonable substitution for transportation
and delivery systems that become “commercially impracticable”; if a practical alternative exists,
“performance must be tendered and accepted.” If Howard agreed to send the prints by rail, but a critical
railroad bridge is unusable and no trains can run, delivery by truck would be required.

Saylor URL: http://www.saylor.org/books

Saylor.org
719

Section 2-615 of the UCC says that the failure to deliver goods is not a breach of the seller’s duty “if
performance as agreed has become impracticable by the occurrence of a contingency the non-occurrence
of which was a basic assumption on which the contract was made or by compliance in good faith with any
applicable foreign or domestic government regulation or order whether or not it later proves to be
invalid.” Section 2A-405(b) of the UCC is similar for leases.
The CISG provides something similar at Article 79: “A party is not liable for a failure to
perform any of his obligations if he proves that the failure was due to an impediment
beyond his control and that he could not reasonably be expected to have taken the
impediment into account at the time of the conclusion of the contract or to have avoided or
overcome it or its consequences.”

Right to Adequate Assurances of Performance
Section 2-609, Comment 1, of the UCC observes that “the essential purpose of a contract…is actual
performance [but] a continuing sense of reliance and security that the promised performance will be
forthcoming when due is an important feature of the bargain.” Thus the UCC says that if one party has
“reasonable grounds for insecurity arise…either party may in writing demand adequate assurance or until
he receives such assurance may if commercially reasonable suspend [his own] performance [.]”
The CISG has a similar take at Article 71: “A party may suspend the performance of his
obligations if, after the conclusion of the contract, it becomes apparent that the other party
will not perform a substantial part of his obligations. A party suspending performance,
whether before or after dispatch of the goods, must immediately give notice of the
suspension to the other party and must continue with performance if the other party
provides adequate assurance of his performance.”

Anticipatory Repudiation
Obviously if a person repudiates the contract it’s clear she will not perform, but what if she repudiates
before time for performance is due? Does the other side have to wait until nonperformance actually
happens, or can he sue in anticipation of the other’s default? Sections 2-610 and 2A-402 of the UCC say
the aggrieved party can do either: wait for performance or “resort to any remedy for breach.” Under the

Saylor URL: http://www.saylor.org/books

Saylor.org
720

UCC, Sections 2-611 and 2A-403, the one who has anticipatorily repudiated can “retract his repudiation
unless the aggrieved party has since the repudiation cancelled or materially changed his position [.]”
Suppose that Howard has cause to suspect that if he does deliver the goods, Bunker won’t pay. Howard
may write to Bunker and demand—not request—assurances of adequate performance. If such assurances
are not adequately forthcoming, Howard may assume that Bunker has repudiated the contract and have
remedies.
Article 72 of the CISG is pretty much the same: “If prior to the date for performance of the
contract it is clear that one of the parties will commit a fundamental breach of contract, the
other party may declare the contract avoided.”

KEY TAKEAWAY
If, through no fault of either party, the goods are destroyed before the risk of loss has passed from the
seller to the buyer, the parties are both discharged. If the expected means of performance is impossible,
but an alternative is available, the alternative must be utilized. If performance becomes impracticable
because of an unexpected contingency, failure to deliver the goods is excused. But a party who has
concerns whether the other side will perform is entitled to adequate assurances of performance; if they
are not forthcoming, the worried party may suspend performance. Where a party repudiates a contract
before performance is due, the other side may sue immediately (anticipatory repudiation) or may wait
until the time performance comes due and then sue.

EXERCISES
1.

Suppose Plaintiff sues Defendant for breach of contract, and Defendant successfully raises an excuse for
nonperformance. What liability does Defendant have now?

2.

The contract read that the goods would be “shipped F.O.B. Seattle, by Burlington Northern Rail to the
buyer in Vancouver, B.C.” Due to heavy rain and mudslides, the rail line between Seattle and points north
was impassable. Buyer insists Seller is obligated to send the goods by motor truck; Seller insists her
performance has become impossible or at least that shipment must await the rail-line clearance. Who is
correct? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
721

3.

Buyer manufactured ceramic insulators and ordered the dies into which the liquid ceramic would be
poured for hardening and finishing from Seller, to be delivered April 15. The first test batch of a dozen
dies arrived on February 15; these dies were defective. Buyer wrote inquiring whether the defects could
be remedied in time for the final delivery. Seller responded, “We are working to address the problems
here.” Buyer again inquired; Seller responded, “As I said, we are working on the problems.” Buyer fretted
that the deadline—two months in the future—would not be met. What remedy, if any, does Buyer have
now?

Saylor URL: http://www.saylor.org/books

Saylor.org
722

19.5 Cases
Limitations of Remedy Results in No Remedy
Hartzell v. Justus Co., Inc.
693 F.2d 770 (8th Cir. S.D. 1982)
Arnold, J.
This is a diversity case arising out of the purchase by Dr. Allan Hartzell of Sioux Falls, South Dakota, of a
log home construction kit manufactured by the defendant Justus Homes. Dr. Hartzell purchased the
package in 1977 for $38,622 [about $135,000 in 2010 dollars] from Del Carter, who was Justus Homes’
dealer for the Sioux Falls area. He also hired Carter’s construction company, Natural Wood Homes, to
build the house. Hartzell, who testified that the home eventually cost about $150,000, was dissatisfied
with the house in many respects. His chief complaints were that knotholes in the walls and ceiling leaked
rain profusely, and that the home was not weather tight because flashings were not included in the roofing
materials and because the timbers were not kiln-dried and therefore shrank. He also complained that an
undersized support beam, which eventually cracked, was included in the package. This latter defect was
alleged to have resulted in cracks in the floor and inside doors that would not close. Hartzell further
alleged that these structural defects were only partially remediable, and that the fair market value of the
house was reduced even after all practicable repairs had been made. Alleging breach of implied and
express warranties and negligence, he sought damages for this loss in value and for the cost of repairs.
After a two-day trial, the jury returned a plaintiff’s verdict for $34,794.67.
Justus Homes contends the District Court erred in failing to instruct the jury on a limitation-of-remedies
clause contained in its contract with the plaintiff. The defendants rely on Clause 10c of the contract, which
says Justus will repair or replace defective materials, and Clause 10d, which states that this limited
repair or replacement clause is the exclusive remedy available against Justus[emphasis added]. These
agreements, Justus asserts, are valid under the Uniform Commercial Code 2-719(1). Section 2-719(1)
states:
(1) Subject to the provisions of subsections (2) and (3) of this section and of § 57A-2-718 on
liquidation and limitation of damages,

Saylor URL: http://www.saylor.org/books

Saylor.org
723

(a) The agreement may provide for remedies in addition to or in substitution for those provided
in this chapter and may limit or alter the measure of damages recoverable under this chapter, as
by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair
and replacement of nonconforming goods or parts; and
(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be
exclusive, in which case it is the sole remedy.
Subsection (1) of section 2-719 is qualified by subsection (2): “Where circumstances cause an exclusive or
limited remedy to fail of its essential purpose, remedy may be had as provided in this title.”…
The jury’s verdict for the plaintiff in an amount almost exactly equal to the plaintiff’s evidence of cost of
repairs plus diminution in market value means it must have found that the structural defects were not
entirely remediable. Such a finding necessarily means that the limited warranty failed of its essential
purpose.
Two of our recent cases support this conclusion. In Soo Line R.R. v. Fruehauf Corp., 547 F.2d 1365 (8th
Cir.1977), the defendant claimed, relying on a limitation-of-remedies clause similar to the one involved
here, that the plaintiff’s damages should be limited to the reasonable cost of repairing the railroad cars
that plaintiff had bought from defendant. The jury verdict included, among other things, an award for the
difference between the value of the cars as actually manufactured, and what they would have been worth if
they had measured up to the defendant’s representations. This Court affirmed the verdict for the larger
amount. We held, construing the Minnesota U.C.C., which is identical to § 2-719 as adopted in South
Dakota, that the limitation-of-remedies clause was ineffective because the remedy as thus limited failed of
its essential purpose. The defendant, though called upon to make the necessary repairs, had refused to do
so, and the repairs as performed by the plaintiff itself “did not fully restore the cars to totally acceptable
operating conditions.”
Here, Justus Homes attempted to help with the necessary repairs, which is more than Fruehauf did in
the Soo Line case, but after the repairs had been completed the house was still, according to the jury
verdict, not what Justus had promised it would be. The purpose of a remedy is to give to a buyer what the
seller promised him—that is, a house that did not leak. If repairs alone do not achieve that end, then to
limit the buyer’s remedy to repair would cause that remedy to fail of its essential purpose.…

Saylor URL: http://www.saylor.org/books

Saylor.org
724

An analogous case is Select Pork, Inc. v. Babcock Swine, Inc. [Citation], applying § 2-719 as adopted in
Iowa. The defendant had promised to deliver to plaintiff certain extraordinary pigs known as Midwestern
Gilts and Meatline Boars. Instead, only ordinary pigs were delivered. Plaintiff sued for breach of warranty,
and defendant claimed that its damages, if any, should be limited to a return of the purchase price by an
express clause to that effect in the contract. The District Court held that the clause was unenforceable
because it was unconscionable, see § 2-719(3), and because it failed of its essential purpose. We
affirmed,…“Having failed to deliver the highly-touted special pigs, defendants may not now assert a
favorable clause to limit their liability.” So here, where the house sold was found by the jury to fall short of
the seller’s promises, and where repairs could not make it right, defendant’s liability cannot be limited to
the cost of repairs. If the repairs had been adequate to restore the house to its promised condition, and if
Dr. Hartzell had claimed additional consequential damages, for example, water damage to a rug from the
leaky roof, the limitation-of-remedies clause would have been effective. But that is not this case.
There was no double recovery here: the verdict was not for cost of repair plus the entire decrease in
market value, but rather for cost of repair plus the decrease in market value that still existed after all the
repairs had been completed.
[T]he evidence in the record all demonstrate[s] that the repair or replacement clause was a failure under
the circumstances of this case. Some of the house’s many problems simply could not be remedied by
repair or replacement. The clause having failed of its essential purpose, that is, effective enjoyment of
implied and express warranties, the plaintiff was entitled, under UCC § 2-719(2), to any of the buyer’s
remedies provided by the Code. Among these remedies are consequential damages as provided in §§ 2-714
and 2-715(2)…
The judgment is affirmed.

CASE QUESTIONS
1.

What did the seller here limit it to do in case of defects? What was the limitation of remedy?

2.

Did Justus Homes disclaim implied and expressed warranties with its contract language regarding
limitation of remedies?

Saylor URL: http://www.saylor.org/books

Saylor.org
725

3.

Was the essential purpose of the limitation of remedy to protect the party benefiting from it—here, the
seller of the log home kit—or was the essential purpose of the limitation of remedy, as the court said,
“effective enjoyment of implied and expressed warranties”?

4.

In a part of the opinion excised, the court wrote, “A finding of unconscionability is, as a matter of logic,
simply unnecessary in cases where § 2-719(2) applies.” Would it be easier simply to say that the limitation
of liability here was unconscionable?

Cure for Improper Delivery
Wilson v. Scampoli
228 A.2d 848 (D.C. App. 1967)
Myers, J.
This is an appeal from an order of the trial court granting rescission of a sales contract for a color
television set and directing the return of the purchase price plus interest and costs.
Appellee [Mrs. Kolley’s father] purchased the set in question on November 4, 1965, paying the total
purchase price in cash. The transaction was evidenced by a sales ticket showing the price paid and
guaranteeing ninety days’ free service and replacement of any defective tube and parts for a period of one
year. Two days after purchase the set was delivered and uncrated, the antennae adjusted and the set
plugged into an electrical outlet to “cook out.” When the set was turned on however, it did not function
properly, the picture having a reddish tinge. Appellant’s delivery man advised the buyer’s daughter, Mrs.
Kolley, that it was not his duty to tune in or adjust the color but that a service representative would shortly
call at her house for that purpose. After the departure of the delivery men, Mrs. Kolley unplugged the set
and did not use it.
On November 8, 1965, a service representative arrived, and after spending an hour in an effort to
eliminate the red cast from the picture advised Mrs. Kolley that he would have to remove the chassis from
the cabinet and take it to the shop as he could not determine the cause of the difficulty from his
examination at the house. He also made a written memorandum of his service call, noting that the
television ‘\”Needs Shop Work (Red Screen).” Mrs. Kolley refused to allow the chassis to be removed,
asserting she did not want a ‘repaired’ set but another ‘brand new’ set. Later she demanded the return of
the purchase price, although retaining the set. Appellant refused to refund the purchase price, but

Saylor URL: http://www.saylor.org/books

Saylor.org
726

renewed his offer to adjust, repair, or, if the set could not be made to function properly, to replace it.
Ultimately, appellee instituted this suit against appellant seeking a refund of the purchase price. After a
trial, the court ruled that “under the facts and circumstances the complaint is justified. Under the equity
powers of the Court I will order the parties put back in their original status, let the $675 [about $4500 in
2010 dollars] be returned, and the set returned to the defendant.”
Appellant does not contest the jurisdiction of the trial court to order rescission in a proper case, but
contends the trial judge erred in holding that rescission here was appropriate. He argues that he was
always willing to comply with the terms of the sale either by correcting the malfunction by minor repairs
or, in the event the set could not be made thereby properly operative, by replacement; that as he was
denied the opportunity to try to correct the difficulty, he did not breach the contract of sale or any
warranty there under, expressed or implied.
[The District of Columbia UCC 2-508] provides:
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for
performance has not yet expired, the seller may seasonably notify the buyer of his intention to
cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to
believe would be acceptable with or without money allowance the seller may if he seasonably
notifies the buyer have a further reasonable time to substitute a conforming tender.
…
Removal of a television chassis for a short period of time in order to determine the cause of color
malfunction and ascertain the extent of adjustment or correction needed to effect full operational
efficiency presents no great inconvenience to the buyer. In the instant case, appellant’s expert witness
testified that this was not infrequently necessary with new televisions. Should the set be defective in
workmanship or parts, the loss would be upon the manufacturer who warranted it free from mechanical
defect. Here the adamant refusal of Mrs. Kolley, acting on behalf of appellee, to allow inspection essential
to the determination of the cause of the excessive red tinge to the picture defeated any effort by the seller
to provide timely repair or even replacement of the set if the difficulty could not be corrected. The cause of
the defect might have been minor and easily adjusted or it may have been substantial and required

Saylor URL: http://www.saylor.org/books

Saylor.org
727

replacement by another new set—but the seller was never given an adequate opportunity to make a
determination.
We do not hold that appellant has no liability to appellee, but as he was denied access and a reasonable
opportunity to repair, appellee has not shown a breach of warranty entitling him either to a brand new set
or to rescission. We therefore reverse the judgment of the trial court granting rescission and directing the
return of the purchase price of the set.
Reversed.

CASE QUESTIONS
1.

Why did the seller “have reasonable grounds to believe [the television] would be acceptable”?

2.

What did Mrs. Kolley want?

3.

Does this case require a buyer to accept patchwork goods or substantially repaired articles in lieu of
flawless merchandise?

Seller’s Remedies When Buyer Defaults
Santos v. DeBellis
901 N.Y.S.2d 457 (N.Y. Sup.App. 2010)
Molia, J.
On March 1, 2008 and March 11, 2008, plaintiff made payments to defendant of $3,000 each, in
connection with the purchase of a mobile home located in Fort Pierce, Florida. Thereafter, on March 13,
2008, plaintiff and defendant signed an agreement which had been prepared by defendant. The
agreement described the subject property by its location, recorded the fact that plaintiff had paid
defendant deposits totaling $6,000, set forth a closing date of March 25, 2008, and specified that “the
remaining $27,000.00” was payable at closing to defendant by a guaranteed financial instrument.
Plaintiff never paid the outstanding balance and brought this action to recover the $6,000 deposit she
paid to defendant. Following a nonjury trial, judgment was awarded in favor of defendant dismissing the
complaint.
Because the sale of a mobile home constitutes a contract for the sale of goods rather than of real property
[Citations], the parties’ agreement was governed by the Uniform Commercial Code. The agreement, which

Saylor URL: http://www.saylor.org/books

Saylor.org
728

was made after plaintiff had made the two $3,000 “deposit” payments, constituted a memorandum in
confirmation of an oral agreement and, even though it omitted some terms, was sufficient to satisfy the
statute of frauds [Citations].
Section 2-718 of the Uniform Commercial Code specifies that in the absence of a contractual provision
with respect to the liquidation or limitation of damages and the return of deposits,
(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the
buyer is entitled to restitution of any amount by which the sum of his payments exceeds…
(b) [in the absence of contractually fixed terms] twenty per cent of the value of the total
performance for which the buyer is obligated under the contract or $500, whichever is smaller.
(3) The buyer’s right to restitution under subsection (2) is subject to offset to the extent that the
seller establishes
(a) a right to recover damages under the provisions of this Article other than subsection (1), and
(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of
the contract.
Here, notwithstanding the fact that plaintiff, as buyer, had breached the contract, defendant failed to
demonstrate any damages resulting there from; nor did defendant establish that plaintiff had received any
benefits directly or indirectly by reason of the parties’ agreement (see UCC 2-718[3]). Therefore, pursuant
to UCC 2-718(2), plaintiff was entitled to the return of all but $500 of her deposit.
The order of the District Court dismissing the complaint is accordingly reversed, and judgment is awarded
to plaintiff in the principal sum of $5,500.

CASE QUESTIONS
1.

If the plaintiff had been a dealer in mobile homes and the unit here had been part of his inventory, he
would be entitled to claim lost profits on the sale of one unit. Here, apparently, the plaintiff seller was a
private party. Why he was not entitled to any damages greater than $500?

2.

New York adopted the UCC in 1964. Five hundred dollars in 1964 would be worth about $3,500 in 2010.
Why isn’t the change in the dollar’s value recognized here?

Saylor URL: http://www.saylor.org/books

Saylor.org
729

Buyer’s Remedies When Seller Breaches
[Note: this case is slightly edited by the authors.]
Furlong v. Alpha Chi Omega Sorority
657 N.E.2d 866 (Ohio Mun. 1993)
Bachman, J.
In late September through mid-October 1992, plaintiff Jonathan James Furlong (“Furlong”) contacted
defendant Alpha Chi Omega Sorority (“AXO”), by phoning the chairperson of its social committee, Emily
Lieberman (“Emily”), between a dozen and a dozen and a half times.
Ultimately (about the first week in October), Furlong received Emily’s order for one hundred sixty-eight
imprinted sweaters at $21.50 each (plus one free sweater) for delivery on Friday, October 23, 1992, so as
to arrive in time for AXO’s Midnight Masquerade III on the evening of Saturday, October 24, 1992.
The price was to be $3,612, [about $5600 in 2010 dollars] payable as follows: $2,000 down payment
when the contract was made, and $1,612 balance when the sweaters were delivered.
An oral contract for the sale of goods (the imprinted sweaters) was made between Furlong and AXO, at a
definite price and with specified dates for payment and for delivery.
At some point in those phone calls with Furlong, Emily said that the sweaters were to be custom designed
with the following specified design: namely, with three colors (hunter green letters on top of maroon
letters outlined in navy blue, and hunter green masks). Furlong promised to have them so imprinted (by a
third party whom he would select).…Thereafter, he delivered to Emily an Ohio Wesleyan sweater with
maroon letters to show her the maroon color.…Additionally, he faxed to Emily a two-page description of
the sweaters, which not only included the designs for the fronts and the backs of the sweaters, but also
included arrows showing where each of the three colors would go (hunter green letters on top of maroon
letters outlined in navy blue, and hunter green masks).
Furlong and Emily created an express warranty by each of the above three statutory means: namely, by
affirmation of fact (his initial phone calls); by sample (the maroon sweater) by description (the fax).This
express warranty became part of the contract. Each of the three methods of showing the express warranty
was not in conflict with the other two methods, and thus they are consistent and cumulative, and
constitute the warranty. [2-317]

Saylor URL: http://www.saylor.org/books

Saylor.org
730

The design was a “dickered” aspect of the individual bargain and went clearly to the essence of that. Thus,
the express warranty was that the sweaters would be in accordance with the above design (including types
of colors for the letters and the mask, and the number of colors for the same). Further, the express
warranty became part of the contract.
On October 13, 1992, AXO mailed Furlong a $2,000 check for the down payment; he deposited it in his
bank account on October 16, 1992. Thereafter, as discussed below, Furlong had the sweaters imprinted
(on Thursday, October 22) and delivered to AXO (on Friday, October 23). Upon receipt of the delivery,
AXO gave a check to Furlong’s agent in the amount of $1,612 for the balance of the purchase price.
However, later on that day, AXO inspected the sweaters, discovered the design changes (mentioned
below), caused AXO’s bank to stop payment on the check, and stated AXO’s objections in a phone call
with Furlong. AXO has never paid Furlong that balance on the purchase price.
Furlong’s obligation as the seller was to transfer and deliver the goods in accordance with the contract.
AXO’s obligation was to accept and pay in accordance with that contract. [2-301] We will now discuss
whether it legally did so.
Furlong was a jobber for Argento Bros., Inc. (“Argento”) and had Argento print the sweaters. In doing so,
Furlong worked with Argento’s artists. Early in the morning of Thursday (October 22, 1992), the artist(s)
began to prepare the art work and recommended changes to the design. Furlong authorized the artist(s)
to change the design without the knowledge or consent of AXO. Argento spent about eight hours printing
the sweaters all day Thursday. Furlong did not phone AXO about the changes until the next day, Friday
(October 23), after the sweaters were printed with those changes. Here are the five design changes that he
made:
•

The first change was to delete the agreed-upon outline for the letters (namely, the navy blue outline).

•

The second change was to reduce the agreed-upon number of colors for the fronts and the backs
(from three colors per side to two colors per side).

•

The third change was to alter one of the agreed-upon colors (from maroon to red).

•

The fourth change was to alter the agreed-upon scheme of colors for the letters on the fronts and the
backs (namely, both sides were to have the same two colors of maroon and hunter green; whereas in
fact the backs had neither of those colors, and instead had a navy blue color for the letters).

Saylor URL: http://www.saylor.org/books

Saylor.org
731

•

The fifth change was to alter the agreed-upon color of the masks (from hunter green to maroon—
actually red).

The court specifically finds that the color was red (actually, scarlet) and was not maroon (like the marooncolored letters on the Ohio Wesleyan sweater).
The sweaters did not conform to the contract (specifically, the express warranty in the contract). Thus (in
the words of the statute), the sweaters did “fail in any respect to conform to the contract.” Actually, the
sweaters failed in at least five respects. [2-601] Further, not only did they “fail in any respect,” they failed
in a substantial respect. In either event, they were a nonconforming tender of goods. [2-601]
On Friday morning (October 23), Furlong picked up the five to six boxes of sweaters from Argento and
had a friend deliver them from Columbus to Bowling Green. The boxes arrived at the AXO house around
midday. Sometime thereafter on the same day, Emily inspected one of them and screamed her dismay
upon discovering that the sweaters were not what AXO had ordered.
The court rejects Furlong’s assertion that he did all that he could do under the circumstances. The obvious
answer is that he did not do enough. He should have gotten AXO’s prior consent to the changes. He could
have done this by providing for more lead time-between the time that Argento prepared the art work and
the time that it printed the sweaters. Instead, he had both done at the same time (Thursday morning).
Finally, and alternatively, plaintiff should have entered into a contract that gave him discretion to make
design changes without AXO’s consent. We must remember that “these sweaters,” as Furlong himself
admits (and describes), were to be “custom-designed” for AXO. Thus, they were to be printed according to
AXO’s specifications, and not according to Furlong’s discretion.
Next, Furlong asserts that AXO—after learning of the changes—should have agreed to his offer of
compromise: namely, that he would reduce the unit price of the sweaters in exchange for AXO’s keeping
them and paying the reduced price. Also, Furlong asserts that AXO should have communicated his
compromise offer to AXO’s members and pledges. In both respects, the court disagrees: Although the law
allowed AXO to do so, it did not require AXO to do. Instead, AXO did exactly what the law allowed: AXO
rejected the conforming goods in whole.
About 4:00 p.m. on the same day that the sweaters arrived at the AXO house (Friday, October 23), Amy—
as the AXO president—phoned Furlong. She said that the sweaters were not what AXO had ordered. She

Saylor URL: http://www.saylor.org/books

Saylor.org
732

stated the specifics as to why the sweaters were not as ordered. She offered to return the sweaters to him,
but he said “No.” AXO still has possession or custody of the boxes of sweaters.
[The UCC] provides: “Rejection of goods must be within a reasonable time after their delivery * * *. It is
ineffective unless the buyer seasonably notifies the seller.” [2-602] AXO did what this statute requires.
That statute further provides: “[I]f the buyer has before rejection taken physical possession of goods * * *,
he is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time
sufficient to permit the seller to remove them [.]” [2-602(2) (b)] AXO has done this, too. From the above,
it is seen that AXO legally rejected the sweaters on the same day that AXO received physical possession of
them.
The court disagrees with Furlong’s assertion that AXO accepted the sweaters. He is confusing a layman’s
understanding of the term accept (“to receive a thing [with a consenting mind]),” Webster’s Collegiate
Dictionary (5 Ed.1947), at 6, with the statutory meaning of the term. The mere fact that AXO took physical
possession of the sweaters does not, by itself, mean that AXO legally “accepted” them.
In regard to…seller’s remedies, Furlong have no legal remedies because AXO did not breach the contract.
Thus, he is not entitled to an award for the $1,612 balance that he claims is due on the contract price.
As concluded above, AXO rightfully rejected the sweaters, after having paid part of the purchase price:
namely, $2,000. AXO is entitled to cancel the contract and to recover the partial payment of the purchase
price. [2-606]
Also, as concluded above, AXO still has rightful possession or control of the sweaters. AXO has a security
interest in the sweaters in its possession or control for the part payment made on the purchase price—but
when reimbursed for that part payment AXO must return the sweaters to Furlong.
The court will prepare, file, and serve a judgment entry as follows: dismissing with prejudice Furlong’s
claim against all defendants; dismissing with prejudice Emily Lieberman’s and Amy Altomondo’s
counterclaims against Furlong; granting AXO’s counterclaim (for $2,000, plus ten percent per annum
post judgment interest and costs).
Further, that entry will order AXO’s attorney (Mr. Reddin) to retain possession of the sweaters either until
further court order or until AXO’s judgment is satisfied in full (whereupon he shall surrender the sweaters
to Furlong if Furlong picks them up within thirty days thereafter, or, if Furlong does not, he may then
dispose of them as abandoned property without any liability).

Saylor URL: http://www.saylor.org/books

Saylor.org
733

Judgment accordingly.

CASE QUESTIONS
1.

Surely the plaintiff could not have thought that the radically altered design would be acceptable for the
young women’s masquerade ball. On what basis did he think he would be entitled to the full payment
contracted for?

2.

Whether Amy Altomondo knew it or not, she did what the UCC says a buyer should do when
nonconforming goods are delivered. What are those steps?

3.

What does it mean that AXO has a security interest in the sweaters? Security for what?

Saylor URL: http://www.saylor.org/books

Saylor.org
734

19.6 Summary and Exercises
Summary
As with most of the Uniform Commercial Code (UCC), the parties may specify the terms of their
performance. Only if they fail to do so does Article 2 (and 2A) provide the terms for them. The seller’s
duty is to make a timely delivery of conforming goods. In the absence of agreement, the time for delivery
is a reasonable one, and the place of delivery is the seller’s place of business. All goods must be tendered
in a single delivery, unless circumstances permit either party the right to make or demand delivery in lots.
If the seller ships nonconforming goods but has time to meet his contractual obligations or if he
reasonably believed the goods would be suitable, he may notify the buyer of his intention to cure, and if he
does so in a timely manner the buyer must pay.
The buyer’s general obligation is to inspect, accept, and pay. If an inspection reveals that the goods are
nonconforming, the buyer may reject them; if he has accepted because defects were latent or because he
received assurances that the defects would be cured, and they are not, the buyer may revoke his
acceptance. He then has some duties concerning the goods in his possession. The buyer must pay for any
conforming goods; payment may be in any manner consistent with current business customs. Payment is
due at the time and place at which the buyer will ultimately receive the goods.
The general policy of the UCC is to put an aggrieved party in as good a position as she would have been
had the other party fully performed. The parties may specify or limit certain remedies, but they may not
eliminate all remedies for a breach. However, if circumstances make an agreed-on remedy inadequate,
then the UCC’s other remedies apply; parties may not unconscionably limit consequential damages; they
may agree to liquidated damages, but not to unreasonable penalties.
In general, the seller may pursue the following remedies: withhold further delivery, stop delivery, identify
to the contract goods in her possession, resell the goods, recover damages or the price, or cancel the
contract. In addition, when it becomes apparent that the buyer is insolvent, the seller may, within certain
time periods, refuse to deliver the remaining goods or reclaim goods already delivered.
The buyer, in general, has remedies. For goods not yet received, she may cancel the contract; recover the
price paid; cover the goods and recover damages for the difference in price; or recover the specific goods if
they are unique or in “other proper circumstances.” For goods received and accepted, the buyer may

Saylor URL: http://www.saylor.org/books

Saylor.org
735

recover ordinary damages for losses that stem from the breach and consequential damages if the seller
knew of the buyer’s particular needs and the buyer could not reasonably cover.
The UCC provides some excuses for nonperformance: casualty of the goods, through no fault of either
party; the non-happening of presupposed conditions that were a basic assumption of the contract;
substituted performance if the agreed-on methods of performance become impracticable; right to
adequate assurances of performance when reasonable grounds for insecurity of performance arise;
anticipatory repudiation and resort to any remedy, before time for performance is due, is allowed if either
party indicates an unwillingness to perform.

EXERCISES
1.

Anne contracted to sell one hundred cans of yellow tennis balls to Chris, with a delivery to be
made by June 15.
a.

On June 8, Anne delivered one hundred cans of white tennis balls, which were rejected

by Chris. What course of action would you recommend for Anne, and why?
b.

Assume Ann had delivered the one hundred cans of white balls on June 15; these were rejected by
Chris. Under what circumstances might Anne be allowed additional time to perform the contract?

c.

If the contract did not specify delivery, when must Anne deliver the tennis balls?

a.

When Anne delivers the tennis balls, does Chris have a right to inspect them? If Chris accepts the
white tennis balls, may the acceptance be revoked?

b.

Assume Chris decided she could use twenty-five cans of the white balls. Could she accept twentyfive cans and reject the rest?

c.

Suppose Anne delivered white tennis balls because a fire at her warehouse destroyed her entire
stock of yellow balls. Does the fire discharge Anne’s contractual duties?

d.

If Chris rejected the white tennis balls and Anne refused to deliver yellow ones, may Chris recover
damages? If so, how would they be calculated?
In 1961, Dorothy and John Wilson purchased a painting from Hammer Galleries titled Femme
Debout. It cost $11,000 (about $78,000 in 2010 dollars) and came with this promise: “The
authenticity of this picture is guaranteed.” In 1984, an expert deemed the painting a fake. The

Saylor URL: http://www.saylor.org/books

Saylor.org
736

district court held that the Wilsons’ suit for breach of warranty filed in February 1987—twentyone years after its purchase—was barred by the UCC’s four-year statute of limitations. The
Wilsons argued, however, that the Code’s exception to the four-year rule applied:

[1]

“A breach of

warranty occurs when tender of delivery is made, except where a warranty explicitly extends to
future performance and discovery must await the time of such performance the cause of action
accrues when the breach is or should have been discovered.”
They said the painting “performed” by being an authentic Vuillard—a French artist—and that the
warranty of authenticity not only guaranteed the present “being” of the painting but also
extended, as required by 2-725(2), to the future existence as a Vuillard. Therefore, they
contended, explicit words warranting future performance would be superfluous: a warranty that
promises authenticity “now and at all times in the future” would be redundant. How should the
court rule?
Speedi Lubrication Centers Inc. and Atlas Match Corp. entered into a contract that provided for
Speedi to buy 400,000 advertising matchbooks from Atlas, to be paid for within thirty days of
delivery of each shipment. Orders for such matches required artwork, artists’ commissions, and
printing plates. Atlas sent twenty-two cases of matches to Speedi with an invoice showing $2,100
owed. Almost ninety days later, Speedi sent Atlas a check for $1,000, received the same day Atlas
sent Speedi a letter declaring Speedi to be in material breach of the contract. A second check for
$1,100 was later received; it bounced but was later replaced by a cashier’s check. The contract
provided that an untimely payment was a breach, and it included these provisions related to
liquidated damages:
Atlas shall have the right to recover from Purchaser the price of all matchbooks and
packaging delivered and/or identified to this agreement at the time of Purchaser’s breach
hereof and shall be additionally entitled to recover fifty percent (50%) of the contract price
of matchbooks and/or packaging ordered hereby, but not delivered or identified to this
Agreement at the time of Purchaser’s breach. Purchaser agrees that the percentage as
specified hereinabove…will be reasonable and just compensation for such breach, and

Saylor URL: http://www.saylor.org/books

Saylor.org
737

Purchaser hereby promises to pay such sum as liquidated damages, not as penalty in the
event of any such breach.
On appeal, Speedi complained that the liquidated damages clause was a penalty. Is the matter
settled by the contract saying the liquidated damages are reasonable? On what criteria would a
court determine whether liquidated damages are reasonable?
Mrs. Kaiden made a $5,000 deposit on the purchase of new 1973 Rolls-Royce automobile. Lee
Oldsmobile, the seller, confirmed the request by transmitting a regular order form, which Mrs. Kaiden
signed and returned. The price was $29,500.00 [about $150,000 in 2010 dollars]. Some of the
correspondence and a notation on Mrs. Kaiden’s check indicated that delivery was expected in
November. The order form, however, specified no delivery date. Further, it contained a disclaimer of
liability for delay in delivery beyond the dealer’s control, and it provided that the dealer had the right,
upon failure of the purchaser to accept delivery, to retain as liquidated damages any cash deposit made.
On November 21, 1973, Mrs. Kaiden notified Lee by telephone that she had purchased another RollsRoyce elsewhere. She told the salesman to cancel her order. On November 29, Lee Oldsmobile notified
Mrs. Kaiden that the car was ready for delivery. She refused delivery and demanded the return of her
deposit. The dealer refused. In January 1974, the dealer—without notice to the Kaidens—sold the RollsRoyce to another purchaser for $26,495. Mrs. Kaiden sued Lee Oldsmobile for the $5,000 deposit. The
dealer carefully itemized its losses on the Kaiden deal—$5080.07. On what basis did the court dismiss the
liquidated damages clause? What is the consequence of the dealer’s failure to give notice of the private
sale under UCC, Section 2-706(3)?
Hemming saw an advertisement for a Cadillac convertible once owned by the famous early rock ’n’
roll singer Elvis Presley. He contracted to buy it from Whitney for $350,000 and sent Whitney $10,000 as a
deposit. But, after some delay, Whitney returned the $10,000 and informed Hemming that the car had
been sold to another purchaser. What remedy does Hemming have?
Murrey manufactured and sold pool tables. He was approached by Madsen, who had an idea for a
kind of electronic pool table that would light up and make sounds like a pinball machine. Madsen made a
$70,000 deposit on an order for one hundred tables but then encountered difficulties and notified
Murrey that he would be unable to accept delivery of the tables. Murrey broke the tables up, salvaging
materials worth about $15,000 and using the rest for firewood. The evidence was that the tables, if

Saylor URL: http://www.saylor.org/books

Saylor.org
738

completed by Murrey, could have been sold for $45,000 as regular pool tables. Madsen gets his deposit
back less expenses incurred by Murrey. But what principle affects Murrey’s measure of damages, his right
to claim expenses incurred?
In January 1992, Joseph Perna bought an eleven-year-old Oldsmobile at a New York City police
auction sale for $1,800 plus towing fees. It had been impounded by the police for nonpayment of parking
tickets. The bill of sale from the police to Perna contained this language: “subject to the terms and
conditions of any and all chattel mortgages, rental agreements, liens, conditional bills of sale, and
encumbrances that may be on the motor vehicle of the [its original owner].” About a year later Perna sold
the car to a coworker, Elio Marino, for $1,200. Marino repaired and improved the car by replacing the
radiator, a gasket, and door locks. Ten months after his father bought the car, Marino’s son was stopped
by police and arrested for driving a stolen vehicle; Mario paid $600 to a lawyer to get that matter
resolved, and he never got the car back from the police. Is Perna liable to Marino for the value of the car?
Is Perna liable for the consequential damages—the attorney’s fees? The relevant UCC sections are 2312(2) and 2-714.
William Stem bought a used BMW from Gary Braden for $6,600 on Braden’s assertion that as far as
he knew the car had not been wrecked and it was in good condition. Less than a week later Stem
discovered a disconnected plug; when connected the oil-sensor warning light glowed. Mechanics
informed Stem that the car was made up of the front end of a 1979 BMW and the rear end of a 1975
BMW, and the front half had 100,000 more miles on it than Stem thought. Six weeks after he purchased
the car, Stem wrote Braden a letter that he refused the car and intended to rescind the sale. Braden did
not accept return of the car or refund the money, and Braden continued to drive it for seven months and
nearly 9,000 miles before suing. He had no other car and needed to transport his child. These issues were
before the Alabama Supreme Court, construing UCC, Section 2-608: did Stem’s use of the car,
notwithstanding his letter of rescission, constitute such use of it as to be an acceptance? And if not, does
Stem owe Braden anything for its use?
Donnelly ordered a leather motorcycle jacket from Leathers Inc. The jacket was specially designed
according to Donnelly’s instructions: it had a unique collar, various chromed studs throughout, and
buckles, and he required an unusually large size. The coat cost $6,000. Donnelly paid $1,200 as a deposit,

Saylor URL: http://www.saylor.org/books

Saylor.org
739

but after production was nearly complete, he telephoned Leathers Inc. and repudiated the contract. What
should Leathers do now?

SELF-TEST QUESTIONS
1.
a.

In the absence of agreement, the place of delivery is
the buyer’s place of business

b.

the seller’s place of business

c.

either the buyer’s place of business or the buyer’s residence

d.

any of the above
The UCC’s statute of limitations is

a.

two years
b.

three years

c.

four years

d.

none of the above
Under the UCC, if the buyer breaches, the seller can
a.

withhold further delivery

b.

resell the goods still in the seller’s possession

c.

recover damages

d.

do all of the above
If the seller breaches, the buyer can generally

a.

recover the goods, even when the goods have not been identified to the contract and the seller

is not insolvent
b.

purchase substitute goods and recover their cost

c.

purchase substitute goods and recover the difference between their cost and the contract price

d.

recover punitive damages
Following a seller’s breach, the buyer can recover the price paid

a.

if the buyer cancels the contract
b.

only for goods the buyer has accepted

Saylor URL: http://www.saylor.org/books

Saylor.org
740

c.

for all the goods the buyer was to have received, whether or not they were accepted

d.

under none of the above conditions

SELF-TEST ANSWERS
1.

b

2.

c

3.

d

4.

c

5.

d

[1] Uniform Commercial Code, Section 2-725(2).

Saylor URL: http://www.saylor.org/books

Saylor.org
741

Chapter 20

Products Liability
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How products-liability law allocates the costs of a consumer society

2.

How warranty theory works in products liability, and what its limitations are

3.

How negligence theory works, and what its problems are

4.

How strict liability theory works, and what its limitations are

5.

What efforts are made to reform products-liability law, and why

Saylor URL: http://www.saylor.org/books

Saylor.org
742

20.1 Introduction: Why Products-Liability Law Is Important
LEARNING OBJECTIVES
1.

Understand why products-liability law underwent a revolution in the twentieth century.

2.

Recognize that courts play a vital role in policing the free enterprise system by adjudicating how the true
costs of modern consumer culture are allocated.

3.

Know the names of the modern causes of action for products-liability cases.

In previous chapters, we discussed remedies generally. In this chapter, we focus specifically on remedies
available when a defective product causes personal injury or other damages. Products liability describes a
type of claim, not a separate theory of liability. Products liability has strong emotional overtones—ranging
from the pro-litigation position of consumer advocates to the conservative perspective of the
manufacturers.

History of Products-Liability Law
The theory of caveat emptor—let the buyer beware—that pretty much governed consumer law from the
early eighteenth century until the early twentieth century made some sense. A horse-drawn buggy is a
fairly simple device: its workings are apparent; a person of average experience in the 1870s would know
whether it was constructed well and made of the proper woods. Most foodstuffs 150 years ago were grown
at home and “put up” in the home kitchen or bought in bulk from a local grocer, subject to inspection and
sampling; people made home remedies for coughs and colds and made many of their own clothes. Houses
and furnishings were built of wood, stone, glass, and plaster—familiar substances. Entertainment was a
book or a piano. The state of technology was such that the things consumed were, for the most part,
comprehensible and—very important—mostly locally made, which meant that the consumer who suffered

Saylor URL: http://www.saylor.org/books

Saylor.org
743

damages from a defective product could confront the product’s maker directly. Local reputation is a
powerful influence on behavior.
The free enterprise system confers great benefits, and no one can deny that: materialistically, compare the
image sketched in the previous paragraph with circumstances today. But those benefits come with a cost,
and the fundamental political issue always is who has to pay. Consider the following famous passage from
Upton Sinclair’s great novel The Jungle. It appeared in 1906. He wrote it to inspire labor reform; to his
dismay, the public outrage focused instead on consumer protection reform. Here is his description of the
sausage-making process in a big Chicago meatpacking plant:
There was never the least attention paid to what was cut up for sausage; there would come all the
way back from Europe old sausage that had been rejected, and that was moldy and white—it
would be dosed with borax and glycerin, and dumped into the hoppers, and made over again for
home consumption. There would be meat that had tumbled out on the floor, in the dirt and
sawdust, where the workers had tramped and spit uncounted billions of consumption germs.
There would be meat stored in great piles in rooms; and the water from leaky roofs would drip
over it, and thousands of rats would race about on it. It was too dark in these storage places to
see well, but a man could run his hand over these piles of meat and sweep off handfuls of the
dried dung of rats. These rats were nuisances, and the packers would put poisoned bread out for
them; they would die, and then rats, bread, and meat would go into the hoppers together. This is
no fairy story and no joke; the meat would be shoveled into carts, and the man who did the
shoveling would not trouble to lift out a rat even when he saw one—there were things that went
into the sausage in comparison with which a poisoned rat was a tidbit. There was no place for the
men to wash their hands before they ate their dinner, and so they made a practice of washing
them in the water that was to be ladled into the sausage. There were the butt-ends of smoked
meat, and the scraps of corned beef, and all the odds and ends of the waste of the plants, that
would be dumped into old barrels in the cellar and left there.
Under the system of rigid economy which the packers enforced, there were some jobs that it only
paid to do once in a long time, and among these was the cleaning out of the waste barrels. Every
spring they did it; and in the barrels would be dirt and rust and old nails and stale water—and
cartload after cartload of it would be taken up and dumped into the hoppers with fresh meat, and

Saylor URL: http://www.saylor.org/books

Saylor.org
744

sent out to the publics breakfast. Some of it they would make into “smoked” sausage—but as the
smoking took time, and was therefore expensive; they would call upon their chemistry
department, and preserve it with borax and color it with gelatin to make it brown. All of their
sausage came out of the same bowl, but when they came to wrap it they would stamp some of it
“special,” and for this they would charge two cents more a pound.

[1]

It became clear from Sinclair’s exposé that associated with the marvels of then-modern meatpacking and
distribution methods were food poisoning: a true cost became apparent. When the true cost of some
money-making enterprise (e.g., cigarettes) becomes inescapably apparent, there are two possibilities.
First, the legislature can in some way mandate that the manufacturer itself pay the cost; with the
meatpacking plants, that would be the imposition of sanitary food-processing standards. Typically,
Congress creates an administrative agency and gives the agency some marching orders, and then the
agency crafts regulations dictating as many industry-wide reform measures as are politically possible.
Second, the people who incur damages from the product (1) suffer and die or (2) access the machinery of
the legal system and sue the manufacturer. If plaintiffs win enough lawsuits, the manufacturers’ insurance
company raises rates, forcing reform (as with high-powered muscle cars in the 1970s); the business goes
bankrupt; or the legislature is pressured to act, either for the consumer or for the manufacturer.
If the industry has enough clout to blunt—by various means—a robust pro-consumer legislative response
so that government regulation is too lax to prevent harm, recourse is had through the legal system. Thus
for all the talk about the need for tort reform (discussed later in this chapter), the courts play a vital role in
policing the free enterprise system by adjudicating how the true costs of modern consumer culture are
allocated.
Obviously the situation has improved enormously in a century, but one does not have to look very far to
find terrible problems today. Consider the following, which occurred in 2009–10:
•

In the United States, Toyota recalled 412,000 passenger cars, mostly the Avalon model, for steering
problems that reportedly led to three accidents.

•

Portable baby recliners that are supposed to help fussy babies sleep better were recalled after the
death of an infant: the Consumer Product Safety Commission announced the recall of 30,000 Nap
Nanny recliners made by Baby Matters of Berwyn, Pennsylvania.

Saylor URL: http://www.saylor.org/books

Saylor.org
745

•

More than 70,000 children and teens go to the emergency room each year for injuries and
complications from medical devices. Contact lenses are the leading culprit, the first detailed national
estimate suggests.

•

Smith and Noble recalled 1.3 million Roman shades and roller shades after a child was nearly
strangled: the Consumer Product Safety Commission says a five-year-old boy in Tacoma, Washington,
was entangled in the cord of a roller shade in May 2009.

•

[2]

The Consumer Product Safety Commission reported that 4,521 people were killed in the United States
in consumer-product-related incidences in 2009, and millions of people visited hospital emergency
rooms from consumer-product-related injuries.

•

[3]

Reports about the possibility that cell-phone use causes brain cancer continue to be hotly debated.
Critics suggest that the studies minimizing the risk were paid for by cell-phone manufacturers.

[4]

Products liability can also be a life-or-death matter from the manufacturer’s perspective. In 2009,
Bloomberg Business Week reported that the costs of product safety for manufacturing firms can be
enormous: “Peanut Corp., based in Lynchburg, Va., has been driven into bankruptcy since health officials
linked tainted peanuts to more than 600 illnesses and nine deaths. Mattel said the first of several toy
recalls it announced in 2007 cut its quarterly operating income by $30 million. Earlier this decade, Ford
Motor spent roughly $3 billion replacing 10.6 million potentially defective Firestone tires.”

[5]

Businesses

complain, with good reason, about the expenses associated with products-liability problems.

Current State of the Law
Although the debate has been heated and at times simplistic, the problem of products liability is complex
and most of us regard it with a high degree of ambivalence. We are all consumers, after all, who profit
greatly from living in an industrial society. In this chapter, we examine the legal theories that underlie
products-liability cases that developed rapidly in the twentieth century to address the problems of
product-caused damages and injuries in an industrial society.
In the typical products-liability case, three legal theories are asserted—a contract theory and two tort
theories. The contract theory is warranty, governed by the UCC, and the two tort theories
are negligence and strict products liability, governed by the common law. See Figure 20.1 "Major Products
Liability Theories".

Saylor URL: http://www.saylor.org/books

Saylor.org
746

Figure 20.1 Major Products Liability Theories

KEY TAKEAWAY
As products became increasingly sophisticated and potentially dangerous in the twentieth century, and as
the separation between production and consumption widened, products liability became a very important
issue for both consumers and manufacturers. Millions of people every year are adversely affected by
defective products, and manufacturers and sellers pay huge amounts for products-liability insurance and
damages. The law has responded with causes of action that provide a means for recovery for productsliability damages.

EXERCISES
1.

How does the separation of production from consumption affect products-liability issues?

2.

What other changes in production and consumption have caused the need for the development of
products-liability law?

3.

How can it be said that courts adjudicate the allocation of the costs of a consumer-oriented economy?

[1] Upton Sinclair, The Jungle (New York: Signet Classic, 1963), 136.
[2] FindLaw, AP reports.

Saylor URL: http://www.saylor.org/books

Saylor.org
747

[3] US Consumer Product Safety Commission, 2009 Report to the President and the Congress, accessed March 1,
2011,http://www.cpsc.gov/cpscpub/pubs/reports/2009rpt.pdf.
[4] Matt Hamblen, “New Study Warns of Cell Phone Dangers,” Computerworld US, August 9, 2009, accessed March
1, 2011, http://news.techworld.com/personal-tech/3200539/new-study-warns-of-cell-phone-dangers.
[5] Michael Orey, “Taking on Toy Safety,” Business Week, March 6, 2009, accessed March 1,
2011,http://www.businessweek.com/managing/content/mar2009/ca2009036_271002.htm.

Saylor URL: http://www.saylor.org/books

Saylor.org
748

20.2 Warranties
LEARNING OBJECTIVES
1.

Recognize a UCC express warranty and how it is created.

2.

Understand what is meant under the UCC by implied warranties, and know the main types of implied
warranties: merchantability, fitness for a particular purpose, and title.

3.

Know that there are other warranties: against infringement and as may arise from usage of the trade.

4.

See that there are difficulties with warranty theory as a cause of action for products liability; a federal law
has addressed some of these.

The UCC governs express warranties and various implied warranties, and for many years it was the only
statutory control on the use and meanings of warranties. In 1975, after years of debate, Congress passed
and President Gerald Ford signed into law the Magnuson-Moss Act, which imposes certain requirements
on manufacturers and others who warrant their goods. We will examine both the UCC and the MagnusonMoss Act.

Types of Warranties
Express Warranties
An express warranty is created whenever the seller affirms that the product will perform in a certain
manner. Formal words such as “warrant” or “guarantee” are not necessary. A seller may create an express
warranty as part of the basis for the bargain of sale by means of (1) an affirmation of a fact or promise
relating to the goods, (2) a description of the goods, or (3) a sample or model. Any of these will create an
express warranty that the goods will conform to the fact, promise, description, sample, or model. Thus a
seller who states that “the use of rustproof linings in the cans would prevent discoloration and
adulteration of the Perform solution” has given an express warranty, whether he realized it or
not.

[1]

Claims of breach of express warranty are, at base, claims of misrepresentation.

Saylor URL: http://www.saylor.org/books

Saylor.org
749

But the courts will not hold a manufacturer to every statement that could conceivably be interpreted to be
an express warranty. Manufacturers and sellers constantly “puff” their products, and the law is content to
let them inhabit that gray area without having to make good on every claim. UCC 2-313(2) says that “an
affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or
commendation of the goods does not create a warranty.” Facts do.
It is not always easy, however, to determine the line between an express warranty and a piece of puffery. A
salesperson who says that a strawberry huller is “great” has probably puffed, not warranted, when it turns
out that strawberries run through the huller look like victims of a massacre. But consider the classic cases
of the defective used car and the faulty bull. In the former, the salesperson said the car was in “A-1 shape”
and “mechanically perfect.” In the latter, the seller said not only that the bull calf would “put the buyer on
the map” but that “his father was the greatest living dairy bull.” The car, carrying the buyer’s sevenmonth-old child, broke down while the buyer was en route to visit her husband in the army during World
War II. The court said that the salesperson had made an express warranty.

[2]

The bull calf turned out to be

sterile, putting the farmer on the judicial rather than the dairy map. The court said the seller’s spiel was
trade talk, not a warranty that the bull would impregnate cows.

[3]

Is there any qualitative difference between these decisions, other than the quarter century that separates
them and the different courts that rendered them? Perhaps the most that can be said is that the more
specific and measurable the statement’s standards, the more likely it is that a court will hold the seller to a
warranty, and that a written statement is easier to construe as a warranty than an oral one. It is also
possible that courts look, if only subliminally, at how reasonable the buyer was in relying on the
statement, although this ought not to be a strict test. A buyer may be unreasonable in expecting a car to
get 100 miles to the gallon, but if that is what the seller promised, that ought to be an enforceable
warranty.
The CISG (Article 35) provides, “The seller must deliver goods which are of the quantity,
quality and description required by the contract and which are contained or packaged in
the manner required by the contract. [And the] goods must possess the qualities of goods
which the seller has held out to the buyer as a sample or model.”

Saylor URL: http://www.saylor.org/books

Saylor.org
750

Implied Warranties
Express warranties are those over which the parties dickered—or could have. Express warranties go to the
essence of the bargain. An implied warranty, by contrast, is one that circumstances alone, not specific
language, compel reading into the sale. In short, an implied warranty is one created by law, acting from an
impulse of common sense.

Implied Warranty of Merchantability
Section 2-314 of the UCC lays down the fundamental rule that goods carry an
implied warranty of merchantability if sold by a merchant-seller. What is merchantability? Section 2314(2) of the UCC says that merchantable goods are those that conform at least to the following six
characteristics:
1.

Pass without objection in the trade under the contract description

2. In the case of fungible goods, are of fair average quality within the description
3. Are fit for the ordinary purposes for which such goods are used
4. Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each
unit and among all units involved
5.

Are adequately contained, packaged, and labeled as the agreement may require

6. Conform to the promise or affirmations of fact made on the container or label if any
For the purposes of Section 2-314(2)(c) of the UCC, selling and serving food or drink for consumption on
or off the premises is a sale subject to the implied warranty of merchantability—the food must be “fit for
the ordinary purposes” to which it is put. The problem is common: you bite into a cherry pit in the cherryvanilla ice cream, or you choke on the clam shells in the chowder. Is such food fit for the ordinary
purposes to which it is put? There are two schools of thought. One asks whether the food was natural as
prepared. This view adopts the seller’s perspective. The other asks what the consumer’s reasonable
expectation was.
The first test is sometimes said to be the “natural-foreign” test. If the substance in the soup is natural to
the substance—as bones are to fish—then the food is fit for consumption. The second test, relying on
reasonable expectations, tends to be the more commonly used test.

Saylor URL: http://www.saylor.org/books

Saylor.org
751

The Convention provides (Article 35) that “unless otherwise agreed, the goods sold are fit
for the purposes for which goods of the same description would ordinarily be used.”

Fitness for a Particular Purpose
Section 2-315 of the UCC creates another implied warranty. Whenever a seller, at the time she contracts to
make a sale, knows or has reason to know that the buyer is relying on the seller’s skill or judgment to
select a product that is suitable for the particular purpose the buyer has in mind for the goods to be sold,
there is an implied warranty that the goods are fit for that purpose. For example, you go to a hardware
store and tell the salesclerk that you need a paint that will dry overnight because you are painting your
front door and a rainstorm is predicted for the next day. The clerk gives you a slow-drying oil-based paint
that takes two days to dry. The store has breached an implied warranty of fitness for particular purpose.
Note the distinction between “particular” and “ordinary” purposes. Paint is made to color and when dry to
protect a surface. That is its ordinary purpose, and had you said only that you wished to buy paint, no
implied warranty of fitness would have been breached. It is only because you had a particular purpose in
mind that the implied warranty arose. Suppose you had found a can of paint in a general store and told
the same tale, but the proprietor had said, “I don’t know enough about that paint to tell you anything
beyond what’s on the label; help yourself.” Not every seller has the requisite degree of skill and knowledge
about every product he sells to give rise to an implied warranty. Ultimately, each case turns on its
particular circumstances: “The Convention provides (Article 35): [The goods must be] fit for
any particular purpose expressly or impliedly made known to the seller at the time of the
conclusion of the contract, except where the circumstances show that the buyer did not
rely, or that it was unreasonable for him to rely, on the seller’s skill and judgment.”

Other Warranties
Article 2 contains other warranty provisions, though these are not related specifically to products liability.
Thus, under UCC, Section 2-312, unless explicitly excluded, the seller warrants he is conveying good
title that is rightfully his and that the goods are transferred free of any security interest or other lien or
encumbrance. In some cases (e.g., a police auction of bicycles picked up around campus and never
claimed), the buyer should know that the seller does not claim title in himself, nor that title will
necessarily be good against a third party, and so subsection (2) excludes warranties in these

Saylor URL: http://www.saylor.org/books

Saylor.org
752

circumstances. But the circumstances must be so obvious that no reasonable person would suppose
otherwise.
In Menzel v. List, an art gallery sold a painting by Marc Chagall that it purchased in Paris.

[4]

The painting

had been stolen by the Germans when the original owner was forced to flee Belgium in the 1930s. Now in
the United States, the original owner discovered that a new owner had the painting and successfully sued
for its return. The customer then sued the gallery, claiming that it had breached the implied warranty of
title when it sold the painting. The court agreed and awarded damages equal to the appreciated value of
the painting. A good-faith purchaser who must surrender stolen goods to their true owner has a claim for
breach of the implied warranty of title against the person from whom he bought the goods.
A second implied warranty, related to title, is that the merchant-seller warrants the goods are free of any
rightful claim by a third person that the seller has infringed his rights (e.g., that a gallery has not
infringed a copyright by selling a reproduction). This provision only applies to a seller who regularly deals
in goods of the kind in question. If you find an old print in your grandmother’s attic, you do not warrant
when you sell it to a neighbor that it is free of any valid infringement claims.
A third implied warranty in this context involves the course of dealing or usage of trade. Section 2-314(3)
of the UCC says that unless modified or excluded implied warranties may arise from a course of dealing or
usage of trade. If a certain way of doing business is understood, it is not necessary for the seller to state
explicitly that he will abide by the custom; it will be implied. A typical example is the obligation of a dog
dealer to provide pedigree papers to prove the dog’s lineage conforms to the contract.

Problems with Warranty Theory
In General
It may seem that a person asserting a claim for breach of warranty will have a good chance of success
under an express warranty or implied warranty theory of merchantability or fitness for a particular
purpose. In practice, though, claimants are in many cases denied recovery. Here are four general
problems:
•

The claimant must prove that there was a sale.

•

The sale was of goods rather than real estate or services.

Saylor URL: http://www.saylor.org/books

Saylor.org
753

•

The action must be brought within the four-year statute of limitations under Article 2-725, when the
tender of delivery is made, not when the plaintiff discovers the defect.

•

Under UCC, Section 2-607(3)(a) and Section 2A-516(3)(a), which covers leases, the claimant who fails
to give notice of breach within a reasonable time of having accepted the goods will see the suit
dismissed, and few consumers know enough to do so, except when making a complaint about a
purchase of spoiled milk or about paint that wouldn’t dry.

In addition to these general problems, the claimant faces additional difficulties stemming directly from
warranty theory, which we take up later in this chapter.

Exclusion or Modification of Warranties
The UCC permits sellers to exclude or disclaim warranties in whole or in part. That’s reasonable, given
that the discussion here is about contract, and parties are free to make such contracts as they see fit. But a
number of difficulties can arise.

Exclusion of Express Warranties
The simplest way for the seller to exclude express warranties is not to give them. To be sure, Section 2316(1) of the UCC forbids courts from giving operation to words in fine print that negate or limit express
warranties if doing so would unreasonably conflict with express warranties stated in the main body of the
contract—as, for example, would a blanket statement that “this contract excludes all warranties express or
implied.” The purpose of the UCC provision is to prevent customers from being surprised by unbargained-for language.

Exclusion of Implied Warranties in General
Implied warranties can be excluded easily enough also, by describing the product with language such as
“as is” or “with all faults.” Nor is exclusion simply a function of what the seller says. The buyer who has
either examined or refused to examine the goods before entering into the contract may not assert an
implied warranty concerning defects an inspection would have revealed.
The Convention provides a similar rule regarding a buyer’s rights when he has failed to
inspect the goods (Article 35): “The seller is not liable…for any lack of conformity of the

Saylor URL: http://www.saylor.org/books

Saylor.org
754

goods if at the time of the conclusion of the contract the buyer knew or could not have been
unaware of such lack of conformity.”

Implied Warranty of Merchantability
Section 2-316(2) of the UCC permits the seller to disclaim or modify the implied warranty of
merchantability, as long as the statement actually mentions “merchantability” and, if it is written, is
“conspicuous.” Note that the disclaimer need not be in writing, and—again—all implied warranties can be
excluded as noted.

Implied Warranty of Fitness
Section 2-316(2) of the UCC permits the seller also to disclaim or modify an implied warranty of fitness.
This disclaimer or modification must be in writing, however, and must be conspicuous. It need not
mention fitness explicitly; general language will do. The following sentence, for example, is sufficient to
exclude all implied warranties of fitness: “There are no warranties that extend beyond the description on
the face of this contract.”
Here is a standard disclaimer clause found in a Dow Chemical Company agreement: “Seller warrants that
the goods supplied here shall conform to the description stated on the front side hereof, that it will convey
good title, and that such goods shall be delivered free from any lawful security interest, lien, or
encumbrance. SELLER MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. NOR IS THERE ANY OTHER EXPRESS OR IMPLIED WARRANTY.”

Conflict between Express and Implied Warranties
Express and implied warranties and their exclusion or limitation can often conflict. Section 2-317 of the
UCC provides certain rules for deciding which should prevail. In general, all warranties are to be
construed as consistent with each other and as cumulative. When that assumption is unreasonable, the
parties’ intention governs the interpretation, according to the following rules: (a) exact or technical
specifications displace an inconsistent sample or model or general language of description; (b) a sample
from an existing bulk displaces inconsistent general language of description; (c) express warranties
displace inconsistent implied warranties other than an implied warranty of fitness for a particular
purpose. Any inconsistency among warranties must always be resolved in favor of the implied warranty of

Saylor URL: http://www.saylor.org/books

Saylor.org
755

fitness for a particular purpose. This doesn’t mean that warranty cannot be limited or excluded altogether.
The parties may do so. But in cases of doubt whether it or some other language applies, the implied
warranty of fitness will have a superior claim.

The Magnuson-Moss Act and Phantom Warranties
After years of debate over extending federal law to regulate warranties, Congress enacted the MagnusonMoss Federal Trade Commission Warranty Improvement Act (more commonly referred to as the
Magnuson-Moss Act) and President Ford signed it in 1975. The act was designed to clear up confusing and
misleading warranties, where—as Senator Magnuson put it in introducing the bill—“purchasers of
consumer products discover that their warranty may cover a 25-cent part but not the $100 labor charge or
that there is full coverage on a piano so long as it is shipped at the purchaser’s expense to the
factory.…There is a growing need to generate consumer understanding by clearly and conspicuously
disclosing the terms and conditions of the warranty and by telling the consumer what to do if his
guaranteed product becomes defective or malfunctions.” The Magnuson-Moss Act only applies to
consumer products (for household and domestic uses); commercial purchasers are presumed to be
knowledgeable enough not to need these protections, to be able to hire lawyers, and to be able to include
the cost of product failures into the prices they charge.
The act has several provisions to meet these consumer concerns; it regulates the content of warranties and
the means of disclosing those contents. The act gives the Federal Trade Commission (FTC) the authority
to promulgate detailed regulations to interpret and enforce it. Under FTC regulations, any written
warranty for a product costing a consumer more than ten dollars must disclose in a single document and
in readily understandable language the following nine items of information:
1.

The identity of the persons covered by the warranty, whether it is limited to the original purchaser or
fewer than all who might come to own it during the warranty period.

2. A clear description of the products, parts, characteristics, components, or properties covered, and
where necessary for clarity, a description of what is excluded.
3. A statement of what the warrantor will do if the product fails to conform to the warranty, including
items or services the warranty will pay for and, if necessary for clarity, what it will not pay for.
4. A statement of when the warranty period starts and when it expires.

Saylor URL: http://www.saylor.org/books

Saylor.org
756

5.

A step-by-step explanation of what the consumer must do to realize on the warranty, including the
names and addresses of those to whom the product must be brought.

6. Instructions on how the consumer can be availed of any informal dispute resolution mechanism
established by the warranty.
7.

Any limitations on the duration of implied warranties—since some states do not permit such
limitations, the warranty must contain a statement that any limitations may not apply to the
particular consumer.

8. Any limitations or exclusions on relief, such as consequential damages—as above, the warranty must
explain that some states do not allow such limitations.
9. The following statement: “This warranty gives you specific legal rights, and you may also have other
rights which vary from state to state.”
In addition to these requirements, the act requires that the warranty be labeled either a full or limited
warranty. A full warranty means (1) the defective product or part will be fixed or replaced for free,
including removal and reinstallation; (2) it will be fixed within a reasonable time; (3) the consumer need
not do anything unreasonable (like shipping the piano to the factory) to get warranty service; (4) the
warranty is good for anyone who owns the product during the period of the warranty; (5) the consumer
gets money back or a new product if the item cannot be fixed within a reasonable number of attempts. But
the full warranty may not cover the whole product: it may cover only the hard drive in the computer, for
example; it must state what parts are included and excluded. A limited warranty is less inclusive. It may
cover only parts, not labor; it may require the consumer to bring the product to the store for service; it
may impose a handling charge; it may cover only the first purchaser. Both full and limited warranties may
exclude consequential damages.
Disclosure of the warranty provisions prior to sale is required by FTC regulations; this can be done in a
number of ways. The text of the warranty can be attached to the product or placed in close conjunction to
it. It can be maintained in a binder kept in each department or otherwise easily accessible to the
consumer. Either the binders must be in plain sight or signs must be posted to call the prospective buyer’s
attention to them. A notice containing the text of the warranty can be posted, or the warranty itself can be
printed on the product’s package or container.

Saylor URL: http://www.saylor.org/books

Saylor.org
757

Phantom warranties are addressed by the Magnuson-Moss Act. As we have seen, the UCC permits the
seller to disclaim implied warranties. This authority often led sellers to give what were called phantom
warranties—that is, the express warranty contained disclaimers of implied warranties, thus leaving the
consumer with fewer rights than if no express warranty had been given at all. In the words of the
legislative report of the act, “The bold print giveth, and the fine print taketh away.” The act abolished
these phantom warranties by providing that if the seller gives a written warranty, whether express or
implied, he cannot disclaim or modify implied warranties. However, a seller who gives a limited warranty
can limit implied warranties to the duration of the limited warranty, if the duration is reasonable.
A seller’s ability to disclaim implied warranties is also limited by state law in two ways. First, by
amendment to the UCC or by separate legislation, some states prohibit disclaimers whenever consumer
products are sold.

[5]

Second, the UCC at 2-302 provides that unconscionable contracts or clauses will not

be enforced. UCC 2-719(3) provides that limitation of damages for personal injury in the sale of
“consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is
not.” (Unconscionability was discussed in Chapter 12 "Legality".)
A first problem with warranty theory, then, is that it’s possible to disclaim or limit the warranty. The worst
abuses of manipulative and tricky warranties are eliminated by the Magnuson-Moss Act, but there are
several other reasons that warranty theory is not the panacea for claimants who have suffered damages or
injuries as a result of defective products.

Privity
A second problem with warranty law (after exclusion and modification of warranties) is that of privity.
Privity is the legal term for the direct connection between the seller and buyer, the two contracting parties.
For decades, the doctrine of privity has held that one person can sue another only if they are in privity.
That worked well in the days when most commerce was local and the connection between seller and buyer
was immediate. But in a modern industrial (or postindustrial) economy, the product is transported
through a much larger distribution system, as depicted in Figure 20.2 "Chain of Distribution". Two
questions arise: (1) Is the manufacturer or wholesaler (as opposed to the retailer) liable to the buyer under
warranty theory? and (2) May the buyer’s family or friends assert warranty rights?

Saylor URL: http://www.saylor.org/books

Saylor.org
758

Figure 20.2 Chain of Distribution

Horizontal Privity
Suppose Carl Consumer buys a new lamp for his family’s living room. The lamp is defective: Carl gets a
serious electrical shock when he turns it on. Certainly Carl would be covered by the implied warranty of
merchantability: he’s in direct privity with the seller. But what if Carl’s spouse Carlene is injured? She
didn’t buy the lamp; is she covered? Or suppose Carl’s friend David, visiting for an afternoon, gets zapped.
Is David covered? This gets to horizontal privity, non-contracting parties who suffer damages from
defective goods, such as non-buyer users, consumers, and bystanders. Horizontal privity determines to
whose benefit the warranty “flows”—who can sue for its breach. In one of its rare instances of nonuniformity, the UCC does not dictate the result. It gives the states three choices, labeled in Section 2-318
as Alternatives A, B, and C.
Alternative A says that a seller’s warranty extends “to any natural person who is in the family or
household of his buyer or who is a guest in his home” provided (1) it is reasonable to expect the person
suffering damages to use, consume, or be affected by the goods and (2) the warranty extends only to
damages for personal injury.

Saylor URL: http://www.saylor.org/books

Saylor.org
759

Alternative B “extends to any natural person who may reasonably be expected to use, consume, or be
affected by the goods, and who is injured in person by breach of the warranty.” It is less restrictive than
the first alternative: it extends protection to people beyond those in the buyer’s home. For example, what
if Carl took the lamp to a neighbor’s house to illuminate a poker table: under Alternative B, anybody at the
neighbor’s house who suffered injury would be covered by the warranty. But this alternative does not
extend protection to organizations; “natural person” means a human being.
Alternative C is the same as B except that it applies not only to any “natural person” but “to any person
who is injured by breach of the warranty.” This is the most far-reaching alternative because it provides
redress for damage to property as well as for personal injury, and it extends protection to corporations
and other institutional buyers.
One may incidentally note that having three different alternatives for when third-party non-purchasers
can sue a seller or manufacturer for breach of warranty gives rise to unintended consequences. First,
different outcomes are produced among jurisdictions, including variations in the common law. Second,
the great purpose of the Uniform Commercial Code in promoting national uniformity is undermined.
Third, battles over choice of law—where to file the lawsuit—are generated.
UCC, Section 2A-216, provides basically the same alternatives as applicable to the leasing of goods.

Vertical Privity
The traditional rule was that remote selling parties were not liable: lack of privity was a defense by the
manufacturer or wholesaler to a suit by a buyer with whom these entities did not themselves contract. The
buyer could recover damages from the retailer but not from the original manufacturer, who after all made
the product and who might be much more financially able to honor the warranty. The UCC takes no
position here, but over the last fifty years the judicial trend has been to abolish
this vertical privity requirement. (Seen Figure 20.2 "Chain of Distribution"; the entities in the distribution
chain are those in vertical privity to the buyer.) It began in 1958, when the Michigan Supreme Court
overturned the old theory in an opinion written by Justice John D. Voelker (who also wrote the
novel Anatomy of a Murder, under the pen name Robert Traver).

Saylor URL: http://www.saylor.org/books

[6]

Saylor.org
760

Contributory Negligence, Comparative Negligence, and Assumption of Risk
After disclaimers and privity issues are resolved, other possible impediments facing the plaintiff in a
products-liability warranty case are issues of assumption of the risk, contributory negligence, and
comparative negligence (discussed in Chapter 7 "Introduction to Tort Law" on torts).
Courts uniformly hold that assumption of risk is a defense for sellers against a claim of breach of
warranty, while there is a split of authority over whether comparative and contributory negligence are
defenses. However, the courts’ use of this terminology is often conflicting and confusing. The ultimate
question is really one of causation: was the seller’s breach of the warranty the cause of the plaintiff’s
damages?
The UCC is not markedly helpful in clearing away the confusion caused by years of discussion of
assumption of risk and contributory negligence. Section 2-715(2)(b) of the UCC says that among the forms
of consequential damage for which recovery can be sought is “injury to person or property proximately
resulting from any breach of warranty” (emphasis added). But “proximately” is a troublesome word.
Indeed, ultimately it is a circular word: it means nothing more than that the defendant must have been a
direct enough cause of the damages that the courts will impose liability. Comment 5 to this section says,
“Where the injury involved follows the use of goods without discovery of the defect causing the damage,
the question of ‘proximate’ turns on whether it was reasonable for the buyer to use the goods without such
inspection as would have revealed the defects. If it was not reasonable for him to do so, or if he did in fact
discover the defect prior to his use, the injury would not proximately result from the breach of warranty.”
Obviously if a sky diver buys a parachute and then discovers a few holes in it, his family would not likely
prevail in court when they sued to recover for his death because the parachute failed to function after he
jumped at 5,000 feet. But the general notion that it must have been reasonable for a buyer to use goods
without inspection can make a warranty case difficult to prove.

KEY TAKEAWAY
A first basis of recovery in products-liability theory is breach of warranty. There are two types of
warranties: express and implied. Under the implied category are three major subtypes: the implied
warranty of merchantability (only given by merchants), the implied warranty of fitness for a particular
purpose, and the implied warranty of title. There are a number of problems with the use of warranty

Saylor URL: http://www.saylor.org/books

Saylor.org
761

theory: there must have been a sale of the goods; the plaintiff must bring the action within the statute of
limitations; and the plaintiff must notify the seller within a reasonable time. The seller may—within the
constraints of the Magnuson-Moss Act—limit or exclude express warranties or limit or exclude implied
warranties. Privity, or lack of it, between buyer and seller has been significantly eroded as a limitation in
warranty theory, but lack of privity may still affect the plaintiff’s recovery; the plaintiff’s assumption of the
risk in using defective goods may preclude recovery.

EXERCISES
1.

What are the two main types of warranties and the important subtypes?

2.

Who can make each type of warranty?

3.

What general problems does a plaintiff have in bringing a products-liability warranty case?

4.

What problems are presented concerning exclusion or manipulative express warranties, and how does
the Magnuson-Moss Act address them?

5.

How are implied warranties excluded?

6.

What is the problem of lack of privity, and how does modern law deal with it?

7.
[1] Rhodes Pharmacal Co. v. Continental Can Co., 219 N.E.2d 726 (Ill. 1976).
[2] Wat Henry Pontiac Co. v. Bradley, 210 P.2d 348 (Okla. 1949).
[3] Frederickson v. Hackney, 198 N.W. 806 (Minn. 1924).
[4] Menzel v. List, 246 N.E.2d 742 (N.Y. 1969).
[5] A number of states have special laws that limit the use of the UCC implied warranty disclaimer rules in
consumer sales. Some of these appear in amendments to the UCC and others are in separate statutes. The
broadest approach is that of the nine states that prohibit the disclaimer of implied warranties in consumer sales
(Massachusetts, Connecticut, Maine, Vermont, Maryland, the District of Columbia, West Virginia, Kansas,
Mississippi, and, with respect to personal injuries only, Alabama). There is a difference in these states whether the
rules apply to manufacturers as well as retailers.
[6] Spence v. Three Rivers Builders & Masonry Supply, Inc., 90 N.W.2d 873 (Mich. 1958).

Saylor URL: http://www.saylor.org/books

Saylor.org
762

20.3 Negligence
LEARNING OBJECTIVES
1.

Recognize how the tort theory of negligence may be of use in products-liability suits.

2.

Understand why negligence is often not a satisfactory cause of action in such suits: proof of it may be
difficult, and there are powerful defenses to claims of negligence.

Negligence is the second theory raised in the typical products-liability case. It is a tort theory (as
compared to breach of warranty, which is of course a contract theory), and it does have this advantage
over warranty theory: privity is never relevant. A pedestrian is struck in an intersection by a car whose
brakes were defectively manufactured. Under no circumstances would breach of warranty be a useful
cause of action for the pedestrian—there is no privity at all. Negligence is considered in detail in
the Chapter 7 "Introduction to Tort Law" on torts; it basically means lack of due care.

Typical Negligence Claims: Design Defects and Inadequate Warnings
Negligence theory in products liability is most useful in two types of cases: defective design and defective
warnings.

Design Defects
Manufacturers can be, and often are, held liable for injuries caused by products that were defectively
designed. The question is whether the designer used reasonable care in designing a product reasonably
safe for its foreseeable use. The concern over reasonableness and standards of care are elements of
negligence theory.
Defective-design cases can pose severe problems for manufacturing and safety engineers. More safety
means more cost. Designs altered to improve safety may impair functionality and make the product less
desirable to consumers. At what point safety comes into reasonable balance with performance, cost, and
desirability (see Figure 20.3 "The Reasonable Design Balance") is impossible to forecast accurately,
though some factors can be taken into account. For example, if other manufacturers are marketing

Saylor URL: http://www.saylor.org/books

Saylor.org
763

comparable products whose design are intrinsically safer, the less-safe products are likely to lose a test of
reasonableness in court.

Figure 20.3 The Reasonable Design Balance

Warning Defects
We noted that a product may be defective if the manufacturer failed to warn the user of potential dangers.
Whether a warning should have been affixed is often a question of what is reasonably foreseeable, and the
failure to affix a warning will be treated as negligence. The manufacturer of a weed killer with poisonous
ingredients is certainly acting negligently when it fails to warn the consumer that the contents are
potentially lethal.
The law governing the necessity to warn and the adequacy of warnings is complex. What is reasonable
turns on the degree to which a product is likely to be misused and, as the disturbing Laaperi case (Section
20.6.3 "Failure to Warn") illustrates, whether the hazard is obvious.

Problems with Negligence Theory
Negligence is an ancient cause of action and, as was discussed in the torts chapter, it carries with it a
number of well-developed defenses. Two categories may be mentioned: common-law defenses and
preemption.

Common-Law Defenses against Negligence
Among the problems confronting a plaintiff with a claim of negligence in products-liability suits (again,
these concepts are discussed in the torts chapter) are the following:

Saylor URL: http://www.saylor.org/books

Saylor.org
764

•

Proving negligence at all: just because a product is defective does not necessarily prove the
manufacturer breached a duty of care.

•

Proximate cause: even if there was some negligence, the plaintiff must prove her damages flowed
proximately from that negligence.

•

Contributory and comparative negligence: the plaintiff’s own actions contributed to the damages.

•

Subsequent alteration of the product: generally the manufacturer will not be liable if the product has
been changed.

•

Misuse or abuse of the product: using a lawn mower to trim a hedge or taking too much of a drug are
examples.

•

Assumption of the risk: knowingly using the product in a risky way.

•

Preemption
Preemption (or “pre-emption”) is illustrated by this problem: suppose there is a federal standard
concerning the product and the defendant manufacturer meets it, but the standard is not really very
protective. (It is not uncommon, of course, for federal standard makers of all types to be significantly
influenced by lobbyists for the industries being regulated by the standards.) Is it enough for the
manufacturer to point to its satisfaction of the standard so that such satisfaction preempts (takes over)
any common-law negligence claim? “We built the machine to federal standards: we can’t be liable. Our
compliance with the federal safety standard is an affirmative defense.”
Preemption is typically raised as a defense in suits about (1) cigarettes, (2) FDA-approved medical devices,
(3) motor-boat propellers, (4) pesticides, and (5) motor vehicles. This is a complex area of law. Questions
inevitably arise as to whether there was federal preemption, express or implied. Sometimes courts find
preemption and the consumer loses; sometimes the courts don’t find preemption and the case goes
forward. According to one lawyer who works in this field, there has been “increasing pressure on both the
regulatory and congressional fronts to preempt state laws.” That is, the usual defendants (manufacturers)
push Congress and the regulatory agencies to state explicitly in the law that the federal standards preempt
and defeat state law.

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
765

KEY TAKEAWAY
Negligence is a second possible cause of action for products-liability claimants. A main advantage is that
no issues of privity are relevant, but there are often problems of proof; there are a number of robust
common-law defenses, and federal preemption is a recurring concern for plaintiffs’ lawyers.

EXERCISES
1.

What two types of products-liability cases are most often brought under negligence?

2.

How could it be said that merely because a person suffers injury as the result of a defective product,
proof of negligence is not necessarily made?

3.

What is “preemption” and how is it used as a sword to defeat products-liability plaintiffs?

[1] C. Richard Newsome and Andrew F. Knopf, “Federal Preemption: Products Lawyers Beware,” Florida Justice
Association Journal, July 27, 2007, accessed March 1,
2011,http://www.newsomelaw.com/resources/articles/federal-preemption-products-lawyers-beware.

Saylor URL: http://www.saylor.org/books

Saylor.org
766

20.4 Strict Liability in Tort
LEARNING OBJECTIVES
1.

Know what “strict products liability” means and how it differs from the other two products-liability
theories.

2.

Understand the basic requirements to prove strict products liability.

3.

See what obstacles to recovery remain with this doctrine.

The warranties grounded in the Uniform Commercial Code (UCC) are often ineffective in assuring
recovery for a plaintiff’s injuries. The notice requirements and the ability of a seller to disclaim the
warranties remain bothersome problems, as does the privity requirement in those states that continue to
adhere to it.
Negligence as a products-liability theory obviates any privity problems, but negligence comes with a
number of familiar defenses and with the problems of preemption.
To overcome the obstacles, judges have gone beyond the commercial statutes and the ancient concepts of
negligence. They have fashioned a tort theory of products liability based on the principle of strict
products liability. One court expressed the rationale for the development of the concept as follows:
“The rule of strict liability for defective products is an example of necessary paternalism judicially shifting
risk of loss by application of tort doctrine because [the UCC] scheme fails to adequately cover the
situation. Judicial paternalism is to loss shifting what garlic is to a stew—sometimes necessary to give full
flavor to statutory law, always distinctly noticeable in its result, overwhelmingly counterproductive if
excessive, and never an end in itself.”

[1]

Paternalism or not, strict liability has become a very important

legal theory in products-liability cases.

Strict Liability Defined
The formulation of strict liability that most courts use is Section 402A of the Restatement of Torts
(Second), set out here in full:

Saylor URL: http://www.saylor.org/books

Saylor.org
767

(1) One who sells any product in a defective condition unreasonably dangerous to the user or
consumer or to his property is subject to liability for physical harm thereby caused to the ultimate
user or consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it is sold.
(2) This rule applies even though
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.
Section 402A of the Restatement avoids the warranty booby traps. It states a rule of law not governed by
the UCC, so limitations and exclusions in warranties will not apply to a suit based on the Restatement
theory. And the consumer is under no obligation to give notice to the seller within a reasonable time of
any injuries. Privity is not a requirement; the language of the Restatement says it applies to “the user or
consumer,” but courts have readily found that bystanders in various situations are entitled to bring
actions under Restatement, Section 402A. The formulation of strict liability, though, is limited to physical
harm. Many courts have held that a person who suffers economic loss must resort to warranty law.
Strict liability avoids some negligence traps, too. No proof of negligence is required. See Figure 20.4
"Major Difference between Warranty and Strict Liability".
Figure 20.4 Major Differences between Warranty and Strict Liability

Saylor URL: http://www.saylor.org/books

Saylor.org
768

Section 402A Elements
Product in a Defective Condition
Sales of goods but not sales of services are covered under the Restatement, Section 402A. Furthermore,
the plaintiff will not prevail if the product was safe for normal handling and consumption when sold. A
glass soda bottle that is properly capped is not in a defective condition merely because it can be broken if
the consumer should happen to drop it, making the jagged glass dangerous. Chocolate candy bars are not
defective merely because you can become ill by eating too many of them at once. On the other hand, a
seller would be liable for a product defectively packaged, so that it could explode or deteriorate and
change its chemical composition. A product can also be in a defective condition if there is danger that
could come from an anticipated wrongful use, such as a drug that is safe only when taken in limited doses.
Under those circumstances, failure to place an adequate dosage warning on the container makes the
product defective.
The plaintiff bears the burden of proving that the product is in a defective condition, and this burden can
be difficult to meet. Many products are the result of complex feats of engineering. Expert witnesses are
necessary to prove that the products were defectively manufactured, and these are not always easy to
come by. This difficulty of proof is one reason why many cases raise the failure to warn as the dispositive
issue, since in the right case that issue is far easier to prove. The Anderson case (detailed in the exercises
at the end of this chapter) demonstrates that the plaintiff cannot prevail under strict liability merely
because he was injured. It is not the fact of injury that is dispositive but the defective condition of the
product.

Unreasonably Dangerous
The product must be not merely dangerous but unreasonably dangerous. Most products have
characteristics that make them dangerous in certain circumstances. As the Restatement commentators
note, “Good whiskey is not unreasonably dangerous merely because it will make some people drunk, and
is especially dangerous to alcoholics; but bad whiskey, containing a dangerous amount of fuel oil, is
unreasonably dangerous.…Good butter is not unreasonably dangerous merely because, if such be the case,
it deposits cholesterol in the arteries and leads to heart attacks; but bad butter, contaminated with
poisonous fish oil, is unreasonably dangerous.”

Saylor URL: http://www.saylor.org/books

[2]

Under Section 402A, “the article sold must be

Saylor.org
769

dangerous to an extent beyond that which would be contemplated by the ordinary consumer who
purchases it, with the ordinary knowledge common to the community as to its characteristics. ”
Even high risks of danger are not necessarily unreasonable. Some products are unavoidably unsafe; rabies
vaccines, for example, can cause dreadful side effects. But the disease itself, almost always fatal, is worse.
A product is unavoidably unsafe when it cannot be made safe for its intended purpose given the present
state of human knowledge. Because important benefits may flow from the product’s use, its producer or
seller ought not to be held liable for its danger.
However, the failure to warn a potential user of possible hazards can make a product defective under
Restatement, Section 402A, whether unreasonably dangerous or even unavoidably unsafe. The dairy
farmer need not warn those with common allergies to eggs, because it will be presumed that the person
with an allergic reaction to common foodstuffs will be aware of them. But when the product contains an
ingredient that could cause toxic effects in a substantial number of people and its danger is not widely
known (or if known, is not an ingredient that would commonly be supposed to be in the product), the lack
of a warning could make the product unreasonably dangerous within the meaning of Restatement, Section
402A. Many of the suits brought by asbestos workers charged exactly this point; “The utility of an
insulation product containing asbestos may outweigh the known or foreseeable risk to the insulation
workers and thus justify its marketing. The product could still be unreasonably dangerous, however, if
unaccompanied by adequate warnings. An insulation worker, no less than any other product user, has a
right to decide whether to expose him to the risk.”

[3]

This rule of law came to haunt the Manville

Corporation: it was so burdened with lawsuits, brought and likely to be brought for its sale of asbestos—a
known carcinogen—that it declared Chapter 11 bankruptcy in 1982 and shucked its liability.

[4]

Engaged in the Business of Selling
Restatement, Section 402A (1)(a), limits liability to sellers “engaged in the business of selling such a
product.” The rule is intended to apply to people and entities engaged in business, not to casual one-time
sellers. The business need not be solely in the defective product; a movie theater that sells popcorn with a
razor blade inside is no less liable than a grocery store that does so. But strict liability under this rule does
not attach to a private individual who sells his own automobile. In this sense, Restatement, Section 402A,
is analogous to the UCC’s limitation of the warranty of merchantability to the merchant.

Saylor URL: http://www.saylor.org/books

Saylor.org
770

The requirement that the defendant be in the business of selling gets to the rationale for the whole
concept of strict products liability: businesses should shoulder the cost of injuries because they are in the
best position to spread the risk and distribute the expense among the public. This same policy has been
the rationale for holding bailors and lessors liable for defective equipment just as if they had been
sellers.

[5]

Reaches the User without Change in Condition
Restatement, Section 402A (1)(b), limits strict liability to those defective products that are expected to
and do reach the user or consumer without substantial change in the condition in which the products are
sold. A product that is safe when delivered cannot subject the seller to liability if it is subsequently
mishandled or changed. The seller, however, must anticipate in appropriate cases that the product will be
stored; faulty packaging or sterilization may be the grounds for liability if the product deteriorates before
being used.

Liability Despite Exercise of All Due Care
Strict liability applies under the Restatement rule even though “the seller has exercised all possible care in
the preparation and sale of his product.” This is the crux of “strict liability” and distinguishes it from the
conventional theory of negligence. It does not matter how reasonably the seller acted or how exemplary is
a manufacturer’s quality control system—what matters is whether the product was defective and the user
injured as a result. Suppose an automated bottle factory manufactures 1,000 bottles per hour under
exacting standards, with a rigorous and costly quality-control program designed to weed out any bottles
showing even an infinitesimal amount of stress. The plant is “state of the art,” and its computerized
quality-control operation is the best in the world. It regularly detects the one out of every 10,000 bottles
that analysis has shown will be defective. Despite this intense effort, it proves impossible to weed out
every defective bottle; one out of one million, say, will still escape detection. Assume that a bottle, filled
with soda, finds its way into a consumer’s home, explodes when handled, sends glass shards into his eye,
and blinds him. Under negligence, the bottler has no liability; under strict liability, the bottler will be
liable to the consumer.

Saylor URL: http://www.saylor.org/books

Saylor.org
771

Liability without Contractual Relation
Under Restatement, Section 402A (2)(b), strict liability applies even though the user has not purchased
the product from the seller nor has the user entered into any contractual relation with the seller. In short,
privity is abolished and the injured user may use the theory of strict liability against manufacturers and
wholesalers as well as retailers. Here, however, the courts have varied in their approaches; the trend has
been to allow bystanders recovery. The Restatement explicitly leaves open the question of the bystander’s
right to recover under strict liability.

Problems with Strict Liability
Strict liability is liability without proof of negligence and without privity. It would seem that strict liability
is the “holy grail” of products-liability lawyers: the complete answer. Well, no, it’s not the holy grail. It is
certainly true that 402A abolishes the contractual problems of warranty. Restatement, Section 402A,
Comment m, says,
The rule stated in this Section is not governed by the provisions of the Uniform Commercial Code,
as to warranties; and it is not affected by limitations on the scope and content of warranties, or
by limitation to “buyer” and “seller” in those statutes. Nor is the consumer required to give notice
to the seller of his injury within a reasonable time after it occurs, as provided by the Uniform Act.
The consumer’s cause of action does not depend upon the validity of his contract with the person
from whom he acquires the product, and it is not affected by any disclaimer or other agreement,
whether it be between the seller and his immediate buyer, or attached to and accompanying the
product into the consumer’s hands. In short, “warranty” must be given a new and different
meaning if it is used in connection with this Section. It is much simpler to regard the liability here
stated as merely one of strict liability in tort.
Inherent in the Restatement’s language is the obvious point that if the product has been altered, losses
caused by injury are not the manufacturer’s liability. Beyond that there are still some limitations to strict
liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
772

Disclaimers
Comment m specifically says the cause of action under Restatement, Section 402A, is not affected by
disclaimer. But in non-consumer cases, courts have allowed clear and specific disclaimers. In 1969, the
Ninth Circuit observed: “In Kaiser Steel Corp. the [California Supreme Court] court upheld the dismissal
of a strict liability action when the parties, dealing from positions of relatively equal economic strength,
contracted in a commercial setting to limit the defendant’s liability. The court went on to hold that in this
situation the strict liability cause of action does not apply at all. In reaching this conclusion, the court
in Kaiser reasoned that strict liability ‘is designed to encompass situations in which the principles of sales
warranties serve their purpose “fitfully at best.”’ [Citation]” It concluded that in such commercial settings
the UCC principles work well and “to apply the tort doctrines of products liability will displace the
statutory law rather than bring out its full flavor.”

[6]

Plaintiff’s Conduct
Conduct by the plaintiff herself may defeat recovery in two circumstances.

Assumption of Risk
Courts have allowed the defense of assumption of the risk in strict products-liability cases. A plaintiff
assumes the risk of injury, thus establishing defense to claim of strict products liability, when he is aware
the product is defective, knows the defect makes the product unreasonably dangerous, has reasonable
opportunity to elect whether to expose him to the danger, and nevertheless proceeds to make use of the
product. The rule makes sense.

Misuse or Abuse of the Product
Where the plaintiff does not know a use of the product is dangerous but nevertheless uses for an incorrect
purpose, a defense arises, but only if such misuse was not foreseeable. If it was, the manufacturer should
warn against that misuse. In Eastman v. Stanley Works, a carpenter used a framing hammer to drive
[7]

masonry nails; the claw of the hammer broke off, striking him in the eye. He sued. The court held that
while a defense does exist “where the product is used in a capacity which is unforeseeable by the
manufacturer and completely incompatible with the product’s design…misuse of a product suggests a use

Saylor URL: http://www.saylor.org/books

Saylor.org
773

which was unanticipated or unexpected by the product manufacturer, or unforeseeable and unanticipated
[but] it was not the case that reasonable minds could only conclude that appellee misused the [hammer].
Though the plaintiff’s use of the hammer might have been unreasonable, unreasonable use is not a
defense to a strict product-liability action or to a negligence action.”

Limited Remedy
The Restatement says recovery under strict liability is limited to “physical harm thereby caused to the
ultimate user or consumer, or to his property,” but not other losses and not economic losses. In Atlas Air
v. General Electric, a New York court held that the “economic loss rule” (no recovery for economic losses)
barred strict products-liability and negligence claims by the purchaser of a used airplane against the
airplane engine manufacturer for damage to the plane caused by an emergency landing necessitated by
engine failure, where the purchaser merely alleged economic losses with respect to the plane itself, and
not damages for personal injury (recovery for damage to the engine was allowed).

[8]

But there are exceptions. In Duffin v. Idaho Crop Imp. Ass’n, the court recognized that a party generally
owes no duty to exercise due care to avoid purely economic loss, but if there is a “special relationship”
[9]

between the parties such that it would be equitable to impose such a duty, the duty will be imposed. “In
other words, there is an extremely limited group of cases where the law of negligence extends its
protections to a party’s economic interest.”

The Third Restatement
The law develops. What seemed fitting in 1964 when the Restatement (Second) announced the state of the
common-law rules for strict liability in Section 402A seemed, by 1997, not to be tracking common law
entirely closely. The American Law Institute came out with the Restatement (Third) in that year. The
Restatement changes some things. Most notably it abolishes the “unreasonably dangerous” test and
substitutes a “risk-utility test.” That is, a product is not defective unless its riskiness outweighs its utility.
More important, the Restatement (Third), Section 2, now requires the plaintiff to provide a reasonable
alternative design to the product in question. In advancing a reasonable alternative design, the plaintiff is
not required to offer a prototype product. The plaintiff must only show that the proposed alternative
design exists and is superior to the product in question. The Restatement (Third) also makes it more

Saylor URL: http://www.saylor.org/books

Saylor.org
774

difficult for plaintiffs to sue drug companies successfully. One legal scholar commented as follows on the
Restatement (Third):
The provisions of the Third Restatement, if implemented by the courts, will establish a degree of
fairness in the products liability arena. If courts adopt the Third Restatement’s elimination of the
“consumer expectations test,” this change alone will strip juries of the ability to render decisions
based on potentially subjective, capricious and unscientific opinions that a particular product
design is unduly dangerous based on its performance in a single incident. More important,
plaintiffs will be required to propose a reasonable alternative design to the product in question.
Such a requirement will force plaintiffs to prove that a better product design exist other than in
the unproven and untested domain of their experts’ imaginations.

[10]

Of course some people put more faith in juries than is evident here. The new Restatement has been
adopted by a few jurisdictions and some cases the adopting jurisdictions incorporate some of its ideas, but
courts appear reluctant to abandon familiar precedent.

KEY TAKEAWAY
Because the doctrines of breach of warranty and negligence did not provide adequate relief to those
suffering damages or injuries in products-liability cases, beginning in the 1960s courts developed a new
tort theory: strict products liability, restated in the Second Restatement, section 402A. Basically the
doctrine says that if goods sold are unreasonably dangerous or defective, the merchant-seller will be liable
for the immediate property loss and personal injuries caused thereby. But there remain obstacles to
recovery even under this expanded concept of liability: disclaimers of liability have not completely been
dismissed, the plaintiff’s conduct or changes to the goods may limit recovery, and—with some
exceptions—the remedies available are limited to personal injury (and damage to the goods themselves);
economic loss is not recoverable. Almost forty years of experience with the Second Restatement’s section
on strict liability has seen changes in the law, and the Third Restatement introduces those, but it has not
been widely accepted yet.

Saylor URL: http://www.saylor.org/books

Saylor.org
775

EXERCISES
1.

What was perceived to be inadequate about warranty and negligence theories that necessitated the
development of strict liability?

2.

Briefly describe the doctrine.

3.

What defects in goods render their sellers strictly liable?

4.

Who counts as a liable seller?

5.

What obstacles does a plaintiff have to overcome here, and what limitations are there to recovery?

[1] Kaiser Steel Corp. v. Westinghouse Electric Corp., 127 Cal. Rptr. 838 (Cal. 1976).
[2] Restatement (Second) of Contracts, Section 402A (i).
[3] Borel v. Fibreboard Paper Products Corp., 493 F.Zd 1076 (5th Cir. 1973).
[4] In re Johns-Manville Corp., 36 R.R. 727 (So. Dist. N.Y. 1984).
[5] Martin v. Ryder Rental, Inc., 353 A.2d 581 (Del. 1976).
[6] Idaho Power Co. v. Westinghouse Electric Corp., 596 F.2d 924, 9CA (1979).
[7] Eastman v. Stanley Works, 907 N.E.2d 768 (Ohio App. 2009).
[8] Atlas Air v. General Electric, 16 A.D.3d 444 (N.Y.A.D. 2005).
[9] Duffin v. Idaho Crop Imp. Ass’n, 895 P.2d 1195 (Idaho 1995).
[10] Quinlivan Wexler LLP, “The 3rd Restatement of Torts—Shaping the Future of Products Liability Law,” June 1,
1999, accessed March 1, 2011,http://library.findlaw.com/1999/Jun/1/127691.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
776

20.5 Tort Reform
LEARNING OBJECTIVES
1.

See why tort reform is advocated, why it is opposed, and what interests take each side.

2.

Understand some of the significant state reforms in the last two decades.

3.

Know what federal reforms have been instituted.

The Cry for Reform
In 1988, The Conference Board published a study that resulted from a survey of more than 500 chief
executive officers from large and small companies regarding the effects of products liability on their firms.
The study concluded that US companies are less competitive in international business because of these
effects and that products-liability laws must be reformed. The reform effort has been under way ever
since, with varying degrees of alarms and finger-pointing as to who is to blame for the “tort crisis,” if there
even is one. Business and professional groups beat the drums for tort reform as a means to guarantee
“fairness” in the courts as well as spur US economic competitiveness in a global marketplace, while
plaintiffs’ attorneys and consumer advocates claim that businesses simply want to externalize costs by
denying recovery to victims of greed and carelessness.
Each side vilifies the other in very unseemly language: pro-business advocates call consumer-oriented
states “judicial hell-holes” and complain of “well-orchestrated campaign[s] by tort lawyer lobbyists and
allies to undo years of tort reform at the state level,”
“scant evidence” of any tort abuse.

[2]

[1]

while pro-plaintiff interests claim that there is

It would be more amusing if it were not so shrill and partisan.

Perhaps the most one can say with any certainty is that peoples’ perception of reality is highly colored by
their self-interest. In any event, there have been reforms (or, as the detractors say, “deforms”).

State Reforms
Prodded by astute lobbying by manufacturing and other business trade associations, state legislatures
responded to the cries of manufacturers about the hardships that the judicial transformation of the
products-liability lawsuit ostensibly worked on them. Most state legislatures have enacted at least one of
some three dozen “reform” proposal pressed on them over the last two decades. Some of these measures

Saylor URL: http://www.saylor.org/books

Saylor.org
777

do little more than affirm and clarify case law. Among the most that have passed in several states are
outlined in the next sections.

Statutes of Repose
Perhaps nothing so frightens the manufacturer as the occasional reports of cases involving products that
were fifty or sixty years old or more at the time they injured the plaintiff. Many states have addressed this
problem by enacting the so-called statute of repose. This statute establishes a time period, generally
ranging from six to twelve years; the manufacturer is not liable for injuries caused by the product after
this time has passed.

State-of-the-Art Defense
Several states have enacted laws that prevent advances in technology from being held against the
manufacturer. The fear is that a plaintiff will convince a jury a product was defective because it did not use
technology that was later available. Manufacturers have often failed to adopt new advances in technology
for fear that the change will be held against them in a products-liability suit. These new statutes declare
that a manufacturer has a valid defense if it would have been technologically impossible to have used the
new and safer technology at the time the product was manufactured.

Failure to Warn
Since it is often easier to prove that an injury resulted because the manufacturer failed to warn against a
certain use than it is to prove an injury was caused by a defective design, manufacturers are subjected to a
considerable degree of hindsight. Some of the state statutes limit the degree to which the failure to warn
can be used to connect the product and the injury. For example, the manufacturer has a valid defense if it
would have been impossible to foresee that the consumer might misuse the product in a certain way.

Comparative Fault for Consumer Misuse
Contributory negligence is generally not a defense in a strict liability action, while assumption of risk is. In
states that have enacted so-called comparative fault statutes, the user’s damages are pegged to the
percentage of responsibility for the injury that the defendant bears. Thus if the consumer’s misuse of the

Saylor URL: http://www.saylor.org/books

Saylor.org
778

product is assessed as having been 20 percent responsible for the accident (or for the extent of the
injuries), the consumer is entitled to only 80 percent of damages, the amount for which the defendant
manufacturer is responsible.

Criminal Penalties
Not all state reform is favorable to manufacturers. Under the California Corporate Criminal Liability Act,
which took effect twenty years ago, companies and managers must notify a state regulatory agency if they
know that a product they are selling in California has a safety defect, and the same rule applies under
certain federal standards, as Toyota executives were informed by their lawyers following alarms about
sudden acceleration in some Toyota automobiles. Failure to provide notice may result in corporate and
individual criminal liability.

Federal Reform
Piecemeal reform of products-liability law in each state has contributed to the basic lack of uniformity
from state to state, giving it a crazy-quilt effect. In the nineteenth century, this might have made little
difference, but today most manufacturers sell in the national market and are subjected to the varying
requirements of the law in every state. For years there has been talk in and out of Congress of enacting a
federal products-liability law that would include reforms adopted in many states, as discussed earlier. So
far, these efforts have been without much success.
Congressional tort legislation is not the only possible federal action to cope with products-related injuries.
In 1972, Congress created the Consumer Product Safety Commission (CPSC) and gave the commission
broad power to act to prevent unsafe consumer products. The CPSC can issue mandatory safety standards
governing design, construction, contents, performance, packaging, and labeling of more than 10,000
consumer products. It can recall unsafe products, recover costs on behalf of injured consumers, prosecute
those who violate standards, and require manufacturers to issue warnings on hazardous products. It also
regulates four federal laws previously administered by other departments: the Flammable Fabrics Act, the
Hazardous Substances Act, the Poison Prevention Packaging Act, and the Refrigerator Safety Act. In its
early years, the CPSC issued standards for bicycles, power mowers, television sets, architectural glass,
extension cords, book matches, pool slides, and space heaters. But the list of products is long, and the

Saylor URL: http://www.saylor.org/books

Saylor.org
779

CPSC’s record is mixed: it has come under fire for being short on regulation and for taking too long to
promulgate the relatively few safety standards it has issued in a decade.

KEY TAKEAWAY
Business advocates claim the American tort system—products-liability law included—is broken and
corrupted by grasping plaintiffs’ lawyers; plaintiffs’ lawyers say businesses are greedy and careless and
need to be smacked into recognition of its responsibilities to be more careful. The debate rages on, decade
after decade. But there have been some reforms at the state level, and at the federal level the Consumer
Product Safety Act sets out standards for safe products and requires recalls for defective ones. It is
regularly castigated for (1) being officious and meddling or (2) being too timid.

EXERCISES
1.

Why is it so difficult to determine if there really is a “tort crisis” in the United States?

2.

What reforms have been made to state tort law?

3.

What federal legislation affects consumer safety?

[1] American Tort Reform Association website, accessed March 1, 2011,http://www.atra.org.
[2] http://www.shragerlaw.com/html/legal_rights.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
780

20.6 Cases
Implied Warranty of Merchantability and the Requirement of a “Sale”
Sheeskin v. Giant Food, Inc.
318 A.2d 874 (Md. App. 1974)
Davidson, J.
Every Friday for over two years Nathan Seigel, age 73, shopped with his wife at a Giant Food Store. This
complex products liability case is before us because on one of these Fridays, 23 October 1970, Mr. Seigel
was carrying a six-pack carton of Coca-Cola from a display bin at the Giant to a shopping cart when one or
more of the bottles exploded. Mr. Seigel lost his footing, fell to the floor and was injured.
In the Circuit Court for Montgomery County, Mr. Seigel sued both the Giant Food, Inc., and the
Washington Coca-Cola Bottling Company, Inc., for damages resulting from their alleged negligence and
breach of an implied warranty. At the conclusion of the trial Judge Walter H. Moorman directed a verdict
in favor of each defendant.…
In an action based on breach of warranty it is necessary for the plaintiff to show the existence of the
warranty, the fact that the warranty was broken and that the breach of warranty was the proximate cause
of the loss sustained. [UCC] 2-314.…The retailer, Giant Food, Inc., contends that appellant failed to prove
that an implied warranty existed between himself and the retailer because he failed to prove that there
was a sale by the retailer to him or a contract of sale between the two. The retailer maintains that there
was no sale or contract of sale because at the time the bottles exploded Mr. Seigel had not yet paid for
them. We do not agree.
[UCC] 2-314(1) states in pertinent part:
Unless excluded or modified, a warranty that the goods shall be merchantable is implied in a
contract for their sale if the seller is a merchant with respect to goods of that
kind.

[1]

(emphasis added)

Thus, in order for the implied warranties of 2-314 to be applicable there must be a “contract for sale.” In
Maryland it has been recognized that neither a completed ‘sale’ nor a fully executed contract for sale is
required. It is enough that there be in existence an executory contract for sale.…

Saylor URL: http://www.saylor.org/books

Saylor.org
781

Here, the plaintiff has the burden of showing the existence of the warranty by establishing that at the time
the bottles exploded there was a contract for their sale existing between himself and the Giant. [Citation]
Mr. Titus, the manager of the Giant, testified that the retailer is a “self-service” store in which “the only
way a customer can buy anything is to select it himself and take it to the checkout counter.” He stated that
there are occasions when a customer may select an item in the store and then change his mind and put the
item back. There was no evidence to show that the retailer ever refused to sell an item to a customer once
it had been selected by him or that the retailer did not consider himself bound to sell an item to the
customer after the item had been selected. Finally, Mr. Titus said that an employee of Giant placed the
six-pack of Coca-Cola selected by Mr. Seigel on the shelf with the purchase price already stamped upon it.
Mr. Seigel testified that he picked up the six-pack with the intent to purchase it.
We think that there is sufficient evidence to show that the retailer’s act of placing the bottles upon the
shelf with the price stamped upon the six-pack in which they were contained manifested an intent to offer
them for sale, the terms of the offer being that it would pass title to the goods when Mr. Seigel presented
them at the check-out counter and paid the stated price in cash. We also think that the evidence is
sufficient to show that Mr. Seigel’s act of taking physical possession of the goods with the intent to
purchase them manifested intent to accept the offer and a promise to take them to the checkout counter
and pay for them there.
[UCC] 2-206 provides in pertinent part:
(1) Unless otherwise unambiguously indicated by the language or circumstances
(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by
any medium reasonable in the circumstances.…
The Official Comment 1 to this section states:
Any reasonable manner of acceptance is intended to be regarded as available unless the offeror
has made quite clear that it will not be acceptable.
In our view the manner by which acceptance was to be accomplished in the transaction herein involved
was not indicated by either language or circumstances. The seller did not make it clear that acceptance
could not be accomplished by a promise rather than an act. Thus it is equally reasonable under the terms
of this specific offer that acceptance could be accomplished in any of three ways: 1) by the act of delivering
the goods to the check-out counter and paying for them; 2) by the promise to pay for the goods as

Saylor URL: http://www.saylor.org/books

Saylor.org
782

evidenced by their physical delivery to the check-out counter; and 3) by the promise to deliver the goods
to the check-out counter and to pay for them there as evidenced by taking physical possession of the goods
by their removal from the shelf.
The fact that customers, having once selected goods with the intent to purchase them, are permitted by
the seller to return them to the shelves does not preclude the possibility that a selection of the goods, as
evidenced by taking physical possession of them, could constitute a reasonable mode of acceptance.
Section 2-106(3) provides:
“Termination” occurs when either party pursuant to a power created by agreement or law puts
an end to the contract otherwise then for its breach. On “termination” all obligations which are
still executory on both sides are discharged but any right based on prior breach or performance
survives.
Here the evidence that the retailer permits the customer to “change his mind” indicates only an
agreement between the parties to permit the consumer to end his contract with the retailer irrespective of
a breach of the agreement by the retailer. It does not indicate that an agreement does not exist prior to the
exercise of this option by the consumer.…
Here Mr. Seigel testified that all of the circumstances surrounding his selection of the bottles were
normal; that the carton in which the bottles came was not defective; that in lifting the carton from the
shelf and moving it toward his basket the bottles neither touched nor were touched by anything other than
his hand; that they exploded almost instantaneously after he removed them from the shelf; and that as a
result of the explosion he fell injuring himself. It is obvious that Coca-Cola bottles which would break
under normal handling are not fit for the ordinary use for which they were intended and that the
relinquishment of physical control of such a defective bottle to a consumer constitutes a breach of
warranty. Thus the evidence was sufficient to show that when the bottles left the retailer’s control they did
not conform to the representations of the warranty of merchantability, and that this breach of the
warranty was the cause of the loss sustained.…
[Judgment in favor of Giant Foods is reversed and the case remanded for a new trial. Judgment in favor of
the bottler is affirmed because the plaintiff failed to prove that the bottles were defective when they were
delivered to the retailer.]

Saylor URL: http://www.saylor.org/books

Saylor.org
783

CASE QUESTIONS
1.

What warranty did the plaintiff complain was breached here?

2.

By displaying the soda pop, the store made an offer to its customers. How did the court say such offers
might be accepted?

3.

Why did the court get into the discussion about “termination” of the contract?

4.

What is the controlling rule of law applied in this case?

Strict Liability and Bystanders
Embs v. Pepsi-Cola Bottling Co. of Lexington, Kentucky, Inc.
528 S.W.2d 703 (Ky. 1975)
Jukowsky, J.
On the afternoon of July 25, 1970 plaintiff-appellant entered the self-service retail store operated by the
defendant-appellee, Stamper’s Cash Market, Inc., for the purpose of “buying soft drinks for the kids.” She
went to an upright soft drink cooler, removed five bottles and placed them in a carton. Unnoticed by her, a
carton of Seven-Up was sitting on the floor at the edge of the produce counter about one foot from where
she was standing. As she turned away from the cooler she heard an explosion that sounded “like a
shotgun.” When she looked down she saw a gash in her leg, pop on her leg, green pieces of a bottle on the
floor and the Seven-Up carton in the midst of the debris. She did not kick or otherwise come into contact
with the carton of Seven-Up prior to the explosion. Her son, who was with her, recognized the green
pieces of glass as part of a Seven-Up bottle.
She was immediately taken to the hospital by Mrs. Stamper, a managing agent of the store. Mrs. Stamper
told her that a Seven-Up bottle had exploded and that several bottles had exploded that week. Before
leaving the store Mrs. Stamper instructed one of her children to clean up the mess. Apparently, all of the
physical evidence went out with the trash. The location of the Seven-Up carton immediately before the
explosion was not a place where such items were ordinarily kept.…
When she rested her case, the defendants-appellees moved for a directed verdict in their favor. The trial
court granted the motion on the grounds that the doctrine of strict product liability in tort does not extend
beyond users and consumers and that the evidence was insufficient to permit an inference by a reasonably
prudent man that the bottle was defective or if it was, when it became so.

Saylor URL: http://www.saylor.org/books

Saylor.org
784

In [Citation] we adopted the view of strict product liability in tort expressed in Section 402 A of the
American Law Institute’s Restatement of Torts 2d.

402 A. Special Liability of Seller of Product for Physical Harm to User
or Consumer
(1) One who sells any product in a defective condition unreasonably dangerous to the user or to
his property is subject to liability for physical harm thereby caused to the ultimate user or
consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it was sold.
(2) The rule stated in Subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.
Comment f on that section makes it abundantly clear that this rule applies to any person engaged in the
business of supplying products for use or consumption, including any manufacturer of such a product and
any wholesale or retail dealer or distributor.
Comment c points out that on whatever theory, the justification for the rule has been said to be that the
seller, by marketing his product for use and consumption, has undertaken and assumed a special
responsibility toward any member of the consuming public who may be injured by it; that the public has
the right to and does expect that reputable sellers will stand behind their goods; that public policy
demands that the burden of accidental injuries caused by products intended for consumption be placed
upon those who market them, and be treated as a cost of production against which liability insurance can
be obtained; and that the consumer of such products is entitled to the maximum of protection at the
hands of someone, and the proper persons to afford it are those who market the products.
The caveat to the section provides that the Institute expresses no opinion as to whether the rule may not
apply to harm to persons other than users or consumers. Comment on caveat o states the Institute
expresses neither approval nor disapproval of expansion of the rule to permit recovery by casual

Saylor URL: http://www.saylor.org/books

Saylor.org
785

bystanders and others who may come in contact with the product, and admits there may be no essential
reason why such plaintiffs should not be brought within the scope of protection afforded, other than they
do not have the same reasons for expecting such protection as the consumer who buys a marketed
product, and that the social pressure which has been largely responsible for the development of the rule
has been a consumer’s pressure, and there is not the same demand for the protection of casual
strangers.…
The caveat articulates the essential point: Once strict liability is accepted, bystander recovery is fait
accompli.
Our expressed public policy will be furthered if we minimize the risk of personal injury and property
damage by charging the costs of injuries against the manufacturer who can procure liability insurance and
distribute its expense among the public as a cost of doing business; and since the risk of harm from
defective products exists for mere bystanders and passersby as well as for the purchaser or user, there is
no substantial reason for protecting one class of persons and not the other. The same policy requires us to
maximize protection for the injured third party and promote the public interest in discouraging the
marketing of products having defects that are a menace to the public by imposing strict liability upon
retailers and wholesalers in the distributive chain responsible for marketing the defective product which
injures the bystander. The imposition of strict liability places no unreasonable burden upon sellers
because they can adjust the cost of insurance protection among themselves in the course of their
continuing business relationship.
We must not shirk from extending the rule to the manufacturer for fear that the retailer or middleman
will be impaled on the sword of liability without regard to fault. Their liability was already established
under Section 402 A of the Restatement of Torts 2d. As a matter of public policy the retailer or
middleman as well as the manufacturer should be liable since the loss for injuries resulting from defective
products should be placed on those members of the marketing chain best able to pay the loss, who can
then distribute such risk among themselves by means of insurance and indemnity agreements.
[Citation]…
The result which we reach does not give the bystander a “free ride.” When products and consumers are
considered in the aggregate, bystanders, as a class, purchase most of the same products to which they are

Saylor URL: http://www.saylor.org/books

Saylor.org
786

exposed as bystanders. Thus, as a class, they indirectly subsidize the liability of the manufacturer,
middleman and retailer and in this sense do pay for the insurance policy tied to the product.…
For the sake of clarity we restate the extension of the rule. The protections of Section 402 A of the
Restatement of Torts 2d extend to bystanders whose injury from the defective product is reasonably
foreseeable.…
The judgment is reversed and the cause is remanded to the Clark Circuit Court for further proceedings
consistent herewith.
Stephenson, J. (dissenting):
I respectfully dissent from the majority opinion to the extent that it subjects the seller to liability. Every
rule of law in my mind should have a rational basis. I see none here.
Liability of the seller to the user, or consumer, is based upon warranty. Restatement, Second, Torts s
403A. To extend this liability to injuries suffered by a bystander is to depart from any reasonable basis
and impose liability by judicial fiat upon an otherwise innocent defendant. I do not believe that the
expression in the majority opinion which justifies this rule for the reason that the seller may procure
liability insurance protection is a valid legal basis for imposing liability without fault. I respectfully
dissent.

CASE QUESTIONS
1.

Why didn’t the plaintiff here use warranty as a theory of recovery, as Mr. Seigel did in the previous case?

2.

The court offers a rationale for the doctrine of strict products liability. What is it?

3.

Restatement, Section 402A, by its terms extends protection “to the ultimate user or consumer,” but Mrs.
Embs [plaintiff-appellant] was not that. What rationale did the court give for expanding the protection
here?

4.

Among the entities in the vertical distribution chain—manufacturer, wholesaler, retailer—who is liable
under this doctrine?

5.

What argument did Judge Stephenson have in dissent? Is it a good one?

6.

What is the controlling rule of law developed in this case?

Saylor URL: http://www.saylor.org/books

Saylor.org
787

Failure to Warn
Laaperi v. Sears, Roebuck & Co., Inc.
787 F.2d 726 C.A.1 (Mass. 1986)
Campbell, J.
In March 1976, plaintiff Albin Laaperi purchased a smoke detector from Sears. The detector,
manufactured by the Pittway Corporation, was designed to be powered by AC (electrical) current. Laaperi
installed the detector himself in one of the two upstairs bedrooms in his home.
Early in the morning of December 27, 1976, a fire broke out in the Laaperi home. The three boys in one of
the upstairs bedrooms were killed in the blaze. Laaperi’s 13-year-old daughter Janet, who was sleeping in
the other upstairs bedroom, received burns over 12 percent of her body and was hospitalized for three
weeks.
The uncontroverted testimony at trial was that the smoke detector did not sound an alarm on the night of
the fire. The cause of the fire was later found to be a short circuit in an electrical cord that was located in a
cedar closet in the boys’ bedroom. The Laaperi home had two separate electrical circuits in the upstairs
bedrooms: one which provided electricity to the outlets and one which powered the lighting fixtures. The
smoke detector had been connected to the outlet circuit, which was the circuit that shorted and cut off.
Because the circuit was shorted, the AC-operated smoke detector received no power on the night of the
fire. Therefore, although the detector itself was in no sense defective (indeed, after the fire the charred
detector was tested and found to be operable), no alarm sounded.
Laaperi brought this diversity action against defendants Sears and Pittway, asserting negligent design,
negligent manufacture, breach of warranty, and negligent failure to warn of inherent dangers. The parties
agreed that the applicable law is that of Massachusetts. Before the claims went to the jury, verdicts were
directed in favor of defendants on all theories of liability other than failure to warn.…
Laaperi’s claim under the failure to warn theory was that he was unaware of the danger that the very short
circuit which might ignite a fire in his home could, at the same time, incapacitate the smoke detector. He
contended that had he been warned of this danger, he would have purchased a battery-powered smoke
detector as a back-up or taken some other precaution, such as wiring the detector to a circuit of its own, in
order better to protect his family in the event of an electrical fire.

Saylor URL: http://www.saylor.org/books

Saylor.org
788

The jury returned verdicts in favor of Laaperi in all four actions on the failure to warn claim. The jury
assessed damages in the amount of $350,000 [$1,050,000, or about $3,400,000 in 2010 dollars] each of
the three actions brought on behalf of the deceased sons, and $750,000 [about $2,500,000 in 2010
dollars] in the action brought on behalf of Janet Laaperi. The defendants’ motions for directed verdict and
judgment notwithstanding the verdict were denied, and defendants appealed.
Defendants ask us to declare that the risk that an electrical fire could incapacitate an AC-powered smoke
detector is so obvious that the average consumer would not benefit from a warning. This is not a trivial
argument; in earlier—some might say sounder—days, we might have accepted it.… Our sense of the
current state of the tort law in Massachusetts and most other jurisdictions, however, leads us to conclude
that, today, the matter before us poses a jury question; that “obviousness” in a situation such as this would
be treated by the Massachusetts courts as presenting a question of fact, not of law. To be sure, it would be
obvious to anyone that an electrical outage would cause this smoke detector to fail. But the average
purchaser might not comprehend the specific danger that a fire-causing electrical problem can
simultaneously knock out the circuit into which a smoke detector is wired, causing the detector to fail at
the very moment it is needed. Thus, while the failure of a detector to function as the result of an electrical
malfunction due, say, to a broken power line or a neighborhood power outage would, we think, be obvious
as a matter of law, the failure that occurred here, being associated with the very risk—fire—for which the
device was purchased, was not, or so a jury could find.…
Finally, defendants contend that the award of $750,000 [$2.5 million in 2010 dollars] in damages to
Janet Laaperi was excessive, and should have been overturned by the district court.…
Janet Laaperi testified that on the night of the fire, she woke up and smelled smoke. She woke her friend
who was sleeping in her room, and they climbed out to the icy roof of the house. Her father grabbed her
from the roof and took her down a ladder. She was taken to the hospital. Although she was in “mild
distress,” she was found to be “alert, awake, [and] cooperative.” Her chest was clear. She was diagnosed as
having first and second degree burns of her right calf, both buttocks and heels, and her left lower back, or
approximately 12 percent of her total body area. She also suffered from a burn of her trachea bronchial
mucosa (i.e., the lining of her airway) due to smoke inhalation, and multiple superficial lacerations on her
right hand.

Saylor URL: http://www.saylor.org/books

Saylor.org
789

The jury undoubtedly, and understandably, felt a great deal of sympathy for a young girl who, at the age of
13, lost three brothers in a tragic fire. But by law the jury was only permitted to compensate her for those
damages associated with her own injuries. Her injuries included fright and pain at the time of and after
the fire, a three-week hospital stay, some minor discomfort for several weeks after discharge, and a
permanent scar on her lower back. Plaintiff has pointed to no cases, and we have discovered none, in
which such a large verdict was sustained for such relatively minor injuries, involving no continuing
disability.
The judgments in favor of Albin Laaperi in his capacity as administrator of the estates of his three sons are
affirmed. In the action on behalf of Janet Laaperi, the verdict of the jury is set aside, the judgment of the
district court vacated, and the cause remanded to that court for a new trial limited to the issue of
damages.

CASE QUESTIONS
1.

The “C.A. 1” under the title of the case means it is a US Court of Appeals case from the First Circuit in
Massachusetts. Why is this case in federal court?

2.

Why does the court talk about its “sense of the current state of tort law in Massachusetts” and how this
case “would be treated by the Massachusetts courts,” as if it were not in the state at all but somehow
outside?

3.

What rule of law is in play here as to the defendants’ liability?

4.

This is a tragic case—three boys died in a house fire. Speaking dispassionately—if not heartlessly—
though, did the fire actually cost Mr. Laaperi, or did he lose $3.4 million (in 2010 dollars) as the result of
his sons’ deaths? Does it make sense that he should become a millionaire as a result? Who ends up paying
this amount? (The lawyers’ fees probably took about half.)

5.

Is it likely that smoke-alarm manufactures and sellers changed the instructions as a result of this case?

[1] Uniform Commercial Code, Section 2-316.

Saylor URL: http://www.saylor.org/books

Saylor.org
790

20.7 Summary and Exercises
Summary
Products liability describes a type of claim—for injury caused by a defective product—and not a separate
theory of liability. In the typical case, three legal doctrines may be asserted: (1) warranty, (2) negligence,
and (3) strict liability.
If a seller asserts that a product will perform in a certain manner or has certain characteristics, he has
given an express warranty, and he will be held liable for damages if the warranty is breached—that is, if
the goods do not live up to the warranty. Not every conceivable claim is an express warranty; the courts
permit a certain degree of “puffing.”
An implied warranty is one created by law. Goods sold by a merchant-seller carry an implied warranty of
merchantability, meaning that they must possess certain characteristics, such as being of average quality
for the type described and being fit for the ordinary purposes for which they are intended.
An implied warranty of fitness for a particular purpose is created whenever a seller knows or has reason to
know that the buyer is relying on the seller’s knowledge and skill to select a product for the buyer’s
particular purposes.
Under UCC Article 2, the seller also warrants that he is conveying good title and that the goods are free of
any rightful claim by a third person.
UCC Article 2 permits sellers to exclude or disclaim warranties in whole or in part. Thus a seller may
exclude express warranties. He may also disclaim many implied warranties—for example, by noting that
the sale is “as is.” The Magnuson-Moss Act sets out certain types of information that must be included in
any written warranty. The act requires the manufacturer or seller to label the warranty as either “full” or
“limited” depending on what types of defects are covered and what the customer must do to obtain repair
or replacement. The act also abolishes “phantom warranties.”
Privity once stood as a bar to recovery in suits brought by those one or more steps removed in the
distribution chain from the party who breached a warranty. But the nearly universal trend in the state
courts has been to abolish privity as a defense.
Because various impediments stand in the way of warranty suits, courts have adopted a tort theory of
strict liability, under which a seller is liable for injuries resulting from the sale of any product in a

Saylor URL: http://www.saylor.org/books

Saylor.org
791

defective condition if it is unreasonably dangerous to the user or consumer. Typical issues in strict liability
cases are these: Is the defendant a seller engaged in the business of selling? Was the product sold in a
defective condition? Was it unreasonably dangerous, either on its face or because of a failure to warn? Did
the product reach the consumer in an unchanged condition? Strict liability applies regardless of how
careful the seller was and regardless of his lack of contractual relation with the consumer or user.
Manufacturers can also be held liable for negligence—most often for faulty design of products and
inadequate warnings about the hazards of using the product.
The products-liability revolution prompted many state legislatures to enact certain laws limiting to some
degree the manufacturer’s responsibility for defective products. These laws include statutes of repose and
provide a number of other defenses.

EXERCISES
1.

Ralph’s Hardware updated its accounting system and agreed to purchase a computer system from a
manufacturer, Bits and Bytes (BB). During contract negotiations, BB’s sales representative promised that
the system was “A-1” and “perfect.” However, the written contract, which the parties later signed,
disclaimed all warranties, express and implied. After installation the computer produced only random
numbers and letters, rather than the desired accounting information. Is BB liable for breaching an express
warranty? Why?

2.

Kate owned a small grocery store. One day John went to the store and purchased a can of chip dip that
was, unknown to Kate or John, adulterated. John became seriously ill after eating the dip and sued Kate
for damages on the grounds that she breached an implied warranty of merchantability. Is Kate liable?
Why?

3.

Carrie visited a neighborhood store to purchase some ham, which a salesperson cut by machine in the
store. The next day she made a ham sandwich. In eating the sandwich, Carrie bit into a piece of cartilage
in the ham. As a result, Carrie lost a tooth, had to undergo root canal treatments, and must now wear a
full-coverage crown to replace the tooth. Is the store liable for the damage? Why?

4.

Clarence, a business executive, decided to hold a garage sale. At the sale, his neighbor Betty mentioned to
Clarence that she was the catcher on her city-league baseball team and was having trouble catching
knuckleball pitches, which required a special catcher’s mitt. Clarence pulled an old mitt from a pile of

Saylor URL: http://www.saylor.org/books

Saylor.org
792

items that were on sale and said, “Here, try this.” Betty purchased the mitt but discovered during her next
game that it didn’t work. Has Clarence breached an express or implied warranty? Why?
5.

Sarah purchased several elegant picture frames to hang in her dorm room. She also purchased a package
of self-sticking hangers. Late one evening, while Sarah was studying business law in the library, the
hangers came loose and her frames came crashing to the floor. After Sarah returned to her room and
discovered the rubble, she examined the box in which the hangers were packaged and found the
following language: “There are no warranties except for the description on this package and specifically
there is NO IMPLIED WARRANTY OF MERCHANTABILITY.” Assuming the hangers are not of fair, average,
ordinary quality, would the hanger company be liable for breaching an implied warranty of
merchantability? Why?

6.

A thirteen-year-old boy received a Golfing Gizmo—a device for training novice golfers—as a gift from his
mother. The label on the shipping carton and the cover of the instruction booklet urged players to “drive
the ball with full power” and further stated: “COMPLETELY SAFE BALL WILL NOT HIT PLAYER.” But while
using the device, the boy was hit in the eye by the ball. Should lack of privity be a defense to the
manufacturer? The manufacturer argued that the Gizmo was a “completely safe” training device only
when the ball is hit squarely, and—the defendant argued—plaintiffs could not reasonably expect the
Gizmo to be “completely safe” under all circumstances, particularly those in which the player hits beneath
the ball. What legal argument is this, and is it valid?

7.

A bank repossessed a boat and sold it to Donald. During the negotiations with Donald, Donald stated that
he wanted to use the boat for charter service in Florida. The bank officers handling the sale made no
representations concerning the boat during negotiations. Donald later discovered that the boat was
defective and sued the bank for breach of warranty. Is the bank liable? Why?

8.

Tom Anderson, the produce manager at the Thriftway Market in Pasco, Washington, removed a box of
bananas from the top of a stack of produce. When he reached for a lug of radishes that had been under
the bananas, a six-inch spider—Heteropoda venatoria, commonly called a banana spider—leaped from
some wet burlap onto his left hand and bit him. Nine months later he died of heart failure. His wife
brought an action against Associated Grocers, parent company of Thriftway Market, on theories of (1)
strict products liability under Restatement, Section 402(a); (2) breach of the implied warranty of

Saylor URL: http://www.saylor.org/books

Saylor.org
793

merchantability; and (3) negligence. The trial court ruled against the plaintiff on all three theories. Was
that a correct ruling? Explain.
9.

A broken water pipe flooded a switchboard at RCA’s office. The flood tripped the switchboard circuit
breakers and deactivated the air-conditioning system. Three employees were assigned to fix it: an
electrical technician with twelve years on-the-job training, a licensed electrician, and an electrical
engineer with twenty years of experience who had studied power engineering in college. They switched
on one of the circuit breakers, although the engineer said he knew that one was supposed to test the
operation of a wet switchboard before putting it back into use. There was a “snap” and everyone ran
from the room up the stairs and a “big ball of fire” came after them up the stairs. The plaintiffs argued
that the manufacturer of the circuit breaker had been negligent in failing to give RCA adequate warnings
about the circuit breakers. How should the court rule, and on what theory should it rule?

10. Plaintiff’s business was to convert vans to RVs, and for this purpose it had used a 3M adhesive to laminate
carpeting to the van walls. This adhesive, however, failed to hold the fabric in place in hot weather, so
Plaintiff approached Northern Adhesive Co., a manufacturer of adhesives, to find a better one. Plaintiff
told Northern why it wanted the adhesive, and Northern—Defendant—sent several samples to Plaintiff to
experiment with. Northern told Plaintiff that one of the adhesives, Adhesive 7448, was “a match” for the
3M product that previously failed. Plaintiff tested the samples in a cool plant and determined that
Adhesive 7448 was better than the 3M product. Defendant had said nothing except that “what they
would ship would be like the sample. It would be the same chemistry.” Plaintiff used the adhesive during
the fall and winter; by spring complaints of delimitation came in: Adhesive 7448 failed just as the 3M
product had. Over 500 vans had to be repaired. How should the court rule on Plaintiff’s claims of breach
of (1) express warranty, (2) implied warranty of merchantability, and (3) implied warranty of fitness for a
particular purpose?

SELF-TEST QUESTIONS
1.

In a products-liability case
a.

only tort theories are typically asserted

b.

both tort and contract theories are typically asserted

c.

strict liability is asserted only when negligence is not asserted

Saylor URL: http://www.saylor.org/books

Saylor.org
794

d.

breach of warranty is not asserted along with strict liability
An implied warranty of merchantability

a.

is created by an express warranty
b.

is created by law

c.

is impossible for a seller to disclaim

d.

can be disclaimed by a seller only if the disclaimer is in writing
A possible defense to breach of warranty is

a.

lack of privity
b.

absence of an express warranty

c.

disclaimer of implied warranties

d.

all of the above
Under the strict liability rule in Restatement, Section 402A, the seller is liable for all injuries
resulting from a product

a.

even though all possible care has been exercised
b.

regardless of the lack of a contract with the user

c.

in both of the above situations

d.

in none of the above situations
An individual selling her car could be liable

a.

for breaching the implied warranty of merchantability
b.

under the strict liability theory

c.

for breaching the implied warranty of fitness

d.

under two of the above

SELF-TEST ANSWERS
1.

b

2.

b

3.

d

4.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
795

5.

d

Chapter 21

Bailments and the Storage, Shipment, and Leasing of
Goods
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What the elements of a bailment are

2.

What the bailee’s liability is

3.

What the bailor’s liability is

4.

What other rights and duties—compensation, bailee’s liens, casualty to goods—arise

5.

What special types of bailments are recognized: innkeepers, warehousing

6.

What rules govern the shipment of goods

7.

How commodity paper is negotiated and transferred

Saylor URL: http://www.saylor.org/books

Saylor.org
796

21.1 Introduction to Bailment Law
LEARNING OBJECTIVES
1.

Understand what a bailment is, and why the law of bailment is important.

2.

Recognize how bailments compare with sales.

3.

Point out the elements required to create a bailment.

Finally, we turn to the legal relationships that buyers and sellers have with warehouses and carriers—the
parties responsible for physically transferring goods from seller to buyer. This topic introduces a new
branch of law—that of bailments; we’ll examine it before turning directly to warehouses and carriers.

Overview of Bailments
A bailment is the relationship established when someone entrusts his property temporarily to someone
else without intending to give up title. Although bailment has often been said to arise only through a
contract, the modern definition does not require that there be an agreement. One widely quoted definition
holds that a bailment is “the rightful possession of goods by one who is not the owner. It is the element of
lawful possession, however created, and the duty to account for the thing as the property of another, that
creates the bailment, regardless of whether such possession is based upon contract in the ordinary sense
or not.”

[1]

The word bailment derives from a Latin verb, bajulare, meaning “to bear a burden,” and then from
French, bailer, which means “to deliver” (i.e., into the hands or possession of someone). The one who
bails out a boat, filling a bucket and emptying it overboard, is a water-bearer. The one who bails someone
out of jail takes on the burden of ensuring that the one sprung appears in court to stand trial; he also takes
on the risk of loss of bond money if the jailed party does not appear in court. The one who is a bailee takes
on the burden of being responsible to return the goods to their owner.
The law of bailments is important to virtually everyone in modern society: anyone who has ever delivered
a car to a parking lot attendant checked a coat in a restaurant, deposited property in a safe-deposit box,

Saylor URL: http://www.saylor.org/books

Saylor.org
797

rented tools, or taken items clothes or appliance in to a shop for repair. In commercial transactions,
bailment law governs the responsibilities of warehouses and the carriers, such as UPS and FedEx, that are
critical links in the movement of goods from manufacturer to the consumer. Bailment law is an admixture
of common law (property and tort), state statutory law (in the Uniform Commercial Code; UCC), federal
statutory law, and—for international issues—treaty.

[2]

Bailments Compared with Sales
Bailment versus Sales
In a sale, the buyer acquires title and must pay for the goods. In a bailment, the bailee acquires possession
and must return the identical object. In most cases the distinction is clear, but difficult borderline cases
can arise. Consider the sad case of the leased cows: Carpenter v. Griffen (N.Y. 1841). Carpenter leased a
farm for five years to Spencer. The lease included thirty cows. At the end of the term, Spencer was to give
Carpenter, the owner, “cows of equal age and quality.” Unfortunately, Spencer fell into hard times and
had to borrow money from one Griffin. When the time came to pay the debt, Spencer had no money, so
Griffin went to court to levy against the cows (i.e., he sought a court order giving him the cows in lieu of
the money owed). Needless to say, this threatened transfer of the cows upset Carpenter, who went to court
to stop Griffin from taking the cows. The question was whether Spencer was a bailee, in which case the
cows would still belong to Carpenter (and Griffin could not levy against them), or a purchaser, in which
case Spencer would own the cows and Griffin could levy against them. The court ruled that title had
passed to Spencer—the cows were his. Why? The court reasoned that Spencer was not obligated to return
the identical cows to Carpenter; hence Spencer was not a bailee.

[3]

Section 2-304(1) of the UCC confirms

this position, declaring that whenever the price of a sale is payable in goods, each party is a seller of the
goods that he is to transfer.
Note the implications that flow from calling this transaction a sale. Creditors of the purchaser can seize
the goods. The risk of loss is on the purchaser. The seller cannot recover the goods (to make up for the
buyer’s failure to pay him) or sell them to a third party.

Saylor URL: http://www.saylor.org/books

Saylor.org
798

Fungible Goods
Fungible goods (goods that are identical, like grain in a silo) present an especially troublesome problem.
In many instances the goods of several owners are mingled, and the identical items are not intended to be
returned. For example, the operator of a grain elevator agrees to return an equal quantity of like-quality
grain but not the actual kernels deposited there. Following the rule in Carpenter’s cow case, this might
seem to be a sale, but it is not. Under the UCC, Section 2-207, the depositors of fungible goods are
“tenants in common” of the goods; in other words, the goods are owned by all. This distinction between a
sale and a bailment is important. When there is a loss through natural causes—for example, if the grain
elevator burns—the depositors must share the loss on a pro rata basis (meaning that no single depositor is
entitled to take all his grain out; if 20 percent of the grain was destroyed, then each depositor can take out
no more than 80 percent of what he deposited).

Elements of a Bailment
As noted, bailment is defined as “the rightful possession of goods by one who is not the owner.” For the
most part, this definition is clear (and note that it does not dictate that a bailment be created by contract).
Bailment law applies to the delivery of goods—that is, to the delivery personal property. Personal property
is usually defined as anything that can be owned other than real estate. As we have just seen in comparing
bailments to sales, the definition implies a duty to return the identical goods when the bailment ends.
But one word in the definition is both critical and troublesome: possession. Possession requires both a
physical and a mental element. We examine these in turn.

Possession: Physical Control
In most cases, physical control is proven easily enough. A car delivered to a parking garage is obviously
within the physical control of the garage. But in some instances, physical control is difficult to
conceptualize. For example, you can rent a safe-deposit box in a bank to store valuable papers, stock
certificates, jewelry, and the like. The box is usually housed in the bank’s vault. To gain access, you sign a
register and insert your key after a bank employee inserts the bank’s key. You may then inspect, add to, or
remove contents of the box in the privacy of a small room maintained in the vault for the purpose.
Because the bank cannot gain access to the box without your key and does not know what is in the box, it

Saylor URL: http://www.saylor.org/books

Saylor.org
799

might be said to have no physical control. Nevertheless, the rental of a safe-deposit box is a bailment. In
so holding, a New York court pointed out that if the bank was not in possession of the box renter’s
property “it is difficult to know who was. Certainly [the renter] was not, because she could not obtain
access to the property without the consent and active participation of the defendant. She could not go into
her safe unless the defendant used its key first, and then allowed her to open the box with her own key;
thus absolutely controlling [her] access to that which she had deposited within the safe. The vault was the
[company’s] and was in its custody, and its contents were under the same conditions.”

[4]

Statutes in some

states, however, provide that the relationship is not a bailment but that of a landlord and tenant, and
many of these statutes limit the bank’s liability for losses.

Possession: Intent to Possess
In addition to physical control, the bailee must have had an intent to possess the goods; that is, to exercise
control over them. This mental condition is difficult to prove; it almost always turns on the specific
circumstances and, as a fact question, is left to the jury to determine. To illustrate the difficulty, suppose
that one crisp fall day, Mimi goes to Sally Jane’s Boutique to try on a jacket. The sales clerk hands Mimi a
jacket and watches while Mimi takes off her coat and places it on a nearby table. A few minutes later,
when Mimi is finished inspecting herself in the mirror, she goes to retrieve her coat, only to discover it is
missing. Who is responsible for the loss? The answer depends on whether the store is a bailee. In some
sense the boutique had physical control, but did it intend to exercise that control? In a leading case, the
court held that it did, even though no one said anything about guarding the coat, because a store invites
its patrons to come in. Implicit in the act of trying on a garment is the removal of the garment being worn.
When the customer places it in a logical place, with the knowledge of and without objection from the
salesperson, the store must exercise some care in its safekeeping.

[5]

Now suppose that when Mimi walked in, the salesperson told her to look around, to try on some clothes,
and to put her coat on the table. When the salesperson was finished with her present customer, she said,
she would be glad to help Mimi. So Mimi tried on a jacket and minutes later discovered her coat gone. Is
this a bailment? Many courts, including the New York courts, would say no. The difference? The
salesperson was helping another customer. Therefore, Mimi had a better opportunity to watch over her

Saylor URL: http://www.saylor.org/books

Saylor.org
800

own coat and knew that the salesperson would not be looking out for it. This is a subtle distinction, but it
has been sufficient in many cases to change the ruling.

[6]

Questions of intent and control frequently arise in parking lot cases. As someone once said, “The key to
the problem is the key itself.” The key is symbolic of possession and intent to possess. If you give the
attendant your key, you are a bailor and he (or the company he works for) is the bailee. If you do not give
him the key, no bailment arises. Many parking lot cases do not fall neatly within this rule, however.
Especially common are cases involving self-service airport parking lots. The customer drives through a
gate, takes a ticket dispensed by a machine, parks his car, locks it, and takes his key. When he leaves, he
retrieves the car himself and pays at an exit gate. As a general rule, no bailment is created under these
circumstances. The lot operator does not accept the vehicle nor intend to watch over it as bailee. In effect,
the operator is simply renting out space.

[7]

But a slight change of facts can alter this legal conclusion.

Suppose, for instance, that the lot had an attendant at the single point of entrance and exit, that the
attendant jotted down the license number on the ticket, one portion of which he retained, and that the car
owner must surrender the ticket when leaving or prove that he owns the car. These facts have been held to
add up to an intention to exercise custody and control over the cars in the lot, and hence to have created a
bailment.

[8]

For a bailment to exist, the bailee must know or have reason to know that the property exists. When
property is hidden within the main object entrusted to the bailee, lack of notice can defeat the bailment in
the hidden property. For instance, a parking lot is not responsible for the disappearance of valuable golf
clubs stored in the trunk of a car, nor is a dance hall cloak room responsible for the disappearance of a fur
wrap inside a coat, if they did not know of their existence.

[9]

This result is usually justified by observing

that when a person is unaware that goods exist or does not know their value, it is inequitable to hold him
responsible for their loss since he cannot take steps to prevent it. This rule has been criticized: trunks are
meant to hold things, and if the car was within the garage’s control, surely its contents were too. Some
courts soften the impact of the rule by holding that a bailee is responsible for goods that he might
reasonably expect to be present, like gloves in a coat checked at a restaurant or ordinary baggage in a car
checked at a hotel.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
801

A bailment arises when one person (a bailee) rightfully holds property belonging to another (a bailor). The
law of bailments addresses the critical links in the movement of goods from the manufacturer to the end
user in a consumer society: to the storage and transportation of goods. Bailments only apply to personal
property; a bailment requires that the bailor deliver physical control of the goods to the bailee, who has an
intention to possess the goods and a duty to return them.

EXERCISES

1.

Dennis takes his Mercedes to have the GPS system repaired. In the trunk of his car is a briefcase
containing $5,000 in cash. Is the cash bailed goods?

2.

Marilyn wraps up ten family-heirloom crystal goblets, packages them carefully in a cardboard box, and
drops the box off at the local UPS store. Are the goblets bailed goods?

3.

Bob agrees to help his friend Roger builds a deck at Roger’s house. Bob leaves some of his tools—without
Bob’s noticing—around the corner of the garage at the foot of a rhododendron bush. The tools are partly
hidden. Are they bailed goods?

[1] Zuppa v. Hertz, 268 A.2d 364 (N.J. 1970).
[2] Here is a link to a history of bailment law: Globusz Publishing, “Lecture v. the Bailee at Common Law,” accessed
March 1, 2011,http://www.globusz.com/ebooks/CommonLaw/00000015.htm.
[3] Carpenter v. Spencer & Griffin, 37 Am. Dec. 396 (N.Y. 1841).
[4] Lockwood v. Manhattan Storage & Warehouse Co., 50 N.Y.S. 974 (N.Y. 1898).
[5] Bunnell v. Stern, 25 N.E. 910 (N.Y. 1890).
[6] Wamser v. Browning, King & Co., 79 N.E. 861 (N.Y. 1907).
[7] Wall v. Airport Parking Co. of Chicago, 244 N.E.2d 190 (Ill. 1969).
[8] Continental Insurance Co. v. Meyers Bros. Operations, Inc., 288 N.Y.S.2d 756 (Civ. Ct. N.Y. 1968).
[9] Samples v. Geary, 292 S.W. 1066 (Mo. App. 1927).

Saylor URL: http://www.saylor.org/books

Saylor.org
802

21.2 Liability of the Parties to a Bailment
LEARNING OBJECTIVES
1.

Understand how the bailee’s liability arises and operates.

2.

Recognize the cases in which the bailee can disclaim liability, and what limits are put on such disclaimers.

3.

Understand what duty and liability the bailor has.

4.

No other rights and duties that arise in a bailment.

5.

Understand the extent to which innkeepers—hotel and motels—are liable for their guests’ property.

Liability of the Bailee
Duty of Care
The basic rule is that the bailee is expected to return to its owner the bailed goods when the bailee’s time
for possession of them is over, and he is presumed liable if the goods are not returned. But that a bailee
has accepted delivery of goods does not mean that he is responsible for their safekeeping no matter what.
The law of bailments does not apply a standard of absolute liability: the bailee is not an insurer of the
goods’ safety; her liability depends on the circumstances.

The Ordinary Care Rule
Some courts say that the bailee’s liability is the straightforward standard of “ordinary care under the
circumstances.” The question becomes whether the bailee exercised such care. If she did, she is not liable
for the loss.

Saylor URL: http://www.saylor.org/books

Saylor.org
803

The Benefit-of-the-Bargain Rule
Most courts use a complex (some say annoying) tripartite division of responsibility. If the bailment is for
the sole benefit of the owner (the bailor), the bailee is answerable only for gross neglect or fraud: the duty
of care is slight. For example, imagine that your car breaks down on a dark night and you beg a passing
motorist to tow it to a gas station; or you ask your neighbor if you can store your utility trailer in her
garage.
On the other hand, if the goods are entrusted to the bailee for his sole benefit, then he owes the bailor
extraordinary care. For example, imagine that your neighbor asks you to let him borrow your car to go to
the grocery store downtown because his car is in the shop; or a friend asks if she can borrow your party
canopy.
If the bailment is for the mutual benefit of bailee and bailor, then the ordinary negligence standard of care
will govern. For example, imagine you park your car in a commercial parking lot, or you take your suit
jacket to a dry cleaner (see Figure 21.1 "Duty of Care").

Figure 21.1 Duty of Care

One problem with using the majority approach is the inherent ambiguity in the standards of care. What
constitutes “gross” negligence as opposed to “ordinary” negligence? The degree-of-care approach is
further complicated by the tendency of the courts to take into account the value of the goods; the lesser
the value of the goods, the lesser the obligation of the bailee to watch out for them. To some degree, this
approach makes sense, because it obviously behooves a person guarding diamonds to take greater
precautions against theft than one holding three paperback books. But the value of the goods ought not to

Saylor URL: http://www.saylor.org/books

Saylor.org
804

be the whole story: some goods obviously have great value to the owner, regardless of any lack of intrinsic
value.
Another problem in using the majority approach to the standard of care is determining whether or not a
benefit has been conferred on the bailee when the bailor did not expressly agree to pay compensation. For
example, a bank gives its customers free access to safe-deposit boxes. Is the bank a “gratuitous bailee” that
owes its bailor only a slight degree of care, or has it made the boxes available as a commercial matter to
hold onto its customers? Some courts cling to one theory, some to the other, suggesting the difficulty with
the tripartite division of the standard of care. However, in many cases, whatever the formal theory, the
courts look to the actual benefits to be derived. Thus when a customer comes to an automobile showroom
and leaves her car in the lot while she test-drives the new car, most courts would hold that two bailments
for mutual benefit have been created: (1) the bailment to hold the old car in the lot, with the customer as
the bailor; and (2) the bailment to try out the new car, with the customer as the bailee.

Burden of Proof
In a bailment case, the plaintiff bailor has the burden of proving that a loss was caused by the defendant
bailee’s failure to exercise due care. However, the bailor establishes a prima facie (“at first sight”—on first
appearance, but subject to further investigation) case by showing that he delivered the goods into the
bailee’s hands and that the bailee did not return them or returned them damaged. At that point, a
presumption of negligence arises, and to avoid liability the defendant must rebut that presumption by
showing affirmatively that he was not negligent. The reason for this rule is that the bailee usually has a
much better opportunity to explain why the goods were not returned or were returned damaged. To put
this burden on the bailor might make it impossible for him to win a meritorious case.

Liability of the Bailor
As might be expected, most bailment cases involve the legal liability of bailees. However, a body of law on
the liability of bailors has emerged.

Saylor URL: http://www.saylor.org/books

Saylor.org
805

Negligence of Bailor
A bailor may be held liable for negligence. If the bailor receives a benefit from the bailment, then he has a
duty to inform the bailee of known defects and to make a reasonable inspection for other defects. Suppose
the Tranquil Chemical Manufacturing Company produces an insecticide that it wants the Plattsville
Chemical Storage Company to keep in tanks until it is sold. One of the batches is defectively acidic and
oozes out of the tanks. This acidity could have been discovered through a routine inspection, but Tranquil
neglects to inspect the batch. The tanks leak and the chemical builds up on the floor until it explodes.
Since Tranquil, the bailor received a benefit from the storage, it had a duty to warn Plattsville, and its
failure to do so makes it liable for all damages caused by the explosion.
If the bailor does not receive any benefit, however, then his only duty is to inform the bailee of known
defects. Your neighbor asks to borrow your car. You have a duty to tell her that the brakes are weak, but
you do not need to inspect the car beforehand for unknown defects.

Other Types of Liability
The theory of products liability discussed in Liability “extends to bailors. Both warranty and strict liability
theories apply. The rationale for extending liability in the absence of sale is that in modern commerce,
damage can be done equally by sellers or lessors of equipment. A rented car can inflict substantial injury
no less than a purchased one.
In several states, when an automobile owner (bailor) lends a vehicle to a friend (bailee) who causes an
accident, the owner is liable to third persons injured in the accident.

Disclaimers of Liability
Bailee’s Disclaimer
Bailees frequently attempt to disclaim their liability for loss or damage. But courts often refuse to honor
the disclaimers, usually looking to one of two justifications for invalidating them.

Lack of Notice
The disclaimer must be brought to the attention of the bailor and must be unambiguous. Thus posted
notices and receipts disclaiming or limiting liability must set forth clearly and legibly the legal effects

Saylor URL: http://www.saylor.org/books

Saylor.org
806

intended. Most American courts follow the rule that the defendant bailee must show that the bailor in fact
knew about the disclaimer. Language printed on the back side of a receipt will not do.

Public Policy Exception
Even if the bailor reads the disclaimer, some courts will nevertheless hold the bailee liable on public policy
grounds, especially when the bailee is a “business bailee,” such as a warehouse or carrier. Indeed, to the
extent that a business bailee attempts to totally disclaim liability, he will probably fail in every American
jurisdiction. But the Restatement (Second) of Contracts, Section 195(2) (b), does not go quite this far for
most non-business bailees. They may disclaim liability as long as the disclaimer is read and does not
relieve the bailee from wanton carelessness.

Bailor’s Disclaimer
Bailors most frequently attempt to disclaim liability in rental situations. For example, in Zimmer v.
Mitchell and Ness, the plaintiff went to the defendant’s rental shop at the Camelback ski area to rent skis,
boots, and poles.

[1]

He signed a rental agreement before accepting the ski equipment. He was a lessee and

a bailee. Later, while descending the beginners’ slope, he fell. The bindings on his skis did not release,
thereby causing him to sustain numerous injuries. The plaintiff sued the defendant and Camelback Ski
Corporation, alleging negligence, violation of Section 402A of the Restatement (Second) of Torts, and
breach of warranty. The defendant filed an answer and claimed that the plaintiff signed a rental
agreement that fully released the defendant from liability. In his reply, the plaintiff admitted signing the
agreement but generally denied that it released the defendant from liability. The defendant won on
summary judgment.
On appeal, the Pennsylvania Supreme Court held for the defendant and set out the law: “The test for
determining the validity of exculpatory clauses, admittedly not favored in the law, is set out in [Citation].
The contract must not contravene any policy of the law. It must be a contract between individuals relating
to their private affairs. Each party must be a free bargaining agent, not simply one drawn into an adhesion
contract, with no recourse but to reject the entire transaction…We must construe the agreement strictly
and against the party asserting it [and], the agreement must spell out the intent of the parties with the
utmost particularity.” The court here was satisfied with the disclaimer.

Saylor URL: http://www.saylor.org/books

Saylor.org
807

Other Rights and Duties
Compensation
If the bailor hires the bailee to perform services for the bailed property, then the bailee is entitled to
compensation. Remember, however, that not every bailment is necessarily for compensation. The difficult
question is whether the bailee is entitled to compensation when nothing explicit has been said about
incidental expenses he has incurred to care for the bailed property—as, for example, if he were to repair a
piece of machinery to keep it running. No firm rule can be given. Perhaps the best generalization that can
be made is that, in the absence of an express agreement, ordinary repairs fall to the bailee to pay, but
extraordinary repairs are the bailor’s responsibility. An express agreement between the parties detailing
the responsibilities would solve the problem, of course.

Bailee’s Lien
Lien is from the French, originally meaning “line,” “string,” or “tie.” In law a lien is the hold that someone
has over the property of another. It is akin, in effect, to a security interest. A common type is
the mechanic’s lien (“mechanic” here means one who works with his hands). For example, a carpenter
builds a room on your house and you fail to pay him; he can secure a lien on your house, meaning that he
has a property interest in the house and can start foreclosure proceedings if you still fail to pay. Similarly,
a bailee is said to have a lien on the bailed property in his possession and need not redeliver it to the bailor
until he has been paid. Try to take your car out of a parking lot without paying and see what happens. The
attendant’s refusal to give you the car is entirely lawful under a common-law rule now more than a
century and a half old. As the rule is usually stated, the common law confers the lien on the bailee if he has
added value to the property through his labor, skill, or materials. But that statement of the rule is
somewhat deceptive, since the person who has simply housed the goods is entitled to a lien, as is a person
who has altered or repaired the goods without measurably adding value to them. Perhaps a better way of
stating the rule is this: a lien is created when the bailee performs some special benefit to the goods (e.g.,
preserving them or repairing them).
Many states have enacted statutes governing various types of liens. In many instances, these have
broadened the bailee’s common-law rights. This book discusses two types of liens in great detail: the liens

Saylor URL: http://www.saylor.org/books

Saylor.org
808

of warehousemen and those of common carriers. Recall that a lease creates a type of bailment: the lessor
is the bailor and the lessee is the bailee. This book references the UCC’s take on leasing in its discussion of
the sale of goods.

[2]

Rights When Goods Are Taken or Damaged by a Third Party
The general rule is that the bailee can recover damages in full if the bailed property is damaged or taken
by a third party, but he must account in turn to the bailor. A delivery service is carrying parcels—bailed
goods entrusted to the trucker for delivery—when the truck is struck from behind and blows up. The
carrier may sue the third person who caused the accident and recover for the total loss, including the
value of the packages. The bailor may also recover for damages to the parcels, but not if the bailee has
already recovered a judgment. Suppose the bailee has sued and lost. Does the bailor have a right to sue
independently on the same grounds? Ordinarily, the principle of res judicator would prevent a second
suit, but if the bailor did not know of and cooperate in the bailee’s suit, he probably has the right to
proceed on his own suit.

Innkeepers’ Liability
The liability of an innkeeper—a type of bailor—is thought to have derived from the warlike conditions that
prevailed in medieval England, where brigands and bandits roamed the countryside and the innkeeper
himself might not have been above stealing from his guests. The innkeeper’s liability extended not merely
to loss of goods through negligence. His was an insurer’s liability, extending to any loss, no matter how
occasioned, and even to losses that occurred in the guest’s room, a place where the guest had the primary
right of possession. The only exception was for losses due to the guest’s own negligence.
Most states have enacted statutes providing exceptions to this extraordinarily broad common-law duty.
Typically, the statutes exempt the hotel keeper from insurer’s liability if the hotelier furnishes a safe in
which the guests can leave their jewels, money, and other valuables and if a notice is posted a notice
advising the guests of the safe’s availability. The hotelier might face liability for valuables lost or stolen
from the safe but not from the rooms.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
809

If the bailee fails to redeliver the goods to the bailor, a presumption of negligence arises, but the bailee
can rebut the presumption by showing that she exercised appropriate care. What is “appropriate care”
depends on the test used in the jurisdiction: some courts use the “ordinary care under the circumstances,”
and some determine how much care the bailee should have exercised based on the extent to which she
was benefited from the transaction compared to the bailor. The bailor can be liable too for negligently
delivering goods likely to cause damage to the bailee. In either case reasonable disclaimers of liability are
allowed. If the bailed goods need repair while in the bailee’s possession, the usual rule is that ordinary
repairs are the bailee’s responsibility, extraordinary ones the bailor’s. Bailees are entitled to liens to
enforce payment owing to them. In common law, innkeepers were insurers of their guests’ property, but
hotels and motels today are governed mostly by statute: they are to provide a safe for their guests’
valuables and are not liable for losses from the room.

EXERCISES
1.

What is the “ordinary care under the circumstances” test for a bailee’s liability when the bailed goods are
not returned?

2.

What is the tripartite test?

3.

What liability does a bailor have for delivering defective goods to a bailee?

4.

Under what circumstances are disclaimers of liability by the bailee or bailor acceptable?

5.

Jason takes his Ford Mustang to a repair shop but fails to pay for the repairs. On what theory can the shop
keep and eventually sell the car to secure payment?

[1] Zimmer v. Mitchell and Ness, 385 A.2d 437 (Penn. 1978).
[2] Uniform Commercial Code, Section 2A.

Saylor URL: http://www.saylor.org/books

Saylor.org
810

21.3 The Storage and Shipping of Goods
LEARNING OBJECTIVES
1.

Understand a warehouse’s liability for losing goods, what types of losses a warehouse is liable for, and
what rights the warehouse has concerning the goods.

2.

Know the duties, liabilities, and exceptions to liability a carrier of freight has, and what rights the carrier
has.

3.

Understand the liability that is imposed on entities whose business it is to carry passengers.

Storage of Goods
Warehousing has been called the “second oldest profession,” stemming from the biblical story of Joseph,
who stored grain during the seven good years against the famine of the seven bad years. Whatever its
origins, warehousing is today a big business, taking in billions of dollars to stockpile foods and other
goods. As noted previously, the source of law governing warehousing is Article 7 of the UCC, but non-code
law also can apply. Section 7-103 of the Uniform Commercial Code (UCC) specifically provides that any
federal statute or treaty and any state regulation or tariff supersedes the provisions of Article 7. A federal
example is the United States Warehouse Act, which governs receipts for stored agricultural products.
Here we take up, after some definitions, the warehouse’s liabilities and rights. A warehouse is a special
type of bailee.

Saylor URL: http://www.saylor.org/books

Saylor.org
811

Definitions
A warehouse is defined in UCC, Section 7-102(h), as “a person engaged in the business of storing goods
for hire,” and under Section 1-201(45) a warehouse receipt is any receipt issued by a warehouse. The
warehouse receipt is an important document because it can be used to transfer title to the goods, even
while they remain in storage: it is worth money. No form is prescribed for the warehouse receipt, but
unless it lists in its terms the following nine items, the warehouse is liable to anyone who is injured by the
omission of any of them:
1.

Location of the warehouse

2. Date receipt was issued
3. Consecutive number of the receipt
4. Statement whether the goods will be delivered to bearer, to a specified person, or “to a specified
person or his order”
5.

The rate of storage and handling charges

6. Description of the goods or the packages containing them
7.

Signature of the warehouse, which his or her authorized agent may make

8. The warehouse’s ownership of the goods, if he or she has a sole or part ownership in them
9. The amount (if known, otherwise the fact) of advances made and liabilities incurred for which the
warehouse claims a lien or security interest

General Duty of Care
The warehouse’s general duty of care is embodied in the tort standard for measuring negligence: he is
liable for any losses or injury to the goods caused by his failure to exercise “such care in regard to them as
a reasonably careful man would exercise under like circumstances.”

[1]

However, subsection 4 declares

that this section does not repeal or dilute any other state statute that imposes a higher responsibility on a
warehouse. Nor does the section invalidate contractual limitations otherwise permissible under Article 7.
The warehouse’s duty of care under this section is considerably weaker than the carrier’s duty.
Determining when a warehouse becomes a carrier, if the warehouse is to act as shipper, can become an
important issue.

Saylor URL: http://www.saylor.org/books

Saylor.org
812

Limitation of Liability
The warehouse may limit the amount of damages she will pay by so stating in the warehouse receipt, but
she must strictly observe that section’s requirements, under which the limitation must be stated “per
article or item, or value per unit of weight.”

[2]

Moreover, the warehouse cannot force the bailor to accept

this limitation: the bailor may demand in writing increased liability, in which event the warehouse may
charge more for the storage. If the warehouse converts the goods to her own UCC, the limitation of
liability does not apply.

Specific Types of Liability and Duties
Several problems recur in warehousing, and the law addresses them.

Non-receipt or Mis-description
Under UCC Section 7-203, a warehouse is responsible for goods listed in a warehouse receipt that were
not in fact delivered to the warehouse (or were mis-described) and must pay damages to a good-faith
purchaser of or party to a document of title. To avoid this liability, the issuer must conspicuously note on
the document that he does not know whether the goods were delivered or are correctly described. One
simple way is to mark on the receipt that “contents, condition, and quality are unknown.”

Delivery to the Wrong Party
The bailee is obligated to deliver the goods to any person with documents that entitle him to possession,
as long as the claimant pays any outstanding liens and surrenders the document so that it can be marked
“cancelled” (or can be partially cancelled in the case of partial delivery). The bailee can avoid liability for
no delivery by showing that he delivered the goods to someone with a claim to possession superior to that
of the claimant, that the goods were lost or destroyed through no fault of the bailee, or that certain other
lawful excuses apply.

[3]

Suppose thief deposits goods he has stolen with a warehouse. Discovering the

theft, the warehouse turns the goods over to the rightful owner. A day later the thief arrives with a receipt
and demands delivery. Because the rightful owner had the superior claim, the warehouse is not liable in
damages to the thief.

Saylor URL: http://www.saylor.org/books

Saylor.org
813

Now suppose you are moving and have placed your goods with a local storage company. A few weeks later,
you accidentally drop your wallet, which contains the receipt for the goods and all your identification. A
thief picks up the wallet and immediately heads for the warehouse, pretending to be you. Having no
suspicion that anything is amiss—it’s a large place and no one can be expected to remember what you look
like—the warehouse releases the goods to the thief. This time you are probably out of luck. Section 7-404
says that “a bailee who in good faith including observance of reasonable commercial standards has
received goods and delivered…them according to the terms of the document of title…is not liable.” This
rule is true even though the person to whom he made delivery had no authority to receive them, as in the
case of the thief. However, if the warehouse had a suspicion and failed to take precautions, then he might
be liable to the true owner.

Duty to Keep Goods Separate
Except for fungible goods, like grain, the warehouse must keep separate goods covered by each warehouse
receipt. The purpose of this rule, which may be negated by explicit language in the receipt, is to permit the
bailor to identify and take delivery of his goods at any time.

Rights of the Warehouse
The warehouse has certain rights concerning the bailed goods.

Termination
A warehouse is not obligated to store goods indefinitely. Many warehouse receipts will specify the period
of storage. At the termination of the period, the warehouse may notify the bailor to pay and to recover her
goods. If no period is fixed in the receipt or other document of title, the warehouse may give notice to pay
and remove within no less than thirty days. The bailor’s failure to pay and remove permits the warehouse
to sell the goods for her fee. Suppose the goods begin to deteriorate. Sections 7-207(2) and 7-207(3) of the
UCC permit the warehouse to sell the goods early if necessary to recover the full amount of her lien or if
the goods present a hazard. But if the rightful owner demands delivery before such a sale, the warehouse
is obligated to do so.

Saylor URL: http://www.saylor.org/books

Saylor.org
814

Liens
Section 7-209(1) of the UCC provides that a warehouse has a lien on goods covered by a warehouse receipt
to recover the following charges and expenses: charges for storage or transportation, insurance, labor, and
expenses necessary to preserve the goods. The lien is not discharged if the bailor transfers his property
interest in the goods by negotiating a warehouse receipt to a purchaser in good faith, although the
warehouse is limited then to an amount or a rate fixed in the receipt or to a reasonable amount or rate if
none was stated. The lien attaches automatically and need not be spelled out in the warehouse receipt.
The warehouse may enforce the lien by selling the goods at a public or private sale, as long as she does so
in a commercially reasonable manner, as defined in Section 7-210. All parties known to be claiming an
interest in the goods must be notified of the sale and told the amount due, the nature of the sale, and its
time and place. Any person who in good faith purchases the goods takes them free of any claim by the
bailor, even if the warehouse failed to comply with the requirements of Section 7-210. However, her
failure to comply subjects her to damages, and if she has willfully violated the provisions of this section
she is liable to the bailor for conversion.

Shipment of Goods
Introduction and Terminology
The shipment of goods throughout the United States and abroad is a very big business, and many
specialized companies have been established to undertake it, including railways, air cargo operations,
trucking companies, and ocean carriers. Article 7 of the UCC applies to carriage of goods as it does to
warehousing, but federal law is more important. The Federal Bill of Lading Act (FBLA) covers bills of
lading issued by common carriers for transportation of goods in interstate or foreign commerce (i.e., from
one state to another; in federal territory; or to foreign countries). The Carmack Amendment was enacted
in 1906 as an amendment to the Interstate Commerce Act of 1887, and it is now part of the Interstate
Commerce Commission Termination Act of 1995; it covers liability of interstate carriers for loss,
destruction, and damage to goods. The shipper is the entity hiring the one who transports the goods: if
you send your sister crystal goblets for her birthday, you are the shipper.
Two terms are particularly important in discussing shipment of goods. One is common carrier;
the common carrier is “one who undertakes for hire or reward to transport the goods of such as chooses to

Saylor URL: http://www.saylor.org/books

Saylor.org
815

employ him, from place to place.”

[4]

This definition contains three elements: (1) the carrier must hold

itself out for all in common for hire—the business is not restricted to particular customers but is open to
all who apply for its services; (2) it must charge for his services—it is for hire; (3) the service in question
must be carriage. Included within this tripartite definition are numerous types of carriers: household
moving companies, taxicabs, towing companies, and even oil and gas pipelines. Note that to be a common
carrier it is not necessary to be in the business of carrying every type of good to every possible point;
common carriers may limit the types of goods or the places to which they will transport them.
A bill of lading is any document that evidences “the receipt of goods for shipment issued by a person
engaged in the business of transporting or forwarding goods.”

[5]

This is a comprehensive definition and

includes documents used by contract carriers—that is, carriers who are not common carriers. An example
of a bill of lading is depicted in Figure 21.2 "A Bill of Lading Form".

Figure 21.2 A Bill of Lading Form

Saylor URL: http://www.saylor.org/books

Saylor.org
816

Duties and Liabilities
The transportation of goods has been an important part of all evolved economic systems for a long time,
and certainly it is critical to the development and operation of any capitalistic system. The law regarding it
is well developed.

Absolute Liability
Damage, destruction, and loss are major hazards of transportation for which the carrier will be liable.
Who will assert the claim against the carrier depends on who bears the risk of loss. The rules governing
risk of loss (examined in Chapter 18 "Title and Risk of Loss") determine whether the buyer or seller will be
the plaintiff. But whoever is the plaintiff, the common carrier defendant faces absolute liability. With five
exceptions explored two paragraphs on, the common carrier is an insurer of goods, and regardless of the
cause of damage or loss—that is, whether or not the carrier was negligent—it must make the owner whole.

Saylor URL: http://www.saylor.org/books

Saylor.org
817

This ancient common-law rule is codified in state law, in the federal Carmack Amendment, and in the
UCC, Section 7-309(1), all of which hold the common carrier to absolute liability to the extent that the
common law of the state had previously done so.
Absolute liability was imposed in the early cases because the judges believed such a rule was necessary to
prevent carriers from conspiring with thieves. Since it is difficult for the owner, who was not on the scene,
to prove exactly what happened, the judges reasoned that putting the burden of loss on the carrier would
prompt him to take extraordinary precautions against loss (and would certainly preclude him from
colluding with thieves). Note that the rules in this section govern only common carriers; contract carriers
that do not hold themselves out for transport for hire are liable as ordinary bailees.

Exceptions to Absolute Liability
In general, the burden or proof rests on the carrier in favor of the shipper. The shipper (or consignee of
the shipper) can make out a prima facie case by showing that it delivered the goods to the carrier in good
condition and that the goods either did not arrive or arrived damaged in a specified amount. Thereafter
the carrier has the burden of proving that it was not negligent and that the loss or damage was caused by
one of the five following recognized exceptions to the rule of absolute liability.

Act of God
No one has ever succeeded in defining precisely what constitutes an act of God, but the courts seem
generally agreed that it encompasses acts that are of sudden and extraordinary natural, as opposed to
human, origin. Examples of acts of God are earthquakes, hurricanes, and fires caused by lightning against
which the carrier could not have protected it. Rapid River Carriers contracts to transport a refrigerated
cargo of beef down the Mississippi River on the SS Rapid. When the ship is en route, it is hit by a tornado
and sinks. This is an act of God. But a contributing act of negligence by a carrier overcomes the act of God
exception. If it could be shown that the captain was negligent to set sail when the weather warned of
imminent tornados, the carrier might be liable.

Saylor URL: http://www.saylor.org/books

Saylor.org
818

Act of Public Enemy
This is a narrow exception that applies only to acts committed by pirates at high sea or by the armed
forces of enemies of the state to which the carrier owes allegiance. American ships at sea that are sunk
during wartime by enemy torpedoes would not be liable for losses to the owners of cargo. Moreover,
public enemies do not include lawless mobs or criminals listed on the FBI’s Ten Most Wanted list, even if
federal troops are required, as in the Pullman Strike of 1894, to put down the violence. After the Pullman
Strike, carriers were held liable for property destroyed by violent strikers.

Act of Public Authority
When a public authority—a sheriff or federal marshal, for example—through lawful process seizes goods
in the carrier’s possession, the carrier is excused from liability. Imagine that federal agents board the
SS Rapid in New Orleans and, as she is about to sail, show the captain a search warrant and seize several
boxes of cargo marked “beef” that turn out to hold cocaine. The owner or consignee of this illegal cargo
will not prevail in a suit against the carrier to recover damages. Likewise, if the rightful owner of the goods
obtains a lawful court order permitting him to attach them, the carrier is obligated to permit the goods to
be taken. It is not the carrier’s responsibility to contest a judicial writ or to face the consequences of
resisting a court order. The courts generally agree that the carrier must notify the owner whenever goods
are seized.

Act of Shipper
When goods are lost or damaged because of the shipper’s negligence, the shipper is liable, not the carrier.
The usual situation under this exception arises from defective packing. The shipper who packs the goods
defectively is responsible for breakage unless the defect is apparent and the carrier accepts the goods
anyway. For example, if you ship your sister crystal goblets packed loosely in the box, they will inevitably
be broken when driven in trucks along the highways. The trucker who knowingly accepts boxes in this
condition is liable for the damage. Likewise, the carrier’s negligence will overcome the exception and
make him absolutely liable. A paper supplier ships several bales of fine stationery in thin cardboard boxes
susceptible to moisture. Knowing their content, SS Rapid accepts the bales and exposes them to the
elements on the upper deck. A rainstorm curdles the stationery. The carrier is liable.

Saylor URL: http://www.saylor.org/books

Saylor.org
819

Inherent Nature of the Goods
The fifth exception to the rule of absolute liability is rooted in the nature of the goods themselves. If they
are inherently subject to deterioration or their inherent characteristics are such that they might be
destroyed, then the loss must lie on the owner. Common examples are chemicals that can explode
spontaneously and perishable fruits and vegetables. Of course, the carrier is responsible for seeing that
foodstuffs are properly stored and cared for, but if they deteriorate naturally and not through the carrier’s
negligence, he is not liable.

Which Carrier Is Liable?
The transportation system is complex, and few goods travel from portal to portal under the care of one
carrier only. In the nineteenth century, the shipper whose goods were lost had a difficult time recovering
their value. Initial carriers blamed the loss on subsequent carriers, and even if the shipper could
determine which carrier actually had possession of the goods when the damage or loss occurred, diverse
state laws made proof burdensome. The Carmack Amendment ended the considerable confusion by
placing the burden on the initial carrier; connecting carriers are deemed agents of the initial carrier. So
the plaintiff, whether seller or buyer, need sue only the initial carrier, no matter where the loss occurred.
Likewise, Section 7-302 of the UCC fastens liability on an initial carrier for damages or loss caused by
connecting carriers.

When Does Carrier Liability Begin and End?
When a carrier’s liability begins and ends is an important issue because the same company can act both to
store the goods and to carry them. The carrier’s liability is more stringent than the warehouse’s. So the
question is, when does a warehouse become a carrier and vice versa?
The basic test for the beginning of carrier liability is whether the shipper must take further action or give
further instructions to the carrier before its duty to transport arises. Suppose that Cotton Picking
Associates delivers fifty bales of cotton to Rapid River Carriers for transport on the SS Rapid. The
SS Rapid is not due back to port for two more days, so Rapid River Carrier stores the cotton in its
warehouse, and on the following day the warehouse is struck by lightning and burns to the ground. Is

Saylor URL: http://www.saylor.org/books

Saylor.org
820

Rapid River Carriers liable in its capacity as a carrier or warehouse? Since nothing was left for the owner
to do, and Rapid River was storing the cotton for its own convenience awaiting the ship’s arrival, it was
acting as a carrier and is liable for the loss. Now suppose that when Cotton Picking Associates delivered
the fifty bales it said that another fifty bales would be coming in a week and the entire lot was to be
shipped together. Rapid River stores the first fifty bales and lightning strikes. Since more remained for
Cotton Picking to do before Rapid River was obligated to ship, the carrier was acting in its warehousing
capacity and is not liable.
The carrier’s absolute liability ends when it has delivered the goods to the consignee’s residence or place
of business, unless the agreement states otherwise (as it often does). By custom, certain carriers—notably
rail carriers and carriers by water—are not required to deliver the goods to the consignee (since rail lines
and oceans do not take the carrier to the consignee’s door). Instead, consignees must take delivery at the
dock or some other place mutually agreed on or established by custom.
When the carrier must make personal delivery to the consignee, carrier liability continues until the carrier
has made reasonable efforts to deliver. An express trucking company cannot call on a corporate customer
on Sunday or late at night, for instance. If reasonable efforts to deliver fail, it may store the goods in its
own warehouse, in which case its liability reverts to that of a warehouse.
If personal delivery is not required (e.g., as in shipment by rail), the states use different approaches for
determining when the carrier’s liability terminates. The most popular intrastate approach provides that
the carrier continues to be absolutely responsible for the goods until the consignee has been notified of
their arrival and has had a reasonable opportunity to take possession of them.
Interstate shipments are governed by the Carmack Amendment, which generally provides that liability
will be determined by language in the bill of lading. The typical bill of lading (or “BOL” and “B/L”)
provides that if the consignee does not take the goods within a stated period of time after receiving notice
of their arrival, the carrier will be liable as warehouse only.

Disclaimers
The apparently draconian liability of the carrier—as an insurer of the goods—is in practice easily
minimized. Under neither federal nor state law may the carrier disclaim its absolute liability, but at least
as to commercial transactions it may limit the damages payable under certain circumstances. Both the
Carmack Amendment and Section 7-309 of the UCC permit the carrier to set alternate tariffs, one costing

Saylor URL: http://www.saylor.org/books

Saylor.org
821

the shipper more and paying full value, the other costing less and limited to a dollar per pound or some
other rate less than full value. The shipper must have a choice; the carrier may not impose a lesser tariff
unilaterally on the shipper, and the loss must not be occasioned by the carrier’s own negligence.

Specific Types of Liability
The rules just discussed relate to the general liability of the carrier for damages to the goods. There are
two specific types of liability worth noting.

Non-receipt or Mis description
Under the UCC, Section 7-301(1), the owner of the goods (e.g., a consignee) described in a bill of lading
may recover damages from the issuer of the bill (the carrier) if the issuer did not actually receive the goods
from the shipper, if the goods were mis described, or if the bill was misdated. The issuer may avoid
liability by reciting in the bill of lading that she does not know whether the goods were received or if they
conform to the description; the issuer may avoid liability also by marking the goods with such words as
“contents or condition of contents unknown.” Even this qualifying language may be ineffective. For
instance, a common carrier may not hide behind language indicating that the description was given by the
shipper; the carrier must actually count the packages of goods or ascertain the kind and quantity of bulk
freight. Just because the carrier is liable to the consignee for errors in description does not mean that the
shipper is free from blame. Section 7-301(5) requires the shipper to indemnify the carrier if the shipper
has inaccurately described the goods in any way (including marks, labels, number, kind, quantity,
condition, and weight).

Delivery to the Wrong Party
The rule just discussed for warehouse applies to carriers under both state and federal law: carriers are
absolutely liable for delivering the goods to the wrong party. In the classic case of Southern Express Co. v.
C. L. Ruth & Son, a clever imposter posed as the representative of a reputable firm and tricked the carrier
into delivering a diamond ring.

[6]

The court held the carrier liable, even though the carrier was not

negligent and there was no collusion. The UCC contains certain exceptions; under Section 7-303(1), the
carrier is immune from liability if the holder, the consignor, or (under certain circumstances) the

Saylor URL: http://www.saylor.org/books

Saylor.org
822

consignee gives instructions to deliver the goods to someone other than a person named in the bill of
lading.

Carrier’s Right to Lien and Enforcement of Lien
Just as the warehouse can have a lien, so too can the carrier. The lien can cover charges for storage,
transportation, and preservation of goods. When someone has purchased a negotiable bill of lading, the
lien is limited to charges stated in the bill, allowed under applicable tariffs, or, if none are stated, to a
reasonable charge. A carrier who voluntarily delivers or unjustifiably refuses to deliver the goods loses its
lien. The carrier has rights paralleling those of the warehouse to enforce the lien.

Passengers
In addition to shipping goods, common carriers also transport passengers and their baggage. The carrier
owes passengers a high degree of care; in 1880 the Supreme Court described the standard as “the utmost
caution characteristic of very careful prudent men.”

[7]

This duty implies liability for a host of injuries,

including mental distress occasioned by insults (“lunatic,” “whore,” “cheap, common scalawag”) and by
profane or indecent language. In Werndli v. Greyhound,

[8]

Mrs. Werndli deboarded the bus at her

destination at 2:30 a.m.; finding the bus station closed, she walked some distance to find a bathroom.
While doing so, she became the victim of an assault. The court held Greyhound liable: it should have
known the station was closed at 2:30 a.m. and that it was located in a area that became dangerous after
hours. The case illustrates the degree to which a carrier is responsible for its passengers’ safety and
comfort.
The baggage carrier is liable as an insurer unless the baggage is not in fact delivered to the carrier. A
passenger who retains control over his hand luggage by taking it with him to his seat has not delivered the
baggage to the carrier, and hence the carrier has no absolute liability for its loss or destruction. The carrier
remains liable for negligence, however. When the passenger does deliver his luggage to the carrier, the
question often arises whether the property so delivered is “baggage.” If it is not, the carrier does not have
an insurer’s liability toward it. Thus a person who transports household goods in a suitcase would not
have given the carrier “baggage,” as that term is usually defined (i.e., something transported for the

Saylor URL: http://www.saylor.org/books

Saylor.org
823

passenger’s personal use or convenience). At most, the carrier would be responsible for the goods as a
gratuitous bailee.

KEY TAKEAWAY
The storage of goods is a special type of bailment. People who store goods can retrieve them or transfer
ownership of them by transferring possession of the warehouse receipt: whoever has rightful possession
of the receipt can take the goods, and the warehouse is liable for mis delivery or for mixing up goods. The
warehouse has a right to a lien to secure his fee, enforceable by selling the goods in a commercially
reasonable way. The shipping of goods is of course an important business. Common carriers (those firms
that hire out their trucks, airplanes, ships, or trains to carry cargo) are strictly liable to ensure the proper
arrival of the goods to their destination, with five exceptions (act of God, public enemy, public authority,
shipper; inherent nature of the goods); the first carrier to receive them is liable—others who subsequently
carry are that carrier’s agents. The carrier may also store goods: if it does so for its own convenience it is
liable as a carrier; if it does so for the shipper’s convenience, it is liable as a warehouse. As with
warehouses, the carrier is liable for mis delivery and is entitled to a lien to enforce payment. Carriers also
carry people, and the standard of care they owe to passengers is very high. Carrying passengers’ baggage,
the carrier is liable as an insurer—it is strictly liable.

EXERCISES
1.

How are warehouses any different from the more generic bailees?

2.

How do the duties and liabilities of warehouses differ from those of carriers?

3.

What rights do warehouses and carriers have to ensure their payment?

4.

May a carrier limit its liability for losses not its fault?

[1] Uniform Commercial Code, Section 7-204(1).
[2] Uniform Commercial Code, Section 7-204(2).
[3] Uniform Commercial Code, Section 7-403(1).
[4] Ace High Dresses v. J. C. Trucking Co., 191 A. 536 (Conn. 1937).

Saylor URL: http://www.saylor.org/books

Saylor.org
824

[5] Uniform Commercial Code; Section 1-206(6).
[6] Southern Express Co. v. C. L. Ruth & Son, 59 So. 538 (Ala. Ct. App. 1912).
[7] Pennsylvania Co. v. Roy, 102 US 451 (1880).
[8] Werndli v. Greyhound Corp., 365 So.2d 177 (Fla. Ct. App., 1978)

21.4 Negotiation and Transfer of Documents of Title (or
Commodity Paper)
LEARNING OBJECTIVES
1.

Understand how commodity paper operates in the sale of goods.

2.

Recognize when the transferee of a properly negotiated document of title gets better rights than her
transferor had and the exceptions to this principle.

Saylor URL: http://www.saylor.org/books

Saylor.org
825

Overview of Negotiability
We have discussed in several places the concept of a document of title (also called commodity paper).
That is a written description, identification, or declaration of goods authorizing the holder—usually a
bailee—to receive, holds, and dispose of the document and the goods it covers. Examples of documents of
title are warehouse receipts, bills of lading, and delivery orders. The document of title, properly negotiated
(delivered), gives its holder ownership of the goods it represents. It is much easier to pass around a piece
of paper representing the ownership interest in goods than it is to pass around the goods themselves.
It is a basic feature of our legal system that a person cannot transfer more rights to property than he owns.
It would follow here that no holder of a document of title has greater rights in the goods than the holder’s
transferor—the one from whom she got the document (and thus the goods). But there are certain
exceptions to this rule; for example, Chapter 17 "Introduction to Sales and Leases" discusses the power of
a merchant in certain circumstances to transfer title to goods, even though the merchant himself did not
have title to them. To conclude this chapter, we discuss the rule as it applies to documents of title,
sometimes known as commodity paper.

The Elements and Effect of Negotiation
If a document of title is “negotiable” and is “duly negotiated,” the purchaser can obtain rights greater than
those of the storer or shipper. In the following discussion, we refer only to the Uniform Commercial Code
(UCC), although federal law also distinguishes between negotiable and nonnegotiable documents of title
(some of the technical details in the federal law may differ, but these are beyond the scope of this book).

Negotiable Defined
Any document of title, including a warehouse receipt and a bill of lading, is negotiable or becomes
negotiable if by its terms the goods are to be delivered “to bearer or to the order of” a named person.

[1]

All

other documents of title are nonnegotiable. Suppose a bill of lading says that the goods are consigned to
Tom Thumb but that they may not be delivered unless Tom signs a written order that they be delivered.
Under Section 7-104(2), that is not a negotiable document of title. A negotiable document of title must

Saylor URL: http://www.saylor.org/books

Saylor.org
826

bear words such as “Deliver to the bearer” or “deliver to the order of Tom Thumb.” These are the “magic
words” that create a negotiable document.

Duly Negotiated
To transfer title effectively through negotiation of the document of title, it must be “duly negotiated.” In
general terms, under Section 7-501 of the UCC, a negotiable document of title is duly negotiated when the
person named in it indorses (signs it over—literally “on the back of”) and delivers it to a holder who
purchases it in good faith and for value, without any notice that someone else might have a claim against
the goods, assuming the transaction is in the regular course of business or financing. Note that last part:
assuming the transaction is in the regular course of business. If you gave your roommate a negotiable
document of title in payment for a car you bought from her, your roommate would have something of
value, but it would not have been duly negotiated. Paper made out “to bearer” (bearer paper) is negotiated
by delivery alone; no endorsement is needed. A holder is anyone who possesses a document of title that is
drawn to his order, indorsed to him, or made out “to bearer.”

Effect
As a general rule, if these requirements are not met, the transferee acquires only those rights that the
transferor had and nothing more. And if a nonnegotiable document is sold, the buyer’s rights may be
defeated. For example, a creditor of the transferor might be entitled to treat the sale as void.
Under Section 7-502 of the UCC, however, if the document is duly negotiated, then the holder acquires (1)
title to the document, (2) title to the goods, (3) certain rights to the goods delivered to the bailee after the
document itself was issued, and (4) the right to have the issuer of the document of title hold the goods or
deliver the goods free of any defense or claim by the issuer.
To contrast the difference between sale of goods and negotiation of the document of title, consider the
plight of Lucy, the owner of presidential campaign pins and other political memorabilia. Lucy plans to
hold them for ten years and then sell them for many times their present value. She does not have the room
in her cramped apartment to keep them, so she crates them up and takes them to a friend for safekeeping.
The friend gives her a receipt that says simply: “Received from Lucy, five cartons; to be stored for ten
years at $25 per year.” Although a document of title, the receipt is not negotiable. Two years later, a

Saylor URL: http://www.saylor.org/books

Saylor.org
827

browser happens on Lucy’s crates, discovers their contents, and offers the friend $1,000 for them.
Figuring Lucy will forget all about them, the friend sells them. As it happens, Lucy comes by a week later
to check on her memorabilia, discovers what her former friend has done, and sues the browser for their
return. Lucy would prevail. Now suppose instead that the friend, who has authority from Lucy to store the
goods, takes the cartons to the Trusty Storage Company, receives a negotiable warehouse receipt (“deliver
to bearer five cartons”), and then negotiates the receipt. This time Lucy would be out of luck. The bona
fide purchaser from her friend would cut off Lucy’s right to recover the goods, even though the friend
never had good title to them.
A major purpose of the concept is to allow banks and other creditors to loan money with the right to the
goods as represented on the paper as collateral. They can, in effect, accept the paper as collateral without
fear that third parties will make some claim on the goods.
But even if the requirements of negotiability are met, the document of title still will confer no rights in
certain cases. For example, when a thief forges the indorsement of the owner, who held negotiable
warehouse receipts, the bona fide purchaser from the thief does not obtain good title. Only if the receipts
were in bearer form would the purchaser prevail in a suit by the owner. Likewise, if the owner brought his
goods to a repair shop that warehoused them without any authority and then sold the negotiable receipts
received for them, the owner would prevail over the subsequent purchaser.
Another instance in which an apparent negotiation of a document of title will not give the bona fide
purchaser superior rights occurs when a term in the document is altered without authorization. But if
blanks are filled in without authority, the rule states different consequences for bills of lading and
warehouse receipts. Under Section 7-306 of the UCC, any unauthorized filling in of a blank in a bill of
lading leaves the bill enforceable only as it was originally. However, under Section 7-208, an unauthorized
filling in of a blank in a warehouse receipt permits the good-faith purchaser with no notice that authority
was lacking to treat the insertion as authorized, thus giving him good title. This section makes it
dangerous for a warehouse to issue a receipt with blanks in it, because he will be liable for any losses to
the owner if a good-faith purchaser takes the goods.
Finally, note that a purchaser of a document of title who is unable to get his hands on the goods—perhaps
the document was forged—might have a breach of warranty action against the seller of the document.
Under Section 7-507 of the UCC, a person who negotiates a document of title warrants to his immediate

Saylor URL: http://www.saylor.org/books

Saylor.org
828

purchaser that the document is genuine, that he has no knowledge of any facts that would impair its
validity, and that the negotiation is rightful and effective. Thus the purchaser of a forged warehouse
receipt would not be entitled to recover the goods but could sue his transferor for breach of the warranty.

KEY TAKEAWAY
It is a lot easier to move pieces of paper around than goods in warehouses. Therefore commercial paper,
or commodity paper, was invented: the paper represents the goods, and the paper is transferred from one
person to another by negotiation. The holder signs on the back of the paper and indicates who its next
holder should be (or foolishly leaves that blank); that person then has rights to the goods and, indeed,
better rights. On due negotiation the transferee does not merely stand in the transferor’s shoes: the
transferee takes free of defects and defenses that could have been available against the transferor. For a
document of title to be a negotiable one, it must indicate that the intention of it is that it should be passed
on through commerce, with the words “to bearer” or “to the order of [somebody],” and it must be duly
negotiated: signed off on by its previous holder (or without any signature needed if it was bearer paper).

EXERCISES
1.

“George Baker deposited five cardboard boxes in my barn’s loft, and he can pick them up when he
wants.” Is this statement a negotiable document of title?

2.

“George Baker deposited five cardboard boxes in my barn’s loft, and he or anybody to his order can pick
them up.” Is this statement a negotiable document of title?

3.

Why is the concept of being a holder of duly negotiated documents of title important?

[1] Uniform Commercial Code, Section 7-104(1)(a).

Saylor URL: http://www.saylor.org/books

Saylor.org
829

21.5 Cases
Bailments and Disclaimers of Bailee’s Liability
Carr v. Hoosier Photo Supplies, Inc.
441 N.E.2d 450 (Ind. 1982)
Givan, J.
Litigation in this cause began with the filing of a complaint in Marion Municipal Court by John R. Carr,
Jr. (hereinafter “Carr”), seeking damages in the amount of $10,000 from defendants Hoosier Photo
Supplies, Inc. (hereinafter “Hoosier”) and Eastman Kodak Company (hereinafter “Kodak”). Carr was the

Saylor URL: http://www.saylor.org/books

Saylor.org
830

beneficiary of a judgment in the amount of $1,013.60. Both sides appealed. The Court of Appeals affirmed
the trial court in its entirety.
The facts were established by stipulation agreement between the parties and thus are not in dispute. In
the late spring or early summer of 1970, Carr purchased some Kodak film from a retailer not a party to
this action, including four rolls of Kodak Ektachrome-X 135 slide film that are the subject matter of this
dispute. During the month of August, 1970, Carr and his family vacationed in Europe. Using his own
camera Carr took a great many photographs of the sites they saw, using among others the four rolls of film
referred to earlier. Upon their return to the United States, Carr took a total of eighteen [18] rolls of
exposed film to Hoosier to be developed. Only fourteen [14] of the rolls were returned to Carr after
processing. All efforts to find the missing rolls or the pictures developed from them were unsuccessful.
Litigation commenced when the parties were unable to negotiate a settlement.
The film Carr purchased, manufactured by Kodak, and is distributed in boxes on which there is printed
the following legend:

READ THIS NOTICE
This film will be replaced if defective in manufacture, labeling, or packaging, or if damaged or
lost by us or any subsidiary company even though by negligence or other fault. Except for such
replacement, the sale, processing, or other handling of this film for any purpose is without other
warranty of liability.
In the stipulation of facts it was agreed though Carr never read this notice on the packages of film he
bought, he knew there was printed on such packages “a limitation of liability similar or identical to the
Eastman Kodak limitation of liability.” The source of Carr’s knowledge was agreed to be his years of
experience as an attorney and as an amateur photographer.
When Carr took all eighteen [18] rolls of exposed film to Hoosier for processing, he was given a receipt for
each roll. Each receipt contained the following language printed on the back side:
Although film price does not include processing by Kodak, the return of any film or print to us for
processing or any other purpose, will constitute an agreement by you that if any such film or
print is damaged or lost by us or any subsidiary company, even though by negligence or other
fault, it will be replaced with an equivalent amount of Kodak film and processing and, except for

Saylor URL: http://www.saylor.org/books

Saylor.org
831

such replacement, the handling of such film or prints by us for any purpose is without other
warranty or liability.
Again, it was agreed though Carr did not read this notice he was aware Hoosier “[gave] to their customers
at the time of accepting film for processing, receipts on which there are printed limitations of liability
similar or identical to the limitation of liability printed on each receipt received by Carr from Hoosier
Photo.”
It was stipulated upon receipt of the eighteen [18] rolls of exposed film only fourteen [14] were returned to
Hoosier by Kodak after processing. Finally, it was stipulated the four rolls of film were lost by either
Hoosier or Kodak…
That either Kodak or Hoosier breached the bailment contract, by negligently losing the four rolls of film,
was established in the stipulated agreement of facts. Therefore, the next issue raised is whether either or
both, Hoosier or Kodak, may limit their liability as reflected on the film packages and receipts.…
[A] prerequisite to finding a limitation of liability clause in a contract unconscionable and therefore void is
a showing of disparity in bargaining power in favor of the party whose liability is thus limited.…In the case
at bar the stipulated facts foreclose a finding of disparate bargaining power between the parties or lack of
knowledge or understanding of the liability clause by Carr. The facts show Carr is an experienced attorney
who practices in the field of business law. He is hardly in a position comparable to that of the plaintiff in
Weaver, supra. Moreover, it was stipulated he was aware of the limitation of liability on both the film
packages and the receipts. We believe these crucial facts belie a finding of disparate bargaining power
working to Carr’s disadvantage.
Contrary to Carr’s assertions, he was not in a “take it or leave it position” in that he had no choice but to
accept the limitation of liability terms of the contract. As cross-appellants Hoosier and Kodak correctly
point out, Carr and other photographers like him do have some choice in the matter of film processing.
They can, for one, undertake to develop their film themselves. They can also go to independent film
laboratories not a part of the Kodak Company. We do not see the availability of processing as limited to
Kodak…
We hold the limitation of liability clauses operating in favor of Hoosier and Kodak were assented to by
Carr; they were not unconscionable or void. Carr is, therefore, bound by such terms and is limited in his
remedy to recovery of the cost of four boxes of unexposed Kodak Ektachrome-X 135 slide film.

Saylor URL: http://www.saylor.org/books

Saylor.org
832

The Court of Appeals’ opinion in this case is hereby vacated. The cause is remanded to the trial court with
instructions to enter a judgment in favor of appellant, John R. Carr, Jr., in the amount of $13.60, plus
interest. Each party is to bear its own costs.
Hunter and Pivarnik, JJ., concur. Prentice, J., concurs in result without opinion.
DeBruler, J., is dissenting.
…As a general rule the law does not permit professional bailees to escape or diminish liability for their
own negligence by posting signs or handing out receipts. [Citations] The statements on the film box and
claim check used by Kodak and Hoosier Photo are in all respects like the printed forms of similar import
which commonly appear on packages, signs, chits, tickets, tokens and receipts with which we are all
bombarded daily. No one does, or can reasonably be expected, to take the time to carefully read the front,
back, and sides of such things. We all know their gist anyway.
The distinguished trial judge below characterizes these statements before us as “mere notices” and
concludes that plaintiff below did not “assent” to them so as to render them a binding part of the bailment
contract. Implicit here is the recognition of the exception to the general rule regarding such notices,
namely, that they may attain the dignity of a special contract limiting liability where the bailor overtly
assents to their terms. [Citations] To assent to provisions of this sort requires more than simply placing
the goods into the hands of the bailee and taking back a receipt or claim check. Such acts are as probative
of ignorance as they are of knowledge. However, according to the agreed statement of facts, plaintiff Carr
“knew” by past experience that the claim checks carried the limitation of liability statements, but he did
not read them and was unaware of the specific language in them. There is nothing in this agreed
statement that Carr recalled this knowledge to present consciousness at the time of these transactions.
Obviously we all know many things which we do not recall or remember at any given time. The assent
required by law is more than this; it is, I believe, to perform an act of understanding. There is no evidence
of that here.
The evidence presented tending to support the award of damages included an actual uncontroverted
amount of $13.60 thereby precluding mere nominal damages. There was further evidence that 150
exposures were lost. The actual award of $1,014.60 amounted to between $6.00 and $7.00 per picture.
Carr provided evidence that the pictures were of exceptional value to him, having been taken in a once-ina-lifetime European trip costing $6000 [about $33,000 in 2110 dollars], including visits arranged there

Saylor URL: http://www.saylor.org/books

Saylor.org
833

before hand with relatives. The award was fair and just compensation for the loss of value to the owner
and does not include sentimental or fanciful value.
The trial court judgment should be affirmed.

CASE QUESTIONS
1.

Four out of eighteen rolls of film were not returned to the bailor, Mr. Carr. The court here affirmed a
judgment for about $6 per lost image. How could an image taken by an amateur photographer be worth
$6 a piece?

2.

The European trip cost him $6,000 in 1970; he asked for $10,000 (about $55,000 in 2010 dollars). Upon
what basis could such damages be arrived? What did he apparently want?

3.

What argument did the plaintiff make as to why the limitation of liability should not be enforced? What
response did the court have to that?

4.

Would it have made a difference if the plaintiff were not himself a business attorney? Why or why not?

5.

Why did the dissent think the court of appeals’ decision to award the plaintiff $1,000 was correct and the
majority’s opinion incorrect?

Bailed Goods of Sentimental Value
Mieske v. Bartell Drug Co.
593 P.2d 1308 (Wash. 1979)
Brachtenbach, J.
This case determines the measure of damages for personal property, developed movie film, which is
destroyed, and which cannot be replaced or reproduced. It also decides the legal effect of a clause which
purports to limit the responsibility of a film processor to replacement of film.…
The facts are that over a period of years the plaintiffs had taken movie films of their family activities. The
films started with the plaintiffs’ wedding and honeymoon and continued through vacations in Mexico,
Hawaii and other places, Christmas gatherings, birthdays, Little League participation by their son, family
pets, building of their home and irreplaceable pictures of members of their family, such as the husband’s
brother, who are now deceased.

Saylor URL: http://www.saylor.org/books

Saylor.org
834

Plaintiffs had 32 50-foot reels of such developed film which they wanted spliced together into four reels
for convenience of viewing. Plaintiff wife visited defendant Bartell’s camera department, with which she
had dealt as a customer for at least 10 years. She was told that such service could be performed.
The films were put in the order which plaintiffs desired them to be spliced and so marked. They were then
placed in four separate paper bags which in turn were placed in one large bag and delivered to the
manager of Bartell. The plaintiff wife explained the desired service and the manner in which the films
were assembled in the various bags. The manager placed a film processing packet on the bag and gave
plaintiff wife a receipt which contained this language: “We assume no responsibility beyond retail cost of
film unless otherwise agreed to in writing.” There was no discussion about the language on the receipt.
Rather, plaintiff wife told the manager, “Don’t lose these. They are my life.”
Bartell sent the film package to defendant GAF Corporation, which intended to send them to another
processing lab for splicing. Plaintiffs assumed that Bartell did this service and were unaware of the
involvement of two other firms.
The bag of films arrived at the processing lab of GAF. The manager of the GAF lab described the service
ordered and the packaging as very unusual. Yet it is undisputed that the film was in the GAF lab at the end
of one day and gone the next morning. The manager immediately searched the garbage disposal dumpster
which already had been emptied. The best guess is that the plaintiffs’ film went from GAF’s lab to the
garbage dumpster to a truck to a barge to an up-Sound landfill where it may yet repose.
After several inquiries to Bartell, plaintiff wife was advised to call GAF. Not surprisingly, after being
advised of the complete absence and apparent fatality of plaintiffs’ films, this lawsuit ensued.…
Two main issues are raised: (1) the measure of damages and (2) the effect of the exclusionary clause
appearing on the film receipt.
On damages, the defendants assign error to (a) the court’s damages instruction and (b) the court’s failure
to give their proposed damages instruction.
The standard of recovery for destruction of personal property was summarized in [McCurdy]. We
recognized in McCurdy that (1) personal property which is destroyed may have a market value, in which
case that market value is the measure of damages; (2) if destroyed property has no market value but can
be replaced or reproduced, then the measure is the cost of replacement or reproduction; (3) if the
destroyed property has no market value and cannot be replaced or reproduced, then the value to the

Saylor URL: http://www.saylor.org/books

Saylor.org
835

owner is to be the proper measure of damages. However, while not stated in McCurdy, we have held that
in the third McCurdy situation, damages are not recoverable for the sentimental value which the owner
places on the property. [Citations]
The defendants argue that plaintiffs’ property comes within the second rule of McCurdy, i.e., the film
could be replaced and that their liability is limited to the cost of replacement film. Their position is not
well taken. Defendants’ proposal would award the plaintiffs the cost of acquiring film without pictures
imposed thereon. That is not what plaintiffs lost. Plaintiffs lost not merely film able to capture images by
exposure but rather film upon which was recorded a multitude of frames depicting many significant
events in their lives. Awarding plaintiffs the funds to purchase 32 rolls of blank film is hardly a
replacement of the 32 rolls of images which they had recorded over the years. Therefore the third rule of
McCurdy is the appropriate measure of damages, i.e., the property has no market value and cannot be
replaced or reproduced.
The law, in those circumstances, decrees that the measure of damages is to be determined by the value to
the owner, often referred to as the intrinsic value of the property. Restatement of Torts s. 911 (1939).
Necessarily the measure of damages in these circumstances is the most imprecise of the three categories.
Yet difficulty of assessment is not cause to deny damages to a plaintiff whose property has no market
value and cannot be replaced or reproduced. [Citations]
The fact that damages are difficult to ascertain and measure does not diminish the loss to the person
whose property has been destroyed. Indeed, the very statement of the rule suggests the opposite. If one’s
destroyed property has a market value, presumably its equivalent is available on the market and the
owner can acquire that equivalent property. However, if the owner cannot acquire the property in the
market or by replacement or reproduction, then he simply cannot be made whole.
The problem is to establish the value to the owner. Market and replacement values are relatively
ascertainable by appropriate proof. Recognizing that value to the owner encompasses a subjective
element, the rule has been established that compensation for sentimental or fanciful values will not be
allowed. [Citations] That restriction was placed upon the jury in this case by the court’s damages
instruction.…

Saylor URL: http://www.saylor.org/books

Saylor.org
836

Under these rules, the court’s damages instruction was correct. In essence it allowed recovery for the
actual or intrinsic value to the plaintiffs but denied recovery for any unusual sentimental value of the film
to the plaintiffs or a fanciful price which plaintiffs, for their own special reasons, might place thereon.…
The next issue is to determine the legal effect of the exclusionary clause which was on the film receipt
given plaintiff wife by Bartell. As noted above, it read: “We assume no responsibility beyond retail cost of
film unless otherwise agreed to in writing.”
Is the exclusionary clause valid? Defendants rely upon 2-719(3), a section of the Uniform Commercial
Code, which authorizes a limitation or exclusion of consequential damages unless the limitation is
unconscionable.
Plaintiffs, on the other hand, argue that the Uniform Commercial Code is not applicable to this
transaction.…It is now clearly established that the reach of Article 2 goes considerably beyond the
confines of that type transaction which the Code itself defines to be a “sale”; namely, the passing of title
from a party called the seller to one denominated a buyer for a price. Chief opportunity for this expansion
is found in Section 2-102, which states that the article applies to “transactions in goods.” “Article 2
sections are finding their way into more and more decisions involving transactions which are not sales,
but which are used as substitutes for a sale or which to a court appear to have attributes to which sales
principles or at least some of them seem appropriate for application.…Most important of these is the
application of the Article’s warranty provisions to leases, bailments, or construction contracts. Of growing
importance is the tendency of courts to find the Section on unconscionability, Section 2-302, appropriate
to non-sales deals.”
Application of the Uniform Commercial Code to this transaction leads to defendants’ next two
contentions. First, they urge that the code’s recognition of course of dealings and trade usage validates the
exclusionary clause. Second, defendants assign error to the grounds upon which the court found the
clause to be unconscionable and therefore invalid.
Defendants contend that it is the uniform trade practice of film processors to impose an exclusionary
clause similar to that contained in Bartell’s film receipt. However, the existence of a trade usage is to be
established as a fact [Citation]. It was proved as a usage among film processors, but not as between
commercial film processors and their retail customers…Consequently, defendants’ reliance on trade usage
to uphold the exclusionary clause is not well founded.

Saylor URL: http://www.saylor.org/books

Saylor.org
837

As to course of dealings, the record is clear that Mrs. Mieske and the Bartell manager never discussed the
exclusionary clause. Mrs. Mieske had never read it; she viewed the numbered slip as merely a receipt. The
manager was not “too clear on what it said.” There was no showing what was the language on any other
receipt given in prior dealings between the parties. In summary, defendants’ proof fell short of that
required by the express language of 1-205(3). Defendants contend we should apply a course of dealing
standard as a matter of law, but cite no authority for such proposition. We decline the invitation.
Defendants next assert that the trial court held the exclusionary clause to be unconscionable without
considering the rules laid down in Schroeder v. Fageol Motors, Inc., 544 P.2d 20 (1975). In Schroeder, we
recognized that the term unconscionable is not defined in the Uniform Commercial Code. We
acknowledge that the code mandates the court to determine unconscionability as a matter of law, 2302(1). Schroeder held that numerous factors enter into a determination of unconscionability. No one
element is controlling. The court must examine all the circumstances surrounding the transaction,
including conspicuousness of the clause, prior course of dealings between the parties, negotiations about
the clause, the commercial setting and usage of the trade. Not each element will be applicable factually to
every transaction.…
The real question is whether the court considered the necessary elements of Schroeder. A review of the
record convinces us that it did. The court had the facts, the Schroeder case was argued, the criteria set
forth therein were discussed by defendants’ counsel both on objections and on exceptions. There was no
error. Judgment affirmed.

CASE QUESTIONS
1.

This case presents pretty much the same fact situation as the previous one, but it comes out the other
way. Why? What’s the difference?

2.

The court said there could be “recovery for the actual or intrinsic value to the plaintiffs but [not for] for
any unusual sentimental value of the film to the plaintiffs or a fanciful price which plaintiffs, for their own
special reasons, might place thereon.” What actual value does a roll of film have if not sentimental value,
and if the court were not concerned about the sentimental value, why did it mention all the irreplaceable
memories recorded on the film—what difference would it make what was on the film if it had an
ascertainable “actual value”?

Saylor URL: http://www.saylor.org/books

Saylor.org
838

3.

Determining that this bailment was governed by the UCC opened up three lines of argument for the
defendant. What were they?

4.

Why did the court here say the disclaimer was unconscionable?

Liability of Carrier; Limitations on Liability
Calvin Klein Ltd. v. Trylon Trucking Corp.
892 F.2d 191C.A.2 (N.Y. 1989)
Miner, J.
Defendant-appellant Trylon Trucking Corp. (“Trylon”) appeals from a judgment…in favor of plaintiffappellee Calvin Klein Ltd. (“Calvin Klein”) for the full value of a lost shipment of clothing. The appeal
presents a novel issue under New York law: whether a limitation of liability agreement between a shipper
and a carrier is enforceable when the shipment is lost as a result of the carrier’s gross negligence.
The district court held that the parties’ customary limitation of liability agreement did not extend to the
shipment at issue, due to the absence of assent and consideration. The court observed that, had there
been such an agreement, the liability of the carrier for its gross negligence would be limited. For the
reasons that follow, we reverse the judgment of the district court, find that the parties agreed to the
limitation of liability, and determine that the agreement limits Trylon’s liability for its gross negligence.…
Trylon is a New Jersey trucking firm which engaged in the business of transporting goods from New York
City’s airports for delivery to its customers’ facilities. Calvin Klein, a New York clothing company, had
used the services of Trylon for at least three years, involving hundreds of shipments, prior to the lost
shipment at issue. In past deliveries Calvin Klein, through its customs broker, would contact Trylon to
pick up the shipment from the airport for delivery to Calvin Klein’s facility. After completing the carriage,
Trylon would forward to Calvin Klein an invoice, which contained a limitation of liability provision as
follows:
In consideration of the rate charged, the shipper agrees that the carrier shall not be liable for
more than $50.00 on any shipment accepted for delivery to one consignee unless a greater value
is declared, in writing, upon receipt at time of shipment and charge for such greater value paid,
or agreed to be paid, by the shipper.

Saylor URL: http://www.saylor.org/books

Saylor.org
839

A shipment of 2,833 blouses from Hong Kong arrived at John F. Kennedy International Airport for Calvin
Klein on March 27, 1986. Calvin Klein arranged for Trylon to pick up the shipment and deliver it to Calvin
Klein’s New Jersey warehouse. On April 2, Trylon dispatched its driver, Jamahl Jefferson, to pick up this
shipment. Jefferson signed a receipt for the shipment from Calvin Klein’s broker. By April 2, the parties
discovered that Jefferson had stolen Trylon’s truck and its shipment. The shipment never was recovered.
Calvin Klein sent a claim letter to Trylon for the full value of the lost blouses. In the absence of any
response by Trylon, Calvin Klein filed this action…to recover $150,000, allegedly the value of the lost
shipment.…
In their stipulation in lieu of a jury trial, the parties agreed that Trylon is liable to Calvin Klein for the loss
of the shipment and that Trylon was grossly negligent in the hiring and supervision of Jefferson. They also
agreed that “[t]he terms and conditions of [Trylon]’s carriage [were] that liability for loss or damage to
cargo is limited to $50 in accordance with the legend on Trylon’s invoice forms.” Calvin Klein conceded
that it was aware of this limitation of liability, and that it did not declare a value on the blouses at the time
of shipment.
The parties left at issue whether the limitation of liability clause was valid and enforceable. Calvin Klein
argued in the district court, as it does here, that the limitation clause was not enforceable for two reasons:
no agreement existed between Calvin Klein and Trylon as to the limitation of liability; and, if such an
agreement existed, public policy would prevent its enforcement because of Trylon’s gross negligence.
The district court applied New York law, finding that the carriage was exempt from the Interstate
Commerce Commission’s jurisdiction, being entirely within the New York City commercial zone.…
A common carrier…under New York law is strictly liable for the loss of goods in its custody. “Where the
loss is not due to the excepted causes [that is, act of God or public enemy, inherent nature of goods, or
shipper’s fault], it is immaterial whether the carrier was negligent or not.…” [Citations] Even in the case of
loss from theft by third parties, liability may be imposed up on a negligent common carrier. [Citation]
A shipper and a common carrier may contract to limit the carrier’s liability in cases of loss to an amount
agreed to by the parties [Citations], so long as the language of the limitation is clear, the shipper is aware
of the terms of the limitation, and the shipper can change the terms by indicating the true value of the
goods being shipped. [Citations]… (similar scheme under Interstate Commerce Act). Such a limitation
agreement is generally valid and enforceable despite carrier negligence. The limitation of liability

Saylor URL: http://www.saylor.org/books

Saylor.org
840

provision involved here clearly provides that, at the time of delivery, the shipper may increase the
limitation by written notice of the value of the goods to be delivered and by payment of a commensurately
higher fee.
The parties stipulated to the fact that the $50 limitation of liability was a term and condition of carriage
and that Calvin Klein was aware of that limitation. This stipulated fact removes the first issue, namely
whether an agreement existed as to a liability limitation between the parties, from this case. Calvin Klein’s
argument that it never previously acknowledged this limitation by accepting only $50 in settlement of a
larger loss does not alter this explicit stipulation. “[A] stipulation of fact that is fairly entered into is
controlling on the parties and the court is bound to enforce it.” [Citations] Neither party here has argued
that the stipulation was unfairly entered into.…
The remaining issue concerns the enforceability of the limitation clause in light of Trylon’s conceded gross
negligence. The district court considered that, assuming an agreement between the parties as to Trylon’s
liability, Trylon’s gross negligence would not avoid the enforcement of a limitation clause.
The district court found that New York law, as opposed to federal interstate commerce law, applies in this
case. The parties do not seriously contest this choice of law. With the choice thus unchallenged, we must
apply both established New York law as well as our belief of how the New York Court of Appeals would
rule if this case were before it.…
Although the New York Court of Appeals has addressed a limitation of liability provision in the context of
a contract between an airline and a passenger, [Citation] (refusing to enforce unilateral limitation
provision for death of passenger due to defendant’s negligence), that court has never been called upon to
enforce a limitation provision in the case of a grossly negligent common carrier of goods. The various
departments of the Appellate Division of the New York State Supreme Court have addressed whether
gross negligence bars enforcement of limitations of liability in the context of contracts for the installation,
maintenance and monitoring of burglar alarm systems and are divided on the issue. Compare [Citation]
(enforcing limitation despite gross negligence) and [Citation] (even if gross negligence were established,
plaintiff’s recovery would be limited by limitation clause) with [Citation] (limitation clause cannot limit
liability for gross negligence) and [Citation] (finding “no significant distinction” between complete
exculpation and limitation “to a nominal sum,” therefore limitation is ineffective). The First Department
distinguished between exculpatory provisions and limitation provisions, indicating that the latter would

Saylor URL: http://www.saylor.org/books

Saylor.org
841

be effective even if the former are unenforceable due to the contracting party’s gross negligence.
[Citations].…The other departments which have considered the question applied the holding of [Citation],
that “[a]agreements which purport to exempt a party from liability for willful or grossly negligent acts are
contrary to public policy and are void.”…
Absent a rule of decision formulated by the New York Court of Appeals, we are not bound by the opinions
issued by the state’s lower courts.…
In the absence of direct New York authority, we must make our best estimate as to how New York’s
highest court would rule in this case. In making that determination, we are free to consider all the
resources the highest court of the state could use, including decisions reached in other jurisdictions.…We
believe that the New York Court of Appeals would not differentiate between gross negligence and ordinary
negligence in recognizing the validity of the limitation of liability in this case.
Since carriers are strictly liable for loss of shipments in their custody and are insurers of these goods, the
degree of carrier negligence is immaterial. [Citation] The common carrier must exercise reasonable care
in relation to the shipment in its custody. U.C.C. § 7-309(1). Carriers can contract with their shipping
customers on the amount of liability each party will bear for the loss of a shipment, regardless of the
degree of carrier negligence. See U.C.C. § 7-309(2) (allowing limitation of liability for losses from any
cause save carrier conversion). Unlike the parachute school student, see [Citation], or the merchant
acquiring a burglar alarm, the shipper can calculate the specific amount of its potential damages in
advance, declare the value of the shipment based on that calculation, and pay a commensurately higher
rate to carry the goods, in effect buying additional insurance from the common carrier.
In this case, Calvin Klein and Trylon were business entities with an on-going commercial relationship
involving numerous carriages of Calvin Klein’s goods by Trylon. Where such entities deal with each other
in a commercial setting, and no special relationship exists between the parties, clear limitations between
them will be enforced. [Citation]. Here, each carriage was under the same terms and conditions as the
last, including a limitation of Trylon’s liability. See [Citation] (court enforced limitation on shipper who
possessed over five years of the carrier’s manifests which included the $50 limitation). This is not a case in
which the shipper was dealing with the common carrier for the first time or contracting under new or
changed terms. Calvin Klein was aware of the terms and was free to adjust the limitation upon a written
declaration of the value of a given shipment, but failed to do so with the shipment at issue here. Since

Saylor URL: http://www.saylor.org/books

Saylor.org
842

Calvin Klein failed to adjust the limitation, the limitation applies here, and no public policy that dictates
otherwise can be identified.
Calvin Klein now argues that the limitation is so low as to be void…This amount is immaterial because
Calvin Klein had the opportunity to negotiate the amount of coverage by declaring the value of the
shipment…Commercial entities can easily negotiate the degree of risk each party will bear and which
party will bear the cost of insurance. That this dispute actually involves who will bear the cost of insurance
is illustrated by the fact that this case has been litigated not by the principal parties, but by their insurers.
Calvin Klein could have increased Trylon’s coverage by declaring the value of its shipment, but did not do
so. Calvin Klein had the opportunity to declare a higher value and we find all of its arguments relating to
the unreasonableness of the limitation to be without merit.
We reverse and remand to the district court with instructions to enter judgment against defendant in the
sum of $50.

CASE QUESTIONS
1.

Why is the federal court here trying to figure out what the New York high court would do if it had this
case in front of it?

2.

Did the federal court find direct New York State law to apply?

3.

What is the legal issue here?

4.

What argument did Calvin Klein make as to why the $50 limitation should not be valid?

5.

The common-law rule was that carriers were strictly liable. Why didn’t the court apply that rule?

6.

Would this case have come out differently if the shipper (a) were unsophisticated in matters of relevant
business or (b) if it had never done business with Trylon before?

Saylor URL: http://www.saylor.org/books

Saylor.org
843

21.6 Summary and Exercises
Summary
Ownership and sale of goods are not the only important legal relationships involving goods. In a modern
economy, possession of goods is often temporarily surrendered without surrendering title. This creates a
bailment, which is defined as the lawful possession of goods by one who is not the owner.
To create a bailment, the goods must be in the possession of the bailee. Possession requires physical
control and intent. Whether the owner or someone else must bear a loss often hinges on whether the other
person is or is not a bailee.

Saylor URL: http://www.saylor.org/books

Saylor.org
844

The bailee’s liability for loss depends on the circumstances. Some courts use a straightforward standard of
ordinary care. Others use a tripartite test, depending on whether the bailment was for the benefit of the
owner (the standard then is gross negligence), for the bailee (extraordinary care), or for both (ordinary
care). Bailees may disclaim liability unless they have failed to give adequate notice or unless public policy
prohibits disclaimers. A bailee who converts the property will be held liable as an insurer.
A bailor may have liability toward the bailee—for example, for negligent failure to warn of hazards in the
bailed property and for strict liability if the injury was caused by a dangerous object in a defective
condition.
Special bailments arise in the cases of innkeepers (who have an insurer’s liability toward their guests,
although many state statutes provide exceptions to this general rule), warehouses, carriers, and leases.
A warehouse is defined as a person engaged in the business of storing goods for hire. The general standard
of care is the same as that of ordinary negligence. Many states have statutes imposing a higher standard.
A common carrier—one who holds himself out to all for hire to transport goods—has an insurer’s liability
toward the goods in his possession, with five exceptions: act of God, act of public enemy, act of public
authority, negligence of shipper, and inherent nature of the goods. Because many carriers are involved in
most commercial shipments of goods, the law places liability on the initial carrier. The carrier’s liability
begins once the shipper has given all instructions and taken all action required of it. The carrier’s absolute
liability ends when it has delivered the goods to the consignee’s place of business or residence (unless the
agreement states otherwise) or, if no delivery is required, when the consignee has been notified of the
arrival of the goods and has had a reasonable opportunity to take possession.
Commodity paper—any document of title—may be negotiated; that is, through proper endorsements on
the paper, title may be transferred without physically touching the goods. A duly negotiated document
gives the holder title to the document and to the goods, certain rights to the goods delivered to the bailee
after the document was issued, and the right to take possession free of any defense or claim by the issuer
of the document of title. Certain rules limit the seemingly absolute right of the holder to take title better
than that held by the transferor.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
845

1.

Joe Andrews delivered his quarter horse I’ll Call Ya (worth about $319,000 in 2010 dollars) to Harold
Stone for boarding and stabling. Later he asked Stone if Stone could arrange for the horse’s
transportation some distance, and Stone engaged the services of the Allen brothers for that purpose.
Andrews did not know the Aliens, but Stone had previously done business with them. On the highway the
trailer with I’ll Call Ya in it became disengaged from the Allen’s’ truck and rolled over. The mare, severely
injured, “apparently lingered for several hours on the side of the road before she died without veterinary
treatment.” The evidence was that the Aliens had properly secured the horse’s head at the front of the
trailer and used all other equipment that a reasonably prudent person would use to secure and haul the
horse; that the ball was the proper size and in good condition; that the ball was used without incident to
haul other trailers after the accident; that Ronny Allen was driving at a safe speed and in a safe manner
immediately before the accident; that after the accident the sleeve of the trailer hitch was still in the
secured position; and that they made a reasonable effort to obtain veterinary treatment for the animal
after the accident. The court determined this was a mutual-benefit bailment. Are the Allens liable?

2.

[1]

Fisher Corporation, a manufacturer of electronic equipment, delivered VCRs to Consolidated Freightways’
warehouse in California for shipment to World Radio Inc., an electronics retailer in Council Bluffs, Iowa.
World Radio rejected the shipments as duplicative, and they were returned to Consolidated terminal in
Sarpy County, Nebraska, pending Fisher’s instructions. The VCRs were loaded onto a trailer; the doors of
the trailer were sealed but not padlocked, and the trailer was parked at the south end of the terminal.
Padlocks were not used on any trailers so as not to call attention to a trailer containing expensive cargo.
The doors of the trailer faced away from the terminal toward a cyclone fence that encircled the yard. Two
weeks later, on Sunday, July 15, a supervisor checked the grounds and found nothing amiss. On Tuesday,
July 17, consolidated employees discovered a 3 × 5 foot hole had been cut in the fence near the trailer,
and half the VCRs were gone; they were never recovered. Consolidated received Fisher’s return
authorization after the theft occurred. If Consolidated is considered a carrier, it would be strictly liable for
the loss; if it is considered a bailee, it is not liable unless negligent. Which is it?

3.

Plaintiff purchased a Greyhound bus ticket in St. Petersburg, Florida, for a trip to Fort Meyers. The bus left
at 11:30 p.m. and arrived at 4:15 a.m. When Plaintiff got off the bus, she noticed that the station and
restrooms were darkened, closed, and locked. She left the terminal to cross at a lighted service station to

Saylor URL: http://www.saylor.org/books

Saylor.org
846

use the bathroom. As she walked away from the terminal, she was attacked by an unknown person and
injured. The terminal was located in a high-crime area of Fort Meyers. Is Greyhound liable?
4.

Mrs. Carter, Plaintiff, took her fur coat to Reichlin Furriers for cleaning, glazing, and storage until the next
winter season. She was given a printed receipt form on the front of which Furrier’s employee had written
“$100” as the coat’s value, though Mrs. Carter did not discuss its value with the employee, did not know
that such a value had been noted, and didn’t read the receipt. A space for the customer’s signature on the
front of the receipt was blank; below this in prominent type was this notice: “see reverse side for terms
and conditions.” On the back was a statement that this was a storage contract and the customer would
be bound by the terms unless contrary notice was given within ten days. There were fifteen conditions,
one of which was the following: “Storage charges are based upon valuation herein declared by the
depositor and amount recoverable for loss or damage shall not exceed…the depositor’s valuation
appearing in this receipt.” Six months later, when Mrs. Carter sought to retrieve her coat; she was
informed by Furrier that it was lost. Carter sued Furrier for $450 (about $2,200 in 2010 dollars); Furrier
claimed its liability was limited to $100. Who wins and why?

5.

Michael Capezzaro (Plaintiff) reported to the police that he had been robbed of $30,000 (in 2010 dollars)
at gunpoint by a woman. The next day police arrested a woman with $9,800 in her possession. Plaintiff
identified her as the woman who had robbed him, and the money was impounded as evidence. Two years
later the case against her was dismissed because she was determined to have been insane when she
committed the crime, and the money in the police property room was released to her. Plaintiff then sued
the police department, which claimed it was “obligated to return the money to [the woman] as bailor.”
Who wins and why?

6.

Harley Hightower delivered his Cadillac to Auto Auction, where it was damaged. Auto Auction defended
itself against Hightower’s claim that it was a negligent bailee by asserting (1) that he had not met the
required burden of proof that a proximate cause of the injury was Auto Auction’s negligence because it
introduced evidence that negligence of a third party was a proximate cause of the damage to his car and
(2) that it was entitled to judgment in the absence of evidence of specific acts of negligence of the bailee.
There was evidence that a Mrs. Tune drove her automobile onto the lot to sell it and parked it where she
was directed to; that the automobiles on sand lot for sale were ordinarily lined up and numbered by Auto
Auction; that Plaintiff’s Cadillac was not so parked by the auction company but was parked so that if Mrs.

Saylor URL: http://www.saylor.org/books

Saylor.org
847

Tune’s automobile continued forward it would strike Hightower’s Cadillac broadside; that when Mrs.
Tune stopped her Buick and alighted, her car rolled down the incline on the lot toward Hightower’s car;
that she attempted to stop her car but it knocked her down and continued rolling toward appellee’s
Cadillac and, finally, struck and damaged it. Who wins and why?
7.

Several student radicals led by Richard Doctor, ranked number three on the FBI’s Ten Most Wanted list,
destroyed a shipment of military cargo en route from Colorado to a military shipping facility in
Washington State. Should the carrier be liable for the loss?

8.

Everlena Mitchell contracted in writing with All American Van & Storage to transport and store her
household goods and furnishings, and she was to pay all charges incurred on a monthly basis. As security
she granted All American a warehouse’s lien giving it the right to sell the property if the charges remained
unpaid for three months and if, in the opinion of the company, such action would be necessary to protect
accrued charges. Everlena fell eight months in arrears and on October 20 she received notice that the
amount owed was to be paid by October 31, 1975. The notice also stated that if payment was not made,
her goods and furnishings would be sold on November 7, 1975. Everlena had a pending claim with the
Social Security Administration, and advised All American that she would be receiving a substantial sum of
money soon from the Social Services Administration; this was confirmed by two government agents.
However, All American would not postpone the sale. Everlena’s property was sold on November 7, 1975,
for $925.50. Near the end of November 1975, Everlena received approximately $5,500 (about $22,000 in
2010 dollars) from the United States as a disability payment under the Social Security Act, and she sued
All American for improperly selling her goods. The trial court ruled for All American on summary
judgment. What result should Everlena obtain on appeal?

9.

Roland delivered a shipment of desks to Security Warehouses and received from Security a negotiable
receipt. Peter broke into Roland’s office, stole the document, and forged Roland’s signature as an
endorsement, making Peter himself the holder. Peter then indorsed the document over to Billings, who
knew nothing of the theft. Do Billings get good title to the desks?

10. Baker’s Transfer & Storage Company, Defendant, hauled household goods and personal effects by trucks
“anywhere for hire.” Its trucks did not travel on regular routes or between established terminals; it hauled
household goods and personal effects on private contracts with the owners as and when the opportunity
presented itself. Baker contracted to haul the Klein family’s household goods from Bakersfield, California,

Saylor URL: http://www.saylor.org/books

Saylor.org
848

to Hollywood. En route the goods were destroyed by fire without Baker’s negligence. Baker’s contract
provided it would redeliver the property “damage by the elements excepted.” If Baker were a common
carrier, its liability would be statutorily limited to less than the amount ordered by the trial court; if it
were a private carrier, its liability would be either based on ordinary negligence or as the parties’ contract
provided. Working with both points, what result obtains here?

SELF-TEST QUESTIONS
1.

In a bailment, the bailee
a.

must return similar goods

b.

must return identical goods

c.

acquires title to the goods

d.

must pay for the goods
In a bailment for the benefit of a bailee, the bailee’s duty of care is

a.

slight
b.

extraordinary

c.

ordinary
A disclaimer of liability by a bailee is

a.

never allowed
b.

sometimes allowed

c.

always allowed

d.

unheard of in business
A bailor may be held liable to the bailee on

a.

a negligence theory
b.

a warranty theory

c.

a strict liability theory

d.

all of the above
The highest duty of care is imposed on which of the following?

a.

a common carrier

Saylor URL: http://www.saylor.org/books

Saylor.org
849

b.

a lessee

c.

a warehouse

d.

an innkeeper

SELF-TEST ANSWERS
1.

b

2.

b

3.

b

4.

d

5.

a

[1] Andrews v. Allen, 724 S.W.2d 893 (Tex. Ct. App., 1987).

Chapter 22
Secured Transactions and Suretyship
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic concepts of secured transactions

2.

The property subject to the security interest

3.

Creation and perfection of the security interest

4.

Priorities for claims on the security interest

Saylor URL: http://www.saylor.org/books

Saylor.org
850

5.

Rights of creditors on default

6.

The basic concepts of suretyship

7.

The relationship between surety and principal

8.

Rights among cosureties

22.1 Introduction to Secured Transactions
LEARNING OBJECTIVES
1.

Recognize, most generally, the two methods by which debtors’ obligations may be secured.

2.

Know the source of law for personal property security.

3.

Understand the meaning of security interest and other terminology necessary to discuss the issues.

4.

Know what property is subject to the security interest.

5.

Understand how the security interest is created—”attached”—and perfected.

Saylor URL: http://www.saylor.org/books

Saylor.org
851

The Problem of Security
Creditors want assurances that they will be repaid by the debtor. An oral promise to pay is no security at
all, and—as it is oral—it is difficult to prove. A signature loan is merely a written promise by the debtor to
repay, but the creditor stuck holding a promissory note with a signature loan only—while he may sue a
defaulting debtor—will get nothing if the debtor is insolvent. Again, that’s no security at all. Real security
for the creditor comes in two forms: by agreement with the debtor or by operation of law without an
agreement.

By Agreement with the Debtor
Security obtained through agreement comes in three major types: (1) personal property security (the most
common form of security); (2) suretyship—the willingness of a third party to pay if the primarily obligated
party does not; and (3) mortgage of real estate.

By Operation of Law
Security obtained through operation of law is known as a lien. Derived from the French for “string” or
“tie,” a lien is the legal hold that a creditor has over the property of another in order to secure payment or
discharge an obligation.
In this chapter, we take up security interests in personal property and suretyship. In the next chapter, we
look at mortgages and nonconsensual liens.

Basics of Secured Transactions
The law of secured transactions consists of five principal components: (1) the nature of property that can
be the subject of a security interest; (2) the methods of creating the security interest; (3) the perfection of
the security interest against claims of others; (4) priorities among secured and unsecured creditors—that
is, who will be entitled to the secured property if more than one person asserts a legal right to it; and (5)
the rights of creditors when the debtor defaults. After considering the source of the law and some key
terminology, we examine each of these components in turn.
Here is the simplest (and most common) scenario: Debtor borrows money or obtains credit from Creditor,
signs a note and security agreement putting up collateral, and promises to pay the debt or, upon Debtor’s
default, let Creditor (secured party) take possession of (repossess) the collateral and sell it. Figure 22.1

Saylor URL: http://www.saylor.org/books

Saylor.org
852

"The Grasping Hand" illustrates this scenario—the grasping hand is Creditor’s reach for the collateral, but
the hand will not close around the collateral and take it (repossess) unless Debtor defaults.

Figure 22.1 The Grasping Hand

Source of Law and Definitions
Source of Law
Article 9 of the Uniform Commercial Code (UCC) governs security interests in personal property. The
UCC defines the scope of the article (here slightly truncated):

[1]

This chapter applies to the following:
1.

A transaction, regardless of its form, that creates a security interest in personal property or
fixtures by contract;

2. An agricultural lien;
3. A sale of accounts, chattel paper, payment intangibles, or promissory notes;
4. A consignment…

Saylor URL: http://www.saylor.org/books

Saylor.org
853

Definitions
As always, it is necessary to review some definitions so that communication on the topic at hand is
possible. The secured transaction always involves a debtor, a secured party, a security agreement, a
security interest, and collateral.
Article 9 applies to any transaction “that creates a security interest.” The UCC in Section 1-201(35)
defines security interest as “an interest in personal property or fixtures which secures payment or
performance of an obligation.”
Security agreement is “an agreement that creates or provides for a security interest.” It is the contract that
sets up the debtor’s duties and the creditor’s rights in event the debtor defaults.

[2]

Collateral “means the property subject to a security interest or agricultural lien.”

[3]

Purchase-money security interest (PMSI) is the simplest form of security interest. Section 9-103(a) of the
UCC defines “purchase-money collateral” as “goods or software that secures a purchase-money obligation
with respect to that collateral.” A PMSI arises where the debtor gets credit to buy goods and the creditor
takes a secured interest in those goods. Suppose you want to buy a big hardbound textbook on credit at
your college bookstore. The manager refuses to extend you credit outright but says she will take back a
PMSI. In other words, she will retain a security interest in the book itself, and if you don’t pay, you’ll have
to return the book; it will be repossessed. Contrast this situation with a counteroffer you might make:
because she tells you not to mark up the book (in the event that she has to repossess it if you default), you
would rather give her some other collateral to hold—for example, your gold college signet ring. Her
security interest in the ring is not a PMSI but a pledge; a PMSI must be an interest in the particular goods
purchased. A PMSI would also be created if you borrowed money to buy the book and gave the lender a
security interest in the book.
Whether a transaction is a lease or a PMSI is an issue that frequently arises. The answer depends on the
facts of each case. However, a security interest is created if (1) the lessee is obligated to continue payments
for the term of the lease; (2) the lessee cannot terminate the obligation; and (3) one of several economic
tests, which are listed in UCC Section 1-201 (37), is met. For example, one of the economic tests is that
“the lessee has an option to become owner of the goods for no additional consideration or nominal
additional consideration upon compliance with the lease agreement.”

Saylor URL: http://www.saylor.org/books

Saylor.org
854

The issue of lease versus security interest gets litigated because of the requirements of Article 9 that a
security interest be perfected in certain ways (as we will see). If the transaction turns out to be a security
interest, a lessor who fails to meet these requirements runs the risk of losing his property to a third party.
And consider this example. Ferrous Brothers Iron Works “leases” a $25,000 punch press to Millie’s
Machine Shop. Under the terms of the lease, Millie’s must pay a yearly rental of $5,000 for five years,
after which time Millie’s may take title to the machine outright for the payment of $1. During the period of
the rental, title remains in Ferrous Brothers. Is this “lease” really a security interest? Since ownership
comes at nominal charge when the entire lease is satisfied, the transaction would be construed as one
creating a security interest. What difference does this make? Suppose Millie’s goes bankrupt in the third
year of the lease, and the trustee in bankruptcy wishes to sell the punch press to satisfy debts of the
machine shop. If it were a true lease, Ferrous Brothers would be entitled to reclaim the machine (unless
the trustee assumed the lease). But if the lease is really intended as a device to create a security interest,
then Ferrous Brothers can recover its collateral only if it has otherwise complied with the obligations of
Article 9—for example, by recording its security interest, as we will see.
Now we return to definitions.
Debtor is “a person (1) having an interest in the collateral other than a security interest or a lien; (2) a
seller of accounts, chattel paper, payment intangibles, or promissory notes; or (3) a consignee.”

[4]

Obligor is “a person that, with respect to an obligation secured by a security interest in or an agricultural
lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property
other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise
accountable in whole or in part for payment or other performance of the obligation.”

[5]

Here is example 1

from the Official Comment to UCC Section 9-102: “Behnfeldt borrows money and grants a security
interest in her Miata to secure the debt. Behnfeldt is a debtor and an obligor.”
Behnfeldt is a debtor because she has an interest in the car—she owns it. She is an obligor because she
owes payment to the creditor. Usually the debtor is the obligor.
A secondary obligor is “an obligor to the extent that: (A) [the] obligation is secondary; or (b) [the person]
has a right of recourse with respect to an obligation secured by collateral against the debtor, another
obligor, or property of either.”

[6]

The secondary obligor is a guarantor (surety) of the debt, obligated to

perform if the primary obligor defaults. Consider example 2 from the Official Comment to Section 9-102:

Saylor URL: http://www.saylor.org/books

Saylor.org
855

“Behnfeldt borrows money and grants a security interest in her Miata to secure the debt. Bruno cosigns a
negotiable note as maker. As before, Behnfeldt is the debtor and an obligor. As an accommodation party,
Bruno is a secondary obligor. Bruno has this status even if the note states that her obligation is a primary
obligation and that she waives all suretyship defenses.”
Again, usually the debtor is the obligor, but consider example 3 from the same Official Comment:
“Behnfeldt borrows money on an unsecured basis. Bruno cosigns the note and grants a security interest in
her Honda to secure her [Behnfeldt’s] obligation. Inasmuch as Behnfeldt does not have a property interest
in the Honda, Behnfeldt is not a debtor. Having granted the security interest, Bruno is the debtor. Because
Behnfeldt is a principal obligor, she is not a secondary obligor. Whatever the outcome of enforcement of
the security interest against the Honda or Bruno’s secondary obligation, Bruno will look to Behnfeldt for
her losses. The enforcement will not affect Behnfeldt’s aggregate obligations.”
Secured party is “a person in whose favor a security interest is created or provided for under a security
agreement,” and it includes people to whom accounts, chattel paper, payment intangibles, or promissory
notes have been sold; consignors; and others under Section 9-102(a)(72).
Chattel mortgage means “a debt secured against items of personal property rather than against land,
buildings and fixtures.”

[7]

Property Subject to the Security Interest
Now we examine what property may be put up as security—collateral. Collateral is—again—property that
is subject to the security interest. It can be divided into four broad categories: goods, intangible property,
indispensable paper, and other types of collateral.

Goods
Tangible property as collateral is goods. Goods mean “all things that are movable when a security interest
attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a
conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be
grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term
also includes a computer program embedded in goods.”

[8]

Goods are divided into several subcategories;

six are taken up here.

Saylor URL: http://www.saylor.org/books

Saylor.org
856

Consumer Goods
These are “goods used or bought primarily for personal, family, or household purposes.”

[9]

Inventory
“Goods, other than farm products, held by a person for sale or lease or consisting of raw materials, work
in progress, or material consumed in a business.”

[10]

Farm Products
“Crops, livestock, or other supplies produced or used in farming operations,” including aquatic goods
produced in aquaculture.

[11]

Equipment
This is the residual category, defined as “goods other than inventory, farm products, or consumer
goods.”

[12]

Fixtures
These are “goods that have become so related to particular real property that an interest in them arises
under real property law.”

[13]

Examples would be windows, furnaces, central air conditioning, and

plumbing fixtures—items that, if removed, would be a cause for significant reconstruction.

Accession
These are “goods that are physically united with other goods in such a manner that the identity of the
original goods is lost.”

[14]

A new engine installed in an old automobile is an accession.

Intangible Property
Two types of collateral are neither good nor indispensible paper: accounts and general intangibles.

Accounts
This type of intangible property includes accounts receivable (the right to payment of money), insurance
policy proceeds, energy provided or to be provided winnings in a lottery, health-care-insurance

Saylor URL: http://www.saylor.org/books

Saylor.org
857

receivables, promissory notes, securities, letters of credit, and interests in business entities.

[15]

Often there

is something in writing to show the existence of the right—such as a right to receive the proceeds of
somebody else’s insurance payout—but the writing is merely evidence of the right. The paper itself doesn’t
have to be delivered for the transfer of the right to be effective; that’s done by assignment.

General Intangibles
General intangibles refers to “any personal property, including things in action, other than accounts,
commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-ofcredit rights, letters of credit, money, and oil, gas, or other minerals before extraction.” General
intangibles include payment intangibles and software.

[16]

Indispensable Paper
This oddly named category is the middle ground between goods—stuff you can touch—and intangible
property. It’s called “indispensable” because although the right to the value—such as a warehouse
receipt—is embodied in a written paper, the paper itself is indispensable for the transferee to access the
value. For example, suppose Deborah Debtor borrows $3,000 from Carl Creditor, and Carl takes a
security interest in four designer chairs Deborah owns that are being stored in a warehouse. If Deborah
defaults, Carl has the right to possession of the warehouse receipt: he takes it to the warehouse and is
entitled to take the chairs and sell them to satisfy the obligation. The warehouse will not let Carl have the
chairs without the warehouse receipt—it’s indispensable paper. There are four kinds of indispensable
paper.

Chattel Paper
Chattel is another word for goods. Chattel paper is a record (paper or electronic) that demonstrates both
“a monetary obligation and a security interest either in certain goods or in a lease on certain
goods.”

[17]

The paper represents a valuable asset and can itself be used as collateral. For example, Creditor

Car Company sells David Debtor an automobile and takes back a note and security agreement (this is a
purchase-money security agreement; the note and security agreement is chattel paper). The chattel paper
is not yet collateral; the automobile is. Now, though, Creditor Car Company buys a new hydraulic lift from

Saylor URL: http://www.saylor.org/books

Saylor.org
858

Lift Co., and grants Lift Co. a security interest in Debtor’s chattel paper to secure Creditor Car’s debt to
Lift Co. The chattel paper is now collateral. Chattel paper can be tangible (actual paper) or electronic.

Documents
This category includes documents of title—bills of lading and warehouse receipts are examples.

Instruments
An “instrument” here is “a negotiable instrument (checks, drafts, notes, certificates of deposit) or any
other writing that evidences a right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with
any necessary endorsement or assignment.” “Instrument” does not include (i) investment property, (ii)
letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or
charge card or information contained on or for use with the card.

[18]

Investment Property
This includes securities (stock, bonds), security accounts, commodity accounts, and commodity
contracts.

[19]

certificate).

Securities may be certified (represented by a certificate) or uncertified (not represented by a

[20]

Other Types of Collateral
Among possible other types of collateral that may be used as security is the floating lien. This is a security
interest in property that was not in the possession of the debtor when the security agreement was
executed. The floating lien creates an interest that floats on the river of present and future collateral and
proceeds held by—most often—the business debtor. It is especially useful in loans to businesses that sell
their collateralized inventory. Without the floating lien, the lender would find its collateral steadily
depleted as the borrowing business sells its products to its customers. Pretty soon, there’d be no security
at all. The floating lien includes the following:
•

After-acquired property. This is property that the debtor acquires after the original deal was set up. It
allows the secured party to enhance his security as the debtor (obligor) acquires more property
subject to collateralization.

Saylor URL: http://www.saylor.org/books

Saylor.org
859

•

Sale proceeds. These are proceeds from the disposition of the collateral. Carl Creditor takes a secured
interest in Deborah Debtor’s sailboat. She sells the boat and buys a garden tractor. The secured
interest attaches to the garden tractor.

•

Future advances. Here the security agreement calls for the collateral to stand for both present and
future advances of credit without any additional paperwork.

Here are examples of future advances:
o

Example 1: A debtor enters into a security agreement with a creditor that contains a future advances
clause. The agreement gives the creditor a security interest in a $700,000 inventory-picking robot to
secure repayment of a loan made to the debtor. The parties contemplate that the debtor will, from
time to time, borrow more money, and when the debtor does, the machine will stand as collateral to
secure the further indebtedness, without new paperwork.

o

Example 2: A debtor signs a security agreement with a bank to buy a car. The security agreement
contains a future advances clause. A few years later, the bank sends the debtor a credit card. Two
years go by: the car is paid for, but the credit card is in default. The bank seizes the car. “Whoa!” says
the debtor. “I paid for the car.” “Yes,” says the bank, “but it was collateral for all future indebtedness
you ran up with us. Check out your loan agreement with us and UCC Section 9-204(c), especially
Comment 5.”

See Figure 22.2 "Tangibles and Intangibles as Collateral".

Figure 22.2 Tangibles and Intangibles as Collateral

Saylor URL: http://www.saylor.org/books

Saylor.org
860

Attachment of the Security Interest
In General
Attachment is the term used to describe when a security interest becomes enforceable against the debtor
with respect to the collateral. In Figure 22.1 "The Grasping Hand",”Attachment” is the outreached hand
that is prepared, if the debtor defaults, to grasp the collateral.

[21]

Requirements for Attachment
There are three requirements for attachment: (1) the secured party gives value; (2) the debtor has rights in
the collateral or the power to transfer rights in it to the secured party; (3) the parties have a security
agreement “authenticated” (signed) by the debtor, or the creditor has possession of the collateral.

Creditor Gives Value
The creditor, or secured party, must give “value” for the security interest to attach. The UCC, in Section 1204, provides that
a person gives ‘value’ for rights if he acquires them
(1) in return for a binding commitment to extend credit or for the extension of immediately
available credit whether or not drawn upon and whether or not a charge-back is provided for in
the event of difficulties in collection; or
(2) as security for or in total or partial satisfaction of a pre-existing claim; or

Saylor URL: http://www.saylor.org/books

Saylor.org
861

(3) by accepting delivery pursuant to a pre-existing contract for purchase; or
(4) generally, in return for any consideration sufficient to support a simple contract.
Suppose Deborah owes Carl $3,000. She cannot repay the sum when due, so she agrees to give Carl a
security interest in her automobile to the extent of $3,000 in return for an extension of the time to pay.
That is sufficient value.

Debtor’s Rights in Collateral
The debtor must have rights in the collateral. Most commonly, the debtor owns the collateral (or has some
ownership interest in it). The rights need not necessarily be the immediate right to possession, but they
must be rights that can be conveyed.

[22]

A person can’t put up as collateral property she doesn’t own.

Security Agreement (Contract) or Possession of Collateral by Creditor
The debtor most often signs the written security agreement, or contract. The UCC says that “the debtor
[must have] authenticated a security agreement that provides a description of the collateral.…”
“Authenticating” (or “signing,” “adopting,” or “accepting”) means to sign or, in recognition of electronic
commercial transactions, “to execute or otherwise adopt a symbol, or encrypt or similarly process a
record…with the present intent of the authenticating person to identify the person and adopt or accept a
record.” The “record” is the modern UCC’s substitution for the term “writing.” It includes information
electronically stored or on paper.

[23]

The “authenticating record” (the signed security agreement) is not required in some cases. It is not
required if the debtor makes a pledge of the collateral—that is, delivers it to the creditor for the creditor to
possess. For example, upon a creditor’s request of a debtor for collateral to secure a loan of $3,000, the
debtor offers up his stamp collection. The creditor says, “Fine, have it appraised (at your expense) and
show me the appraisal. If it comes in at $3,000 or more, I’ll take your stamp collection and lock it in my
safe until you’ve repaid me. If you don’t repay me, I’ll sell it.” A creditor could take possession of any
goods and various kinds of paper, tangible or intangible. In commercial transactions, it would be common
for the creditor to have possession of—actually or virtually—certified securities, deposit accounts,
electronic chattel paper, investment property, or other such paper or electronic evidence of value.

Saylor URL: http://www.saylor.org/books

[24]

Saylor.org
862

Again, Figure 22.1 "The Grasping Hand" diagrams the attachment, showing the necessary elements: the
creditor gives value, the debtor has rights in collateral, and there is a security agreement signed
(authenticated) by the debtor. If the debtor defaults, the creditor’s “hand” will grab (repossess) the
collateral.

Perfection of the Security Interest
As between the debtor and the creditor, attachment is fine: if the debtor defaults, the creditor will
repossess the goods and—usually—sell them to satisfy the outstanding obligation. But unless an additional
set of steps is taken, the rights of the secured party might be subordinated to the rights of other secured
parties, certain lien creditors, bankruptcy trustees, and buyers who give value and who do not know of the
security interest. Perfection is the secured party’s way of announcing the security interest to the rest of the
world. It is the secured party’s claim on the collateral.
There are five ways a creditor may perfect a security interest: (1) by filing a financing statement, (2) by
taking or retaining possession of the collateral, (3) by taking control of the collateral, (4) by taking control
temporarily as specified by the UCC, or (5) by taking control automatically.

Perfection by Filing
“Except as otherwise provided…a financing statement must be filed to perfect all security agreements.”

[25]

The Financing Statement
A financing statement is a simple notice showing the creditor’s general interest in the collateral. It is
what’s filed to establish the creditor’s “dibs.”

Contents of the Financing Statement
It may consist of the security agreement itself, as long as it contains the information required by the UCC,
but most commonly it is much less detailed than the security agreement: it “indicates merely that a person
may have a security interest in the collateral[.]…Further inquiry from the parties concerned will be
necessary to disclose the full state of affairs.”

[26]

The financing statement must provide the following

information:

Saylor URL: http://www.saylor.org/books

Saylor.org
863

•

The debtor’s name. Financing statements are indexed under the debtor’s name, so getting that correct
is important. Section 9-503 of the UCC describes what is meant by “name of debtor.”

•

The secured party’s name.

•

An “indication” of what collateral is covered by the financing statement.

[27]

It may describe the

collateral or it may “indicate that the financing statement covers all assets or all personal property”
(such generic references are not acceptable in the security agreement but are OK in the financing
statement).

[28]

If the collateral is real-property-related, covering timber to be cut or fixtures, it must

include a description of the real property to which the collateral is related.

[29]

The form of the financing statement may vary from state to state, but see Figure 22.3 "UCC-1 Financing
Statement" for a typical financing statement. Minor errors or omissions on the form will not make it
ineffective, but the debtor’s signature is required unless the creditor is authorized by the debtor to make
the filing without a signature, which facilitates paperless filing.

[30]

Figure 22.3 UCC-1 Financing Statements

Duration of the Financing Statement
Generally, the financing statement is effective for five years; a continuation statement may be filed within
six months before the five-year expiration date, and it is good for another five years.

[31]

Manufactured-

home filings are good for thirty years. When the debtor’s obligation is satisfied, the secured party files
a termination statement if the collateral was consumer goods; otherwise—upon demand—the secured
party sends the debtor a termination statement.

Saylor URL: http://www.saylor.org/books

[32]

Saylor.org
864

Debtor Moves out of State
The UCC also has rules for continued perfection of security interests when the debtor—whether an
individual or an association (corporation)—moves from one state to another. Generally, an interest
remains perfected until the earlier of when the perfection would have expired or for four months after the
debtor moves to a new jurisdiction.

[33]

Where to File the Financing Statement
For most real-estate-related filings—ore to be extracted from mines, agricultural collateral, and fixtures—
the place to file is with the local office that files mortgages, typically the county auditor’s office.

[34]

For

other collateral, the filing place is as duly authorized by the state. In some states, that is the office of the
Secretary of State; in others, it is the Department of Licensing; or it might be a private party that
maintains the state’s filing system.

[35]

The filing should be made in the state where the debtor has his or

her primary residence for individuals, and in the state where the debtor is organized if it is a registered
organization.

[36]

The point is, creditors need to know where to look to see if the collateral offered up is

already encumbered. In any event, filing the statement in more than one place can’t hurt. The filing office
will provide instructions on how to file; these are available online, and electronic filing is usually available
for at least some types of collateral.

Exemptions
Some transactions are exempt from the filing provision. The most important category of exempt collateral
is that covered by state certificate of title laws. For example, many states require automobile owners to
obtain a certificate of title from the state motor vehicle office. Most of these states provide that it is not
necessary to file a financing statement in order to perfect a security interest in an automobile. The reason
is that the motor vehicle regulations require any security interests to be stated on the title, so that anyone
attempting to buy a car in which a security interest had been created would be on notice when he took the
actual title certificate.

[37]

Saylor URL: http://www.saylor.org/books

Saylor.org
865

Temporary Perfection
The UCC provides that certain types of collateral are automatically perfected but only for a while: “A
security interest in certificated securities, or negotiable documents, or instruments is perfected without
filing or the taking of possession for a period of twenty days from the time it attaches to the extent that it
arises for new value given under an authenticated security agreement.”

[38]

Similar temporary perfection

covers negotiable documents or goods in possession of a bailee, and when a security certificate or
instrument is delivered to the debtor for sale, exchange, presentation, collection, enforcement, renewal, or
registration.

[39]

After the twenty-day period, perfection would have to be by one of the other methods

mentioned here.

Perfection by Possession
A secured party may perfect the security interest by possession where the collateral is negotiable
documents, goods, instruments, money, tangible chattel paper, or certified securities.

[40]

This is a pledge

of assets (mentioned in the example of the stamp collection). No security agreement is required for
perfection by possession.
A variation on the theme of pledge is field warehousing. When the pawnbroker lends money, he takes
possession of the goods—the watch, the ring, the camera. But when large manufacturing concerns wish to
borrow against their inventory, taking physical possession is not necessarily so easy. The bank does not
wish to have shipped to its Wall Street office several tons of copper mined in Colorado. Bank employees
perhaps could go west to the mine and take physical control of the copper, but banks are unlikely to
employ people and equipment necessary to build a warehouse on the spot. Thus this so-called field pledge
is rare.
More common is the field warehouse. The field warehouse can take one of two forms. An independent
company can go to the site and put up a temporary structure—for example, a fence around the copper—
thus establishing physical control of the collateral. Or the independent company can lease the warehouse
facilities of the debtor and post signs indicating that the goods inside are within its sale custody. Either
way, the goods are within the physical possession of the field warehouse service. The field warehouse then
segregates the goods secured to the particular bank or finance company and issues a warehouse receipt to
the lender for those goods. The lender is thus assured of a security interest in the collateral.

Saylor URL: http://www.saylor.org/books

Saylor.org
866

Perfection by Control
“A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel
paper may be perfected by control of the collateral.”

[41]

“Control” depends on what the collateral is. If it’s a

checking account, for example, the bank with which the deposit account is maintained has “control”: the
bank gets a security interest automatically because, as Official Comment 3 to UCC Section 9-104 puts it,
“all actual and potential creditors of the debtor are always on notice that the bank with which the debtor’s
deposit account is maintained may assert a claim against the deposit account.” “Control” of electronic
chattel paper of investment property, and of letter-of-credit rights is detailed in Sections 9-105, 9-106,
and 9-107. Obtaining “control” means that the creditor has taken whatever steps are necessary, given the
manner in which the items are held, to place itself in a position where it can have the items sold, without
further action by the owner.

[42]

Automatic Perfection
The fifth mechanism of perfection is addressed in Section 9-309 of the UCC: there are several
circumstances where a security interest is perfected upon mere attachment. The most important here
is automatic perfection of a purchase-money security interest given in consumer goods. If a seller of
consumer goods takes a PMSI in the goods sold, then perfection of the security interest is automatic. But
the seller may file a financial statement and faces a risk if he fails to file and the consumer debtor sells the
goods. Under Section 9-320(b), a buyer of consumer goods takes free of a security interest, even though
perfected, if he buys without knowledge of the interest, pays value, and uses the goods for his personal,
family, or household purposes—unless the secured party had first filed a financing statement covering the
goods.

Figure 22.4 Attachment and Perfection

Saylor URL: http://www.saylor.org/books

Saylor.org
867

KEY TAKEAWAY
A creditor may be secured—allowed to take the debtor’s property upon debtor’s default—by agreement
between the parties or by operation of law. The law governing agreements for personal property security
is Article 9 of the UCC. The creditor’s first step is to attach the security interest. This is usually
accomplished when the debtor, in return for value (a loan or credit) extended from the creditor, puts up as
collateral some valuable asset in which she has an interest and authenticates (signs) a security agreement
(the contract) giving the creditor a security interest in collateral and allowing that the creditor may take it
if the debtor defaults. The UCC lists various kinds of assets that can be collateralized, ranging from tangible
property (goods), to assets only able to be manifested by paper (indispensable paper), to intangible assets
(like patent rights). Sometimes no security agreement is necessary, mostly if the creditor takes possession
of the collateral. After attachment, the prudent creditor will want to perfect the security interest to make
sure no other creditors claim an interest in the collateral. Perfection is most often accomplished by filing a
financing statement in the appropriate place to put the world on notice of the creditor’s interest.
Perfection can also be achieved by a pledge (possession by the secured creditor) or by “control” of certain
assets (having such control over them as to be able to sell them if the debtor defaults). Perfection is
automatic temporarily for some items (certified securities, instruments, and negotiable documents) but
also upon mere attachment to purchase-money security interests in consumer goods.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
868

1.

Why is a creditor ill-advised to be unsecured?

2.

Elaine bought a computer for her use as a high school teacher, the school contributing one-third of its
cost. Elaine was compelled to file for bankruptcy. The computer store claimed it had perfected its interest
by mere attachment, and the bankruptcy trustee claimed the computer as an asset of Elaine’s bankruptcy
estate. Who wins, and why?

3.

What is the general rule governing where financing statements should be filed?

4.

If the purpose of perfection is to alert the world to the creditor’s claim in the collateral, why is perfection
accomplishable by possession alone in some cases?

5.

Contractor pawned a power tool and got a $200 loan from Pawnbroker. Has there been a perfection of a
security interest?

[1] Uniform Commercial Code, Section 9-109.
[2] Uniform Commercial Code, Section 9-102(a)(73).
[3] Uniform Commercial Code, Section 9-102(12).
[4] Uniform Commercial Code, Section 9-102(a)(28).
[5] Uniform Commercial Code, Section 9-102 (59).
[6] Uniform Commercial Code, Section 9-102(a) (71).
[7] Commercial Brokers, Inc., “Glossary of Real Estate
Terms,”http://www.cbire.com/index.cfm/fuseaction/terms.list/letter/C/contentid/32302EC3-81D5-47DFA9CBA32FAE38B22A.
[8] Uniform Commercial Code; Section 9-102(44).
[9] Uniform Commercial Code, Section 9-102(a) (48).
[10] Uniform Commercial Code, Section 9-102(a) (48).
[11] Uniform Commercial Code, Section 9-102(a) (34).
[12] Uniform Commercial Code, Section 9-102(a) (33).
[13] Uniform Commercial Code, Section 9-102(a) (41).
[14] Uniform Commercial Code, Section 9-102(a) (1).
[15] Uniform Commercial Code, Section 9-102(a) (2).
[16] Uniform Commercial Code, Section 9-102(42).

Saylor URL: http://www.saylor.org/books

Saylor.org
869

[17] Uniform Commercial Code, Section 9-102(11).
[18] Uniform Commercial Code, Section 9-102(a) (47).
[19] Uniform Commercial Code, Section 9-102(a) (49).
[20] Uniform Commercial Code, Section 8-102(a) (4) and (a) (18).
[21] Uniform Commercial Code, Section 9-203(a).
[22] Uniform Commercial Code, Section 9-203(b) (2).
[23] Uniform Commercial Code, Section 9-102, Official Comment 9. Here is a free example of a security agreement
online: Docstoc, “Free Business Templates—Sample Open-Ended Security
Agreement,” http://www.docstoc.com/docs/271920/Free-Business-Templates—-Sample-Open-Ended-SecurityAgreement.
[24] Uniform Commercial Code, Section 9-203(b) (3)(B-D).
[25] Uniform Commercial Code, Section 9-310(a).
[26] Uniform Commercial Code, Section 9-502, Official Comment 2.
[27] Uniform Commercial Code, Section 9-502(a).
[28] Uniform Commercial Code, Section 9-504.
[29] Uniform Commercial Code, Section 9-502(b).
[30] Uniform Commercial Code, Section 9-506; Uniform Commercial Code, Section, 9-502, Comment 3.
[31] Uniform Commercial Code, Section 9-515.
[32] Uniform Commercial Code, Section 9-513.
[33] Uniform Commercial Code, Section 9-316.
[34] Uniform Commercial Code, Section 9-501.
[35] Uniform Commercial Code, Section 9-501(a) (2).
[36] Uniform Commercial Code, Section 9-307(b).
[37] Uniform Commercial Code, Section 9-303.
[38] Uniform Commercial Code, Section 9-312(e).
[39] Uniform Commercial Code, Section 9-312(f) and (g).
[40] Uniform Commercial Code, Section 9-313.
[41] Uniform Commercial Code, Section 9-314.
[42] Uniform Commercial Code, Section 8-106, Official Comment 1.

Saylor URL: http://www.saylor.org/books

Saylor.org
870

22.2 Priorities
LEARNING OBJECTIVES
Saylor URL: http://www.saylor.org/books

Saylor.org
871

1.

Understand the general rule regarding who gets priority among competing secured parties.

2.

Know the immediate exceptions to the general rule—all involving PMSIs.

3.

Understand the basic ideas behind the other exceptions to the general rule.

Priorities: this is the money question. Who gets what when a debtor defaults? Depending on how the
priorities in the collateral were established, even a secured creditor may walk away with the collateral or
with nothing. Here we take up the general rule and the exceptions.

General Rule
The general rule regarding priorities is, to use a quotation attributed to a Southern Civil War general, the
one who wins “gets there firstest with the mostest.” The first to do the best job of perfecting wins. The
Uniform Commercial Code (UCC) creates a race of diligence among competitors.

Application of the Rule
If both parties have perfected, the first to perfect wins. If one has perfected and one attached, the
perfected party wins. If both have attached without perfection, the first to attach wins. If neither has
attached, they are unsecured creditors. Let’s test this general rule against the following situations:
1.

Rosemary, without having yet lent money, files a financing statement on February 1 covering certain
collateral owned by Susan—Susan’s fur coat. Under UCC Article 9, a filing may be made before the
security interest attaches. On March 1, Erika files a similar statement, also without having lent any
money. On April 1, Erika loans Susan $1,000, the loan being secured by the fur coat described in the
statement she filed on March 1. On May 1, Rosemary also loans Susan $1,000, with the same fur coat
as security. Who has priority? Rosemary does, since she filed first, even though Erika actually first
extended the loan, which was perfected when made (because she had already filed). This result is
dictated by the rule even though Rosemary may have known of Erika’s interest when she subsequently
made her loan.

2. Susan cajoles both Rosemary and Erika, each unknown to the other, to loan her $1,000 secured by the
fur coat, which she already owns and which hangs in her coat closet. Erika gives Susan the money a
week after Rosemary, but Rosemary has not perfected and Erika does not either. A week later, they

Saylor URL: http://www.saylor.org/books

Saylor.org
872

find out they have each made a loan against the same coat. Who has priority? Whoever perfects first:
the rule creates a race to the filing office or to Susan’s closet. Whoever can submit the financing
statement or actually take possession of the coat first will have priority, and the outcome does not
depend on knowledge or lack of knowledge that someone else is claiming a security interest in the
same collateral. But what of the rule that in the absence of perfection, whichever security interest first
attached has priority? This is “thought to be of merely theoretical interest,” says the UCC
commentary, “since it is hard to imagine a situation where the case would come into litigation without
[either party] having perfected his interest.” And if the debtor filed a petition in bankruptcy, neither
unperfected security interest could prevail against the bankruptcy trustee.
To rephrase: An attached security interest prevails over other unsecured creditors (unsecured creditors
lose to secured creditors, perfected or unperfected). If both parties are secured (have attached the
interest), the first to perfect wins.

[1]

[2]

If both parties have perfected, the first to have perfected wins.

Exceptions to the General Rule
There are three immediate exceptions to the general rule, and several other exceptions, all of which—
actually—make some straightforward sense even if it sounds a little complicated to explain them.

Immediate Exceptions
We call the following three exceptions “immediate” ones because they allow junior filers immediate
priority to take their collateral before the debtor’s other creditors get it. They all involve purchase-money
security interests (PMSIs), so if the debtor defaults, the creditor repossess the very goods the creditor had
sold the debtor.
(1) Purchase-money security interest in goods (other than inventory or livestock). The UCC provides that
“a perfected purchase-money security interest in goods other than inventory or livestock has priority over
a conflicting security interest in the same goods…if the purchase-money security interest is perfected
when debtor receives possession of the collateral or within 20 days thereafter.”

[3]

The Official Comment to

this UCC section observes that “in most cases, priority will be over a security interest asserted under an
after-acquired property clause.”

Saylor URL: http://www.saylor.org/books

Saylor.org
873

Suppose Susan manufactures fur coats. On February 1, Rosemary advances her $10,000 under a security
agreement covering all Susan’s machinery and containing an after-acquired property clause. Rosemary
files a financing statement that same day. On March 1, Susan buys a new machine from Erika for $5,000
and gives her a security interest in the machine; Erika files a financing statement within twenty days of
the time that the machine is delivered to Susan. Who has priority if Susan defaults on her loan payments?
Under the PMSI rule, Erika has priority, because she had a PMSI. Suppose, however, that Susan had not
bought the machine from Erika but had merely given her a security interest in it. Then Rosemary would
have priority, because her filing was prior to Erika’s.
What would happen if this kind of PMSI in non-inventory goods (here, equipment) did not get priority
status? A prudent Erika would not extend credit to Susan at all, and if the new machine is necessary for
Susan’s business, she would soon be out of business. That certainly would not inure to the benefit of
Rosemary. It is, mostly, to Rosemary’s advantage that Susan gets the machine: it enhances Susan’s ability
to make money to pay Rosemary.
(2) Purchase-money security interest in inventory. The UCC provides that a perfected PMSI in inventory
has priority over conflicting interests in the same inventory, provided that the PMSI is perfected when the
debtor receives possession of the inventory, the PMSI-secured party sends an authenticated notification
to the holder of the conflicting interest and that person receives the notice within five years before the
debtor receives possession of the inventory, and the notice states that the person sending it has or expects
to acquire a PMSI in the inventory and describes the inventory.

[4]

The notice requirement is aimed at

protecting a secured party in the typical situation in which incoming inventory is subject to a prior
agreement to make advances against it. If the original creditor gets notice that new inventory is subject to
a PMSI, he will be forewarned against making an advance on it; if he does not receive notice, he will have
priority. It is usually to the earlier creditor’s advantage that her debtor is able to get credit to “floor”
(provide) inventory, without selling which, of course, the debtor cannot pay back the earlier creditor.
(3) Purchase-money security interest in fixtures. Under UCC Section 9-334(e), a perfected security in
fixtures has priority over a mortgage if the security interest is a PMSI and the security interest is perfected
by a fixture filing before the goods become fixtures or within twenty days after. A mortgagee is usually a
bank (the mortgagor is the owner of the real estate, subject to the mortgagee’s interest). The bank’s
mortgage covers the real estate and fixtures, even fixtures added after the date of the mortgage (after-

Saylor URL: http://www.saylor.org/books

Saylor.org
874

acquired property clause). In accord with the general rule, then, the mortgagee/bank would normally have
priority if the mortgage is recorded first, as would a fixture filing if made before the mortgage was
recorded. But with the exception noted, the bank’s interest is subordinate to the fixture-seller’s laterperfected PMSI. Example: Susan buys a new furnace from Heating Co. to put in her house. Susan gave a
bank a thirty-year mortgage on the house ten years before. Heating Co. takes back a PMSI and files the
appropriate financing statement before or within twenty days of installation. If Susan defaults on her loan
to the bank, Heating Co. would take priority over the bank. And why not? The mortgagee has, in the long
run, benefited from the improvement and modernization of the real estate. (Again, there are further
nuances in Section 9-334 beyond our scope here.) A non-PMSI in fixtures or PMSIs perfected more than
twenty days after goods become a fixture loses out to prior recorded interests in the realty.

Other Exceptions
We have noted the three immediate exceptions to the general rule that “the firstest with the mostest”
prevails. There are some other exceptions.
Think about how these other exceptions might arise: who might want to take property subject to a security
agreement (not including thieves)? That is, Debtor gives Creditor a security interest in, say, goods, while
retaining possession. First, buyers of various sorts might want the goods if they paid for them; they
usually win. Second, lien creditors might want the goods (a lien creditor is one whose claim is based on
operation of law—involuntarily against Debtor, and including a trustee in bankruptcy—as opposed to one
whose claim is based on agreement); lien creditors may be statutory (landlords, mechanics, bailees) or
judicial. Third, a bankruptcy trustee representing Debtor’s creditors (independent of the trustee’s role as
a lien creditor) might want to take the goods to sell and satisfy Debtor’s obligations to the creditors.
Fourth, unsecured creditors; fifth, secured creditors; and sixth, secured and perfected creditors. We will
examine some of the possible permutations but are compelled to observe that this area of law has many
fine nuances, not all of which can be taken up here.
First we look at buyers who take priority over, or free of, unperfected security interests. Buyers who take
delivery of many types of collateral covered by an unperfected security interest win out over the hapless
secured party who failed to perfect if they give value and don’t know of the security interest or agricultural
lien.

[5]

A buyer who doesn’t give value or who knows of the security interest will not win out, nor will a

Saylor URL: http://www.saylor.org/books

Saylor.org
875

buyer prevail if the seller’s creditor files a financing statement before or within twenty days after the
debtor receives delivery of the collateral.
Now we look at buyers who take priority over perfected security interests. Sometimes people who buy
things even covered by a perfected security interest win out (the perfected secured party loses).
•

Buyers in the ordinary course of business. “A buyer in the ordinary course of business, other than
[one buying farm products from somebody engaged in farming] takes free of a security interest
created by the buyer’s seller, even if the security interest is perfected and the buyer knows
[it].”

[6]

Here the buyer is usually purchasing inventory collateral, and it’s OK if he knows the inventory

is covered by a security interest, but it’s not OK if he knows “that the sale violates a term in an
agreement with the secured party.”

[7]

It would not be conducive to faith in commercial transactions if

buyers of inventory generally had to worry whether their seller’s creditors were going to repossess the
things the buyers had purchased in good faith. For example (based on example 1 to the same
comment, UCC 9-320, Official Comment 3), Manufacturer makes appliances and owns
manufacturing equipment covered by a perfected security agreement in favor of Lender.
Manufacturer sells the equipment to Dealer, whose business is buying and selling used equipment;
Dealer, in turn, sells the stuff to Buyer, a buyer in the ordinary course. Does Buyer take free of the
security interest? No, because Dealer didn’t create it; Manufacturer did.
•

Buyers of consumer goods purchased for personal, family, or household use take free of security
interests, even if perfected, so long as they buy without knowledge of the security interest, for value,
for their own consumer uses, and before the filing of a financing statement covering the goods. This—
again—is the rub when a seller of consumer goods perfects by “mere attachment” (automatic
perfection) and the buyer of the goods turns around and sells them. For example, Tom buys a new
refrigerator from Sears, which perfects by mere attachment. Tom has cash flow problems and sells the
fridge to Ned, his neighbor. Ned doesn’t know about Sears’s security interest and pays a reasonable
amount for it. He puts it in his kitchen for home use. Sears cannot repossess the fridge from Ned. If it
wanted to protect itself fully, Sears would have filed a financing statement; then Ned would be out the
fridge when the repo men came.

[8]

The “value” issue is interestingly presented in the Nicolosi case

(Section 22.5 "Cases").

Saylor URL: http://www.saylor.org/books

Saylor.org
876

•

Buyers of farm products. The UCC itself does not protect buyers of farm products from security
interests created by “the person engaged in farming operations who is in the business of selling farm
products,” and the result was that sometimes the buyer had to pay twice: once to the farmer and again
to the lender whom the farmer didn’t pay. As a result, Congress included in its 1985 Farm Security
Act, 7 USC 1631, Section 1324, this language: “A buyer who in the ordinary course of business buys a
farm product from a seller engaged in farming operations shall take free of a security interest created
by the seller, even though the security interest is perfected; and the buyer knows of the existence of
such interest.”

There are some other exceptions, beyond our scope here.

Lien Creditors
Persons (including bankruptcy trustees) who become lien creditors before the security interest is
perfected win out—the unperfected security interest are subordinate to lien creditors. Persons who
become lien creditors after the security interest is perfected lose (subject to some nuances in situations
where the lien arises between attachment by the creditor and the filing, and depending upon the type of
security interest and the type of collateral).

[9]

More straightforwardly, perhaps, a lien securing payment or

performance of an obligation for services or materials furnished with respect to goods by a person in the
ordinary course of business has priority over other security interests (unless a statute provides
otherwise).

[10]

This is the bailee or “material man” (one who supplies materials, as to build a house) with a

lien situation. Garage Mechanic repairs a car in which Owner has previously given a perfected security
interest to Bank. Owner doesn’t pay Bank. Bank seeks to repossess the car from Mechanic. It will have to
pay the Mechanic first. And why not? If the car was not running, Bank would have to have it repaired
anyway.

Bankruptcy Trustee
To what extent can the bankruptcy trustee take property previously encumbered by a security interest? It
depends. If the security interest was not perfected at the time of filing for bankruptcy, the trustee can take
[11]

the collateral.

If it was perfected, the trustee can’t take it, subject to rules on preferential transfers: the

Bankruptcy Act provides that the trustee can avoid a transfer of an interest of the debtor in property—

Saylor URL: http://www.saylor.org/books

Saylor.org
877

including a security interest—(1) to or for the benefit of a creditor, (2) on or account of an antecedent debt,
(3) made while the debtor was insolvent, (4) within ninety days of the bankruptcy petition date (or one
year, for “insiders”—like relatives or business partners), (5) which enables the creditor to receive more
than it would have in the bankruptcy.

[12]

There are further bankruptcy details beyond our scope here, but

the short of it is that sometimes creditors who think they have a valid, enforceable security interest find
out that the bankruptcy trustee has snatched the collateral away from them.
Deposit accounts perfected by control. A security interest in a deposit account (checking account, savings
account, money-market account, certificate of deposit) takes priority over security interests in the account
perfected by other means, and under UCC Section 9-327(3), a bank with which the deposit is made takes
priority over all other conflicting security agreements.

[13]

For example, a debtor enters into a security

agreement with his sailboat as collateral. The creditor perfects. The debtor sells the sailboat and deposits
the proceeds in his account with a bank; normally, the creditor’s interest would attach to the proceeds.
The debtor next borrows money from the bank, and the bank takes a security interest in the debtor’s
account by control. The debtor defaults. Who gets the money representing the sailboat’s proceeds? The
bank does. The rationale: “this…enables banks to extend credit to their depositors without the need to
examine [records] to determine whether another party might have a security interest in the deposit
account.”

[14]

KEY TAKEAWAY
Who among competing creditors gets the collateral if the debtor defaults? The general rule on priorities is
that the first to secure most completely wins: if all competitors have perfected, the first to do so wins. If
one has perfected and the others have not, the one who perfects wins. If all have attached, the first to
attach wins. If none have attached, they’re all unsecured creditors. To this general rule there are a number
of exceptions. Purchase-money security interests in goods and inventory prevail over previously perfected
secured parties in the same goods and inventory (subject to some requirements); fixture financers who file
properly have priority over previously perfected mortgagees. Buyers in the ordinary course of business
take free of a security interest created by their seller, so long as they don’t know their purchase violates a
security agreement. Buyers of consumer goods perfected by mere attachment win out over the creditor
who declined to file. Buyers in the ordinary course of business of farm products prevail over the farmer’s

Saylor URL: http://www.saylor.org/books

Saylor.org
878

creditors (under federal law, not the UCC). Lien creditors who become such before perfection win out;
those who become such after perfection usually lose. Bailees in possession and material men have priority
over previous perfected claimants. Bankruptcy trustees win out over unperfected security interests and
over perfected ones if they are considered voidable transfers from the debtor to the secured party.
Deposit accounts perfected by control prevail over previously perfected secured parties in the same
deposit accounts.

EXERCISES
1.

What is the general rule regarding priorities for the right to repossess goods encumbered by a security
interest when there are competing creditors clamoring for that right?

2.

Why does it make good sense to allow purchase-money security creditors in (1) inventory, (2) equipment,
and (3) fixtures priority over creditors who perfected before the PMSI was perfected?

3.

A buyer in the ordinary course of business is usually one buying inventory. Why does it make sense that
such a buyer should take free of a security interest created by his seller?

[1] Uniform Commercial Code, Section 9-322(a) (2).
[2] Uniform Commercial Code, Section 9-322(a) (1).
[3] Uniform Commercial Code, Section 9-324(a).
[4] Uniform Commercial Code; Section 9-324(b).
[5] Uniform Commercial Code; Section 9-317(b).
[6] Uniform Commercial Code; Section 9-320(a).
[7] Uniform Commercial Code, Section 9-320, Comment 3.
[8] Uniform Commercial Code; Section 9-320(b).
[9] Uniform Commercial Code, Section 9-317(a) (2) (B) and 9-317(e).
[10] Uniform Commercial Code, Section 9-333.
[11] 11 United States Code, Section 544 (Bankruptcy Act).
[12] United States Code, Section 547.
[13] Uniform Commercial Code; Section 9-327(1).

Saylor URL: http://www.saylor.org/books

Saylor.org
879

[14] Uniform Commercial Code, Section 9-328, Official Comment 3 and 4.

22.3 Rights of Creditor on Default and Disposition after
Repossession
LEARNING OBJECTIVES
1.

Understand that the creditor may sue to collect the debt.

2.

Recognize that more commonly the creditor will realize on the collateral—repossess it.

3.

Know how collateral may be disposed of upon repossession: by sale or by strict foreclosure.

Rights of Creditor on Default
Upon default, the creditor must make an election: to sue, or to repossess.

Resort to Judicial Process
After a debtor’s default (e.g., by missing payments on the debt), the creditor could ignore the security
interest and bring suit on the underlying debt. But creditors rarely resort to this remedy because it is timeconsuming and costly. Most creditors prefer to repossess the collateral and sell it or retain possession in
satisfaction of the debt.

Repossession
Section 9-609 of the Uniform Commercial Code (UCC) permits the secured party to take possession of the
collateral on default (unless the agreement specifies otherwise):
(a) After default, a secured party may (1) take possession of the collateral; and (2) without
removal, may render equipment unusable and dispose of collateral on a debtor’s premises.
(b) A secured party may proceed under subsection (a): (1) pursuant to judicial process; or (2)
without judicial process, if it proceeds without breach of the peace.
This language has given rise to the flourishing business of professional “repo men” (and women). “Repo”
companies are firms that specialize in repossession collateral. They have trained car-lock pickers, inhouse locksmiths, experienced repossession teams, damage-free towing equipment, and the capacity to
deliver repossessed collateral to the client’s desired destination. Some firms advertise that they have 360-

Saylor URL: http://www.saylor.org/books

Saylor.org
880

degree video cameras that record every aspect of the repossession. They have “skip chasers”—people
whose business it is to track down those who skip out on their obligations, and they are trained not to
breach the peace.

[1]

See Pantoja-Cahue v. Ford Motor Credit Co., a case discussing repossession,

in Section 22.5 "Cases".
The reference in Section 9-609(a)(2) to “render equipment unusable and dispose of collateral on a
debtor’s premises” gets to situations involving “heavy equipment [when] the physical removal from the
debtor’s plant and the storage of collateral pending disposition may be impractical or unduly
[2]

expensive.…Of course…all aspects of the disposition must be commercially reasonable.” Rendering the
equipment unusable would mean disassembling some critical part of the machine—letting it sit there until
an auction is set up on the premises.
The creditor’s agents—the repo people—charge for their service, of course, and if possible the cost of
repossession comes out of the collateral when it’s sold. A debtor would be better off voluntarily delivering
the collateral according to the creditor’s instructions, but if that doesn’t happen, “self-help”—
repossession—is allowed because, of course, the debtor said it would be allowed in the security agreement,
so long as the repossession can be accomplished without breach of peace. “Breach of peace” is language
that can cover a wide variety of situations over which courts do not always agree. For example, some
courts interpret a creditor’s taking of the collateral despite the debtor’s clear oral protest as a breach of the
peace; other courts do not.

Disposition after Repossession
After repossession, the creditor has two options: sell the collateral or accept it in satisfaction of the debt
(see Figure 22.5 "Disposition after Repossession").

Figure 22.5 Dispositions after Repossession

Saylor URL: http://www.saylor.org/books

Saylor.org
881

Sale
Sale is the usual method of recovering the debt. Section 9-610 of the UCC permits the secured creditor to
“sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following
any commercially reasonable preparation or processing.” The collateral may be sold as a whole or in
parcels, at one time or at different times. Two requirements limit the creditor’s power to resell: (1) it must
send notice to the debtor and secondary obligor, and (unless consumer goods are sold) to other secured
parties; and (2) all aspects of the sale must be “commercially reasonable.”

[3]

Most frequently the collateral

is auctioned off.
Section 9-615 of the UCC describes how the proceeds are applied: first, to the costs of the repossession,
including reasonable attorney’s fees and legal expenses as provided for in the security agreement (and it
will provide for that!); second, to the satisfaction of the obligation owed; and third, to junior creditors.
This again emphasizes the importance of promptly perfecting the security interest: failure to do so
frequently subordinates the tardy creditor’s interest to junior status. If there is money left over from
disposing of the collateral—a surplus—the debtor gets that back. If there is still money owing—a
deficiency—the debtor is liable for that. In Section 9-616, the UCC carefully explains how the surplus or
deficiency is calculated; the explanation is required in a consumer goods transaction, and it has to be sent
to the debtor after the disposition.

Strict Foreclosure
Because resale can be a bother (or the collateral is appreciating in value), the secured creditor may wish
simply to accept the collateral in full satisfaction or partial satisfaction of the debt, as permitted in UCC

Saylor URL: http://www.saylor.org/books

Saylor.org
882

Section 9-620(a). This is known as strict foreclosure. The debtor must consent to letting the creditor take
the collateral without a sale in a “record authenticated after default,” or after default the creditor can send
the debtor a proposal for the creditor to accept the collateral, and the proposal is effective if not objected
to within twenty days after it’s sent.
The strict foreclosure provisions contain a safety feature for consumer goods debtors. If the debtor has
paid at least 60 percent of the debt, then the creditor may not use strict foreclosure—unless the debtor
signs a statement after default renouncing his right to bar strict foreclosure and to force a sale.

[4]

A

consumer who refuses to sign such a statement thus forces the secured creditor to sell the collateral under
Section 9-610. Should the creditor fail to sell the goods within ninety days after taking possession of the
goods, he is liable to the debtor for the value of the goods in a conversion suit or may incur the liabilities
set forth in Section 9-625, which provides for minimum damages for the consumer debtor. Recall that the
UCC imposes a duty to act in good faith and in a commercially reasonable manner, and in most cases with
reasonable notification.

[5]

See Figure 22.5 "Disposition after Repossession".

Foreclosure on Intangible Collateral
A secured party’s repossession of inventory or equipment can disrupt or even close a debtor’s business.
However, when the collateral is intangible—such as accounts receivable, general intangibles, chattel
paper, or instruments—collection by a secured party after the debtor’s default may proceed without
interrupting the business. Section 9-607 of the UCC provides that on default, the secured party is entitled
to notify the third party—for example, a person who owes money on an account—that payment should be
made to him. The secured party is accountable to the debtor for any surplus, and the debtor is liable for
any deficiency unless the parties have agreed otherwise.
As always in parsing the UCC here, some of the details and nuances are necessarily omitted because of
lack of space or because a more detailed analysis is beyond this book’s scope.

KEY TAKEAWAY
Upon default, the creditor may bring a lawsuit against the debtor to collect a judgment. But the whole
purpose of secured transactions is to avoid this costly and time-consuming litigation. The more typical
situation is that the creditor repossesses the collateral and then either auctions it off (sale) or keeps it in

Saylor URL: http://www.saylor.org/books

Saylor.org
883

satisfaction of the debt (strict foreclosure). In the former situation, the creditor may then proceed against
the debtor for the deficiency. In consumer cases, the creditor cannot use strict foreclosure if 60 percent of
the purchase price has been paid.

EXERCISES
1.

Although a creditor could sue the debtor, get a judgment against it, and collect on the judgment, usually
the creditor repossesses the collateral. Why is repossession the preferred method of realizing on the
security?

2.

Why is repossession allowed so long as it can be done without a breach of the peace?

3.

Under what circumstances is strict foreclosure not allowed?

[1] Here is an example of sophisticated online advertising for a repossession firm: SSR, “Southern & Central Coast
California Repossession Services,”http://www.simonsrecovery.com/index.htm.
[2] Uniform Commercial Code, Section 9-609(a)(2), Official Comment 6.
[3] Uniform Commercial Code, Section 9-611; Uniform Commercial Code, Section 9-610.
[4] Uniform Commercial Code, 9-620(e); Uniform Commercial Code, Section 9-624.
[5] Uniform Commercial Code, Section 1-203.

Saylor URL: http://www.saylor.org/books

Saylor.org
884

22.4 Suretyship
LEARNING OBJECTIVES
1.

Understand what a surety is and why sureties are used in commercial transactions.

2.

Know how suretyships are created.

3.

Recognize the general duty owed by the surety to the creditor, and the surety’s defenses.

4.

Recognize the principal obligor’s duty to the surety, and the surety’s rights against the surety.

5.

Understand the rights among cosureties.

6.

Definition, Types of Sureties, and Creation of the Suretyship
Definition
Suretyship is the second of the three major types of consensual security arrangements noted at the
beginning of this chapter (personal property security, suretyship, real property security)—and a common
one. Creditors frequently ask the owners of small, closely held companies to guarantee their loans to the
company, and parent corporations also frequently are guarantors of their subsidiaries’ debts. The earliest
sureties were friends or relatives of the principal debtor who agreed—for free—to lend their guarantee.
Today most sureties in commercial transaction are insurance companies (but insurance is not the same as
suretyship).
A surety is one who promises to pay or perform an obligation owed by the principal debtor, and, strictly
speaking, the surety is primarily liable on the debt: the creditor can demand payment from the surety

Saylor URL: http://www.saylor.org/books

Saylor.org
885

when the debt is due. The creditor is the person to whom the principal debtor (and the surety, strictly
speaking) owes an obligation. Very frequently, the creditor requires first that the debtor put up collateral
to secure indebtedness, and—in addition—that the debtor engages a surety to make extra certain the
creditor is paid or performance is made. For example, David Debtor wants Bank to loan his corporation,
David Debtor, Inc., $100,000. Bank says, “Okay, Mr. Debtor, we’ll loan the corporation money, but we
want its computer equipment as security, and we want you personally to guarantee the debt if the
corporation can’t pay.” Sometimes, though, the surety and the principal debtor may have no agreement
between each other; the surety might have struck a deal with the creditor to act as surety without the
consent or knowledge of the principal debtor.
A guarantor also is one, who guarantees an obligation of another, and for practical purposes,
therefore, guarantor is usually synonymous with surety—the terms are used pretty much
interchangeably. But here’s the technical difference: a surety is usually a party to the original contract and
signs her (or his, or its) name to the original agreement along with the surety; the consideration for the
principal’s contract is the same as the surety’s consideration—she is bound on the contract from the very
start, and she is also expected to know of the principal debtor’s default so that the creditor’s failure to
inform her of it does not discharge her of any liability. On the other hand, a guarantor usually does not
make his agreement with the creditor at the same time the principal debtor does: it’s a separate contract
requiring separate consideration, and if the guarantor is not informed of the principal debtor’s default, the
guarantor can claim discharge on the obligation to the extent any failure to inform him prejudices him.
But, again, as the terms are mostly synonymous, surety is used here to encompass both.

Figure 22.6 Defenses of Principal Debtor and Surety

Saylor URL: http://www.saylor.org/books

Saylor.org
886

Types of Suretyship
Where there is an interest, public or private, that requires protection from the possibility of a default,
sureties are engaged. For example, a landlord might require that a commercial tenant not only put up a
security deposit but also show evidence that it has a surety on line ready to stand for three months’ rent if
the tenant defaults. Often, a municipal government will want its road contractor to show it has a surety
available in case, for some reason, the contractor cannot complete the project. Many states require general
contractors to have bonds, purchased from insurance companies, as a condition of getting a contractor’s
license; the insurance company is the surety—it will pay out if the contractor fails to complete work on the
client’s house. These are types of a performance bond. A judge will often require that a criminal defendant
put up a bond guaranteeing his appearance in court—that’s a type of suretyship where the bail-bonder is
the surety—or that a plaintiff put up a bond indemnifying the defendant for the costs of delays caused by
the lawsuit—a judicial bond. A bank will take out a bond on its employees in case they steal money from
the bank—the bank teller, in this case, is the principal debtor (a fidelity bond). However, as we will see,
sureties do not anticipate financial loss like insurance companies do: the surety expects, mostly, to be
repaid if it has to perform. The principal debtor goes to an insurance company and buys the bond—the
suretyship policy. The cost of the premium depends on the surety company, the type of bond applied for,
and the applicant’s financial history. A sound estimate of premium costs is 1 percent to 4 percent, but if a
surety company classifies an applicant as high risk, the premium falls between 5 percent and 20 percent of
the bond amount. When the purchaser of real estate agrees to assume the seller’s mortgage (promises to

Saylor URL: http://www.saylor.org/books

Saylor.org
887

pay the mortgage debt), the seller then becomes a surety: unless the mortgagee releases the seller (not
likely), the seller has to pay if the buyer defaults.

Creation of the Suretyship
Suretyship can arise only through contract. The general principles of contract law apply to suretyship.
Thus a person with the general capacity to contract has the power to become a surety. Consideration is
required for a suretyship contract: if Debtor asks a friend to act as a surety to induce Creditor to make
Debtor a loan, the consideration Debtor gives Creditor also acts as the consideration Friend gives. Where
the suretyship arises after Creditor has already extended credit, new consideration would be required
[1]

(absent application of the doctrine of promissory estoppel ). You may recall from the chapters on
contracts that the promise by one person to pay or perform for the debts or defaults of another must be
evidenced by writing under the statute of frauds (subject to the “main purpose” exception).
Suretyship contracts are affected to some extent by government regulation. Under a 1985 Federal Trade
Commission Credit Practices Rule, creditors are prohibited from misrepresenting a surety’s liability.
Creditors must also give the surety a notice that explains the nature of the obligation and the potential
liability that can arise if a person cosigns on another’s debt.

[2]

Duties and Rights of the Surety
Duties of the Surety
Upon the principal debtor’s default, the surety is contractually obligated to perform unless the principal
herself or someone on her behalf discharges the obligation. When the surety performs, it must do so in
good faith. Because the principal debtor’s defenses are generally limited, and because—as will be noted—
the surety has the right to be reimbursed by the debtor, debtors not infrequently claim the surety acted in
bad faith by doing things like failing to make an adequate investigation (to determine if the debtor really
defaulted), overpaying claims, interfering with the contact between the surety and the debtor, and making
unreasonable refusals to let the debtor complete the project. The case Fidelity and Deposit Co. of
Maryland v. Douglas Asphalt Co., in Section 22.5 "Cases", is typical.

Saylor URL: http://www.saylor.org/books

Saylor.org
888

Rights of the Surety
The surety has four main rights stemming from its obligation to answer for the debt or default of the
principal debtor.

Exoneration
If, at the time a surety’s obligation has matured, the principal can satisfy the obligation but refuses to do
so, the surety is entitled to exoneration—a court order requiring the principal to perform. It would be
inequitable to force the surety to perform and then to have to seek reimbursement from the principal if all
along the principal is able to perform.

Reimbursement
If the surety must pay the creditor because the principal has defaulted, the principal is obligated to
reimburse the surety. The amount required to be reimbursed includes the surety’s reasonable, good-faith
outlays, including interest and legal fees.

Subrogation
Suppose the principal’s duty to the creditor is fully satisfied and that the surety has contributed to this
satisfaction. Then the surety is entitled to be subrogated to the rights of the creditor against the principal.
In other words, the surety stands in the creditor’s shoes and may assert against the principal whatever
rights the creditor could have asserted had the duty not been discharged. The right
of subrogation includes the right to take secured interests that the creditor obtained from the principal to
cover the duty. Sarah’s Pizzeria owes Martha $5,000, and Martha has taken a security interest in Sarah’s
Chevrolet. Eva is surety for the debt. Sarah defaults, and Eva pays Martha the $5,000. Eva is entitled to
have the security interest in the car transferred to her.

Contribution
Two or more sureties who are bound to answer for the principal’s default and who should share between
them the loss caused by the default are known ascosureties. A surety who in performing its own obligation

Saylor URL: http://www.saylor.org/books

Saylor.org
889

to the creditor winds up paying more than its proportionate share is entitled to contribution from the
cosureties.

Defenses of the Parties
The principal and the surety may have defenses to paying.

Defenses of the Principal
The principal debtor may avail itself of any standard contract defenses as against the creditor, including
impossibility, illegality, incapacity, fraud, and duress, insolvency, or bankruptcy discharge. However, the
surety may contract with the creditor to be liable despite the principal’s defenses, and a surety who has
undertaken the suretyship with knowledge of the creditor’s fraud or duress remains obligated, even
though the principal debtor will be discharged. When the surety turns to the principal debtor and
demands reimbursement, the latter may have defenses against the surety—as noted—for acting in bad
faith.
One of the main reasons creditors wants the promise of a surety is to avoid the risk that the principal
debtor will go bankrupt: the debtor’s bankruptcy is a defense to the debtor’s liability, certainly, but that
defense cannot be used by the surety. The same is true of the debtor’s incapacity: it is a defense available
to the principal debtor but not to the surety.

Defenses of the Surety
Generally, the surety may exercise defenses on a contract that would have been available to the principal
debtor (e.g., creditor’s breach; impossibility or illegality of performance; fraud, duress, or
misrepresentation by creditor; statute of limitations; refusal of creditor to accept tender or performance
from either debtor or surety.) Beyond that, the surety has some defenses of its own. Common defenses
raised by sureties include the following:
•

Release of the principal. Whenever a creditor releases the principal, the surety is discharged, unless
the surety consents to remain liable or the creditor expressly reserves her rights against the surety.
The creditor’s release of the surety, though, does not release the principal debtor because the debtor is
liable without regard to the surety’s liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
890

•

Modification of the contract. If the creditor alters the instrument sufficiently to discharge the
principal, the surety is discharged as well. Likewise, when the creditor and principal modify their
contract, a surety who has not consented to the modification is discharged if the surety’s risk is
materially increased (but not if it is decreased). Modifications include extension of the time of
payment, release of collateral (this releases the surety to the extent of the impairment), change in
principal debtor’s duties, and assignment or delegation of the debtor’s obligations to a third party.
The surety may consent to modifications.

•

Creditor’s failure to perfect. A creditor who fails to file a financing statement or record a mortgage
risks losing the security for the loan and might also inadvertently release a surety, but the failure of
the creditor to resort first to collateral is no defense.

•

Statute of frauds. Suretyship contracts are among those required to be evidenced by some writing
under the statute of frauds, and failure to do so may discharge the surety from liability.

•

Creditor’s failure to inform surety of material facts within creditor’s knowledge affecting debtor’s
ability to perform (e.g., that debtor has defaulted several times before).

•

General contract defenses. The surety may raise common defenses like incapacity (infancy), lack of
consideration (unless promissory estoppel can be substituted or unless no separate consideration is
necessary because the surety’s and debtor’s obligations arise at the same time), and creditor’s fraud or
duress on surety. However, fraud by the principal debtor on the surety to induce the suretyship will
not release the surety if the creditor extended credit in good faith; if the creditor knows of the fraud
perpetrated by the debtor on the surety, the surety may avoid liability. See Figure 22.6 "Defenses of
Principal Debtor and Surety".

The following are defenses of principal debtor only:
•

Death or incapacity of principal debtor

•

Bankruptcy of principal debtor

•

Principal debtor’s setoffs against creditor

The following are defenses of both principal debtor and surety:
•

Material breach by creditor

•

Lack of mutual assent, failure of consideration

•

Creditor’s fraud, duress, or misrepresentation of debtor

Saylor URL: http://www.saylor.org/books

Saylor.org
891

•

Impossibility or illegality of performance

•

Material and fraudulent alteration of the contract

•

Statute of limitations

The following are defenses of surety only:
•

Fraud or duress by creditor on surety

o

Illegality of suretyship contract

o

Surety’s incapacity

o

Failure of consideration for surety contract (unless excused)

o

Statute of frauds

o

Acts of creditor or debtor materially affecting surety’s obligations:



Refusal by creditor to accept tender of performance



Release of principal debtor without surety’s consent



Release of surety



Release, surrender, destruction, or impairment of collateral



Extension of time on principal debtor’s obligation



Modification of debtor’s duties, place, amount, or manner of debtor’s obligations

KEY TAKEAWAY
Creditors often require not only the security of collateral from the debtor but also that the debtor engage
a surety. A contract of suretyship is a type of insurance policy, where the surety (insurance company)
promises the creditor that if the principal debtor fails to perform, the surety will undertake good-faith
performance instead. A difference between insurance and suretyship, though, is that the surety is entitled
to reimbursement by the principal debtor if the surety pays out. The surety is also entitled, where
appropriate, to exoneration, subrogation, and contribution. The principal debtor and the surety both have
some defenses available: some are personal to the debtor, some are joint defenses, and some are
personal to the surety.

Saylor URL: http://www.saylor.org/books

Saylor.org
892

EXERCISES
1.

Why isn’t collateral put up by the debtor sufficient security for the creditor—why is a surety often
required?

2.

How can it be said that sureties do not anticipate financial losses like insurance companies do? What’s the
difference, and how does the surety avoid losses?

3.

Why does the creditor’s failure to perfect a security interest discharge the surety from liability? Why
doesn’t failure of the creditor to resort first to perfected collateral discharge the surety?

4.

What is the difference between a guarantor and a surety?

[1] American Druggists’ Ins. Co. v. Shoppe, 448 N.W.2d 103, Minn. App. (1989).
[2] Here is an example of the required notice: Federal Trade Commission, “Facts for Consumers: The Credit
Practices Rule,”http://www.ftc.gov/bcp/edu/pubs/consumer/credit/cre12.shtm.

22.5 Cases
Perfection by Mere Attachment; Priorities
In re NICOLOSI
4 UCC Rep. 111 (Ohio 1966)

Preliminary Statement and Issues
This matter is before the court upon a petition by the trustee to sell a diamond ring in his possession free
of liens.…Even though no pleadings were filed by Rike-Kumler Company, the issue from the briefs is
whether or not a valid security interest was perfected in this chattel as consumer goods, superior to the
statutory title and lien of the trustee in bankruptcy.

Saylor URL: http://www.saylor.org/books

Saylor.org
893

Findings of Fact
The [debtor] purchased from the Rike-Kumler Company, on July 7, 1964, the diamond ring in question,
for $1237.35 [about $8,500 in 2010 dollars], as an engagement ring for his fiancée. He executed a
purchase money security agreement, which was not filed. Also, no financing statement was filed. The
chattel was adequately described in the security agreement.
The controversy is between the trustee in bankruptcy and the party claiming a perfected security interest
in the property. The recipient of the property has terminated her relationship with the [debtor], and
delivered the property to the trustee.

Conclusion of Law, Decision, and Order
If the diamond ring, purchased as an engagement ring by the bankrupt, cannot be categorized as
consumer goods, and therefore exempted from the notice filing requirements of the Uniform Commercial
Code as adopted in Ohio, a perfected security interest does not exist.
No judicial precedents have been cited in the briefs.
Under the commercial code, collateral is divided into tangible, intangible, and documentary categories.
Certainly, a diamond ring falls into the tangible category. The classes of tangible goods are distinguished
by the primary use intended. Under [the UCC] the four classes [include] “consumer goods,” “equipment,”
“farm products” and “inventory.”
The difficulty is that the code provisions use terms arising in commercial circles which have different
semantically values from legal precedents. Does the fact that the purchaser bought the goods as a special
gift to another person signify that it was not for his own “personal, family or household purposes”? The
trustee urges that these special facts control under the express provisions of the commercial code.
By a process of exclusion, a diamond engagement ring purchased for one’s fiancée is not “equipment”
bought or used in business, “farm products” used in farming operations, or “inventory” held for sale, lease
or service contracts. When the [debtor] purchased the ring, therefore, it could only have been “consumer
goods” bought “primarily for personal use.” There could be no judicial purpose to create a special class of
property in derogation of the statutory principles.
Another problem is implicit, although not covered by the briefs.

Saylor URL: http://www.saylor.org/books

Saylor.org
894

By the foregoing summary analysis, it is apparent that the diamond ring, when the interest of the debtor
attached, was consumer goods since it could have been no other class of goods. Unless the fiancée had a
special status under the code provision protecting a bona fide buyer, without knowledge, for value, of
consumer goods, the failure to file a financing statement is not crucial. No evidence has been adduced
pertinent to the science question.
Is a promise, as valid contractual consideration, included under the term “value”? In other words, was the
ring given to his betrothed in consideration of marriage (promise for a promise)? If so, and “value” has
been given, the transferee is a “buyer” under traditional concepts.
The Uniform Commercial Code definition of “value”…very definitely covers a promise for a promise. The
definition reads that “a person gives ‘value’ for rights if he acquires them…generally in return for any
consideration sufficient to support a simple contract.”
It would seem unrealistic, nevertheless, to apply contract law concepts historically developed into the law
of marriage relations in the context of new concepts developed for uniform commercial practices. They
are not, in reality, the same juristic manifold. The purpose of uniformity of the code should not be
defeated by the obsessions of the code drafters to be all inclusive for secured creditors.
Even if the trustee, in behalf of the unsecured creditors, would feel inclined to insert love, romance and
morals into commercial law, he is appearing in the wrong era, and possibly the wrong court.
Ordered, that the Rike-Kumler Company holds a perfected security interest in the diamond engagement
ring, and the security interest attached to the proceeds realized from the sale of the goods by the trustee in
bankruptcy.

CASE QUESTIONS
1.

Why didn’t the jewelry store, Rike-Kumler, file a financing statement to protect its security interest in the
ring?

2.

How did the bankruptcy trustee get the ring?

3.

What argument did the trustee make as to why he should be able to take the ring as an asset belonging to
the estate of the debtor? What did the court determine on this issue?

Saylor URL: http://www.saylor.org/books

Saylor.org
895

Repossession and Breach of the Peace
Pantoja-Cahue v. Ford Motor Credit Co.
872 N.E.2d 1039 (Ill. App. 2007)
Plaintiff Mario Pantoja-Cahue filed a six-count complaint seeking damages from defendant Ford Motor
Credit Company for Ford’s alleged breach of the peace and “illegal activities” in repossessing plaintiff’s
automobile from his locked garage.…
In August 2000, plaintiff purchased a 2000 Ford Explorer from auto dealer Webb Ford. Plaintiff, a native
Spanish speaker, negotiated the purchase with a Spanish-speaking salesperson at Webb. Plaintiff signed
what he thought was a contract for the purchase and financing of the vehicle, with monthly installment
payments to be made to Ford. The contract was in English. Some years later, plaintiff discovered the
contract was actually a lease, not a purchase agreement. Plaintiff brought suit against Ford and Webb on
August 22, 2003, alleging fraud. Ford brought a replevin action against plaintiff asserting plaintiff was in
default on his obligations under the lease. In the late night/early morning hours of March 11–12, 2004,
repossession agents [from Doe Repossession Services] entered plaintiff’s locked garage and removed the
car…
Plaintiff sought damages for Ford and Doe’s “unlawful activities surrounding the wrongful repossession of
Plaintiff’s vehicle.” He alleged Ford and Doe’s breaking into plaintiff’s locked garage to effectuate the
repossession and Ford’s repossession of the vehicle knowing that title to the car was the subject of
ongoing litigation variously violated section 2A-525(3) of the [Uniform Commercial] Code (count I against
Ford), the [federal] Fair Debt Collection Practices Act (count II against Doe),…Ford’s contract with
plaintiff (count V against Ford) and section 2A-108 of the Code (count VI against Ford and Doe).…

Uniform Commercial Code Section 2A-525(3)
In count I, plaintiff alleged “a breach of the peace occurred as [Ford]’s repossession agent broke into
Plaintiff’s locked garage in order to take the vehicle” and Ford’s agent “repossessed the subject vehicle by,
among other things, breaking into Plaintiff’s locked garage and causing substantial damage to Plaintiff’s
personal property in violation of [section 2A-525(3)]”:
“After a default by the lessee under the lease contract * * * or, if agreed, after other default by the lessee,
the lessor has the right to take possession of the goods. * * *

Saylor URL: http://www.saylor.org/books

Saylor.org
896

The lessor may proceed under subsection (2) without judicial process if it can be done without breach of
the peace or the lessor may proceed by action.” [emphasis added.]
[U]pon a lessee’s default, a lessor has the right to repossess the leased goods in one of two ways: by using
the judicial process or, if repossession could be accomplished without a breach of the peace, by self-help
[UCC Section 2A-525(3)]. “If a breach of the peace is likely, a properly instituted civil action is the
appropriate remedy.” [Citation] (interpreting the term “breach of the peace” in the context of section 9503 of the Code, which provides for the same self-help repossession as section 2A-525 but for secured
creditors rather than lessors).
Taking plaintiff’s well-pleaded allegations as true, Ford resorted to self-help, by employing an agent to
repossess the car and Ford’s agent broke into plaintiff’s locked garage to effectuate the repossession.
Although plaintiff’s count I allegations are minimal, they are sufficient to plead a cause of action for a
violation of section 2A-525(3) if breaking into a garage to repossess a car is, as plaintiff alleged, a breach
of the peace. Accordingly, the question here is whether breaking into a locked garage to effectuate
repossession is a breach of the peace in violation of section 2A-525(3).
There are no Illinois cases analyzing the meaning of the term “breach of the peace” as used in the lessor
repossession context in section 2A-525(3). However, there are a few Illinois cases analyzing the term as
used in section 9-503 of the Code, which contains a similar provision providing that a secured creditor
may, upon default by a debtor, repossess its collateral either “(1) pursuant to judicial process; or (2)
without judicial process, if it proceeds without breach of the peace.” The seminal case, and the only one of
any use in resolving the issue, is Chrysler Credit Corp. v. Koontz, 277 Ill.App.3d 1078, 214 Ill.Dec. 726,
661 N.E.2d 1171 (1996).
In Koontz, Chrysler, the defendant creditor, sent repossession agents to repossess the plaintiff’s car after
the plaintiff defaulted on his payments. The car was parked in the plaintiff’s front yard. The plaintiff heard
the repossession in progress and ran outside in his underwear shouting “Don’t take it” to the agents. The
agents did not respond and proceeded to take the car. The plaintiff argued the repossession breached the
peace and he was entitled to the statutory remedy for violation of section 9-503, denial of a deficiency
judgment to the secured party, Chrysler.…
After a thorough analysis of the term “breach of the peace,” the court concluded the term “connotes
conduct which incites or is likely to incite immediate public turbulence, or which leads to or is likely to

Saylor URL: http://www.saylor.org/books

Saylor.org
897

lead to an immediate loss of public order and tranquility. Violent conduct is not a necessary element. The
probability of violence at the time of or immediately prior to the repossession is sufficient.”…
[The Koontz court] held the circumstances of the repossession did not amount to a breach the peace.
The court then considered the plaintiff’s argument that Chrysler breached the peace by repossessing the
car under circumstances constituting criminal trespass to property. Looking to cases in other
jurisdictions, the court determined that, “in general, a mere trespass, standing alone, does not
automatically constitute a breach of the peace.” [Citation] (taking possession of car from private driveway
does not, without more, constitute breach of the peace), [Citation] (no breach of the peace occurred where
car repossessed from debtor’s driveway without entering “any gates, doors, or other barricades to reach”
car), [Citation] (no breach of the peace occurred where car was parked partially under carport and
undisputed that no door, “not even one to a garage,” on the debtor’s premises was opened, much less
broken, to repossess the car), [Citation] (although secured party may not break into or enter homes or
buildings or enclosed spaces to effectuate a repossession, repossession of vehicle from parking lot of
debtor’s apartment building was not breach of the peace), [Citation] (repossession of car from debtor’s
driveway without entering any gates, doors or other barricades was accomplished without breach of the
peace).…
Although the evidence showed the plaintiff notified Chrysler prior to the repossession that it was not
permitted onto his property, the court held Chrysler’s entry onto the property to take the car did not
constitute a breach of the peace because there was no evidence Chrysler entered through a barricade or
did anything other than drive the car away. [Citation] “Chrysler enjoyed a limited privilege to enter [the
plaintiff’s] property for the sole and exclusive purpose of effectuating the repossession. So long as the
entry was limited in purpose (repossession), and so long as no gates, barricades, doors, enclosures,
buildings, or chains were breached or cut, no breach of the peace occurred by virtue of the entry onto his
property.”
…[W]e come to essentially the same conclusion: where a repossession is effectuated by an actual breaking
into the lessee/debtor’s premises or breaching or cutting of chains, gates, barricades, doors or other
barriers designed to exclude trespassers, the likelihood that a breach of the peace occurred is high.
Davenport v. Chrysler Credit Corp., [Citation] (Tenn.App.1991), a case analyzing Tennessee’s version of
section 9-503 is particularly helpful, holding that “‘[a] breach of the peace is almost certain to be found if

Saylor URL: http://www.saylor.org/books

Saylor.org
898

the repossession is accompanied by the unauthorized entry into a closed or locked garage.’”…This is so
because “public policy favors peaceful, non-trespasser repossessions when the secured party has a free
right of entry” and “forced entries onto the debtor’s property or into the debtor’s premises are viewed as
seriously detrimental to the ordinary conduct of human affairs.” Davenport held that the creditor’s
repossession of a car by entering a closed garage and cutting a chain that would have prevented it from
removing the car amounted to a breach of the peace, “[d]espite the absence of violence or physical
confrontation” (because the debtor was not at home when the repossession
occurred). Davenport recognized that the secured creditors’ legitimate interest in obtaining possession of
collateral without having to resort to expensive and cumbersome judicial procedures must be balanced
against the debtors’ legitimate interest in being free from unwarranted invasions of their property and
privacy interests.
“Repossession is a harsh procedure and is, essentially, a delegation of the State’s exclusive prerogative to
resolve disputes. Accordingly, the statutes governing the repossession of collateral should be construed in
a way that prevents abuse and discourages illegal conduct which might otherwise go unchallenged
because of the debtor’s lack of knowledge of legally proper repossession techniques” [Citation].
We agree with [this] analysis of the term “breach of the peace” in the context of repossession and hold,
with regard to section 2A-525(3) of the Code, that breaking into a locked garage to effectuate repossession
may constitute a breach of the peace.
Here, plaintiff alleges more than simply a trespass. He alleges Ford, through Doe, broke into his garage to
repossess the car. Given our determination that breaking into a locked garage to repossess a car may
constitute a breach of the peace, plaintiff’s allegation is sufficient to state a cause of action under section
2A-525(3) of the Code. The court erred in dismissing count I of plaintiff’s second amended complaint and
we remand for further proceedings.

Uniform Commercial Code Section 2A-108
In count VI, plaintiff alleged the lease agreement was unconscionable because it was formed in violation
of [the Illinois Consumer Fraud Statute, requiring that the customer verify that the negotiations were
conducted in the consumer’s native language and that the document was translated so the customer

Saylor URL: http://www.saylor.org/books

Saylor.org
899

understood it.]…Plaintiff does not quote [this] or explain how the agreement violates [it]. Instead, he
quotes UCC section 2A-108 of the Code, as follows:
“With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause
of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has
occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or
that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting,
purpose, and effect of the lease contract or clause thereof, or of the conduct.”
He then, in “violation one” under count VI, alleges the lease was made in violation of [the Illinois
Consumer Fraud Statute] because it was negotiated in Spanish but he was only given a copy of the
contract in English; he could not read the contract and, as a result, Webb Ford was able to trick him into
signing a lease, rather than a purchase agreement; such contract was induced by unconscionable conduct;
and, because it was illegal, the contract was unenforceable.
This allegation is insufficient to state a cause of action against Ford under section 2A-108.…First, Ford is
an entirely different entity than Webb Ford and plaintiff does not assert otherwise. Nor does plaintiff
assert that Webb Ford was acting as Ford’s agent in inducing plaintiff to sign the lease. Plaintiff asserts no
basis on which Ford can be found liable for something Webb Ford did. Second, there is no allegation as to
how the contract violates [the statute], merely the legal conclusion that it does, as well as the unsupported
legal conclusion that a violation of [it] is necessarily unconscionable.…[Further discussion omitted.]
For the reasons stated above, we affirm the trial court’s dismissal of counts IV, V and VI of plaintiff’s
second amended complaint. We reverse the court’s dismissal of count I and remand for further
proceedings. Affirmed in part and reversed in part; cause remanded.

CASE QUESTIONS
1.

Under what circumstances, if any, would breaking into a locked garage to repossess a car not be
considered a breach of the peace?

2.

The court did not decide that a breach of the peace had occurred. What would determine that such a
breach had occurred?

Saylor URL: http://www.saylor.org/books

Saylor.org
900

3.

Why did the court dismiss the plaintiff’s claim (under UCC Article 2A) that it was unconscionable of Ford
to trick him into signing a lease when he thought he was signing a purchase contract? Would that section
of Article 2A make breaking into his garage unconscionable?

4.

What alternatives had Ford besides taking the car from the plaintiff’s locked garage?

5.

If it was determined on remand that a breach of the peace had occurred, what happens to Ford?

Defenses of the Principal Debtor as against Reimbursement to Surety
Fidelity and Deposit Co. of Maryland v. Douglas Asphalt Co.
338 Fed.Appx. 886, 11th Cir. Ct. (2009)

Per Curium: [1]
The Georgia Department of Transportation (“GDOT”) contracted with Douglas Asphalt Company to
perform work on an interstate highway. After Douglas Asphalt allegedly failed to pay its suppliers and
subcontractors and failed to perform under the contract, GDOT defaulted and terminated Douglas
Asphalt. Fidelity and Deposit Company of Maryland and Zurich American Insurance Company had
executed payment and performance bonds in connection with Douglas Asphalt’s work on the interstate,
and after Douglas Asphalt’s default, Fidelity and Zurich spent $15,424,798 remedying the default.
Fidelity and Zurich, seeking to recover their losses related to their remedy of the default, brought this suit
against Douglas Asphalt, Joel Spivey, and Ronnie Spivey. The Spiveys and Douglas Asphalt had executed
a General Indemnity Agreement in favor of Fidelity and Zurich.

[2]

After a bench trial, the district court entered judgment in favor of Fidelity and Zurich for $16,524,798.
Douglas Asphalt and the Spiveys now appeal.
Douglas Asphalt and the Spiveys argue that the district court erred in entering judgment in favor of
Fidelity and Zurich because Fidelity and Zurich acted in bad faith in three ways.
First, Douglas Asphalt and the Spiveys argue that the district court erred in not finding that Fidelity and
Zurich acted in bad faith because they claimed excessive costs to remedy the default. Specifically, Douglas
Asphalt and the Spiveys argue that they introduced evidence that the interstate project was 98% complete,
and that only approximately $3.6 million was needed to remedy any default. But, the district court found
that the interstate project was only 90%–92% complete and that approximately $2 million needed to be

Saylor URL: http://www.saylor.org/books

Saylor.org
901

spent to correct defective work already done by Douglas Asphalt. Douglas Asphalt and the Spiveys have
not shown that the district court’s finding was clearly erroneous, and accordingly, their argument that
Fidelity and Zurich showed bad faith in claiming that the project was only 90% complete and therefore
required over $15 million to remedy the default fails.
Second, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich acted in bad faith by failing to
contest the default. However, the district court concluded that the indemnity agreement required Douglas
Asphalt and the Spiveys to request a contest of the default, and to post collateral security to pay any
judgment rendered in the course of contesting the default. The court’s finding that Douglas Asphalt and
the Spiveys made no such request and posted no collateral security was not clearly erroneous, and the
sureties had no independent duty to investigate a default. Accordingly, Fidelity and Zurich’s failure to
contest the default does not show bad faith.
Finally, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich’s refusal to permit them to remain
involved with the interstate project, either as a contractor or consultant, was evidence of bad faith. Yet,
Douglas Asphalt and the Spiveys did not direct the district court or this court to any case law that holds
that the refusal to permit a defaulting contractor to continue working on a project is bad faith. As the
district court concluded, Fidelity and Zurich had a contractual right to take possession of all the work
under the contract and arrange for its completion. Fidelity and Zurich exercised that contractual right,
and, as the district court noted, the exercise of a contractual right is not evidence of bad faith.
Finding no error, we affirm the judgment of the district court.

CASE QUESTIONS
1.

Why were Douglas Asphalt and the Spiveys supposed to pay the sureties nearly $15.5 million?

2.

What did the plaintiffs claim the defendant sureties did wrong as relates to how much money they spent
to cure the default?

3.

What is a “contest of the default”?

4.

Why would the sureties probably not want the principal involved in the project?

[1] Latin for “by the court.” A decision of an appeals court as a whole in which no judge is identified as the specific
author.

Saylor URL: http://www.saylor.org/books

Saylor.org
902

22.6 Summary and Exercises
Summary
The law governing security interests in personal property is Article 9 of the UCC, which defines a security
interest as an interest in personal property or fixtures that secures payment or performance of an
obligation. Article 9 lumps together all the former types of security devices, including the pledge, chattel
mortgage, and conditional sale.
Five types of tangible property may serve as collateral: (1) consumer goods, (2) equipment, (3) farm
products, (4) inventory, and (5) fixtures. Five types of intangibles may serve as collateral: (1) accounts, (2)

Saylor URL: http://www.saylor.org/books

Saylor.org
903

general intangibles (e.g., patents), (3) documents of title, (4) chattel paper, and (5) instruments. Article 9
expressly permits the debtor to give a security interest in after-acquired collateral.
To create an enforceable security interest, the lender and borrower must enter into an agreement
establishing the interest, and the lender must follow steps to ensure that the security interest first attaches
and then is perfected. There are three general requirements for attachment: (1) there must be an
authenticated agreement (or the collateral must physically be in the lender’s possession), (2) the lender
must have given value, and (3) the debtor must have some rights in the collateral. Once the interest
attaches, the lender has rights in the collateral superior to those of unsecured creditors. But others may
defeat his interest unless he perfects the security interest. The three common ways of doing so are (1)
filing a financing statement, (2) pledging collateral, and (3) taking a purchase-money security interest
(PMSI) in consumer goods.
A financing statement is a simple notice, showing the parties’ names and addresses, the signature of the
debtor, and an adequate description of the collateral. The financing statement, effective for five years,
must be filed in a public office; the location of the office varies among the states.
Security interests in instruments and negotiable documents can be perfected only by the secured party’s
taking possession, with twenty-one-day grace periods applicable under certain circumstances. Goods may
also be secured through pledging, which is often done through field warehousing. If a seller of consumer
goods takes a PMSI in the goods sold, then perfection is automatic and no filing is required, although the
lender may file and probably should, to avoid losing seniority to a bona fide purchaser of consumer goods
without knowledge of the security interest, if the goods are used for personal, family, or household
purposes.
The general priority rule is “first in time, first in right.” Priority dates from the earlier of two events: (1)
filing a financing statement covering the collateral or (2) other perfection of the security interest. Several
exceptions to this rule arise when creditors take a PMSI, among them, when a buyer in the ordinary
course of business takes free of a security interest created by the seller.
On default, a creditor may repossess the collateral. For the most part, self-help private repossession
continues to be lawful but risky. After repossession, the lender may sell the collateral or accept it in
satisfaction of the debt. Any excess in the selling price above the debt amount must go to the debtor.

Saylor URL: http://www.saylor.org/books

Saylor.org
904

Suretyship is a legal relationship that is created when one person contracts to be responsible for the
proper fulfillment of another’s obligation, in case the latter (the principal debtor) fails to fulfill it. The
surety may avail itself of the principal’s contract defenses, but under various circumstances, defenses may
be available to the one that are not available to the other. One general defense often raised by sureties is
alteration of the contract. If the surety is required to perform, it has rights for reimbursement against the
principal, including interest and legal fees; and if there is more than one surety, each standing for part of
the obligation, one who pays a disproportionate part may seek contribution from the others.

EXERCISES
1.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and signed a security
agreement listing as collateral the entire present and future inventory in the shop, including proceeds
from the sale of inventory. Bank filed no financing statement. A month later, Knittle borrowed $5,000
from Creditor, who was aware of Bank’s security interest. Knittle then declared bankruptcy. Who has
priority, Bank or Creditor?

2.

Assume the same facts as in Exercise 1, except Creditor—again, aware of Bank’s security interest—filed a
financing statement to perfect its interest. Who has priority, Bank or Creditor?

3.

Harold and Wilma are married. First Bank has a mortgage on their house, and it covers after-acquired
property. Because Harold has a new job requiring travel to neighboring cities, they purchase a second car
for Wilma’s normal household use, financed by Second Bank. They sign a security agreement; Second
Bank files nothing. If they were to default on their house payments, First Bank could repossess the house;
could it repossess the car, too?

4.
a.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and
signed a security agreement listing her collateral—present and future—as security for
the loan. Carlene Customer bought yarn and a tabletop loom from Knittle. Shortly
thereafter, Knittle declared bankruptcy. Can Bank get the loom from Customer?

b.

Assume that the facts are similar to those in Exercise 4a, except that the loom that
Knittle sold had been purchased from Larry Loomaker, who had himself given a secured
interest in it (and the other looms he manufactured) from Fine Lumber Company (FLC)

Saylor URL: http://www.saylor.org/books

Saylor.org
905

to finance the purchase of the lumber to make the looms. Customer bought the loom
from Knittle (unaware of Loomaker’s situation); Loomaker failed to pay FLC. Why can
FLC repossess the loom from Customer?
c.

What recourse does Customer have now?

Creditor loaned Debtor $30,000 with the provision that the loan was callable by Creditor with sixty
days’ notice to Debtor. Debtor, having been called for repayment, asked for a ninety-day extension, which
Creditor assented to, provided that Debtor would put up a surety to secure repayment. Surety agreed to
serve as surety. When Debtor defaulted, Creditor turned to Surety for payment. Surety asserted that
Creditor had given no consideration for Surety’s promise, and therefore Surety was not bound. Is Surety
correct?

a.

Mrs. Ace said to University Bookstore: “Sell the books to my daughter. I’ll pay for
them.” When University Bookstore presented Mrs. Ace a statement for $900, she
refused to pay, denying she’d ever promised to do so, and she raised the statute of
frauds as a defense. Is this a good defense?

b.

Defendant ran a stop sign and crashed into Plaintiff’s car, causing $8,000 damage.
Plaintiff’s attorney orally negotiated with Defendant’s insurance company, Goodhands
Insurance, to settle the case. Subsequently, Goodhands denied liability and refused to
pay, and it raised the statute of frauds as a defense, asserting that any promise by it to
pay for its insured’s negligence would have to be in writing to be enforceable under the
statute’s suretyship clause. Is Goodhands’s defense valid?

a.

First Bank has a security interest in equipment owned by Kathy Knittle in her Knit Shop.
If Kathy defaults on her loan and First Bank lawfully repossesses, what are the bank’s
options? Explain.

b.

Suppose, instead, that First Bank had a security interest in Kathy’s home knitting
machine, worth $10,000. She paid $6,200 on the machine and then defaulted. Now
what are the bank’s options?

Saylor URL: http://www.saylor.org/books

Saylor.org
906

SELF-TEST QUESTIONS
1.
a.

Creditors may obtain security
by agreement with the debtor
b.

through operation of law

c.

through both of the above

d.

through neither of the above

Under UCC Article 9, when the debtor has pledged collateral to the creditor, what other
condition is required for attachment of the security interest?
a.

A written security agreement must be authenticated by the debtor.
b.

There must be a financing statement filed by or for the creditor.

c.

The secured party received consideration.

d.

The debtor must have rights in the collateral.

To perfect a security interest, one may
a.

file a financing statement
b.

pledge collateral

c.

take a purchase-money security interest in consumer goods

d.

do any of the above

Perfection benefits the secured party by
a.

keeping the collateral out of the debtor’s reach
b.

preventing another creditor from getting a secured interest in the collateral

c.

obviating the need to file a financing statement

d.

establishing who gets priority if the debtor defaults

Creditor filed a security interest in inventory on June 1, 2012. Creditor’s interest takes priority
over which of the following?
a.

a purchaser in the ordinary course of business who bought on June 5
b.

mechanic’s lien filed on May 10

c.

purchase-money security interest in after-acquired property who filed on May 15

d.

judgment lien creditor who filed the judgment on June 10

Saylor URL: http://www.saylor.org/books

Saylor.org
907

SELF-TEST ANSWERS
1.

c

2.

d

3.

d

4.

d

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
908

